 
 
II 
Calendar No. 414 
111th CONGRESS 2d Session 
S. 3454 
[Report No. 111–201] 
IN THE SENATE OF THE UNITED STATES 
 
June 4, 2010 
Mr. Levin, from the Committee on Armed Services reported, under authority of the order of the Senate of May 28 (legislative day, May 26), 2010, the following original bill; which was read twice and placed on the calendar 
 
A BILL 
To authorize appropriations for fiscal year 2011 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2011. 
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into four divisions as follows: 
(1)Division A–Department of Defense Authorizations. 
(2)Division B–Military Construction Authorizations. 
(3)Division C–Department of Energy National Security Authorizations and Other Authorizations. 
(4)Division D–Funding Tables. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
DIVISION A—Department of Defense Authorizations 
TITLE I—Procurement 
Subtitle A—Authorization of Appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army Programs 
Sec. 111. Airborne Common Sensor and Enhanced Medium Altitude Reconnaissance and Surveillance System. 
Subtitle C—Navy Programs 
Sec. 121. Multiyear funding for detail design and construction of LHA Replacement ship designated LHA–7. 
Sec. 122. Requirement to maintain Navy airborne signals intelligence capabilities. 
Sec. 123. Reports on service life extension of F/A–18 aircraft by the Department of the Navy. 
Sec. 124. Inclusion of basic and functional design in assessments required prior to start of construction of first ship of a shipbuilding program. 
Sec. 125. Multiyear procurement authority for F/A–18E, F/A–18F, and EA–18G fighter aircraft. 
Subtitle D—Joint and Multiservice Matters 
Sec. 141. System management plan and matrix for the F–35 Joint Strike Fighter aircraft program. 
Sec. 142. Contracts for commercial imaging satellite capacities. 
Sec. 143. Quarterly reports on use of Combat Mission Requirements funds. 
Sec. 144. Integration of solid state laser systems into certain aircraft. 
TITLE II—Research, Development, Test, and Evaluation 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Limitation on use of funds for alternative propulsion system for the F–35 Joint Strike Fighter program. 
Sec. 212. Limitation on use of funds by Defense Advanced Research Projects Agency for operation of National Cyber Range. 
Sec. 213. Enhancement of Department of Defense support of science, mathematics, and engineering education. 
Sec. 214. Program for research, development, and deployment of advanced ground vehicles, ground vehicle systems, and components. 
Sec. 215. Demonstration and pilot projects on cybersecurity. 
Subtitle C—Missile Defense Matters 
Sec. 231. Sense of Congress on ballistic missile defense. 
Sec. 232. Repeal of prohibition on certain contracts by the Missile Defense Agency with foreign entities. 
Sec. 233. Medium Extended Air Defense System. 
Sec. 234. Acquisition accountability reports on the ballistic missile defense system. 
Sec. 235. Independent review and assessment of the Ground-Based Midcourse Defense system. 
TITLE III—Operation and Maintenance 
Subtitle A—Authorization of appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Environmental provisions 
Sec. 311. Reimbursement of Environmental Protection Agency for certain costs in connection with the Twin Cities Army Ammunition Plant, Minnesota. 
Sec. 312. Payment to Environmental Protection Agency of stipulated penalties in connection with Naval Air Station, Brunswick, Maine. 
Sec. 313. Requirements relating to Agency for Toxic Substances and Disease Registry investigation of exposure to drinking water contamination at Camp Lejeune, North Carolina. 
Sec. 314. Commission on Military Environmental Exposures. 
Subtitle C—Workplace and depot issues 
Sec. 321. Depot level maintenance and recapitalization parts supply. 
Subtitle D—Energy security 
Sec. 331. Alternative aviation fuel initiative. 
Subtitle E—Other matters 
Sec. 341. Additional limitation on indemnification of United States with respect to articles and services sold by working-capital funded army industrial facilities and arsenals outside the Department of Defense. 
Sec. 342. Extension of Arsenal Support Program Initiative. 
Sec. 343. Four-year extension of authority to provide logistics support and services for weapons systems contractors. 
Sec. 344. Recovery of improperly disposed of Department of Defense property. 
Sec. 345. Commercial sale of small arms ammunition in excess of military requirements. 
Sec. 346. Modification of authorities relating to prioritization of funds for equipment readiness and strategic capability. 
Sec. 347. Repeal of requirement for reports on withdrawal or diversion of equipment from Reserve units for support of Reserve units being mobilized and other units. 
Sec. 348. Revision to authorities relating to transportation of civilian passengers and commercial cargoes by Department of Defense when space unavailable on commercial lines. 
TITLE IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the Reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2011 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Subtitle D—Armed Forces Retirement Home 
Sec. 431. Authorization of appropriations for Armed Forces Retirement Home. 
TITLE V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy 
Sec. 501. Modification of promotion board procedures for joint qualified officers and officers with Joint Staff experience. 
Sec. 502. Nondisclosure of information from discussions, deliberations, notes, and records of special selection boards. 
Sec. 503. Administrative removal of officers from promotion list. 
Sec. 504. Technical revisions to definition of joint matters for purposes of joint officer management. 
Sec. 505. Modification of authority for officers selected for appointment to general and flag officer grades to wear insignia of higher grade before appointment. 
Sec. 506. Temporary authority to reduce minimum length of commissioned service required for voluntary retirement as an officer. 
Sec. 507. Age for appointment and mandatory retirement for health professions officers. 
Sec. 508. Authority for permanent professors at the United States Air Force Academy to hold command positions. 
Sec. 509. Authority for appointment of warrant officers in the grade of W–1 by commission and standardization of warrant officer appointing authority. 
Sec. 510. Continuation of warrant officers on active duty to complete disciplinary action. 
Sec. 511. Authority to credit military graduates of the National Defense Intelligence College with completion of Joint Professional Military Education Phase I. 
Sec. 512. Expansion of authority relating to Phase II of three–phase approach to Joint Professional Military Education. 
Subtitle B—Reserve Component Management 
Sec. 521. Repeal of requirement for new oath when officer transfers from active-duty list to reserve active-status list. 
Sec. 522. Authority to designate certain Reserve officers as not to be considered for selection for promotion. 
Sec. 523. Authority for assignment of Air Force Reserve military technicians (dual status) to positions outside Air Force Reserve unit program. 
Sec. 524. Authority for temporary employment of non-dual status technicians to fill vacancies caused by mobilization of military technicians (dual status). 
Sec. 525. Direct appointment of graduates of the United States Merchant Marine Academy into the National Guard. 
Subtitle C—Education and Training 
Sec. 531. Grade of commissioned officers in uniformed medical accession programs. 
Sec. 532. Authority to waive maximum age limitation on admission to the service academies for certain enlisted members who served in Operation Iraqi Freedom or Operation Enduring Freedom. 
Sec. 533. Active duty obligation for military academy graduates who participate in the Armed Forces Health Professions Scholarship and Financial Assistance program. 
Sec. 534. Participation of Armed Forces Health Professions Scholarship and Financial Assistance Program recipients in active duty health profession loan repayment program. 
Sec. 535. Increase in number of private sector civilians authorized for admission to the National Defense University. 
Sec. 536. Modification of Junior Reserve Officers’ Training Corps minimum unit strength. 
Sec. 537. Increase in maximum age for prospective Reserve Officers' Training Corps financial assistance recipients. 
Sec. 538. Modification of education loan repayment programs. 
Sec. 539. Enhancements of Department of Defense undergraduate nurse training program. 
Sec. 540. Authority for service commitment of reservists who accept fellowships, scholarships, or grants to be performed in the Selected Reserve. 
Sec. 541. Health Professions Scholarship and Financial Assistance Program for Civilians. 
Sec. 542. Annual report on Department of Defense graduate medical education programs. 
Subtitle D—Defense Dependents' Education 
Sec. 551. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 552. Impact aid for children with severe disabilities. 
Sec. 553. Authority to expand eligibility for enrollment in Department of Defense elementary and secondary schools to certain additional categories of dependents. 
Subtitle E—Leave and Related Matters 
Sec. 556. Leave of members of the reserve components of the Armed Forces. 
Sec. 557. Non-chargeable rest and recuperation absence for certain members undergoing extended deployment to a combat zone. 
Subtitle F—Military Justice Matters 
Sec. 561. Reform of offenses relating to rape, sexual assault, and other sexual misconduct under the Uniform Code of Military Justice. 
Sec. 562. Enhanced authority to punish contempt in military justice proceedings. 
Sec. 563. Authority to compel production of documentary evidence prior to trial in military justice cases. 
Subtitle G—Awards and Decorations 
Sec. 566. Cold War Service Medal. 
Sec. 567. Authority for award of Bronze Star medal to members of military forces of friendly foreign nations. 
Sec. 568. Authorization and request for award of Distinguished-Service Cross to Shinyei Matayoshi for acts of valor during World War II. 
Sec. 569. Authorization and request for award of Distinguished-Service Cross to Jay C. Copley for acts of valor during the Vietnam War. 
Subtitle H—Wounded Warrior Matters 
Sec. 571. Disposition of members found to be fit for duty who are not suitable for deployment or worldwide assignment for medical reasons. 
Sec. 572. Authority to expedite background investigations for hiring of wounded warriors and spouses by the Department of Defense and defense contractors. 
Subtitle I—Military Family Readiness Matters 
Sec. 581. Additional members of Department of Defense Military Family Readiness Council. 
Sec. 582. Enhancement of community support for military families with special needs. 
Sec. 583. Pilot program on scholarships for military dependent children with special education needs. 
Sec. 584. Reports on child development centers and financial assistance for child care for members of the Armed Forces. 
Subtitle J—Other Matters 
Sec. 591. Department of Defense policy concerning homosexuality in the Armed Forces. 
Sec. 592. Recruitment and enlistment of charter school graduates in the Armed Forces. 
Sec. 593. Updated terminology for the Army Medical Service Corps. 
TITLE VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Extension of authority for increase in basic allowance for housing for areas subject to major disaster or installations experiencing sudden increase in personnel. 
Sec. 602. Repeal of mandatory high-deployment allowance. 
Sec. 603. Ineligibility of certain Federal Government employees for income replacement payments. 
Sec. 604. Report on costs incurred by members undergoing permanent change of duty station in excess of allowances. 
Sec. 605. Report on basic allowance for housing for personnel assigned to sea duty. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. One-year extension of authorities relating to payment of referral bonuses. 
Subtitle C—Travel and Transportation Allowances 
Sec. 621. Travel and transportation allowances for attendance of members and certain other persons at Yellow Ribbon Reintegration Program events. 
Sec. 622. Authority for payment of full replacement value for loss or damage to household goods in certain cases not covered by carrier liability. 
Subtitle D—Disability, Retired Pay, and Survivor Benefits 
Sec. 631. Repeal of automatic enrollment in Family Servicemembers' Group Life Insurance for members of the Armed Forces married to other members. 
Sec. 632. Conformity of special compensation for members with injuries or illnesses requiring assistance in everyday living with monthly personal caregiver stipend under Department of Veterans Affairs program of comprehensive assistance for family caregivers. 
TITLE VII—Health Care Provisions 
Subtitle A—TRICARE Program 
Sec. 701. One-year extension of ceiling on charges for inpatient care under the TRICARE program. 
Sec. 702. Extension of dependent coverage under the TRICARE program. 
Sec. 703. Recognition of licensed mental health counselors as authorized providers under the TRICARE program. 
Sec. 704. Plan for enhancement of quality, efficiencies, and savings in the military health care system. 
Subtitle B—Health Care Administration 
Sec. 711. Postdeployment health reassessments for purposes of the medical tracking system for members of the Armed Forces deployed overseas. 
Sec. 712. Comprehensive policy on consistent automated neurological cognitive assessments of members of the Armed Forces before and after deployment. 
Sec. 713. Restoration of previous policy regarding restrictions on use of Department of Defense medical facilities. 
Sec. 714. Travel for anesthesia services for childbirth for command-sponsored dependents of members assigned to remote locations outside the continental United States. 
Sec. 715. Clarification of authority for transfer of medical records from the Department of Defense to the Department of Veterans Affairs. 
Sec. 716. Clarification of licensure requirements applicable to military health-care professionals who are members of the National Guard performing certain duty while in State status. 
Sec. 717. Education and training on use of pharmaceuticals in rehabilitation programs for wounded warriors. 
Subtitle C—Reports 
Sec. 731. Report on Department of Defense support of members of the Armed Forces who experience traumatic injury as a result of vaccinations required by the Department. 
Sec. 732. Repeal of report requirement on separations resulting from refusal to participate in anthrax vaccine immunization program. 
TITLE VIII—Acquisition Policy, Acquisition Management, and Related Matters 
Subtitle A—Provisions Relating to Major Defense Acquisition Programs 
Sec. 801. Improvements to structure and functioning of Joint Requirements Oversight Council. 
Sec. 802. Cost estimates for program baselines and contract negotiations for major defense acquisition and major automated information system programs. 
Sec. 803. Management of manufacturing risk in major defense acquisition programs. 
Sec. 804. Extension of reporting requirements for developmental test and evaluation and systems engineering in the military departments and Defense Agencies. 
Sec. 805. Inclusion of major subprograms to major defense acquisition programs under various acquisition-related requirements. 
Sec. 806. Technical and clarifying amendments to Weapon Systems Acquisition Reform Act of 2009. 
Subtitle B—Acquisition Policy and Management 
Sec. 811. New acquisition process for rapid fielding of capabilities in response to urgent operational needs. 
Sec. 812. Acquisition of major automated information system programs. 
Sec. 813. Permanent authority for Defense Acquisition Challenge Program. 
Sec. 814. Exportability features for Department of Defense systems. 
Sec. 815. Reduction of supply chain risk in the acquisition of national security systems. 
Sec. 816. Department of Defense policy on acquisition and performance of sustainable products and services. 
Sec. 817. Repeal of requirement for certain procurements from firms in the small arms production industrial base. 
Sec. 818. Prohibition on Department of Defense procurements from entities engaging in commercial activity in the energy sector of the Islamic Republic of Iran. 
Subtitle C—Amendments Relating to General Contracting Authorities, Procedures, and Limitations 
Sec. 831. Pilot program on acquisition of military purpose nondevelopmental items. 
Sec. 832. Competition for production and sustainment and rights in technical data. 
Sec. 833. Elimination of sunset date for protests of task and delivery order contracts. 
Sec. 834. Inclusion of option amounts in limitations on authority of the Defense Advanced Research Projects Agency to carry out certain prototype projects. 
Sec. 835. Enhancement of Department of Defense authority to respond to combat and safety emergencies through rapid acquisition and deployment of urgently needed supplies. 
Subtitle D—Contractor Matters 
Sec. 841. Contractor business systems. 
Sec. 842. Oversight and accountability of contractors performing private security functions in areas of combat operations. 
Sec. 843. Enhancements of authority of Secretary of Defense to reduce or deny award fees to companies found to jeopardize the health or safety of Government personnel. 
Subtitle E—Other Matters 
Sec. 851. Extension of acquisition workforce personnel management demonstration program. 
Sec. 852. Non-availability exception from Buy American requirements for procurement of hand or measuring tools. 
Sec. 853. Five-year extension of Department of Defense Mentor-Protege Program. 
Sec. 854. Extension and expansion of small business programs of the Department of Defense. 
Sec. 855. Four-year extension of test program for negotiation of comprehensive small business subcontracting plans. 
Sec. 856. Report on supply of fire resistant fiber for production of military uniforms. 
Sec. 857. Contractor logistics support of contingency operations. 
TITLE IX—Department of Defense Organization and Management 
Subtitle A—Department of Defense Management 
Sec. 901. Repeal of personnel limitations applicable to certain defense-wide organizations and revisions to limitation applicable to the Office of the Secretary of Defense. 
Sec. 902. Reorganization of Office of the Secretary of Defense to carry out reduction required by law in number of Deputy Under Secretaries of Defense. 
Sec. 903. Revision of structure and functions of the Reserve Forces Policy Board. 
Subtitle B—Space Activities 
Sec. 911. Limitation on use of funds for costs of terminating contracts under the National Polar-Orbiting Operational Environmental Satellite System Program. 
Sec. 912. Limitation on use of funds for purchasing Global Positioning System user equipment. 
Sec. 913. Plan for integration of space-based nuclear detection sensors. 
Sec. 914. Preservation of the solid rocket motor industrial base. 
Sec. 915. Implementation plan to sustain solid rocket motor industrial base. 
Sec. 916. Review and plan on sustainment of liquid rocket propulsion systems industrial base. 
Subtitle C—Intelligence Matters 
Sec. 921. Permanent authority for Secretary of Defense to engage in commercial activities as security for intelligence collection activities. 
Sec. 922. Modification of attendees at proceedings of Intelligence, Surveillance, and Reconnaissance Integration Council. 
Sec. 923. Report on Department of Defense interservice management and coordination of remotely-piloted aircraft support of intelligence, surveillance, and reconnaissance. 
Sec. 924. Report on requirements fulfillment and personnel management relating to Air Force intelligence, surveillance, and reconnaissance provided by remotely-piloted aircraft. 
Subtitle D—Cyber Warfare, Cyber Security, and Related Matters 
Sec. 931. Continuous monitoring of Department of Defense information systems for cybersecurity. 
Sec. 932. Strategy on computer software assurance. 
Sec. 933. Strategy for acquisition and oversight of Department of Defense cyber warfare capabilities. 
Sec. 934. Report on the cyber warfare policy of the Department of Defense. 
Sec. 935. Reports on Department of Defense progress in defending the Department and the defense industrial base from cyber events. 
Subtitle E—Other Matters 
Sec. 951. Report on organizational structure and policy guidance of the Department of Defense regarding information operations. 
Sec. 952. Report on organizational structures of the geographic combatant command headquarters. 
TITLE X—General Provisions 
Subtitle A—Financial Matters  
Sec. 1001. General transfer authority. 
Sec. 1002. Repeal of requirement for annual joint report from Office of Management and Budget and Congressional Budget Office on scoring of outlays in defense budget function. 
Subtitle B—Naval Vessels and Shipyards  
Sec. 1011. Extension of authority for reimbursement of expenses for certain Navy mess operations. 
Subtitle C—Counterdrug Matters 
Sec. 1021. Notice to Congress on military construction projects for facilities of foreign law enforcement agencies for counter-drug activities. 
Sec. 1022. Extension and expansion of support for counter-drug activities of certain foreign governments. 
Sec. 1023. Extension and modification of joint task forces support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1024. Extension of numerical limitation on assignment of United States personnel in Colombia. 
Sec. 1025. Reporting requirement on expenditures to support foreign counter-drug activities. 
Subtitle D—Homeland Defense and Civil Support  
Sec. 1031. Limitation on deactivation of existing Consequence Management Response Forces. 
Sec. 1032. Authority to make excess nonlethal supplies available for domestic emergency assistance. 
Sec. 1033. Sale of surplus military equipment to State and local homeland security and emergency management agencies. 
Subtitle E—Miscellaneous Authorities and Limitations  
Sec. 1041. National Guard support to secure the southern land border of the United States. 
Sec. 1042. Prohibition on infringing on the individual right to lawfully acquire, possess, own, carry, and otherwise use privately owned firearms, ammunition, and other weapons. 
Sec. 1043. Extension of limitation on use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1044. Limitation on transfer of detainees from United States Naval Station Guantanamo Bay, Cuba, to certain countries. 
Sec. 1045. Clarification of right to plead guilty in trial of capital offense by military commission. 
Sec. 1046. Fiscal year 2011 administration and report on the Troops-to-Teachers Program. 
Sec. 1047. Military impacts of renewable energy development projects and other energy projects. 
Sec. 1048. Public availability of Department of Defense reports required by law. 
Sec. 1049. Development of criteria and methodology for determining the safety and security of nuclear weapons. 
Subtitle F—Reports 
Sec. 1061. Report on potential renewable energy projects on military installations. 
Sec. 1062. Report on use of domestically-produced alternative fuels or technologies by vehicles of the Department of Defense. 
Sec. 1063. Report on role and utility of non-lethal weapons and technologies in counterinsurgency operations. 
Sec. 1064. Report on United States efforts to defend against threats posed by the anti-access and area-denial capabilities of certain nation-states. 
Subtitle G—Other Matters 
Sec. 1081. Technical, conforming, and updating amendments. 
TITLE XI—Civilian Personnel Matters 
Sec. 1101. Modification of certain authorities relating to personnel demonstration laboratories. 
Sec. 1102. Requirements for Department of Defense senior mentors. 
Sec. 1103. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1104. Extension and modification of enhanced Department of Defense appointment and compensation authority for personnel for care and treatment of wounded and injured members of the Armed Forces. 
Sec. 1105. Designation of Space and Missile Defense Technical Center of the U.S. Army Space and Missile Defense Command/Army Forces Strategic Command as a Department of Defense science and technology reinvention laboratory. 
Sec. 1106. Treatment for certain employees paid saved or retained rates. 
Sec. 1107. Rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear aircraft carrier home-ported in Japan. 
TITLE XII—Matters Relating to Foreign Nations 
Subtitle A—Training and Assistance 
Sec. 1201. Addition of allied government agencies to enhanced logistics interoperability authority. 
Sec. 1202. Expansion of temporary authority to use acquisition and cross-servicing agreements to lend certain military equipment to certain foreign forces for personnel protection and survivability. 
Sec. 1203. Authority to build the capacity of Yemen Ministry of Interior Counter Terrorism Forces. 
Sec. 1204. Authority to pay personnel expenses in connection with African cooperation. 
Subtitle B—Matters Relating to Iraq, Afghanistan, and Pakistan 
Sec. 1211. One-year extension and modification of Commanders' Emergency Response Program and related authorities. 
Sec. 1212. Increase in temporary limitation on amount for building capacity of foreign military forces to participate in or support military and stability operations. 
Sec. 1213. Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1214. Extension and modification of Pakistan Counterinsurgency Fund. 
Sec. 1215. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Iraq and Afghanistan. 
Sec. 1216. Sense of Congress and reports on training of Afghan National Police. 
Subtitle C—Reports 
Sec. 1231. One-year extension of report on progress toward security and stability in Afghanistan. 
Sec. 1232. Two-year extension of United States plan for sustaining the Afghanistan National Security Forces. 
Sec. 1233. Report on Department of Defense support for coalition operations. 
Sec. 1234. Report on United States engagement with the Islamic Republic of Iran. 
Sec. 1235. Defense Policy Board report on Department of Defense strategy to counter violent extremism outside the United States. 
Sec. 1236. Report on Cuba. 
Sec. 1237. Report on Venezuela. 
Sec. 1238. Report on the disarmament of the Lord’s Resistance Army. 
TITLE XIII—COOPERATIVE THREAT REDUCTION 
Sec. 1301. Specification of cooperative threat reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet Union. 
Sec. 1304. Plan for nonproliferation, proliferation prevention, and threat reduction activities with the People's Republic of China. 
TITLE XIV—Other Authorizations 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. National Defense Sealift Fund. 
Sec. 1403. Defense Health Program. 
Sec. 1404. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1405. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1406. Defense Inspector General. 
Subtitle B—Chemical Demilitarization Matters 
Sec. 1411. Consolidation and reorganization of statutory authority for destruction of United States stockpile of lethal chemical agents and munitions. 
Subtitle C—Other Matters 
Sec. 1421. Authority for transfer of funds to Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
TITLE XV—Overseas Contingency Operations 
Sec. 1500. Purpose. 
Subtitle A—Authorization of Additional Appropriations 
Sec. 1501. Procurement. 
Sec. 1502. Research, development, test, and evaluation. 
Sec. 1503. Operation and maintenance. 
Sec. 1504. Military personnel. 
Sec. 1505. Working capital funds. 
Sec. 1506. Defense Health Program. 
Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1508. Defense Inspector General. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Other Matters 
Sec. 1531. Availability of amounts in Overseas Contingency Operations Transfer Fund solely for detainee operations at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1532. Limitations on availability of funds in Afghanistan Security Forces Fund. 
Sec. 1533. Iraq Security Forces Fund. 
Sec. 1534. Projects of Task Force for Business and Stability Operations in Afghanistan and report on economic strategy for Afghanistan. 
Sec. 1535. Report on management controls and oversight mechanisms for the Joint Improvised Explosive Device Defeat Organization. 
Sec. 1536. Sense of Congress on support for integrated civilian-military training for civilian personnel deploying to Afghanistan. 
DIVISION B—Military Construction Authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2003. Funding tables. 
TITLE XXI—Army 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Improvements to military family housing units. 
Sec. 2104. Authorization of appropriations, Army. 
Sec. 2105. Extension of authorizations of certain fiscal year 2008 projects. 
Sec. 2106. Modification of authority to carry out certain fiscal year 2009 project. 
Sec. 2107. Modification of authority to carry out certain fiscal year 2010 project. 
TITLE XXII—Navy 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Extension of authorization of certain fiscal year 2008 project. 
Sec. 2206. Technical amendment to carry out certain fiscal year 2010 project. 
TITLE XXIII—Air Force 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Extension of authorization of certain fiscal year 2007 project. 
TITLE XXIV—Defense agencies 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Modification of authority to carry out certain fiscal year 2010 project. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project. 
TITLE XXV—North atlantic treaty organization security investment program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
TITLE XXVI—Guard and reserve forces facilities 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Sec. 2607. Extension of authorizations of certain fiscal year 2008 projects. 
TITLE XXVII—Base closure and realignment activities 
Sec. 2701. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2703. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
TITLE XXVIII—Military Construction General Matters 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Limitation on enhanced use leases of non-excess property. 
Subtitle C—Energy Security 
Sec. 2821. Enhancement of energy security activities of the Department of Defense. 
Sec. 2822. Permanent authority to accept and use landing fees charged to use of domestic airfields by civil aircraft. 
Subtitle D—Land Conveyances 
Sec. 2831. Land conveyance, Fort Knox, Kentucky. 
Sec. 2832. Land conveyances, Naval Support Activity (West Bank), New Orleans, Louisiana. 
Sec. 2833. Authority for use of unobligated funds for construction of a replacement fire station at Fort Belvoir, Virginia. 
Subtitle E—Reports 
Sec. 2841. Limitation on availability of funds pending reports regarding construction of a new outlying landing field (OLF) in North Carolina and Virginia. 
Subtitle F—Other Matters 
Sec. 2851. Further enhancements to Department of Defense Homeowners Assistance Program. 
Sec. 2852. Lease of Airborne and Special Operations Museum facility. 
Sec. 2853. Sense of the Senate on the proposed extension of the Alaska Railroad corridor across Federal land in Alaska. 
Sec. 2854. Sense of Congress on military housing for the Air Force. 
TITLE XXIX—Overseas Contingency Operations Military Construction Authorizations 
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Air Force construction and land acquisition projects. 
DIVISION C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Assessment of adequacy of budget requests with respect to maintaining the nuclear weapons stockpile. 
Sec. 3112. Biennial plan on modernization and refurbishment of the nuclear security complex. 
Sec. 3113. Future-years defense environmental management plan. 
Sec. 3114. Notification of cost overruns for certain Department of Energy projects. 
Sec. 3115. Authority to purchase or lease aircraft necessary to support the mission of the National Nuclear Security Administration. 
Sec. 3116. Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet Union. 
Sec. 3117. Extension of authority of Secretary of Energy for appointment of certain scientific, engineering, and technical personnel. 
Sec. 3118. Extension of authority of Secretary of Energy to enter into transactions to carry out certain research projects. 
Sec. 3119. Extension of deadline for cooperation with the Russian Federation with respect to development of nuclear materials protection, control, and accounting program. 
Sec. 3120. Repeal of sunset provision for modification of minor construction threshold for plant projects. 
Sec. 3121. Extension of deadline for transfer of parcels of land to be conveyed to Los Alamos County, New Mexico, and held in trust for the Pueblo of San Ildefonso. 
Subtitle C—Other Matters 
Sec. 3131. Department of Energy energy parks program. 
Sec. 3132. Reclassification of certain appropriations for the National Nuclear Security Administration. 
TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD 
Sec. 3201. Authorization. 
TITLE XXXIII—Maritime Administration 
Sec. 3301. Maritime Administration. 
DIVISION D—Funding Tables 
Sec. 4001. Authorization of amounts in funding tables. 
TITLE XLI—Procurement 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
TITLE XLII—Research, Development, Test, and Evaluation 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
TITLE XLIII—Operation and Maintenance 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
TITLE XLIV—Other Authorizations 
Sec. 4401. Other authorizations. 
Sec. 4402. Other authorizations for overseas contingency operations. 
TITLE XLV—Military Construction 
Sec. 4501. Military construction. 
Sec. 4502. 2005 base realignment and closure round fiscal year 2011 project listing. 
Sec. 4503. Military construction for overseas contingency operations. 
TITLE XLVI—Department of Energy National Security Programs 
Sec. 4601. Department of Energy national security programs.  
3.Congressional defense committeesFor purposes of this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
ADepartment of Defense Authorizations 
IProcurement 
AAuthorization of Appropriations 
101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101. 
BArmy Programs 
111.Airborne Common Sensor and Enhanced Medium Altitude Reconnaissance and Surveillance System 
(a)Limitation on availability of funding pending certificationNone of the amounts authorized to be appropriated for fiscal year 2011 by section 101 for procurement for the Army and made available by the funding table in section 4101 for aircraft procurement for the Army may be obligated or expended for a program specified in subsection (b) until the Assistant Secretary of the Army (Acquisition, Logistics, and Technology) certifies to the congressional defense committees that such program— 
(1)has successfully completed its limited user test; and 
(2)demonstrates the technical performance necessary to achieve milestone C approval. 
(b)Covered programsThe programs specified in this subsection are the following: 
(1)The Airborne Common Sensor. 
(2)The Enhanced Medium Altitude Reconnaissance and Surveillance System. 
CNavy Programs 
121.Multiyear funding for detail design and construction of LHA Replacement ship designated LHA–7 
(a)Authority to use multiple years of fundingThe Secretary of the Navy may enter into a contract for detail design and construction of the LHA Replacement ship designated LHA–7 that provides that, subject to subsection (b), funds for payments under the contract may be provided from amounts authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy, for fiscal years 2011 and 2012. 
(b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2011 is subject to the availability of appropriations for that purpose for such later fiscal year. 
122.Requirement to maintain Navy airborne signals intelligence capabilities 
(a)FindingsCongress makes the following findings: 
(1)The Navy terminated the program, called the EP–X program, to acquire a new land-based airborne signals intelligence capability due to escalating costs and re-allocated funds budgeted for the program to other priorities. 
(2)The Navy took this action without planning and budgeting for alternative means to meet operational requirements for tactical-level and theater-level signals intelligence capabilities to support the combatant commands and national intelligence consumers. 
(3)The principal Navy airborne signals intelligence capability today is the EP–3E Airborne Reconnaissance Integrated Electronic System II (ARIES II). The aircraft and associated electronic equipment of this system are aging and will require replacement or substantial ongoing upgrades to continue to meet requirements. 
(4)The Special Projects Aircraft (SPA) program of the Navy is the second critical element in the airborne signals intelligence capability of the Navy and provides the Navy its most advanced, comprehensive multi-intelligence and quick-reaction capability available. 
(b)Requirement To maintain capabilities 
(1)Prohibition on retirement of platformsThe Secretary of the Navy may not retire the EP–3E Airborne Reconnaissance Integrated Electronic System II or Special Projects Aircraft platform. 
(2)Maintenance of platformsThe Secretary of the Navy shall continue to maintain and upgrade the EP–3E Airborne Reconnaissance Integrated Electronic System II and Special Projects Aircraft platforms in order to provide capabilities necessary to operate effectively against rapidly evolving threats and to meet operational requirements. 
(3)CertificationNot later than February 1, 2011, and annually thereafter, the Under Secretary of Defense for Intelligence and the Vice Chairman of the Joint Chiefs of Staff shall jointly certify to Congress the following: 
(A)That the Department of Defense is maintaining the EP–3E Airborne Reconnaissance Integrated Electronic System II and Special Projects Aircraft platforms in manner that meets all current requirements of the commanders of the combatant commands. 
(B)That any plan for the retirement or replacement of the EP–3E Airborne Reconnaissance Integrated Electronic System II or Special Projects Aircraft platform will provide, in the aggregate, an equivalent or superior capability and capacity to the platform concerned. 
(4)TerminationThe requirements of this subsection shall expire on the commencement of the fielding by the Navy of a platform or mix of platforms and sensors that are, in the aggregate, equivalent or superior to the EP–3E Airborne Reconnaissance Integrated Electronic System II and Special Projects Aircraft platforms in performance and support of the commanders of the combatant commands. 
123.Reports on service life extension of F/A–18 aircraft by the Department of the Navy 
(a)Business case analysis of Service Life Extension of F/A–18 AircraftBefore the Secretary of the Navy can enter into a program to extend the service life of F/A–18 aircraft beyond 8,600 hours he must— 
(1)conduct a business case analysis comparing extension the service life of existing F/A–18 aircraft with procuring additional F/A–18E/F aircraft as a means of managing the shortfall of the Department of the Navy in strike fighter aircraft; and 
(2)submit to the congressional defense committees a report on the business case analysis. 
(b)Elements of business case analysisThe business case analysis required by subsection (a)(1) shall include the following: 
(1)An estimate of the full costs of extending, over the period covered by the future-years defense program submitted to Congress with the budget of the President, legacy F/A–18 aircraft beyond 8,600 hours, including any increases in operation and maintenance costs associated with operating such aircraft beyond a service life of 8,600 hours. 
(2)An estimate of the full costs of procuring, over the period covered by such future-years defense program, such additional F/A–18 aircraft as would be required to meet the strike fighter requirements of the Department of the Navy in the event the service life of legacy F/A–18 aircraft is not extended beyond 8,600 hours. 
(3)An assessment of risks associated with extending the service life of legacy F/A–18 aircraft beyond 8,600 hours, including the level of certainty that the Department of the Navy will be able to achieve such an extension. 
(4)An estimate of the cost per flight hour incurred in operating legacy F/A–18 aircraft with a service life extended beyond 8,600 hours. 
(5)An estimate of the cost per flight hour incurred for operating new F/A–18E/F aircraft. 
(6)An assessment of any alternatives to extending the service life of F/A–18 aircraft beyond 8,600 hours or buying additional F/A–18 aircraft, which may be available to the Navy to manage the shortfall of the Department of the Navy in strike fighter aircraft. 
(c)Additional elements of reportIn addition to the information required in the business case analysis under subsection (b), the report of the Secretary under subsection (a) shall include an assessment of the following: 
(1)Differences in capabilities of— 
(A)legacy F/A–18 aircraft that have undergone service life extension; 
(B)F/A–18E/F aircraft; and 
(C)F–35C aircraft. 
(2)Differences in capabilities that would result under the F/A–18 aircraft service life extension program if such program would— 
(A)provide only airframe life extensions to the legacy F/A–18 aircraft fleet; and 
(B)provide for airframe life extensions and capability upgrades to the legacy F/A–18 aircraft fleet. 
(3)Any disruption that procuring additional F/A–18 aircraft, rather than extending the service life of F/A–18 aircraft beyond 8,600 hours, would have on the plan of the Navy to procure operational carrier-variant Joint Strike Fighter aircraft. 
(4)Any changes that procuring additional F/A–18 aircraft, rather than extending the service life of F/A–18 aircraft beyond 8600 hours, would have on the force structure or force mix intended by the Navy for its carrier air wings. 
(5)Any other operational implication of extending (or not extending) the service life of legacy F/A–18 aircraft that the Secretary considers appropriate. 
(d)Report On operational F/A–18 aircraft squadronsBefore reducing the number of F/A–18 aircraft in an operational squadron of the Navy or Marine Corps, the Secretary must submit to the congressional defense committees a report that discusses the operational risks and impacts of reducing the squadron size. The report shall include an assessment of the following: 
(1)The impact of the reduction on the operational capability and readiness of the Navy and the Marine Corps to conduct overseas contingency operations. 
(2)The impact of the reduction on the capability of the Navy and the Marine Corps to meet ongoing operational demands. 
(3)Any mechanisms the Navy intends to use to mitigate any risks associated with the squadron size reduction. 
(4)The impact of the reduction on pilots and ground support crews of F/A–18 aircraft, in terms of training, readiness, and war fighting capabilities. 
(e)Report On F/A–18 aircraft Training SquadronsBefore reducing the size of an F/A–18 aircraft training squadron, or transfer an F/A–18 training aircraft for operational needs, the Secretary must submit to the congressional defense committees a report that— 
(1)described any risks to sustaining required training of F/A–18 aircraft pilots with a reduced training aircraft base; and 
(2)described any actions the Navy is taking to mitigate the risks described under paragraph (1). 
124.Inclusion of basic and functional design in assessments required prior to start of construction of first ship of a shipbuilding program 
(a)Inclusion in assessmentsSubsection (b)(1) of section 124 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 28; 10 U.S.C. 7291 note) is amended by inserting (and in particular completion of basic and functional design) after completion of detail design. 
(b)Basic and functional design definedSubsection (d) of such section is amended by adding at the end the following new paragraph: 
 
(5)Basic and function designThe term basic and functional design, for a ship, means design, whether in the form of two-dimensional drawings, three-dimensional models, or computer-aided models, that fixes the hull structure of the ship, sets the hydrodynamics of the ship, routes all major distributive systems (including electricity, water, and other utilities) of the ship, and identifies the exact positioning of piping and other outfitting within each block of the ship. . 
125.Multiyear procurement authority for F/A–18E, F/A–18F, and EA–18G fighter aircraftWith respect to the multiyear procurement of F/A–18E, F/A–18F, and EA–18G fighter aircraft: 
(1)The term March 1 of the year in which the Secretary requests legislative authority to enter into such contract in section 128(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2217) shall be deemed to be a reference to May 15, 2010. 
(2)The requirement for the report specified in section 2306b(l)(4) of title 10, United States Code, shall be deemed satisfied if the report is submitted to the congressional defense committees not later than May 15, 2010. 
(3)The authority in section 128(a) of the National Defense Authorization Act for Fiscal Year 2010, as qualified by this section, shall satisfy, with respect to the procurement of such fighter aircraft, the requirements of subsections (i)(3) and (l)(3) of section 2306b of title 10, United States Code, that a multiyear contract be authorized by law in an appropriations Act and an Act other than an appropriations Act. 
DJoint and Multiservice Matters 
141.System management plan and matrix for the F–35 Joint Strike Fighter aircraft program 
(a)System management plan 
(1)Plan requiredThe Secretary of Defense shall, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, establish a management plan for the F–35 Joint Strike Fighter aircraft program under which decisions to commit to specified levels of production are linked to progress in meeting specified program milestones, including design, manufacturing, testing, and fielding milestones for critical system maturity elements. 
(2)Nature of planThe plan under paragraph (1) shall align technical progress milestones with acquisition milestones in a system maturity matrix. The matrix shall provide criteria and conditions for comparing expected levels of demonstrated system maturity with annual production commitments, starting with the fiscal year 2012 production program, and continuing over the remaining life of the system development and demonstration program. The matrix and criteria shall include elements such as the following: 
(A)Manufacturing maturity, including on-time deliveries, manufacturing process control, quality rates, and labor efficiency rates. 
(B)Engineering maturity, including metrics for the number of new design actions and number of design changes in a given period. 
(C)Performance and testing progress, including test points, hours and flights accomplished, capabilities demonstrated, key performance parameters, and attributes demonstrated. 
(D)Mission effectiveness and system reliability, including operational effectiveness and reliability growth. 
(E)Training, fielding, and deployment status. 
(b)Reports to Congress 
(1)Initial reportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report setting forth the plan required by subsection (a). The report shall include— 
(A)the proposed system maturity matrix described in subsection (a)(2), including a description, for each element specified in the matrix under subsection (a)(2), of the criteria and milestones to be used in evaluating actual program performance against planned performance for each annual production commitment; and 
(B)a description of the actions to be taken to implement the plan. 
(2)UpdatesThe Secretary shall submit to Congress, at or about the same time as the submittal to Congress of the budget of the President for any fiscal year after fiscal year 2012 (as submitted pursuant to section 1105(a) of title 31, United States Code), any modification to the plan required by subsection (a) that was made during the preceding calendar year, including a rationale for each such modification. 
(c)Report on capabilities of Marine Corps variant of F–35 fighter aircraft at Initial Operating Capability 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the expected capabilities of the F–35B Joint Strike Fighter aircraft, the Marine Corps variant of that aircraft, when the Marine Corps declares Initial Operating Capability for the F–35B Joint Strike Fighter aircraft. The report shall be prepared in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(2)ElementsThe report under paragraph (1) shall including a description of the following with respect to the F–35B Joint Strike Fighter aircraft: 
(A)Performance of the aircraft and its subsystems. 
(B)Expected mission capability. 
(C)Required maintenance and logistics standards. 
(D)Expected levels of crew training and performance. 
(E)Product improvements that are planned before the Initial Operating Capability of the aircraft to be made after the Initial Operating Capability of the aircraft. 
142.Contracts for commercial imaging satellite capacities 
(a)Telescope requirements under contracts after 2010Any contract for additional commercial imaging satellite capability or capacity entered into by the Department of Defense after December 31, 2010, shall require that the imaging telescope providing such capability or capacity under such contract has an aperture of not less than 1.5 meters. 
(b)Continuation of current contractsThe limitation in subsection (a) may not be construed to prohibit or prevent the Secretary of Defense from continuing or maintaining current commercial imaging satellite capability or capacity in orbit or under contract by December 31, 2010. 
143.Quarterly reports on use of Combat Mission Requirements funds 
(a)Quarterly reports required 
(1)In generalNot later than 30 days after the end of each fiscal quarter, the commander of the United States Special Operations Command shall submit to the congressional defense committees a report on the use of Combat Mission Requirements funds during the preceding fiscal quarter. 
(2)Combat Mission Requirements fundsFor purposes of this section, Combat Mission Requirements funds are amounts available to the Department of Defense for Defense-wide procurement in the Combat Mission Requirements subaccount of the Defense-wide Procurement account. 
(b)ElementsEach report under subsection (a) shall include, for the fiscal quarter covered by such report, the following: 
(1)The balance of the Combat Mission Requirements subaccount at the beginning of such quarter. 
(2)The balance of the Combat Mission Requirements subaccount at the end of such quarter. 
(3)Any transfer of funds into or out of the Combat Mission Requirements subaccount during such quarter, including the source of any funds transferred into the subaccount, and the objective of any transfer of funds out of the subaccount. 
(4)A description of any requirements approved for procurement utilizing funds in the Combat Mission Requirements subaccount during such quarter, procured utilizing funds in that subaccount during such quarter, or both, including the amount of such funds committed to the procurement of each such requirement. 
(c)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
144.Integration of solid state laser systems into certain aircraft 
(a)Analysis of feasability requiredThe Secretary of Defense shall conduct an analysis of the feasability of integrating solid state laser systems into the aircraft platforms specified in subsection (b) for purposes of permitting such aircraft to accomplish their missions, including to provide close air support. 
(b)AircraftThe aircraft platforms specified in this subsection shall include, at a minimum, the following: 
(1)The C–130 aircraft. 
(2)The B–1 bomber aircraft. 
(3)The F–35 fighter aircraft. 
(c)Scope of analysisThe analysis required by subsection (a) shall include a determination of the following: 
(1)The estimated cost per unit of each laser system analyzed. 
(2)The estimated cost of operation and maintenance of each aircraft platform specified in subsection (b) in connection with each laser system analyzed, noting that the fidelity of such analysis may not be uniform for all aircraft platforms. 
IIResearch, Development, Test, and Evaluation 
AAuthorization of Appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Department of Defense for research, development, test, and evaluation as specified in the funding table in section 4201. 
BProgram Requirements, Restrictions, and Limitations 
211.Limitation on use of funds for alternative propulsion system for the F–35 Joint Strike Fighter programNone of the funds authorized to be appropriated or otherwise made available by this Act may be obligated or expended for the development or procurement of an alternate propulsion system for the F–35 Joint Strike Fighter program until the Secretary of Defense submits to the congressional defense committees a certification in writing that the development and procurement of the alternate propulsion system— 
(1)will— 
(A)reduce the total life-cycle costs of the F–35 Joint Strike Fighter program; and 
(B)improve the operational readiness of the fleet of F–35 Joint Strike Fighter aircraft; and 
(2)will not— 
(A)disrupt the F–35 Joint Strike Fighter program during the research, development, and procurement phases of the program; or 
(B)result in the procurement of fewer F–35 Joint Strike Fighter aircraft during the life cycle of the program. 
212.Limitation on use of funds by Defense Advanced Research Projects Agency for operation of National Cyber Range 
(a)Prohibition on use of funds pending reportAmounts authorized to be appropriated by this Act and available to the Defense Advanced Research Projects Agency may not be obligated or expended for the National Cyber Range established in support of the Comprehensive National Cybersecurity Initiative until 90 days after the date on which the Under Secretary of Defense for Acquisition, Technology, and Logistics submits to the Committees on Armed Services of the Senate and the House of Representatives a report described in subsection (c). 
(b)Limitation on use of funds after reportCommencing on the date that is 90 days after the date on which the Under Secretary submits a report described in subsection (c), amounts described in subsection (a) shall be available for obligation or expenditure for such research and development activities as the Under Secretary considers appropriate to ensure and assess the functionality of the National Cyber Range. 
(c)Report 
(1)In generalThe report described in this subsection is a report setting forth a plan for the transition of the National Cyber Range to operation and sustainment. 
(2)ElementsThe report shall include, at a minimum, the following: 
(A)An analysis of various potential recipients under the transition of the National Cyber Range. 
(B)For each recipient analyzed under subparagraph (A), a description of the proposed transition of the National Cyber Range to such recipient, including the proposed schedule and funding for such transition. 
(3)Potential recipientsThe recipients analyzed in the report under paragraph (2)(A) shall include, at a minimum, the following: 
(A)A consortium for the operation and sustainment of the National Cyber Range as a government-owned, government-operated facility. 
(B)A consortium for the operation and sustainment of the National Cyber Range as a government-owned, contractor-operated facility. 
213.Enhancement of Department of Defense support of science, mathematics, and engineering education 
(a)Discharge of support through military departmentsSection 2192(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The Secretary of Defense may carry out the authority in paragraph (1) through the Secretaries of the military departments. . 
(b)Partnership intermediaries for purposes of education partnershipsSection 2194 of such title is amended— 
(1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection (e): 
 
(e)The Secretary of Defense may permit the director of a defense laboratory to enter into a cooperative agreement with an appropriate entity to act as an intermediary and assist the director in carrying out activities under this section. . 
214.Program for research, development, and deployment of advanced ground vehicles, ground vehicle systems, and components 
(a)Program requiredThe Secretary of Defense may carry out a program for research and development on, and deployment of, advanced technology ground vehicles, ground vehicle systems, and components within the Department of Defense. 
(b)Goals and objectivesThe goals and objectives of the program authorized by subsection (a) are as follows: 
(1)To identify and support technological advances that are necessary for the development of advanced technologies for use in ground vehicles of types to be used by the Department of Defense. 
(2)To procure and deploy significant quantities of advanced technology ground vehicles for use by the Department. 
(3)To maximize the leverage of Federal and nongovernment funds used for the development and deployment of advanced technology ground vehicles, ground vehicle systems, and components. 
(c)Elements of programThe program authorized by subsection (a) may include— 
(1)enhanced research and development activities for advanced technology ground vehicles, ground vehicle systems, and components, including— 
(A)increased investments in research and development of batteries, advanced materials, power electronics, fuel cells and fuel cell systems, hybrid systems, and advanced engines; 
(B)pilot projects for the demonstration of advanced technologies in ground vehicles for use by the Department of Defense; and 
(C)the establishment of public-private partnerships, including research centers, manufacturing and prototyping facilities, and test beds, to speed the development, deployment, and transition to use of advanced technology ground vehicles, ground vehicle systems, and components; and 
(2)enhanced activities to procure and deploy advanced technology ground vehicles in the Department, including— 
(A)preferences for the purchase of advanced technology ground vehicles; 
(B)utilization of the authorities of the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.) to stimulate the development and production of advanced technology systems and ground vehicles through purchases, loan guarantees, and other mechanisms; 
(C)pilot programs to demonstrate advanced technology ground vehicles and associated infrastructure at select defense installations; 
(D)metrics to evaluate environmental and other benefits, life cycle costs, and greenhouse gas emissions associated with the deployment of advanced technology ground vehicles; and 
(E)schedules and objectives for the conversion of the ground vehicle fleet of the Department to advanced technology ground vehicles. 
(d)Cooperation with industry and academia 
(1)In generalThe Secretary may carry out the program authorized by subsection (a) through partnerships and other cooperative agreements with private sector entities, including— 
(A)universities and other academic institutions; 
(B)companies in the automobile and truck manufacturing industry; 
(C)companies that supply systems and components to the automobile and truck manufacturing industry; and 
(D)any other companies or private sector entities that the Secretary considers appropriate. 
(2)Nature of cooperationThe Secretary shall ensure that any partnership or cooperative agreement under paragraph (1) provides for private sector participants to collectively contribute, in cash or in kind, not less than one-half of the total cost of the activities carried out under such partnership or cooperative agreement. 
(e)Coordination with other Federal agenciesThe program authorized by subsection (a) shall be carried out, to the maximum extent practicable, in coordination with the Department of Energy and other appropriate departments and agencies of the Federal Government. 
215.Demonstration and pilot projects on cybersecurity 
(a)Demonstration projects on processes for application of commercial technologies to national cybersecurity requirements 
(1)Projects authorizedThe Secretary of Defense may, acting through the Defense Information Systems Agency and the Information Systems Security Program, carry out demonstration projects to assess the feasability and advisability of utilizing various business models and processes to rapidly and effectively identify innovative commercial technologies and apply such technologies to Department of Defense and other national cybersecurity requirements. 
(2)Scope of projectsAny demonstration project under paragraph (1) shall be carried out in such a manner as to contribute to the cyber policy review of the President and the Comprehensive National Cybersecurity Initiative. 
(b)Pilot programs on cybersecurity required 
(1)In generalThe Secretary of Defense shall support or conduct at least four pilot programs on cybersecurity in accordance with the requirements of this subsection. 
(2)Threat sensing and warning for information networks worldwideUnder one of the pilot programs under this subsection, the Secretary of Defense shall support the Secretary of Homeland Security in promoting the establishment of a consortium of major telecommunications service providers, Internet service providers, and other appropriate commercial entities, which consortium shall seek to achieve the following: 
(A)A comprehensive view of information networks worldwide. 
(B)A capability for threat sensing and warning within such networks. 
(C)If determined advisable by the Secretary of Defense and the Secretary of Homeland Security for purposes of the pilot program, a capability for defending the Internet domains of the United States Government and the Department of Defense and appropriate elements of the defense industrial base. 
(3)Managed security services for cybersecurity within defense industrial baseUnder one of the pilot programs under this subsection, the Secretary of Defense shall, in coordination with the Secretary of Homeland Security, assess the feasability and advisability of utilizing managed security services to improve the cybersecurity capabilities of elements of the defense industrial base. In utilizing managed security services for that purpose under the pilot program, the Secretary may provide for the following: 
(A)Utilizing threat intelligence feeds from Government and commercial sources. 
(B)Engaging in intrusion detection and prevention based on known signatures and patterns of behavior. 
(C)Utilizing automated reporting to Government network and security operations centers. 
(D)Utilizing context-enabled and content-enabled analysis tools and services to detect and react to previously unknown attack techniques. 
(E)Utilizing innovative system integrity validation and memory analysis tools. 
(F)Utilizing careful and rigorous control of internal environments and configurations to enable continuous monitoring of vulnerability status and deviations from baselines and to enable assessment of data loss during an incident. 
(G)Utilizing a major Internet service provider or network access point provider to provide visibility of developing threats and information network infrastructure through which to provide managed security services under the pilot program. 
(4)Use of private processes and infrastructure to address threats, problems, vulnerabilities, or opportunities in cybersecurityUnder one of the pilot programs under this subsection, the Secretary of Defense shall assess the feasability and advisability of entering into a partnership with one or more private sector entities (including private industry entities, academia, and non-profit institutions) to establish processes and infrastructure in the private sector to permit the Department of Defense to address threats, problems, vulnerabilities, or opportunities in cybersecurity. In entering into a partnership under the pilot program, the Secretary may seek to provide for the following: 
(A)The rapid acquisition by the Department of Defense of operational or technical capabilities from the private sector to address threats, problems, vulnerabilities, or opportunities in cybersecurity. 
(B)For purposes of enabling private sector control of resulting intellectual property (while reserving appropriate rights for the Government), and to transition capabilities into both the Government and commercial markets using commercial development and integration practices, the following: 
(i)The identification and procurement of cybersecurity capabilities applicable to both Government and private-sector needs. 
(ii)The incentivization of investments in cybersecurity technology and capabilities by the private sector. 
(5)Processes for uniform evaluation of commercial cybersecurity products and servicesUnder one of the pilot programs under this subsection, the Secretary of Defense shall assess the feasability and advisability of developing a process for the evaluation of commercial cybersecurity products and services utilizing a common set of standards and a common taxonomy. The process developed for purposes of the pilot program shall include metrics on the performance of different cybersecurity solutions that enable senior Department of Defense officials to— 
(A)assess and compare cybersecurity products across information technology functions that must be accomplished within the components under their jurisdiction; and 
(B)combine different cybersecurity products and services in order to build comprehensive and highly capable cybersecurity solutions within and across organizational boundaries. 
(c)Reports 
(1)Reports requiredNot later than eight months after the date of the enactment of this Act, and annually thereafter at or about the time of the submittal to Congress of the budget of the President for a fiscal year (as submitted pursuant to section 1105(a) of title 31, United States Code), the Secretary of Defense shall, in coordination with the Secretary of Homeland Security, submit to Congress a report on any demonstration projects carried out under subsection (a), and on the pilot projects carried out under subsection (b) for which the Secretary of Defense has lead responsibility, during the preceding year. 
(2)ElementsEach report under this subsection shall include the following: 
(A)A description and assessment of any activities under the demonstration projects and pilot projects referred to in paragraph (1) during the preceding year. 
(B)For the pilot project required by subsection (b)(3): 
(i)An assessment of the extent to which managed security services covered by the pilot project could provide effective and affordable cybersecurity capabilities for components of the Department of Defense and for entities in the defense industrial base, and an assessment whether such services could be expanded rapidly to a large scale without exceeding the ability of the Government to manage such expansion. 
(ii)An assessment of whether managed security services are compatible with the cybersecurity strategy of the Department of Defense of conducting an active defense in depth under the direction of United States Cyber Command. 
(C)For the pilot project required by subsection (b)(4): 
(i)A description of any performance metrics established for purposes of the pilot project, and a description of any processes developed for purposes of accountability and governance under any partnership under the pilot project. 
(ii)An assessment of the role a partnership such as a partnership under the pilot project would play in the acquisition of cyberspace capabilities by the Department of Defense, including a role with respect to requirements development and approval, approval and oversight of acquiring capabilities, test and evaluation of new capabilities, and budgeting for new capabilities. 
(D)For the pilot project required by subsection (b)(5): 
(i)An assessment of the viability of a establishing a process and taxonomy for the evaluation of commercial cybersecurity technologies within a common framework. 
(ii)An assessment of the advantages and disadvantages of selected commercial cybersecurity products and capabilities, as determined through metrics associated with the evaluation process under the pilot project. 
(iii)An assessment of the ease or difficulty of integrating commercial cybersecurity products and capabilities with the cybersecurity capabilities of the Department of Defense through the metrics and taxonomy associated with the evaluation process. 
(iv)An assessment of whether there are gaps in current and planned cybersecurity capabilities of the Department of Defense that could be addressed through the implementation of integrated solutions identified through the evaluation process. 
(3)FormEach report under this subsection shall be submitted in both unclassified form and classified form. 
(d)FundingOf the amount authorized to be appropriated by section 201 and available for research, development, test, and evaluation, Defense-wide activities, for the Defense Information Systems Agency for Program Element 32019K, as specified in the funding table in section 4201, $30,000,000 shall be available to carry out demonstration projects authorized by subsection (a) and the pilot projects required by subsection (b). 
CMissile Defense Matters 
231.Sense of Congress on ballistic missile defense 
(a)FindingsCongress makes the following findings: 
(1)On September 17, 2009, President Obama announced the decision to proceed with the Phased Adaptive Approach (PAA) to missile defense in Europe, a plan that was unanimously recommended by the Secretary of Defense and the Joint Chiefs of Staff. 
(2)The Phased Adaptive Approach to missile defense in Europe is designed to defend European territory of North Atlantic Treaty Organization (NATO) countries against the evolving threat of ballistic missiles from Iran, starting with defense against existing short-range and medium-range missiles, and to supplement defense of the United States against potential future long-range missiles from Iran. 
(3)The Phased Adaptive Approach has four phases, and is centered around the deployment of Aegis Ballistic Missile Defense (BMD) systems at sea and on land in Europe. 
(4)Phase 1 of the Phased Adaptive Approach will be deployed in the 2011 timeframe, and is planned to include the deployment of Aegis Ballistic Missile Defense vessels with Standard Missile–3 Block IA interceptors, and the deployment of an AN/TPY–2 radar in southern Europe. 
(5)Phase 2 of the Phased Adaptive Approach will be deployed in the 2015 timeframe, and is planned to include the deployment of Standard Missile–3 Block IB interceptors on Aegis Ballistic Missile Defense vessels and at an Aegis Ashore site in Romania. 
(6)Phase 3 of the Phased Adaptive Approach will be deployed in the 2018 timeframe, and is planned to include the deployment of Standard Missile–3 Block IIA interceptors on Aegis Ballistic Missile Defense vessels, and at an Aegis Ashore site in Poland. 
(7)Phase 4 of the Phased Adaptive Approach will be deployed in the 2020 timeframe, and is planned to include a new land-based variant of the Standard Missile–3 interceptor, the Block IIB. This interceptor is intended to be capable of intercepting potential future long-range ballistic missiles from Iran early in flight, including intercontinental missiles that could be capable of reaching the United States. 
(8)In February, 2010, the Department of Defense released the first-ever Ballistic Missile Defense Review Report, as required by section 234 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4393). The Ballistic Missile Defense Review stated that the Phased Adaptive Approach will be pursued in additional regions, as appropriate, including the Middle East and East Asia. 
(9)The Ground-based Midcourse Defense system will soon have 30 operational Ground-Based Interceptors deployed in Alaska and California, capable of providing defense of the United States against potential long-range missile threats from North Korea or Iran. In June 2009, Secretary of Defense Robert Gates wrote that the system provides a robust capability to deal with the ICBM threat from rogue countries for the foreseeable future. 
(10)In a unilateral statement accompanying the signing of the New START Treaty on April 8, 2010, the United States Government said that the United States intends to continue improving and deploying its missile defense systems in order to defend itself against limited attack and as part of our collaborative approach to strengthening stability in key regions. 
(11)On May 18, 2010, in testimony to the Committee on Foreign Relations of the Senate concerning the New START Treaty, Secretary of Defense Robert Gates stated “the treaty will not constrain the United States from deploying the most effective missile defenses possible, nor impose additional costs or barriers on those defenses. As the administration’s Ballistic Missile Defense Review and budget plans make clear, the United States will continue to improve our capability to defend ourselves, our deployed forces, and our allies and partners against ballistic missile threats. We made this clear to the Russians in a unilateral statement made in connection with the treaty”. 
(12)The Department of Defense is continuing the development and testing of the two-stage Ground-Based Interceptor as part of a hedging strategy for defense of the United States homeland against limited ballistic missile attack from nations such as North Korea or Iran, consistent with the testimony of the Under Secretary of Defense for Policy on October 1, 2009, that we keep the development of the two-stage GBI on the books as a hedge in case things come earlier, in case there’s any kind of technological challenge with the later models of the SM–3. 
(b)Sense of CongressIt is the sense of Congress— 
(1)that the Phased Adaptive Approach to missile defense in Europe is an appropriate response to the existing ballistic missile threat from Iran to European territory of North Atlantic Treaty Organization countries, and to potential future ballistic missile capabilities of Iran, and, as indicated by the April 19, 2010, certification by the Under Secretary of Defense for Acquisition, Technology, and Logistics, meets congressional guidance provided in section 235 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2234); 
(2)that the Phased Adaptive Approach to missile defense in Europe is not intended to, and will not, provide a missile defense capability relative to the ballistic missile deterrent forces of the Russian Federation, or diminish strategic stability with the Russian Federation; 
(3)to support the efforts of the United States Government and the North Atlantic Treaty Organization to pursue cooperation with the Russian Federation on ballistic missile defense relative to Iranian missile threats; 
(4)that the Ground-based Midcourse Defense (GMD) system deployed in Alaska and California currently provides adequate defensive capability for the United States against potential and forseeable future long-range ballistic missiles from Iran, and this capability will be enhanced as the system is improved, including by the planned deployment of an AN/TPY–2 radar in southern Europe in 2011; 
(5)that the United States should, as stated in its unilateral statement accompanying the New START Treaty, continue improving and deploying its missile defense systems in order to defend itself against limited attack and as part of our collaborative approach to strengthening stability in key regions; 
(6)that, as part of this effort, the Department of Defense should pursue the development, testing, and deployment of operationally effective versions of all variants of the Standard Missile–3 for all four phases of the Phased Adaptive Approach to missile defense in Europe; 
(7)that the SM–3 Block IIB interceptor missile planned for deployment in Phase 4 of the Phased Adaptive Approach should be capable of addressing the potential future threat of intermediate-range and long-range ballistic missiles from Iran, including intercontinental ballistic missiles that could be capable of reaching the United States; 
(8)that there are no constraints contained in the New START Treaty on the development or deployment by the United States of effective missile defenses, including all phases of the Phased Adaptive Approach to missile defense in Europe and further enhancements to the Ground-based Midcourse Defense system, as well as future missile defenses; and 
(9)that the Department of Defense should continue the development, testing, and assessment of the two-stage Ground-Based Interceptor in such a manner as to provide a hedge against potential technical challenges with the development of the SM–3 Block IIB interceptor missile as a means of augmenting the defense of Europe and of the homeland against a limited ballistic missile attack from nations such as North Korea or Iran. 
(c)New START Treaty definedIn this section, the term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010. 
232.Repeal of prohibition on certain contracts by the Missile Defense Agency with foreign entitiesSection 222 of the National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public Law 100–180; 101 Stat. 1055; 10 U.S.C. 2431 note) is repealed. 
233.Medium Extended Air Defense System 
(a)Limitation on availability of fundsNone of the funds authorized to be appropriated by this Act for the Department of Defense for fiscal year 2011 and available for the Medium Extended Air Defense System (MEADS) may be obligated or expended until the following conditions are met: 
(1)The Department of Defense has completed the Critical Design Review and the System Program Review for the Medium Extended Air Defense System program and made a decision on how or whether to proceed with the program or an alternative to the program. 
(2)The Secretary of Defense has submitted to the congressional defense committees a report setting forth a detailed explanation of the decision described in paragraph (1), which report contains the elements specified in subsection (b). 
(3)60 days have elapsed following the receipt by the congressional defense committees of the report described in paragraph (2). 
(b)Elements of reportThe elements specified in this subsection for the report described in subsection (a)(2) are the following: 
(1)A detailed description of the decision described in subsection (a)(1), and the explanation for that decision. 
(2)A cost estimate, performed by the Director of Cost Assessment and Program Evaluation, of the Medium Extended Air Defense System program or any alternative to that program decided upon by the Department of Defense as described in subsection (a)(1). 
(3)An analysis of alternatives (AOA) to the Medium Extended Air Defense System program and its component elements. 
(4)A description of the planned schedule and cost for the development, production, and deployment of the Medium Extended Air Defense System or any alternative to that system decided upon by the Department as described in subsection (a)(1). 
(5)A description of the role of Germany and Italy in the Medium Extended Air Defense System program or any alternative to that program decided upon by the Department as described in subsection (a)(1), including the role of such countries in procurement or production of elements of such program. 
(6)Any other matters that the Secretary of Defense considers appropriate. 
(c)Form of reportThe report described in subsection (a)(2) shall be submitted in unclassified form, but may include a classified annex. 
234.Acquisition accountability reports on the ballistic missile defense system 
(a)Baselines requiredThe Secretary of Defense shall ensure that the Missile Defense Agency establishes and maintains an acquisition baseline for each program element of the Ballistic Missile Defense System, as specified in section 223 of title 10, United States Code. 
(b)Elements of baselinesEach acquisition baseline required by subsection (a) for a program element shall include the following: 
(1)A comprehensive schedule for the program element, including— 
(A)research and development milestones; 
(B)acquisition milestones, including design reviews and key decision points; 
(C)key test events, including ground and flight tests and Ballistic Missile Defense System tests; and 
(D)delivery and fielding schedules. 
(2)A detailed technical description of— 
(A)the capability to be developed, including hardware and software; 
(B)system requirements; 
(C)how the proposed capability satisfies a capability identified by the commanders of the combatant commands on a Prioritized Capabilities List; 
(D)key knowledge points that must be achieved to permit continuation of the program and to inform production and deployment decisions; and 
(E)how the Missile Defense Agency plans to improve the capability over time. 
(3)A cost estimate for the program element, including— 
(A)a life cycle cost estimate; 
(B)program acquisition unit costs for the program element; 
(C)average procurement unit costs and program acquisition costs for the program element; and 
(D)an identification when the program Joint Cost Analysis Requirements Description document is scheduled to be approved. 
(4)A test baseline summarizing the comprehensive test program for the program element outlined in the Integrated Master Test Plan. 
(c)Annual reports on acquisition baselines 
(1)Annual reports requiredNot later than February 15, 2011, and annually thereafter, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on the acquisition baselines required by subsection (a). The first such report shall set forth the acquisition baselines, and each later report shall identify the significant changes or variances, if any, in any such baseline from any earlier report under this subsection. 
(2)FormEach report under this subsection shall be submitted in unclassified form, but may include a classified annex. 
(d)Annual reports on Missile Defense Executive Board activitiesThe Director shall include in each report under subsection (c) a description of the activities of the Missile Defense Executive Board during the preceding fiscal year, including the following: 
(1)A list of each meeting of the Board during the preceding fiscal year. 
(2)The agenda and issues considered at each such meeting. 
(3)A description of any decisions or recommendations made by the Board at each such meeting. 
235.Independent review and assessment of the Ground-Based Midcourse Defense system 
(a)Independent review and assessment requiredThe Secretary of Defense shall select an appropriate entity outside the Department of Defense to conduct an independent review and assessment of the Ground-Based Midcourse Defense (GMD) system. In selecting the entity to conduct the review and assessment, the Secretary shall consult with the chairman and ranking minority member of the Committee on Armed Services of the Senate and the chairman and ranking minority member of the Committee on Armed Services of the House of Representatives. 
(b)ElementsThe review and assessment required by this section shall address current Department of Defense plans with respect to the following: 
(1)The force structure and inventory levels necessary for the Ground-Based Midcourse Defense system to achieve the planned capabilities of that system, including an analysis of costs and potential advantages of deploying additional operational ground-based interceptor missiles. 
(2)The number of ground-based interceptor missiles necessary for operational assets, test assets (including developmental and operational test assets and aging and surveillance test assets), and spare missiles for the Ground-Based Midcourse Defense system. 
(3)The plan to maintain the operational effectiveness of the Ground-Based Midcourse Defense system over the course of its service life, including any modernization or capability enhancement efforts, and any sustainment efforts. 
(4)The plan for funding the development, production, deployment, testing, improvement, and sustainment of the Ground-Based Midcourse Defense system. 
(5)The plan for flight testing the Ground-Based Midcourse Defense system, including aging and surveillance tests to demonstrate the continuing effectiveness of the system over the course of its service life. 
(6)The plan for production of ground-based interceptor missiles necessary for operational test assets, aging and surveillance test assets, and spare missiles for the Ground-Based Midcourse Defense system. 
(c)ReportNot later than six months after the date of the enactment of this Act, the entity conducting the review and assessment under this section shall submit to the Secretary and the congressional defense committees a report containing— 
(1)the results of the review and assessment; and 
(2)recommendations on how the Department of Defense may improve upon its plans to ensure the availability, reliability, maintainability, supportability, and improvement of the Ground-Based Midcourse Defense system. 
IIIOperation and Maintenance 
AAuthorization of appropriations 
301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301. 
BEnvironmental provisions 
311.Reimbursement of Environmental Protection Agency for certain costs in connection with the Twin Cities Army Ammunition Plant, Minnesota 
(a)Authority to reimburse 
(1)Transfer amountUsing funds described in subsection (b) and notwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer not more than $5,620,000 in fiscal year 2011 to the Hazardous Substance Superfund. 
(2)Purpose of reimbursementThe amount authorized to be transferred under paragraph (1) is to reimburse the Environmental Protection Agency for costs the Agency incurred relating to the response actions performed at the Twin Cities Army Ammunition Plant, Minnesota. 
(3)Interagency agreementThe reimbursement described in paragraph (2) is intended to satisfy certain terms of the interagency agreement entered into by the Department of the Army and the Environmental Protection Agency for the Twin Cities Army Ammunition Plant that took effect in December 1987 and that provided for the recovery of expenses by the Agency from the Department of the Army. 
(b)Source of fundsThe transfer of funds authorized in subsection (a) shall be made using funds authorized to be appropriated for fiscal year 2011 for operation and maintenance for Environmental Restoration, Army. 
312.Payment to Environmental Protection Agency of stipulated penalties in connection with Naval Air Station, Brunswick, Maine 
(a)Authority to transfer funds 
(1)Transfer amountUsing funds described in subsection (b) and notwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer not more than $153,000 to the Hazardous Substance Superfund. 
(2)Purpose of transferThe payment under paragraph (1) is to satisfy a stipulated penalty assessed by the Environmental Protection Agency on June 12, 2008, against Naval Air Station, Brunswick, Maine, for the failure by the Navy to timely sample certain monitoring wells pursuant to a schedule included in a Federal Facility Agreement. 
(3)Federal facility agreementThe stipulated penalty described in paragraph (2) is provided for in the Federal Facility Agreement entered into by the Department of the Navy and the Environmental Protection Agency for Naval Air Station, Brunswick, on October 19, 1990. 
(b)Source of fundsAny payment under subsection (a) shall be made using funds authorized to be appropriated for fiscal year 2011 for the Department of Defense Base Closure Account 2005. 
(c)Use of fundsThe Environmental Protection Agency shall accept the amount transferred under subsection (a) as payment of the penalty described under paragraph (2) of such subsection. 
313.Requirements relating to Agency for Toxic Substances and Disease Registry investigation of exposure to drinking water contamination at Camp Lejeune, North Carolina 
(a)FindingsCongress makes the following findings: 
(1)On March 22, 2010, the Agency for Toxic Substances and Disease Registry (ATSDR) sent a letter to the Department of the Navy raising concerns about the completeness of historical and contemporary documents, records, and electronic data provided by the Department of the Navy pertaining to ATSDR scientific studies of contamination and remediation of the base-wide drinking water systems and sites at Camp Lejeune, North Carolina. 
(2)The discovery of records pertaining to the contamination of Camp Lejeune drinking water systems should not depend on specific requests from ATSDR, but on a shared goal of ensuring the scientific accuracy of the studies conducted pursuant to the Annual Plan of Work of ATSDR and the responsibility of the Secretary of Defense to provide relevant information. 
(b)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall— 
(1)take appropriate actions to ensure that ATSDR has full access to all documents described in the March 22, 2010, letter of ATSDR referred to in subsection (a)(1); 
(2)make appropriate staff available to work with ATSDR to— 
(A)reconcile all inventories of documents referenced and described in the March 22, 2010, letter of ATSDR with records and data previously supplied to ATSDR; and 
(B)identify documents described in the March 22, 2010, letter of ATSDR that are most relevant to the ATSDR review; and 
(3)conduct a good faith review to identify any additional historical or contemporary documents, records, or electronic data pertaining to the contamination sites at Camp Lejeune listed under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 and the Solid Waste Disposal Act that are relevant to the ATSDR studies of contamination and remediation of the base-wide drinking water systems and sites at Camp Lejeune that are in the possession of the Department of the Navy and have not previously been provided to ATSDR. 
(c)Limitation on use of fundsNone of the funds authorized to be appropriated by this Act may be used to administratively process or adjudicate any claim filed regarding water contamination at Camp Lejeune until ATSDR fully completes all epidemiological and water modeling studies relevant to such contamination that are ongoing as of June 1, 2010. 
(d)Resolution of certain disputesThe Secretary of the Navy shall make every effort to resolve any dispute arising between the Secretary of the Navy and ATSDR that is covered by the Interagency Agreement Between the Department of Health and Human Services Agency for Toxic Substances and Disease Registry and the Department of Army or any successor memorandum of understanding not later than 60 days after the date on which the dispute first arises. In the event the Secretary is unable to resolve such a dispute within 60 days, the Secretary shall submit to the congressional defense committees a report on the reasons why an agreement has not yet been reached, the actions that the Secretary plans to take to reach agreement, and the schedule for taking such actions. 
314.Commission on Military Environmental Exposures 
(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the President shall establish a commission (to be known as the Commission on Military Environmental Exposures) to provide expert advice to the President and Congress on matters relating to exposures of current and former members of the Armed Forces and their dependants to environmental hazards on military installations. 
(b)CompositionThe Commission shall consist of 9 members, who shall not be officials or employees of the Federal Government, appointed by the President after consultation with the Chairs and ranking minority members of the Committees on Armed Services and Veterans' Affairs of the Senate and the House of Representatives, and who shall have backgrounds in environmental exposure analysis or environmental exposure assessments, health monitoring, environmental health, epidemiology, industrial hygiene, facility or installation management, biostatistics, public health, or other relevant fields. 
(c)Appointments 
(1)DeadlineAll members of the Commission shall be appointed not later than 90 days after the date of the enactment of this Act. 
(2)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(d)ChairpersonThe President shall select from among the membership of the Commission a Chairperson. 
(e)QuorumA majority of the members of the Commission shall constitute a quorum. 
(f)MeetingsThe Commission shall meet at the call of the Chairperson. 
(g)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out the purposes of this section. 
(h)Compensation 
(1)In generalExcept as provided in paragraph (2), a member of the Commission— 
(A)shall be paid compensation out of funds made available for the purposes of this section at the daily equivalent of the highest rate payable under section 5332 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties as a member of the Commission; and 
(B)while away from the member’s home or regular place of business on necessary travel in the actual performance of duties as a member of the Commission, shall be paid per diem, travel, and transportation expenses in the same manner as is provided under subchapter I of chapter 57 of title 5, United States Code. 
(2)LimitationA member of the Commission may not be paid compensation under paragraph (1)(B) for more than 120 days in any calendar year. 
(i)Staff 
(1)In generalThe Chairperson of the Commission shall, without regard to the civil service laws and regulations, appoint an executive director of the Commission, who shall be a civilian employee of the National Institute of Environmental Health Sciences, and such other personnel as may be necessary to enable the Commission to perform its duties. The appointment of an executive director shall be subject to approval by the Commission. 
(2)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(j)Detail of Government EmployeesUpon request of the Chairperson of the Commission, the head of any Federal department or agency may detail, on a nonreimbursable basis, any personnel of that department or agency to the Commission to assist it in carrying out its duties. 
(k)Report 
(1)Submission to PresidentNot later than one year after the first meeting of the Commission, the Commission shall submit to the President a report on the exposures of current and former members of the Armed forces and their dependants to environmental hazards on military installations, not including the exposures of individuals to environmental hazards at military installations during periods in which imminent danger pay is authorized to be paid the individuals under section 310 of title 37, United States Code. 
(2)ContentThe report required under paragraph (1) shall include the following elements: 
(A)Recommendations for how the Federal Government should respond to the issue of exposures of current and former members of the Armed Forces and their dependents to environmental hazards on military installations, including evaluating exposure risk and responding to requests for redress, including compensation. 
(B)An analysis of the viability of the Federal Tort Claims Act as a remedy for dependents of current and former members of the Armed Forces potentially exposed to such environmental hazards. 
(C)Recommendations for how to address health concerns of current and former members of the Armed Forces and their dependants in connection with possible exposure to such environmental hazards, including the feasibility of utilizing Medicare and other Federally funded forms of insurance. 
(D)An inventory of all military installations that are included on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)), and an estimate of the magnitude of the problem of exposures to environmental hazards at such installations, including an estimate of the number of individuals potentially exposed. 
(E)Recommendations for other forms of redress for such members and dependants, including possible monetary compensation. 
(3)Submission to CongressNot later than 90 days after the report is submitted to the President under paragraph (1), the President shall submit the report, together with the President's comments, to the Chairs and ranking minority members of the Committees on Armed Services and Veterans' Affairs of the Senate and the House of Representatives. 
(l)TerminationThe Commission shall terminate 180 days after the date on which the Commission submits the report required under subsection (k). 
(m)Rule of constructionNothing in this section shall be interpreted to impede, encroach, or delay any studies, reviews, or assessments of any actual or potential environmental exposures at any military installations, including the studies included in the ATSDR’s Annual Plan of Work regarding the water contamination at Camp Lejeune or the requirements included in section 313 of this Act pertaining to water contamination at Camp Lejeune. Likewise, nothing in this section will impede, encroach or delay ATSDR’s statutory obligations including its obligations under the Comprehensive Environmental Response, Compensation and Liability Act, regarding Superfund sites. Additionally, nothing is this section shall be interpreted to impede, encroach or delay the remediation of any environmental contamination or hazard at any military installation. 
CWorkplace and depot issues 
321.Depot level maintenance and recapitalization parts supply 
(a)FindingCongress recognizes the need for depot level maintenance and recapitalization of assets as Brigade Combat Teams reset. 
(b)Report 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Logistics Agency shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the status of the DLA Joint Logistics Operations Center’s Drawdown, Retrograde and Reset Program for the equipment from Iraq and Afghanistan and the status of the overall supply chain management of repairing this materiel. 
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)The scope of operation to repair and re-supply materiel to the military services, including projected costs and lists of major components needed. 
(B)The current and projected timeline for the completion of the Drawdown, Retrograde and Reset Program in Iraq. 
(C)The percentage and level of expected refurbishment to take place in the United States and the percentage and level of expected refurbishment overseas. 
(D)A comprehensive assessment of parts management, including a timeline of cumulative backlogs or parts on backorder, impacts on projected manufacturing competition time, and plans to reduce and minimize backlogs in parts availability. 
(c)Required improvements 
(1)New solutionsThe Director of the Defense Logistics Agency shall work with the Materiel Commands of the Army, Navy, Air Force, and Marines to find more efficient, virtual manufacturing solutions that will provide capacity and flexibility. 
(2)Use of existing commercial systemsIf the Director of the Defense Logistics Agency finds that critical manufactured parts are not meeting the on-demand requirements of the warfighter, the Defense Logistics Agency and the Materiel Commands may work with outside commercial partners to utilize existing, turn-key production systems that have demonstrated the capability to reduce costs of parts and improve manufacturing efficiency. 
DEnergy security 
331.Alternative aviation fuel initiative 
(a)FindingsCongress makes the following findings: 
(1)Dependence on foreign sources of oil is detrimental to the national security of the United States due to possible disruptions in supply. 
(2)The Department of Defense is the largest single consumer of fuel in the United States. 
(3)The United States Air Force is the largest consumer of fuel in the Department of Defense. 
(4)The dramatically fluctuating price of fuel can have a significant budgetary impact on the Department of Defense. 
(5)The United States Air Force uses about 2,600,000,000 gallons of jet fuel a year, or 10 percent of the entire domestic market in aviation fuel. 
(6)The Air Force's Alternative Aviation Fuel Initiative includes certification and testing of both biomass-derived (biofuel) and synthetic fuel blends produced via the Fischer-Tropsch (FT) process. By not later than December 31, 2016, the Air Force will be prepared to cost competitively acquire 50 percent of the Air Force's domestic aviation fuel requirement via an alternative fuel blend in which the alternative component is derived from domestic sources produced in a manner that is greener than fuels produced from conventional petroleum. 
(7)The Air Force Energy Program will provide options to reduce the use of foreign oil, by focusing on expanding alternative energy options that provide favorable environmental attributes as compared to currently-available options. 
(b)Continuation of Initiatives 
(1)In generalThe Secretary of the Air Force shall continue the alternative aviation fuel initiatives of the Air Force with a goal of— 
(A)certifying its aircraft, applicable vehicles and support equipment, and associated storage and distribution infrastructure for unrestricted operational use of a synthetic fuel blend by early 2011; 
(B)being prepared to acquire 50 percent of its domestic aviation fuel requirement from alternative or synthetic fuels (including blends of alternative or synthetic fuels with conventional fuels) by not later than December 31, 2016, provided that— 
(i)the lifecycle greenhouse gas emissions associated with the production and combustion of such fuel shall be equal to or lower than such emissions from conventional fuels that are used in the same application, as determined in accordance with guidance by the Department of Energy and the Environmental Protection Agency; and 
(ii)prices for such fuels are cost competitive with petroleum-based alternatives that are used for the same functions; 
(C)taking actions in collaboration with the commercial aviation industry and equipment manufacturers to spur the development of a domestic alternative aviation fuel industry; and 
(D)taking actions in collaboration with other Federal agencies, the commercial sector, and academia to solicit for and test the next generation of environmentally-friendly alternative aviation fuels. 
(2)Adjustment of goalThe Secretary of the Air Force may adjust the goal of acquiring 50 percent of Air Force domestic fuel requirements from alternative or synthetic fuels by not later than December 31, 2016, if the Secretary determines in writing that it would not be practicable, or in the best interests of the Air Force, to do so and informs the congressional defense committees within 30 days of the basis for such determination. 
(3)Annual reportNot later than 180 days after the date of the enactment of this Act and annually thereafter in each of fiscal years 2011 through 2016, the Secretary of Defense, in consultation with the Secretary of the Air Force, shall submit to Congress a report on the progress of the alternative aviation fuel initiative program, including— 
(A)the status of aircraft fleet certification, until complete; 
(B)the quantities of alternative or synthetic fuels (including blends of alternative or synthetic fuels with conventional fuels) purchased for use by the Air Force in the fiscal year ending in such year; 
(C)progress made against published goals for such fiscal year; 
(D)the status of recovery plans to achieve any goals set for previous years that were not achieved; and 
(E)the establishment or adjustment of goals and objectives for the current fiscal year or for future years. 
(c)Annual report for Army and NavyNot later than 180 days after the date of the enactment of this Act, and annually thereafter in each of fiscal years 2011 through 2016, the Secretary of the Army and the Secretary of the Navy shall each submit to Congress a report on goals and progress to research, test, and certify the use of alternative fuels in their respective aircraft fleets. 
(d)Defense Science Board Review 
(1)Report requiredNot later than October 1, 2011, the Defense Science Board shall report to the Secretary of Defense on the feasibility and advisability of achieving the goals established in subsection (b)(1). The report shall address— 
(A)the technological and economic achievability of the goals; 
(B)the impact of actions required to meet such goals on the military readiness of the Air Force, energy costs, environmental performance, and dependence on foreign oil; and 
(C)any recommendations the Defense Science Board may have for improving the Air Force program. 
(2)Submission to congressNot later than 30 days after receiving the report required by under paragraph (1), the Secretary of Defense shall forward the report to Congress, together with the comments and recommendations of the Secretary. 
EOther matters 
341.Additional limitation on indemnification of United States with respect to articles and services sold by working-capital funded army industrial facilities and arsenals outside the Department of DefenseParagraph (6) of section 4543(a) of title 10, United States Code, is amended to read as follows: 
 
(6)the purchaser of an article or service agrees to hold harmless and indemnify the United States from any claim for damages or injury to any person or property arising out of the article or service, except— 
(A)in a case of willful misconduct or gross negligence; or 
(B)in a case in which damages or injury to the purchaser arose out of the failure of the Federal Government to comply with quality, schedule, or cost performance requirements in the contract to provide the article or service; . 
342.Extension of Arsenal Support Program InitiativeSection 343 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (10 U.S.C. 4551 note), as amended by section 341 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 69) and section 354 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2264), is further amended— 
(1)in subsection (a), by striking 2011 and inserting 2012; and 
(2)in subsection (g)(1), by striking 2011 and inserting 2012. 
343.Four-year extension of authority to provide logistics support and services for weapons systems contractorsSection 365(g)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended by striking September 30, 2010 and inserting September 30, 2014. 
344.Recovery of improperly disposed of Department of Defense property 
(a)In generalChapter 165 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2790.Recovery of improperly disposed of Department of Defense property 
(a)ProhibitionNo member of the armed forces, civilian employee of the United States Government, contractor personnel, or other person may sell, lend, pledge, barter, or give any clothing, arms, articles, equipment, or other military or Department of Defense property except in accordance with the statutes and regulations governing Government property. 
(b)Transfer of title or interest ineffectiveIf property has been disposed of in violation of subsection (a), the person holding the property has no right or title to, or interest in, the property. 
(c)Authority for seizure of improperly disposed of propertyIf any person is in the possession of military or Department of Defense property without right or title to, or interest in, the property because it has been disposed of in violation of subsection (a), any Federal, State, or local law enforcement official may seize the property wherever found. 
(d)Inapplicability to certain propertySubsections (b) and (c) shall not apply to property on public display by public or private collectors or museums in secured exhibits. 
(e)Determinations of violations
(1)The appropriate district court of the United States shall have jurisdiction, regardless of the current approximated or estimated value of the property, to determine whether property was disposed of in violation of subsection (a). Any such determination shall be by a preponderance of the evidence. 
(2)In the case of property, the possession of which could undermine national security or create a hazard to public health or safety, the determination under paragraph (1) may be made after the seizure of the property. If the person from whom the property is seized is found to have been lawfully in possession of the property and the return of the property could undermine national security or create a hazard to public health or safety, the Secretary of Defense shall reimburse the person for the fair value for the property. 
(f)Delivery of seized propertyAny law enforcement official who seizes property under subsection (c) and is not authorized to retain it for the United States shall deliver the property to an authorized member of the armed forces or other authorized official of the Department of Defense or the Department of Justice. 
(g)Scope of enforcementThis section shall apply to the following: 
(1)Any military or Department of Defense property disposed of on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 in a manner that is not in accordance with statutes and regulations governing Government property in effect at the time of the disposal of such property. 
(2)Any significant military equipment disposed of on or after January 1, 2002, in a manner that is not in accordance with statutes and regulations governing Government property in effect at the time of the disposal of such significant military equipment 
(h)Rule of constructionThe authority of this section is in addition to any other authority of the United States with respect to property to which the United States may have right or title. 
(i)Significant military equipment definedIn this section, the term significant military equipment means defense articles on the United States Munitions List for which special export controls are warranted because of their capacity for substantial military utility or capability. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 165 of such title is amended by inserting the following new item: 
 
 
2790. Recovery of improperly disposed of Department of Defense property.  . 
345.Commercial sale of small arms ammunition in excess of military requirements 
(a)Commercial sale of small arms ammunitionSmall arms ammunition and ammunition components in excess of military requirements, including fired cartridge cases, which is not otherwise prohibited from commercial sale or certified by the Secretary of Defense as unserviceable or unsafe, may not be demilitarized or destroyed and shall be made available for commercial sale. 
(b)Deadline for guidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to ensure compliance with subsection (a). Not later than 15 days after issuing such guidance, the Secretary shall submit to the congressional defense committees a letter of compliance providing notice of such guidance. 
(c)PreferenceNo small arms ammunition and ammunition components in excess of military requirements may be made available for commercial sale under this section before such ammunition and ammunition components are offered for transfer or purchase, as authorized by law, to another Federal department or agency or for sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies pursuant to section 2576 of title 10, United States Code, as amended by this Act. 
346.Modification of authorities relating to prioritization of funds for equipment readiness and strategic capability 
(a)Prioritization of fundsSubsection (a) of section 323 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (10 U.S.C. 229 note) is amended— 
(1)in paragraph (1), by striking the global war on terrorism and inserting overseas contingency operations; and 
(2)in paragraph (2)— 
(A)in subparagraph (A), by striking units transforming to modularity and inserting modular units; and 
(B)in subparagraph (B), by striking 2012 and inserting 2015. 
(b)Budget informationSubsection (b) of such section is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (A)— 
(i)by striking the global war on terrorism and inserting overseas contingency operations; and 
(ii)by inserting and at the end; 
(B)in subparagraph (B)— 
(i)in clause (i), by striking units transforming to modularity and inserting modular units; and 
(ii)by striking ; and at the end and inserting a period; and 
(C)by striking subparagraph (C); and 
(2)by striking paragraph (3). 
(c)Annual report on Army progressSubsection (c) of such section is amended— 
(1)by striking paragraphs (4), (5), (6), and (7); 
(2)by redesignating paragraphs (1), (2), (3), (8), and (9) as subparagraphs (A), (B), (C), (G) and (I), respectively; 
(3)by submitting (1) before On the date; 
(4)in paragraph (1), as designated by paragraph (3) of this subsection, by striking in meeting and all that follows through shall be itemized and inserting in fulfilling the equipment requirements of modular units and in repairing, recapitalizing, and replacing equipment and materiel used in support of overseas contingency operations underway as of the date of such report, and associated sustainment. Any information included in the report shall be itemized; 
(5)by striking Each such report and inserting the following: 
 
(2)Each such report ; 
(6)in subparagraph (A) of paragraph (2) as redesignated by paragraphs (2) and (5) of this subsection— 
(A)by strikingthe requirements for the funding priorities in subsection (a), including an itemization and inserting equipment requirements 
(B)by striking modular brigades and inserting modular combat, functional, and support brigades; and 
(C)by striking the global war on terrorism and inserting overseas contingency operations underway as of the date of such report; 
(7)in subparagraph (B) of paragraph (2), as so redesignated, by striking in accordance with the funding priorities in subsection (a) and inserting for the purposes set forth in paragraph (1); 
(8)in subparagraph (C) of paragraph (2), as so redesignated, by striking for the funding priorities in subsection (a) and inserting for the purposes set forth in paragraph (1); 
(9)in paragraph (2), as amended by paragraphs (2) and (5) of this subsection— 
(A)by inserting after subparagraph (C) the following new subparagraphs: 
 
(D)An assessment of the key enabler equipment and personnel of the Army, including— 
(i)a comparison of— 
(I)the authorized level of key enabler equipment; 
(II)the level of key enabler equipment on hand; and 
(III)the planned purchases of key enabler equipment as set forth in the future-years defense program submitted with the budget for such fiscal year; 
(ii)a comparison of the authorized and actual personnel levels for personnel with key enabler personnel specialities with the requirements for key enabler personnel specialties; 
(iii)an identification of any shortfalls indicated by the comparisons in clauses (i) and (ii); and 
(iv)an assessment of the number and type of key enabler equipment that the Army projects it will have on hand by the end of such future-years defense program that will require repair, recapitalization, or replacement at or before the end of the time period covered by such future-years defense program (which assessment shall account for additional repair, recapitalization, or replacement resulting from use of key enabler equipment in overseas contingency operations). 
(E)If an assessment under subparagraph (D) identifies shortfalls that will exist within the period covered by the future-years defense program submitted in such fiscal year, an identification of the risks associated with such shortfalls and mitigation strategies to address such risks. 
(F)A schedule for the accomplishment of the purposes set forth in paragraph (1). ;  
(B)by inserting after subparagraph (G) the following new subparagraph: 
 
(H)A description of the status of the development of doctrine on how modular combat, functional, and support forces will train, be sustained, and fight. ; and 
(10)in subparagraph (I) of paragraph (2) as redesignated by paragraphs (2) and (5) of this subsection, by striking paragraphs (1) through (8) and inserting subparagraphs (A) through (H). 
(d)Annual Comptroller General on Army progressSubsection (d) of such section is amended to read as follows: 
 
(d)Annual Comptroller General report on Army progressNot later than 180 days after the date on which the Secretary of the Army submits a report under subsection (c), the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth the Comptroller General's review of such report. Each report under this subsection shall include such information and recommendations as the Comptroller General considers appropriate in light of such review. . 
(e)DefinitionsSuch section is further amended— 
(1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d), as amended by subsection (d) of this section, the following new subsection (e): 
 
(e)DefinitionsIn this section: 
(1)The term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. 
(2)The term key enabler, in the case of equipment or personnel, means equipment or personnel, as the case may be, that make a modular force or unit as capable or more capable than the non-modular force or unit it replaced, including the following: 
(A)Equipment such as tactical and high frequency radio, tactical wheeled vehicles, battle command systems, unmanned aerial vehicles, all-source analysis systems, analysis and control elements, fire support sensor systems, firefinder radar, joint network nodes, long-range advanced scout surveillance systems, Trojan Spirit systems (or any successor system), and any other equipment items identified by the Army as making a modular force or unit as capable or more capable than the non-modular force or unit it replaced. 
(B)Personnel in specialties needed to operate or support the equipment specified in subparagraph (A) and personnel in specialties relating to civil affairs, communication and information systems operation, explosive ordinance disposal, military intelligence, psychological operations, and any other personnel specialties identified by the Army as making a modular force or unit as capable or more capable than the non-modular force or unit it replaced. . 
(f)Termination of report requirementSubsection (f) of such section, as redesignated by subsection (e)(1) of this section, is further amended by striking fiscal year 2012 and inserting fiscal year 2017. 
347.Repeal of requirement for reports on withdrawal or diversion of equipment from Reserve units for support of Reserve units being mobilized and other unitsSection 349 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2159) is repealed. 
348.Revision to authorities relating to transportation of civilian passengers and commercial cargoes by Department of Defense when space unavailable on commercial lines 
(a)Transportation on DoD vehicles and aircraftSubsection (a) of section 2649 of title 10, United States Code, is amended— 
(1)By inserting Authority.— before Whenever; and 
(2)by inserting , vehicles, or aircraft in the first sentence after vessels both places it appears. 
(b)Amounts charged for transportation in emergency, disaster, or humanitarian response cases 
(1)Limitation on amounts chargedThe second sentence of subsection (a) of such section is amended by inserting before the period the following: , except that in the case of transportation provided in response to an emergency, a disaster, or a request for humanitarian assistance, any amount charged for such transportation may not exceed the cost of providing the transportation. 
(2)Crediting of receiptsSubsection (b) of such section is amended by striking Amounts and inserting Crediting of receipts.—Any amount received under this section with respect to transportation provided in response to an emergency, a disaster, or a request for humanitarian assistance may be credited to the appropriation, fund, or account used in incurring the obligation for which such amount is received. In all other cases, amounts. 
(c)Transportation during contingencies or disaster responsesSuch section is further amended by adding at the end the following new subsection: 
 
(c)Transportation of allied personnel during contingencies or disaster responsesWhen space is available on vessels, vehicles, or aircraft operated by the Department of Defense and the Secretary of Defense determines that operations in the area of a contingency operation or disaster response would be facilitated if allied forces or civilians were to be transported using such vessels, vehicles, or aircraft, the Secretary may provide such transportation on a noninterference basis, without charge. . 
(d)Conforming amendmentSection 2648 of such title is amended by inserting , vehicles, or aircraft after vessels in the matter preceding paragraph (1). 
(e)Technical amendments 
(1)The heading of section 2648 of such title is amended to read as follows: 
 
2648.Persons and supplies: sea, land, and air transportation . 
(2)The heading of section 2649 of such title is amended to read as follows: 
 
2649.Civilian passengers and commercial cargoes: transportation on Department of Defense vessels, vehicles, and aircraft . 
(f)Clerical amendmentsThe table of sections at the beginning of chapter 157 of such title is amended by striking the items relating to sections 2648 and 2649 and inserting the following new items: 
 
 
2648. Persons and supplies: sea, land, and air transportation. 
2649. Civilian passengers and commercial cargoes: transportation on Department of Defense vessels, vehicles, and aircraft.  . 
IVMilitary Personnel Authorizations 
AActive Forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2011, as follows: 
(1)The Army, 569,400. 
(2)The Navy, 328,700. 
(3)The Marine Corps, 202,100. 
(4)The Air Force, 332,200. 
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2011, as follows: 
(1)The Army National Guard of the United States, 358,200. 
(2)The Army Reserve, 205,000. 
(3)The Navy Reserve, 65,500. 
(4)The Marine Corps Reserve, 39,600. 
(5)The Air National Guard of the United States, 106,700. 
(6)The Air Force Reserve, 71,200. 
(7)The Coast Guard Reserve, 10,000. 
(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and 
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2011, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 32,060. 
(2)The Army Reserve, 16,261. 
(3)The Navy Reserve, 10,688. 
(4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 14,584. 
(6)The Air Force Reserve, 2,992. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2011 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army Reserve, 8,395. 
(2)For the Army National Guard of the United States, 27,210. 
(3)For the Air Force Reserve, 10,720. 
(4)For the Air National Guard of the United States, 22,394. 
414.Fiscal year 2011 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2011, may not exceed the following: 
(A)For the Army National Guard of the United States, 1,600. 
(B)For the Air National Guard of the United States, 350. 
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2011, may not exceed 595. 
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2011, may not exceed 90. 
(b)Non-dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 
415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2011, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. 
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsThere is hereby authorized to be appropriated for military personnel for fiscal year 2011 a total of $138,540,700,000. 
(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2011. 
DArmed Forces Retirement Home 
431.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2011 from the Armed Forces Retirement Home Trust Fund the sum of $71,200,000 for the operation of the Armed Forces Retirement Home. 
VMilitary Personnel Policy 
AOfficer Personnel Policy 
501.Modification of promotion board procedures for joint qualified officers and officers with Joint Staff experience 
(a)Board compositionSection 612(c) of title 10, United States Code, is amended— 
(1)by striking serving in, or have served in, joint duty assignments and inserting serving on, or have served on, the Joint Staff or are joint qualified officers; 
(2)by striking currently serving in a joint duty assignment and inserting a joint qualified officer; and 
(3)by inserting before the period at the end the following: or in the case of a selection board that is considering officers in specialties identified in paragraph (2) or (3) of section 619a(b) of this title. 
(b)Information furnished to selection boardsSection 615 of such title is amended in subsections (b)(5) and (c) by striking in joint duty assignments of officers who are serving, or have served, in such assignments and inserting of officers who are serving on, or have served on, the Joint Staff or are joint qualified officers. 
(c)Action on report of selection boardsSection 618(b) of such title is amended— 
(1)in paragraph (1), by striking serving, or have served, in joint duty assignments and inserting serving on, or have served on, the Joint Staff or are joint qualified officers; 
(2)in paragraphs (2)(A) and (2)(B), by striking in joint duty assignments of officers who are serving, or have served, in such assignments and inserting of officers who are serving on, or have served on, the Joint Staff or are joint qualified officers; and 
(3)in paragraph (4), by striking in joint duty assignments and inserting who are serving on, or have served on, the Joint Staff or are joint qualified officers. 
502.Nondisclosure of information from discussions, deliberations, notes, and records of special selection boards 
(a)Nondisclosure of board proceedingsSection 613a of title 10, United States Code, is amended— 
(1)in subsection (a), by striking section 611 and all that follows through the board and inserting the following: section 573, 611, or 628 of this title may not be disclosed to any person not a member of the board except as authorized or required by this title to process the board’s report. The prohibition in the preceding sentence is an exemption by statute referred to in paragraph (3) of section 552(b) of title 5.; 
(2)in subsection (b), by striking and records and inserting notes, and records; and 
(3)by adding at the end the following new subsection: 
 
(c)ApplicabilityThis section applies to all selection boards convened under section 573, 611, or 628 of this title, regardless of the date on which the board was convened. . 
(b)Reports of boardsSection 628(c)(2) of such title is amended by striking 576(d) and 576(f) and inserting 576(d), 576(f), and 613a. 
(c)Reserve boardsSection 14104 of such title is amended— 
(1)in subsection (a), by striking section 14101 and all that follows and inserting section 14101 or 14502 of this title may not be disclosed to any person not a member of the board except as authorized or required by this title to process the board’s report.; 
(2)in subsection (b), by striking and records and inserting notes, and records; and 
(3)by adding at the end the following new subsection: 
 
(c)ApplicabilityThis section applies to all selection boards convened under section 14101 or 14502 of this title, regardless of the date on which the board was convened. . 
503.Administrative removal of officers from promotion list 
(a)Active-duty listSection 629 of title 10, United States Code, is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Administrative removalUnder regulations prescribed by the Secretary concerned, if an officer on the active-duty list is discharged or dropped from the rolls or transferred to a retired status after having been recommended for promotion to a higher grade under this chapter, but before being promoted, the officer's name shall be administratively removed from the promotion list. . 
(b)Reserve active-status listSection 14310 of such title is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Administrative removalUnder regulations prescribed by the Secretary concerned, if an officer on the reserve active-status list is discharged or dropped from the rolls or transferred to a retired status after having been recommended for promotion to a higher grade under this chapter or having been found qualified for Federal recognition in the higher grade under title 32, but before being promoted, the officer's name shall be administratively removed from the promotion list. . 
504.Technical revisions to definition of joint matters for purposes of joint officer managementSection 668(a) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking multiple and inserting integrated; and 
(B)in subparagraph (D), by striking and at the end and inserting or; and 
(2)in paragraph (2)— 
(A)by striking multiple and inserting integrated; and 
(B)by striking participants from and all that follows and inserting “participants from— 
 
(A)more than one military department; or 
(B)a military department and one or more of the following: 
(i)Other departments and agencies of the United States. 
(ii)The military forces or agencies of other countries. 
(iii)Nongovernmental persons or entities. . 
505.Modification of authority for officers selected for appointment to general and flag officer grades to wear insignia of higher grade before appointment 
(a)Limited authority for officers selected for appointment to grades above major general and rear admiral 
(1)In generalChapter 45 of title 10, United States Code, is amended by adding at the end the following new section: 
 
777a.Wearing of insignia of higher grade before appointment to a grade above major general or rear admiral (frocking): authority; restrictions 
(a)AuthorityAn officer serving in a grade below the grade of lieutenant general or, in the case of the Navy, vice admiral, who has been selected for appointment to the grade of lieutenant general or general, or, in the case of the Navy, vice admiral or admiral, and an officer serving in the grade of lieutenant general or vice admiral who has been selected for appointment to the grade of general or admiral, may be authorized, under regulations and policies of the Department of Defense and subject to subsection (b), to wear the insignia for that higher grade for a period of up to 14 days before assuming the duties of a position for which the higher grade is authorized. An officer who is so authorized to wear the insignia of a higher grade is said to be frocked to that grade. 
(b)RestrictionsAn officer may not be authorized to wear the insignia for a grade as described in subsection (a) unless— 
(1)the Senate has given its advice and consent to the appointment of the officer to that grade; 
(2)the officer has received orders to serve in a position outside the military department of that officer for which that grade is authorized; 
(3)the Secretary of Defense (or a civilian officer within the Office of the Secretary of Defense whose appointment was made with the advice and consent of the Senate and to whom the Secretary delegates such approval authority) has given approval for the officer to wear the insignia for that grade before assuming the duties of a position for which that grade is authorized; and 
(4)the Secretary of Defense has submitted to Congress a written notification of the intent to authorize the officer to wear the insignia for that grade. 
(c)Benefits not To be construed as accruing
(1)Authority provided to an officer as described in subsection (a) to wear the insignia of a higher grade may not be construed as conferring authority for that officer to— 
(A)be paid the rate of pay provided for an officer in that grade having the same number of years of service as that officer; or 
(B)assume any legal authority associated with that grade. 
(2)The period for which an officer wears the insignia of a higher grade under such authority may not be taken into account for any of the following purposes: 
(A)Seniority in that grade. 
(B)Time of service in that grade. 
(d)Limitation on number of officers frockedThe total number of officers who are authorized to wear the insignia for a higher grade under this section shall count against the limitation in section 777(d) of this title on the total number of officers authorized to wear the insignia of a higher grade. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 34 of such title is amended by adding at the end the following new item: 
 
 
777a. Wearing of insignia of higher grade before appointment to a grade above major general or rear admiral (frocking): authority; restrictions.  . 
(b)Repeal of waiting period following congressional notification for officers selected for appointment to general and flag officer grades below lieutenant general and vice admiralSection 777(b)(3)(B) of such title is amended by striking and a period of 30 days has elapsed after the date of the notification. 
506.Temporary authority to reduce minimum length of commissioned service required for voluntary retirement as an officer 
(a)ArmySection 3911(b)(2) of title 10, United States Code, is amended by striking January 6, 2006, and ending on December 31, 2008 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013. 
(b)Navy and Marine CorpsSection 6323(a)(2)(B) of such title is amended by striking January 6, 2006, and ending on December 31, 2008 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013. 
(c)Air ForceSection 8911(b)(2) of such title is amended by striking January 6, 2006, and ending on December 31, 2008 and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013. 
507.Age for appointment and mandatory retirement for health professions officers 
(a)Age for original appointment as health professions officerSection 532(d)(2) of title 10, United States Code, is amended by striking reserve. 
(b)Mandatory retirement age for health professions officers 
(1)Additional categories of officers eligible for deferral of mandatory retirement for ageParagraph (2) of section 1251(b) of such title is amended— 
(A)in subparagraph (B), by striking or at the end; 
(B)in subparagraph (C), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following new subparagraph: 
 
(D)an officer in a category of officers designated by the Secretary of the military department concerned for the purposes of this paragraph as consisting of officers whose duties consist primarily of— 
(i)providing health care; 
(ii)performing other clinical care; or 
(iii)performing health care-related administrative duties. . 
(2)Conforming amendmentParagraph (1) of such section is amended by inserting before the period at the end the following: or, in the case of an officer who is a health professions officer for purposes of this subsection by reason of paragraph (2)(D), the officer will be performing duties consisting primarily of providing health care (in the case of an officer in a class of officers designated under clause (i) of such paragraph), performing other clinical care (in the case of an officer in a class of officers designated under clause (ii) of such paragraph), or performing health-care related administrative duties (in the case of an officer in a class of officers designated under clause (iii) of such paragraph). 
508.Authority for permanent professors at the United States Air Force Academy to hold command positionsSection 9334(b) of title 10, United States Code, is amended by adding at the end the following new sentence: However, a permanent professor who is on an operational tour or sabbatical duty away from the Academy may, if so authorized by the Secretary of the Air Force, exercise command of units to which assigned while on such duty.. 
509.Authority for appointment of warrant officers in the grade of W–1 by commission and standardization of warrant officer appointing authority 
(a)Regular officers 
(1)Authority for appointments by commission in warrant officer W–1 gradeThe first sentence of section 571(b) of title 10, United States Code, is amended by striking by the Secretary concerned and inserting , except that with respect to an armed force under the jurisdiction of the Secretary of a military department, the Secretary concerned may provide by regulation that appointments in that grade in that armed force shall be made by commission. 
(2)Appointing authorityThe second sentence of such section is amended by inserting before the period at the end the following: , and appointments (whether by warrant or commission) in the grade of regular warrant officer, W–1, shall be made by the President, except that appointments in that grade in the Coast Guard shall be made by the Secretary concerned. 
(b)Reserve officersSubsection (b) of section 12241 of such title is amended to read as follows: 
 
(b)Appointments in permanent reserve warrant officer grades shall be made in the same manner as is prescribed for regular warrant officer grades by section 571(b) of this title. . 
(c)Presidential functionsExcept as otherwise provided by the President by Executive order, the provisions of Executive Order 13384 (10 U.S.C. 531 note) relating to the functions of the President under the second sentence of section 571(b) of title 10, United States Code, shall apply in the same manner to the functions of the President under section 12241(b) of title 10, United States Code. 
510.Continuation of warrant officers on active duty to complete disciplinary action 
(a)In generalChapter 33A of title 10, United States Code, is amended by inserting after section 580a following new section: 
 
580b.Continuation on active duty to complete disciplinary actionWhen any action has been commenced against a warrant officer with a view to trying such officer by court-martial and such warrant officer is to be separated or retired in accordance with this chapter, the Secretary of the military department concerned may delay the separation or retirement of the officer, without prejudice to such action, until the completion of such action. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 33A of such title is amended by inserting after the item relating to section 580a the following new item: 
 
 
580b. Continuation on active duty to complete disciplinary action.  . 
511.Authority to credit military graduates of the National Defense Intelligence College with completion of Joint Professional Military Education Phase I 
(a)Credit as Joint Professional Military Education Phase ISection 2154(a)(1) of title 10, United States Code, is amended by inserting or at a joint intermediate level school before the period. 
(b)Joint intermediate level school definedSection 2151(b) of such title is amended by adding at the end the following new paragraph: 
 
(3)The term joint intermediate level school includes the National Defense Intelligence College. . 
512.Expansion of authority relating to Phase II of three–phase approach to Joint Professional Military Education 
(a)Authority for other than in-residence program taught through Joint Forces Staff CollegeSection 2154(a)(2) of title 10, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking in residence at; 
(2)in subparagraph (A), by inserting by after (A); and 
(3)in subparagraph (B), by inserting in residence at after (B). 
(b)Conforming amendmentSection 2156(b) of such title is amended by inserting in residence after course of instruction offered. 
BReserve Component Management 
521.Repeal of requirement for new oath when officer transfers from active-duty list to reserve active-status listSection 12201(a)(2) of title 10, United States Code, is amended— 
(1)by inserting , in accordance with regulations prescribed by the Secretary of Defense (or the Secretary of Homeland Security with respect to a member of the Coast Guard when the Coast Guard is not operating as a service in the Navy), after transferred; and 
(2)by striking under section 647 of this title. 
522.Authority to designate certain Reserve officers as not to be considered for selection for promotionSection 14301 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(i)Certain officers not To be considered for selection for promotionThe Secretary of the military department concerned may provide that an officer who is in an active status but in a duty status in which the only points the officer accrues under section 12732(a)(2) of this title are pursuant to subparagraph (C)(i) of such section (relating to membership in a reserve component) shall not be considered for selection for promotion at any time the officer otherwise would be so considered. The officer may remain on the reserve active-status list. . 
523.Authority for assignment of Air Force Reserve military technicians (dual status) to positions outside Air Force Reserve unit programSection 10216(d)(2) of title 10, United States Code, is amended by inserting or by the Air Force Reserve in an area other than the Air Force Reserve unit program before the period at the end. 
524.Authority for temporary employment of non-dual status technicians to fill vacancies caused by mobilization of military technicians (dual status) 
(a)Authority for temporary employmentSubsection (a) of section 10217 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking or at the end; 
(2)in paragraph (2), by striking the period at the end and inserting ; or ; and 
(3)by adding at the end the following new paragraph: 
 
(3)is employed to fill a vacancy created by the mobilization of a military technician (dual status) occupying a position under section 10216 of this title for a period not longer than the shorter of— 
(A)the period of mobilization of the military technician (dual status) whose vacancy is being filled; or 
(B)two years. . 
(b)Exception from permanent limitation on number of non-dual status techniciansSubsection (c) of such section is amended by adding at the end the following new paragraph: 
 
(3)An individual employed as a non-dual status technician as described in subsection (a)(3) shall not be consider a non-dual status technician for purposes of paragraphs (1) and (2). . 
525.Direct appointment of graduates of the United States Merchant Marine Academy into the National GuardSection 305(a)(5) of title 32, United States Code, is amended by striking or the United States Coast Guard Academy and inserting the United States Coast Guard Academy, or the United States Merchant Marine Academy. 
CEducation and Training 
531.Grade of commissioned officers in uniformed medical accession programs 
(a)Medical students of USUHSSection 2114(b) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking the second sentence and inserting the following new sentences: Each medical student shall be appointed as a regular officer in the grade of second lieutenant or ensign. An officer so appointed may, upon meeting such criteria for promotion as may be prescribed by the Secretary concerned, be appointed in the regular grade of first lieutenant or lieutenant (junior grade). Medical students commissioned under this section shall serve on active duty in their respective grades.; and 
(2)in paragraph (2), by striking grade of second lieutenant or ensign and inserting grade in which the member is serving under paragraph (1). 
(b)Participants in health professions scholarship and financial assistance programSection 2121(c) of such title is amended— 
(1)in paragraph (1), by striking the second sentence and inserting the following new sentences: Each person so commissioned shall be appointed as a reserve officer in the grade of second lieutenant or ensign. An officer so appointed may, upon meeting such criteria for promotion as may be prescribed by the Secretary concerned, be appointed in the reserve grade of first lieutenant or lieutenant (junior grade). Medical students commissioned under this section shall serve on active duty in their respective grades for a period of 45 days during each year of participation in the program.; and 
(2)in paragraph (2), by striking grade of second lieutenant or ensign and inserting grade in which the member is serving under paragraph (1). 
(c)Officers detailed as students at medical schoolsSubsection (e) of section 2004a of such title is amended— 
(1)in the subsection heading, by striking Appointment and treatment of prior active service and inserting Service on active duty; and 
(2)by striking paragraph (1) and inserting the following new paragraph (1): 
 
(1)A commissioned officer detailed under subsection (a) shall serve on active duty, subject to the limitations on grade specified in section 2114(b)(1) of this title and with the entitlement to basic pay as specified in section 2114(b)(2) of this title. . 
532.Authority to waive maximum age limitation on admission to the service academies for certain enlisted members who served in Operation Iraqi Freedom or Operation Enduring Freedom 
(a)Waiver authorityThe Secretary of the military department concerned may waive the maximum age limitation in section 4346(a), 6958(a)(1), or 9346(a) of title 10, United States Code, in the case of any enlisted member of the Armed Forces— 
(1)who— 
(A)becomes 23 years of age while serving on active duty in the United States Central Command area of operations in connection with Operation Iraqi Freedom or Operation Enduring Freedom; or 
(B)was a candidate for admission to the military service academy concerned and was prevented from entering such academy before July 1 of the year in which the member became 23 years of age by reason of service described in subparagraph (A); 
(2)who possesses an exceptional overall record that sets the member apart from other candidates for admission to the military service academy concerned; and 
(3)who has not passed the member's twenty-sixth birthday on July 1 of the year in which the member enters the military service academy concerned pursuant to such waiver. 
(b)LimitationThe number of waivers by the Secretary of a military department under subsection (a) in any year may not exceed 5. 
533.Active duty obligation for military academy graduates who participate in the Armed Forces Health Professions Scholarship and Financial Assistance program 
(a)Military Academy graduatesSection 4348(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the cadet participates in a program under section 2121 of this title, the cadet will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in such program. . 
(b)Naval Academy graduatesSection 6959(a) of such title is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the midshipman participates in a program under section 2121 of this title, the midshipman will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in such program. . 
(c)Air Force Academy graduatesSection 9348(a) of such title is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the cadet participates in a program under section 2121 of this title, the cadet will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in such program. . 
534.Participation of Armed Forces Health Professions Scholarship and Financial Assistance Program recipients in active duty health profession loan repayment programSection 2173(c) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The person is enrolled in the Armed Forces Health Professions Scholarship and Financial Assistance Program under subchapter I of chapter 105 of this title for a number of years less than is required to complete the normal length of the course of study required for the health profession concerned. . 
535.Increase in number of private sector civilians authorized for admission to the National Defense UniversitySection 2167(a) of title 10, United States Code, is amended by striking 20 full-time student positions and inserting 35 full-time student positions. 
536.Modification of Junior Reserve Officers’ Training Corps minimum unit strength 
(a)Modification of minimum unit strengthSubsection (b)(1) of section 2031 of title 10, United States Code, is amended— 
(1)by striking 10 percent and all that follows through 8th grade and inserting 75, when total institutional enrollment does not exceed 1,000; and 
(2)by striking whichever is less and inserting if the total institutional enrollment exceeds 1,000. 
(b)Waiver authoritySuch section is further amended— 
(1)by redesignating subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g), respectively; 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)The Secretary of the military department concerned may waive the minimum enrollment requirement in subsection (b)(1) if the Secretary determines that the waiver is in the best interests of the armed force concerned or is necessary to provide a fair and equitable geographic distribution of units. ; and 
(3)in subsections (e) and (f), as so redesignated, by striking subsection (c)(1) and inserting subsection (d)(1). 
537.Increase in maximum age for prospective Reserve Officers' Training Corps financial assistance recipients 
(a)In generalSection 2107(a) of title 10, United States Code, is amended by striking 31 years and inserting 35 years. 
(b)Eligibility for members of Army Reserve and Army National GuardSection 2107a(a)(1) of such title is amended by striking 31 years and inserting 35 years. 
538.Modification of education loan repayment programs 
(a)Enlisted members on active duty in specified military specialties 
(1)Repayment of education loan repaymentsSection 2171 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(g)Except in the case of a person described in subsection (e) who transfers to service making the person eligible for repayment of loans under section 16301 of this title, a member of the armed forces who fails to complete the period of service required to qualify for loan repayment under this section shall be subject to the repayment provisions of section 303a(e) of title 37. . 
(2)Additional regulationsSubsection (f) of such section is amended— 
(A)by inserting (1) after (f); and 
(B)by adding at the end the following new paragraph: 
 
(2)The Secretary may, by regulation, prescribe procedures for implementing this section, including standards for qualified loans and authorized payees and other terms and conditions for making loan repayments. Such regulations may provide for the payment as a lump sum of any loan repayment under this section due a member who dies or becomes disabled under a written agreement that existed at the time of the member’s death or disability. . 
(b)Members of Selected Reserve 
(1)Repayment of education loan repaymentsSection 16301 of such title is amended— 
(A)by redesignating subsection (g) as subsection (h); and 
(B)by inserting after subsection (f) the following new subsection (g): 
 
(g)Except in the case of a person described in subsection (e) who transfers to service making the person eligible for repayment of loans under section 2171 of this title, a member of the armed forces who fails to complete the period of service required to qualify for loan repayment under this section shall be subject to the repayment provisions of section 303a(e) of title 37. . 
(2)Additional regulationsSubsection (f) of such section is amended— 
(A)by inserting (1) after (f); and 
(B)by adding at the end the following new paragraph: 
 
(2)The Secretary may, by regulation, prescribe procedures for implementing this section, including standards for qualified loans and authorized payees and other terms and conditions for making loan repayments. Such regulations may provide for the payment as a lump sum of any loan repayment under this section due a member who dies or becomes disabled under a written agreement that existed at the time of the member’s death or disability. . 
539.Enhancements of Department of Defense undergraduate nurse training program 
(a)Clarification of degree covered by programSubsection (a) of section 2016 of title 10, United States Code, is amended by striking a nursing degree and inserting a bachelor of science degree in nursing. 
(b)Graduation rates of training programsSubsection (b) of such section is amended— 
(1)by inserting in nursing after bachelor of science degree; and 
(2)by adding at the end the following new sentence: The capacity shall be apportioned each year among the armed forces to address any annual shortage of nursing accessions of each armed force.. 
(c)Location of programsSubsection (d) of such section is amended— 
(1)in the first sentence by striking a military installation and inserting a large military installation; and 
(2)in the second sentence by striking established must— and all that follows and inserting established must have a military treatment facility with 24-hour patient capability designated as a medical center located on the installation or within reasonable proximity to the installation.. 
(d)Pilot program 
(1)ImplementationParagraph (1) of section 525(d) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2287) is amended by striking July 1, 2011 and inserting August 31, 2012. 
(2)Graduation ratesParagraph (3) of such section is amended— 
(A)by striking the pilot program shall achieve graduate rates and inserting goal of the pilot program shall be to achieve the capacity to graduate students at; and 
(B)by striking nurse training program and inserting nurse training programs. 
540.Authority for service commitment of reservists who accept fellowships, scholarships, or grants to be performed in the Selected Reserve 
(a)In generalSubsection (b) of section 2603 of title 10, United States Code, is amended by striking on active duty and all that follows and inserting the following: “as follows: 
 
(1)On active duty for a period at least three times the length of the period of the education or training. 
(2)In the case of a member of the Selected Reserve— 
(A)on active duty in accordance with paragraph (1); or 
(B)in the Selected Reserve for a period at least five times the length of the period of the education or training. . 
(b)Technical amendmentsSuch section is further amended by striking Armed Forces each place it appears in subsections (a) and (b) and inserting armed forces. 
(c)Effective dateThe amendment made by subsection (a) shall apply to agreements entered into under section 2603(b) of title 10, United States Code, after the date of the enactment of this Act. 
541.Health Professions Scholarship and Financial Assistance Program for Civilians 
(a)Health professions scholarship and financial assistance programChapter 105 of title 10, United States Code, is amended— 
(1)by redesignating subchapter II as subchapter III; and 
(2)by inserting after subchapter I the following new subchapter II: 
 
IIHealth Professions Scholarship and Financial Assistance Program for Civilians 
 
Sec.  
2129. Definitions. 
2129a. Establishment. 
2129b. Eligibility for participation. 
2129c. Scholarships and financial assistance: payments. 
2129d. Recipients of financial assistance: service agreements. 
2129e. Recipients of financial assistance: employment by Department of Defense. 
2129f. Expiration of authority.  
2129.DefinitionsIn this subchapter: 
(1)The term program means the Department of Defense Health Professions Scholarship and Financial Assistance Program for Civilians provided for in this subchapter. 
(2)The term member of the program means a person who has been selected for participation in the Department of Defense Health Professions Scholarship and Financial Assistance Program for Civilians. 
(3)The term course of study means education received on a full-time basis at an accredited college, university, or institution in medicine, dentistry, or other health profession leading to a degree related to the health professions, as determined under regulations prescribed by the Secretary of Defense. 
(4)The term specialized training means advanced training in a health professions specialty received in an accredited program that is beyond the basic education required for designation as a health professional. 
(5)The term healthcare occupations includes medical, dental, licensed clinical professionals (such as licensed clinical social workers and clinical psychologists), and other healthcare-related occupational specialties determined by the Secretary of Defense or the Secretary of a military department as critical for meeting the health care needs of members of the armed forces or their families for medical, behavioral, occupational, or other illnesses or injuries. 
2129a.Establishment 
(a)EstablishmentFor the purpose of obtaining adequate numbers of qualified civilian employees in various healthcare occupations, the Secretary of each military department may, under regulations prescribed by the Secretary of Defense, establish and maintain under this subchapter a health professions scholarship and financial assistance program for civilians. 
(b)Healthcare occupations To be covered by programThe Secretary of each military department shall review on a fiscal-year basis requirements of such military department within the various healthcare occupations, and shall annually publish a list of the healthcare occupations for which applications will be accepted by such military department under the program for that fiscal year. 
(c)Elements of programThe program shall consist of courses of study and specialized training in designated healthcare occupations, and include the required internships, residencies, and other service in designated Department of Defense medical facilities. 
2129b.Eligibility for participationUnder the program, the Secretary of a military department may award a scholarship in accordance with this subchapter to a person who— 
(1)is a citizen of the United States; 
(2)is accepted for admission to an accredited institution of higher learning to pursue a course of study that will lead to an undergraduate or graduate degree that would qualify the person to be employed in an occupation identified pursuant to section 2129a(b) of this title, or is already pursuing such a course of study; and 
(3)enters into a service agreement with the Secretary as described in section 2129d of this title. 
2129c.Scholarships and financial assistance: payments 
(a)AmountThe amount of financial assistance provided under a scholarship awarded to a person under this subchapter shall be an amount determined by the Secretary of the military department concerned for educational expenses, and expenses incurred by that person, including tuition, fees, cost of books, laboratory expenses, and equipment expenses, for pursuit of a course of study covered by the program 
(b)Payment under contractThe Secretaries of the military departments may contract with accredited civilian educational institutions for the payment of tuition and other educational expenses of members of the program. Such payment to such institutions may be made without regard to subsections (a) and (b) of section 3324 of title 31. 
(c)Monthly stipend authorizedIn addition to a scholarship, a member of the program may be provided a stipend in addition to the expenses in subsection (a) at a monthly rate established by the Secretary of Defense, but not to exceed a total of $12,000 per year. The maximum amount of the stipend may be increased annually by the Secretary of Defense, effective July 1 each year. 
(d)Grants for participation in specialized trainingA person participating as a member of the program in specialized training may be paid a grant in addition to any stipend under subsection (c) in an amount not to exceed $2,500 per year. The maximum amount of the grant may be increased annually by the Secretary of Defense, effective July 1 each year. 
(e)Recipient of fundsFinancial assistance provided under this subchapter may be paid directly to the recipient or to an administering entity for disbursement of the funds. 
(f)Prohibition on assistance for employeesFinancial assistance may not be provided under this subchapter to or on behalf of a person who is considered to be an employee, as that term is defined at section 2105 of title 5. 
2129d.Recipients of financial assistance: service agreements 
(a)Service agreements
(1)To receive financial assistance under the program, a person shall enter into a written agreement to accept and continue employment in the Department of Defense in a qualifying healthcare occupation for the period of obligated service determined under subsection (b). 
(2)Each service agreement under this section shall include a requirement that, unless sooner removed from the program, the recipient of the financial assistance will— 
(A)complete the educational phase of the program; 
(B)participate in an intern program within the Department of Defense if selected for such participation; and 
(C)participate in a residency program within the Department of Defense if selected for such participation. 
(b)Obligated serviceFor the purposes of this subchapter, the period of obligated service to be specified in an agreement under this section for a recipient of financial assistance under this subchapter shall be the period determined by the Secretary of Defense as being appropriate to obtain adequate service in exchange for such financial assistance. The period of the service obligation required of a recipient shall be continuous and shall, at a minimum, be equal to the amount of time for which such financial assistance was provided. The period of obligated service under an agreement under this section is in addition to any other period for which the recipient is obligated to serve in the civilian service of the United States. 
(c)Additional terms and conditionsAn agreement entered into under this section by a person pursuing an academic degree shall include any terms and conditions that the Secretary of Defense or the Secretary of the military department concerned determine necessary to protect the interests of the United States or to be otherwise appropriate for carrying out this subchapter, including flexibility in determining the geographic location of the position in which the period of obligated service will be performed. 
(d)Reimbursement for period of unserved obligated service
(1)A member of the program under this subchapter who fails to complete the educational program for which financial assistance has been provided under this subchapter, fails to maintain satisfactory academic progress (as determined in accordance with regulations prescribed by the Secretary of Defense), or fails to carry out the terms of a service agreement entered into by the individual under this section shall reimburse to the United States an appropriate amount, as determined by the Secretary of the military department concerned. 
(2)An obligation to reimburse the United States an amount paid to a person as a member of the program that is imposed under paragraph (1) is for all purposes a debt owed to the United States. 
(3)The Secretary of Defense may waive, in whole or in part, a reimbursement required under paragraph (1) if the Secretary determines that recovery would be against equity and good conscience or would be contrary to the best interests of the United States. 
(4)A discharge in bankruptcy under title 11 that is entered less than five years after the termination of an agreement under this subchapter does not discharge the person signing the agreement from a debt arising under the agreement or under this subchapter. 
2129e.Recipients of financial assistance: employment by Department of Defense 
(a)Appointment authorityThe Secretary of Defense— 
(1)may, without regard to any provision of title 5 governing appointment of employees to positions in the Department of Defense, appoint to a health professions position in the Department in the excepted service a person who has successfully completed an academic program for which a scholarship under this subchapter was awarded and who, under the terms of the agreement for such scholarship under this subchapter, owes a civil service commitment to the Department at the time of such appointment; and 
(2)may, upon satisfactory completion of two years of substantially continuous service by an incumbent who was appointed to an excepted service position under the authority of paragraph (1), convert the appointment of such person, without competition, to a career or career conditional appointment in the competitive service. 
(b)Termination of service agreementIf there is no appropriate position available within the Department of Defense after the end of the period covered by financial assistance under this subchapter, the service agreement between the Department and the financial assistance recipient concerned shall terminate with no adverse impact to the recipient. 
2129f.Expiration of authorityThe authority to provide scholarships under this subchapter shall expire on September 30, 2015. . 
(b)Technical amendments 
(1)Chapter headingThe chapter heading of chapter 105 of such title is amended by striking the first two words after the chapter designation. 
(2)Clerical amendments 
(A)Table of subchaptersThe table of subchapters at the beginning of chapter 105 of such title is amended by striking the item relating to subchapter II and inserting the following new items: 
 
 
II.Health Professions Scholarship and Financial Assistance Program for Civilians2129  
III.Nurse Officer Candidate Accession Program2130a  . 
(B)Tables of chaptersThe tables of chapters at the beginning of subtitle A, and at the beginning of part III of subtitle A, of such title are each amended by striking the first two words in the item relating to chapter 105. 
542.Annual report on Department of Defense graduate medical education programs 
(a)Annual reportNot later than April 1, 2011, and annually thereafter through 2015, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the status of the graduate medical education programs of the Department of Defense. 
(b)ElementsEach report under subsection (a) shall include the following: 
(1)An identification of each graduate medical education program of the Department of Defense in effect during the previous fiscal year, including for each such program, the military department responsible, the location, the medical specialty, the period of training required, and the number of students by year. 
(2)The status of each program referred to in paragraph (1), including, for each such program, an identification of the fiscal year in which the last action was taken with respect to each of the following: 
(A)Initial accreditation. 
(B)Continued accreditation. 
(C)If applicable, probation, and the reasons for probationary status. 
(D)If applicable, withheld or withdrawn accreditation, and the reasons for such action. 
(3)A discussion of trends in the graduate medical education programs of the Department. 
(4)A discussion of challenges faced by such programs, and a description and assessment of strategies and plans to address such challenges. 
(5)Such other matters as the Secretary considers appropriate. 
DDefense Dependents' Education 
551.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2011 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $30,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b). 
(b)Assistance to schools with enrollment changes due to base closures, force structure changes, or force relocationsOf the amount authorized to be appropriated for fiscal year 2011 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $5,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (b) of such section 572. 
(c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 
552.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated for fiscal year 2011 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106-398; 114 Stat. 1654A–77; 20 U.S.C. 7703a). 
553.Authority to expand eligibility for enrollment in Department of Defense elementary and secondary schools to certain additional categories of dependentsSection 2164(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)
(A)The Secretary may authorize the enrollment in an education program provided by the Secretary pursuant to this subsection without regard to the requirement in paragraph (1) with respect to residence on a military installation in the case of dependents of members of the armed forces described in subparagraph (B). 
(B)A member of the armed forces described in this subparagraph is any of the following: 
(i)A wounded, ill, or injured member of the armed forces who resides in temporary housing (regardless of whether the temporary housing is on Federal property). 
(ii)A member of the armed forces who resides in temporary housing (regardless of whether the temporary housing is on Federal property) due to an ongoing base housing privatization project. . 
ELeave and Related Matters 
556.Leave of members of the reserve components of the Armed Forces 
(a)Carryover of accumulated leave to succeeding period of active serviceSection 701 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(k)A member of a reserve component who accumulates leave during a period of active service may carry over any leave so accumulated to the member's next period of active service, without regard to separation or release from active service, if the separation or release is under honorable conditions. The taking of leave carried over under this subsection shall be subject to the provisions of this section. . 
(b)Payment for unused accrued leaveSection 501(a) of title 37, United States Code, is amended— 
(1)in paragraph (2), by striking and at the end; 
(2)in paragraph (3), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following new paragraphs: 
 
(4)in the case of an officer or an enlisted member of a reserve component who is not serving on active duty, separation or release from the reserve component under honorable conditions, or death; and 
(5)in the case of an enlisted member of a reserve a component who is not serving on active duty, termination of enlistment in conjunction with the commencement of a successive enlistment, or appointment as an officer. . 
557.Non-chargeable rest and recuperation absence for certain members undergoing extended deployment to a combat zone 
(a)In generalChapter 40 of title 10, United States Code, is amended by inserting after section 705 the following new section: 
 
705a.Rest and recuperation absence: certain members undergoing extended deployment to a combat zone 
(a)Rest and recuperation authorizedUnder regulations prescribed by the Secretary of Defense, the Secretary concerned may provide a member of the armed forces described in subsection (b) the benefits described in subsection (c). 
(b)Covered membersA member of the armed forces described in this subsection is any member who— 
(1)is assigned or deployed for at least 270 days in an area or location— 
(A)that is designated by the President as a combat zone; and 
(B)in which hardship duty pay is authorized to be paid under section 305 of title 37; and 
(2)meets such other criteria as the Secretary of Defense may prescribe in the regulations required by subsection (a). 
(c)BenefitsThe benefits described in this subsection are the following: 
(1)A period of rest and recuperation absence for not more than 15 days. 
(2)Round-trip transportation at Government expense from the area or location in which the member is serving in connection with the exercise of the period of rest and recuperation. 
(d)Construction with other leaveAny benefits provided a member under this section are in addition to any other leave or absence to which the member may be entitled. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 40 of such title is amended by inserting after the item relating to section 705 the following new item: 
 
 
705a. Rest and recuperation absence: certain members undergoing extended deployment to a combat zone.  . 
FMilitary Justice Matters 
561.Reform of offenses relating to rape, sexual assault, and other sexual misconduct under the Uniform Code of Military Justice 
(a)Rape and sexual assault generallySection 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), is amended as follows: 
(1)Revised offense of rapeSubsection (a) is amended to read as follows: 
 
(a)RapeAny person subject to this chapter who commits a sexual act upon another person by— 
(1)using unlawful force against that other person; 
(2)using force causing or likely to cause death or grievous bodily harm to any person; 
(3)threatening or placing that other person in fear that any person will be subjected to death, grievous bodily harm, or kidnapping; 
(4)first rendering that other person unconscious; or 
(5)administering to that other person by force or threat of force, or without the knowledge or consent of that other person, a drug, intoxicant, or other similar substance and thereby substantially impairing the ability of that other person to appraise or control conduct; is guilty of rape and shall be punished as a court-martial may direct.. 
(2)Repeal of provisions relating to offenses replaced by new article 120bSubsections (b), (d), (f), (g), (i), (j), and (o) are repealed. 
(3)Revised offense of sexual assaultSubsection (c) of such section is redesignated as subsection (b) and amended to read as follows: 
 
(b)Sexual assaultAny person subject to this chapter who— 
(1)commits a sexual act upon another person by— 
(A)threatening or placing that other person in fear (other than by threatening or placing that other person in fear that any person will be subjected to death, grievous bodily harm, or kidnapping); 
(B)causing bodily harm to that other person; 
(C)making a fraudulent representation that the sexual act served a professional purpose when it served no professional purpose; or 
(D)inducing a belief by any artifice, pretense, or concealment that the person is another person; 
(2)commits a sexual act upon another person when the person knows or reasonably should know that the other person is asleep, unconscious, or otherwise unaware that the sexual act is occurring; or 
(3)commits a sexual act upon another person when the other person is incapable of consenting to the sexual act due to— 
(A)impairment by any drug, intoxicant, or other similar substance, and that condition was known or reasonably should have been known by the person; or 
(B)a mental disease or defect, or physical disability, and that condition was known or reasonably should have been known by the person; is guilty of sexual assault and shall be punished as a court-martial may direct.. 
(4)Aggravated sexual contactSubsection (e) is redesignated as subsection (c) and amended— 
(A)by striking engages in and inserting commits; and 
(B)by striking with and inserting upon. 
(5)Abusive sexual contactSubsection (h) is redesignated as subsection (d) and amended— 
(A)by striking engages in and inserting commits; 
(B)by striking with and inserting upon; and 
(C)by striking subsection (c) (aggravated sexual assault) and inserting subsection (b) (sexual assault). 
(6)Repeal of provisions relating to offenses replaced by new article 120cSubsections (k), (l), (m), and (n) are repealed. 
(7)Proof of threatSubsection (p) is redesignated as subsection (e) and amended— 
(A)by striking the accused made and inserting a person made; 
(B)by striking the accused actually and inserting the person actually; and 
(C)by inserting before the period the following: “or had the ability to carry out the threat”. 
(8)DefensesSubsection (q) is redesignated as subsection (f) and is amended to read as follows: 
 
(f)DefensesAn accused may raise any applicable defenses available under this chapter or the Rules for Court-Martial. Marriage is not a defense for any conduct in issue in any prosecution under this section. . 
(9)Provisions relating to affirmative defensesSubsections (r) and (s) are repealed. 
(10)DefinitionsSubsection (t) is redesignated as subsection (g) and amended— 
(A)in paragraph (1)(B), by striking a hand or finger and inserting any part of the body; 
(B)by striking paragraph (2) and inserting the following: 
 
(2)Sexual contact
(A)The term sexual contact means— 
(i)touching, or causing another person to touch, either directly or through the clothing, the genitalia, anus, groin, breast, inner thigh, or buttocks of any person, with an intent to abuse, humiliate, or degrade any person; or 
(ii)any touching, or causing another person to touch, either directly or through the clothing, any body part of any person, if done with an intent to arouse or gratify the sexual desire of any person. 
(B)Touching may be accomplished by any part of the body. ; 
(C)by striking paragraph (4); 
(D)by redesignating paragraph (3) as paragraph (4); 
(E)by redesignating paragraph (8) as paragraph (3), transferring that paragraph so as to appear after paragraph (2), and amending that paragraph, as so redesignated and transferred, by inserting before the period at the end the following: “, including any nonconsensual sexual act or nonconsensual sexual contact”; 
(F)in paragraph (4), as redesignated by subparagraph (D), by striking the last sentence; 
(G)by striking paragraphs (5) and (7); 
(H)by redesignating paragraph (6) as paragraph (7); 
(I)by inserting after paragraph (4), as redesignated by subparagraph (D), the following new paragraphs (5) and (6): 
 
(5)ForceThe term force means— 
(A)the use of a weapon; 
(B)the use of such physical strength or violence as is sufficient to overcome, restrain, or injure a person; or 
(C)inflicting physical harm sufficient to coerce or compel submission by the victim. 
(6)Unlawful forceThe term unlawful force means an act of force done without legal justification or excuse. ; 
(J)in paragraph (7), as redesignated by subparagraph (H)— 
(i)by striking under paragraph (3) and all that follows through contact),; and 
(ii)by striking death, grievous bodily harm, or kidnapping and inserting the wrongful action contemplated by the communication or action.; 
(K)by striking paragraphs (9) through (13); 
(L)by redesignating paragraph (14) as paragraph (8) and in that paragraph— 
(i)by inserting (A) before The term; 
(ii)by striking words or overt acts indicating and sexual in the first sentence; 
(iii)by striking accused’s in the third sentence; 
(iv)in the fourth sentence— 
(I)by inserting or social or sexual before relationship; and 
(II)by striking sexual before conduct; 
(v)by striking A person cannot consent and all that follows through the period; and 
(vi)by adding at the end the following new subparagraphs: 
 
(B)A sleeping, unconscious, or incompetent person cannot consent. A person cannot consent to force causing or likely to cause death or grievous bodily harm or to being rendered unconscious. A person cannot consent while under threat or in fear or under the circumstances described in subparagraph (C) or (D) of subsection (b)(1). 
(C)Lack of consent may be inferred based on the circumstances of the offense. All the surrounding circumstances are to be considered in determining whether a person gave consent, or whether a person did not resist or ceased to resist only because of another person’s actions. ; and 
(M)by striking paragraphs (15) and (16). 
(11)Section headingThe heading of such section (article) is amended to read as follows: 
 
920. Art. 120. Rape and sexual assault generally . 
(b)Rape and sexual assault of a childChapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 920a (article 120a) the following new section: 
 
920b. Art. 120b.Rape and sexual assault of a child 
(a)Rape of childAny person subject to this chapter who— 
(1)commits a sexual act upon a child who has not attained the age of 12 years; or 
(2)commits a sexual act upon a child who has attained the age of 12 years by— 
(A)using force against any person; 
(B)threatening or placing that child in fear; 
(C)rendering that child unconscious; or 
(D)administering to that child a drug, intoxicant, or other similar substance; is guilty of rape of a child and shall be punished as a court-martial may direct.
(b)Sexual assault of a childAny person subject to this chapter who commits a sexual act upon a child who has attained the age of 12 years is guilty of sexual assault of a child and shall be punished as a court-martial may direct. 
(c)Sexual abuse of a childAny person subject to this chapter who commits a lewd act upon a child is guilty of sexual abuse of a child and shall be punished as a court-martial may direct. 
(d)Age of child 
(1)Under 12 yearsIn a prosecution under this section, it need not be proven that the accused knew the age of the other person engaging in the sexual act or lewd act. It is not a defense that the accused reasonably believed that the child had attained the age of 12 years. 
(2)Under 16 yearsIn a prosecution under this section, it need not be proven that the accused knew that the other person engaging in the sexual act or lewd act had not attained the age of 16 years, but it is a defense in a prosecution under subsection (b) (sexual assault of a child) or subsection (c) (sexual abuse of a child), which the accused must prove by a preponderance of the evidence, that the accused reasonably believed that the child had attained the age of 16 years, if the child had in fact attained at least the age of 12 years. 
(e)Proof of threatIn a prosecution under this section, in proving that a person made a threat, it need not be proven that the person actually intended to carry out the threat or had the ability to carry out the threat. 
(f)MarriageIn a prosecution under subsection (b) (sexual assault of a child) or subsection (c) (sexual abuse of a child), it is a defense, which the accused must prove by a preponderance of the evidence, that the persons engaging in the sexual act or lewd act were at that time married to each other. 
(g)ConsentLack of consent is not an element and need not be proven in any prosecution under this section. A child cannot consent to any sexual act, lewd act, or use of force. 
(h)DefinitionsIn this section: 
(1)Sexual act and sexual contactThe terms sexual act and sexual contact have the meanings given those terms in section 920(g) of this title (article 120(g)). 
(2)Force
(A)The term force means— 
(i)the use of a weapon; 
(ii)the use of such physical strength or violence as is sufficient to overcome, restrain, or injure a child; or 
(iii)inflicting physical harm. 
(B)In the case of a parent-child or similar relationship, the use or abuse of parental or similar authority is sufficient to constitute the use of force. 
(3)Threatening or placing that child in fearThe term threatening or placing that child in fear means a communication or action that is of sufficient consequence to cause the child to fear that non-compliance will result in the child or another person being subjected to the action contemplated by the communication or action. 
(4)ChildThe term child means any person who has not attained the age of 16 years. 
(5)Lewd actThe term lewd act means— 
(A)any sexual contact with a child; 
(B)intentionally exposing one’s genitalia, anus, buttocks, or female areola or nipple to a child by any means, including via any communication technology, with an intent to abuse, humiliate, or degrade any person, or to arouse or gratify the sexual desire of any person; 
(C)intentionally communicating indecent language to a child by any means, including via any communication technology, with an intent to abuse, humiliate, or degrade any person, or to arouse or gratify the sexual desire of any person; or 
(D)any indecent conduct, intentionally done with or in the presence of a child, including via any communication technology, that amounts to a form of immorality relating to sexual impurity which is grossly vulgar, obscene, and repugnant to common propriety, and tends to excite sexual desire or deprave morals with respect to sexual relations. . 
(c)Other sexual misconductSuch chapter (the Uniform Code of Military Justice) is further amended by inserting after section 920b (article 120b), as added by subsection (b), the following new section 
 
920c. Art. 120c. Other sexual misconduct 
(a)Indecent viewing, visual recording, or broadcastingAny person subject to this chapter who, without legal justification or lawful authorization— 
(1)knowingly and wrongfully views the private area of another person, without that other person’s consent and under circumstances in which that other person has a reasonable expectation of privacy; 
(2)knowingly photographs, videotapes, films, or records by any means, the private area of another person, without that other person’s consent and under circumstances in which that other person has a reasonable expectation of privacy; or 
(3)knowingly broadcasts or distributes any such recording that the person knew or reasonably should have known was made under the circumstances proscribed in paragraphs (1) and (2); is guilty of an offense under this section and shall be punished as a court-martial may direct.
(b)Forcible panderingAny person subject to this chapter who compels another person to engage in an act of prostitution with any person is guilty of forcible pandering and shall be punished as a court-martial may direct. 
(c)Indecent exposureAny person subject to this chapter who intentionally exposes, in an indecent manner, the genitalia, anus, buttocks, or female areola or nipple is guilty of indecent exposure and shall by punished as a court-martial may direct. 
(d)DefinitionsIn this section: 
(1)Act of prostitutionThe term act of prostitution means a sexual act or sexual contact (as defined in section 920(g) of this title (article 120(g))) for the purpose of receiving money or other compensation. 
(2)Private areaThe term private area means the naked or underwear-clad genitalia, anus, buttocks, or female areola or nipple. 
(3)Reasonable expectation of privacyThe term under circumstances in which that other person has a reasonable expectation of privacy means— 
(A)circumstances in which a reasonable person would believe that he or she could disrobe in privacy, without being concerned that an image of a private area of the person was being captured; or 
(B)circumstances in which a reasonable person would believe that a private area of the person would not be visible to the public. 
(4)BroadcastThe term broadcast means to electronically transmit a visual image with the intent that it be viewed by a person or persons. 
(5)DistributeThe term distribute means to deliver to the actual or constructive possession of another, including transmission by electronic means. 
(6)Indecent mannerThe term indecent manner means conduct that amounts to a form of immorality relating to sexual impurity which is grossly vulgar, obscene, and repugnant to common propriety, and tends to excite sexual desire or deprave morals with respect to sexual relations. . 
(d)Conforming amendmentsSuch chapter (the Uniform Code of Military Justice) is further amended as follows: 
(1)Statute of limitationsSection 843(b)(2)(B) (article 43(b)(2)(B)) is amended— 
(A)in clause (i), by striking section 920 of this title (article 120) and inserting section 920, 920a, 920b, or 920c of this title (article 120, 120a, 120b, or 120c); and 
(B)in clause (v)— 
(i)by striking ; indecent assault; and inserting a comma; and 
(ii)by striking or liberties with a child. 
(2)MurderSection 918(a)(4) (article 118(a)(4)) is amended by striking aggravated sexual assault, and all that follows through with a child, and inserting sexual assault, sexual assault of a child, aggravated sexual contact, sexual abuse of a child,. 
(e)Clerical amendmentThe table of sections at the beginning of subchapter X of such chapter (the Uniform Code of Military Justice) is amended by striking the items relating to sections 920 and 920a (articles 120 and 120a) and inserting the following: 
 
 
920. Art. 120. Rape and sexual assault generally. 
920a. Art. 120a. Stalking. 
920b. Art. 120b. Rape and sexual assault of a child. 
920c. Art. 120c. Other sexual misconduct.  . 
(f)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to offenses committed on or after such date. 
562.Enhanced authority to punish contempt in military justice proceedings 
(a)In generalThe text of section 848 of title 10, United States Code (article 48 of the Uniform Code of Military Justice), is amended to read as follows: 
 
(a)Authority To punish contemptA military judge detailed to any court-martial, a court of inquiry, the United States Court of Appeals for the Armed Forces, a military Court of Criminal Appeals, a provost court, or military commission may punish for contempt any person who— 
(1)uses any menacing word, sign, or gesture in its presence; 
(2)disturbs its proceedings by any riot or disorder; or 
(3)willfully disobeys the lawful writ, process, order, rule, decree, or command of same. 
(b)PunishmentThe punishment for contempt under subsection (a) may not exceed confinement for 30 days, a fine of $1,000, or both. 
(c)Inapplicability to military commissions under chapter 47AThis section does not apply to a military commission established under chapter 47A of this title. . 
(b)Effective dateThe amendment made by this section shall apply with respect to acts of contempt described in section 848(a) of title 10, United States Code (article 48(a) of the Uniform Code of Military Justice), as amended by subsection (a), that are committed after the date of the enactment of this Act. 
563.Authority to compel production of documentary evidence prior to trial in military justice cases 
(a)Subpoena duces tecumSection 847 of title 10, United States Code (article 47 of the Uniform Code of Military Justice), is amended— 
(1)in subsection (a)(1), by striking board; and inserting board, or has been duly issued a subpoena duces tecum for an investigation (including an investigation pursuant to section 832(b) of this title (article 32(b))); and; and 
(2)in subsection (c), by striking or board, and inserting board, trial counsel, or convening authority,. 
(b)Repeal of obsolete provisions relating to fees and mileage payable to witnessesSuch section is further amended— 
(1)in subsection (a)— 
(A)by striking paragraph (2); and 
(B)by redesignating paragraph (3) as paragraph (2); and 
(2)by striking subsection (d). 
(c)Technical amendmentsSubsection (a) of such section is further amended by striking subpenaed in paragraphs (1) and (2) (as redesignated by subsection (b)(1)(B)) and inserting subpoenaed. 
(d)Effective dateThe amendments made by this section shall apply with respect to subpoenas issued after the date of the enactment of this Act. 
GAwards and Decorations 
566.Cold War Service Medal 
(a)Medal authorizedThe Secretary of Defense may authorize the issuance by the Secretaries concerned of a service medal, to be known as the Cold War Service Medal, to persons eligible to receive the medal under the regulations under subsection (b). 
(b)Regulations 
(1)In generalThe issuance of a Cold War Service Medal under this section shall be subject to regulations prescribed by Secretary of Defense. 
(2)ElementsThe regulations shall— 
(A)provide for an appropriate design for the Cold War Service Medal; and 
(B)specify the persons eligible to receive the medal. 
(c)Secretaries concerned definedIn this section, the term Secretaries concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 
567.Authority for award of Bronze Star medal to members of military forces of friendly foreign nations 
(a)AuthoritySection 1133 of title 10, United States Code, is amended— 
(1)by striking awarded to a member and inserting “awarded to the following: 
 
(1)A member ; and 
(2)by adding at the end the following new paragraph: 
 
(2)A member of the military forces of a friendly foreign nation whose action leading to a recommendation for award of the decoration occurred in a geographic area for which members of the armed forces are authorized special pay under section 310 of title 37. . 
(b)Clerical amendments 
(1)Section headingThe heading for such section is amended to read as follows: 
 
1133.Bronze star: limitation to members receiving imminent danger pay and members of military forces of friendly foreign nations in imminent-danger-pay areas . 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 57 of such title is amended to read as follows: 
 
 
1133. Bronze star: limitation to members receiving imminent danger pay and members of military forces of friendly foreign nations in imminent-danger-pay areas.  . 
568.Authorization and request for award of Distinguished-Service Cross to Shinyei Matayoshi for acts of valor during World War II 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army is authorized and requested to award the Distinguished-Service Cross under section 3742 of that title to Shinyei Matayoshi for the acts of valor referred to in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of the Tech Sergeant Shinyei Matayoshi on April 7, 1945, as a member of Company G, 2d Battalion, 442d Regimental Combat Team during World War II. 
569.Authorization and request for award of Distinguished-Service Cross to Jay C. Copley for acts of valor during the Vietnam War 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army is authorized and requested to award the Distinguished-Service Cross under section 3742 of such title to former Captain Jay C. Copley of the United States Army for the acts of valor during the Vietnam War described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then Captain Jay C. Copley on May 5, 1968, as commander of Company C of the 1st Battalion, 50th Infantry, attached to the 173d Airborne Brigade during an engagement with a regimental-size enemy force in Bin Dinh Province, South Vietnam. 
HWounded Warrior Matters 
571.Disposition of members found to be fit for duty who are not suitable for deployment or worldwide assignment for medical reasons 
(a)Disposition 
(1)In generalChapter 61 of title 10, United States Code, is amended by inserting after section 1214 the following new section: 
 
1214a.Members determined fit for duty in Physical Evaluation Board evaluation: prohibition on involuntary administrative separation due to unsuitability based on medical conditions considered in evaluation 
(a)DispositionExcept as provided in subsection (c), the Secretary of the military department concerned may not authorize the involuntary administrative separation of a member described in subsection (b) based on a determination that the member is unsuitable for deployment or worldwide assignment based on the same medical condition of the member considered by a Physical Evaluation Board (PEB) during the evaluation of the member described in subsection (b). 
(b)Covered membersA member described in this subsection is any member of the armed forces who has been determined by a Physical Evaluation Board pursuant to a physical evaluation by the board to be fit for duty. 
(c)Reevaluation
(1)The Secretary of the military department concerned may direct the Physical Evaluation Board to assign contingent disability ratings in connection with a funding of fit for duty or otherwise provide for the reevaluation by a Physical Evaluation Board of any member described in subsection (b) if the Secretary has reason to believe that a medical condition of the member considered by the Physical Evaluation Board during the evaluation of the member described in that subsection renders the member unsuitable for continued military service based on the medical condition. 
(2)A member determined pursuant to reevaluation under paragraph (1) to be unfit to perform the duties of the member's office, grade, rank, or rating may be retired or separated for physical disability under this chapter. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 61 of such title is amended by inserting after the item relating to section 1214 the following new item: 
 
 
1214a. Members determined fit for duty in Physical Evaluation Board evaluation: prohibition on involuntary administrative separation due to unsuitability based on medical conditions considered in evaluation.  . 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to members evaluated for fitness for duty by Physical Evaluation Boards on or after that date. 
572.Authority to expedite background investigations for hiring of wounded warriors and spouses by the Department of Defense and defense contractorsSection 1564 of title 10, United States Code, is amended— 
(1)in subsection (d), by striking the Secretaries of the military departments and the heads of Defense Agencies and inserting the Secretaries of the military departments, the heads of Defense Agencies, and the Director of the Office of Personnel Management, as appropriate,; and 
(2)by adding at the end the following new subsection: 
 
(f)Expedited processing of security clearances for injured members and spouses
(1)When a covered person declares in writing the intent to apply for a position as a Department of Defense employee or contractor, or a position with a Department of Defense contractor, for which a security clearance is required, the Secretary may conduct or, as appropriate, request the conduct of any background investigation required for the granting of that security clearance for that person in advance of the selection of that person for that position (and notwithstanding that that person has not been selected for the position at the time of the investigation). 
(2)For purposes of this subsection, a covered person is any of the following: 
(A)A member of the armed forces who is expected to be retired or separated under chapter 61 of this title. 
(B)The spouse of a member of the armed forces described in subparagraph (A). 
(C)The surviving spouse of a member of the armed forces who dies as a result of a wound, injuries, or illness incurred or aggravated in the line of duty (as determined by the Secretary concerned). 
(3)When the Secretary initiates or requests a background investigation under this subsection with respect to a person who at that time is a covered person by reason of subparagraph (A) or (B) of paragraph (2), the investigation may be completed even if the person (or the spouse of the person, as the case may be) is retired or separated under chapter 61 of this title before the investigation is completed. . 
IMilitary Family Readiness Matters 
581.Additional members of Department of Defense Military Family Readiness Council 
(a)Addition of spouse of general or admiralParagraph (1) of section 1781a(b) of title 10, United States Code, is amended by inserting before the period at the end of subparagraph (D) the following: , and one individual appointed by the Secretary who is the spouse of an officer serving in the grade of general or admiral. 
(b)Addition of Director of Office of Community Support for Military Families With Special NeedsSuch paragraph is further amended by adding at the end the following new subparagraph: 
 
(F)The Director of the Office of Community Support for Military Families With Special Needs. . 
(c)Technical amendmentSubparagraph (E) of such paragraph is amended by striking the senior and all that follows through member and inserting the senior enlisted advisor, or the spouse of a senior enlisted member,. 
582.Enhancement of community support for military families with special needs 
(a)Additional responsibility for Office of Community Support for Military Families With Special NeedsSection 1781c(d) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (7) as paragraph (8); and 
(2)by inserting after paragraph (6) the following new paragraph (7): 
 
(7)To conduct periodic reviews of best practices in the United States in the provision of medical and educational services for children with special needs . 
(b)Enhancement of supportSection 563 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2304) is amended— 
(1)by redesignating subsection (c) as subsection (e); and 
(2)by inserting after subsection (b) the following new subsections: 
 
(c)Military department support for local centers to assist military children with special needsEach Secretary of a military department may establish or support centers on or in the vicinity of military installations under the jurisdiction of such Secretary to coordinate and provide medical and educational services for children with special needs of members of the Armed Forces who are assigned to such installations. 
(d)Advisory panel on community support for military families with special needs 
(1)EstablishmentNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011, the Secretary of Defense shall establish an advisory panel on community support for military families with special needs. 
(2)MembersThe advisory panel shall consist of seven individuals who are a member of a military family with special needs, who shall be appointed by the Secretary for purposes of this subsection. 
(3)DutiesThe advisory panel shall— 
(A)provide informed advice to the Director of the Office of Community Support for Military Families With Special Needs on the implementation of the policy required by subsection (e) of section 1781c of title 10, United States Code, and on the discharge of the programs required by subsection (f) of such section; 
(B)assess and provide information to the Director on services and support for children with special needs that is available from other departments and agencies of the Federal Government and from State and local governments; and 
(C)otherwise advise and assist the Director in the discharge of the duties of the Office of Community Support for Military Families With Special Needs in such manner as the Secretary and the Director jointly determine appropriate. 
(4)MeetingsThe Director shall meet with the advisory panel at such times, and with such frequency, as the Director considers appropriate. The Director shall meet with the panel at least once each year. The Director may meet with the panel through teleconferencing or by other electronic means. . 
583.Pilot program on scholarships for military dependent children with special education needs 
(a)Pilot program required 
(1)In generalThe Secretary of Defense shall, in conjunction with the Secretaries of the military departments, carry out a pilot program to assess the feasibility and advisability of awarding scholarships to military children with special education needs described in subsection (b) in order to cover the costs of such children in attending a school described in subsection (c) for the purpose of ensuring military children with special education needs a free appropriate public education that emphasizes special education and related services designed to meet their unique needs and prepare them for further education, employment and independent living. Such scholarships shall be known as academic opportunity scholarships. 
(2)PurposesThe purposes of the pilot program shall be as follows: 
(A)To identify and assess obstacles faced by military families with children with special education needs in obtaining a free appropriate public education to address such needs. 
(B)To develop options for military children with special education needs to attend public or private schools through scholarships. 
(C)To identify and assess evidence-based research and best practices for providing special education and related services (as those terms are defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) for military children with special education needs. 
(D)To assess timeliness in obtaining special education and related services described in subparagraph (C). 
(E)To identify and document improvements in academic performance of military children with special education needs as a result of the scholarships under the pilot program. 
(F)To determine and document the cost associated with obtaining special education and related services described in subparagraph (C) through such scholarships. 
(3)CriteriaThe Secretary of Defense shall carry out the pilot program based on uniform criteria established by the Secretary, in consultation with the Secretary of Education or the appropriate State government agency. 
(4)CommencementThe Secretary of Defense shall commence carrying out the pilot program beginning with the 2011-2012 academic year. 
(b)Covered military dependent childrenA military dependent child described in this subsection is a child who— 
(1)is a dependent of a member of the Armed Forces; 
(2)is a member of a family enrolled in the Exceptional Family Member program administered by the Secretary of the military department concerned; 
(3)is a child with a disability under section 602 of the Individuals with Disabilities Education Act; and 
(4)is covered by a current individualized education program developed and approved in accordance with section 614 of the Individuals with Disabilities Education Act (20 U.S.C. 1414) or has been identified as needing special education and related services. 
(c)Covered schoolsA school described in this subsection is any elementary or secondary school as follows: 
(1)A private elementary school or secondary school. 
(2)A public school in a local educational agency or location other than the local educational agency or location, as the case may be, in which the military dependent child concerned resides. 
(3)A public charter school in a local educational agency or location other than the local educational agency or location, as the case may be, in which the military dependent child concerned resides. 
(d)Amount, payment, and use of scholarship 
(1)AmountThe amount of the scholarship awarded a military dependent child under the pilot program for an academic year may not exceed the lesser of— 
(A)the amount required for such academic year for the payment of tuition, fees, transportation, and other expenses in connection with attendance at a school described in subsection (c) for the purpose specified in subsection (a); or 
(B)$7,500. 
(2)PaymentPayment of the amount of a scholarship awarded a military dependent child shall be made to the parent or guardian of the child for an academic year. 
(3)UseSubject to regulations prescribed by the Secretary of Defense for purposes of the pilot program, the amount of the scholarship awarded a military dependent child shall be utilized for the payment of tuition, fees, transportation, and other expenses in connection with attendance at a school described in subsection (c) for the purpose specified in subsection (a). 
(e)Evaluation of performance of recipient military dependent children 
(1)In generalThe Secretary of Defense shall conduct an evaluation of the performance of military dependent children awarded scholarships under the pilot program. The evaluation shall address the following: 
(A)The progress made by military dependent children awarded scholarships in academic and social performance. 
(B)The success of the scholarships in expanding choice in education and related services for military dependent children described in subsection (b). 
(C)The success of the scholarships in ensuring timely access of military dependent children described in subsection (b) to special education and related services required under their individualized education programs. 
(D)Such other matters as the Secretary considers appropriate. 
(2)CompletionThe evaluation required by paragraph (1) shall be completed not later than December 31, 2015. 
(f)Options for improvement of educational opportunities for military children with special education needs 
(1)Development of optionsThe Secretary of the Defense shall, in consultation with the Secretary of Education, develop a variety of options for military families with children with special education needs to enhance the benefits available to such families and children under the Individuals with Disabilities Education Act and better assist such families in meeting such needs. 
(2)ActionsIn developing actions under paragraph (1), the Secretaries shall consider the following: 
(A)The feasibility of establishing an individualized education program for military children with special education needs that is applicable across jurisdictions of local educational agencies in order to achieve reciprocity among States in acknowledging such programs. 
(B)Means of improving oversight and compliance with the provisions of section 614 of the Individuals with Disabilities Education Act that require local educational agencies to support an existing individualized education program for a military child with special education needs who is relocating to another State pursuant to the permanent change of station of a military parent until an individualized education program is developed and approved for such child in the State to which the child relocates. 
(C)The feasibility of establishing an expedited process for resolution of complaints by military parents with a child with special education needs about lack of access to education and related services otherwise specified in the individualized education program of such child. 
(D)The feasibility of permitting the Department of Defense to contact the State to which a military family with a child with special education needs will relocate pursuant to a permanent change of station when the orders for such change of station are issued, but before the family takes residence in such State, for the purpose of commencing preparation for education and related services specified in the individualized education program of such child. 
(E)The feasibility of establishing a system within the Department of Defense to document complaints by military parents regarding access to free and appropriate public education for their children with special education needs 
(F)Means to strengthen the monitoring and oversight of education and related services for military children with special education needs under the Interstate Compact on Educational Opportunities for Military Children. 
(G)Such other matters as the Secretaries jointly consider appropriate. 
(g)Reports 
(1)Report on improvements of educational opportunitiesNot later than September 30, 2012, the Secretary of Defense shall submit to Congress a report setting forth the options developed under subsection (f). The report shall include— 
(A)a description of any options developed; and 
(B)recommendations for such legislative or administrative action as the Secretary of Defense and the Secretary of Education jointly consider appropriate to implement such options. 
(2)Report on implementation of pilot programNot later than September 30, 2011, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the plans of the Secretary for the award of scholarships under the pilot program, including any regulations prescribed for purposes of subsection (d)(3). 
(3)Final report on pilot programNot later than September 30, 2016, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the scholarships awarded under the pilot program. The report shall include— 
(A)a description of the scholarships awarded under the pilot program, including the number and amount of scholarships by school year; 
(B)the results of the evaluation required by subsection (e); and 
(C)such other matters as the Secretary considers appropriate. 
(h)FundingOf the amounts authorized to be appropriated for the Department of Defense for a fiscal year for operation and maintenance, up to $5,000,000 may be available in such fiscal year to carry out the pilot program. 
(i)SunsetThe pilot program shall expire on September 30, 2016. No scholarship may be awarded under the pilot program for an academic year that begins on or after that date. 
584.Reports on child development centers and financial assistance for child care for members of the Armed Forces 
(a)Reports requiredNot later than six months after the date of the enactment of this Act, and every two years thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on Department of Defense child development centers and financial assistance for child care provided by the Department of Defense off-installation to members of the Armed Forces. 
(b)ElementsEach report required by subsection (a) shall include the following, current as of the date of such report: 
(1)The number of child development centers currently located on military installations. 
(2)The number of dependents of members of the Armed Forces utilizing such child development centers. 
(3)The number of dependents of members of the Armed Forces that are unable to utilize such child development centers due to capacity limitations. 
(4)The types of financial assistance available for child care provided by the Department of Defense off-installation to members of the Armed Forces (including eligible members of the reserve components). 
(5)The extent to which members of the Armed Forces are utilizing such financial assistance for child care off-installation. 
(6)The methods by which the Department of Defense reaches out to eligible military families to increase awareness of the availability of such financial assistance. 
(7)The formulas used to calculate the amount of such financial assistance provided to members of the Armed Forces. 
(8)The funding available for such financial assistance in the Department of Defense and in the military departments. 
(9)The barriers to access, if any, to such financial assistance faced by members of the Armed Forces, including whether standards and criteria of the Department of Defense for child care off-installation may affect access to child care. 
(10)Any other matters the Secretary considers appropriate in connection with such report, including with respect to the enhancement of access to Department of Defense child care development centers and financial assistance for child care off-installation for members of the Armed Forces. 
JOther Matters 
591.Department of Defense policy concerning homosexuality in the Armed Forces 
(a)Comprehensive Review on the Implementation of a Repeal of 10 U.S.C. § 654 
(1)In generalOn March 2, 2010, the Secretary of Defense issued a memorandum directing the Comprehensive Review on the Implementation of a Repeal of 10 U.S.C. § 654 (section 654 of title 10, United States Code). 
(2)Objectives and scope of reviewThe Terms of Reference accompanying the Secretary’s memorandum established the following objectives and scope of the ordered review: 
(A)Determine any impacts to military readiness, military effectiveness and unit cohesion, recruiting/retention, and family readiness that may result from repeal of the law and recommend any actions that should be taken in light of such impacts. 
(B)Determine leadership, guidance, and training on standards of conduct and new policies. 
(C)Determine appropriate changes to existing policies and regulations, including but not limited to issues regarding personnel management, leadership and training, facilities, investigations, and benefits. 
(D)Recommend appropriate changes (if any) to the Uniform Code of Military Justice. 
(E)Monitor and evaluate existing legislative proposals to repeal 10 U.S.C. § 654 and proposals that may be introduced in the Congress during the period of the review. 
(F)Assure appropriate ways to monitor the workforce climate and military effectiveness that support successful follow-through on implementation. 
(G)Evaluate the issues raised in ongoing litigation involving 10 U.S.C. § 654. 
(b)Effective dateThe amendments made by subsection (f) shall take effect 60 days after the date on which the last of the following occurs: 
(1)The Secretary of Defense has received the report required by the memorandum of the Secretary referred to in subsection (a). 
(2)The President transmits to the congressional defense committees a written certification, signed by the President, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff, stating each of the following: 
(A)That the President, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff have considered the recommendations contained in the report and the report’s proposed plan of action. 
(B)That the Department of Defense has prepared the necessary policies and regulations to exercise the discretion provided by the amendments made by subsection (f). 
(C)That the implementation of necessary policies and regulations pursuant to the discretion provided by the amendments made by subsection (f) is consistent with the standards of military readiness, military effectiveness, unit cohesion, and recruiting and retention of the Armed Forces. 
(c)No immediate effect on current policySection 654 of title 10, United States Code, shall remain in effect until such time that all of the requirements and certifications required by subsection (b) are met. If these requirements and certifications are not met, section 654 of title 10, United States Code, shall remain in effect. 
(d)BenefitsNothing in this section, or the amendments made by this section, shall be construed to require the furnishing of benefits in violation of section 7 of title 1, United States Code (relating to the definitions of marriage and spouse and referred to as the Defense of Marriage Act). 
(e)No private cause of actionNothing in this section, or the amendments made by this section, shall be construed to create a private cause of action. 
(f)Treatment of 1993 policy 
(1)Title 10Upon the effective date established by subsection (b), chapter 37 of title 10, United States Code, is amended— 
(A)by striking section 654; and 
(B)in the table of sections at the beginning of such chapter, by striking the item relating to section 654. 
(2)Conforming amendmentUpon the effective date established by subsection (b), section 571 of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 654 note) is amended by striking subsections (b), (c), and (d). 
592.Recruitment and enlistment of charter school graduates in the Armed Forces 
(a)Policy on recruitment and enlistment 
(1)Policy requiredNot later than June 1, 2011, the Secretary of Defense shall prescribe a policy on the recruitment and enlistment in the Armed Forces of graduates of charter schools. 
(2)Uniformity across the Armed ForcesThe policy required by paragraph (1) shall apply uniformly across the Armed Forces. 
(b)ElementsThe policy required by subsection (a) shall include the following: 
(1)Means for identifying individuals who are graduates of charter schools as high school graduates for purposes of recruitment and enlistment in the Armed Forces. 
(2)Criteria for the designation of a charter school as a so-called Tier 1 school, which designation shall ensure that charter schools that provide an education equal to or better than the education provided by a secondary school are treated as the equivalent of high schools for all purposes of recruitment and enlistment in the Armed Forces. 
(3)A communication plan to ensure that the policy is understood by recruiting officials of all the Armed Forces, including field recruiters at the lowest level of command. 
(4)A formal procedure, including an appeal process, for States, local educational agencies, charter school associations, and individual charter schools to request and obtain designation as so-called Tier 1 schools under Department of Defense regulations. 
593.Updated terminology for the Army Medical Service CorpsSection 3068(a)(5) of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking Pharmacy, Supply, and Administration and inserting Administrative Health Services; 
(2)in subparagraph (C), by striking Sanitary Engineering and inserting Preventive Medicine Sciences; and 
(3)in subparagraph (D), by striking Optometry and inserting Clinical Health Sciences. 
VICompensation and Other Personnel Benefits 
APay and Allowances 
601.Extension of authority for increase in basic allowance for housing for areas subject to major disaster or installations experiencing sudden increase in personnelSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2009 and inserting December 31, 2012. 
602.Repeal of mandatory high-deployment allowance 
(a)Repeal of authority for payment of high-deployment allowanceSection 436 of title 37, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 436. 
603.Ineligibility of certain Federal Government employees for income replacement payments 
(a)Ineligibility for paymentSection 910(b) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)A civilian employee of the Federal Government is not entitled to a payment under this section for any period during which the employee is performing active duty service that is covered by section 5538 of title 5, or a similar benefit under another authority. . 
(b)Effective dateThe amendment made by subsection (a) shall apply to payment for months beginning on or after the date of the enactment of this Act. 
604.Report on costs incurred by members undergoing permanent change of duty station in excess of allowances 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the expenses incurred by members of the Armed Forces ordered to make a change of permanent station that are in excess of the allowances payable for expenses of permanent change of station. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the number of members of the Armed Forces who typically transport a second privately-owned vehicle to or from a non-foreign overseas location (including Alaska and Hawaii), and to or from a foreign overseas location, during a permanent change of station. 
(2)An assessment of the availability for members of the Armed Forces undergoing a permanent change of station of affordable privately-owned vehicles at non-foreign overseas locations, and at foreign overseas locations, including availability through sales between members of the Armed Forces. 
(3)A description of the expenses typically incurred by members of the Armed Forces with dependents in transporting a second privately-owned vehicle to or from a non-foreign overseas location (including Alaska and Hawaii), and to or from a foreign overseas location, during a permanent change of station. 
(4)A description of the expenses typically incurred by members of the Armed Forces when operating a privately-owned vehicle while traveling to the new permanent duty station during a permanent change of station. 
(5)The average cost incurred by a member of the Armed Forces ordered to make a change of permanent station for travel to the new permanent duty station to obtain a residence. 
(6)Such recommendations for legislative action as the Secretary considers appropriate in light of the findings of the report to better address the costs incurred by members of the Armed Forces in undergoing a permanent change of station. 
605.Report on basic allowance for housing for personnel assigned to sea duty 
(a)Report requiredNot later than July 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report containing the following: 
(1)A review of the standards used to determine the monthly rates of basic allowance for housing for personnel assigned to sea duty (under section 403 of title 37, United States Code). 
(2)A review of the legislative framework and policies applicable to eligibility and levels of compensation for single and married personnel, with and without dependents, who are assigned to sea duty. 
(3)Any recommendation for modifications of title 37, United States Code, relating to basic allowance for housing for personnel who are assigned to sea duty that the Secretary considers appropriate, including an estimate of the cost of each modification. 
(b)Elements of reviewsIn conducting the reviews for purposes of subsection (a), the Secretary shall consider whether existing law, policies, and housing standards are suitable in terms of the following: 
(1)The cost and availability of housing ashore for personnel assigned to sea duty. 
(2)The pay and allowances (other than basic allowance for housing) payable to personnel who are assigned to sea duty, including basic pay, career sea pay, and the family separation allowance. 
(3)The comparability in levels of compensation for single and married personnel, with and without dependents, who are assigned to sea duty. 
(4)The provision of appropriate quality of life and retention incentives for members in all grades who are assigned to sea duty. 
(5)The provision of appropriate recognition and motivation for promotion to higher military grades of personnel who are assigned to sea duty. 
(6)Budgetary constraints and rising personnel costs. 
BBonuses and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 308b(g), relating to Selected Reserve reenlistment bonus. 
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. 
(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units. 
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. 
(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service. 
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service. 
(7)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service. 
612.One-year extension of certain bonus and special pay authorities for health care professionals 
(a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. 
(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 302c-1(f), relating to accession and retention bonuses for psychologists. 
(2)Section 302d(a)(1), relating to accession bonus for registered nurses. 
(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists. 
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties. 
(5)Section 302h(a)(1), relating to accession bonus for dental officers. 
(6)Section 302j(a), relating to accession bonus for pharmacy officers. 
(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties. 
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties. 
613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service. 
(2)Section 312b(c), relating to nuclear career accession bonus. 
(3)Section 312c(d), relating to nuclear career annual incentive bonus. 
614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 331(h), relating to general bonus authority for enlisted members. 
(2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers. 
(4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. 
(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(6)Section 351(i), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. 
(8)Section 353(j), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(i), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. 
615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 301b(a), relating to aviation officer retention bonus. 
(2)Section 307a(g), relating to assignment incentive pay. 
(3)Section 308(g), relating to reenlistment bonus for active members. 
(4)Section 309(e), relating to enlistment bonus. 
(5)Section 324(g), relating to accession bonus for new officers in critical skills. 
(6)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(7)Section 327(h), relating to incentive bonus for transfer between Armed Forces. 
(8)Section 330(f), relating to accession bonus for officer candidates. 
616.One-year extension of authorities relating to payment of referral bonusesThe following sections of title 10, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 1030(i), relating to health professions referral bonus. 
(2)Section 3252(h), relating to Army referral bonus. 
CTravel and Transportation Allowances 
621.Travel and transportation allowances for attendance of members and certain other persons at Yellow Ribbon Reintegration Program events 
(a)Travel and transportation authorizedChapter 7 of title 37, United States Code, is amended by inserting after section 411k the following new section: 
 
411l.Travel and transportation allowances: attendance of members and others at Yellow Ribbon Reintegration Program events 
(a)Allowances authorized
(1)Under uniform regulations prescribed by the Secretaries concerned, a member of the uniformed services authorized to attend a Yellow Ribbon Reintegration Program event may be provided travel and transportation allowances in order that the member may attend a Yellow Ribbon Reintegration Program event. 
(2)Under uniform regulations prescribed by the Secretaries concerned, not more than three persons designated under subsection (b) by a member of the uniformed services attending a Yellow Ribbon Reintegration Program event may be provided travel and transportation allowances in order to accompany the member in attending such event if the Secretary concerned determines that the presence of such person or persons at such event may contribute to the purposes of such event for the member. 
(b)Designation of persons eligible for allowancesA member eligible for travel and transportation allowances under paragraph (1) of subsection (a) shall designate, in writing, the person or persons, if any, for whom travel and transportation allowances may be provided under paragraph (2) of that subsection. A member may revise a designation under this subsection at any time. 
(c)Form and amounts of allowances
(1)Travel and transportation allowances under subsection (a) may be provided— 
(A)in the form of transportation in-kind; 
(B)in the form of reimbursement for actual and necessary expenses of travel; 
(C)in the form of per diem; or 
(D)in a combination of the forms specified in subparagraphs (A) through (C). 
(2)The amounts of reimbursement and rates of per diem payable under paragraph (1) may not exceed the amounts of reimbursement and rates of per diem established for similar travel under section 404(d) of this title. 
(d)Yellow Ribbon Reintegration Program event definedIn this section, the term Yellow Ribbon Reintegration Program event means an event authorized under section 582 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 10101 note). . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item related to section 411k the following new item: 
 
 
411l. Travel and transportation allowances: attendance of members and others at Yellow Ribbon Reintegration Program events.  . 
622.Authority for payment of full replacement value for loss or damage to household goods in certain cases not covered by carrier liability 
(a)Claims authority 
(1)In generalChapter 163 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2740.Property loss: reimbursement of members and civilian employees for full replacement value of household effects when contractor reimbursement not availableThe Secretary of Defense and the Secretaries of the military departments may, in paying a claim under section 3721 of title 31 arising from loss or damage to household goods stored or transported at the expense of the Department of Defense, pay the claim on the basis of full replacement value in any of the following cases in which reimbursement for the full replacement value for the loss or damage is not available directly from a carrier under section 2636a of this title: 
(1)A case in which— 
(A)the lost or damaged goods were stored or transported under a contract, tender, or solicitation in accordance with section 2636a of this title that requires the transportation service provider to settle claims on the basis of full replacement value; but 
(B)the loss or damage occurred under circumstances that exclude the transportation service provider from liability. 
(2)A case in which— 
(A)the loss or damage occurred while the lost or damaged goods were in the possession of an ocean carrier that was transporting, loading, or unloading the goods under a Department of Defense contract for ocean carriage; and 
(B)the land-based portions of the transportation were under contracts, in accordance with section 2636a of this title, that require the land carriers to settle claims on the basis of full replacement value. 
(3)A case in which— 
(A)the lost or damaged goods were transported or stored under a contract or solicitation that requires at least one of the transportation service providers or carriers that handled the shipment to settle claims on the basis of full replacement value pursuant to section 2636a of this title; 
(B)the lost or damaged goods have been in the custody of more than one independent contractor or transportation service provider; and 
(C)a claim submitted to the delivering transportation service provider or carrier is denied in whole or in part because the loss or damage occurred while the lost or damaged goods were in the custody of a prior transportation service provider or carrier or government entity. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 163 of such title is amended by adding at the end the following new item: 
 
 
2740. Property loss: reimbursement of members and civilian employees for full replacement value of household effects when contractor reimbursement not available.  . 
(b)Effective dateSection 2740 of title 10, United States Code, as added by subsection (a), shall apply with respect to losses incurred after March 1, 2008. 
DDisability, Retired Pay, and Survivor Benefits 
631.Repeal of automatic enrollment in Family Servicemembers' Group Life Insurance for members of the Armed Forces married to other membersSection 1967(a)(1) of title 38, United States Code, is amended— 
(1)in subparagraph (A)(ii), by inserting after insurable dependent of the member the following: (other than a dependent who is also a member of a uniformed service and, because of such membership, automatically insured under this paragraph); and 
(2)in subparagraph (C)(ii), by inserting after insurable dependent of the member the following: (other than a dependent who is also a member of a uniformed service and, because of such membership, automatically insured under this paragraph) . 
632.Conformity of special compensation for members with injuries or illnesses requiring assistance in everyday living with monthly personal caregiver stipend under Department of Veterans Affairs program of comprehensive assistance for family caregiversSubsection (c) of section 439 of title 37, United States Code, is amended to read as follows: 
 
(c)AmountThe amount of monthly special compensation payable to a member under subsection (a) shall be the amount as follows: 
(1)The monthly amount of aid and attendance payable under section 1114(r)(2) of title 38. 
(2)Upon the establishment by the Secretary of Veterans Affairs pursuant to subparagraph (C) of section 1720G(a)(3) of title 38 of the schedule of monthly personal caregiver stipends under the Department of Veterans Affairs program of comprehensive assistance for family caregivers under subparagraph (A)(ii)(V) of such section, the monthly personal caregiver stipend payable with respect to similarly circumstanced veterans under such schedule, rather than the amount specified in paragraph (1). . 
VIIHealth Care Provisions 
ATRICARE Program 
701.One-year extension of ceiling on charges for inpatient care under the TRICARE program 
(a)One-year extensionSection 1086(b)(3) of title 10, United States Code, is amended by striking September 30, 2010 and inserting September 30, 2011. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2010. 
702.Extension of dependent coverage under the TRICARE program 
(a)Dependent coverage 
(1)In generalChapter 55 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1110b.TRICARE program: extension of dependent coverage 
(a)In generalIn accordance with subsection (c), an individual described in subsection (b) shall be deemed to be a dependent (as described in section 1072(2)(D) of this title) for purposes of coverage under the TRICARE program. 
(b)Individual describedAn individual described in this subsection is an individual who— 
(1)would be a dependent under section 1072(2) of this title but for exceeding an age limit under such section; 
(2)has not attained the age of 26; 
(3)is not eligible to enroll in an eligible employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal Revenue Code of 1986); 
(4)is not otherwise a dependent of a member or a former member under any subparagraph of section 1072(2) of this title; and 
(5)meets other criteria specified in regulations prescribed by the Secretary, similar to regulations prescribed by the Secretary of Health and Human Services under section 2714(b) of the Public Health Service Act. 
(c)Premium
(1)The Secretary shall prescribe by regulation a premium (or premiums) for coverage under the TRICARE program provided pursuant to this section to an individual described in subsection (b). 
(2)The monthly amount of the premium in effect for a month for coverage under the TRICARE program pursuant to this section shall be the amount equal to the cost of such coverage that the Secretary determines on an appropriate actuarial basis. 
(3)The Secretary shall prescribe the requirements and procedures applicable to the payment of premiums under this subsection. 
(4)Amounts collected as premiums under this subsection shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section for such fiscal year. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter of such title is amended by inserting after the item relating to section 1110a the following new item: 
 
 
1110b. TRICARE program: extension of dependent coverage.  . 
(b)Effective date and regulationsThe amendments made by this section shall take effect on January 1, 2011. The Secretary of Defense shall prescribe an interim final rule with respect to such amendments, effective not later than January 1, 2011. 
703.Recognition of licensed mental health counselors as authorized providers under the TRICARE program 
(a)In generalSection 1079(a)(13) of title 10, United States Code, is amended by inserting after certified nurse practitioner, the following: licensed mental health counselors,. 
(b)RegulationsThe Secretary of Defense shall, in consultation with the other administering Secretaries, issue regulations for implementation of the revision made by subsection (a). Such regulations shall include qualifications, consistent with subsection (c), for licensed mental health counselors to be recognized as authorized to practice independently for purposes of reimbursement under the TRICARE program. Such regulations shall be issued as an interim final rule within 180 days of the date of the enactment of this Act. 
(c)QualificationsThe qualifications referred to in subsection (b) shall include the following: 
(1)The mental health counselor must be licensed for independent practice to diagnose and treat mental illness in mental health counseling by the jurisdiction where practicing. In jurisdictions with two or more licenses allowing for differing scopes of independent practice, the licensed mental health counselor may only practice within the scope of the license the mental health counselor possesses. 
(2)The mental health counselor must have passed the National Clinical Mental Health Counseling Examination. 
(3)The mental health counselor must possess a master’s or higher-level degree in mental health counseling from a regionally accredited institution. The mental health counseling or clinical mental health counseling program through which the degree was obtained must be accredited by the Council for Accreditation of Counseling and Related Educational Programs (CACREP) or a similar accreditation program considered appropriate by the Secretary. 
(4)The mental health counselor must have a minimum of 2 years of post-master’s degree supervised mental health counseling practice which includes a minimum of 3,000 hours of supervised clinical practice and 100 hours of face-to-face supervision. This supervision must be provided by a mental health counselor who is licensed for independent practice in mental health counseling in the jurisdiction where practicing and must be conducted in a manner that is consistent with the guidelines for supervision of the American Mental Health Counselors Association. 
(5)The mental health counselor must agree that a patient's organic medical problems must receive appropriate concurrent management by a physician. 
(d)Transition provisionsThe regulations required by subsection (b) shall also include transition provisions under which, for a period of time specified by the Secretary, mental health counselors meeting qualification standards prescribed by the Secretary may continue to be recognized as authorized providers under the TRICARE program for purposes of practice through referral and on-going supervision by a physician. 
(e)DefinitionsIn this section: 
(1)The term administering Secretaries has the meaning given that term in section 1072(3) of title 10, United States Code. 
(2)The term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. 
704.Plan for enhancement of quality, efficiencies, and savings in the military health care system 
(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a plan for actions to be taken by the Secretary of Defense to enhance quality and efficiencies and secure additional cost savings under the TRICARE program and the other health care programs and activities of the Department of Defense that are funded by the Defense Health Program account. 
(b)Potential actionsIn developing the plan required by subsection (a), the Secretary shall consider a variety of potential actions, including, but not limited to, the following: 
(1)Measures to increase the utilization of home delivery pharmacy. 
(2)Measures to reduce usage of emergency rooms for non-emergency health care. 
(3)Implementation of patient-centered medical home. 
(4)Mechanisms to reduce overhead and administrative expenses for health care provided directly by the Secretary and for health care provided under contract. 
(5)Full deployment of electronic health records management. 
(6)Mechanisms to improve patient safety and eliminate ineffective medical procedures. 
(7)The consolidation of support contracts. 
(8)The expansion of prevention and disease management programs. 
(9)Mechanisms to ensure consistency of health care and health care technology throughout the military health care system. 
(10)The establishment of a unified military medical command. 
(c)Anticipated savingsThe report on the plan required by subsection (a) shall set forth, for each action specified in the plan, the following: 
(1)An estimate of the cost savings anticipated to be achieved by such action during the five fiscal years beginning with fiscal year 2011. 
(2)Metrics for evaluating the implementation of such action and for determining the amount of cost savings achieved by such action. 
(d)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. 
BHealth Care Administration 
711.Postdeployment health reassessments for purposes of the medical tracking system for members of the Armed Forces deployed overseas 
(a)Requirement for postdeployment health reassessmentsParagraph (1) of subsection (b) of section 1074f of title 10, United States Code, is amended to read as follows: 
 
(1)
(A)The system described in subsection (a) shall include the use of predeployment medical examinations and postdeployment medical examinations (including the assessment of mental health and the drawing of blood samples) and postdeployment health reassessments to— 
(i)accurately record the medical condition of members before their deployment; 
(ii)accurately record any changes in their medical condition during the course of their deployment; and 
(iii)identify health concerns, including mental health concerns, that may become manifest several months following their deployment. 
(B)The postdeployment medical examination shall be conducted when the member is redeployed or otherwise leaves an area in which the system is in operation (or as soon as possible thereafter). 
(C)The postdeployment health reassessment shall be conducted at an appropriate time during the period beginning 90 days after the member is redeployed and ending 180 days after the member is redeployed. . 
(b)Incorporation in reassessments of elements of predeployment and postdeployment medical examinationsParagraph (2) of such subsection is amended by striking and postdeployment medical examination and inserting medical examination, postdeployment medical examination, and postdeployment health reassessment. 
(c)RecordkeepingSubsection (c) of such section is amended— 
(1)by inserting and reassessments after medical examinations; and 
(2)by inserting and the prescription and administration of psychotropic medications after including immunizations. 
(d)Quality assuranceSubsection (d) of such section is amended— 
(1)in paragraph (1), by striking and postdeployment medical examinations and inserting , postdeployment medical examinations, and postdeployment health reassessments; and 
(2)in paragraph (2)— 
(A)in subparagraph (A), by inserting and reassessments after postdeployment health assessments; and 
(B)in subparagraph (B), by inserting and reassessments after such assessments. 
712.Comprehensive policy on consistent automated neurological cognitive assessments of members of the Armed Forces before and after deployment 
(a)Comprehensive policy requiredNot later than January 31, 2011, the Secretary of Defense shall develop and implement a comprehensive policy on consistent automated neurological cognitive assessments of members of the Armed Forces before and after deployment. 
(b)Scope of policyThe policy required by subsection (a) shall address each of the following: 
(1)The administration of effective predeployment and postdeployment automated neurological cognitive assessments selected by the Department of Defense for its neurological cognitive assessment test program in compliance with section 1673 of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 482) for all members of the Armed Forces who are preparing to deploy and all members who have returned from deployment and have experienced an event which could result in traumatic brain injury or a concussion. 
(2)The method used by the Department to evaluate automated technologies to be used for neurological cognitive assessments of members of the Armed Forces before and after deployment. 
(3)A plan of outreach to members of the Armed Forces who received predeployment baseline cognitive ability assessments and experienced an event which could result in traumatic brain injury or a concussion for the purpose of conducting a consistent automated postdeployment cognitive assessment test and ensuring referral for follow-up care, as appropriate. 
(4)The standardization of testing procedures for neurological cognitive assessments of members of the Armed Forces throughout the Department. 
(5)The documentation of the results of automated neurological cognitive assessments of members of the Armed Forces in electronic form in the medical records of such members. 
(6)The compatibility of electronic documentation of cognitive assessment test results and follow-up referrals with the electronic health record systems of the Department of Defense and the Department of Veterans Affairs. 
(7)The feasibility of establishing an electronic longitudinal neurological cognitive assessment medical record for the on-going care of members and veterans throughout the Department of Defense and the Department of Veterans Affairs. 
(8)The availability of results and reports on automated neurological cognitive assessments of members of the Armed Forces to members of the Armed Forces and veterans for their personal use in health management. 
(c)UpdatesThe Secretary shall revise the policy required by subsection (a) on a periodic basis in accordance with experience and evolving best practice guidelines. 
713.Restoration of previous policy regarding restrictions on use of Department of Defense medical facilitiesSection 1093 of title 10, United States Code, is amended— 
(1)by striking subsection (b); and 
(2)in subsection (a), by striking (a) Restriction on use of funds.—. 
714.Travel for anesthesia services for childbirth for command-sponsored dependents of members assigned to remote locations outside the continental United States 
(a)Travel authorizedSection 1040(a) of title 10, United States Code, is amended— 
(1)by inserting (1) after (a); and 
(2)by adding at the end the following new paragraph: 
 
(2)
(A)For purposes of paragraph (1), required medical attention of a dependent includes, in the case of a dependent authorized to accompany a member at a location described in that paragraph, obstetrical anesthesia services for childbirth equivalent to the obstetrical anesthesia services for childbirth available in a military treatment facility in the United States. 
(B)In the case of a dependent at a remote location outside the continental United States who elects services described in subparagraph (A) and for whom air transportation would be needed to travel under paragraph (1) to the nearest appropriate medical facility at which adequate medical care is available, the Secretary may authorize the dependent to receive transportation under that paragraph to the continental United States and be treated at the military treatment facility that can provide appropriate obstetrical services that is nearest to the closest port of entry into the continental United States from such remote location. 
(C)The second through sixth sentences of paragraph (1) shall apply to a dependent provided transportation by reason of this paragraph. 
(D)The total cost incurred by the United States for the provision of transportation and expenses (including per diem) with respect to a dependent by reason of this paragraph may not exceed the cost the United States would otherwise incur for the provision of transportation and expenses with respect to that dependent under paragraph (1) if the transportation and expenses were provided to that dependent without regard to this paragraph. 
(E)The authority under this paragraph shall expire on September 30, 2015. . 
(b)ReportNot later than September 30, 2013, the Assistant Secretary of Defense for Health Affairs shall submit to the Secretary of Defense and the Director of the Office of Management and Budget a report on the use of the authority under paragraph (2) of section 1040(a) of title 10, United States Code (as added by subsection (a)). The report shall— 
(1)identify associated costs and the effect of the use of the authority on obstetric care provided at overseas military treatment facilities; and 
(2)include the recommendation of the Assistant Secretary as to whether an extension of the authority is advisable. 
715.Clarification of authority for transfer of medical records from the Department of Defense to the Department of Veterans Affairs 
(a)In generalSection 1614(b)(11) of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 445; 10 U.S.C. 1071 note) is amended by inserting before the period at the end the following: “, or that such transfer is otherwise authorized by the regulations implementing such Act”. 
(b)Effective dateThe amendment made by subsection (a) shall be effective as if included in section 1614 of such Act as enacted on January 28, 2008. 
716.Clarification of licensure requirements applicable to military health-care professionals who are members of the National Guard performing certain duty while in State statusSection 1094(d) of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting or (3) after paragraph (2); 
(2)in paragraph (2), by inserting as being described in this paragraph after paragraph (1); and 
(3)by adding at the end the following new paragraph: 
 
(3)A health-care professional referred to in paragraph (1) as being described in this paragraph is a member of the National Guard who— 
(A)has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and 
(B)is performing training or duty under section 502(f) of title 32, United States Code, in response to an actual or potential disaster. . 
717.Education and training on use of pharmaceuticals in rehabilitation programs for wounded warriors 
(a)Education and training requiredThe Secretary of Defense shall develop and implement training, available through the Internet or other means, on the use of pharmaceuticals in rehabilitation programs for seriously ill or injured members of the Armed Forces. 
(b)Recipients of trainingThe training developed and implemented under subsection (a) shall be training for each category of individuals as follows: 
(1)Patients in or transitioning to a Wounded Warrior Unit, with special accommodation in such training for such patients with cognitive disabilities. 
(2)Medical caregivers. 
(3)Medical case managers. 
(4)Nonmedical case managers. 
(5)Military leaders. 
(6)Family members. 
(c)Elements of trainingThe training developed and implemented under subsection (a) shall include the following: 
(1)An overview of the fundamentals of clinical pharmacology. 
(2)Familiarization with principles on the utilization of pharmaceuticals in rehabilitation therapies. 
(3)Case studies on the utilization of pharmaceuticals for individuals with multiple, complex injuries, including Traumatic Brain Injury (TBI) and Post-Traumatic Stress Disorder (PTSD). 
(4)Familiarization with means of finding additional resources for information on pharmaceuticals. 
(5)Familiarization with basic elements of pain and pharmaceutical management. 
(6)Familiarization with complementary and alternative therapies. 
(d)Tailoring of trainingThe training developed and implemented under subsection (a) shall appropriately tailor the elements specified in subsection (c) for and among each category of individuals set forth in subsection (b). 
(e)ProficiencyThe Secretary of Defense may, in consultation with the Secretaries of the military departments, establish standards or requirements for the completion of training developed and implemented under subsection (a) and for proficiency in the matters covered by such training for all recipients of such training. 
CReports 
731.Report on Department of Defense support of members of the Armed Forces who experience traumatic injury as a result of vaccinations required by the Department 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the appropriate committees of Congress a report setting forth the results of a comprehensive review (conducted for purposes of the report) of the adequacy and effectiveness of the policies, procedures, and systems of the Department of Defense in providing support to members of the Armed Forces who experience traumatic injury as a result of a vaccination required by the Department. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)The number and nature of traumatic injuries incurred by members of the Armed Forces as a result of a vaccination required by the Department of Defense each year since January 1, 2001, set forth by aggregate in each year and by military department in each year. 
(2)Such recommendations as the Secretary of Defense considers appropriate for improvements to the policies, procedures, and systems (including tracking systems) of the Department to identify members of the Armed Forces who experience traumatic injury as a result of a vaccination required by the Department. 
(3)Such recommendations as the Secretary of Defense considers appropriate for improvements to the policies, procedures, and systems of the Department to support members of the Armed Forces who experience traumatic injury as a result of the administration of a vaccination required by the Department. 
(4)In consultation with the Secretary of Veterans Affairs, an assessment by the Secretary of Defense of the advisability of extending Traumatic Servicemembers' Group Life Insurance under section 1980A of title 38, United States Code, to cover traumatic adverse reactions that result from vaccinations required by the Department. 
(5)If the extension described in paragraph (4) is determined not to be advisable, an identification of other Federal programs the Secretary of Defense considers appropriate to provide similar support to members of the Armed Forces who experience traumatic injury as a result of a vaccination required by the Department. 
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committees on Armed Services and Veterans' Affairs of the Senate; and 
(2)the Committees on Armed Services and Veterans' Affairs of the House of Representatives. 
732.Repeal of report requirement on separations resulting from refusal to participate in anthrax vaccine immunization programSection 1178 of title 10, United States Code, is amended— 
(1)by striking (a) Requirement To establish system.—; and 
(2)by striking subsection (b). 
VIIIAcquisition Policy, Acquisition Management, and Related Matters 
AProvisions Relating to Major Defense Acquisition Programs 
801.Improvements to structure and functioning of Joint Requirements Oversight Council 
(a)Vice Chairman of Joint Chiefs of Staff To Be chairman of CouncilSubsection (c) of section 181 of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting Vice before Chairman of the Joint Chiefs of Staff; 
(2)in paragraph (2), by striking , other than the Chairman of the Joint Chiefs of Staff, and inserting under subparagraphs (B), (C), (D), and (E) of paragraph (1); and 
(3)by striking paragraph (3). 
(b)Role of commanders of combatant commands as members of CouncilParagraph (1) of subsection (c) of such section is further amended— 
(1)in subparagraph (D), by striking and at the end; 
(2)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(F)in addition, when directed by the chairman, the commander of any combatant command (or, as directed by that commander, the deputy commander of that command) when matters related to the area of responsibility or functions of that command will be under consideration by the Council. . 
(c)Civilian advisors 
(1)Additional civilian advisorsSubsection (d) of such section is amended by striking The Under Secretary and all that follows through and expertise. and inserting: “The following officials of the Department of Defense shall serve as advisors to the Council on matters within their authority and expertise: 
 
(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(B)The Under Secretary of Defense (Comptroller). 
(C)The Under Secretary of Defense for Policy. 
(D)The Director of Cost Assessment and Program Evaluation. 
(E)The Director of Operational Test and Evaluation. 
(F)Such other civilian officials of the Department of Defense as are designated by the Secretary of Defense for purposes of this subsection. . 
(2)Conforming amendmentSubsection (b)(3) of such section is amended by striking Under Secretary of Defense (Comptroller), the Under Secretary of Defense for Acquisition, Technology, and Logistics, and the Director of Cost Assessment and Performance Evaluation and inserting advisors to the Council under subsection (d). 
(d)Recognition of permanent nature of CouncilSubsection (a) of such section is amended by striking The Secretary of Defense shall establish and inserting There is. 
802.Cost estimates for program baselines and contract negotiations for major defense acquisition and major automated information system programsSection 2334 of title 10, United States Code, is amended— 
(1)in subsection (d)— 
(A)in paragraph (1)— 
(i)by striking paragraph (2) and inserting paragraph (3); and 
(ii)by striking , the rationale for selecting such confidence level, and, if such confidence level is less than 80 percent, the justification for selecting a confidence level of less than 80 percent; and and inserting and the rationale for selecting such confidence level;; 
(B)by redesignating paragraph (2) as paragraph (3); and 
(C)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)ensure that such confidence level provides a high degree of confidence that the program can be completed without the need for significant adjustment to program budgets; and ; 
(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and 
(3)by inserting after subsection (d) the following new subsection (e): 
 
(e)Estimates for program baseline and contract negotiation purposes
(1)The policies, procedures, and guidance issued by the Director of Cost Assessment and Program Evaluation in accordance with the requirements of subsection (a) shall provide that— 
(A)cost estimates developed for baseline descriptions and other program purposes specified in subsection (a)(6) are not to be used for the purpose of contract negotiations or the obligation of funds; and 
(B)cost estimates developed for the purpose of contract negotiations and the obligation of funds are based on the government’s reasonable expectation of successful contractor performance in accordance with the contractor’s proposal and previous experience. 
(2)The Program Manager and contracting officer for each major defense acquisition program and major automated information system program shall ensure that cost estimates developed for the purpose of contract negotiations and the obligation of funds are carried out in accordance with the requirements of paragraph (1) and the policies, procedures, and guidance issued by the Director of Cost Assessment and Program Evaluation. 
(3)Funds that are made available for a major defense acquisition program or major automated information system program in accordance with a cost estimate developed pursuant to subsection (a)(6), but are excess to a cost estimate developed pursuant to paragraph (2), shall remain available for obligation in accordance with the terms of applicable authorization and appropriations Acts, but may not be obligated without the written approval of the Milestone Decision Authority for such major defense acquisition program or major automated information system program. 
(4)Funds described in paragraph (3)— 
(A)may be used— 
(i)to cover increased program costs, as reflected in a revised cost estimate developed pursuant to paragraph (2); or 
(ii)to acquire additional end items in accordance with the requirements of section 2308 of this title; and 
(B)may be reprogrammed, in accordance with established procedures, only if determined to be excess to program needs on the basis of a revised cost estimate developed pursuant to subsection (a)(6). . 
803.Management of manufacturing risk in major defense acquisition programs 
(a)Guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue comprehensive guidance on the management of manufacturing risk in major defense acquisition programs. 
(b)ElementsThe guidance issued under subsection (a) shall, at a minimum— 
(1)require the use of manufacturing readiness levels as a basis for measuring, assessing, reporting, and communicating manufacturing readiness and risk on major defense acquisition programs throughout the Department of Defense; 
(2)provide guidance on the definition of manufacturing readiness levels and how manufacturing readiness levels should be used to assess manufacturing risk and readiness in major defense acquisition programs; 
(3)specify manufacturing readiness levels that should be achieved at key milestones and decision points for major defense acquisition programs; 
(4)identify tools and models that may be used to manage and reduce risks that are identified in the course of manufacturing readiness assessments for major defense acquisition programs; and 
(5)require appropriate consideration of the manufacturing readiness and manufacturing readiness processes of potential contractors and subcontractors as a part of the source selection process for major defense acquisition programs. 
(c)Manufacturing readiness expertiseThe Secretary shall ensure that— 
(1)the acquisition workforce chapter of the annual strategic workforce plan required by section 115b of title 10, United States Code, includes an assessment of the critical manufacturing readiness knowledge and skills needed in the acquisition workforce and a plan of action for addressing any gaps in such knowledge and skills; and 
(2)the need of the Department for manufacturing readiness knowledge and skills is given appropriate consideration, comparable to the consideration given to other program management functions, as the Department identifies areas of need for funding through the Defense Acquisition Workforce Development Fund established in accordance with the requirements of section 1705 of title 10, United States Code. 
(d)Major defense acquisition program definedIn this section, the term major defense acquisition program has the meaning given that term in section 2430(a) of title 10, United States Code. 
804.Extension of reporting requirements for developmental test and evaluation and systems engineering in the military departments and Defense AgenciesSection 102(b) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1714; 10 U.S.C. 2430 note) is amended— 
(1)in paragraph (2), by inserting , and not later than February 15 of each year from 2011 through 2016 after Not later than 180 days after the date of the enactment of this Act; and 
(2)in paragraph (3), by striking The first annual report and inserting Each annual report from 2010 through 2016. 
805.Inclusion of major subprograms to major defense acquisition programs under various acquisition-related requirements 
(a)Reporting requirementsSection 2430a(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) before If the Secretary; 
(3)in subparagraph (A), as so redesignated, by inserting (other than as provided in paragraph (2)) before the semicolon; and 
(4)by adding at the end the following new paragraph: 
 
(2)For a major defense acquisition program for which a designation of a major subprogram has been made under subsection (a), unit costs under this chapter shall be submitted in accordance with the definitions in subsection (d). . 
(b)Milestone A approval certification requirementsSection 2366a of such title is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking a major defense acquisition program certified by the Milestone Decision Authority under subsection (a), if the cost of the program and inserting a major defense acquisition program certified by the Milestone Decision Authority under subsection (a) or a designated major subprogram of such program, if the cost of the program or subprogram; and 
(B)in paragraph (2), by inserting or designated major subprogram after major defense acquisition program; and 
(2)in subsection (c)— 
(A)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The term designated major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title. . 
(c)Milestone B approval certification requirementsSection 2366b of such title is amended— 
(1)in subsection (b)(1)— 
(A)by striking any changes to the program and inserting any changes to the program or a designated major subprogram of such program; and 
(B)in subparagraph (B), by striking otherwise cause the program and inserting otherwise cause the program or subprogram; and 
(2)in subsection (g)— 
(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The term designated major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title. . 
806.Technical and clarifying amendments to Weapon Systems Acquisition Reform Act of 2009 
(a)Clarification that prototypes may be acquired from commercial, government, or academic sourcesParagraph (4) of section 203(a) of Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1722; 10 U.S.C. 2430 note) is amended to read as follows: 
 
(4)That prototypes— 
(A)may be required under paragraph (1) or (3) for the system to be acquired or, if prototyping of the system is not feasible, for critical subsystems of the system; and 
(B)may be acquired from commercial, government, or academic sources. . 
(b)Clarification that certifications are not required for major defense acquisition programs following Milestone C approvalSection 204(c)(2) of the Weapon Systems Acquisition Reform Act of 2009 (123 Stat. 1724) is amended— 
(1)in subparagraph (A), by striking ; and and inserting a semicolon; 
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(C)has not yet achieved a Milestone C approval. . 
(c)Clarification that certain Milestone B certification criteria may be waived 
(1)Waiver authoritySection 2366b(d) of title 10, United States Code, as amended by section 205(a)(1) of the Weapon Systems Acquisition Reform Act of 2009 (123 Stat. 1724), is amended by striking specified in paragraphs (1) and (2) of subsection (a) both places it appears and inserting specified in paragraphs (1), (2), and (3) of subsection (a). 
(2)Determination regarding satisfaction of certification componentsSection 205(b)(1) of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 2366b note) is amended by striking certification components specified in paragraphs (1) and (2) of subsection (a) of section 2366b of title 10, United States Code and inserting certification components specified in paragraphs (1), (2), and (3) of subsection (a) of section 2366b of title 10, United States Code. 
(d)Correction to referenceSection 205(c) of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 2433a note) is amended by striking section 2433a(c)(3) and inserting section 2433(a)(c)(1)(C). 
BAcquisition Policy and Management 
811.New acquisition process for rapid fielding of capabilities in response to urgent operational needs 
(a)New acquisition process required 
(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall develop and implement a new acquisition process to ensure the rapid fielding of capabilities in response to urgent operational needs. 
(2)ElementsThe acquisition process developed and implemented pursuant to this subsection shall, to the extent determined appropriate by the Secretary— 
(A)be consistent with— 
(i)the fifth recommendation of the July 2009 report of the Defense Science Board Task Force on Fulfillment of Urgent Operational Needs; and 
(ii)the recommendations of the April 2010 report of the Government Accountability Office on DOD’s Urgent Needs Processes; 
(B)clearly define the roles and responsibilities of the Office of the Secretary of Defense, the Joint Chiefs of Staff, the military departments, and other components of the Department of Defense for carrying out all phases of the process; 
(C)designate a senior official within the Office of the Secretary of Defense with primary responsibility for making recommendations to the Secretary on the use of the authority provided by subsections (c) and (d) of section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302), as added by section 811 of the Ronald Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2012), in appropriate circumstances; 
(D)be designed to provide a streamlined, expedited, and tightly integrated approach to— 
(i)the identification and validation of urgent operational needs; 
(ii)the analysis of alternatives and identification of preferred solutions; 
(iii)the development and approval of appropriate requirements and acquisition documents; 
(iv)the identification and minimization of development, integration, and manufacturing risks; 
(v)the consideration of operation and sustainment costs; 
(vi)the allocation of appropriate funding; and 
(vii)the rapid production and delivery of required capabilities; 
(E)ensure that a target date is established for the fielding of a capability pursuant to each validated urgent operational need; 
(F)include a system for— 
(i)documenting key process milestones, such as funding, acquisition, fielding, and assessment decisions and actions; and 
(ii)tracking the cost, schedule, and performance of acquisitions conducted pursuant to the process; and 
(G)include an established, formal feedback mechanism for the commanders of the combatant commands to provide information to the Joint Chiefs of Staff and senior acquisition officials on how well fielded solutions are meeting urgent needs. 
(b)Applicability of new process 
(1)Review of applicability of needs for fielding through processNot later than 270 days after the date of the enactment of this Act, the Secretary shall develop and implement an expedited review process to determine whether capabilities proposed as urgent operational needs are appropriate for fielding through the acquisition process developed and implemented pursuant to subsection (a) or should be fielded through the traditional acquisition process. 
(2)ElementsThe review process developed and implemented pursuant to paragraph (1) shall— 
(A)apply to the rapid fielding of capabilities in response to joint urgent operational need statements and to other urgent operational needs statements generated by the military departments and the combatant commands; 
(B)identify officials responsible for making determinations described in paragraph (1); 
(C)establish appropriate time periods for making such determinations; 
(D)set forth standards and criteria for making such determinations based on considerations of urgency, risk, and life cycle management; 
(E)establish appropriate thresholds for the applicability of the review process, or of elements of the review process; and 
(F)authorize appropriate officials to make exceptions from standards established under this subsection in exceptional circumstances. 
(3)Covered capabilitiesThe review process developed and implemented pursuant to paragraph (1) shall provide that, subject to such exceptions as the Secretary considers appropriate for purposes of this section, the acquisition process developed and implemented pursuant to subsection (a) is appropriate only for capabilities that— 
(A)can be fielded within a period of 2 to 24 months; 
(B)do not require substantial development effort; 
(C)are based on technologies that are proven and available; and 
(D)can be acquired under fixed price contracts. 
(c)Review of organization and funding for urgent operational needs 
(1)ReviewThe Secretary shall review the organization and funding of the Department of Defense for the rapid fielding of capabilities in response to urgent operational needs in order to develop such recommendations on the enhancement of such organization and funding as the Secretary consider appropriate. 
(2)RecommendationsThe recommendations developed by the Secretary under paragraph (1) shall include, at a minimum, recommendations on the advisability of establishing a dedicated source of funding, and a new agency, dedicated to the rapid fielding of capabilities in response to urgent operational needs, as recommended by the Defense Science Board Task Force on Fulfillment of Urgent Operational Needs. 
(d)Testing requirements 
(1)Process for demonstration of performanceThe acquisition process developed and implemented pursuant to this section shall include a process for demonstrating performance of capabilities in a manner that is consistent with the requirements of section 806(b)(2) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note), the principles established in the July 2007 report to Congress pursuant to section 231 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2131), and the need for rapid fielding of capabilities in response to urgent operational needs. 
(2)Development of operation and developmental testing requirementsTo the maximum extent practicable and consistent with the need for rapid fielding, operational and developmental testing requirements for capabilities covered by the acquisition process shall be developed in coordination with the Director of Operational Test and Evaluation and the Director of Developmental Test and Evaluation. 
(e)Follow-on production, sustainment, and logistics supportNot later than 270 days after the date of the enactment of this Act, the Secretary shall issue guidance to provide for the appropriate transition of capabilities fielded through the acquisition process developed and implemented pursuant to this section into the traditional budget, requirements, and acquisition process for purposes of contracts for follow-on production, sustainment, and logistics support. 
(f)Reports to Congress 
(1)Initial reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the requirements of this section. Such report shall include, at a minimum, the following: 
(A)A description of the acquisition process developed and implemented pursuant to subsection (a). 
(B)A description of the expedited review process developed and implemented pursuant to subsection (b). 
(C)The results of the review conducted pursuant to subsection (c), including the recommendations described in that subsection. 
(D)A description of the testing process established pursuant to subsection (d). 
(E)A description of the transition guidance issued pursuant to subsection (e). 
(F)Such recommendations for such legislative action as the Secretary considers appropriate to enhance the utility of the expedited acquisition process required by this section. 
(G)Such other matters relating to the implementation of the requirements of this section as the Secretary considers appropriate, including such other recommendations as the Secretary considers appropriate. 
(2)Annual reportsNot later than 30 days after the end of fiscal year 2011, and 30 days after the end of each subsequent fiscal year through fiscal year 2016, the Secretary shall submit to the congressional defense committees a report on the rapid fielding of capabilities under the acquisition process developed and implemented pursuant to this section. Each such report shall include, at a minimum, the following: 
(A)The number and dollar value of acquisitions conducted pursuant to the acquisition process during the previous fiscal year. 
(B)An assessment of the successes and failures of acquisitions conducted pursuant to the acquisition process during the previous fiscal year. 
(C)An identification of each acquisition conducted pursuant to the acquisition process during the previous fiscal year in which a capability was not fielded by the target date established under this section, the reasons for the failure to field such capability by the target date, and the plans of the Department for fielding such capability. 
(D)A description of any plans of the Department to improve or enhance the acquisition process. 
812.Acquisition of major automated information system programs 
(a)Program to improve information technology processes 
(1)In generalChapter 131 of title 10, United States Code, is amended by inserting after section 2223 the following new section: 
 
2223a.Information technology acquisition planning and oversight requirements 
(a)Establishment of programThe Secretary of Defense shall establish a program to improve the planning and oversight processes for the acquisition of major automated information systems by the Department of Defense. 
(b)Program componentsThe program established under subsection (a) shall include— 
(1)a documented process for information technology acquisition planning, requirements development and management, project management and oversight, earned value management, and risk management; 
(2)the development of appropriate metrics that can be implemented and monitored on a real-time basis for performance measurement of— 
(A)processes and development status of investments in major automated information system programs; 
(B)continuous process improvement of the program; and 
(C)achievement of program and investment outcomes; 
(3)a process to ensure that key program personnel have an appropriate level of experience, training, and education in the planning, acquisition, execution, management, and oversight of information technology systems; 
(4)a process to ensure that military departments and defense agencies adhere to established processes and requirements relating to the planning, acquisition, execution, management, and oversight of information technology programs and developments; and 
(5)a process under which an appropriate Department of Defense official may intervene or terminate the funding of an information technology investment if the investment is at risk of not achieving major project milestones. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended by inserting after the item relating to section 2223 the following new item: 
 
 
2223a. Information technology acquisition planning and oversight requirements.  . 
(b)Annual report to CongressSection 2445b(b) of title 10, United States Code, is amended by adding at the end the following new paragraphs: 
 
(5)For each major automated information system program for which such information has not been provided in a previous annual report— 
(A)a description of the primary business case and key functional requirements for the program; 
(B)a description of the analysis of alternatives conducted with regard to the program; 
(C)an assessment of the extent to which the program, or portions of the program, have technical requirements of sufficient clarity that the program, or portions of the program, may be feasibly procured under firm, fixed-price contracts; 
(D)the most recent independent cost estimate or cost analysis for the program provided by the Director of Cost Assessment and Program Evaluation in accordance with section 2334(a)(6) of this title; 
(E)a certification by a Department of Defense acquisition official with responsibility for the program that all technical and business requirements have been reviewed and validated to ensure alignment with the business case; and 
(F)an explanation of the basis for the certification described in subparagraph (E). 
(6)For each major automated information system program for which the information required under paragraph (5) has been provided in a previous annual report, a summary of any significant changes to the information previously provided. . 
813.Permanent authority for Defense Acquisition Challenge Program 
(a)Permanent authoritySection 2359b of title 10, United States Code, is amended by striking subsection (k). 
(b)Repeal of annual report requirementSuch section is further amended by striking subsection (j). 
(c)Conforming amendmentSuch section is further amended by redesignating subsection (l) as subsection (j). 
814.Exportability features for Department of Defense systems 
(a)Incorporation of exportability features during research and development on defense systems 
(1)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2367 the following new section: 
 
2368.Defense systems identified for possible export: design and incorporation of exportability features during research and development 
(a)Exportability features for defense systems identified for possible future exportSubject to subsection (c), the Secretary of Defense may, during the research and development phases of any Department of Defense system identified for possible future export, carry out activities— 
(1)for the development of program protection strategies for the system; and 
(2)for the design and incorporation of exportability features into the system. 
(b)Use of research, development, test, and evaluation funds
(1)Subject to the availability of appropriations for such purpose, the Secretary may use funds available to the Department of Defense for research, development, test, and evaluation for activities under this section. 
(2)The amount of funds described in paragraph (1) that are used under that paragraph in any fiscal year may not exceed $5,000,000. 
(c)Cost-sharing and recoupment
(1)Any contract for the design or development of a system referred to in subsection (a) which contains a requirement to carry out activities specified in paragraph (1) or (2) of that subsection shall include a cost-sharing provision that requires the contractor to bear at least one half of the cost of such activities. 
(2)Any costs borne by the Department of Defense for activities specified in paragraph (1) or (2) of subjection (a) shall be subject to recoupment at the time of an export sale, in accordance with sections 21(e)(1)(B) and 22(a) of the Arms Export Control Act (22 U.S.C. 2671(e)(1)(B), 2762(a)). 
(d)Annual reportNot later than 90 days after the end of each fiscal year during which this section is in effect, the Secretary shall submit to the congressional defense committees a report on the defense systems for which exportability features were incorporated during research and development activities during such fiscal year. 
(e)SunsetThe authority under this section shall expire on September 30, 2016. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2367 the following new item: 
 
 
2368. Defense systems identified for possible export: design and incorporation of exportability features during research and development.  . 
(b)Report on exercise of authorityNot later than October 1, 2015, the Secretary of Defense shall submit to Congress a written report on actions taken under section 2368(a) of title 10, United States Code (as added by subsection (a)), since the date of the enactment of this Act. The report shall include a comprehensive assessment of the benefits and costs of exportability development under that section, including, for each system so developed, an analysis of the effects of such development on interoperability, deployment times for both domestic and foreign export versions of such system, system security, and system sales. 
815.Reduction of supply chain risk in the acquisition of national security systems 
(a)Use of qualification requirements to reduce supply chain riskThe head of an agency may, on the basis of a joint recommendation by the Director of the Defense Intelligence Agency and the Assistant Secretary of Defense for Networks and Information Integration— 
(1)establish qualification requirements, in accordance with the requirements of section 2319 of title 10, United States Code, for the purpose of reducing supply chain risk in the acquisition of covered systems or covered items of supply; and 
(2)restrict the procurement of a covered system or a covered item of supply to sources that meet qualification requirements established pursuant to paragraph (1). 
(b)Use of evaluation factors to reduce supply chain riskThe head of an agency may— 
(1)provide for the consideration of supply chain risk as a significant factor in the evaluation of proposals for the procurement of a covered system or a covered item of supply; and 
(2)utilize the assistance of the Director of the Defense Intelligence Agency and the Assistant Secretary of Defense for Networks and Information Integration in evaluating proposals with regard to such factor. 
(c)Exclusion of certain sources to reduce supply chain riskIf the head of an agency determines, on the basis of a joint recommendation by the Director of the Defense Intelligence Agency and the Assistant Secretary of Defense for Networks and Information Integration, that the exclusion of a particular source is necessary to avoid an unacceptable supply chain risk, the head of an agency may— 
(1)notwithstanding the requirements of section 2304(a) of title 10, United States Code, provide for the procurement of a covered system or a covered item of supply using competitive procedures, but excluding the particular source; 
(2)notwithstanding the requirements of section 2304c(b) of title 10, United States Code, provide for the award of a task or delivery order for a covered system or a covered item of supply under a multiple task or delivery order contract on the basis of a fair opportunity for all contractors to be considered, after excluding the particular source; 
(3)withhold consent for a contractor for a covered system or a covered item of supply to subcontract with the particular source; or 
(4)direct a contractor for a covered system or a covered item of supply to exclude the particular source from consideration for subcontracts under the contract. 
(d)DeterminationsA determination under subsection (c) that the exclusion of a particular source is necessary to avoid an unacceptable supply chain risk— 
(1)shall be made in writing; 
(2)shall include— 
(A)the information required by section 2304(f)(3) of title 10, United States Code; and 
(B)the joint recommendation by the Director of the Defense Intelligence Agency and the Assistant Secretary of Defense for Networks and Information Integration as specified in subsection (c); 
(3)may not be delegated— 
(A)in the case of a procurement with an estimated value of $50,000,000 or more (including all options), below the level of head of an agency; 
(B)in the case of any other procurement, below the level of senior procurement executive for an agency; 
(4)shall not be subject to disclosure under section 552 of title 5, United States Code; 
(5)shall be made in the sole discretion of the head of an agency or senior procurement executive of an agency, as the case may be; and 
(6)shall not be subject to review in a bid protest before the Government Accountability Office or in any Federal court. 
(e)Reports 
(1)In generalNot later than 60 days after the end of each fiscal year in which the authority under this section is in effect, the Secretary of Defense shall submit to the congressional defense committees a report on the use of the authority during the previous fiscal year. 
(2)ElementsEach report under this subsection shall include, at a minimum, for the fiscal year covered by such report the following: 
(A)A statistical summary of the contracts subject to qualification requirements under subsection (a), including information on numbers of contracts, contract award amounts, and categories of systems or items of supply addressed. 
(B)A statistical summary of the contracts subject to determinations under subsection (b), including information on numbers of contracts, contract award amounts, and categories of systems or items of supply addressed. 
(C)A statistical summary of the contracts subject to determinations under subsection (c), including information on numbers of contracts, contract award amounts, and categories of systems or items of supply addressed. 
(D)A description of each determination under subsection (c), including a summary of the information required by subsection (d)(2). 
(f)DefinitionsIn this section: 
(1)The term covered item of supply means an item of information technology (as that term is defined in section 11101 of title 40, United States Code), or any other supply item, the loss of integrity of which could result in a supply chain risk for a covered system. 
(2)The term covered system means a national security system, as that term is defined in section 3542(b) of title 44, United States Code. 
(3)The term head of an agency has the meaning given that term in section 2302(1) of title 10, United States Code. 
(4)The term supply chain risk means the risk that an adversary may sabotage, maliciously introduce unwanted function, or otherwise subvert the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of a covered system or a covered item of supply so as to surveil, deny, disrupt, or otherwise degrade the function, use, or operation of the system or item. 
(g)Sunset of authority to exclude sourcesThe authority to exclude sources as provided in subsection (c) shall expire on the date that is five years after the date of the enactment of this Act. 
816.Department of Defense policy on acquisition and performance of sustainable products and services 
(a)FindingCongress finds that Executive Order No. 13514, dated October 5, 2009, requires the departments and agencies of the Federal Government to establish an integrated strategy towards the procurement of sustainable products and services. 
(b)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the status of the achievement by the Department of Defense of the objectives and goals on the procurement of sustainable products and services established by section 2(h) of Executive Order No. 13514. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the actions taken, and to be taken, to promote the use of products and services described in section 2(h) of Executive Order No. 13514 for the purpose of achieving the objective that 95 percent of the new contracts of the Department of Defense, and of task and delivery orders under existing Department contracts, for products and services provide for the procurement of sustainable products and services when such products and services meet Department performance requirements. 
(B)A description of the actions taken, and to be taken, by the Department to identify particular sustainable products and services that contribute to the achievement of the objective described in subparagraph (A). 
(C)An assessment of the tools available to the Department to promote the use of particular sustainable products and services identified pursuant to the actions described in subparagraph (B) across the Department, and a description of the actions taken, and to be taken, by the Department to utilize such tools. 
(D)A description of strategies and tools identified by the Department that could assist the other departments and agencies of the Federal Government in procuring sustainable products and services, including a description of mechanisms for sharing best practices in such procurement, as identified by the Department, among the other departments and agencies of the Federal Government. 
817.Repeal of requirement for certain procurements from firms in the small arms production industrial base 
(a)RepealSection 2473 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 146 of such title is amended by striking the item relating to section 2473. 
818.Prohibition on Department of Defense procurements from entities engaging in commercial activity in the energy sector of the Islamic Republic of Iran 
(a)Prohibition on contractsThe Secretary of Defense may not procure, or enter into any contract for the procurement of, any goods or services from any person or entity through a contract, grant, loan, or loan guarantee in an amount in excess of $1,000,000 unless the person or entity certifies to the Secretary that the person or entity— 
(1)does not engage in any activity for which sanctions may be imposed under section 5 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note); 
(2)during any 12-month period beginning on or after the date that is one year before the date of the enactment of this Act, has not engaged in the sale of refined petroleum products valued at $1,000,000 to the Islamic Republic of Iran; 
(3)during any 12-month period beginning on or after the date that is one year before the date of the enactment of this Act, has not engaged in an activity valued at $1,000,000 or more that could contribute to enhancing the ability of the Islamic Republic of Iran to import refined petroleum products, including— 
(A)providing ships or shipping services to deliver refined petroleum products to the Islamic Republic of Iran; 
(B)underwriting or otherwise providing insurance or reinsurance for such an activity; or 
(C)financing or brokering such an activity; 
(4)during any 12-month period beginning on or after the date that is one year before the date of the enactment of this Act, has not engaged in the selling, leasing, or otherwise providing to the Islamic Republic of Iran any goods, services, or technology valued at $1,000,000 or more that could contribute to the maintenance or expansion of the capacity of the Islamic Republic of Iran to produce refined petroleum products; or 
(5)does not own or control any person or entity that engages in such activity. 
(b)ExceptionsThe prohibition in subsection (a) shall not apply— 
(1)in the case of the procurement of defense articles or defense services— 
(A)under existing contracts or subcontracts, including the exercise of options for production quantities to satisfy requirements essential to the national security of the United States; 
(B)if the Secretary of Defense determines in writing that— 
(i)the person or entity to which such prohibition would otherwise be applied is a sole source supplier of such defense articles or services; 
(ii)such defense articles or services are essential; and 
(iii)alternative sources for such defense articles or services are not readily or reasonably available; or 
(C)if the Secretary determines in writing that such defense articles or services are essential to the national security under defense coproduction agreements; or 
(2)to— 
(A)spare parts that are essential to United States products or production; 
(B)component parts, but not finished products, that are essential to United States products or production; or 
(C)routine servicing and maintenance of products, to the extent that alternative sources are not readily or reasonably available. 
(c)Duration of prohibitionThe prohibition in subsection (a) shall apply with respect to a person or entity (or successor person or entity)— 
(1)for a period of not less than 2 years beginning on the date on which the prohibition is imposed; or 
(2)until the date on which the Secretary of Defense determines and certifies to the congressional defense committees that— 
(A)the person or entity whose activities were the basis for imposing the prohibition is no longer engaging in such activities; and 
(B)the Secretary has received reliable assurances that such person or entity (or successor person or entity) will not knowingly engage in such activities in the future. 
(d)Waiver 
(1)In generalThe Secretary of Defense may waive the prohibition in subsection (a) with respect to a procurement if the Secretary determines that the procurement is essential to the national security interests of the United States. 
(2)NoticeUpon issuing a waiver under paragraph (1) with respect to a procurement, the Secretary shall submit to the appropriate committees of Congress a notification that identifies the person or entity involved, the nature of the procurement, and the rationale for issuing the waiver. 
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committees on Armed Services, Foreign Relations, and Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committees on Armed Services, Foreign Affairs, and Homeland Security of the House of Representatives 
CAmendments Relating to General Contracting Authorities, Procedures, and Limitations 
831.Pilot program on acquisition of military purpose nondevelopmental items 
(a)Pilot program authorized 
(1)In generalThe Secretary of Defense may carry out a pilot program to assess the feasability and advisability of acquiring military purpose nondevelopmental items in accordance with this section. 
(2)Scope of programUnder the pilot program, the Secretary may enter into contracts with nontraditional defense contractors for the acquisition of military purpose nondevelopmental items in accordance with the streamlined procedures set forth in subsection (b). 
(b)ProceduresEach contract entered into under the pilot program— 
(1)shall be a firm, fixed price contract, or a firm, fixed price contract with an economic price adjustment clause; 
(2)shall be in an amount not in excess of $50,000,000, including all options; 
(3)shall provide— 
(A)for the delivery of an initial lot of production quantities of completed items not later than nine months after the date of the award of such contract; and 
(B)that failure to make delivery as provided for under subparagraph (A) may result in the termination of such contract for default; and 
(4)shall be— 
(A)exempt from the requirement to provide cost or pricing data under section 2306a of title 10, United States Code, and the cost accounting standards under section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422); and 
(B)subject to the requirement to provide data other than certified cost or pricing data for the purpose of price reasonableness determinations, as provided in section 2306a(d) of title 10, United States Code. 
(c)Treatment of items as developed exclusively at private expenseFor purposes of this section, an item shall not be considered to be developed exclusively at private expense if development of the item was paid for in whole or in part through independent research and development costs or bid and proposal costs that have been reimbursed directly or indirectly by a Federal agency or have been submitted to a Federal agency for reimbursement. 
(d)Reports 
(1)Reports on program activitiesNot later than 60 days after the end of the first fiscal year in which the pilot program is in effect, and each year thereafter, the Secretary shall submit to the congressional defense committees a report on the pilot program. Each report shall set forth, for each contract entered into under the pilot program in the preceding fiscal year, the following: 
(A)The contractor. 
(B)The item or items to be acquired. 
(C)The military purpose to be served by such item or items. 
(D)The amount of the contract. 
(E)The actions taken by the Department of Defense to ensure that the price paid for such item or items is fair and reasonable. 
(2)Program assessmentNot later than four years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth the assessment of the Comptroller General of the extent to which the pilot program— 
(A)enabled the Department to acquire items that otherwise might not have been available to the Department; 
(B)assisted the Department in the rapid acquisition and fielding of capabilities needed to meet urgent operational needs; and 
(C)protected the interests of the United States in paying fair and reasonable prices for the item or items acquired. 
(e)DefinitionsIn this section: 
(1)The term military purpose nondevelopmental item mean a nondevelopmental item that meets a validated military requirement, as determined in writing by the responsible program manager, and has been developed exclusively at private expense. 
(2)The term nondevelopmental item has the meaning given that term in section 4(13) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(13)). 
(3)The term nontraditional defense contractor has the meaning given that term in section 845(f) of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note). 
(4)The terms independent research and developments costs and bid and proposal costs have the meaning given such terms in section 31.205–18 of the Federal Acquisition Regulation. 
(f)Sunset 
(1)In generalThe authority to carry out the pilot program shall expire on the date that is five years after the date of the enactment of this Act. 
(2)Continuation of current contractsThe expiration under paragraph (1) of the authority to carry out the pilot program shall not affect the validity of any contract awarded under the pilot program before the date of the expiration of the pilot program under that paragraph. 
832.Competition for production and sustainment and rights in technical data 
(a)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance on the implementation of section 2320(e) of title 10, United States Code. Such guidance shall be designed to ensure that the United States— 
(1)preserves the option of competition for contracts for the production and sustainment of systems or subsystems that are developed exclusively with Federal funds or without significant contribution by a contractor or subcontractor; and 
(2)is not required to pay more than once for the same technical data. 
(b)Rights in technical dataSection 2320(a) of title 10, United States Code, is amended— 
(1)in paragraph (2)(A), by striking exclusively with Federal funds and inserting exclusively with Federal funds or without significant contribution by a contractor or subcontractor; 
(2)in paragraph (2)(F)(i)— 
(A)by redesignating clauses (I) and (II) as clauses (II) and (III), respectively; and 
(B)by inserting before clause (II), as so redesignated, the following new clause (I): 
 
(I)rights in technical data described in subparagraph (A) for which a use or release restriction has been erroneously asserted by a contractor or subcontractor; ; and 
(3)in paragraph (3)— 
(A)by striking and ‘exclusively at private expense’ and inserting ‘exclusively at private expense’, and ‘significant contribution by a contractor or subcontractor’; and 
(B)by striking for the purposes of definitions under this paragraph and inserting for the purposes of paragraph (2)(B). 
(c)Validation of proprietary data restrictions 
(1)Repeal of delimiting period on challenges of restrictionsSection 2321(d) of title 10, United States Code, is amended— 
(A)by striking paragraph (2); and 
(B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively. 
(2)Guidance on challenges to restrictionsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance on the circumstances under which a challenge to an asserted use or release restriction may be made after the end of the three-year period described in section 2321(c)(2) of title 10, United States Code. Such guidance shall be designed to ensure that such challenges are made only in cases where there is strong evidence that the asserted restriction is inconsistent with the requirements of section 2320, United States Code. 
833.Elimination of sunset date for protests of task and delivery order contractsSection 2304c(e) of title 10, United States Code, is amended by striking paragraph (3). 
834.Inclusion of option amounts in limitations on authority of the Defense Advanced Research Projects Agency to carry out certain prototype projectsSection 845 of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note) is amended— 
(1)in subsection (a)(2)— 
(A)in subparagraph (A), by inserting (including all options) after “not in excess of $100,000,000”; and 
(B)in subparagraph (B), by inserting (including all options) after in excess of $100,000,000; and 
(2)in subsection (e)(3)(A), by inserting (including all options) after does not exceed $50,000,000. 
835.Enhancement of Department of Defense authority to respond to combat and safety emergencies through rapid acquisition and deployment of urgently needed supplies 
(a)Requirement To establish proceduresSubsection (a) of section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) is amended— 
(1)in the matter preceding paragraph (1), by striking items and inserting supplies; and 
(2)by striking paragraph (1) and inserting the following new paragraph (1): 
 
(1)
(A)currently under development by the Department of Defense or available from the commercial sector; or 
(B)require only minor modifications to supplies described in subparagraph (A); and . 
(b)Issues To be addressedSubsection (b) of such section is amended— 
(1)in paragraph (1)(B), by striking items and inserting supplies; 
(2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking items and inserting supplies; 
(B)in subparagraphs (A) and (B), by striking an item and inserting the supplies; and 
(C)in subparagraph (C), by inserting and utilization after deployment. 
(c)Response to combat emergenciesSubsection (c) of such section is amended— 
(1)by striking equipment each place it appears and inserting supplies; 
(2)by striking combat capability each place it appears; 
(3)by striking that has resulted in combat fatalities each place it appears and inserting that has resulted in combat casualties, or is likely to result in imminent combat casualties; 
(4)in paragraph (1), by striking is and inserting are; 
(5)in paragraph (2)— 
(A)in subparagraph (A), by striking is each place it appears and inserting are; and 
(B)in subparagraph (B), by striking fatalities at the end and inserting casualties; 
(6)in paragraph (3)— 
(A)by striking the first sentence; and 
(B)by inserting if the Secretary makes a written determination that the use of such funds is necessary to address the deficiency concerned in a timely manner. The authority of this section may not be used to acquire supplies in an amount aggregating more than $200,000,000 during any fiscal year. after for that fiscal year; 
(7)in paragraph (4)— 
(A)by inserting , in consultation with the Director of the Office of Management and Budget, after shall; 
(B)by inserting or (3) after paragraph (1); and 
(C)by striking Each such notice and inserting For each such determination, the notice under the preceding sentence; and 
(8)in paragraph (5), by striking that equipment and inserting the supplies concerned. 
(d)Waiver of certain statues and regulationsSubsection (d)(1) of such section is amended by striking equipment in subparagraphs (A), (B), and (C) and inserting supplies. 
(e)Testing requirementSubsection (e) of such section is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking an item and inserting the supplies; and 
(B)in subparagraph (B), by striking of the item and all that follows through requirements document and inserting of the supplies in meeting the original requirements for the supplies (as stated in a statement of the urgent operational need; 
(2)in paragraph (2)— 
(A)by striking an item and inserting supplies; and 
(B)by striking the item and inserting the supplies; and 
(3)in paragraph (3)— 
(A)by striking If items and inserting If the supplies; and 
(B)by striking items each place it appears and inserting supplies. 
DContractor Matters 
841.Contractor business systems 
(a)Improvement programNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a program for the improvement of contractor business systems to ensure that such systems provide timely, reliable information for the management of Department of Defense programs by the contractor and by the Department. 
(b)Approval or disapproval of business systemsThe program developed pursuant to subsection (a) shall— 
(1)include system requirements for each type of contractor business system covered by the program; 
(2)establish a process for reviewing contractor business systems and identifying significant deficiencies in such systems; 
(3)identify officials of the Department of Defense who are responsible for the approval or disapproval of contractor business systems; 
(4)provide that a contractor business system that meets the system requirements established under this subsection without significant deficiencies may be relied upon as an approved contractor business system for purposes of program management; and 
(5)provide for— 
(A)the disapproval of contractor business systems that have significant deficiencies; and 
(B)reduced reliance on, and enhanced scrutiny of, data provided by contractor business systems that have been disapproved. 
(c)Remedial actionsThe program developed pursuant to subsection (a) shall provide the following: 
(1)In the event a contractor business system is disapproved pursuant to subsection (b)(5), appropriate officials of the Department of Defense will be available to work with the contractor to develop a corrective action plan defining specific actions to be taken to address the significant deficiencies identified in the system and a schedule for the implementation of such actions. 
(2)The Department may withhold up to ten percent of progress payments, performance-based payments, and interim payments under covered contracts from a covered contractor, as needed to protect the interests of the Department and to incentivize compliance, if one or more of the contractor business systems of the contractor has been disapproved pursuant to subsection (b)(5). 
(3)The amount of funds to be withheld under paragraph (2) shall be reduced if a contractor adopts and an effective corrective action plan pursuant to paragraph (1) and is effectively implementing such plan. 
(d)Guidance and trainingThe program developed pursuant to subsection (a) shall provide guidance and training to appropriate government officials on the data that is produced by contractor business systems and the manner in which such data should be used to effectively manage Department of Defense programs. 
(e)DefinitionsIn this section: 
(1)The term contractor business system means an accounting system, estimating system, purchasing system, earned value management system, material management and accounting system, or property management system of a contractor. 
(2)The term covered contractor means a contractor that is subject to the cost accounting standards under section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422). 
(3)The term covered contract means a cost-reimbursement contract, incentive-type contract, time-and-materials contract, and labor-hour contract. 
(4)The term significant deficiency, in the case of a contractor business system, means a shortcoming in the system that undermines the ability of officials of the Department of Defense and the contractor to rely upon information produced by the system that is needed for management purposes. 
842.Oversight and accountability of contractors performing private security functions in areas of combat operations 
(a)Enhancement of oversight and accountabilitySection 862 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2302 note) is amended— 
(1)in subsection (b)(2)— 
(A)in subparagraph (A), by striking comply with regulations and inserting ensure that the contractor and all employees of the contractor or any subcontractor who are responsible for performing private security functions under such contract comply with regulations; 
(B)in subparagraph (B)— 
(i)by striking comply with and all that follows through in accordance with and inserting ensure that the contractor and all employees of the contractor or any subcontractor who are responsible for performing private security functions under such contract comply with; and 
(ii)by striking and at the end; 
(C)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following new subparagraph: 
 
(D)ensure that the contract clause is included in subcontracts awarded to any subcontractor at any tier who is responsible for performing private security functions under the contract. ;  
(2)by redesignating subsections (c) and (d) as subsections (f) and (g), respectively; and 
(3)by inserting after subsection (b) the following new subsections: 
 
(c)OversightIt shall be the responsibility of the head of the contracting activity responsible for each covered contract to ensure that the contracting activity takes appropriate steps to assign sufficient oversight personnel to the contract to— 
(1)ensure that the contractor and any subcontractors responsible for performing private security functions under such contract comply with the regulatory requirements prescribed pursuant to subsection (a) and the contract requirements established pursuant to subsection (b); and 
(2)make the determinations required by subsection (d). 
(d)RemediesThe failure of a contractor or subcontractor under a covered contract to comply with the requirements of the regulations prescribed under subsection (a) or the contract clause inserted in a covered contract pursuant to subsection (b), as determined by the contracting officer for the covered contract— 
(1)shall be included in appropriate databases of past performance and considered in any responsibility determination or evaluation of the past performance of the contractor or subcontractor for the purpose of a contract award decision, as provided in section 6(j) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(j)); 
(2)in the case of an award fee contract— 
(A)shall be considered in any evaluation of contract performance by the contractor or subcontractor for the relevant award fee period; and 
(B)may be a basis for reducing or denying award fees for such period, or for recovering all or part of award fees previously paid for such period; and 
(3)in the case of a failure to comply that is severe, prolonged, or repeated— 
(A)shall be referred to the suspension or debarment official for the appropriate agency; and 
(B)may be a basis for suspension or debarment of the contractor or subcontractor. 
(e)Rule of constructionThe duty of a contractor or subcontractor under a covered contract to comply with the requirements of the regulations prescribed under subsection (a) and the contract clause inserted into a covered contract pursuant to subsection (b), and the availability of the remedies provided in subsection (d), shall not be reduced or diminished by the failure of a higher or lower tier contractor under such contract to comply with such requirements, or by a failure of the contracting activity to provide the oversight required by subsection (c). . 
(b)Revised regulations and contract clause 
(1)Deadline for regulationsNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall revise the regulations prescribed pursuant to section 862 of the National Defense Authorization Act for Fiscal Year 2008 to incorporate the requirements of the amendments made by subsection (a). 
(2)Commencement of applicability of revisionsThe revision of regulations under paragraph (1) shall apply to the following: 
(A)Any contract that is awarded on or after the date that is 120 days after the date of the enactment of this Act. 
(B)Any task or delivery order that is entered on or after the date that is 120 days after the date of the enactment of this Act pursuant to a contract that is awarded before, on, or after the date that is 120 days after the date of the enactment of this Act. 
(3)Commencement of inclusion of contract clauseA contract clause that reflects the revision of regulations required by the amendments made by subsection (a) shall be inserted, as required by required by such section 862, into the following: 
(A)Any contract that is awarded on or after the date that is 120 days after the date of the enactment of this Act. 
(B)Any task or delivery order that is entered on or after the date that is 120 days after the date of the enactment of this Act pursuant to a contract that is awarded before, on, or after the date that is 120 days after the date of the enactment of this Act. 
843.Enhancements of authority of Secretary of Defense to reduce or deny award fees to companies found to jeopardize the health or safety of Government personnel 
(a)Expansion of dispositions subject to authoritySection 823 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2412; 10 U.S.C. 2302 note) is amended— 
(1)in subsection (c), by adding at the end the following new paragraph: 
 
(5)A final determination of contractor fault by the Secretary of Defense pursuant to subsection (d). ;  
(2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(3)by inserting after subsection (c) the following new subsection (d): 
 
(d)Determinations of contractor fault by Secretary of Defense 
(1) In generalIn any case described by paragraph (2), the Secretary of Defense shall— 
(A)provide for an expeditious independent investigation of the causes of the serious bodily injury or death alleged to have been caused by the contractor as described in that paragraph; and 
(B)make a final determination, pursuant to procedures established by the Secretary for purposes of this subsection, whether the contractor, in the performance of a covered contract, caused such serious bodily injury or death through gross negligence or with reckless disregard for the safety of civilian or military personnel of the Government. 
(2)Covered casesA case described in this paragraph is any case in which the Secretary has reason to believe that a contractor, in the performance of a covered contract, may have caused the serious bodily injury or death of any civilian or military personnel of the Government. 
(3)Construction of determinationA final determination under this subsection may be used only for the purpose of evaluating contractor performance, and shall not be determinative of fault for any other purpose. . 
(b)Definition of contractorParagraph (1) of subsection (e) of such section, as redesignated by subsection (a)(2) of this section, is amended to read as follows: 
 
(1)The term contractor means a company awarded a covered contract and a subcontractor at any tier under such contract. . 
(c)Technical amendmentSubsection (c) of such section is further amended in the matter preceding paragraph (1) by striking subsection (a) and inserting subsection (b). 
(d)Inclusion of determinations of contractor fault in database for Federal agency contract and grant officers and suspension and debarment officialsSection 872(c)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4556) is amended by adding at the end the following new subparagraph: 
 
(E)A final determination of contractor fault by the Secretary of Defense pursuant to section 823(d) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2302 note). . 
(e)Effective dateThe requirements of section 823 of the National Defense Authorization Act for Fiscal Year 2010, as amended by subsections (a) through (c), shall apply with respect to the following: 
(1)Any contract entered into on or after the date of the enactment of this Act. 
(2)Any task order or delivery order awarded on or after the date of the enactment of this Act under a contract entered into before, on, or after that date. 
EOther Matters 
851.Extension of acquisition workforce personnel management demonstration programSection 4308(f) of the National Defense Authorization Act for Fiscal Year 1996 (10 U.S.C. 1701 note) is amended by striking September 30, 2012 and inserting September 30, 2017. 
852.Non-availability exception from Buy American requirements for procurement of hand or measuring toolsSection 2533a(c) of title 10, United States Code, is amended by striking subsection (b)(1) and inserting subsection (b). 
853.Five-year extension of Department of Defense Mentor-Protege Program 
(a)Extension of programSubsection (j) of section 831 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note) is amended— 
(1)in paragraph (1), by striking September 30, 2010 and inserting September 30, 2015; and 
(2)in paragraph (2), by striking September 30, 2013 and inserting September 30, 2018. 
(b)Extension of annual report requirementSubsection (l)(3) of such section is amended by striking 2010 and inserting 2015. 
854.Extension and expansion of small business programs of the Department of Defense 
(a)Extension of SBIR ProgramSection 9(m)(2) of the Small Business Act (15 U.S.C. 638(m)(2)) is amended by striking September 30, 2010 and inserting September 30, 2018. 
(b)Extension of STTR ProgramSection 9(n)(1)(A)(ii) of the Small Business Act (15 U.S.C. 638(n)(1)(A)(ii)) is amended by striking 2010 and inserting 2018. 
(c)Extension and expansion of Commercialization Pilot ProgramSection 9(y) of the Small Business Act (15 U.S.C. 638(y)) is amended— 
(1)in paragraphs (1), (2), and (4), by inserting and the Small Business Technology Transfer Program after Small Business Innovation Research Program; and 
(2)in paragraph (6), by striking 2010 and inserting 2018. 
855.Four-year extension of test program for negotiation of comprehensive small business subcontracting plans 
(a)Four-year extensionSubsection (e) of section 834 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note) is amended by striking September 30, 2010 and inserting September 30, 2014. 
(b)Additional reportSubsection (f) of such section is amended by inserting and March 1, 2012, after March 1, 1994,. 
856.Report on supply of fire resistant fiber for production of military uniforms 
(a)Report requiredNot later than March 15, 2011, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the supply chain for fire resistant fiber for the production of military uniforms. 
(b)ElementsThe report required by subsection (a) shall include, at a minimum, an analysis of the following: 
(1)The current and anticipated sources of fire resistant rayon fiber for the production of military uniforms. 
(2)The extent to which fire resistant rayon fiber has unique properties that provide advantages for the production of military uniforms. 
(3)The extent to which the efficient procurement of fire resistant rayon fiber for the production of military uniforms is impeded by existing statutory or regulatory requirements. 
(4)The actions the Department of Defense has taken to identify alternatives to fire resistant rayon fiber for the production of military uniforms. 
(5)The extent to which such alternatives provide an adequate substitute for fire resistant rayon fiber for the production of military uniforms. 
(6)The impediments to the use of such alternatives, and the actions the Department has taken to overcome such impediments. 
(7)The extent to which it would be practical and appropriate for the Department to use performance-based requirements for fire resistant fiber, rather than requiring the use of fire resistant rayon fiber, for the production of military uniforms. 
(8)The extent to which any modifications to section 2533a of title 10, United States Code (commonly referred to as the Berry amendment), or section 829 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 229; 10 U.S.C. 2533a note) may be necessary or advisable to ensure the efficient acquisition of fire resistant fiber for the production of military uniforms. 
(9)The extent to which uncertainty regarding the future availability of fire resistant rayon results in instability or inefficiency for elements of the United States textile industry that utilize fire resistant rayon, and the extent to which that instability or inefficiency results in less efficient business practices, impedes investment and innovation, and thereby results or may result in higher costs, delayed delivery, or a lower quality of product delivered to the Government. 
(c)RecommendationsThe report required by subsection (a) shall include such recommendations for further actions to address the matters covered by the report as the Comptroller General considers appropriate. 
857.Contractor logistics support of contingency operations 
(a)Defense Science Board review of organization, training, and planning 
(1)ReviewNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Defense Science Board to carry out a review of Department of Defense organization, doctrine, training, and planning for contractor logistics support of contingency operations. 
(2)Matters To be addressedThe matters addressed by the review required by paragraph (1) shall include, at a minimum, the following: 
(A)Department of Defense policies and procedures for planning for contractor logistics support of contingency operations. 
(B)Department organization and staffing for the implementation of such policies and procedures. 
(C)The development of Department doctrine for contractor logistics support of contingency operations. 
(D)The training of Department military and civilian personnel for the planning, management, and oversight of contractor logistics support of contingency operations. 
(E)The extent to which the Department should rely upon contractor logistics support in future contingency operations, and the risks associated with reliance on such support. 
(F)Any logistics support functions for contingency operations for which the Department should establish or retain an organic capability. 
(G)The scope and level of detail on contractor logistics support of contingency operations that is currently included in operational plans, and that should be included in operational plans. 
(H)Contracting mechanisms and contract vehicles that are currently used, and should be used, to provide contractor logistics support of contingency operations. 
(I)Department organization and staffing for the management and oversight of contractor logistics support of contingency operations. 
(J)Actions that could be taken to improve Department management and oversight of contractors providing logistics support of contingency operations. 
(K)The extent to which logistics support of contingency operations has been, and should be, provided by subcontractors, and the advantages and disadvantages of reliance upon subcontractors for that purpose. 
(L)The extent to which logistics support of contingency operations has been, and should be, provided by local nationals and third country nationals, and the advantages and disadvantages of reliance upon such sources for that purpose. 
(3)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the result of the review required by paragraph (1). The report shall include the findings and recommendations of the Defense Science Board pursuant to the review, including such recommendations for legislative or administrative action as the Board considers appropriate, together with any comments the Secretary considers appropriate. 
(b)Inclusion of contractor support requirements in planning documents 
(1)Elements in QDR reports to CongressSection 118(d) of title 10, United States Code, is amended— 
(A)in paragraph (4)— 
(i)in subparagraph (D), by striking and at the end; 
(ii)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new subparagraph: 
 
(F)the roles and responsibilities that would be discharged by contractors. ; 
(B)in paragraph (6), by striking manpower and sustainment and inserting manpower, sustainment, and contractor support 
(C)in paragraph (8), by inserting , and the scope of contractor support, after Defense Agencies 
(2)Chairman of Joint Chiefs of Staff assessments of contractor support of Armed Forces 
(A)Assessments under contingency planningParagraph (3) of subsection (a) of section 153 of such title is amended— 
(i)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and 
(ii)by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)Identifying the support functions that are likely to require contractor performance under such contingency plans, and the risks associated with the assignment of such functions to contractors. . 
(B)Assessments under advice on requirements, programs, and budgetParagraph (4)(E) of such subsection is amended by inserting and contractor support after area of manpower. 
(C)Assessments for biennial review of national military strategySubsection (d) of such section is amended— 
(i)in paragraph (2), by adding at the end the following new subparagraph: 
 
(J)Assessment of the requirements for contractor support of the armed forces in conducting peacetime training, peacekeeping, overseas contingency operations, and major combat operations, and the risks associated with such support. ; and 
(ii)in paragraph (3)(B), by striking and the levels of support from allies and other friendly nations and inserting the levels of support from allies and other friendly nations, and the levels of contractor support. 
IXDepartment of Defense Organization and Management 
ADepartment of Defense Management 
901.Repeal of personnel limitations applicable to certain defense-wide organizations and revisions to limitation applicable to the Office of the Secretary of Defense 
(a)Repeal of personnel limitations applicable to defense-wide organizations 
(1)Defense Agencies and DOD field activitiesSection 194 of title 10, United States Code, is repealed. 
(2)Combatant commandsSection 601 of the Goldwater-Nichols Department of Defense Reorganization Act of 1986 (10 U.S.C. 194 note) is repealed. 
(b)Revisions to personnel limitation applicable to Office of the Secretary of defense 
(1)Removal of Washington headquarters service from osd limit
(A)Subsection (a) of section 143 of title 10, United States Code, is amended by striking 3,767 and inserting 3,370. 
(B)Subsection (b) of such section is amended to read as follows: 
 
(b)OSD personnel definedIn this section, the term OSD personnel means members of the armed forces and civilian employees of the Department of Defense who are assigned or detailed to permanent duty in the Office of the Secretary of Defense. . 
(2)Exemption for national emergenciesSuch section is further amended by adding at the end the following new subsection: 
 
(d)Exemption during time of war or national emergencyThe limitation in subsection (a) does not apply in time of war or during a national emergency declared by the President or Congress. . 
(c)Technical and conforming amendments 
(1)Table of sectionsThe table of sections at the beginning of chapter 8 of title 10, United States Code, is amended by striking the item relating to section 194. 
(2)Section 1111Section 1111 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 143 note) is amended— 
(A)in subsection (a)— 
(i)by striking For fiscal year 2009 and fiscal years thereafter, and inserting For any fiscal year,; 
(ii)by striking 194,; and 
(iii)in paragraph (1), by striking Code, or and all that follows through or otherwise and inserting Code, or otherwise; and 
(B)in subsection (b)— 
(i)by striking For fiscal year 2009 and fiscal years thereafter, and inserting For any fiscal year,; 
(ii)by striking 194,; 
(iii)in paragraph (1), by striking the after in accordance with; and 
(iv)in paragraph (2), by striking any after work, for. 
902.Reorganization of Office of the Secretary of Defense to carry out reduction required by law in number of Deputy Under Secretaries of Defense 
(a)Redesignation of certain positions in Office of Secretary of Defense 
(1)RedesignationPositions in the Office of the Secretary of Defense are hereby redesignated as follows: 
(A)The Director of Defense Research and Engineering is redesignated as the Assistant Secretary of Defense for Research and Engineering. 
(B)The Director of Operational Energy Plans and Programs is redesignated as the Assistant Secretary of Defense for Operational Energy Plans and Programs. 
(C)The Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs is redesignated as the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. 
(2)ReferencesAny reference in any law, rule, regulation, paper, or other record of the United States to an office of the Department of Defense redesignated by paragraph (1) shall be deemed to be a reference to such office as so redesignated. 
(b)Amendments to chapter 4 of title 10 relating to reorganization 
(1)Repeal of separate Principal Deputy Under Secretary of Defense provisionsSections 133a, 134a, and 136a of title 10, United States Code, are repealed. 
(2)Components of OSDSubsection (b) of section 131 of such title is amended to read as follows: 
 
(b)The Office of the Secretary of Defense is composed of the following: 
(1)The Deputy Secretary of Defense. 
(2)The Under Secretaries of Defense, as follows: 
(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(B)The Under Secretary of Defense for Policy. 
(C)The Under Secretary of Defense (Comptroller). 
(D)The Under Secretary of Defense for Personnel and Readiness. 
(E)The Under Secretary of Defense for Intelligence. 
(3)The Deputy Chief Management Officer of the Department of Defense. 
(4)Other officers who are appointed by the President, by and with the advice and consent of the Senate and who report directly to the Secretary and Deputy Secretary without intervening authority, as follows: 
(A)The Director of Cost Assessment and Program Evaluation. 
(B)The Director of Operational Test and Evaluation. 
(C)The General Counsel of the Department of Defense. 
(D)The Inspector General of the Department of Defense. 
(5)The Principal Deputy Under Secretaries of Defense. 
(6)The Assistant Secretaries of Defense. 
(7)Other officials provided for by law, as follows: 
(A)The Deputy Assistant Secretary of Defense for Developmental Test and Evaluation appointed pursuant to section 139b(a) of this title. 
(B)The Deputy Assistant Secretary of Defense for Systems Engineering appointed pursuant to section 139b(b) of this title. 
(C)The Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy appointed pursuant to section 139c of this title. 
(D)The Director of Small Business Programs appointed pursuant to section 144 of this title. 
(E)The Director of Defense Prisoner of War/Missing Personnel Oversight under section 1501(a) of this title. 
(F)The Director of Family Policy under section 1781 of this title. 
(G)The Director of the Office of Corrosion Policy and Oversight assigned pursuant to section 2228(a) of this title. 
(H)The official designated under section 2438(a) of this title to have responsibility for conducting and overseeing performance assessments and root cause analyses for major defense acquisition programs. 
(8)Such other offices and officials as may be established by law or the Secretary of Defense may establish or designate in the Office. . 
(3)Principal Deputy Under Secretaries of DefenseSection 137a of such title is amended— 
(A)in subsections (a)(1), (b), and (d), by striking Deputy Under and inserting Principal Deputy Under; 
(B)in subsection (a)(2), by striking (A) The and all that follows through (5) of subsection (c) and inserting The Principal Deputy Under Secretaries of Defense; 
(C)in subsection (c)— 
(i)in paragraphs (1), (2), (3), (4), and (5), by striking One of the Deputy and inserting One of the Principal Deputy; 
(ii)in paragraphs (1), (2), and (3), by striking appointed and all that follows through this title; 
(iii)in paragraphs (4) and (5), by striking shall be and inserting is; and 
(iv)in paragraph (5), by adding inserting before the period at the end the following: , who shall be appointed from among persons who have extensive expertise in intelligence matters; and 
(D)in subsection (d), by adding at the end the following new sentence: The Principal Deputy Under Secretaries shall take precedence among themselves in the order prescribed by the Secretary of Defense.. 
(4)Assistant Secretaries of Defense generallySection 138 of such title is amended— 
(A)in subsection (a)— 
(i)in paragraph (1), by striking 12 and inserting 16; and 
(ii)in paragraph (2), by striking (A) The and all that follows through The other and inserting The; 
(B)in subsection (b)— 
(i)in paragraphs (2), (3), (4), (5), and (6), by striking shall be and inserting is; 
(ii)in paragraph (7), by striking appointed pursuant to section 138a of this title; and 
(iii)by adding at the end the following new paragraphs: 
 
(8)One of the Assistant Secretaries is the Assistant Secretary of Defense for Research and Engineering. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Research and Engineering shall have the duties specified in section 138b of this title. 
(9)One of the Assistant Secretaries is the Assistant Secretary of Defense for Operational Energy Plans and Programs. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Operational Energy Plans and Programs shall have the duties specified in section 138c of this title. 
(10)One of the Assistant Secretaries is the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs shall have the duties specified in section 138d of this title. ; and 
(C)in subsection (d), by striking and the Director of Defense Research and Engineering and inserting the Deputy Chief Management Officer of the Department of Defense, the officials serving in positions specified in section 131(b)(4) of this title, and the Principal Deputy Under Secretaries of Defense. 
(5)Assistant Secretary for Logistics and Materiel ReadinessSection 138a(a) of such title is amended— 
(A)by striking There is a and inserting The; and 
(B)by striking , appointed from civilian life by the President, by and with the advice and consent of the Senate. The Assistant Secretary. 
(6)Assistant Secretary for Research and EngineeringSection 139a of such title is transferred so as to appear after section 138a, redesignated as section 138b, and amended— 
(A)by striking subsection (a); 
(B)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; 
(C)in subsection (a), as so redesignated, by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering; and 
(D)in subsection (b), as so redesignated— 
(i)in paragraph (1), by striking Director of Defense Research and Engineering, and inserting Assistant Secretary of Defense for Research and Engineering,; and 
(ii)in paragraph (2), by striking Director and inserting Assistant Secretary. 
(7)Assistant Secretary for Operational Energy Plans and ProgramsSection 139b of such title is transferred so as to appear after section 138b (as transferred and redesignated by paragraph (6)), redesignated as section 138c, and amended— 
(A)in subsection (a), by striking There is a and all that follows through The Director and inserting The Assistant Secretary of Defense for Operational Energy Plans and Programs; 
(B)by striking Director each place it appears and inserting Assistant Secretary; 
(C)in subsection (d)(2)— 
(i)by striking Not later than and all that follows through military departments and inserting The Secretary of each military department; 
(ii)by striking who will and inserting who shall; and 
(iii)by inserting so designated after The officials; and 
(D)in subsection (d)(4), by striking The initial and all that follows through updates to the strategy and inserting Updates to the strategy required by paragraph (1). 
(8)Assistant Secretary for Nuclear, Chemical, and Biological Defense ProgramsSection 142 of such title is transferred so as to appear after section 138c (as redesignated and transferred by paragraph (7)), redesignated as section 138d, and amended— 
(A)by striking subsection (a); 
(B)by redesignating subsection (b) as subsection (a) and in that subsection, as so redesignated, by striking The Assistant to the Secretary and inserting The Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs; and 
(C)by striking subsection (c) and inserting the following new subsection (b): 
 
(b)The Assistant Secretary may communicate views on issues within the responsibility of the Assistant Secretary directly to the Secretary of Defense and the Deputy Secretary of Defense without obtaining the approval or concurrence of any other official within the Department of Defense. . 
(c)Deputy Chief Management Officer 
(1)In generalChapter 4 of title 10, United States Code, is further amended by inserting after section 132 the following new section: 
 
132a.Deputy Chief Management Officer  
(a)AppointmentThere is a Deputy Chief Management Officer of the Department of Defense, appointed from civilian life by the President, by and with the advice and consent of the Senate. 
(b)ResponsibilitiesThe Deputy Chief Management Officer assists the Deputy Secretary of Defense in the Deputy Secretary's capacity as Chief Management Officer of the Department of Defense under section 132(c) of this title. 
(c)PrecedenceThe Deputy Chief Management Officer takes precedence in the Department of Defense after the Secretary of Defense, the Deputy Secretary of Defense, the Secretaries of the military departments, and the Under Secretaries of Defense. . 
(2)Conforming amendmentSection 132(c) of such title is amended by striking the second sentence. 
(d)Senior official responsible for performance assessments and root cause analyses of MDAPsSection 103 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1715; 10 U.S.C. 2430 note) is transferred to chapter 144 of title 10, United States Code, inserted so as to appear after section 2437, redesignated as section 2438, and amended— 
(1)in subsection (b)(2), by striking section 2433a(a)(1) of title 10, United States Code (as added by section 206(a) of this Act) and inserting section 2433a(a)(1) of this title; 
(2)in subsection (b)(5)— 
(A)by striking section 2433a of title 10, United States Code (as so added) and inserting section 2433a of this title; and 
(B)by striking prior to both places it appears and inserting before; 
(3)in subsection (d), by striking section 2433a of title 10, United States Code (as so added) and inserting section 2433a of this title; and 
(4)in subsection (f), by striking beginning in 2010,. 
(e)Redesignation of DDTE as Deputy Assistant Secretary for Developmental Test and Evaluation and DSE as Deputy Assistant Secretary of Defense for Systems EngineeringSection 139c of title 10, United States Code, is amended— 
(1)by striking Director of Developmental Test and Evaluation each place it appears and inserting Deputy Assistant Secretary of Defense for Developmental Test and Evaluation; 
(2)by striking Director of Systems Engineering each place it appears and inserting Deputy Assistant Secretary of Defense for Systems Engineering; 
(3)in subsection (a)— 
(A)by striking the subsection heading and inserting Deputy Assistant Secretary of Defense for Developmental Test and Evaluation.—; 
(B)by striking Director each place it appears in paragraphs (2), (3), and (6) and inserting Deputy Assistant Secretary; 
(C)in paragraph (4), by striking the paragraph heading and inserting Coordination with Deputy Assistant Secretary of Defense for Systems Engineering.—; 
(D)in paragraph (5), by striking Director in the matter preceding subparagraph (A) and inserting Deputy Assistant Secretary; and 
(E)in paragraph (6), by striking Director's and inserting Deputy Assistant Secretary's; and 
(4)in subsection (b)— 
(A)by striking the subsection heading and inserting Deputy Assistant Secretary of Defense for Systems Engineering.—; 
(B)by striking Director each place it appears in paragraphs (2), (3), (5), and (6) and inserting Deputy Assistant Secretary; 
(C)in paragraph (4), by striking the paragraph heading and inserting Coordination with Deputy Assistant Secretary of Defense for Developmental Test and Evaluation.—; and 
(D)in paragraph (6), by striking Director's and inserting Deputy Assistant Secretary's. 
(f)Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy 
(1)Reorganization of certain provisions within chapter 4 to account for other transfers of provisionsChapter 4 of title 10, United States Code, is further amended by redesignating sections 139c and 139d (as amended by subsection (e)) as sections 139a and 139b, respectively. 
(2)Deputy Assistant SecretarySuch chapter is further amended by inserting after section 139b, as redesignated by paragraph (1), the following new section 139c: 
 
139c.Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy 
(a)AppointmentThere is a Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy, who shall be appointed by the Under Secretary of Defense for Acquisition, Technology, and Logistics and shall report to the Under Secretary. 
(b)ResponsibilitiesThe Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy shall be the principal advisor to the Under Secretary of Defense for Acquisition, Technology, and Logistics in the performance of the Under Secretary's duties relating to the following: 
(1)Establishing policies of the Department of Defense for maintenance of the defense industrial base of the United States. 
(2)Executing the authorities of the Manufacturing Technology Program under section 2521 of this title. 
(3)Establishing the national security objectives concerning the national technology and industrial base required under section 2501 of this title. 
(4)Executing the national defense program for analysis of the national technology and industrial base required under section 2503 of this title. 
(5)Performing the national technology and industrial base periodic defense capability assessments required under section 2505 of this title. 
(6)Establishing the technology and industrial base policy guidance required under section 2506 of this title. 
(7)Maintaining the defense industrial base information system required under section 722 of the Defense Production Act of 1950 (50 U.S.C. App. 2171). 
(8)Executing other applicable authorities provided under the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.). 
(9)Establishing policies related to international technology security and export control issues. 
(10)Establishing policies related industrial independent research and development programs under section 2372 of this title. 
(11)Such other matters as the Secretary of Defense or the Under Secretary shall prescribe. . 
(g)Clarification of head of Office for Missing PersonnelSection 1501(a) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking the second sentence and inserting the following new sentence: The office shall be headed by the Director of Defense Prisoner of War/Missing Person Oversight.; and 
(2)by striking the office each place it appears and inserting the Director. 
(h)Clarification of head of Office for Family PolicySection 1781 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking the second sentence and inserting the following new sentence: The office shall be headed by the Director of Family Policy, who shall report to the Assistant Secretary of Defense for Force Management and Personnel.; and 
(2)by striking the Office each place it appears and inserting the Director. 
(i)Modification of statutory limitation on number of Deputy Under Secretaries of Defense 
(1)Delay in limitation on number of DUSDsSection 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2426; 10 U.S.C. 137a note) is amended by striking January 1, 2011 and inserting January 1, 2015. 
(2)Temporary authority for additional DUSDsDuring the period beginning on the date of the enactment of this Act and ending on January 1, 2015, the Secretary of Defense may, in the Secretary's discretion, appoint not more than five Deputy Under Secretaries of Defense in addition to the five Principal Deputy Under Secretaries of Defense authorized by section 137a of title 10, United States Code (as amended by subsection (b)(3)). 
(3)Report on plan for reorganization of OSD 
(A)Report requiredNot later than September 15, 2013, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan for the realignment of the organizational structure of the Office of the Secretary of Defense to comply with the requirement of section 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010, as amended by paragraph (1). 
(B)ElementsIn preparing the report required by subparagraph (A), the Secretary shall consider, at a minimum, the feasibility of taking the following actions on or before January 1, 2015: 
(i)A merger of the position of Deputy Under Secretary of Defense (Installations and Environment) and the position of Assistant Secretary of Defense for Operational Energy Plans and Programs (as established in accordance with the amendments made by subsection (b)(7)) into a single Assistant Secretary position. 
(ii)A realignment of positions within the Office of the Under Secretary of Defense for Policy to eliminate the position of Deputy Under Secretary of Defense (Strategy, Plans, and Forces). 
(j)Other conforming amendments to title 10 
(1)Section 179(c) of title 10, United States Code, is amended— 
(A)in paragraphs (2) and (3), by striking Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs and inserting Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs; and 
(B)in paragraph (3), by striking that Assistant to the Secretary and inserting Assistant Secretary. 
(2)Section 2272 of such title is amended by striking Director of Defense Research and Engineering each place it appears and inserting Assistant Secretary of Defense for Research and Engineering. 
(3)Section 2365 of such title is amended— 
(A)in subsection (a), by striking Director of Defense Research and Engineering and inserting Assistant Secretary; 
(B)in subsection (d)(1), by striking Director and inserting Assistant Secretary; 
(C)in subsection (d)(2)— 
(i)by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering; and 
(ii)by striking Director may and inserting Assistant Secretary may; and 
(D)in subsection (e), by striking Director and inserting Assistant Secretary. 
(4)Sections 2350a(g)(3), 2366b(a)(3)(D), 2374a(a), and 2517(a) of such title are amended by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering. 
(5)Section 2902(b) of such title is amended— 
(A)in paragraph (1), by striking Deputy Under Secretary of Defense for Science and Technology and inserting official within the Office of the Assistant Secretary of Defense for Research and Engineering who is responsible for science and technology; and 
(B)in paragraph (3), by striking Deputy Under Secretary of Defense and inserting official within the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics who is. 
(k)Section heading and clerical amendments 
(1)Section heading amendments 
(A)The heading of section 137a of title 10, United States Code, is amended to read as follows: 
 
137a.Principal Deputy Under Secretaries of Defense . 
(B)The heading of section 138b of such title, as transferred and redesignated by subsection (b)(6), is amended to read as follows: 
 
138b.Assistant Secretary of Defense for Research and Engineering . 
(C)The heading of section 138c of such title, as transferred and redesignated by subsection (b)(7), is amended to read as follows: 
 
138c.Assistant Secretary of Defense for Operational Energy Plans and Programs . 
(D)The heading of section 138d of such title, as transferred and redesignated by subsection (b)(8), is amended to read as follows: 
 
138d.Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs . 
(E)The section heading of section 139b of such title, as redesignated by subsection (f)(1), is amended to read as follows: 
 
139b.Deputy Assistant Secretary of Defense for Developmental Test and Evaluation; Deputy Assistant Secretary of Defense for Systems Engineering: joint guidance . 
(F)The heading of section 2438 of such title, as transferred and redesignated by subsection (d), is amended to read as follows: 
 
2438.Performance assessments and root cause analyses . 
(2)Clerical amendments 
(A)The table of sections at the beginning of chapter 4 of such title is amended— 
(i)by inserting after the item relating to section 132 the following new item: 
 
132a. Deputy Chief Management Officer.;  
(ii)by striking the items relating to sections 133a, 134a, and 136a; 
(iii)by striking the item relating to section 137a and inserting the following new item: 
 
137a. Principal Deputy Under Secretaries of Defense.;  
(iv)by inserting after the item relating to section 138a the following new items: 
 
 
138b. Assistant Secretary of Defense for Research and Engineering. 
138c. Assistant Secretary of Defense for Operational Energy Plans and Programs. 
138d. Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs.  ;  
(v)by striking the items relating to sections 139a, 139b, 139c, and 139d and inserting the following new items: 
 
 
139a. Director of Cost Assessment and Program Evaluation. 
139b. Deputy Assistant Secretary of Defense for Developmental Test and Evaluation; Deputy Assistant Secretary of Defense for Systems Engineering: joint guidance. 
139c. Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy.  ; and 
(vi)by striking the item relating to section 142. 
(B)The table of sections at the beginning of chapter 144 of such title is amended by inserting after the item relating to section 2437 the following new item: 
 
 
2438. Performance assessments and root cause analyses.  . 
(l)Other conforming amendments 
(1)Public Law 111–23Section 102(b) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1714; 10 U.S.C. 2430 note) is amended— 
(A)by striking Director of Developmental Test and Evaluation and the Director of Systems Engineering each place it appears and inserting Deputy Assistant Secretary of Defense for Developmental Test and Evaluation and the Deputy Assistant Secretary of Defense for Systems Engineering; and 
(B)in paragraph (3)— 
(i)by striking the paragraph heading and inserting Assessment of reports by Deputy Assistant Secretary of Defense for Developmental Test and Evaluation and Deputy Assistant Secretary of Defense for Systems Engineering.—; and 
(ii)by striking Directors and inserting Deputy Assistant Secretaries of Defense. 
(2)Public Law 110–181Section 214 of the National Defense Authorization Act of Fiscal Year 2008 (10 U.S.C. 2521 note) is amended by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering. 
(m)Technical amendments 
(1)Section 131(a) of title 10, United States Code, is amended by striking his and inserting the Secretary's. 
(2)Section 132 of such title is amended by redesignating subsection (d), as added by section 2831(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2669), as subsection (e). 
(3)Section 135(c) of such title is amended by striking clauses and inserting paragraphs. 
(n)Executive schedule amendments 
(1)Number of Assistant Secretary of Defense positionsSection 5315 of title 5, United States Code, is amended by striking the item relating to Assistant Secretaries of Defense and inserting the following new item: 
 
Assistant Secretaries of Defense (16). . 
(2)Positions redesignated as ASD positions 
(A)Section 5315 of such title is further amended by striking the item relating to Director of Defense Research and Engineering. 
(B)Section 5316 of such title is amended by striking the item relating to Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs. 
(3)Amendments to strike references to positions in Senior Executive ServiceSection 5316 of such title is further amended— 
(A)by striking the item relating to Director, Defense Advanced Research Projects Agency, Department of Defense; 
(B)by striking the item relating to Deputy General Counsel, Department of Defense; 
(C)by striking the item relating to Deputy Under Secretaries of Defense for Research and Engineering, Department of Defense; and 
(D)by striking the item relating to Special Assistant to the Secretary of Defense. 
(o)Inapplicability of appointment requirement to certain individuals serving on effective date 
(1)In generalNotwithstanding this section and the amendments made by this section, the individual serving as specified in paragraph (2) on December 31, 2010, may continue to serve in the applicable position specified in that paragraph after that date without the requirement for appointment by the President, by and with the advice and consent of the Senate. 
(2)Covered individuals and positionsThe individuals and positions specified in this paragraph are the following: 
(A)In the case of the individual serving as Director of Defense Research and Engineering, the position of Assistant Secretary of Defense for Research and Engineering. 
(B)In the case of the individual serving as Director of Operational Energy Plans and Programs, the position of Assistant Secretary of Defense for Operational Energy Plans and Programs. 
(C)In the case of the individual serving as Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs, the position of Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. 
(p)Effective date 
(1)In generalExcept as provided in paragraph (2), this section and the amendments made by this section shall take effect on January 1, 2011. 
(2)Certain mattersSubsection (i) and the amendments made by that subsection, and subsection (o), shall take effect on the date of the enactment of this Act. 
903.Revision of structure and functions of the Reserve Forces Policy Board 
(a)Revision of structure 
(1)In generalSection 10301 of title 10, United States Code, is amended to read as follows: 
 
10301.Reserve Forces Policy Board 
(a)In generalAs provided in section 175 of this title, there is in the Office of the Secretary of Defense a board known as the Reserve Forces Policy Board (in this section referred to as the Board). 
(b)FunctionsThe Board shall serve as an independent adviser to the Secretary of Defense to provide advice and recommendations to the Secretary on strategies, policies, and practices designed to improve and enhance the capabilities, efficiency, and effectiveness of the reserve components. 
(c)MembershipThe Board consists of 20 members, appointed or designated as follows: 
(1)A civilian appointed by the Secretary of Defense from among persons determined by the Secretary to have the knowledge of, and experience in, policy matters relevant to national security and reserve component matters necessary to carry out the duties of chair of the Board, who shall serve as chair of the Board. 
(2)Two active or retired reserve officers or enlisted members designated by the Secretary of Defense upon the recommendation of the Secretary of the Army— 
(A)one of whom shall be a member of the Army National Guard of the United States or a former member of the Army National Guard of the United States in the Retired Reserve; and 
(B)one of whom shall be a member or retired member of the Army Reserve. 
(3)Two active or retired reserve officers or enlisted members designated by the Secretary of Defense upon the recommendation of the Secretary of the Navy— 
(A)one of whom shall be an active or retired officer of the Navy Reserve; and 
(B)one of whom shall be an active or retired officer of the Marine Corps Reserve. 
(4)Two active or retired reserve officers or enlisted members designated by the Secretary of Defense upon the recommendation of the Secretary of the Air Force— 
(A)one of whom shall be a member of the Air National Guard of the United States or a former member of the Air National Guard of the United States in the Retired Reserve; and 
(B)one of whom shall be a member or retired member of the Air Force Reserve. 
(5)One active or retired reserve officer or enlisted member of the Coast Guard designated by the Secretary of Homeland Security. 
(6)Ten persons appointed or designated by the Secretary of Defense, each of whom shall be a United States citizen having significant knowledge of and experience in policy matters relevant to national security and reserve component matters and shall be one of the following: 
(A)An individual not employed in any Federal or State department or agency. 
(B)An individual employed by a Federal or State department or agency. 
(C)An officer of a regular component of the armed forces on active duty, or an officer of a reserve component of the armed forces in an active status, who— 
(i)is serving or has served in a senior position on the Joint Staff, the headquarters staff of a combatant command, or the headquarters staff of an armed force; and 
(ii)has experience in joint professional military education, joint qualification, and joint operations matters. 
(7)A reserve officer of the Army, Navy, Air Force, or Marine Corps who is a general or flag officer recommended by the chair and designated by the Secretary of Defense, who shall serve without vote— 
(A)as military adviser to the chair; 
(B)as military executive officer of the Board; and 
(C)as supervisor of the operations and staff of the Board. 
(8)A senior enlisted member of a reserve component recommended by the chair and designated by the Secretary of Defense, who shall serve without vote as enlisted military adviser to the chair. 
(d)Matters To Be acted onThe Board may act on those matters referred to it by the chair and on any matter raised by a member of the Board or the Secretary of Defense. 
(e)StaffThe Board shall be supported by a staff consisting of one full-time officer from each of the reserve components listed in paragraphs (1) through (7) of section 10101 of this title who holds the grade of colonel, or in the case of the Navy the grade of captain, or who has been selected for promotion to that grade. These officers shall also serve as liaisons between their respective components and the Board. They shall perform their staff and liaison duties under the supervision of the military executive officer of the Board in an independent manner reflecting the independent nature of the Board. 
(f)Relationship to service reserve policy committees and boardsThis section does not affect the committees and boards prescribed within the military departments by sections 10302 through 10305 of this title, and a member of such a committee or board may, if otherwise eligible, be a member of the Board. 
(g)Employee status and compensation
(1)A member of the Board appointed under paragraph (1) or (6) of subsection (b) who is not, by reason of service other than service with the Board, an employee of the Federal Government or a member of the armed forces shall not be considered a Federal Government employee by reason of service on the Board except for the purposes of the following provisions of law: 
(A)Chapter 57 of title 5, relating to travel and transportation. 
(B)Chapter 81 of title 5, relating to compensation for work-related injuries. 
(C)Chapter 171 of title 28 and any other Federal statute relating to tort liability. 
(D)Chapter 73 of title 5, sections 201, 202, 203, 205, 207, 208, and 209 of title 18, and the Ethics in Government Act of 1978 (5 U.S.C. App), relating to employee conduct, ethics, conflict of interest, and corruption. 
(E)If the individual receives compensation under paragraph (2), applicable provisions of subchapters II and VIII of chapter 55 of title 5 (relating to pay withholdings and settlement of accounts), section 459 of the Social Security Act (42 U.S.C. 659) (relating to garnishment for child support and alimony), and general employment laws that apply to the compensation of both Federal and non-Federal employees, such as the Federal Insurance Contributions Act. 
(2)A member of the Board described in paragraph (1) shall serve without compensation unless the Secretary of Defense approves payment of a rate of pay, subject to the limitation in section 5373 of title 5. . 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on such date, not later than July 1, 2011, as the Secretary of Defense shall certify. Upon the making of such certification, the Secretary shall— 
(A)submit a copy of such certification to the congressional defense committees; and 
(B)public notice of such certification in the Federal Register. 
(b)Revision to annual report requirementSection 113(c)(2) of title 10, United States Code, is amended by striking the reserve programs of the Department of Defense and on any other matters and inserting on any reserve component matter. 
BSpace Activities 
911.Limitation on use of funds for costs of terminating contracts under the National Polar-Orbiting Operational Environmental Satellite System ProgramNone of the funds authorized to be appropriated or otherwise made available by this Act to the Secretary of Defense for the National Polar-Orbiting Operational Environmental Satellite System Program may be obligated or expended for the costs of terminating a contract awarded under the Program unless the Secretary of Defense and the Secretary of Commerce enter into an agreement under which the Secretary of Defense and the Secretary of Commerce will each be responsible for half the costs of terminating the contract. 
912.Limitation on use of funds for purchasing Global Positioning System user equipment 
(a)In generalExcept as provided in subsections (b) and (c), none of the funds authorized to be appropriated or otherwise made available by this Act or any other Act for the Department of Defense may be obligated or expended to purchase user equipment for the Global Positioning System during fiscal years after fiscal year 2017 unless the equipment is capable of receiving the miliary code (commonly known as the M code) from the Global Positioning System. 
(b)ExceptionThe limitation under subsection (a) shall not apply with respect to the purchase of passenger vehicles or commercial vehicles in which Global Positioning System equipment is installed. 
(c)WaiverThe Secretary of Defense may waive the limitation under subsection (a) if the Secretary determines that— 
(1)suitable user equipment capable of receiving the military code from the Global Positioning System is not available; or 
(2)with respect to a purchase of user equipment, the Department of Defense does not require that user equipment to be capable of receiving the military code from the Global Positioning System. 
913.Plan for integration of space-based nuclear detection sensors 
(a)In generalThe Secretary of Defense shall, in consultation with the Director of National Intelligence and the Administrator for Nuclear Security, submit to the congressional defense committees a plan— 
(1)to integrate space-based nuclear detection sensors in a geosynchronous orbit on the Space-Based Infrared System or other satellite platforms; and 
(2)to comply fully with section 1065 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 324). 
(b)Limitation on use of funds for the Space-Based Infrared System 
(1)In generalNot more than 75 percent of the amounts specified in paragraph (2) may be obligated or expended before the date on which the Secretary of Defense submits to the congressional defense committees the plan required by subsection (a). 
(2)Amounts specifiedThe amounts specified in this paragraph are the following: 
(A)The amount authorized to be appropriated by section 103 for procurement for the Air Force and made available by the funding table in section 4101 for procurement for missiles for the Space-Based Infrared System. 
(B)The amount authorized to be appropriated by section 201 for research, development, test, and evaluation and made available by the funding table in section 4201 for the Air Force for the Space-Based Infrared System. 
914.Preservation of the solid rocket motor industrial base 
(a)FindingsThe Senate makes the following findings: 
(1)Solid rocket motors are an integral part of our Nation’s defense arsenal, and a critical element to all United States missile defense interceptors, tactical and strategic missiles, targets, and satellite and human spaceflight launch vehicles. The production and integration of solid propellant rocket motors for weapon systems and space launch platforms is hazardous and technically challenging, requiring unique materials, technical skills, and manufacturing infrastructure. 
(2)Production of solid rocket motors has been in steady decline for many years, including a recent dramatic drop following the completion of the Minuteman III propulsion replacement program, the termination of the Kinetic Energy Interceptor program, a production slowdown in Ground-based Midcourse Defense Interceptors, the planned retirement of the Space Shuttle, and the transition of the Standard Missile–3 from the solid-propulsion based Block IA to a liquid-propulsion based Block IB. 
(3)The Constellation program of the National Aeronautics and Space Administration, including its Ares I launch vehicle, provides a critical underpinning to the remaining solid rocket motor (SRM) industry, sustaining its skills, capabilities, facilities, and all tiers of the supplier base. 
(4)A June 2009 Acquisition, Technology & Logistics, Industrial Policy report, SRM Industrial Capabilities Report for Congress, stated: NASA programs play a significant role in sustaining the industrial capabilities for the SRM industry. … [I]t takes many DoD missile programs to equal just one Shuttle RSRM [Reusable Solid Rocket Motor] booster and it will take more to equal the SRM booster for the new Ares I and Ares V launch vehicles that are part of NASA’s Constellation Program. … In the large SRM sector, NASA programs (the Shuttle and the Ares) are still the key contributors to the viability of the SRM industrial base—prime and subtier. 
(5)Earlier this year, the National Aeronautics and Space Administration announced its plans to cancel the Ares I, Ares V, and all supporting elements without making a thorough assessment of the impact of the decision on the future health and sustainability of this critical industrial base and without consulting the Department of Defense or assessing the impact of the decision on military space and missile systems, including the missile defense program. 
(6)Since that announcement, several senior Department of Defense officials have spoken about their concerns for the future viability of the solid rocket motor industrial base, confirming that the decision apparently was made without any prior consultation with the Department of Defense, as indicated by the following: 
(A)On May 12, 2010, the Secretary of the Air Force, Michael Donley, at a hearing of the defense subcommittee of the Committee on Appropriations of the Senate, stated: I’m not aware that the Air Force was consulted specifically on the NASA decisions. … We do understand the challenge, and we do not have an answer at this moment as to how we intend to proceed. I’ve had discussions—Air Force has had discussions at a couple of levels with the National Reconnaissance Office and with NASA officials including at the highest levels. I’ve talked to Administrator Bolden. I’ve talked to General Carlson and NRO. We have recognized this as something we need to work [on] together going forward. We don’t have answers right now, but we have folks that are focused on this challenge. … In general, Minuteman has been a very reliable system for us, and continues to test well. But we do know that we have challenges ahead with respect to maintaining a warm base. And we’re not satisfied with the bridging solution that we had developed here over the last couple of years, which takes us through 2011. So we need to find a way forward for FY2012 and beyond on this subject. 
(B)On April 22, 2010, the Commander of the United States Strategic Command, Kevin Chilton, at a hearing of the Committee on Armed Services of the Senate, stated: Large solid rocket motors are very complicated devices. … As the Strategic Command commander, my concern … is what impact this [NASA’s] decision [to cancel the Constellation program] might have on the industrial base as we look to the future. … are we postured correctly from an industrial base standpoint to sustain this technology that I believe will be important for the strategic deterrent for many years to come? … [A]ll of these very complicated components of any large, solid rocket motor, whether it be the D5, the Minuteman III or the shuttle SRBs, or any follow-on to that. This is what I’m worried about, is that we don't lose that formula and expertise for being able to address all the engineering challenges associated with all of those, not at least to mention our joints between segments, as we go forward. 
(C)On April 20, 2010, the Director of the Missile Defense Agency, Lieutenant General Patrick J. O'Reilly, at a hearing of the Committee on Armed Services of the Senate, stated: For BMD, we were not consulted [about NASA’s decision to cancel the Constellation program]. Our solid rocket motor usage for large solid rocket motors was about 8 percent of the total production done in the United States every year. So, we had a very small part to play. As you said, it was dominated by NASA's use of the solid rocket motors. We have an increase in the small solid rocket motors based on the proposed budget that we have submitted to Congress, where we will consume over 550 tons of small rocket motors in the next five years. So, we actually have a reverse process or challenge of having that production capability for small solid rocket motors. Yet at the same time, as you said, we have had a severe reduction in the industrial capacity to produce the large solid rocket motors. We are producing, or procuring, five additional booster sets for our GBIs. One reason is they are economical to buy now, to use them at a later date if we need to for testing or other purposes. 
(D)On March 17, 2010, the Director of Navy Strategic Systems, Rear Admiral Stephen Johnson, at a hearing of the Committee on Armed Services of the Senate, stated: The change in … national orders for large solid rocket motors causes more of the fixed cost to fall upon the Navy’s production costs. … We expect to see a rise … of 10 to 20 percent. We are working with the Department of Defense and with the two companies involved to control those costs, but … they will increase. We have seen an increase and they will continue. … I would describe the industry as fragile. The government plays an important role in managing that industrial base … [T]he manufacturing requirement for NASA is so much larger … and we dont know exactly what those costs are going to be. … Its going to be a difficult cost for the Navy to absorb. … We don't really know the full extent at this moment. 
(E)On March 10, 2010, the Secretary of the Air Force, Michael Donley, at a hearing of the defense subcommittee of the Committee on Appropriations of the House of Representatives, stated: [W]e’re looking at additional pressure on the solid rocket motor and launch; the industrial base that goes with that. With the changes in NASA’s program, we faced some significant challenges in funding—developing an affordable funding profile for space launch support. 
(F)On March 10, 2010, the Deputy Undersecretary of the Air Force for Space Programs, Gary Payton, at a hearing of the Committee on Armed Services of the Senate, stated: [L]aunch costs are still rising. … These industrial base factors will also be affected by the decision to replace NASA’s Constellation program with a new, more technology-focused approach to space exploration, which will likely reduce the customer base for solid rocket motors…. 
(G)On March 10, 2010, the Commander of the Air Force Space Command, General Robert Kehler, at a hearing of the Committee on Armed Services of the Senate, stated: [I]n looking at the NASA decision … there is a challenge here regarding solid rocket motors. And that’s the most immediate challenge that we see. The largest demand today on the solid rocket motor industrial base comes from NASA, although the Department of Defense—the Air Force and the Navy as well—rely on that same industrial base for both the land-based and the sea-based strategic deterrent, for other launch vehicle solid rocket strap-ons, for example, that we need for EELV and other things. … [W]e have, to find out whether that’s a real concern or whether it is not. And I cant give you the details of that today because what we recommended prior to [NASA’s] decision was if this is the decision that’s made, we will then have to go off and sit down and take a hard look at what the implications will be for the industrial base. … We dont have answers yet. What we do have is—is a potential concern…. 
(H)On February 23, 2010, the Secretary of the Air Force Secretary, Michael Donley, at a hearing of the Committee on Armed Services of the House of Representatives, stated: [W]e recognize the decisions made on Ares and in the Constellation program in general in NASA. And we have a challenge on the solid rocket motor industrial base and on the booster industrial base, period. So we recognize … a broader industrial base issue, which we’re going to have to wrestle with this year. So we do not right now have a long-term solution to that in hand. 
(7)Section 2501 of title 10, United States Code, states that United States policy is that the industrial base should be capable of supplying and equipping the force structure of the Armed Forces, and of reconstitution within a reasonable period. The decision of the National Aeronautics and Space Administration potentially jeopardizes the solid rocket motor industrial base. 
(8)Section 2505 of title 10, United States Code, requires the Secretary of Defense to ensure that industrial base assessments be integrated into overall budget, acquisition, and logistics support decision processes. The decision of the National Aeronautics and Space Administration without consulting the Department of Defense jeopardizes the capacity of the Secretary to carry out the Secretary's responsibility under that section. 
(9)Termination of the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all supporting elements, would leave some solid rocket motor production facilities idle, likely resulting in their closure and consolidation, and the costly requalification of remaining programs. Regeneration of this infrastructure to meet the needs of future programs would be lengthy and extremely costly. 
(10)Abandonment of the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all supporting elements, could also force suppliers of unique materials for the solid rocket motor industry out of business entirely, thus jeopardizing industry ability to produce motors for current and future programs. Recreating a new supplier base for these unique materials would be extremely lengthy, and require the costly requalification of existing programs. 
(11)Cancellation of the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all supporting ground elements, could also cause a significant reduction in the already aged workforce of the solid rocket motor industry and undermine the ability of that industry to recruit, hire, and train the next generation of workers in this field. 
(b)Sense of SenateIt is the sense of the Senate that— 
(1)without the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all supporting elements, of the National Aeronautics and Space Administration, insufficient production volume exists to sustain the current United States solid rocket motor industrial base; 
(2)reconstitution of this industrial base after termination, if such reconstitution could be achieved, would be a lengthy and costly endeavor, imposing unacceptable risk into the most critical strategic, missile defense, tactical, and space lift capabilities of the United States; 
(3)there is a linkage between civil space programs and military space and missile programs; 
(4)the decision of the National Aeronautics and Space Administration with respect to the cancellation of the Ares I, Ares V, and all supporting elements will have a significant impact on Department of Defense costs and missions; 
(5)future decisions on civil space matters that impact Department of Defense costs and missions should be fully coordinated with the Secretary of Defense; and 
(6)the National Aeronautics and Space Administration should comply with the proviso under the heading exploration under the heading National Aeronautics and Space Administration in the Science Appropriations Act, 2010 (title III of division B of Public Law 111–117; 123 Stat. 3143). 
(c)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Administrator of the National Aeronautics and Space Administration, submit to the appropriate committees of Congress a report on the impact of the cancellation of the Constellation program of the National Aeronautics and Space Administration on any anticipated next generation mission requirements, for missile defense interceptors, tactical and strategic missiles, targets, and satellite and human spaceflight launch vehicles. 
(2)ElementsThe report required under this subsection shall include the following: 
(A)A description and assessment of the effects on Department of Defense programs that utilize solid rocket motors of the cancellation of the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all supporting elements. 
(B)A description of the plans of the Department of Defense to mitigate the impact of of the cancellation of the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all supporting elements, on the United States solid rocket motor industrial base, including a description of the National Aeronautics and Space Administration and Department of Defense funding required to implement such plans between fiscal years 2012 and 2017. 
(C)A description of the impact of the cancellation of the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all supporting elements, on international partners in programs such as the D–5 Trident missile. 
(D)A detailed description of the source of the data used in the report. 
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committees on Armed Services, Commerce, Science, and Transportation, and Appropriations of the Senate; and 
(B)the Committees on Armed Services, Energy and Commerce, and Appropriations of the House of Representatives. 
915.Implementation plan to sustain solid rocket motor industrial base 
(a)In generalThe Secretary of Defense shall develop an implementation plan to sustain the solid rocket motor industrial base that— 
(1)is based on the recommendations included in the report submitted to the congressional defense committees under section 1078 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2479); and 
(2)includes a funding plan for carrying out the implementation plan. 
(b)Submittal to CongressThe implementation plan required by subsection (a) shall be submitted to Congress with the budget of the President for fiscal year 2012 as submitted under section 1105(a) of title 31, United States Code. 
916.Review and plan on sustainment of liquid rocket propulsion systems industrial base 
(a)In generalThe Secretary of Defense shall, in consultation with the Administrator of the National Aeronautics and Space Administration, review, and develop a plan to sustain, the liquid rocket propulsion systems industrial base. 
(b)ElementsThe review and plan required by subsection (a) shall address the following: 
(1)The capacity to maintain currently available liquid rocket propulsion systems. 
(2)The maintenance of an intellectual and engineering capacity to support next generation liquid rocket propulsion systems and engines, as needed. 
(3)Opportunities for interagency collaboration and research and development on future propulsion systems. 
(c)Submittal to CongressNot later than June 1, 2011, the Secretary shall submit to the congressional defense committees the plan required by subsection (a). 
CIntelligence Matters 
921.Permanent authority for Secretary of Defense to engage in commercial activities as security for intelligence collection activitiesSection 431(a) of title 10, United States Code, is amended by striking the second sentence. 
922.Modification of attendees at proceedings of Intelligence, Surveillance, and Reconnaissance Integration Council 
(a)FindingsSection 923(a)(4) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–163; 117 Stat. 1574; 10 U.S.C. 426 note) is amended by striking National Foreign Intelligence Program (NFIP), Joint Military Intelligence Program (JMIP), and Tactical Intelligence and Related Activities Program (TIARA) and inserting National Intelligence Program (NIP) and a Military Intelligence Program (MIP). 
(b)Additional authorized attendeesSection 426(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)Each Secretary of a military department may designate an officer or employee of such military department to attend the proceedings of the Council as a representative of such military department. . 
923.Report on Department of Defense interservice management and coordination of remotely-piloted aircraft support of intelligence, surveillance, and reconnaissance 
(a)Report required 
(1)Report to Secretary of Defense by Chiefs of StaffNot later than 120 days after the date of the enactment of this Act, the Chief of Staff of the Army, the Chief of Naval Operations, and the Chief of Staff of the Air Force shall jointly submit to the Secretary of Defense a report, in accordance with this section, on remotely-piloted aircraft (RPA) support of intelligence, surveillance, and reconnaissance (ISR) within their respective Armed Forces. 
(2)Transmittal to CongressNot later than 30 days after the receipt of the report required by paragraph (1), the Secretary shall transmit the report, together with the assessment and any recommendations of the Secretary (including the matters required pursuant to subsection (b)(2)) to the congressional defense committees. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)In the case of the report required by subsection (a)(1), a description by each chief of staff referred to in that subsection of— 
(A)current and planned remotely-piloted aircraft inventories to support intelligence, surveillance, and reconnaissance requirements over the period 2011 to 2020, including an identification of systems each Armed Force considers organic and the systems capable of providing theater-level support to the commanders of the combatant commands; 
(B)policy and processes of each Armed Force for coordinating investments in remotely-piloted aircraft to meet joint force requirements for intelligence, surveillance, and reconnaissance and to eliminate unnecessary duplication in both development and capability; and 
(C)the current employment of remotely-piloted aircraft by each Armed Force, including the number of remotely-piloted aircraft deployed in support operations, the number of remotely-piloted aircraft assigned for training, and the number of remotely-piloted aircraft warehoused, the capacity of each Armed Force to process, exploit, and disseminate intelligence, surveillance, and reconnaissance data collected, and the extent to which assets are provided to the joint community to meet requirements of the combatant commands. 
(2)In the case of the transmittal required by subsection (a)(2)— 
(A)an assessment of the effectiveness of the employment of remotely-piloted aircraft by each Armed Force, and a description of the percentage of joint force requirements for intelligence, surveillance, and reconnaissance that are being met by the remotely-piloted aircraft of each Armed Force; 
(B)a description of the joint concept of operations under which each Armed Forces provides intelligence, surveillance, and reconnaissance capabilities through remotely-piloted aircraft to meet the requirements of the combatant commands; 
(C)a description of the policy and processes for coordinating investments in remotely-piloted aircraft to meet joint force requirements for intelligence, surveillance, and reconnaissance and to eliminate unnecessary duplication in both development and capability; 
(D)a description of the processes by which current requirements of the commanders of the combatant commands for intelligence, surveillance, and reconnaissance are validated, and how the remotely-piloted aircraft capabilities of each Armed Force are assigned against validated requirements; 
(E)a description of the current intelligence, surveillance, and reconnaissance requirements of each combatant command through remotely-piloted aircraft; 
(F)a description of how the requirements described under subparagraph (E) are being met; 
(G)an identification of any mission degradation or failure within the combatant commands due to lack of intelligence, surveillance, and reconnaissance support; 
(H)a description of various means of addressing any shortfalls in meeting the requirements described under subparagraph (E), including temporary shortfalls and permanent shortfalls; 
(I)a description of the organization of the Unmanned Aerial System Task Force, including the goals and objectives of the task force and the participation and roles of each Armed Force within the task force; 
(J)a description of the organization of the Intelligence, Surveillance, and Reconnaissance Task Force, including the goals and objectives of the task force and the participation and roles of each Armed Force within the task force; and 
(K)an identification of any theater-level intelligence, surveillance, and reconnaissance capacity of an Armed Force that is not being made available by services to fulfill joint force requirements for intelligence, surveillance, and reconnaissance. 
(c)Remotely-piloted aircraft definedIn this section, the term remotely-piloted aircraft means any unmanned aircraft operated remotely, whether within or beyond line-of-sight, including unmanned aerial systems (UAS), unmanned aerial vehicles (UAV), remotely-piloted vehicles (RPV), and remotely-piloted aircraft (RPA). 
924.Report on requirements fulfillment and personnel management relating to Air Force intelligence, surveillance, and reconnaissance provided by remotely-piloted aircraft 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Air Force shall, in coordination with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Under Secretary of Defense for Intelligence, submit to the appropriate committees of Congress a report on requirements fulfillment and personnel management in connection with Air Force intelligence, surveillance, and reconnaissance (ISR) provided by remotely-piloted aircraft (RPA). 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the Joint Concept of Operation under which the Air Force operates to fulfill intelligence, surveillance, and reconnaissance requirements provided by remotely-piloted aircraft. 
(2)A description of the current requirements of each combatant command for Air Force intelligence, surveillance, and reconnaissance provided by remotely-piloted aircraft, including— 
(A)the number of orbits or combat air patrols for each major platform and sensor payload combination; 
(B)the number of aircraft, aircraft operators, and ground crews in each orbit or combat air patrol, variations in the numbers of each, and the explanation for such variations; 
(C)a description of how requirements are being met by the management of personnel, platforms, sensors, and networks; and 
(D)a description of various means of addressing any shortfalls in meeting such requirements, including temporary shortfalls and permanent shortfalls. 
(3)A description of manpower management to fulfill Air Force mission requirements for intelligence, surveillance, and reconnaissance requirements provided by remotely-piloted aircraft, including the current number of personnel associated with each combat air patrol by remotely-piloted aircraft for aircraft pilots, sensor operators, mission intelligence coordinators, and processing, exploitation, and dissemination analysts (in this section referred to as operators and analysts for remotely-piloted aircraft). 
(4)A description of current Air Force manpower requirements for operators and analysts for remotely-piloted aircraft, and any plans for meeting such requirements, including— 
(A)an identification of any shortfalls in personnel, skill specialties, and grades; and 
(B)any plans of the Air Force to address such shortfalls, including— 
(i)plans to address shortfalls in applicable career field retention rates; and 
(ii)plans for utilization of National Guard and other reserve component personnel to address shortfalls in such personnel, skill specialties, and grades. 
(5)A description of the projected Air Force manpower requirements for operators and analysts for remotely-piloted aircraft in each of 2015 and 2020, including— 
(A)an identification of any significant challenges to achieving such requirements in particular skill specialties and grades; and 
(B)any plans of the Air Force to address such challenges. 
(6)A description of the collaboration of the Air Force with, and the reliance of the Air Force on, the other Armed Forces and the combat support agencies, in asset management for intelligence, surveillance, and reconnaissance by remotely-piloted aircraft, including personnel for processing, exploitation, and dissemination. 
(7)A description of potential adverse consequences of operating intelligence, surveillance, and reconnaissance by remotely-piloted aircraft, and associated intelligence support infrastructure, in a surge, understaffed state, or both, including— 
(A)the impact of having to provide forward processing, exploitation, and dissemination to support emerging capabilities; and 
(B)any plans of the Air Force to mitigate such consequences. 
(8)A description of the status of Air Force training programs for operators and analysts for remotely-piloted aircraft, including the ability to meet Air Force manpower requirements for such operators and analysts, and plans for increasing training capacity to match plans for expanding Air Force intelligence, surveillance, and reconnaissance capabilities. 
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
DCyber Warfare, Cyber Security, and Related Matters 
931.Continuous monitoring of Department of Defense information systems for cybersecurity 
(a)In generalThe Secretary of Defense shall direct the Chief Information Officer of the Department of Defense to work, in coordination with the Chief Information Officers of the military departments and the Defense Agencies and with senior cybersecurity and information assurance officials within the Department of Defense and otherwise within the Federal Government, to achieve, to the extent practicable, the following: 
(1)The continuous prioritization of the policies, principles, standards, and guidelines developed under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3) with agencies and offices operating or exercising control of national security systems (including the National Security Agency) based upon the evolving threat of information security incidents with respect to national security systems, the vulnerability of such systems to such incidents, and the consequences of information security incidents involving such systems. 
(2)The automation of continuous monitoring of the effectiveness of the information security policies, procedures, and practices within the information infrastructure of the Department of Defense, and the compliance of that infrastructure with such policies, procedures, and practices, including automation of— 
(A)management, operational, and technical controls of every information system identified in the inventory required under section 3505(c) of title 44, United States Code; and 
(B)management, operational, and technical controls relied on for evaluations under section 3545 of title 44, United States Code. 
(b)DefinitionsIn this section: 
(1)The term information security incident means an occurrence that— 
(A)actually or potentially jeopardizes the confidentiality, integrity, or availability of an information system or the information such system processes, stores, or transmits; or 
(B)constitutes a violation or imminent threat of violation of security policies, security procedures, or acceptable use policies with respect to an information system. 
(2)The term information infrastructure means the underlying framework, equipment, and software that an information system and related assets rely on to process, transmit, receive, or store information electronically. 
(3)The term national security system has the meaning given that term in section 3542(b)(2) of title 44, United States Code. 
932.Strategy on computer software assurance 
(a)Strategy requiredThe Secretary of Defense shall develop and implement, by not later than October 1, 2011, a strategy for assuring the security of software and software-based applications for all covered systems. 
(b)Covered systemsFor purposes of this section, a covered system is any critical information system or weapon system of the Department of Defense, including the following: 
(1)A major system, as that term is defined in section 2302(5) of title 10, United States Code. 
(2)A national security system, as that term is defined in section 3542 of title 44, United States Code. 
(3)Any Department of Defense information system categorized as Mission Assurance Category (MAC) I. 
(4)Any Department of Defense information system categorized as Mission Assurance Category II in accordance with Department of Defense Directive 8500.01E. 
(c)ElementsThe strategy required by subsection (a) shall include the following: 
(1)Policy and regulations on the following: 
(A)Software assurance generally. 
(B)Contract requirements for software assurance for covered systems in development and production. 
(C)Inclusion of software assurance in milestone reviews and milestone approvals. 
(D)Rigorous test and evaluation of software assurance in development, acceptance, and operational tests. 
(E)Certification and accreditation requirements for software assurance for new systems and for updates for legacy systems. 
(F)Remediation in legacy systems of critical software assurance deficiencies that are defined as critical in accordance with the Application Security Technical Implementation Guide of the Defense Information Systems Agency. 
(2)Allocation of adequate facilities and other resources for test and evaluation and certification and accreditation of software to meet applicable requirements for research and development, systems acquisition, and operations. 
(3)Mechanisms for protection against compromise of information systems through the supply chain or cyber attack by acquiring and improving automated tools for— 
(A)assuring the security of software and software applications during software development; 
(B)detecting vulnerabilities during testing of software; and 
(C)detecting intrusions during real-time monitoring of software applications. 
(4)Mechanisms providing the Department of Defense with the capabilities— 
(A)to monitor systems and applications in order to detect and defeat attempts to penetrate or disable such systems and applications; and 
(B)to ensure that such monitoring capabilities are integrated into the Department of Defense system of cyber defense-in-depth capabilities. 
(5)An update to Committee for National Security Systems Instruction No. 4009, entitled “National Information Assurance Glossary”, to include a standard definition for software security assurance. 
(6)Either— 
(A)mechanisms to ensure that vulnerable Mission Assurance Category III information systems, if penetrated, cannot be used as a foundation for penetration of protected covered systems, and means for assessing the effectiveness of such mechanisms; or 
(B)plans to address critical vulnerabilities in Mission Assurance Category III information systems to prevent their use for intrusions of Mission Assurance Category I systems and Mission Assurance Category II systems. 
(7)A funding mechanism for remediation of critical software assurance vulnerabilities in legacy systems. 
(d)ReportNot later than October 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report on the strategy required by subsection (a). The report shall include the following: 
(1)A description of the current status of the strategy required by subsection (a) and of the implementation of the strategy, including a description of the role of the strategy in the risk management by the Department regarding the supply chain and in operational planning for cyber security. 
(2)A description of the risks, if any, that the Department will accept in the strategy due to limitations on funds or other applicable constraints. 
933.Strategy for acquisition and oversight of Department of Defense cyber warfare capabilities 
(a)FindingsCongress makes the following findings: 
(1)The cyber space operating domain is characterized by near-speed-of-light actions. 
(2)Deterrence and defense in cyber space require agility in responding to new threats. 
(3)Traditional processes and schedules for the acquisition of defense systems are not tailored to meet the speed and agility required for the acquisition of capabilities for cyber security operations. 
(4)The United States Cyber Command will need to be provided with new or modified tools and capabilities to procure cyber security and cyber warfare capabilities in a timely manner. 
(5)It is necessary to preserve the independence, discipline, and integrity of the requirements process and the acquisition process. 
(6)The assignment to a single individual of responsibility as Director of the National Security Agency and Commander of the United States Cyber Command complicates the process of ensuring proper oversight of the establishment of requirements for cyber systems and of the procurement of capabilities for the United States Cyber Command. 
(7)The sensitive and secretive nature of operations in cyber space, and the unclear boundaries between activities undertaken under the authorities of the Director of National Intelligence and the Secretary of Defense, further complicate the creation of sound oversight processes for acquiring and exercising cyber warfare capabilities. 
(b)Strategy requiredThe Secretary of Defense shall develop a strategy to provide for the rapid acquisition of tools, applications, and other capabilities for cyber warfare for the United States Cyber Command. 
(c)Basic elementsThe strategy required by subsection (b) shall include the following: 
(1)An orderly process for determining and approving operational requirements. 
(2)A well-defined, repeatable, transparent, and disciplined process for developing capabilities to meet such requirements. 
(3)The allocation of facilities and other resources to thoroughly test such capabilities in development, before deployment, and before use in order to validate performance and take into account collateral damage and other so-called second-order effects. 
(d)Additional elementsThe strategy required by subsection (b) shall also provide for the following: 
(1)Safeguards to prevent— 
(A)the circumvention of operational requirements and acquisition processes through informal relationships among the United States Cyber Command, the Armed Forces, the National Security Agency, and the Defense Information Systems Agency; and 
(B)the abuse of quick-reaction processes otherwise available for the rapid fielding of capabilities. 
(2)The establishment of reporting and oversight processes for requirements generation and approval for cyber warfare capabilities, the assignment of responsibility for providing capabilities to meet such requirements, and the execution of development and deployment of such capabilities, under the authority of the Chairman of the Joint Requirements Oversight Council, the Under Secretary of Defense for Policy, and other officials in the Office of the Secretary of Defense, as designated in the strategy. 
(3)The establishment and maintenance of test and evaluation facilities and resources for cyber infrastructure to support research and development, operational test and evaluation, operational planning and effects testing, and training by replicating or emulating networks and infrastructure maintained and operated by the military and political organizations of potential United States adversaries, by domestic and foreign telecommunications service providers, and by the Department of Defense. 
(4)An organization or organizations within the Department of Defense to be responsible for the operation and maintenance of cyber infrastructure for research, development, test, and evaluation purposes. 
(5)Appropriate disclosure regarding United States cyber warfare capabilities to the independent test and evaluation community, and the involvement of that community in the development and maintenance of such capabilities, regardless of classification. 
(6)The role of the private sector and appropriate Department of Defense organizations in developing capabilities to operate in cyber space, and a clear process for determining whether to allocate responsibility for responding to Department of Defense cyber warfare requirements through Federal Government personnel, contracts with private sector entities, or a combination of both. 
(7)The roles of each Armed Force, and of the combat support Defense Agencies, in the development of cyber warfare capabilities in support of offensive, defensive, and intelligence operational requirements. 
(8)The manner in which the Department of Defense will promote interoperability, share innovation, and avoid unproductive duplication in cyber warfare capabilities through specialization among the components of the Department responsible for developing cyber capabilities. 
(e)Report on strategy 
(1)Report requiredNot later than March 15, 2011, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the strategy required by subsection (b). The report shall include a comprehensive description of the strategy and plans (including a schedule) for the implementation of the strategy. 
(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
934.Report on the cyber warfare policy of the Department of Defense 
(a)FindingsCongress makes the following findings: 
(1)During classified and unclassified testimony before Congress, senior officials of the Department of Defense acknowledged that there is a serious gap between the Nation’s capabilities to conduct offensive and intelligence-gathering operations in cyberspace and the policies and regulations necessary to guide and limit, and provide oversight of, such operations. 
(2)These senior officials also testified to their belief that the Administration should be able to correct the shortfalls in such policies during 2010. 
(3)It is vital for the Department of Defense and the President to ensure that the United States Cyber Command operates under the clearest possible rules of engagement and policy directives to prevent mistakes, avoid setting bad precedents, and enable effective actions and responses in defense of the Nation’s interests in cyberspace. 
(4)It is also vital for the United States to convey to the international community the Nation’s position on deterrence, the exercise of the right of self-defense, acceptable norms of behavior, the responsibilities of sovereign nations, violations of sovereignty, the use of force and acts of war, and other fundamental national security issues associated with cyberspace. 
(b)Report 
(1)In generalNot later than March 1, 2011, the Secretary of Defense shall submit to Congress a report on the cyber warfare policy of the Department of Defense. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the policy and legal issues investigated and evaluated by the Department in considering the range of missions and activities that the Department may choose to conduct in cyberspace. 
(B)The decisions of the Secretary with respect to such issues, and the recommendations of the Secretary to the President for decisions on such of those issues as exceed the authority of the Secretary to resolve, together with the rationale and justification of the Secretary for such decisions and recommendations. 
(C)A description of the intentions of the Secretary with regard to modifying the National Military Strategy for Cyberspace Operations. 
(3)FormThe report required by paragraph (1) shall be submitted in both unclassified and classified form. 
935.Reports on Department of Defense progress in defending the Department and the defense industrial base from cyber events 
(a)Reports on progress requiredNot later than March 15, 2011, and every year thereafter through 2015, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Department of Defense in defending the Department and the defense industrial base from cyber events (such as attacks, intrusions, and theft). 
(b)ElementsEach report under subsection (a) shall include the following: 
(1)In the case of the first report, a baseline for measuring the progress of the Department of Defense in defending the Department and the defense industrial base from cyber events, including definitions of significant cyber events, an appropriate categorization of various types of cyber events, the basic methods used in various cyber events, the vulnerabilities exploited in such cyber events, and the metrics to be utilized to determine whether the Department is or is not making progress against an evolving cyber threat. 
(2)A description of the nature and scope of significant cyber events against the Department and the defense industrial base during the preceding year, including, for each such event, a description of the intelligence or other Department data acquired, the extent of the corruption or compromise of Department information or weapon systems, and the impact of such event on the Department generally and on operational capabilities. 
(3)A comparative assessment of the offensive cyber warfare capabilities of current representative potential United States adversaries and nations with advanced cyber warfare capabilities with the capacity of the United States to defend— 
(A)military networks and mission capabilities; and 
(B)critical infrastructure. 
(4)A comparative assessment of the offensive cyber warfare capabilities of the United States with the capacity of current representative potential United States adversaries and nations with advanced cyber warfare capabilities to defend against cyber attacks. 
(5)A comparative assessment of the degree of dependency of current representative potential United States adversaries, nations with advanced cyber warfare capabilities, and the United States on networks that can be attacked through cyberspace. 
(c)Performance of certain assessmentsThe comparative assessment required by subsection (b)(3)(B) shall be performed by the Department of Homeland Security, in coordination with the Department of Defense and other agencies of the Government with specific responsibility for critical infrastructure. 
(d)FormEach report under this section shall be submitted in unclassified form, but may include a classified annex. 
EOther Matters 
951.Report on organizational structure and policy guidance of the Department of Defense regarding information operations 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the organizational structure and policy guidance of the Department of Defense with respect to information operations. 
(b)ReviewIn preparing the report required by subsection (a), the Secretary shall review the following: 
(1)The extent to which the current definition of information operations in Department of Defense Directive 3600.1 is appropriate. 
(2)The appropriate location within the Department of the lead official responsible for information operations of the Department, including the designation of a principal staff assistant to the Secretary of Defense for information operations. 
(3)Departmental responsibility for the development and oversight of Department policy on information operations and for the integration of such operations. 
(4)Departmental responsibility for the planning, execution, and oversight of Department information operations. 
(5)Departmental responsibility for coordination within the Department, and between the Department and other departments and agencies of the Federal Government, regarding Department information operations, and for the resolution of conflicts in the discharge of such operations. 
(6)The roles and responsibilities of the military departments, the United States Special Operations Command, and the other combatant commands in the development and implementation of information operations. 
(7)The roles and responsibilities of the defense intelligence agencies for support of information operations. 
(8)The roles of the Assistant Secretary of Defense for Public Affairs, the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict, and the Assistant Secretary of Defense for Networks and Information Integration in information operations. 
(9)The role of related capabilities in the discharge of information operations, including public affairs capabilities, civil-military operations capabilities, defense support of public diplomacy, and intelligence. 
(10)The management structure of computer network operations in the Department for the discharge of information operations, and the policy in support of that component. 
(11)The appropriate use, management, and oversight of contractors in the development and implementation of information operations. 
(c)Department of Defense DirectiveUpon the submittal of the report required by subsection (a), the Secretary shall prescribe a revised directive for the Department of Defense on information operations. The directive shall take into account the results of the review conducted for purposes of the report. 
(d)Information operations definedIn this section, the term information operations means the information operations specified in Department of Defense Directive 3600.1, as follows: 
(1)Electronic warfare. 
(2)Computer network operations. 
(3)Psychological operations. 
(4)Military deception. 
(5)Operations security. 
952.Report on organizational structures of the geographic combatant command headquarters 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the organizational structures of the headquarters of the geographic combatant commands. 
(b)ElementsThe report required by subsection (a) shall include the following; 
(1)A description of the organizational structure of the headquarters of each geographic combatant command. 
(2)An assessment of the benefits and limitations of the different organizational structures in meeting the broad range of military missions of the geographic combatant commands. 
(3)A description and assessment of the role and contributions of other departments and agencies of the Federal Government within each organizational structure, including a description of any plans to expand interagency participation in the geographic combatant commands in the future. 
(4)A description of any lessons learned from the ongoing reorganization of the organizational structure of the United States Southern Command and the United States Africa Command, including an assessment of the value, if any, added by the position of civilian deputy to the commander of the United States Southern Command and to the commander of the United States Africa Command. 
(5)Any other matters the Secretary and the Chairman consider appropriate. 
XGeneral Provisions 
AFinancial Matters  
1001.General transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2011 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $5,000,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). 
(b)LimitationsThe authority provided by this section to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and 
(2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Repeal of requirement for annual joint report from Office of Management and Budget and Congressional Budget Office on scoring of outlays in defense budget function 
(a)RepealSection 226 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 9 of such title is amended by striking the item relating to section 226. 
BNaval Vessels and Shipyards  
1011.Extension of authority for reimbursement of expenses for certain Navy mess operations 
(a)ExtensionSubsection (b) of section 1014 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4585) is amended by striking September 30, 2010 and inserting September 30, 2015. 
(b)Clarification of scope of authoritySubsection (a) of such section is amended by inserting in any fiscal year after may be used. 
CCounterdrug Matters 
1021.Notice to Congress on military construction projects for facilities of foreign law enforcement agencies for counter-drug activities 
(a)Notice to Congress 
(1)NoticeParagraph (2) of section 1004(h) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) is amended by striking that— and all that follows and inserting “that is intended for— 
 
(A)the modification or repair of a Department of Defense facility for the purpose set forth in subsection (b)(4); or 
(B)the construction, repair, or modification of a facility of a foreign law enforcement agency for the purpose of counter-drug activities of the law enforcement agency. . 
(2)Construction of noticeSuch section is further amended by adding at the end the following new paragraph: 
 
(3)Paragraph (2) may not be construed as an authorization for the use of funds for any military construction project other than an unspecified minor military construction project. . 
(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2010, and shall apply with respect to facilities projects for which a decision is made to be carried out on or after that date. 
1022.Extension and expansion of support for counter-drug activities of certain foreign governments 
(a)Extension 
(1)In generalSubsection (a)(2) of section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1014 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2442), is further amended by striking 2010 and inserting 2011. 
(2)Maximum amount of supportSubsection (e)(2) of such section, as so amended, is further amended by striking either of fiscal years 2009 and 2010 and inserting any of fiscal years 2009 through 2011. 
(b)Additional government eligible To receive supportSubsection (b) of such section, as most recently amended by section 1024 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122. Stat. 4587), is further amended by adding at the end the following new paragraph: 
 
(23)The Government of Nicaragua. . 
1023.Extension and modification of joint task forces support to law enforcement agencies conducting counter-terrorism activities 
(a)ExtensionSubsection (b) of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note) is amended by striking 2010 and inserting 2011. 
(b)Availability of authority dependent on connection between foreign terrorist organization and illegal drug trafficking 
(1)Availability of authority for future supportSubsection (d) of that section is amended— 
(A)by inserting (1) before Any support; and 
(B)by adding at the end the following new paragraph: 
 
(2)
(A)In any fiscal year after fiscal year 2010, a joint task force described in subsection (a) may provide support described in that subsection only if the Secretary of Defense determines and certifies to Congress that a significant connection exists between the foreign terrorist organization concerned and an entity engaged in illegal drug trafficking. 
(B)In this paragraph, the term foreign terrorist organization means an organization designated under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). . 
(2)Compliance of current support with requirementThe Secretary of Defense shall submit to Congress a report setting forth a certification as to whether or not each existing joint task force providing support under section 1022 of the National Defense Authorization Act for Fiscal Year 2004 as of September 30, 2010, is providing such support in a manner consistent with the requirements of paragraph (2) of subsection (d) of such section, as added by paragraph (1) of this subsection. 
1024.Extension of numerical limitation on assignment of United States personnel in ColombiaSection 1021(c) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–81; 123 Stat. 2441), is further amended by striking 2010 and inserting 2011. 
1025.Reporting requirement on expenditures to support foreign counter-drug activitiesSection 1022(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–255), as most recently amended by section 1013 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2442), is further amended by striking February 15, 2010 and inserting February 15, 2011. 
DHomeland Defense and Civil Support  
1031.Limitation on deactivation of existing Consequence Management Response Forces 
(a)LimitationThe Secretary of Defense shall ensure that no Chemical, Biological, Radiological, Nuclear, or High-Yield Explosive (CBRNE) Consequence Management Response Force established as of October 1, 2009, is deactivated or disestablished until 90 days after the Secretary provides a certification described in subsection (b). 
(b)CertificationThe certification described in this subsection is a written certification to the congressional defense committees that there exists within the United States Armed Forces an alternative chemical, biological, radiological, nuclear, or high-yield explosive consequence management response capability that is at least as capable as two Chemical, Biological, Radiological, Nuclear, or High-Yield Explosive Consequence Management Response Forces. 
(c)Report required 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on plans of the Department of Defense to establish Homeland Response Forces for domestic emergency response to incidents involving weapons of mass destruction. 
(2)Elements of reportThe report required by this subsection shall include the following: 
(A)A detailed description of the analysis that led to the decision to establish Homeland Response Forces described in paragraph (1), including— 
(i)whether consideration was given to establishing Homeland Response Forces within the Reserves; and 
(ii)the reasons for not planning to establish any Homeland Response Forces within the Reserves. 
(B)A detailed description of the plans to establish Homeland Response Forces, including— 
(i)the cost and schedule to establish, equip, maintain, and operate the proposed Homeland Response Forces; 
(ii)guidelines for the employment of Homeland Response Forces; and 
(iii)the portion of the costs of Homeland Response Forces that will be borne by the States. 
(C)A detailed description of the proposed number and composition of Homeland Response Forces, including— 
(i)the number and type of units in each Homeland Response Force; and 
(ii)the number of personnel in each Homeland Response Force. 
(D)A comparative assessment of the emergency response capabilities of a Homeland Response Force with the capabilities of a Chemical, Biological, Radiological, Nuclear, or High-Yield Explosive Consequence Management Response Force, including— 
(i)a comparison of the equipment proposed for each type of force; 
(ii)a comparison of the proposed means of transportation for each type of force; 
(iii)an estimate of the time it would take each type of force to deploy to an incident site; and 
(iv)an estimate of the operational duration of each type of force at such a site. 
(E)A description of the command and control arrangements proposed for the Homeland Response Forces, including a description of the degree to which the Homeland Response Forces would be subject to the direction and control of the Department of Defense, as compared to the Governor of the State in which they are located. 
(F)The results of the United States Northern Command study of the possible concepts of operations and of the implementation of the Homeland Response Force plan in such a manner as to provide adequate capability to provide Federal defense support to civil authorities during domestic incidents involving weapons of mass destruction. 
(G)Any other matters the Secretary considers appropriate. 
(3)Form of reportThe report required by this subsection shall be in unclassified form, but may include a classified annex. 
1032.Authority to make excess nonlethal supplies available for domestic emergency assistance 
(a)Availability for domestic emergency assistanceSection 2557 of title 10, United States Code, is amended— 
(1)in subsection (a)(1), by adding at the end the following new sentence: In addition, the Secretary may make any nonlethal excess supplies of the Department available to support domestic emergency assistance activities.; and 
(2)in subsection (b)— 
(A)by inserting (1) before Excess; and 
(B)by adding at the end the following new paragraph: 
 
(2)Excess supplies made available under this section to support domestic emergency assistance activities shall be distributed in coordination with the Secretary of Homeland Security. . 
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2557.Excess nonlethal supplies: availability for humanitarian relief; domestic emergency assistance; and homeless veterans assistance . 
(2)Table of sectionsThe item relating to section 2557 in the table of sections at the beginning of chapter 152 of such title is amended to read as follows: 
 
 
2557. Excess nonlethal supplies: availability for humanitarian relief; domestic emergency assistance; and homeless veterans assistance.  . 
1033.Sale of surplus military equipment to State and local homeland security and emergency management agencies 
(a)State and local agencies to which sales may be madeSection 2576 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking State and local law enforcement and firefighting agencies and inserting State and local law enforcement, firefighting, homeland security, and emergency management agencies; and 
(B)by striking in carrying out law enforcement and firefighting activities and inserting in carrying out law enforcement, firefighting, homeland security, and emergency management activities; and 
(2)in subsection (b), by striking State or local law enforcement or firefighting agency both places it appears and inserting State or local law enforcement, firefighting, homeland security, or emergency management agency. 
(b)Types of equipment that may be soldSubsection (a) of such section is further amended by striking and protective body armor and inserting personal protective equipment, and other appropriate equipment. 
(c)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2576.Surplus military equipment: sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies . 
(2)Table of sectionsThe item relating to section 2576 in the table of sections at the beginning of chapter 153 of such title is amended to read as follows: 
 
 
2576. Surplus military equipment: sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies.  . 
EMiscellaneous Authorities and Limitations  
1041.National Guard support to secure the southern land border of the United States 
(a)In generalThe Secretary of Defense shall deploy not fewer than 6,000 National Guard personnel to perform operations and missions under section 502(f) of title 32, United States Code, in the States along the southern land border of the United States for the purposes of assisting U.S. Customs and Border Protection in securing such border. 
(b)Assignment of operations and missions 
(1)In generalNational Guard units and personnel deployed under subsection (a) may be assigned such operations and missions as are necessary to secure the southern land border of the United States. 
(2)Nature of dutyDuty by National Guard personnel performing such operations and missions shall be full-time National Guard duty under title 32, United States Code. 
(c)Range of operations and missionsThe operations and missions assigned under subsection (b) shall include, but are not limited to, temporary authority to perform the following: 
(1)Construction of fencing, including double-layer and triple-layer fencing. 
(2)Increasing ground-based mobile surveillance systems. 
(3)Deployment of additional unmanned aerial systems and manned aircraft sufficient to maintain continuous surveillance of the border. 
(4)Deployment and provision of capability for radio communications interoperability between U.S. Customs and Border Protection and State, local, and tribal law enforcement agencies. 
(5)Construction of checkpoints along the border to bridge the gap to long-term permanent checkpoints. 
(6)Conduct of mobile patrols and provision of assistance to U.S. Customs and Border Protection, particularly in rural, high-trafficked areas, as designated by the Commissioner of Customs and Border Protection. 
(d)Commencement and completion of initial deploymentThe Secretary of Defense shall commence the deployment of National Guard units and personnel under subsection (a) to secure the southern land border of the United States not later than 72 hours after the date of the enactment of this Act, and shall complete the deployment of initial units and personnel to that border for that purpose not later than 30 days after the date of the enactment of this Act. 
(e)Duration of deploymentThe Secretary of Defense shall maintain the deployment of National Guard units and personnel along the southern land border of the United States until the Secretary of Defense, in consultation with the Secretary of Homeland Security and the chief executive officers of the States adjoining such border, certifies to Congress that the Federal Government has achieved operational control of such border (as defined in section 2(b) of the Secure Fence Act of 2006 (Public Law 109–367)). 
(f)Materiel and logistical supportThe Secretary of Defense shall deploy such materiel and equipment and logistics support as is necessary to ensure success of the operations and missions conducted by the National Guard under subsection (a). 
(g)Funding 
(1)In generalThe Secretary of Defense shall fund the deployment of the National Guard under this section through transfers of funds under section 1001 from lower priority authorizations available to the Department of Defense. 
(2)Exception from aggregate limitation on transfersAmounts transferred for the deployment of the National Guard under this section shall not be counted toward the dollar limitation on the aggregate amount of transferred authorized for fiscal year 2011 by section 1001(a)(2). 
(h)Exclusion from National Guard personnel strength limitationsNational Guard personnel deployed under subsection (a) shall not be included in the calculation to determine compliance with limits on end strength for National Guard personnel or on limits on the number of National Guard personal that may be placed on active duty for operational support under section 415 of this Act or 115 of title 10, United States Code. 
1042.Prohibition on infringing on the individual right to lawfully acquire, possess, own, carry, and otherwise use privately owned firearms, ammunition, and other weapons 
(a)In generalExcept as provided in subsection (c), the Secretary of Defense shall not prohibit, issue any requirement relating to, or collect or record any information relating to the otherwise lawful acquisition, possession, ownership, carrying, or other use of a privately-owned firearm, privately-owned ammunition, or another privately-owned weapon by a member of the Armed Forces or civilian employee of the Department of Defense on property that is not— 
(1)a military installation; or 
(2)any other property that is owned or operated by the Department of Defense. 
(b)Existing regulations and records 
(1)RegulationsAny regulation promulgated before the date of enactment of this Act that requires conduct prohibited by this section is null and void and shall have no force or effect. 
(2)RecordsNot later than 90 days after the date of enactment of this Act, the Secretary of Defense shall destroy any record containing information described in subsection (a) that was collected before the date of enactment of this Act. 
(c)Rule of constructionSubsection (a) shall not be construed to limit the authority of the Secretary of Defense to— 
(1)regulate the possession, carrying, or other use of a firearm, ammunition, or other weapon by a member of the Armed Forces or civilian employee of the Department of Defense while— 
(A)engaged in official duties on behalf of the Department of Defense; or 
(B)wearing the uniform of an Armed Force; or 
(2)create or maintain records relating to an investigation, prosecution, or adjudication of an alleged violation of law (including regulations) not prohibited under subsection (a), including matters related to whether a member of the Armed Forces constitutes a threat to the member or others. 
(d)ReviewNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall— 
(1)conduct a comprehensive review of the privately-owned weapons policy of the Department of Defense, including legal and policy issues regarding the regulation of privately-owned firearms off of a military installation, as recommended by the Department of Defense Independent Review Related to Fort Hood; and 
(2)submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report regarding the findings of and recommendations relating to the review conducted under paragraph (1), including any recommendations for adjustments to the requirements under this section. 
1043.Extension of limitation on use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba 
(a)Extension of prohibition on releaseSubsection (a) of section 1041 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2454) is amended by striking December 31, 2010 and inserting December 31, 2011. 
(b)Extension of limitation on transferSubsection (b) of such section is amended by striking December 31, 2010 and inserting December 31, 2011. 
1044.Limitation on transfer of detainees from United States Naval Station Guantanamo Bay, Cuba, to certain countries 
(a)LimitationNo funds authorized to be appropriated for the Department of Defense by this Act, or otherwise made available to the Department of Defense, may be used during the one-year period beginning on the date of the enactment of this Act to transfer a covered detainee from United States Naval Station, Guantanamo Bay, Cuba, to a country where al Qaeda has an active presence. 
(b)Countries where al Qaeda has an active presenceFor purposes of this section, a country where al Qaeda has an active presence means the following: 
(1)Afghanistan. 
(2)Pakistan. 
(3)Saudi Arabia. 
(4)Somalia. 
(5)Yemen. 
(c)Covered detaineeFor purposes of this section, a covered detainee is any individual detained under United States custody at United States Naval Station Guantanamo Bay, Cuba, as of May 1, 2010. 
1045.Clarification of right to plead guilty in trial of capital offense by military commission 
(a)Clarification of rightSection 949m(b)(2) of title 10, United States Code, is amended— 
(1)in subparagraph (C), by inserting before the semicolon the following: , or a guilty plea was accepted and not withdrawn prior to announcement of the sentence in accordance with section 949i(b) of this title; and 
(2)in subparagraph (D), by inserting on the sentence after vote was taken. 
(b)Pre-trial agreementsSection 949i of such title is amended by adding at the end the following new subsection: 
 
(c)Pre-trial agreements
(1)A plea of guilty made by the accused that is accepted by a military judge under subsection (b) and not withdrawn prior to announcement of the sentence may form the basis for an agreement reducing the maximum sentence approved by the convening authority, including the reduction of a sentence of death to a lesser punishment, or that the case will be referred to a military commission under this chapter without seeking the penalty of death. Such an agreement may provide for terms and conditions in addition to a guilty plea by the accused in order to be effective. 
(2)A plea agreement under this subsection may not provide for a sentence of death imposed by a military judge alone. A sentence of death may only be imposed by the votes of all members of a military commission concurring in the sentence of death as provided in section 949m(b)(2)(D) of this title. . 
1046.Fiscal year 2011 administration and report on the Troops-to-Teachers Program 
(a)Fiscal year 2011 administrationNotwithstanding section 2302(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672(c)), the Secretary of Defense shall administer the Troops-to-Teachers Program during fiscal year 2011, and shall utilize amounts authorized to be appropriated for the Department of Defense by this Act for that purpose. 
(b)ReportNot later than April 1, 2011, the Secretary of Defense and the Secretary of Education shall jointly submit to the appropriate committees of Congress a report on the Troops-to-Teachers Program. The report shall include the following: 
(1)A detailed history of the Troops-to-Teachers Program. 
(2)A detailed description of the current administration of the Troops-to-Teachers Program, and a description how the program will be administered if transferred to the Department of Defense. 
(3)An assessment of the effectiveness of the Troops-to-Teachers Program as a transition assistance program and in incentivizing personnel leaving the military to enter the teaching profession. 
(4)An assessment of the effectiveness of the Troops-to-Teachers Program in providing qualified teachers to public schools, and recommendations regarding expansion of the program to allow more local educational agencies to become eligible employers of teachers under the program in order to satisfy the transition goals of the program. 
(5)The rationale for the current administration of the Troops-to-Teachers Program by the Department of Education, and an assessment of the benefits of the administration of the program by that department. 
(6)The rationale for the proposed transfer of the Troops-to-Teachers Program from the Department of Education to the Department of Defense, and an assessment of the benefits of the administration of the program by the Department of Defense if transferred to the Department of Defense. 
(7)A description of any proposed modifications to the Troops-to-Teachers Program if transferred to the Department of Defense. 
(c)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committees on Armed Services and Health, Education, Labor, and Pensions of the Senate; and 
(B)the Committees on Armed Services and Education and Labor of the House of Representatives. 
(2)The term Troops-to-Teachers Program means the Troops-to-Teachers Program authorized by chapter A of subpart 1 of part C of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.). 
1047.Military impacts of renewable energy development projects and other energy projects 
(a)ObjectiveIt shall be the objective of the Department of Defense to ensure that the robust development of renewable energy sources and the expansion of the commercial electrical grid may move forward in the United States, while minimizing or mitigating any adverse impacts on military operations and readiness. 
(b)Designation of senior official and lead organization 
(1)DesignationNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall designate a senior official of the Department of Defense, and a lead organization of the Department of Defense, to be responsible for addressing military impacts of renewable energy development projects and other energy projects. 
(2)ResourcesThe Secretary shall ensure that the senior official and lead organization designated under paragraph (1) are assigned such personnel and resources as the Secretary considers appropriate to carry out this section. 
(c)Initial actionsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, acting through the senior official and lead organization designated pursuant to subsection (b), shall— 
(1)conduct a preliminary review of pending renewable energy development projects and other energy projects that are known to the Department of Defense and that may have an adverse impact on military operations and readiness, which review shall, at a minimum, for each such project— 
(A)assess the likely scope and duration of any adverse impact of such project on military operations and readiness; and 
(B)identify any feasible and affordable actions that could be taken in the immediate future by the Department, the developer of such project, or others to mitigate such adverse impact and to minimize risks to national security while allowing such project to move forward; 
(2)develop, in coordination with other departments and agencies of the Federal Government, an integrated review process to ensure timely notification and consideration of proposed renewable energy development projects and other energy projects that may have an adverse impact on military operations and readiness; 
(3)establish procedures for the Department for the coordinated consideration of and response to a request for a review received from State and local officials or the developer of a renewable energy development or other energy project, including guidance to personnel at each military installation in the United States on how to initiate such procedures and ensure a coordinated Department response; and 
(4)develop procedures for conducting outreach to parties carrying out renewable energy development projects and other energy projects that could have an adverse impact on military operations and readiness, and to the general public, to clearly communicate notice on actions being taken by Department under this section and to receive comments from such parties and the general public on such actions. 
(d)Comprehensive strategy 
(1)Strategy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the senior official and lead organization designated pursuant to subsection (b), shall develop a comprehensive strategy for addressing military impacts of renewable energy development projects and other energy projects. 
(2)ElementsThe strategy required by paragraph (1) shall, at a minimum, specifically identify feasible and affordable long-term actions that may be taken to mitigate adverse impacts of renewable energy development projects and other energy projects on military operations and readiness, including the following: 
(A)Investments by the Department of Defense in research and development. 
(B)Acquisition of new systems by the Department and other departments and agencies of the Federal Government. 
(C)Upgrades or modifications to existing systems or procedures by the Department and other departments and agencies of the Federal Government. 
(D)Modifications of military operations. 
(E)Modifications of renewable energy development projects and other energy projects. 
(e)Determinations of unacceptable risk 
(1)In generalThe Secretary of Defense shall ensure that the Department of Defense does not object to a proposed private sector renewable energy development project or other energy project except in a case in which the Secretary determines, after giving full consideration to mitigation actions identified pursuant to this section, that such project would result in an unacceptable risk to the national security. Not later than 30 days after any such determination, the Secretary shall submit to Congress a report on such determination and the basis for such determination. 
(2)Non-delegation of determinationsAny determination of unacceptable risk under this section may be made only by the Secretary of Defense or the Deputy Secretary of Defense, without delegation, and after consideration of the recommendation of the senior official designated pursuant to subsection (b). 
(f)ReportsNot later than March 15 each year from 2011 through 2015, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the actions taken by the Department of Defense during the preceding year to implement this section and the comprehensive strategy developed pursuant to this section. 
1048.Public availability of Department of Defense reports required by law 
(a)Public availability 
(1)In generalChapter 3 of title 10, United States Code, is amended by inserting after section 122 the following new section: 
 
122a.Public availability of Department of Defense reports required by law 
(a)In generalThe Secretary of Defense shall ensure that each report described in subsection (b) is made available to the public, upon request submitted on or after the date on which such report is submitted to Congress, through the Office of the Assistant Secretary of Defense for Public Affairs. 
(b)Covered reports
(1)Except as provided in paragraph (2), a report described in this subsection is any report that is required by law to be submitted to Congress by the Secretary of Defense, or by any element of the Department of Defense. 
(2)A report otherwise described in paragraph (1) is not a report described in this subsection if the report— 
(A)contains classified information; 
(B)contains proprietary information; or 
(C)is exempt from disclosure under section 552 of title 5 (commonly referred to as the Freedom of Information Act). . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by inserting after the item relating to section 122 the following new item: 
 
 
122a. Public availability of Department of Defense reports required by law.  . 
(b)Effective dateSection 122a of title 10, United States Code (as added by subsection (a)), shall take effect 90 days after the date of the enactment of this Act, and shall apply with respect to reports that are required by law to be submitted to Congress on or after that date. 
1049.Development of criteria and methodology for determining the safety and security of nuclear weapons 
(a)In generalThe Secretary of Energy and the Secretary of Defense shall, acting through the Nuclear Weapons Council, develop the following: 
(1)Criteria for determining the appropriate baseline for safety and security of nuclear weapons. 
(2)A methodology for determining the level of safety and security that may be achieved through a life extension program for each type of nuclear weapon. 
(b)Report requiredNot later than March 1, 2011, the Secretary of Energy and the Secretary of Defense shall jointly submit to the congressional defense committees a report containing the criteria and the methodology developed pursuant to subsection (a). 
FReports 
1061.Report on potential renewable energy projects on military installations 
(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth an analysis of the potential environmental, mission, and other costs and benefits of a program to develop renewable energy generation projects on land within the borders of military installations, including (in particular) installations with the greatest renewable energy resources and including installations consisting in whole or part of lands withdrawn from the public domain. 
(b)ElementsThe report required by subsection (a) shall address, at a minimum, the following: 
(1)An assessment of the extent to which renewable energy generation at military installations could be conducted in a manner consistent with the current and projected military mission and other requirements of such installations. 
(2)An estimate of the renewable energy generation potential at each military installation covered by the report pursuant to renewable energy projects that could be conducted in a manner consistent with the current and projected military mission and other requirements of such installation. 
(3)A determination whether renewable energy projects at a military installation covered by the report could reasonably be expected to require significant new or upgraded electricity transmission capacity within the boundaries of such installation, and whether the infrastructure associated with such new transmission capacity would be consistent with the current and projected military mission and other requirements of such installation. 
(4)An assessment of the financial, environmental, national security, and other costs and benefits of renewable energy development (including energy costs and benefits to the Department of Defense) at each military installation covered by the report. 
(5)An examination of existing legislative and regulatory authorities, standards, requirements, and constraints for renewable energy development on military installations covered by the report, including any constraints that may negate or limit the degree to which such renewable energy generation directly enhances the energy security of such installations. 
(6)A description of the degree of variation in standards and requirements applicable to on-installation renewable energy development for different elements of the Department, with an assessment of the advantages and disadvantages of developing uniform standards and requirements applicable to on-installation renewable energy development for all facilities of the Department. 
(7)Such recommendations for legislative or administrative action as the Secretary considers appropriate for purposes of— 
(A)facilitating and incentivizing the development of renewable energy projects on military installations; and 
(B)ensuring that such projects are carried out in a manner that is both consistent with national security requirements and enhances the energy security of such installations. 
(c)Renewable energyIn this section, the term renewable energy has the meaning given to such term in Executive Order 13514, dated October 5, 2009. 
1062.Report on use of domestically-produced alternative fuels or technologies by vehicles of the Department of Defense 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the following: 
(1)The use and potential use of domestically-produced alternative fuels or technologies, including natural gas-based fuels, in vehicles of the Department of Defense. 
(2)The actions being taken by the Department to meet requirements on the use of alternative fuels in vehicles of the Department through the use of each category of domestically-produced alternative fuels or technologies, including natural gas-based fuels. 
(3)Actions that could be taken by the Department to increase the use of alternative fuels in vehicles of the Department through the use of domestically-produced alternative fuels or technologies, including natural gas-based fuels. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the procurement of alternative fuel vehicles and alternative fuels by the Department, and a description of the installation by the Department of the infrastructure associated with the use of such fuels in such vehicles. 
(2)A description of the use by the Department of alternative fuel vehicles and alternative fuels in non-deployable vehicles, including the role of natural gas-based fuels and other domestically-produced alternative fuels or technologies in the use of such vehicles. 
(3)A description and assessment of new requirements for the increased use of alternative fuel vehicles (including natural gas fuel vehicles) and domestically-produced alternative fuels or technologies (including natural gas-based fuels) by the Department, and a description of the research and development, whether ongoing or anticipated, necessary to meet such requirements. 
(4)A description and assessment of the current and anticipated commercial availability of domestically-produced alternative fuels or technologies (including natural gas-based fuels) for vehicles, including facilities for the production, storage, transportation, distribution, and commercial sale of such fuels or technologies for vehicles. 
(5)A projection of the manner in which the Department could provide for the wider use of domestically-produced alternative fuels or technologies (including natural gas-based fuels) in vehicles, including an examination of factors such as regional availability and economic feasibility. 
(6)A description and assessment of the current and anticipated commercial availability of alternative fuel vehicles, including natural gas fuel vehicles, and a description and assessment of the actions the Department could initiate with original equipment manufacturers to meet alternative fuel vehicle mandates. 
(7)A description and assessment of the use of infrastructure for fueling alternative fuel vehicles, including natural gas fuel vehicles, on military installations in the United States, including the use of publically-available commercial infrastructure for that purpose. 
(8)A description of the infrastructure (including any storage and distribution facilities) for delivering alternative fuels (including natural gas) on military installations in the United States that could be adapted, converted, or supplemented for the delivery of such fuels to vehicles, and an assessment of feasibility and advisability of the adaptation, conversion, or supplement of such infrastructure for that purpose, including— 
(A)an assessment of the cost of the adaptation or conversation of such infrastructure; and 
(B)an assessment of the cost of supplementing such infrastructure. 
(9)Such recommendations for legislative or administrative action as the Secretary considers appropriate to ensure that the Department meets goals and targets for the use of alternative fuel vehicles and alternative fuels, including through the use of natural gas fuel vehicles and natural gas-based fuels. 
(c)Preparation of report 
(1)Vehicles and infrastructureThe Secretary may, using amounts authorized to be appropriated by this division, procure and utilize nondeployable vehicles and appropriate infrastructure for purposes of the report required by subsection (a). 
(2)ConsultationThe Secretary shall consult with such heads of other departments and agencies of the Federal Government as the Secretary considers appropriate in preparing the report. 
1063.Report on role and utility of non-lethal weapons and technologies in counterinsurgency operations 
(a)Sense of CongressIt is the sense of Congress that the Department of Defense should support the research, development, procurement, and fielding of non-lethal weapons and technologies explicitly designed to reduce military casualties and fatalities, improve military mission accomplishment and operational effectiveness, and reduce civilian casualties and fatalities (and undesired damage to property and the environment) in counterinsurgency operations. 
(b)Report 
(1)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the role and utility of non-lethal weapons and technologies in counterinsurgency operations. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A description of the manner in which non-lethal weapons and technologies currently under research and development may be used to reduce military casualties and fatalities in counterinsurgency operations. 
(B)A description of the manner in which non-lethal weapons and technologies currently under research and development may be used to reduce civilian casualties and fatalities in counterinsurgency operations. 
(C)A description of the extent to which non-lethal weapons and technologies are incorporated into the integrated priority list of the commanders of each of the geographic combatant commands, and into the budgets of the military departments. 
(D)A description of the training provided to military personnel to utilize non-lethal weapons and technologies. 
(E)A description of any lessons learned from the employment of non-lethal weapons and technologies in military operations. 
1064.Report on United States efforts to defend against threats posed by the anti-access and area-denial capabilities of certain nation-states 
(a)FindingCongress finds that the 2010 report on the Department of Defense Quadrennial Defense Review concludes that [a]nti-access strategies seek to deny outside countries the ability to project power into a region, thereby allowing aggression or other destabilizing actions to be conducted by the anti-access power. Without dominant capabilities to project power, the integrity of United States alliances and security partnerships could be called into question, reducing United States security and influence and increasing the possibility of conflict. 
(b)Sense of CongressIt is the sense of Congress that, in light of the finding in subsection (a), the Secretary of Defense should ensure that the United States has the appropriate authorities, capabilities, and force structure to defend against any potential future threats posed by the anti-access and area-denial capabilities of potentially hostile foreign countries. 
(c)ReportNot later than February 1, 2011, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on United States efforts to defend against any potential future threats posed by the anti-access and area-denial capabilities of potentially hostile nation-states. 
(d)ElementsThe report required under subsection (c) shall include the following: 
(1)An assessment of any potential future threats posed by the anti-access and area-denial capabilities of potentially hostile foreign countries, including an identification of the foreign countries with such capabilities, the nature of such capabilities, and the possible advances in such capabilities over the next 10 years. 
(2)A description of any efforts by the Department of Defense to address the potential future threats posed by the anti-access and area-denial capabilities of potentially hostile foreign countries. 
(3)A description of the authorities, capabilities, and force structure that the United States may require over the next 10 years to address the threats posed by the anti-access and area-denial capabilities of potentially hostile foreign countries. 
(e)FormThe report required under subsection (c) shall be submitted in unclassified form, but may contain a classified annex if necessary. 
(f)DefinitionsIn this section: 
(1)The term anti-access, with respect to capabilities, means any action that has the effect of slowing the deployment of friendly forces into a theater, preventing such forces from operating from certain locations within that theater, or causing such forces to operate from distances farther from the locus of conflict than such forces would normally prefer. 
(2)The term area-denial, with respect to capabilities, means operations aimed to prevent freedom of action of friendly forces in the more narrow confines of the area under a potentially hostile nation-state’s direct control, including actions by an adversary in the air, on land, and on and under the sea to contest and prevent joint operations within a defended battlespace. 
GOther Matters 
1081.Technical, conforming, and updating amendments 
(a)Modernization of section 172Section 172 of title 10, United States Code, is amended— 
(1)by striking (a) before The Secretaries; and 
(2)by striking subsection (b). 
(b)Technical amendmentsSection 382 of title 10, United States Code, is amended by striking section 175 or 2332c in subsections (a), (b)(2)(C), and (d)(2)(A)(ii) and inserting section 175, 229, or 2332a 
(c)Definitions under Defense Environmental Restoration ProgramChapter 160 of title 10, United States Code, is amended as follows: 
(1)Section 2700(2) is amended by inserting ‘pollutant or contaminant’, after  ‘person’,. 
(2)Section 2701(b)(1) is amended by striking substances, pollutants, and and inserting substances, and pollutants or. 
(d)Reduced reporting time limits for reports submitted in electronic media 
(1)Section 2694a(e) of title 10 United States Code, is amended by inserting before the period at the end the following: “or, if earlier, a period of 14 days has elapsed from the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title”. 
(2)Section 2806(c)(2)(B) of such title is amended by inserting before the period at the end the following: “or, if earlier, a period of 14 days has elapsed from the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of this title”. 
(3)Section 2814(g)(2) of such title is amended by inserting before the period at the end the following: “or, if earlier, a period of 20 days has elapsed from the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title”. 
(4)Section 2828(f)(2) of such title is amended by inserting before the period at the end the following: “or, if earlier, a period of 14 days has elapsed from the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title”. 
(5)Section 2835(g)(2) of such title is amended— 
(A)by striking calendar; and 
(B)by inserting before the period at the end the following: “or, if earlier, a period of 14 days has elapsed from the date on which a copy of the analysis is provided in an electronic medium pursuant to section 480 of this title”. 
(6)Section 2881a(e)(2) is amended by inserting before the period at the end the following: “or, if earlier, a period of 20 days has elapsed from the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of this title”. 
(7)Section 2884(a)(4) of such title is amended by inserting before the period at the end the following: “or, if earlier, a period of 20 days has elapsed from the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of this title”. 
(e)Transfer of section 2814 
(1)Transfer and amendmentSection 2814 of title 10, United States Code, as amended by subsection (d)(3), is transferred to chapter 631, inserted after section 7205 and redesignated as section 7206. 
(2)Conforming amendmentsSuch section, as so transferred and redesignated, is further amended— 
(A)in paragraphs (2) and (3)(B) of subsection (i), by striking this chapter and inserting chapter 169 of this title; and 
(B)by striking subsection (l) and inserting the following new subsection (l): 
 
(l)DefinitionsIn this section: 
(1)The term appropriate committees of Congress has the meaning given such term in section 2801 of this title. 
(2)The term property support services means the following: 
(A)Any utility service or other service listed in section 2686(a) of this title. 
(B)Any other service determined by the Secretary to be a service that supports the operation and maintenance of real property, personal property, or facilities. . 
(3)Clerical amendments 
(A)The table of sections at the beginning of chapter 169 of such title is amended by striking the item relating to section 2814. 
(B)The table of sections at the beginning of chapter 631 of such title is amended by inserting after the item relating to section 7205 the following new item: 
 
 
7206. Special authority for development of Ford Island, Hawaii.  . 
(f)Amendments to Public Law 111–84Effective as if included in the enactment thereof, section 1202(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2512) is amended— 
(1)by striking 1208(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086) is amended in the second sentence and inserting 1208(f)(2) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as amended by section 1202(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 363), is further amended; and 
(2)by redesignating paragraphs (1) through (8), as proposed to be inserted, as subparagraphs (A) through (H), respectively and indenting the left margin of such subparagraphs, as so redesignated, 4 ems from the left margin. 
XICivilian Personnel Matters 
1101.Modification of certain authorities relating to personnel demonstration laboratories 
(a)Correction to cross reference for direct hire authority 
(1)In generalSubsection (b) of section 1108 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4618; 10 U.S.C. 1580 note) is amended by striking identified and all that follows and inserting designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as a Department of Defense science and technology reinvention laboratory.. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on October 28, 2009, the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84). 
(b)Modification of personnel ceiling in utilization of direct hire authority 
(1)In generalSubsection (c)(1) of section 1108 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 is amended by striking 2 percent and inserting 5 percent. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act. 
(c)Corrections to cross reference for requirements for full implementation of personnel demonstration project 
(1)In generalSection 1107 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 357) is amended— 
(A)in subsection (a) by striking exempted by and all that follows and inserting designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as Department of Defense science and technology reinvention laboratories.; and 
(B)in subsection (c), by striking as enumerated and all that follows and inserting designated as described in subsection (a).. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on October 28, 2009. 
(d)Correction to section reference 
(1)In generalSection 1121 of the National Defense Authorization Act for Fiscal Year 2010 (123 Stat. 2505) is amended— 
(A)in subsection (a), by striking Section 9902(h) of title 5, United States Code and inserting Section 9902(g) of title 5, United States Code, as redesignated by section 1113(b)(1)(B); and 
(B)in subsection (b), by striking section 9902(h) of such title 5 and inserting such section. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on October 28, 2009, as if included in the enactment of the National Defense Authorization Act for Fiscal Year 2010, to which such amendments relate. 
1102.Requirements for Department of Defense senior mentors 
(a)In generalThe Secretary of Defense shall issue appropriate policies and procedures to ensure that all senior mentors employed by the Department of Defense are— 
(1)hired as highly qualified experts under section 9903 of title 5, United States Code; and 
(2)required to comply with all applicable Federal laws and regulations on personnel and ethics matters. 
(b)Senior mentor definedIn this section, the term senior mentor means a retired flag, general, or other military officer or retired senior civilian official who provides expert experience-based mentoring, teaching, training, advice, and recommendations to senior military officers, staffs, and students as they participate in war games, warfighting courses, operational planning, operational exercises, and decision-making exercises. 
1103.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasEffective January 1, 2011, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as amended by section 1106(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2487), is further amended by striking calendar years 2009 and 2010 and inserting calendar years 2009 through 2011. 
1104.Extension and modification of enhanced Department of Defense appointment and compensation authority for personnel for care and treatment of wounded and injured members of the Armed Forces 
(a)Designation of occupations covered by recruitment and appointment authoritySubsection (a)(2) of section 1599c of title 10, United States Code, is amended— 
(1)in subparagraph (A)— 
(A)in clause (i)— 
(i)by striking medical or health professional positions and inserting health care occupation; and 
(ii)by striking shortage category positions and inserting a shortage category occupation or critical need occupation; and 
(B)in clause (ii), by striking highly qualified persons directly and inserting qualified persons directly in the competitive service; and 
(2)by adding at the end the following new subparagraph: 
 
(C)Any designation by the Secretary for purposes of subparagraph (A)(i) shall be based on an analysis of current and future Department of Defense workforce requirements. . 
(b)ExtensionSubsection (c) of such section is amended— 
(1)in paragraph (1)— 
(A)by inserting under subsection (a)(1) after Secretary of Defense; and 
(B)by striking September 30, 2012 and inserting December 31, 2015; and 
(2)in paragraph (2), by striking September 30, 2012 and inserting December 31, 2015. 
1105.Designation of Space and Missile Defense Technical Center of the U.S. Army Space and Missile Defense Command/Army Forces Strategic Command as a Department of Defense science and technology reinvention laboratorySection 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) is amended by adding at the end the following new paragraph: 
 
(18)The Space and Missile Defense Technical Center of the U.S. Army Space and Missile Defense Command/Army Forces Strategic Command. . 
1106.Treatment for certain employees paid saved or retained rates 
(a)In generalSection 1918(a)(3) of the Non-Foreign Area Retirement Equity Assurance Act of 2009 (5 U.S.C. 5304 note) is amended by striking January 1, 2012 and inserting January 1, 2010. 
(b)Interim pay adjustments 
(1)Adjustments 
(A)In generalUntil the Director of the Office of Personnel Management prescribes regulations in accordance with the amendment made by subsection (a), for employees receiving a cost-of-living allowance under section 5941 of title 5, United States Code, and a retained rate under section 5363 of that title, agencies shall— 
(i)calculate the adjustment under section 5363(b)(2)(B) of that title based on a maximum rate of basic pay, excluding any locality-based comparability payment; and 
(ii)provide an additional adjustment reflecting the full increase in the locality-based comparability payment that would apply to the employee but for receipt of a retained rate. 
(B)GuidanceNot later than 30 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall issue guidance for carrying out paragraph (1). 
(C)Other pay systemsFor employees in another pay system that receive a retained rate equivalent to a retained rate under section 5363 of title 5, United States Code, equivalent treatment shall be provided, consistent with section 1918(b) of the Non-Foreign Area Retirement Equity Assurance Act of 2009. 
1107.Rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear aircraft carrier home-ported in Japan 
(a)Overtime pay at time-and-a-half rateSection 5542(a) of title 5, United States Code, is amended by adding at the end the following new paragraph: 
 
(6)
(A)Notwithstanding paragraphs (1) and (2), for an employee of the Department of the Navy who is assigned to temporary duty to perform work aboard, or dockside in direct support of, the nuclear aircraft carrier that is home-ported in Japan and who would be nonexempt under the Fair Labor Standards Act but for the application of the foreign area exemption in section 13(f) of that Act (29 U.S.C. 213(f)), the overtime hourly rate of pay is an amount equal to one and one-half times the hourly rate of basic pay of the employee, and all that amount is premium pay. 
(B)Subparagraph (A) shall expire on September 30, 2014. . 
(b)Reports 
(1)Secretary of Navy reportNot later than September 30, 2013, the Secretary of the Navy shall submit to the Secretary of Defense and the Director of the Office of Personnel Management a report that— 
(A)describes the use of the authority under paragraph (6) of section 5542(a) of title 5, United States Code, as added by subsection (a), including associated costs, and including an evaluation of extent to which exercise of the authority helped the Navy in meeting its mission; and 
(B)provides a recommendation on whether an extension of the provisions of that paragraph is needed. 
(2)Report to CongressNot later than March 31, 2014, the Director of the Office of Personnel Management shall submit to the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Armed Services and the Committee on Oversight and Governmental Reform of the House of Representatives a report that— 
(A)addresses the use of paragraph (6) of section 5542(a) of title 5, United States Code, as so added, including associated costs, and including an evaluation of the extent to which exercise of the authority helped the Navy in meeting its mission; 
(B)describes the extent to which other employees experience the same circumstances as were experienced by those described in that paragraph before its enactment; 
(C)provides an analysis of the advantages and disadvantages that would be anticipated from extending the expiration date of the authority under that paragraph, and from expanding the authority under that paragraph to include other employees; and 
(D)conveys the report of the Secretary of the Navy referred to in paragraph (1). 
XIIMatters Relating to Foreign Nations 
ATraining and Assistance 
1201.Addition of allied government agencies to enhanced logistics interoperability authority 
(a)Enhanced interoperability authoritySubsection (a) of section 127d of title 10, United States Code, is amended— 
(1)by inserting (1) before Subject to; 
(2)by striking the second sentence; and 
(3)by adding at the end the following new paragraphs: 
 
(2)In addition to any logistic support, supplies, and services provided under paragraph (1), the Secretary of Defense may provide logistic support, supplies, and services to allied forces solely for the purpose of enhancing the interoperability of the logistical support systems of military forces participating in combined operations with the United States in order to facilitate such operations. Such logistic support, supplies, and services may also be provided under this paragraph to a nonmilitary logistics, security, or similar agency of an allied government if such provision would directly benefit the armed forces of the United States. 
(3)Provision of support, supplies, and services pursuant to paragraph (1) or (2) may be made only with the concurrence of the Secretary of State. . 
(b)Conforming amendments 
(1)Subsection (b) of such section is amended by striking subsection (a) in paragraphs (1) and (2) and inserting subsection (a)(1). 
(2)Subsection (c) of such section is amended— 
(A)in paragraph (1)— 
(i)by striking Except as provided in paragraph (2), the and inserting The; and 
(ii)by striking this section and inserting subsection (a)(1); and 
(B)in paragraph (2), by striking In addition and all that follows through fiscal year, and inserting The value of the logistic support, supplies, and services provided under subsection (a)(2) in any fiscal year may not. 
1202.Expansion of temporary authority to use acquisition and cross-servicing agreements to lend certain military equipment to certain foreign forces for personnel protection and survivability 
(a)Expansion for training for deploymentParagraph (3) of section 1202(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2412), as most recently amended by section 1252(a) of the National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–181; 122 Stat. 402), is further amended— 
(1)by striking only in Iraq or Afghanistan, or in a peacekeeping operation described in paragraph (1), as applicable, and; and 
(2)by striking those forces. and inserting “those forces and only— 
 
(A)in Iraq or Afghanistan; 
(B)in a peacekeeping operation described in paragraph (1); or 
(C)in connection with the training of those forces to be deployed to Iraq, Afghanistan, or a peacekeeping operation described in paragraph (1) for such deployment. . 
(b)Notice and wait on exercise of additional authoritySuch section is further amended by adding at the end the following new paragraph: 
 
(5)Notice and wait on provision of equipment for certain purposesEquipment may not be provided under paragraph (1) in connection with training as specified in paragraph (3)(C) until 15 days after the date on which the Secretary of Defense submits to the specified congressional committees written notice on the provision of such equipment for such purpose. . 
1203.Authority to build the capacity of Yemen Ministry of Interior Counter Terrorism Forces 
(a)AuthorityThe Secretary of Defense may, with the concurrence of the Secretary of State, provide assistance during fiscal year 2011 to enhance the ability of the Yemen Ministry of Interior Counter Terrorism Forces to conduct counterterrorism operations against al Qaeda in the Arabian Peninsula and its affiliates. 
(b)Types of assistance 
(1)Authorized elementsAssistance under subsection (a) may include the provision of equipment, supplies, and training. 
(2)Required elementsAssistance under subsection (a) shall be provided in a manner that promotes— 
(A)observance of and respect for human rights and fundamental freedoms; and 
(B)respect for legitimate civilian authority in Yemen. 
(3)Assistance otherwise prohibited by lawThe Secretary of Defense may not use the authority in subsection (a) to provide any type of assistance described in this subsection that is otherwise prohibited by any provision of law. 
(c)FundingOf the amount authorized to be appropriated by section 301 for operation and maintenance for fiscal year 2011, $75,000,000 may be utilized to provide assistance under subsection (a). 
(d)Notice to Congress 
(1)In generalNot less than 15 days before providing assistance under subsection (a), the Secretary of Defense shall submit to the committees of Congress specified in paragraph (2) a notice setting forth the assistance to be provided, including the types of such assistance, the budget for such assistance, and the completion date for the provision of such assistance. 
(2)Committees of CongressThe committees of Congress specified in this paragraph are— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
1204.Authority to pay personnel expenses in connection with African cooperation 
(a)In generalChapter 53 of title 10, United States Code, is amended by inserting after section 1050 the following new section: 
 
1050a.African cooperation: payment of personnel expensesThe Secretary of a military department may pay the travel, subsistence, and special compensation of officers and students of African countries and other expenses that the Secretary considers necessary for African cooperation. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 53 of such title is amended by inserting after the item relating to section 1050 the following new item: 
 
 
1050a. African cooperation: payment of personnel expenses.  . 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2010. 
BMatters Relating to Iraq, Afghanistan, and Pakistan 
1211.One-year extension and modification of Commanders' Emergency Response Program and related authorities 
(a)One-year extension of CERP authoritySection 1202(a) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3455), as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123. Stat. 2518), is further amended— 
(1)in the subsection heading, by striking Fiscal year 2010 and inserting Fiscal year 2011; 
(2)by striking fiscal year 2010 and inserting fiscal year 2011; and 
(3)by striking $1,300,000,000 and inserting $900,000,000. 
(b)One-year extension of authority To transfer funds for support of Afghanistan National Solidarity ProgramSubsection (d) of section 1222 of the National Defense Authorization Act for Fiscal Year 2010 is amended— 
(1)in paragraph (1) by striking fiscal year 2010 and inserting fiscal year 2011; and 
(2)in paragraph (4), by striking September 30, 2010 and inserting September 30 2011. 
(c)One-year extension of authority for use of funds for reintegration activities in AfghanistanSubsection (e) of section 1222 of the National Defense Authorization Act for Fiscal Year 2010 is amended— 
(1)in paragraph (1) by striking fiscal year 2010 and inserting fiscal year 2011; and 
(2)in paragraph (3), by striking September 30, 2010 and inserting September 30 2011. 
(d)Effective dateThe amendments made by this section shall take effect on October 1, 2010. 
1212.Increase in temporary limitation on amount for building capacity of foreign military forces to participate in or support military and stability operations 
(a)IncreaseSection 1206(c)(5) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as most recently amended by section 1206 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–81; 123 Stat. 2514), is further amended by striking $75,000,000 may be used during fiscal year 2011 and inserting $100,000,000 may be used during fiscal year 2011. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2010. 
1213.Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)Extension of authoritySubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2519), is further amended by striking section 1509(5) of the National Defense Authorization Act for Fiscal Year 2010 and inserting section 1503 of the National Defense Authorization Act for Fiscal Year 2011. 
(b)Limitation on AmountSubsection (d)(1) of such section, as so amended, is further amended in the second sentence by inserting or 2011 after fiscal year 2010. 
(c)Exception from notice to Congress requirementsSubsection (e) of such section, as so amended, is further amended— 
(1)by striking (e) Notice to Congress.—The Secretary of Defense and inserting the following: 
 
(e)Notice to Congress 
(1)In generalExcept as provided in paragraph (2), the Secretary of Defense ; and 
(2)by adding at the end the following new paragraph: 
 
(2)ExceptionThe requirement to provide notice under paragraph (1) shall not apply with respect to a reimbursement for access based on an international agreement. . 
(d)Submittal of guidance on use of authority for related other supportSuch section is further amended— 
(1)by redesignating subsection (g), as added by such amendments, as subsection (h); and 
(2)by inserting after subsection (f) the following new subsection (g): 
 
(g)Submittal of guidance on authority for other support 
(1)Initial submittalNot later than 30 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011, the Secretary of Defense shall submit to the appropriate congressional committees a copy of the guidance issued by the Secretary to the Armed Forces for the purpose of the provision of support authorized by subsection (b). 
(2)ModificationsIf the guidance in effect for the purpose stated in paragraph (1) is modified, the Secretary shall submit to the appropriate congressional committees a copy of the modification not later than 15 days after the date on which the Secretary makes the modification. . 
(e)Extension of notice requirement relating to reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2010, is further amended by striking September 30, 2011 and inserting September 30, 2012. 
1214.Extension and modification of Pakistan Counterinsurgency Fund 
(a)ExtensionSubsection (h) of section 1224 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2521) is amended by striking September 30, 2010 both places it appears and inserting September 30, 2011. 
(b)Required elements of assistanceSubsection (b) of such section is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)Required elements of assistanceAssistance provided to the security forces of Pakistan under this section in a fiscal year after fiscal year 2010 shall be provided in a manner that promotes— 
(A)observance of and respect for human rights and fundamental freedoms; and 
(B)respect for legitimate civilian authority within Pakistan. . 
1215.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Iraq and Afghanistan 
(a)Extension of authoritySubsection (h) of section 1234 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2532) is amended by striking September 30, 2010 and inserting December 31, 2011. 
(b)Quarterly reportsSubsection (f)(1) of such section is amended by striking during fiscal year 2010 and inserting through March 31, 2012. 
1216.Sense of Congress and reports on training of Afghan National Police 
(a)FindingsCongress makes the following findings: 
(1)The United States has had an expanded role in efforts to create and sustain Afghan National Police forces since 2002, including through training the Uniformed Police, the Afghan National Civil Order Police (ANCOP), the Border Police, the Counter Narcotics Police, the Criminal Investigation Police, and the Counter Terrorism Police. 
(2)Entities involved in the current Afghan National Police training program include the International Security Assistance Force (ISAF), the combined North Atlantic Treaty Organization Training Mission-Afghanistan (NTM-A), the Combined Security Transition Command-Afghanistan (CSTC-A) of the Department of Defense, the Department of State, the Civilian Police (CIVPOL) Program of the Bureau of International Narcotics and Law Enforcement Affair (INL), and the Afghan Ministry of the Interior (MOI). 
(3)As recently as February 2010, the Inspectors General of the Department of Defense and the Department of State found serious deficiencies in the management of the training program for the Afghan National Police, due in part to poor coordination between the Department of Defense and the Department of State, and that these deficiencies were adversely affecting the development of an Afghan National Police force. 
(4)A trained Afghan National Police force capable of being sustained by the Government of Afghanistan is critical to the success of the counterinsurgency mission in Afghanistan. 
(5)An April 15, 2010 hearing by the Committee on Homeland Security and Government Affairs of the Senate noted that there were systemic problems in Afghanistan in the coordination of Department of Defense, Department of State, and North Atlantic Treaty Organization (NATO) coalition police training and rule of law programs and a lack of contract management personnel to ensure adequate performance of such programs. 
(b)Sense of CongressIt is the sense of Congress that the United States Government should take measurable actions to— 
(1)improve its capacity to advise and mentor the Afghan National Police through— 
(A)more effective and efficient police training programs; 
(B)enhanced oversight of contracts for police training; 
(C)the enhancement of personnel and promotion systems for members of the Armed Forces to reward officers serving as advisors, mentors, and trainers for foreign forces such as the Afghan National Police; and 
(D)the provision of adequate funding for the Afghan National Police training program; and 
(2)clarify the roles, missions, and responsibilities of the departments and agencies of the United States Government for police training and the rule of law operations and improve the structuring of such responsibilities so that such departments and agencies have clear operational structures, sufficient funding and support, effective oversight, and clear chains of command and leadership with respect to such responsibilities. 
(c)DoD Inspector General report on Afghan National Police training program 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall, in consultation with the Inspector General of the Department of State, submit to the appropriate committees of Congress a report on the Afghan National Police training program. 
(2)ReviewIn preparing the report required by paragraph (1), the Inspector General of the Department of Defense shall conduct a review of the Afghan National Police training program that focuses on developments since the Inspector General of the Department of Defense and the Inspector General of the Department of State released the report entitled Department of Defense Obligations and Expenditures of Funds Provided to the Department of State for the Training and Mentoring of the Afghan National Police (DODIG Report No. D–2010–042, DOSIG Report No. MERO–A–10–06, February 9, 2010). 
(3)Elements of reportThe report required by paragraph (1) shall include the following: 
(A)A description of the components, planning, and scope of the Afghan National Police training program since the United States assumed control of the program in 2003. 
(B)A description of the cost to the United States of the Afghan National Police training program, including the source and amount of funding, and a description of the allocation of responsibility between the Department of Defense and the Department of State for funding the program. 
(C)A description of the allocation of responsibility between the Department of Defense and the Department of State for the oversight and execution of the program. 
(D)A description of the personnel and staffing requirements for overseeing and executing the program, both in the United States and in theater, including United States civilian government and military personnel, contractor personnel, and nongovernmental personnel, and non-United States civilian and military personnel, contractor personnel, and nongovernmental personnel. 
(E)An assessment of the cost, performance metrics, and planning associated with the transfer of administration of the contract for the Afghan National Police training program from the Department of State to the Department of Defense. 
(d)GAO report on use of Government personnel rather than contractors for training Afghan National Police 
(1)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall, in consultation with the Department of Defense and the Department of State, submit to the appropriate committees of Congress a report on the use of United States Government personnel rather than contractors for the training of the Afghan National Police. 
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)An assessment of the feasibility and advisability of transferring performance of the Afghan National Police training program from contractors to United States Government personnel, including an assessment of— 
(i)the shortfalls and inefficiencies in contractor performance of the Afghan National Police training program; 
(ii)the capacity of United States Government personnel available to address the shortfalls and inefficiencies described in clause (i) and to meet anticipated future needs under the Afghan National Police training program; and 
(iii)options for leveraging United States Government resources and capacity to better address current and future needs under the Afghan National Police training program. 
(B)An assessment of the impact for oversight, cost considerations, performance, policy, and other appropriate matters of transferring performance of the Afghan National Police training program from contractors to United States Government personnel. 
(C)An assessment of the lessons learned from the execution and oversight of the police training program in Iraq, and other applicable police training programs led by the Department of Defense, regarding the relative advantages and disadvantages of using United States Government personnel or contractors to perform the Afghan National Police training program. 
(e)Report on police training and rule of law programs abroad 
(1)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of Homeland Security, the Secretary of State, and the Attorney General, submit to the appropriate committees of Congress a report on the strategy for police training and rule of law programs in Afghanistan, Iraq, and elsewhere abroad. 
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)An assessment of the requirements for programs related to police training and the rule of law abroad. 
(B)Recommendations on the role of the Department of Defense in carrying out police training and rule of law programs abroad. 
(C)Recommendations on the manner in which police training and rule of law missions of the United States Government abroad should be structured so that these missions have clear operational structures. 
(D)Recommendations on the manner in which the Department of Defense should coordinate with other departments and agencies of the United States Government engaged in police training and rule of law activities abroad, in supported and supporting roles. 
(E)Recommendations on appropriate funding and support for the Department of Defense to carry out Department programs for police training and rule of law activities abroad. 
(F)Recommendations on mechanisms for effective oversight of Department of Defense programs for police training and rule of law activities abroad. 
(G)A specification of clear chains of command and leadership within the Department of Defense programs for police training and rule of law activities abroad. 
(f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committees on Armed Services, Foreign Relations, Homeland Security and Governmental Affairs, and Appropriations of the Senate; and 
(2)the Committees on Armed Services, Foreign Affairs, Oversight and Government Reform, and Appropriations of the House of Representatives. 
CReports 
1231.One-year extension of report on progress toward security and stability in AfghanistanSection 1230(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385), as amended by section 1236 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–81; 123 Stat. 2535), is further amended by striking 2011 and inserting 2012. 
1232.Two-year extension of United States plan for sustaining the Afghanistan National Security ForcesSection 1231(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 390) is amended by striking 2010 and inserting 2012. 
1233.Report on Department of Defense support for coalition operations 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the implementation of the coalition support authorities of the Department of Defense during Operation Iraqi Freedom and Operation Enduring Freedom. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the purpose and use of each coalition support authority of the Department of Defense. 
(2)For the period of Operation Enduring Freedom ending on September 30, 2010, a summary of the amount of training, equipment, services, or other assistance provided or loaned under any coalition support authority of the Department of Defense set forth, for each such authority, by amount provided or loaned during each fiscal year of such period for each recipient country. 
(3)For the period of Operation Iraqi Freedom ending on September 30, 2010, a summary of the amount of training, equipment, services, or other assistance provided or loaned under any coalition support authority of the Department of Defense set forth, for each such authority, by amount provided or loaned during each fiscal year of such period for each recipient country. 
(4)An assessment of the effectiveness of each coalition support authority of the Department of Defense in meeting its intended purpose. 
(5)For each recipient country of coalition support under a coalition support authority of the Department of Defense— 
(A)a description of the contribution of such country to coalition operations in Operation Enduring Freedom or Operating Iraqi Freedom; and 
(B)an assessment of the extent to which coalition support provided by the United States enhanced the ability of such country to participate in coalition operations in Operation Enduring Freedom or Operating Iraqi Freedom. 
(6)A description of the actions taken by the Department Defense to eliminate duplication and overlap in coalition support provided under the coalition support authorities of the Department of Defense. 
(7)An assessment by the Secretary of Defense whether there is an ongoing need for each coalition support authority of the Department of Defense, and an estimate of the anticipated future demand for coalition support under such coalition support authorities. 
(c)Coalition support authorities of the Department of Defense defined In this section, the term coalition support authorities of the Department of Defense means the following: 
(1)Coalition Support Funds, including the authority to provide specialized training and loan specialized equipment under the Coalition Support Fund (commonly referred to as the Coalition Readiness Support Program). 
(2)Lift and sustain authority under Appropriations acts or under section 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394). 
(3)Global lift and sustain authority under section 127c of title 10, United States Code. 
(4)The authority to provide logistic support, supplies, and services to allied forces participating in combined operations under section 127d of title 10, United States Code. 
(5)The temporary authority to lend significant military equipment under acquisition and cross-servicing agreements pursuant to section 1202 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364). 
(6)The authority under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) to provide assistance to build the capacity of foreign nations to support military or stability operations in which the United States Armed Forces are a participant. 
(7)Any other authority that the Secretary of Defense designates as a coalition support authority of the Department of Defense for purposes of the report required by subsection (a). 
1234.Report on United States engagement with the Islamic Republic of Iran 
(a)In generalNot later than January 31, 2011, the President shall submit to Congress a report on United States engagement with the Islamic Republic of Iran. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)Diplomatic engagementWith respect to diplomatic engagement, the following: 
(A)A description of areas of mutual interest to the Government of the United States and the Government of Iran in which cooperation and discussion could be of mutual interest. 
(B)A discussion and assessment of the commitment of the Government of Iran to engage in good-faith discussions with the United States to resolve matters of concern through negotiation. 
(C)An assessment of direct contacts between the Government of the United States and the Government of Iran, including any direct discussions, exchange of letters, or other activities. 
(2)Support for terrorismWith respect to support for terrorism, an assessment of the types and amount of support provided by Government of Iran to state sponsors of terrorism and groups designated by the United States as foreign terrorist organizations and regional militant groups, including organizations and groups present in Iraq and Afghanistan. 
(3)Nuclear activitiesWith respect to nuclear activities, an assessment of the extent to which the Government of Iran has complied with United Nations Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), and 1835 (2008), and with any other applicable resolutions adopted by the United Nations Security Council as of the date of the report. 
(4)Missile activitiesWith respect to missile activities, an assessment of the extent to which the Government of Iran has continued development of its ballistic missile program, including participation in any imports or exports of any items, materials, goods, and technologies related to that program and has complied with applicable United Nations Security Council Resolutions. 
(5)Support to illegal narcotics network in afghanistanWith respect to narcotics network in Afghanistan, an assessment of the extent to which the Government of Iran has supported and facilitated or attempted to disrupt the narcotics trade in Afghanistan. 
(6)Strategic decision-makingWith respect to the strategic decision making of the Government of Iran, an assessment of how the threat perceptions of the Government of Iran affect its strategic decision-making regarding its nuclear program, and how threats to use force against the Government of Iran affect that decision-making process. 
(7)Sanctions against iranWith regard to sanctions against Iran, the following: 
(A)A list of all current United States bilateral and multilateral sanctions against Iran. 
(B)A description and discussion of United States diplomatic efforts to enforce bilateral and multilateral sanctions against Iran and to strengthen international efforts to enforce such sanctions. 
(C)An assessment of the effectiveness of existing bilateral and multilateral economic sanctions towards achieving the goals of the United States with regard to— 
(i)the Government of Iran; 
(ii)the Islamic Revolutionary Guard Corps; and 
(iii)access of the Iran people to information and communications on the Internet. 
(D)A list of all United States and foreign registered entities that the Secretary of State has determined to be engaged in activities in violation of existing United States bilateral or multilateral sanctions against Iran. 
(E)A list of all entities that provide censorship, surveillance, and other technology to the Government of Iran that enable the Government of Iran to restrict the free flow of information or disrupt, monitor, or otherwise restrict speech in Iran. 
(F)A summary of United States efforts to enforce sanctions against Iran, including— 
(i)a list of all investigations initiated in the 18-month period ending on the date of the enactment of this Act that have resulted in a determination that activities subject to sanctions have occurred; 
(ii)a description of the actions taken by the United States Government pursuant to each such determination; and 
(iii)a description of the status of outstanding investigations undertaken under the Iran Freedom Support Act (Public Law 109–293) and the procedures in place to bring such investigations to a conclusion. 
(8)Student visasWith respect to student visa policy, an assessment of opportunities for the United States and Iran to engage in educational exchanges, including— 
(A)opportunities for expanding educational exchanges for Iranian students to study in the United States; and 
(B)the feasibility and advisability of expanding the number and types of visas issued to Iranians for educational exchanges. 
(c)Period of reportExcept as otherwise provided in this section, the period covered by the report required by subsection (a) shall be the period beginning on the date of the submittal of the report required by section 1241 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–81; 123 Stat. 2537) and ending on the date of the submittal of the report required by subsection (a). 
(d)Submittal of similar reports and materialsIf any report or other material, whether required by law or not, submitted to Congress or any committee of Congress substantially responds to any requirement contained in this section, such requirement shall be considered to have been satisfied by including in the report required by subsection (a) a listing of the title and date of the other such report or material so submitted. 
(e)Submittal in classified formTo the extent possible the report required by subsection (a) shall be submitted in an unclassified format. 
1235.Defense Policy Board report on Department of Defense strategy to counter violent extremism outside the United States 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Defense Policy Board shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the strategy of the Department of Defense to counter violent extremism outside the United States. 
(b)ElementsThe report required by subsection (a) shall include, at a minimum, the following: 
(1)A review of the current strategy, research activities, resource allocations, and organizational structure of the Department of Defense for countering violent extremism outside the United States. 
(2)An analysis of alternatives and options available to the Department to counter violent extremism outside the United States. 
(3)An analysis of the current information campaign of the Department against violent extremists outside the United States. 
(4)Such recommendations for further action to address the matters covered by the report as the Defense Policy Board considers appropriate. 
1236.Report on Cuba 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Director of National Intelligence and the Secretary of State, submit to the congressional defense committees a report setting forth the following: 
(1)A description of any connections between the Government of Cuba and drug trafficking organizations in the Western Hemisphere. 
(2)A description of any economic, intelligence, or other support provided by the governments of Bolivia, Ecuador, or Venezuela to the Government of Cuba. 
(3)A description of any agreements or other arrangements between the Government of Cuba and the governments currently on the United States list of state sponsors of terrorism. 
(4)A description of any activities by the Government of Cuba to develop any biological or cyber warfare capabilities, including any collaboration with other countries in the Western Hemisphere for that purpose. 
(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1237.Report on Venezuela 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Director of National Intelligence and the Secretary of State, submit to the congressional defense committees a report setting forth the following: 
(1)A description of any activities by the Government of Venezuela to supply any terrorist organization with planning, training, logistics, and lethal material support. 
(2)A description of any activities by the Government of Venezuela to provide direct or indirect financial assistance to any terrorist organization. 
(3)A description of any activities by the Government of Venezuela to provide other types of assistance that could provide material support for the activities of any terrorist organization. 
(4)A description of any activities or assistance, including the proliferation of nuclear materials, the Government of Venezuela is engaged in with or providing to the governments currently on the United States list of state sponsors of terrorism. 
(5)A description of any other activities being conducted by the Government of Venezuela in the Western Hemisphere that undermine the national interest of the United States. 
(b)Terrorist organizations of particular interestThe report required by subsection (a) shall focus primarily on, but not be limited, to the following terrorist organizations: 
(1)Hamas. 
(2)Hezbollah. 
(3)The National Liberation Army. 
(4)The Revolutionary Armed Forces of Colombia 
(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1238.Report on the disarmament of the Lord’s Resistance Army 
(a)Sense of SenateIt is the sense of the Senate that the United States should, consistent with policy established by the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act of 2009 (Public Law 111–172)— 
(1)work with regional governments toward a comprehensive and lasting resolution to the conflict in northern Uganda and other areas affected by the Lord’s Resistance Army; 
(2)provide political, military, logistics, and intelligence support for multilateral efforts to protect civilians from the Lord’s Resistance Army; 
(3)provide, in the continued absence of a negotiated solution, political, economic, military, logistics, and intelligence support to multilateral efforts to apprehend or remove Joseph Kony and his top commanders from the battlefield and to disarm and demobilize the remaining Lord’s Resistance Army fighters; and 
(4)provide assistance to respond to the humanitarian needs of populations in northeastern Congo, southern Sudan, and Central African Republic currently affected by the activity of the Lord’s Resistance Army. 
(b)Report on strategy to support the disarmament of the Lord’s Resistance Army 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State, develop and submit to the Committees on Armed Services of the Senate and House of Representatives a report setting forth a strategy to provide military, logistics, and intelligence support for multilateral efforts to mitigate and eliminate the threat to civilians and regional stability posed by the Lord’s Resistance Army. 
(2)ElementsThe strategy required by paragraph (1) shall include an assessment of the level of support required to— 
(A)help strengthen efforts by the United Nations and regional governments to protect civilians from attacks by the Lord’s Resistance Army; 
(B)apprehend or remove Joseph Kony and his top commanders from the battlefield in the continued absence of a negotiated solution; and 
(C)help disarm and demobilize the remaining Lord’s Resistance Army fighters. 
(3)FormThe report under this subsection shall be submitted in unclassified form, but may include a classified annex. 
XIIICOOPERATIVE THREAT REDUCTION 
1301.Specification of cooperative threat reduction programs and funds 
(a)Specification of cooperative threat reduction programsFor purposes of section 301 and other provisions of this Act, Cooperative Threat Reduction programs are the programs specified in section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note). 
(b)Fiscal year 2011 cooperative threat reduction funds definedAs used in this title, the term fiscal year 2011 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for Cooperative Threat Reduction programs. 
(c)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for Cooperative Threat Reduction programs shall be available for obligation for fiscal years 2011, 2012, and 2013. 
1302.Funding allocations 
(a)Funding for specific purposesOf the $522,512,000 authorized to be appropriated to the Department of Defense for fiscal year 2011 in section 301 and made available by the funding table in section 4301 for Cooperative Threat Reduction programs, the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination in Russia, $66,732,000. 
(2)For strategic nuclear arms elimination in Ukraine, $6,800,000. 
(3)For nuclear weapons storage security in Russia, $9,614,000. 
(4)For nuclear weapons transportation security in Russia, $45,000,000. 
(5)For weapons of mass destruction proliferation prevention, $79,821,000. 
(6)For biological threat reduction in the former Soviet Union, $209,034,000. 
(7)For chemical weapons destruction, $3,000,000. 
(8)For defense and military contacts, $5,000,000. 
(9)For global nuclear lockdown, $74,471,000. 
(10)For activities designated as Other Assessments/Administrative Costs, $23,040,000. 
(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2011 Cooperative Threat Reduction funds may be obligated or expended for a purpose other than a purpose listed in paragraphs (1) through (10) of subsection (a) until 15 days after the date that the Secretary of Defense submits to Congress a report on the purpose for which the funds will be obligated or expended and the amount of funds to be obligated or expended. Nothing in the preceding sentence shall be construed as authorizing the obligation or expenditure of fiscal year 2011 Cooperative Threat Reduction funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under this title or any other provision of law. 
(c)Limited authority to vary individual amounts 
(1)In generalSubject to paragraph (2), in any case in which the Secretary of Defense determines that it is necessary to do so in the national interest, the Secretary may obligate amounts appropriated for fiscal year 2011 for a purpose listed in paragraphs (1) through (10) of subsection (a) in excess of the specific amount authorized for that purpose. 
(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in paragraphs (1) through (10) of subsection (a) in excess of the specific amount authorized for such purpose may be made using the authority provided in paragraph (1) only after— 
(A)the Secretary submits to Congress notification of the intent to do so together with a complete discussion of the justification for doing so; and 
(B)15 days have elapsed following the date of the notification. 
1303.Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet UnionNone of the fiscal year 2011 Cooperative Threat Reduction funds may be obligated or expended to establish a center of excellence in a country that is not a state of the former Soviet Union until the date that is 15 days after the date on which the Secretary of Defense submits to the congressional defense committees a report that includes the following: 
(1)An identification of the country in which the center will be located. 
(2)A description of the purpose for which the center will be established. 
(3)The agreement under which the center will operate. 
(4)A funding plan for the center, including— 
(A)the amount of funds to be provided by the government of the country in which the center will be located; and 
(B)the percentage of the total cost of establishing and operating the center the funds described in subparagraph (A) will cover. 
1304.Plan for nonproliferation, proliferation prevention, and threat reduction activities with the People's Republic of China 
(a)In generalNot later than March 1, 2011, the Secretary of Defense and Secretary of Energy shall jointly submit to the congressional defense committees a plan to carry out activities relating to nonproliferation, proliferation prevention, and threat reduction with the Government of the People's Republic of China during fiscal years 2011 through 2016. 
(b)ElementsThe plan required by subsection (a) shall include the following: 
(1)A description of the activities to be carried out under the plan. 
(2)A description of milestones and goals for such activities. 
(3)An estimate of the annual cost of such activities. 
(4)An estimate of the amount of the total cost of such activities to be provided by the Government of the People's Republic of China. 
XIVOther Authorizations 
AMilitary Programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4401. 
1402.National Defense Sealift FundFunds are hereby authorized to be appropriated for fiscal year 2011 for the National Defense Sealift Fund, as specified in the funding table in section 4401. 
1403.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4401. 
1404.Chemical Agents and Munitions Destruction, Defense 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4401. 
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), as amended by section 1411 of this Act; and 
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1405.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4401. 
1406.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4401. 
BChemical Demilitarization Matters 
1411.Consolidation and reorganization of statutory authority for destruction of United States stockpile of lethal chemical agents and munitions 
(a)Restatement of statutory authority with consolidation and reorganizationSection 1412 of the National Defense Authorization Act, 1986 (50 U.S.C. 1521) is amended to read as follows: 
 
1412.Destruction of existing stockpile of lethal chemical agents and munitions 
(a)In generalThe Secretary of Defense shall, in accordance with the provisions of this section, carry out the destruction of the United States' stockpile of lethal chemical agents and munitions that exists on November 8, 1985. 
(b)Date for completion
(1)The destruction of such stockpile shall be completed by the stockpile elimination deadline. 
(2)If the Secretary of Defense determines at any time that there will be a delay in meeting the requirement in paragraph (1) for the completion of the destruction of chemical weapons by the stockpile elimination deadline, the Secretary shall immediately notify the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives of that projected delay. 
(3)For purposes of this section, the term stockpile elimination deadline means the deadline established by the Chemical Weapons Convention, but not later than December 31, 2017. 
(c)Initiation of demilitarization operationsThe Secretary of Defense may not initiate destruction of the chemical munitions stockpile stored at a site until the following support measures are in place: 
(1)Support measures that are required by Department of Defense and Army chemical surety and security program regulations. 
(2)Support measures that are required by the general and site chemical munitions demilitarization plans specific to that installation. 
(3)Support measures that are required by the permits required by the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) and the Clean Air Act (42 U.S.C. 7401 et seq.) for chemical munitions demilitarization operations at that installation, as approved by the appropriate State regulatory agencies. 
(d)Environmental protection and use of facilities
(1)In carrying out the requirement of subsection (a), the Secretary of Defense shall provide for— 
(A)maximum protection for the environment, the general public, and the personnel who are involved in the destruction of the lethal chemical agents and munitions referred to in subsection (a), including but not limited to the use of technologies and procedures that will minimize risk to the public at each site; and 
(B)adequate and safe facilities designed solely for the destruction of lethal chemical agents and munitions. 
(2)Facilities constructed to carry out this section shall, when no longer needed for the purposes for which they were constructed, be disposed of in accordance with applicable laws and regulations and mutual agreements between the Secretary of the Army and the Governor of the State in which the facility is located. 
(3)
(A)Facilities constructed to carry out this section may not be used for a purpose other than the destruction of the stockpile of lethal chemical agents and munitions that exists on November 8, 1985. 
(B)The prohibition in subparagraph (A) shall not apply with respect to items designated by the Secretary of Defense as lethal chemical agents, munitions, or related materials after November 8, 1985, if the State in which a destruction facility is located issues the appropriate permit or permits for the destruction of such items at the facility. 
(e)Grants and cooperative agreements
(1)
(A)In order to carry out subsection (d)(1)(A), the Secretary of Defense may make grants to State and local governments and to tribal organizations (either directly or through the Federal Emergency Management Agency) to assist those governments and tribal organizations in carrying out functions relating to emergency preparedness and response in connection with the disposal of the lethal chemical agents and munitions referred to in subsection (a). Funds available to the Department of Defense for the purpose of carrying out this section may be used for such grants. 
(B)Additionally, the Secretary may provide funds through cooperative agreements with State and local governments, and with tribal organizations, for the purpose of assisting them in processing, approving, and overseeing permits and licenses necessary for the construction and operation of facilities to carry out this section. The Secretary shall ensure that funds provided through such a cooperative agreement are used only for the purpose set forth in the preceding sentence. 
(C)In this paragraph, the term tribal organization has the meaning given that term in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)). 
(2)
(A)In coordination with the Secretary of the Army and in accordance with agreements between the Secretary of the Army and the Administrator of the Federal Emergency Management Agency, the Administrator shall carry out a program to provide assistance to State and local governments in developing capabilities to respond to emergencies involving risks to the public health or safety within their jurisdictions that are identified by the Secretary as being risks resulting from— 
(i)the storage of lethal chemical agents and munitions referred to in subsection (a) at military installations in the continental United States; or 
(ii)the destruction of such agents and munitions at facilities referred to in subsection (d)(1)(B). 
(B)Assistance may be provided under this paragraph for capabilities to respond to emergencies involving an installation or facility as described in subparagraph (A) until the earlier of the following: 
(i)The date of the completion of all grants and cooperative agreements with respect to the installation or facility for purposes of this paragraph between the Federal Emergency Management Agency and the State and local governments concerned. 
(ii)The date that is 180 days after the date of the completion of the destruction of lethal chemical agents and munitions at the installation or facility. 
(C)Not later than December 15 of each year, the Administrator shall transmit a report to Congress on the activities carried out under this paragraph during the fiscal year preceding the fiscal year in which the report is submitted. 
(f)Requirement for strategic plan
(1)The Under Secretary of Defense for Acquisition, Technology, and Logistics and the Secretary of the Army shall jointly prepare, and from time to time shall update as appropriate, a strategic plan for future activities for destruction of the United States' stockpile of lethal chemical agents and munitions. 
(2)The plan shall include, at a minimum, the following considerations: 
(A)Realistic budgeting for stockpile destruction and related support programs. 
(B)Contingency planning for foreseeable or anticipated problems. 
(C)A management approach and associated actions that address compliance with the obligations of the United States under the Chemical Weapons Convention and that take full advantage of opportunities to accelerate destruction of the stockpile. 
(3)The Secretary of Defense shall each year submit to the Committee on the Armed Services of the Senate and the Committee on Armed Services of the House of Representatives the strategic plan as most recently prepared and updated under paragraph (1). Such submission shall be made each year at the time of the submission to the Congress that year of the President's budget for the next fiscal year. 
(g)Management organization
(1)In carrying out this section, the Secretary of Defense shall provide for a management organization within the Department of the Army. The Secretary of the Army shall be responsible for management of the destruction of agents and munitions at all sites except Blue Grass Army Depot, Kentucky, and Pueblo Chemical Depot, Colorado 
(2)The program manager for the Assembled Chemical Weapons Alternative Program shall be responsible for management of the construction, operation, and closure, and any contracting relating thereto, of chemical demilitarization activities at Bluegrass Army Depot, Kentucky, and Pueblo Army Depot, Colorado, including management of the pilot-scale facility phase of the alternative technology selected for the destruction of lethal chemical munitions. In performing such management, the program manager shall act independently of the Army program manager for Chemical Demilitarization and shall report to the Under Secretary of Defense for Acquisition, Technology, and Logistics 
(3)The Secretary of Defense shall designate a general officer or civilian equivalent as the director of the management organization established under paragraph (1). Such officer shall have— 
(A)experience in the acquisition, storage, and destruction of chemical agents and munitions; and 
(B)outstanding qualifications regarding safety in handling chemical agents and munitions. 
(h)Identification of funds
(1)Funds for carrying out this section, including funds for military construction projects necessary to carry out this section, shall be set forth in the budget of the Department of Defense for any fiscal year as a separate account. Such funds shall not be included in the budget accounts for any military department. 
(2)Amounts appropriated to the Secretary of Defense for the purpose of carrying out subsection (e) shall be promptly made available to the Administrator of the Federal Emergency Management Agency. 
(i)Annual reports
(1)Except as provided by paragraph (3), the Secretary of Defense shall transmit, by December 15 each year, a report to Congress on the activities carried out under this section during the fiscal year ending on September 30 of the calendar year in which the report is to be made. 
(2)Each annual report shall include the following: 
(A)A site-by-site description of the construction, equipment, operation, and dismantling of facilities (during the fiscal year for which the report is made) used to carry out the destruction of agents and munitions under this section, including any accidents or other unplanned occurrences associated with such construction and operation. 
(B)A site-by-site description of actions taken to assist State and local governments (either directly or through the Federal Emergency Management Agency) in carrying out functions relating to emergency preparedness and response in accordance with subsection (e). 
(C)An accounting of all funds expended (during such fiscal year) for activities carried out under this section, with a separate accounting for amounts expended for— 
(i)the construction of and equipment for facilities used for the destruction of agents and munitions; 
(ii)the operation of such facilities; 
(iii)the dismantling or other closure of such facilities; 
(iv)research and development; 
(v)program management; 
(vi)travel and associated travel costs for Citizens' Advisory Commissioners under subsection (m)(7); and 
(vii)grants to State and local governments to assist those governments in carrying out functions relating to emergency preparedness and response in accordance with subsection (e). 
(D)An assessment of the safety status and the integrity of the stockpile of lethal chemical agents and munitions subject to this section, including— 
(i)an estimate on how much longer that stockpile can continue to be stored safely; 
(ii)a site-by-site assessment of the safety of those agents and munitions; and 
(iii)a description of the steps taken (to the date of the report) to monitor the safety status of the stockpile and to mitigate any further deterioration of that status. 
(3)The Secretary shall transmit the final report under paragraph (1) not later than 120 days following the completion of activities under this section. 
(j)Semiannual reports
(1)Not later than March 1 and September 1 each year until the year in which the United States completes the destruction of its entire stockpile of chemical weapons under the terms of the Chemical Weapons Convention, the Secretary of Defense shall submit to the members and committees of Congress referred to in paragraph (3) a report on the implementation by the United States of its chemical weapons destruction obligations under the Chemical Weapons Convention. 
(2)Each report under paragraph (1) shall include the following: 
(A)The anticipated schedule at the time of such report for the completion of destruction of chemical agents, munitions, and materiel at each chemical weapons demilitarization facility in the United States. 
(B)A description of the options and alternatives for accelerating the completion of chemical weapons destruction at each such facility, particularly in time to meet the stockpile elimination deadline. 
(C)A description of the funding required to achieve each of the options for destruction described under subparagraph (B), and a detailed life-cycle cost estimate for each of the affected facilities included in each such funding profile. 
(D)A description of all actions being taken by the United States to accelerate the destruction of its entire stockpile of chemical weapons, agents, and materiel in order to meet the current stockpile elimination deadline under the Chemical Weapons Convention of April 29, 2012, or as soon thereafter as possible. 
(3)The members and committees of Congress referred to in this paragraph are— 
(A)the majority leader and the minority leader of the Senate and the Committee on Armed Services and the Committee on Appropriations of the Senate; and 
(B)the Speaker of the House of Representatives, the majority leader and the minority leader of the House of Representatives, and the Committee on Armed Services and the Committee on Appropriations of the House of Representatives. 
(k)Authorized use of toxic chemicalsConsistent with United States obligations under the Chemical Weapons Convention, the Secretary of Defense may develop, produce, otherwise acquire, retain, transfer, and use toxic chemicals and their precursors for purposes not prohibited by the Chemical Weapons Convention if the types and quantities of such chemicals and precurors are consistent with such purposes, including for protective purposes such as protection against toxic chemicals and protection against chemical weapons. 
(l)Surveillance and assessment programThe Secretary of Defense shall conduct an ongoing comprehensive program of— 
(1)surveillance of the existing United States stockpile of chemical weapons; and 
(2)assessment of the condition of the stockpile. 
(m)Chemical demilitarization citizens’ advisory commissions
(1)
(A)The Secretary of the Army shall establish a citizens’ commission for each State in which there is a chemical demilitarization facility under Army management. 
(B)The Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs shall establish a chemical demilitarization citizens’ commission in Colorado and in Kentucky. 
(C)Each commission under this subsection shall be known as the Chemical Demilitarization Citizens Advisory Commission’ for the State concerned. 
(2)
(A)The Secretary of the Army, or the Department of Defense with respect to Colorado and Kentucky, shall provide for a representative to meet with each commission established under this subsection to receive citizen and State concerns regarding the ongoing program for the disposal of the lethal chemical agents and munitions in the stockpile referred to in subsection (a) at each of the sites with respect to which a commission is established pursuant to paragraph (1). 
(B)The Secretary of the Army shall provide for a representative from the Office of the Assistant Secretary of the Army (Acquisition, Logistics, and Technology) to meet with each commission under Army management. 
(C)The Department of Defense shall provide for a representative from the Office of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs to meet with the commissions in Colorado and Kentucky. 
(3)
(A)Each commission under this subsection shall be composed of nine members appointed by the Governor of the State. Seven of such members shall be citizens from the local affected areas in the State. The other two shall be representatives of State government who have direct responsibilities related to the chemical demilitarization program. 
(B)For purposes of this paragraph, affected areas are those areas located within a 50-mile radius of a chemical weapons storage site. 
(4)For a period of five years after the termination of any commission under this subsection, no corporation, partnership, or other organization in which a member of that commission, a spouse of a member of that commission, or a natural or adopted child of a member of that commission has an ownership interest may be awarded— 
(A)a contract related to the disposal of lethal chemical agents or munitions in the stockpile referred to in subsection (a); or 
(B)a subcontract under such a contract. 
(5)The members of each commission under this subsection shall designate the chair of such commission from among the members of such commission. 
(6)Each commission under this subsection shall meet with a representative from the Army, or the Office of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs with respect to the commissions in Colorado and Kentucky, upon joint agreement between the chair of such commission and that representative. The two parties shall meet not less often than twice a year and may meet more often at their discretion. 
(7)Members of each commission under this subsection shall receive no pay for their involvement in the activities of their commissions. Funds appropriated for the Chemical Stockpile Demilitarization Program may be used for travel and associated travel costs for commissioners of commissions under this subsection when such travel is conducted at the invitation of the Assistant Secretary of the Army (Acquisition, Logistics, and Technology) or the invitation of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs for the commissions in Colorado and Kentucky. 
(8)Each commission under this subsection shall be terminated after the closure activities required pursuant to regulations prescribed by the Administrator of the Environmental Protection Agency pursuant to the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) have been completed for the chemical agent destruction facility in such commission’s State, or upon the request of the Governor of such commission’s State, whichever occurs first. 
(n)Incentive clauses in chemical demilitarization contracts
(1)
(A)The Secretary of Defense may, for the purpose specified in paragraph (B), authorize the inclusion of an incentives clause in any contract for the destruction of the United States stockpile of lethal chemical agents and munitions carried out pursuant to subsection (a). 
(B)The purpose of a clause referred to in subparagraph (A) is to provide the contractor for a chemical demilitarization facility an incentive to accelerate the safe elimination of the United States chemical weapons stockpile and to reduce the total cost of the Chemical Demilitarization Program by providing incentive payments for the early completion of destruction operations and the closure of such facility. 
(2)
(A)An incentives clause under this subsection shall permit the contractor for the chemical demilitarization facility concerned the opportunity to earn incentive payments for the completion of destruction operations and facility closure activities within target incentive ranges specified in such clause. 
(B)The maximum incentive payment under an incentives clause with respect to a chemical demilitarization facility may not exceed the following amounts: 
(i)In the case of an incentive payment for the completion of destruction operations within the target incentive range specified in such clause, $110,000,000. 
(ii)In the case of an incentive payment for the completion of facility closure activities within the target incentive range specified in such clause, $55,000,000. 
(C)An incentives clause in a contract under this section shall specify the target incentive ranges of costs for completion of destruction operations and facility closure activities, respectively, as jointly agreed upon by the contracting officer and the contractor concerned. An incentives clause shall require a proportionate reduction in the maximum incentive payment amounts in the event that the contractor exceeds an agreed-upon target cost if such excess costs are the responsibility of the contractor. 
(D)The amount of the incentive payment earned by a contractor for a chemical demilitarization facility under an incentives clause under this subsection shall be based upon a determination by the Secretary on how early in the target incentive range specified in such clause destruction operations or facility closure activities, as the case may be, are completed. 
(E)The provisions of any incentives clause under this subsection shall be consistent with the obligation of the Secretary of Defense under subsection (d)(1)(A), to provide for maximum protection for the environment, the general public, and the personnel who are involved in the destruction of the lethal chemical agents and munitions. 
(F)In negotiating the inclusion of an incentives clause in a contract under this subsection, the Secretary may include in such clause such additional terms and conditions as the Secretary considers appropriate. 
(3)
(A)No payment may be made under an incentives clause under this subsection unless the Secretary determines that the contractor concerned has satisfactorily performed its duties under such incentives clause. 
(B)An incentives clause under this subsection shall specify that the obligation of the Government to make payment under such incentives clause is subject to the availability of appropriations for that purpose. Amounts appropriated for Chemical Agents and Munitions Destruction, Defense, shall be available for payments under incentives clauses under this subsection. 
(o)DefinitionsIn this section: 
(1)The term chemical agent and munition means an agent or munition that, through its chemical properties, produces lethal or other damaging effects on human beings, except that such term does not include riot control agents, chemical herbicides, smoke and other obscuration materials. 
(2)The term Chemical Weapons Convention means the Convention on the Prohibition of Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, with annexes, done at Paris, January 13, 1993, and entered into force April 29, 1997 (T. Doc. 103–21). 
(3)The term lethal chemical agent and munition means a chemical agent or munition that is designed to cause death, through its chemical properties, to human beings in field concentrations. 
(4)The term destruction means, with respect to chemical munitions or agents— 
(A)the demolishment of such munitions or agents by incineration or by any other means; or 
(B)the dismantling or other disposal of such munitions or agents so as to make them useless for military purposes and harmless to human beings under normal circumstances. . 
(b)Repeal of laws restated in section 1412 and obsolete provisions of lawThe following provisions of law are repealed: 
(1)Section 125 of the National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public Law 100–180; 101 Stat. 1043; 50 U.S.C. 1521 note). 
(2)Sections 172, 174, 175, and 180 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2341; 50 U.S.C. 1521 note). 
(3)Section 152 of the National Defense Authorization Act for Fiscal Year 1996 (50 U.S.C. 1521 note). 
(4)Section 8065 of the Omnibus Consolidated Appropriations Act, 1997 (50 U.S.C. 1521 note). 
(5)Section 142 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (50 U.S.C. 1521 note). 
(6)Section 141 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 537; 50 U.S.C. 1521 note). 
(7)Section 8122 of the Department of Defense Appropriations Act, 2003 (Public Law 107–248; 116 Stat. 1566; 50 U.S.C. 1521 note). 
(8)Section 923 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2360; 50 U.S.C. 1521 note). 
(9)Section 8119 of the Department of Defense Appropriations Act, 2008 (Public Law 110–116; 121 Stat. 1340; 50 U.S.C. 1521 note). 
(10)Section 922(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 283; 50 U.S.C. 1521 note). 
COther Matters 
1421.Authority for transfer of funds to Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois 
(a)Authority for transfer of fundsFunds authorized to be appropriated by section 1403 and available for Defense Health Program for operation and maintenance as specified in the funding table in section 4401 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated for the Department of Defense specifically for such transfer. 
(b)Use of transferred fundsFor purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement pursuant to section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 455). 
XVOverseas Contingency Operations 
1500.PurposeThe purpose of this title is to authorize appropriations for the Department of Defense for fiscal year 2011 to provide additional funding for overseas contingency operations of the Department of Defense in that fiscal year. 
AAuthorization of Additional Appropriations 
1501.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102. 
1502.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202. 
1503.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302. 
1504.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2011 for the Department of Defense for military personnel in the amount of $15,275,502,000. 
1505.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4402. 
1506.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4402. 
1507.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4402. 
1508.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4402. 
BFinancial Matters 
1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 
1522.Special transfer authority 
(a)Authority To Transfer Authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2011 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $4,000,000,000. 
(b)Terms and ConditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. 
(c)Additional AuthorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. 
COther Matters 
1531.Availability of amounts in Overseas Contingency Operations Transfer Fund solely for detainee operations at United States Naval Station, Guantanamo Bay, CubaOf the amount authorized to be appropriated by section 1503 and available for the Overseas Contingency Operations Transfer Fund as specified in the funding table in section 4302, not more than $105,000,000 shall be available solely for detainee operations at United States Naval Station, Guantanamo Bay, Cuba. 
1532.Limitations on availability of funds in Afghanistan Security Forces Fund 
(a)Limitations 
(1)In generalFunds authorized to be appropriated by section 1507 and available for the Afghanistan Security Forces Fund as specified in the funding table in section 4302 shall be subject to the conditions contained in subsections (b), (c), (e), (f), and (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by subsections (b), (c), and (d) of this section. 
(2)Prohibition on transfer of fundsFunds described in paragraph (1) shall not be subject to transfer pursuant to the authority in subsection (d) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008. 
(b)Availability of funds for non-intelligence activitiesSubsection (b)(1) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 is amended by striking the period at the end and inserting the following: , including those forces and personnel of Afghan ministries assigned to or in support of the Major Crimes Task Force.. 
(c)Modification of prior notice to Congress on use of fundsSubsection (e) of such section is amended by striking five days and inserting 15 days. 
(d)Treatment of certain reports as satisfying requirement for quarterly reports on use of fundsSubsection (g) of such section is amended— 
(1)by striking (g) Quarterly reports.—Not later and inserting the following: 
 
(g)Quarterly reports 
(1)In generalNot later ; and 
(2)by adding at the end the following new paragraph: 
 
(2)Treatment of certain other reports as satisfying report requirementsThe Secretary may treat a report submitted under section 9010 of the Department of Defense Appropriations Act, 2010 (Public Law 111–118; 123 Stat. 3466), or a successor provision of law, with respect to a fiscal-year quarter as satisfying the requirements for a report under paragraph (1) with respect to such fiscal-year quarter. . 
1533.Iraq Security Forces Fund 
(a)Use of funds 
(1)In generalFunds authorized to be appropriated by section 1507 and available for the Iraq Security Forces Fund pursuant to the funding table in section 4302 shall be available to the Secretary of Defense for the purpose of allowing the Commander, United States Forces Iraq, to provide assistance to build the minimum essential capabilities of the security forces of the Ministry of Defense and the Ministry of Interior of Iraq. 
(2)Types of assistance authorizedAssistance provided under this section may include the provision of equipment, supplies, services, training, and repair and renovation of facilities and infrastructure. 
(3)Secretary of State concurrenceAssistance may be provided under this section only with the concurrence of the Secretary of State. 
(b)Limitation on obligation of funds pending certain commitment by Government of Iraq 
(1)LimitationOf the amount available to the Iraq Security Forces Fund as described in subsection (a), not more than $500,000,000 may be obligated until the Secretary of Defense determines and certifies to Congress that the Government of Iraq has demonstrated a commitment to each of the following: 
(A)To adequately build the logistics and maintenance capacity of the Iraqi security forces. 
(B)To develop the institutional capacity to manage such forces independently. 
(C)To develop a culture of sustainment for equipment provided or acquired with United States assistance. 
(2)Additional elementsThe certification of the Secretary under paragraph (1) shall include a description of any actions taken by the Government of Iraq that, in the determination of the Secretary, support the determination of the Secretary under paragraph (1). 
(c)Limitation on obligation of funds pending notice on purpose of obligationFunds available to the Iraq Security Forces Fund as described in subsection (a) may not be obligated from the Iraq Security Forces Fund until fifteen days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the details of the proposed obligation. 
(d)Authority in addition to other authoritiesThe authority to provide assistance under this section is in addition to any other authority to provide assistance to foreign nations. 
(e)Contributions 
(1)Authority to accept contributionsSubject to paragraph (2), the Secretary of Defense may accept contributions of amounts to the Iraq Security Forces Fund for the purposes provided in subsection (a) from any person, foreign government, or international organization. Any amounts so accepted shall be credited to the Iraq Security Forces Fund. 
(2)LimitationThe Secretary may not accept a contribution under this subsection if the acceptance of the contribution would compromise or appear to compromise the integrity of any program of the Department of Defense. 
(3)UseAmounts accepted under this subsection shall be available for assistance authorized by subsection (a). 
(4)Notice to congressThe Secretary shall notify the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives, in writing, upon the acceptance of any contribution under this subsection. Each notice shall specify the source and amount of any amount so accepted and the use of any amount so accepted. 
(f)Quarterly reports 
(1)In generalNot later than 30 days after the end of each fiscal-year quarter, the Secretary of Defense shall submit to the congressional defense committees a report summarizing the details of any obligation of funds from the Iraq Security Forces Fund during such fiscal-year quarter. 
(2)Treatment of certain other reports as satisfying report requirementsThe Secretary may treat a report submitted under section 9010 of the Department of Defense Appropriations Act, 2010 (Public Law 111–118; 123 Stat. 3466), or a successor provision of law, with respect to a fiscal-year quarter as satisfying the requirements for a report under paragraph (1) with respect to such fiscal-year quarter. 
(g)Repeal of superseded authorityEffective as of October 1, 2010, section 1512 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 426) is repealed. 
1534.Projects of Task Force for Business and Stability Operations in Afghanistan and report on economic strategy for Afghanistan 
(a)Projects of Task Force for Business and Stability Operations in Afghanistan 
(1)In generalThe Task Force for Business and Stability Operations in Afghanistan may, subject to the direction and control of the Secretary of Defense, carry out projects in fiscal year 2011 to assist the commander of the United States Central Command in developing a link between United States military operations in Afghanistan under Operation Enduring Freedom and the economic elements of United States national power in order to reduce violence, enhance stability, and restore economic normalcy in Afghanistan through strategic business and economic activities. 
(2)Scope of projectsThe projects carried out under paragraph (1) may include projects that facilitate private investment, industrial development, banking and financial system development, agricultural diversification and revitalization, and energy development in and with respect to Afghanistan. 
(3)FundingThe Secretary may use funds available for overseas contingency operations for operation and maintenance for the Army for additional activities to carry out projects under paragraph (1). The amount of funds used under authority in the preceding sentence may not exceed $150,000,000. 
(4)ReportNot later than October 31, 2011, the Secretary of Defense shall submit to the congressional defense committees a report on the activities of the Task Force for Business and Stability Operations in Afghanistan in support of Operation Enduring Freedom during fiscal year 2011, including a description of the projects carried out under paragraph (1) during that fiscal year. 
(b)Report on economic strategy for Afghanistan 
(1)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the appropriate committees of Congress a report on a United States economic strategy for Afghanistan that— 
(A)supports the United States counterinsurgency campaign in Afghanistan; 
(B)promotes economic stabilization in Afghanistan, consistent with a longer-term development plan for Afghanistan; and 
(C)enhances the establishment of sustainable institutions in Afghanistan. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)An identification of the sectors within the Afghanistan economy that offer the greatest economic opportunities to support the purposes of the United States economic strategy for Afghanistan set forth under paragraph (1). 
(B)An assessment of the capabilities of the Afghanistan Government to increase revenue generation to meet its own operational and developmental costs in the short-term, medium-term, and long-term. 
(C)An assessment of the infrastructure (water, power, rail, road) required to underpin economic development in Afghanistan. 
(D)A description of the potential role in the economic strategy for Afghanistan of each of the following: 
(i)Private sector investment, including investment by and through the Overseas Private Investment Corporation. 
(ii)Efforts to promote public-private partnerships. 
(iii)Community development grants, including through the Afghanistan National Solidarity Program, and public works projects. 
(iv)The International Bank for Reconstruction and Development and the Asian Development Bank. 
(v)Efforts to promote trade, including efforts by and through the Export-Import Bank of the United States. 
(vi)Department of Defense policies to promote economic stabilization and development, including an expanded Afghanistan First procurement policy and efforts by the Department to enhance transportation, electrification, and communications networks both within Afghanistan and between Afghanistan and neighboring countries. 
(E)An evaluation of the regional dimension of an economic strategy for Afghanistan, including a description of economic areas suitable for regional collaboration and a prioritization among such areas for attention under the strategy. 
(F)A timeline and milestones for activities that can promote economic stabilization, development, and sustainability in Afghanistan in the short-term, medium-term, and long-term. 
(G)Recommendations on the assignment of responsibilities within the Department of Defense, and among the department and agencies of the Government of the United States, for carrying out the economic strategy for Afghanistan. 
(H)Metrics for assessing progress under the economic strategy for Afghanistan. 
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committees on Armed Services, Foreign Relations, and Appropriations of the Senate; and 
(B)the Committees on Armed Services, Foreign Affairs, and Appropriations of the House of Representatives. 
1535.Report on management controls and oversight mechanisms for the Joint Improvised Explosive Device Defeat Organization 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a review of the current management controls and oversight mechanisms for the Joint Improvised Explosive Device Defeat Organization. 
(b)ElementsThe report required by subsection (a) shall include, at a minimum, the following: 
(1)A description of the current management structure and reporting relationships of the Joint Improvised Explosive Device Defeat Organization. 
(2)Such recommendations for modifications to the current management structure and reporting relationships of the Joint Improvised Explosive Device Defeat Organization as the Secretary considers appropriate to ensure appropriate management control and oversight of the operations and activities of the organization. 
(3)An assessment of the degree to which acquisition professionals from the military departments are included in the organization of the Joint Improvised Explosive Device Defeat Organization, and an assessment whether further actions are needed to strengthen the role and participation of acquisition professionals from the military departments in funding and development decisions of the organization. 
(4)An assessment of the departmental controls of the Joint Improvised Explosive Device Defeat Organization, including systems for identifying and addressing material weaknesses in such departmental controls. 
(5)An assessment of the data collection and metrics used to determine the effectiveness of the initiatives and investments of the Joint Improvised Explosive Device Defeat Organization and to make any needed adjustments in such initiatives and investments. 
(6)An assessment whether the Joint Improvised Explosive Device Defeat Organization and the Armed Forces are performing activities that are duplicative and, if so, a determination who should perform such activities. 
1536.Sense of Congress on support for integrated civilian-military training for civilian personnel deploying to AfghanistanIt is the sense of Congress that the Secretary of Defense should, in consultation with the Secretary of State and the Administrator of the United States Agency for International Development, continue to support integrated civilian-military training for civilians deploying to serve in Afghanistan, including through the allocation of military and civilian personnel, trainers, and other resources for that purpose. 
BMilitary Construction Authorizations 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2011. 
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2013; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2013; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2014 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program. 
2003.Funding tables 
(a)In generalThe amounts authorized to be appropriated by sections 2104, 2204, 2304, 2404, 2411, 2502, and 2606 shall be available in the amounts specified in the funding table in section 4501. 
(b)Base closure and realignment activitiesThe amounts authorized to be appropriated by section 2703 shall be available in the amounts specified in the funding table in section 4502. 
(c)Overseas contingency operationsThe amounts authorized to be appropriated by sections 2901 and 2902 shall be available in the amounts specified in the funding table in section 4503. 
XXIArmy 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Army: Inside the United States 
  
StateInstallation or LocationAmount   
 
AlabamaFort Rucker$69,650,000  
AlaskaFort Greely$26,000,000  
Fort Richardson$113,238,000  
Fort Wainwright$173,000,000  
CaliforniaPresidio of Monterey$140,000,000  
ColoradoFort Carson$106,350,000  
FloridaEglin Air Force Base$6,900,000  
Miami-Dade County$41,000,000  
GeorgiaFort Benning$145,400,000  
Fort Gordon$12,250,000  
Fort Stewart$125,250,000  
HawaiiFort Shafter$81,000,000  
Schofield Barracks$212,000,000  
Tripler Army Medical Center$28,000,000  
KansasFort Leavenworth$7,100,000  
Fort Riley$57,100,000  
KentuckyFort Campbell$150,200,000  
Fort Knox$36,800,000  
LouisianaFort Polk$72,450,000  
MarylandAberdeen Proving Ground$14,600,000  
Fort Meade$32,600,000  
MissouriFort Leonard Wood$111,700,000  
New MexicoWhite Sands$29,000,000  
New YorkFort Drum$236,400,000  
U.S. Military Academy$132,324,000  
North CarolinaFort Bragg$310,900,000  
OklahomaFort Sill$13,800,000  
McAlester Army Ammunition Plant$3,000,000  
South CarolinaFort Jackson$91,000,000  
TexasFort Bliss$149,950,000  
Fort Hood$145,050,000  
Fort Sam Houston$22,200,000  
VirginiaFort A.P. Hill$93,600,000  
Fort Eustis$18,000,000  
Fort Lee$18,400,000  
WashingtonFort Lewis$171,800,000  
Yakima Firing Range$3,750,000     
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(2), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Army: Outside the United States 
  
CountryInstallation or LocationAmount   
 
GermanyAnsbach$31,800,000  
Grafenwoehr$75,500,000  
Rhine Ordnance Barracks$35,000,000  
Sembach Air Base$9,100,000  
Wiesbaden Air Base$126,500,000  
KoreaCamp Walker$19,500,000     
 
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(5)(A), the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
 Army: Family Housing 
  
CountryInstallation or LocationUnitsAmount   
 
AlaskaFort Wainwright110 $21,000,000  
GermanyBaumholder64$34,329,000     
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(5)(A), the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,040,000. 
2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(5)(A), the Secretary of the Army may improve existing military family housing units in an amount not to exceed $35,000,000. 
2104.Authorization of appropriations, ArmyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $4,407,307,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2101(a), $3,059,112,000. 
(2)For military construction projects outside the United States authorized by section 2101(b), $206,400,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $23,000,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $259,636,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $92,369,000. 
(B)For support of military family housing (including the functions described in section 2833 of title 10, United States Code), $518,140,000. 
(6)For the construction of increment 4 of a brigade complex operations support facility at Vicenza, Italy, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505), $25,000,000. 
(7)For the construction of increment 4 of a brigade complex barracks and community support facility at Vicenza, Italy, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505), $26,000,000. 
(8)For the construction of increment 2 of the Command and Battle Center at Wiesbaden, Germany, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4662), $59,500,000. 
(9)For the construction of increment 1 of the Aviation Task Force Complex at Fort Wainwright, Alaska, authorized by section 2101(a) of this Act, $92,650,000. 
(10)For the construction of increment 1 of the Sensitive Compartmented Information Facility (SCIF) at Weisbaden, Germany, authorized by section 2101(b) of this Act, $45,500,000. 
2105.Extension of authorizations of certain fiscal year 2008 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 503), authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (122 Stat. 504), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 Army: Extension of 2008 Project Authorizations 
  
State/CountryInstallation or LocationProjectAmount   
 
GeorgiaFort StewartUnit Operations Facilities$16,000,000   
HawaiiSchofield BarracksTactical Vehicle Wash Facility$10,200,000   
Barracks Complex-Wheeler 205$51,000,000   
LouisianaFort PolkBrigade Headquarters$9,800,000   
Child Care Facility$6,100,000   
MissouriFort Leonard WoodAutomated Multipurpose Machine Gun Range$4,150,000   
OklahomaFort SillMultipurpose Machine Gun Range$3,300,000   
WashingtonFort LewisAlternative Fuel Facility$3,300,000      
 
2106.Modification of authority to carry out certain fiscal year 2009 projectThe table in section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4662) is amended by striking Katterbach and inserting Grafenwoehr. 
2107.Modification of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2628) for Fort Riley, Kansas, for construction of a Brigade Complex at the installation, the Secretary of the Army may construct up to a 40,100 square-feet brigade headquarters consistent with the Army’s construction guidelines for brigade headquarters. 
XXIINavy 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(1), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Inside the United States 
  
StateInstallation or LocationAmount   
 
AlabamaMobile$29,082,000  
ArizonaMarine Corps Air Station, Yuma$285,060,000  
CaliforniaMarine Corps Base, Camp Pendleton$362,124,000  
Naval Base, Coronado$67,160,000  
Marine Corps Air Station, Miramar$190,610,000  
Naval Station, San Diego$108,414,000  
Marine Corps Recruit Depot, San Diego$9,950,000  
Marine Corps Base, Twentynine Palms$53,158,000  
ConnecticutNaval Submarine Base, New London$12,930,000  
Florida Blount Island Command$74,620,000  
Naval Support Activity, Panama City$5,960,000  
Tampa$2,300,000  
GeorgiaNaval Submarine Base, Kings Bay$60,664,000  
HawaiiMarine Corps Base, Camp Smith$29,960,000  
Marine Corps Base, Kaneohe Bay$109,660,000  
Naval Station, Pearl Harbor$129,612,000  
Pacific Missile Range Facility$9,100,000  
MainePortsmouth Naval Shipyard$17,240,000  
MarylandNaval Support Facility, Indian Head$47,048,000  
Naval Air Station, Patuxent River$42,211,000  
MississippiNaval Construction Battalion Center, Gulfport$11,870,000  
North CarolinaMarine Corps Base, Camp Lejeune$789,393,000  
Marine Corps Air Station, Cherry Point$65,510,000  
PennsylvaniaNaval Support Activity, Mechanicsburg$13,560,000  
Rhode IslandNaval Station, Newport$44,127,000  
South CarolinaMarine Corps Air Station, Beaufort$129,410,000  
VirginiaNaval Station, Norfolk$12,435,000  
Marine Corps Base, Quantico$143,632,000  
Naval Surface Warfare Center, Dahlgren$9,730,000  
WashingtonBangor$56,893,000     
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(2), the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table: 
 Navy: Outside the United States 
  
CountryInstallation or LocationAmount   
 
BahrainSouthwest Asia$213,153,000  
DjiboutiCamp Lemonier$51,631,000  
GuamNaval Activities, Guam$66,730,000  
JapanAtsugi Naval Air Facility$6,908,000  
SpainNaval Station, Rota$23,190,000     
 
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A), the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
 Navy: Family Housing 
  
LocationInstallation or LocationUnitsAmount   
 
CubaGuantanamo Bay71$37,169,000     
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A), the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,255,000. 
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A), the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $146,020,000. 
2204.Authorization of appropriations, NavyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of the Navy in the total amount of $4,263,210,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2201(a), $2,998,765,000. 
(2)For military construction projects outside the United States authorized by section 2201(b), $361,612,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $20,877,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $140,050,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $186,444,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $366,346,000. 
(6)For the construction of increment 7 of a limited area production and storage complex at Bangor, Washington, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2106), $19,116,000. 
(7)For the construction of increment 2 of a ship repair pier replacement at Norfolk Naval Shipyard, Virginia, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633), $100,000,000. 
(8)For the construction of increment 2 of a wharves improvement at Apra Harbor, Guam, authorized by section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633), $40,000,000. 
(9)For the construction of increment 2 of a tertiary water treatment plant at Marine Corps Base Camp Pendleton, California, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2632), $30,000,000. 
2205.Extension of authorization of certain fiscal year 2008 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorization set forth in the table in subsection (b), as provided in section 2201(c) of that Act (122 Stat. 511), shall remain in effect until October 1, 2011, or the date of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 Navy: Extension of 2008 Project Authorization  
  
State/CountryInstallation or LocationProjectAmount   
 
WorldwideVariousHost Nation Infrastructure$2,700,000      
 
2206.Technical amendment to carry out certain fiscal year 2010 projectSection 2204(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2635) is amended by adding at the end the following new paragraph: 
 
(14)For the construction of the first increment of a tertiary water treatment plant at Marine Corps Base Camp Pendleton, California, authorized by section 2201(a), $112,330,000. . 
XXIIIAir Force 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(1), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Air Force: Inside the United States 
  
StateInstallation or LocationAmount   
 
Alabama Maxwell Air Force Base$13,400,000  
AlaskaEielson Air Force Base$28,000,000  
Elmendorf Air Force Base$36,874,000  
ArizonaDavis-Monthan Air Force Base$48,500,000  
Fort Huachuca$11,000,000  
CaliforniaEdwards Air Force Base$15,500,000  
ColoradoBuckley Air Force Base$22,160,000  
Peterson Air Force Base$24,800,000  
U.S. Air Force Academy$27,600,000  
District of ColumbiaBolling Air Force Base$13,200,000  
DelawareDover Air Force Base$3,200,000  
FloridaEglin Air Force Base$11,400,000  
Hurlburt Field$34,670,000  
Patrick Air Force Base$166,009,000  
LouisianaBarksdale Air Force Base$18,140,000  
MontanaMalmstrom Air Force Base$8,000,000  
NebraskaOffutt Air Force Base$11,000,000  
NevadaCreech Air Force Base$11,710,000  
Nellis Air Force Base$63,040,000  
New JerseyMcGuire Air Force Base$26,440,000  
New MexicoCannon Air Force Base$38,050,000  
Holloman Air Force Base$37,970,000  
Kirtland Air Force Base$28,802,000  
New YorkFort Drum$20,440,000  
North DakotaGrand Forks Air Force Base$16,500,000  
Minot Air Force Base$18,770,000  
OklahomaTinker Air Force Base$23,300,000  
South CarolinaCharleston Air Force Base$15,000,000  
South DakotaEllsworth Air Force Base$12,400,000  
TexasDyess Air Force Base$4,080,000  
 Ellington Field$7,000,000  
Lackland Air Force Base $127,280,000  
Randolph Air Force Base$13,000,000  
UtahHill Air Force Base$10,100,000  
VirginiaLangley Air Force Base$8,800,000  
WashingtonMcChord Air Force Base$10,400,000  
WyomingCamp Guernsey$4,650,000     
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(2), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Air Force: Outside the United States 
  
CountryInstallation or LocationAmount   
 
BahrainShaikh Isa Air Base$45,000,000  
GermanyKapaun$19,600,000  
Ramstein Air Base$22,354,000  
Vilseck$12,900,000  
GuamAndersen Air Force Base$50,300,000  
ItalyAviano Air Base$29,200,000  
KoreaKunsan Air Base$7,500,000  
QatarAl Udeid Air Base$62,300,000  
United KingdomRAF Mildenhall$15,000,000     
 
(c)Unspecified worldwideUsing the amounts appropriated pursuant to the authorization of appropriations in section 2304(4), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Air Force: Unspecified Worldwide 
  
Location Installation or LocationAmount   
 
Worldwide UnspecifiedF–35 Squadron OPS Facility$10,260,000  
F–35 Flight Simulator Facility$12,190,000  
F–35 Academic Training Center$54,150,000     
 
2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(6)(A), the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,225,000. 
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(6)(A), the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $73,750,000. 
2304.Authorization of appropriations, Air ForceFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for military construction, land acquisition, and military family housing functions of the Department of the Air Force in the total amount of $1,974,942,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2301(a), $838,026,000. 
(2)For military construction projects outside the United States authorized by section 2301(b), $264,154,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $18,000,000. 
(4)For the military construction projects at unspecified worldwide locations authorized by section 2301(c), $76,600,000. 
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $86,336,000. 
(6)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $78,025,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $513,792,000. 
(7)For the construction of increment 1 of the Air Force Technical Application Center at Patrick Air Force Base, Florida, as authorized by section 2101(a) of this Act, $100,009,000. 
2305.Extension of authorization of certain fiscal year 2007 project 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2463), the authorization set forth in the table in subsection (b), as provided in section 2302 of that Act (120 Stat. 2455) and extended by section 2306 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2639), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
 Air Force: Extension of 2007 Project Authorizations 
  
StateInstallation or LocationProjectAmount   
 
IdahoMountain Home Air Force BaseReplace Family Housing (457 units)$107,800,000     
XXIVDefense agencies 
ADefense Agency Authorizations 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(1), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following tables: 
 Defense Education Activity 
  
StateInstallation or LocationAmount   
 
GeorgiaFort Benning$2,800,000  
New YorkU.S. Military Academy$27,960,000  
North CarolinaFort Bragg$45,086,000  
Marine Corps Base, Camp Lejeune$16,646,000  
VirginiaMarine Corps Base, Quantico$47,355,000     
 Defense Information Systems Agency 
  
StateInstallation or LocationAmount   
 
IllinoisScott Air Force Base$1,388,000     
 Defense Intelligence Agency 
  
StateInstallation or LocationAmount   
 
District Of ColumbiaBolling Air Force Base$3,000,000     
 Defense Logistics Agency 
  
StateInstallation or LocationAmount   
 
CaliforniaNaval Base, Ventura City (Point Mugu)$3,100,000  
GeorgiaHunter Air National Guard Station$2,400,000  
HawaiiHickam Air Force Base$8,500,000  
IdahoMountain Home Air Force Base$27,500,000  
MarylandAndrews Air Force Base$14,000,000  
OhioDefense Supply Center, Columbus$7,400,000  
PennsylvaniaDefense Distribution Depot, New Cumberland$96,000,000  
VirginiaCraney Island$58,000,000     
 National Security Agency 
  
StateInstallation or LocationAmount   
 
GeorgiaAugusta$12,855,000  
MarylandFort Meade$219,360,000     
 Special Operations Command 
  
StateInstallation or LocationAmount   
 
Arizona Yuma Proving Ground$8,977,000  
ColoradoFort Carson$3,717,000  
FloridaEglin Air Force Base$6,030,000  
GeorgiaFort Benning $24,065,000  
Hunter Army Airfield$3,318,000  
HawaiiNaval Station, Pearl Harbor$28,804,000  
KentuckyFort Campbell$41,695,000  
MississippiStennis Space Center$17,000,000  
New MexicoCannon Air Force Base$116,225,000  
North CarolinaFort Bragg $134,696,000     
 TRICARE Management Activity 
  
StateInstallation or LocationAmount   
 
GeorgiaFort Stewart$35,100,000  
MarylandBethesda National Naval Medical Center$80,000,000  
Fort Detrick$45,700,000  
MassachusettsHanscom Air Force Base$2,900,000  
New MexicoWhite Sands Missile Range$22,900,000  
TexasLackland Air Force Base$162,500,000  
VirginiaFort Belvoir$6,300,000  
WashingtonFort Lewis$8,400,000     
 Washington Headquarters Services 
  
StateInstallation or LocationAmount   
 
VirginiaPentagon Reservation$63,324,000     
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(2), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following tables: 
 Defense Education Agency 
  
CountryInstallation or LocationAmount   
 
BelgiumBrussels $67,311,000  
GermanyPanzer Kaserne$48,968,000  
Puerto RicoFort Buchanan$58,708,000  
United KingdomRoyal Air Force Alconbury$30,308,000     
 Defense Logistics Agency 
  
CountryInstallation or LocationAmount   
 
JapanKadena Air Base$3,000,000  
United KingdomRAF Mildenhall$15,900,000     
 National Security Agency 
  
CountryInstallation or LocationAmount   
 
QatarAl Udeid Air Base$1,961,000  
United KingdomMenwith Hill Station$2,000,000     
 North Atlantic Treaty Organization 
  
CountryInstallation or LocationAmount   
 
BelgiumNATO Headquarters$31,863,000     
 TRICARE Management Activity 
  
CountryInstallation or LocationAmount   
 
GermanyKatterbach$37,100,000  
Vilseck$34,800,000     
 
2402.Energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(6), the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount of $290,000,000. 
2403.Authorization of appropriations, Defense AgenciesFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments) in the total amount of $3,270,719,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2401(a), $1,88,394,000. 
(2)For military construction projects outside the United States authorized by section 2401(b), $331,919,000. 
(3)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $42,856,000. 
(4)For contingency construction projects of the Secretary of Defense under section 2804 of title 10, United States Code, $20,000,000. 
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $451,617,000. 
(6)For energy conservation projects under chapter 173 of title 10, United States Code, $290,000,000. 
(7)For military family housing functions: 
(A)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $50,464,000. 
(B)For credits to the Department of Defense Family Housing Improvement Fund under section 2883 of title 10, United States Code, and the Homeowners Assistance Fund established under section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374), $17,611,000. 
(8)For the construction of increment 5 of the Army Medical Research Institute of Infectious Diseases Stage I at Fort Detrick, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), $17,400,000. 
(9)For the construction of increment 3 of replacement fuel storage facilities at Point Loma Annex, California, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 521), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2646), $20,000,000. 
(10)For the construction of increment 3 of the United States Army Medical Research Institute of Chemical Defense replacement facility at Aberdeen Proving Ground, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4689), $105,000,000. 
(11)For the construction of increment 3 of a National Security Agency data center at Camp Williams, Utah, authorized as a Military Construction, Defense-Wide project by the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888), $398,358,000. 
(12)For the construction of increment 2 of the hospital at Fort Bliss, Texas, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2642), $147,100,000. 
(13)For the construction of increment 2 of a hospital at Naval Activities, Guam, authorized by section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2643), $70,000,000. 
(14)For the construction of increment 1 of the Ambulatory Care Center at Lackland Air Force Base, Texas, authorized by section 2401(a) of this Act, $120,000,000. 
2404.Modification of authority to carry out certain fiscal year 2010 project 
(a)ModificationThe table relating to the Missile Defense Agency in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2641) is amended by inserting after the item relating to Redstone Arsenal, Alabama, the following: 
  
 
 
HawaiiPacific Missile Range Facility$68,500,000     
(b)Conforming amendments 
(1)Authorization of appropriationsSection 2404(a)(1) of that Act (123 Stat. 2644) is amended by striking $1,048,783,000 and inserting $1,117,283,000. 
(2)Funding tablesThe table in section 4501 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2812) is amended by inserting after the item relating to TFI—F–22 Parking Apron and Taxiways at Hickam Air Force Base, Hawaii, a Defense-Wide account item for an Aegis Ashore Test Facility at the Pacific Missile Range Facility, Hawaii, for which funds were made available by title I of the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2010 (division E of Public Law 111–117; 123 Stat. 3286) under the heading Military construction, Defense-Wide. 
BChemical Demilitarization Authorizations 
2411.Authorization of appropriations, chemical demilitarization construction, defense-wideFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction and land acquisition for chemical demilitarization in the total amount of $124,971,000, as follows: 
(1)For the construction of phase 12 of a chemical munitions demilitarization facility at Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2413 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), $65,569,000. 
(2)For the construction of phase 11 of a munitions demilitarization facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), and section 2412 of this Act, $59,402,000. 
2412.Modification of authority to carry out certain fiscal year 2000 project 
(a)ModificationThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), is amended— 
(1)in the item relating to Blue Grass Army Depot, Kentucky, by striking $492,000,000 in the amount column and inserting $746,000,000; and 
(2)by striking the amount identified as the total in the amount column and inserting $1,203,920,000. 
(b)Conforming amendmentSection 2405(b)(3) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), is further amended by striking $469,200,000 and inserting $723,200,000. 
XXVNorth atlantic treaty organization security investment program 
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501, in the amount of $258,884,000. 
XXVIGuard and reserve forces facilities 
2601.Authorized Army National Guard construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: 
 Army National Guard: Inside the United States 
  
StateLocationAmount   
 
AlabamaFort McChelan$5,635,000  
ArizonaFlorence$16,500,000  
ArkansasCamp Robinson$30,000,000  
Fort Chafee$25,000,000  
CaliforniaCamp Roberts$19,000,000  
ColoradoColorado Springs$20,000,000  
Fort Carson$40,000,000  
Gypsum$39,000,000  
Windsor$7,500,000  
ConnecticutWindsor Locks$41,000,000  
DelawareNew Castle$27,000,000  
GeorgiaCumming$17,000,000  
Dobbins Air Reserve Base$10,400,000  
HawaiiKalaeloa$38,000,000  
IdahoGowen Field$17,500,000  
Mountain Home$6,300,000  
IllinoisSpringfield$15,000,000  
IowaCamp Dodge$5,700,000  
KansasWichita$67,000,000  
Topeka Army Aviation Support Facility$9,036,000  
KentuckyBurlington$19,500,000  
LouisianaFort Polk$5,500,000  
Minden$28,000,000  
MarylandSt. Inigoes$5,500,000  
MassachusettsHanscom Air Force Base$23,000,000  
MichiganCamp Grayling Range$37,697,000  
MinnesotaArden Hills$29,000,000  
Camp Ripley$8,750,000  
MissouriFort Leonard Wood$13,800,000  
NebraskaLincoln$3,300,000  
Mead$11,400,000  
New HampshirePembroke$36,000,000  
New MexicoFarmington$8,500,000  
North CarolinaHigh Point$1,551,000  
North DakotaCamp Grafton$11,200,000  
Rhode IslandEast Greenwich$27,000,000  
South DakotaWatertown$25,000,000  
TexasCamp Maxey$2,500,000  
Camp Swift$2,600,000  
WashingtonTacoma$25,000,000  
West VirginiaMoorefield$14,200,000  
Morgantown$21,000,000  
WisconsinMadison$5,700,000  
WyomingLaramie$14,400,000     
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations outside the United States, and in the amounts, set forth in the following table: 
 Army National Guard: Outside the United States 
  
CountryLocationAmount   
 
GuamBarrigada$19,000,000  
Virgin IslandsSt. Croix$25,000,000  
Puerto RicoSantiago$95,100,000     
(c)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1), the Secretary of the Army may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Army National Guard 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$37,063,000     
 
2602.Authorized Army Reserve construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(2), the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: 
 Army Reserve 
  
StateLocationAmount   
 
CaliforniaFairfield$26,000,000  
Fort Hunter Liggett$52,000,000  
FloridaMiami$13,800,000  
Orlando$10,200,000  
West Palm Beach$10,400,000  
GeorgiaMacon$11,400,000  
IllinoisQuincy$12,200,000  
Rockford U.S. Army Reserve Center$13,000,000  
IndianaMichigan City$15,500,000  
IowaDes Moines$8,175,000  
MassachusettsDevens Reserve Forces Training Area$4,700,000  
MissouriKansas City$11,800,000  
New MexicoLas Cruces$11,400,000  
New YorkBinghamton$13,400,000  
TexasDallas$12,600,000  
Fort Hood$15,500,000  
Rio Grande$6,100,000  
San Marcos$8,500,000  
VirginiaFort A.P. Hill$15,500,000  
Roanoke$14,800,000  
Virginia Beach$11,000,000  
WisconsinFort McCoy$19,800,000     
(b)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(2), the Secretary of the Army may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Army Reserve 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$28,900,000     
 
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3), the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: 
 Navy Reserve and Marine Corps Reserve 
  
StateLocationAmount   
 
CaliforniaMarine Corps Base, Twentynine Palms$5,991,000  
LouisianaNew Orleans$16,281,000  
VirginiaWilliamsburg$21,346,000  
WashingtonYakima$13,844,000     
(b)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3), the Secretary of the Navy may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Navy Reserve and Marine Corps Reserve 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$4,095,000     
 
2604.Authorized Air National Guard construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(4), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: 
 Air National Guard 
  
StateLocationAmount   
 
AlabamaMontgomery Regional Airport (ANG)$14,972,000  
AlaskaEielson Air Force Base$6,500,000  
ArizonaDavis Monthan Air Force Base$4,650,000  
ArkansasLittle Rock Air Force Base$10,400,000  
DelawareNew Castle County Airport$10,200,000  
FloridaJacksonville International Airport$6,700,000  
GeorgiaSavannah/Hilton Head International Airport$7,450,000  
HawaiiHickam Air Force Base$71,450,000  
IllinoisCapital Municipal Airport$16,700,000  
IndianaHulman Regional Airport$4,100,000  
IowaDes Moines$4,700,000  
MarylandMartin State Airport$11,400,000  
MassachusettsBarnes Municipal Airport$6,000,000  
MichiganAlpena Combat Readiness Training Center$9,600,000  
New JerseyAtlantic City$8,500,000  
New YorkFort Drum$2,500,000  
New YorkStewart International Airport$14,250,000  
North CarolinaStanly County Airport$2,000,000  
OhioToledo Express Airport$7,300,000  
OregonKingsley Field Air National Guard Base$7,000,000  
PennsylvaniaState College Air National Guard Station$4,100,000  
Rhode IslandQuonset State Airport$1,800,000  
South CarolinaMcEntire$9,100,000  
South DakotaJoe Foss Field$12,800,000  
TennesseeMcGhee Tyson Air National Guard Base$6,500,000  
Nashville International Airport$5,500,000  
VermontBurlington International Airport$11,000,000  
West VirginiaYeager Air Force Base$19,250,000  
WisconsinGeneral Mitchell International Airport$8,300,000     
(b)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(4), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Air National Guard 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$17,214,000     
 
2605.Authorized Air Force Reserve construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(5), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve location inside the United States, and in the amount, set forth in the following table: 
 Air Force Reserve 
  
StateLocationAmount   
 
FloridaPatrick Air Force Base$3,420,000     
(b)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(5), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Air Force Reserve 
  
LocationLocation or InstallationAmount   
 
Worldwide UnspecifiedUnspecified Worldwide Locations$4,412,000     
 
2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the following amounts: 
(1)For the Department of the Army, for the Army National Guard of the United States, $963,030,000. 
(2)For the Department of the Army, for the Army Reserve, $351,675,000. 
(3)For the Department of the Navy, for the Navy and Marine Corps Reserve, $61,557,000. 
(4)For the Department of the Air Force, for the Air National Guard of the United States, $336,086,000. 
(5)For the Department of the Air Force, for the Air Force Reserve, $7,832,000. 
2607.Extension of authorizations of certain fiscal year 2008 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 531), the authorization set forth in the tables in subsection (b), as provided in section 2601 and 2604 of that Act, shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe tables referred to in subsection (a) are as follows: 
 Army National Guard: Extension of 2008 Project Authorization 
  
StateInstallation or LocationProjectAmount   
 
PennsylvaniaEast Fallowfield Township Readiness Center (SBCT)$ 8,300,000     
 Air National Guard: Extension of 2008 Project Authorization 
  
StateInstallation or LocationProjectAmount   
 
VermontBurlingtonBase Security Improvements$ 6,600,000     
XXVIIBase closure and realignment activities 
2701.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 1990 established by section 2906 of such Act, in the total amount of $360,474,000 , as follows: 
(1)For the Department of the Army, $73,600,000. 
(2)For the Department of the Navy, $162,000,000. 
(3)For the Department of the Air Force, $124,874,000. 
2702.Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005Using amounts appropriated pursuant to the authorization of appropriations in section 2703, the Secretary of Defense may carry out base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the amount of $2,354,285,000. 
2703.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the total amount of $2,354,285,000 , as follows: 
(1)For the Department of the Army, $1,012,420,000. 
(2)For the Department of the Navy, $342,146,000. 
(3)For the Department of the Air Force, $127,255,000. 
(4)For the Defense Agencies, $872,464,000. 
XXVIIIMilitary Construction General Matters 
AMilitary Construction Program and Military Family Housing Changes 
2801.Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States 
(a)Extension of authority to area of responsibility of United States africa commandSubsection (a) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2806 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2663), is amended by striking United States Central Command area of responsibility and inserting area of responsibility of the United States Central Command or that portion of the area of responsibility of the United States Africa Command formerly within the area of responsibility of the United States Central Command. 
(b)One-year extension of authoritySuch section is further amended— 
(1)in subsection (c)(2), by striking fiscal year 2010 and inserting fiscal year 2011; and 
(2)in subsection (h)— 
(A)in paragraph (1), by striking September 30, 2010 and inserting September 30, 2011; and 
(B)in paragraph (2), by striking fiscal year 2011 and inserting fiscal year 2012. 
BReal Property and Facilities Administration 
2811.Limitation on enhanced use leases of non-excess property 
(a)In generalSection 2667(b)(7) of title 10, United States Code, is amended by striking the period at the end and inserting , or otherwise commit the Secretary concerned or the Department of Defense to annual payments in excess of such amount.. 
(b)Armed Forces Retirement HomeSection 1511(i)(2) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 411(i)(2)) is amended— 
(1)in subparagraph (D), by striking ; and and inserting a semicolon; 
(2)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(F)may not provide for a leaseback by the Retirement Home with an annual payment in excess of $100,000, or otherwise commit the Retirement Home or the Department of Defense to annual payments in excess of such amount. . 
CEnergy Security 
2821.Enhancement of energy security activities of the Department of Defense 
(a)Energy performance master plan 
(1)Enhancement of energy performance plan to master planSubsection (b) of section 2911 of title 10, United States Code, is amended to read as follows: 
 
(b)Energy performance master plan
(1)The Secretary of Defense shall develop a comprehensive master plan for the achievement of the energy performance goals of the Department of Defense. 
(2)The master plan shall include the following: 
(A)A separate master plan, developed by each military department and Defense Agency, for the achievement of energy performance goals. 
(B)A baseline standard for the measurement of energy consumption by transportation systems, support systems, utilities, and facilities and infrastructure. 
(C)A method of measurement of reductions or conservation in energy consumption that provides for the taking into account of changes in the current size of fleets, number of facilities, and overall square footage of facility plants. 
(D)Metrics to track annual progress in meeting energy performance goals. 
(E)A description of specific requirements, and proposed investments, in connection with the achievement of energy performance goals reflected in the budget of the President for each fiscal year (as submitted to Congress under section 1105(a) of title 31). 
(3)The Secretary shall submit a current version of the master plan to Congress each year at or about the time at which the budget of the President is submitted to Congress in such year under section 1105(a) of title 31. . 
(2)Conforming amendmentsSuch section is further amended by striking plan each place it appears and inserting master plan. 
(3)Heading amendmentThe heading of such section is amended to read as follows: 
 
2911.Energy performance goals and master plan for the Department of Defense . 
(b)Expansion of facilities for which use of renewable energy and energy efficient products is required 
(1)Renewable energySubsection (a) of section 2915 of title 10, United States Code, is amended 
(A)in the heading, by striking Encouraged; 
(B)by striking encourage the and inserting prescribe guidance to ensure the maximum practicable; 
(C)by inserting and facility repairs and renovations after military family housing projects); and 
(D)by striking energy performance plan and inserting energy performance master plan. 
(2)Consideration in designSubsection (b)(1) of such section is amended by striking the design and all that follows and inserting the design for the construction, repair, or renovation of facilities (including family housing, back-up power generation facilities, and temporary or expeditionary facilities in support of contingency operations) incorporates, to the maximum extent practicable, energy systems using solar energy or other renewable forms of energy.. 
(3)Energy efficient productsSubsection (e) of such section is amended— 
(A)by striking the heading and inserting the following: Use of energy efficient products in facilities.—; 
(B)in paragraph (1)— 
(i)by striking new facility construction and inserting construction, repair, or renovation of facilities; and 
(ii)by striking energy performance plan and inserting energy performance master plan; 
(C)by redesignating paragraph (2) as paragraph (3); and 
(D)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)For purposes of this subsection, energy efficient products shall include the following: 
(A)Roof-top solar thermal, photovoltaic, and energy reducing coating technologies. 
(B)Energy management control and supervisory control and data acquisition systems. 
(C)Energy efficient heating, ventilation, and air conditioning systems. 
(D)Thermal windows and insulation systems. 
(E)Electric meters. 
(F)Lighting, equipment, and appliances that are designed to use less electricity. 
(G)Hybrid vehicle plug-in charging stations. 
(H)Solar-power collecting structures to shade vehicle parking areas. . 
(4)Heading amendmentThe heading of such section is amended to read as follows: 
 
2915.Facilities: use of renewable forms of energy and energy efficient products . 
(c)Other amendments 
(1)Conforming amendmentsSection 2925(a) of title 10, United States Code, is amended by striking energy performance plan each place it appears and inserting energy performance master plan. 
(2)Clerical amendmentsThe table of sections at the beginning of subchapter I of chapter 173 of such title is amended— 
(A)by striking the item relating to section 2911 and inserting the following new item: 
 
 
2911. Energy performance goals and master plan for the Department of Defense.  ; and 
(B)by striking the item relating to section 2915 and inserting the following new item: 
 
 
2915. Facilities: use of renewable forms of energy and energy efficient products.  . 
2822.Permanent authority to accept and use landing fees charged to use of domestic airfields by civil aircraftSection 377 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 10 U.S.C. 113 note) is amended— 
(1)in the section heading, by striking Pilot program for; 
(2)in subsection (a)— 
(A)in the heading, by striking Pilot program authorized and inserting Authority; and 
(B)by striking may carry out a pilot program to demonstrate the use of landing fees and inserting may use landing fees; 
(3)in subsection (c), by striking of the pilot program; and 
(4)by striking subsections (d) and (e). 
DLand Conveyances 
2831.Land conveyance, Fort Knox, Kentucky 
(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the Department of Veterans Affairs of the Commonwealth of Kentucky (in this section referred to as the Department) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 194 acres at Fort Knox, Kentucky, for the purpose of permitting the Department to establish and operate a State veterans home and future expansion of the adjacent State veterans cemetery for veterans and eligible family members of the Armed Forces. 
(b)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(c)Payment or costs of conveyance 
(1)In generalThe Secretary shall require the Department to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including costs related to environmental documentation and other administrative costs. This paragraph does not apply to costs associated with the environment al remediation of the property to be conveyed. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2832.Land conveyances, Naval Support Activity (West Bank), New Orleans, Louisiana 
(a)Conveyance authorized 
(1)In generalSubject to paragraph (2), the Secretary of the Navy may convey to the Algiers Development District, all right, title, and interest of the United States in the real property comprising the Naval Support Activity (West Bank of the Mississippi River), including any improvements, facilities and available personal property located on such real property and excepting and excluding from such conveyance the real property defined in this section as— 
(A)the Secured Area, which shall remain subject to the Lease; and 
(B)Quarters A. 
(2)TimingThe authority to convey property under subsection (a) may only be exercised after— 
(A)the Secretary determines that the property is no longer needed by the Department of the Navy; and 
(B)the Algiers Development District has delivered the full consideration as required by Article 3 of the Lease. 
(b)Condition of conveyanceThe conveyance authorized by subsection (a) shall include a condition that expressly prohibits any use of the property that would interfere or otherwise restrict operations of the Department of the Navy in the Secured Area as determined by the Secretary. 
(c)Additional conveyances 
(1)Quarters A siteIf at any time the Secretary determines that the Department of the Navy no longer has a continuing requirement for general officers quarters to be located on the Quarters A site or the Department of the Navy elects or offers to transfer, sell, lease, assign, gift, or otherwise convey, any or all of the Quarters A site, or any improvements thereon, to any third party, the Secretary may convey to the Algiers Development District the Quarters A site and the land underlying such facilities. 
(2)Marine forces reserve headquartersIf at any time the Secretary determines and notifies the Algiers Development District that the Department of the Navy no longer has a continuing requirement to occupy or otherwise control the Secured Area to support the mission of the Marine Forces Reserve or other comparable Marine Corps use, the Secretary may convey to the Algiers Development District the Secured Area and any improvements thereon. 
(d)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance of property under this section, consistent with the Lease, as the Secretary considers appropriate to protect the interest of the United States. 
(f)DefinitionsIn this section: 
(1)Algiers Development DistrictThe term Algiers Development District means the Algiers Development District, a local political subdivision of the State of Louisiana. 
(2)LeaseThe term Lease means that certain Real Estate Lease for Naval Support Activity New Orleans, West Bank, New Orleans, Louisiana, Lease No. N47692–08–RP–08P30, by and between the United States of America, acting by and through the Department of the Navy, and the Algiers Development District, dated September 30, 2008. 
(3)Quarters AThe term Quarters A means the land and buildings commonly referred to as Quarter A and located at Sanctuary Drive and as determined by a survey satisfactory to the Secretary. 
(4)Secured AreaThe term Secured Area means the land and improvements located within the approximately 29 acre area described in the Lease. 
2833.Authority for use of unobligated funds for construction of a replacement fire station at Fort Belvoir, VirginiaSection 2836(d) of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1314), as most recently amended by section 2849 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2486), is further amended— 
(1)in paragraph (2), by inserting through a project for construction of an Army standard-design, two-company fire station at Fort Belvoir, Virginia, after Building 191; and 
(2)by adding at the end the following new paragraph: 
 
(3)The Secretary may use up to $3,900,000 of available, unobligated Army military construction funds appropriated for a fiscal year before fiscal year 2011, in conjunction with the funds provided under paragraph (1), for the project described in paragraph (2). . 
EReports 
2841.Limitation on availability of funds pending reports regarding construction of a new outlying landing field (OLF) in North Carolina and Virginia 
(a)FindingsCongress makes the following findings: 
(1)The Navy has studied the feasibility and potential locations of a new Outlying Landing Field (OLF) on the East Coast since 2001. 
(2)Since January 2008, the Navy has studied five potential sites in North Carolina and Virginia, whose communities have expressed opposition. The local governments of the North Carolina counties where the sites under consideration are located have taken formal action in opposition by resolution and correspondence to the Navy and congressional officials. 
(3)In April 2009, the North Carolina General Assembly unanimously passed an amendment to General Statute 104–7 (Federal Enclave), which clearly states that North Carolina does not consent to acquisition of land by the Federal Government in any county which does not already have a military installation for the purpose of establishing an outlying landing field to support training and operations of aircraft squadrons stationed at or transient to military bases or military stations located outside of the State. 
(4)In response to this law and its constitutional significance, the Attorney General of North Carolina is monitoring the OLF siting process and all related legal implications. 
(5)The Commissioner of Agriculture and the Superintendent of Public Instruction of North Carolina have stated formal opposition to locating an OLF at the two North Carolina sites as detrimental to the education of children and destructive of a vibrant agricultural economy. 
(b)Limitation on funds pending reports 
(1)In generalThe Secretary of the Navy may not obligate or expend funds for the study or development of a new OLF in North Carolina or Virginia after fiscal year 2011 until the Secretary has provided the congressional defense committees a report on the Navy’s efforts with respect to the OLF. 
(2)Elements of reportThe report required under paragraph (1) shall include the following: 
(A)A description of the actual training requirements and completed training events involving Fleet Carrier Landing Practice (FCLP) operations at Naval Air Station Oceana and Naval Auxiliary Landing Field Fentress for the previous 10 years, to include statistics for the current fiscal year. 
(B)An assessment of the aviation training requirements and completed aviation training events conducted on all existing OLFs and installations in the Navy’s inventory located on the East Coast, to include statistics for the current fiscal year. 
(C)An assessment of the suitability of all Naval installations on the East Coast to conduct Fleet Carrier Landing Practice (FCLP) operations, including necessary facility modifications and requirements to de-conflict with current operations at each installation. 
(D)A description of the estimated funding necessary to construct a new OLF at each of the five sites under current consideration, and a cost comparison analysis between construction of a new OLF versus rehabilitation of an existing facility. 
(E)A description of all completed or pending environmental studies conducted on any of the five sites currently under consideration, including the methodology, conclusions, and recommendations. 
(F)A description of all contacts by the Navy with local governments and citizens groups at all five sites currently under consideration. 
(G)Criteria for the basing of the Joint Strike Fighter F-35C aircraft and a description of the OLF facilities that will be required to support its training requirements. 
FOther Matters 
2851.Further enhancements to Department of Defense Homeowners Assistance Program 
(a)Homeowners assistance related to closed military installationsSubsection (c)(1)(A) of section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) is amended— 
(1)in the matter preceding clause (i), by striking elect either— and inserting elect to receive either of the following:; 
(2)in clause (i)— 
(A)by striking to receive a cash payment and inserting A cash payment; 
(B)by striking the difference between— and inserting the greater of the following:; and 
(C)by striking subclauses (I) and (II) and inserting the following: 
 
(I)The amount of the difference between— 
(aa)95 percent of the fair market value of their property (as such value is determined by the Secretary of Defense) prior to public announcement of intention to close all or part of the military base or installation; and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale. 
(II)The amount of the difference between— 
(aa)the amount of the outstanding mortgages; and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale. ; and 
(3)in clause (ii), by striking to receive, as purchase price and inserting As purchase price. 
(b)Homeowners assistance for wounded individuals and their spousesSubsection (c)(2)(A) of such section is amended— 
(1)in the matter preceding clause (i), by striking elect either— and inserting elect to receive either of the following:; 
(2)in clause (i)— 
(A)by striking to receive a cash payment and inserting A cash payment; 
(B)by striking the difference between— and inserting the greater of the following:; and 
(C)by striking subclauses (I) and (II) and inserting the following: 
 
(I)The amount of the difference between— 
(aa)95 percent of prior fair market value of their property (as such value is determined by the Secretary of Defense); and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale. 
(II)The amount of the difference between— 
(aa)the amount of the outstanding mortgages; and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale. ; and 
(3)in clause (ii), by striking to receive, as purchase price and inserting As purchase price. 
(c)Homeowners assistance for permanently reassigned individualsSubsection (c)(3)(A) of such section is amended— 
(1)in the matter preceding clause (i), by striking elect either— and inserting elect to receive either of the following:; 
(2)in clause (i)— 
(A)by striking to receive a cash payment and inserting A cash payment; 
(B)by striking the difference between— and inserting the greater of the following:; and 
(C)by striking subclauses (I) and (II) and inserting the following: 
 
(I)The amount of the difference between— 
(aa)95 percent of prior fair market value of their property (as such value is determined by the Secretary of Defense); and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale. 
(II)The amount of the difference between— 
(aa)the amount of the outstanding mortgages; and 
(bb)the fair market value of such property (as such value is determined by the Secretary of Defense) at the time of the sale. ; and 
(3)in clause (ii), by striking to receive, as purchase price and inserting As purchase price. 
2852.Lease of Airborne and Special Operations Museum facility 
(a)In generalChapter 449 of title 10, United States Code, is amended by inserting after section 4772 the following new section: 
 
4773.Lease of Airborne and Special Operations Museum facility 
(a)Authorization of leaseUnder such terms and conditions as the Secretary of the Army considers appropriate, the Secretary may lease portions of the facility of the Airborne and Special Operations Museum to the Airborne and Special Operations Museum Foundation to be used by the Foundation, consistent with the purpose of the Museum, for— 
(1)generating revenue for activities of the Museum through rental use by the public, commercial and nonprofit entities, State and local governments, and other Federal agencies; and 
(2)such administrative purposes as may be necessary for the support of the Museum. 
(b)Limitation on annual consideration for leaseThe annual amount of consideration paid to the Secretary of the Army by the Airborne and Special Operations Museum Foundation for a lease under subsection (a) may not exceed an amount equal to the actual cost, as determined by the Secretary, of the annual operations and maintenance of the Airborne and Special Operations Museum. 
(c)Use of proceeds of leaseNotwithstanding any other provision of law, the Secretary of the Army shall use amounts paid under subsection (b) to cover the costs of operation of the Airborne and Special Operations Museum. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 449 of such title is amended by inserting after the item relating to section 4772 the following new item: 
 
 
4773. Lease of Airborne and Special Operations Museum facility.  . 
2853.Sense of the Senate on the proposed extension of the Alaska Railroad corridor across Federal land in Alaska 
(a)FindingThe Senate finds that the Alaska Railroad proposes the extension of its railroad corridor over approximately 950 acres of land located south and east of North Pole, Alaska, including lands located near or adjacent to the Chena River spillway, Eielson Air Force Base, Tanana Flats Training Area (Fort Wainwright), Donnelly Training Area (Fort Wainwright), and Fort Greely. 
(b)Sense of SenateIt is the sense of the Senate that the Department of the Army and the Department of the Air Force should explore means of accommodating this expansion using existing authorities that will not adversely impact military missions, operations, and training. 
2854.Sense of Congress on military housing for the Air Force 
(a)FindingCongress makes the following findings: 
(1)In the mid-1990s, the Department of Defense became concerned that inadequate and poor quality housing was hurting quality of life and readiness by contributing to servicemembers’ decisions to leave the military. 
(2)At that time, the Department of Defense designated about 180,000 houses, or nearly two-thirds of its domestic family housing inventory, as inadequate, needing repair or complete replacement. 
(3)The Department of Defense believed that it would need about $20,000,000,000 in appropriated funds and would take up to 40 years to eliminate poor quality military housing through new construction or renovation using its traditional military construction approach. 
(4)In 1996, Congress enacted the Military Housing Privatization Initiative to provide the Department of Defense with a variety of authorities to obtain private sector financing and management for the repair, renovation, construction, and management of military family housing. 
(5)The United States Air Force has used those authorities to award 27 projects at 44 military bases to improve over 37,000 homes. 
(6)The Air Force has received $7,100,000,000 in total development investment from the private sector for new housing with a taxpayer contribution of approximately $425,000,000, representing a 15 to 1 leveraging of taxpayer dollars. 
(7)The Air Force, like the other military services, has been able to leverage varying conditions of housing at military bases into fiscally viable projects by packaging housing inventories at multiple bases into one transaction. 
(8)Congress has approved transactions involving the packaging of multiple bases as a critical tool to maximize the efficient use of taxpayer funds. 
(9)Congress supports the goal of the Air Force to complete transactions for the repair, renovation, construction, and management of 100 percent of their military family housing inventory in the United States by the end of 2010. 
(10)The Air Force currently has 6 project solicitations prepared for open competition at 22 Air Force installations to improve over 15,000 homes. 
(b)Sense of CongressIt is the sense of Congress that the Secretary of the Air Force should use existing authority to carry out solicitations for the 6 military housing projects involving the packaging of 22 bases consistent with the goal of improving 15,000 homes for Air Force personnel and their families by the end of 2010. 
XXIXOverseas Contingency Operations Military Construction Authorizations 
2901.Authorized Army construction and land acquisition projects 
(a)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in subsection (b)(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Army: Outside the United States 
  
CountryInstallation or LocationAmount   
 
AfghanistanBagram Air Base $333,630,000   
Dwyer$71,900,000   
Frontenac$8,400,000   
Kabul$24,000,000   
Kandahar$80,000,000   
Maywand$7,000,000   
Shank$88,400,000   
Sharana$12,400,000   
Tarin Kowt$28,200,000   
Tombstone/Bastion$109,000,000   
Various locations$40,000,000   
Wolverine$47,200,000      
(b)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $1,028,176,000 as follows: 
(1)For military construction projects outside the United States authorized by subsection (a), $850,130,000. 
(2)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $78,330,000. 
(3)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $99,716,000. 
2902.Authorized Air Force construction and land acquisition projects 
(a)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in subsection (b)(1), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Air Force: Outside the United States 
  
CountryInstallation or LocationAmount   
 
AfghanistanBagram Air Base$42,960,000   
Kandahar$14,500,000   
Shindand$15,800,000   
Tombstone/Bastion$2,500,000      
(b)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of the Air Force in the total amount of $193,766,000, as follows: 
(1)For military construction projects outside the United States authorized by subsection (a), $75,760,000. 
(2)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $18,422,000. 
(3)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $99,584,000. 
CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4601. 
(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows: 
(1)For readiness in technical base and facilities, the following new plant project: 
Project 11–D–801, TA55 Reinvestment Project–Phase II, Los Alamos National Laboratory, Los Alamos, New Mexico, $20,000,000. 
(2)For site stewardship, the following new plant project: 
Project 11–D–601, sanitary effluent reclamation facility expansion, Los Alamos National Laboratory, Los Alamos, New Mexico, $15,000,000. 
3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4601. 
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for other defense activities in carrying out programs as specified in the funding table in section 4601. 
BProgram Authorizations, Restrictions, and Limitations 
3111.Assessment of adequacy of budget requests with respect to maintaining the nuclear weapons stockpile 
(a)In generalSection 3255 of the National Nuclear Security Administration Act (50 U.S.C. 2455) is amended to read as follows: 
 
3255.Assessment of adequacy of budget requests with respect to maintaining the nuclear weapons stockpile 
(a)Assessment of adequacy of budget requests 
(1)In generalThe Administrator shall include with the nuclear security budget materials submitted for each fiscal year an assessment by the Administrator of whether the budget materials specified in paragraph (2) provide for funding of the nuclear security complex and programs and activities to be carried out during that fiscal year at a level adequate to support the plans, programs, and activities described in the plan for maintaining the nuclear weapons stockpile required by section 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523). 
(2)Budget materials specifiedThe budget materials specified in this paragraph are the budget for a fiscal year and the future-years nuclear security program submitted to Congress in relation to that budget under section 3253. 
(b)Assessment of risks and implications of inadequate funding 
(1)In generalIf the Administrator determines under subsection (a) that funding requested for a fiscal year for the nuclear security complex is inadequate to support the plans, programs, and activities referred to in subsection (a), the Administrator shall include with the nuclear security budget materials for that fiscal year an assessment of the risks and implications of inadequate funding with respect to the ability of the nuclear security complex— 
(A)to support the annual certification of the nuclear weapons stockpile under section 4203 of the Atomic Energy Defense Act; and 
(B)to maintain the long-term safety, security, and reliability of the nuclear weapons stockpile. 
(2)CoordinationIn making the assessment described in paragraph (1), the Administrator shall coordinate in advance with the Secretary of Defense and the Commander of the United States Strategic Command. 
(c)DefinitionsIn this section: 
(1)BudgetThe term budget means the budget for a fiscal year that is submitted to Congress by the President under section 1105(a) of title 31, United States Code. 
(2)Nuclear security budget materialsThe term nuclear security budget materials means the materials submitted to Congress by the Administrator in support of the budget for a fiscal year. 
(3)Nuclear security complexThe term nuclear security complex means the physical facilities, technology, and human capital of the following: 
(A)The national security laboratories. 
(B)The Kansas City Plant, Kansas City, Missouri. 
(C)The Nevada Test Site, Nevada. 
(D)The Savannah River Site, Aiken, South Carolina. 
(E)The Y-12 National Security Complex, Oak Ridge, Tennessee. 
(F)The Pantex Plant, Amarillo, Texas. . 
(b)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by striking the item relating to section 3255 and inserting the following new item: 
 
 
Sec. 3255. Assessment of adequacy of budget requests with respect to maintaining the nuclear weapons stockpile.  . 
3112.Biennial plan on modernization and refurbishment of the nuclear security complex 
(a)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by inserting after section 4203 the following new section: 
 
4203A.Biennial plan on modernization and refurbishment of the nuclear security complex 
(a)In generalIn each even-numbered year beginning after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2011, the Secretary of Energy, acting through the Administrator for Nuclear Security, shall include in the plan for maintaining the nuclear weapons stockpile required by section 4203 a plan for the modernization and refurbishment of the nuclear security complex. 
(b)Plan design 
(1)In generalThe plan required by subsection (a) shall be designed to ensure that the nuclear security complex is capable of supporting the following: 
(A)Except as provided in paragraph (2), the national security strategy of the United States as set forth in the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 404a). 
(B)The nuclear posture of the United States as set forth in the most recent Nuclear Posture Review. 
(2)ExceptionIf, at the time the plan is submitted under subsection (a), a national security strategy report has not been submitted to Congress under section 108 of the National Security Act of 1947, the plan required by subsection (a) shall be designed to ensure that the nuclear security complex is capable of supporting the national defense strategy recommended in the report of the most recent Quadrennial Defense Review. 
(c)Plan elementsThe plan required by subsection (a) shall include the following: 
(1)A description of the modernization and refurbishment measures the Secretary determines necessary to meet the requirements of— 
(A)the national security strategy of the United States as set forth in the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 or the national defense strategy recommended in the report of the most recent Quadrennial Defense Review, as applicable under subsection (b); and 
(B)the Nuclear Posture Review. 
(2)A schedule for implementing the measures described in paragraph (1) during the ten years following the date on which the plan for maintaining the nuclear weapons stockpile required by section 4203 and into which the plan required by subsection (a) is incorporated is submitted to Congress under section 4203(c). 
(3)An estimate of the annual funds the Administrator determines necessary to carry out the plan required by subsection (a), including a discussion of the criteria, evidence, and strategies on which the estimate is based. 
(d)DefinitionsIn this section: 
(1)Nuclear security complexThe term nuclear security complex means the physical facilities, technology, and human capital of the following: 
(A)The national security laboratories (as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)). 
(B)The Kansas City Plant, Kansas City, Missouri. 
(C)The Nevada Test Site, Nevada. 
(D)The Savannah River Site, Aiken, South Carolina. 
(E)The Y-12 National Security Complex, Oak Ridge, Tennessee. 
(F)The Pantex Plant, Amarillo, Texas. 
(2)Quadrennial Defense ReviewThe term Quadrennial Defense Review means the review of the defense programs and policies of the United States that is carried out every four years under section 118 of title 10, United States Code. . 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4203 the following new item: 
 
 
Sec. 4203A. Biennial plan on modernization and refurbishment of the nuclear security complex.  . 
3113.Future-years defense environmental management plan 
(a)In generalTitle XLIV of the Atomic Energy Defense Act (50 U.S.C. 2581 et seq.) is amended by inserting after section 4402 the following new section: 
 
4402A.Future-years defense environmental management plan 
(a)In generalThe Secretary of Energy shall submit to Congress each year, at or about the same time that the President’s budget is submitted to Congress for a fiscal year under section 1105(a) of title 31, United States Code, a future-years defense environmental management plan that— 
(1)reflects the estimated expenditures and proposed appropriations included in that budget for the Department of Energy for environmental management; and 
(2)covers a period that includes the fiscal year for which that budget is submitted and not less than the four succeeding fiscal years. 
(b)ElementsEach future-years defense environmental management plan required by subsection (a) shall contain the following: 
(1)A detailed description of the projects and activities relating to defense environmental management to be carried out during the period covered by the plan at the sites specified in subsection (c) and with respect to the activities specified in subsection (d). 
(2)A statement of proposed budget authority, estimated expenditures, and proposed appropriations necessary to support such projects and activities. 
(3)With respect to each site specified in subsection (c), the following: 
(A)A statement of each milestone included in an enforceable agreement governing cleanup and waste remediation for that site for each fiscal year covered by the plan. 
(B)For each such milestone, a statement with respect to whether each such milestone will be met in each such fiscal year. 
(C)For any milestone that will not be met, an explanation of why the milestone will not be met and the date by which the milestone is expected to be met. 
(c)Sites specifiedThe sites specified in this subsection are the following: 
(1)The Idaho National Laboratory, Idaho. 
(2)The Waste Isolation Pilot Plant, Carlsbad, New Mexico. 
(3)The Savannah River Site, Aiken, South Carolina. 
(4)The Oak Ridge National Laboratory, Oak Ridge, Tennessee. 
(5)The Hanford Site, Richland, Washington. 
(6)Any defense closure site of the Department of Energy. 
(7)Any site of the National Nuclear Security Administration. 
(d)Activities specifiedThe activities specified in this subsection are the following: 
(1)Program support. 
(2)Program direction. 
(3)Safeguards and security. 
(4)Technology development and deployment. 
(5)Federal contributions to the Uranium Enrichment Decontamination and Decommissioning Fund established under section 1801 of the Atomic Energy Act of 1954 (42 U.S.C. 2297g). . 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4402 the following new item: 
 
 
Sec. 4402A. Future-years defense environmental management plan.  . 
3114.Notification of cost overruns for certain Department of Energy projects 
(a)In generalSubtitle A of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by adding at the end the following new section: 
 
4713.Notification of cost overruns for certain Department of Energy projects 
(a)Establishment of cost and schedule baselines 
(1)Stockpile life extension projects 
(A)In generalThe Administrator for Nuclear Security shall establish a cost and schedule baseline for each nuclear stockpile life extension project of the National Nuclear Security Administration. 
(B)Per unit costThe cost baseline developed under subparagraph (A) shall include, with respect to each life extension project, an estimated cost for each warhead in the project. 
(C)Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Administrator shall submit the cost and schedule baseline to the congressional defense committees. 
(2)Defense-funded construction projects 
(A)In generalThe Secretary of Energy shall establish a cost and schedule baseline under the project management protocols of the Department of Energy for each construction project carried out by the Department using funds authorized to be appropriated for a fiscal year pursuant to a DOE national security authorization. 
(B)Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Secretary shall submit the cost and schedule baseline to the congressional defense committees. 
(3)Defense environmental management projects 
(A)In generalThe Secretary shall establish a cost and schedule baseline under the project management protocols of the Department of Energy for each defense environmental management project carried out by the Department pursuant to such protocols. 
(B)Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A) for a project with a total cost in excess of $100,000,000, the Secretary shall submit the cost and schedule baseline to the congressional defense committees. 
(b)Notification of costs or schedule exceeding baselineThe Administrator or the Secretary, as applicable, shall notify the congressional defense committees not later than 30 days after determining that— 
(1)the total cost for a project referred to in paragraph (1), (2), or (3) of subsection (a) will exceed an amount that is equal to 125 percent of the cost baseline established under subsection (a) for that project; 
(2)the total time required to complete such a project will be longer than 125 percent of the time specified in the schedule baseline established under subsection (a) for that project; and 
(3)in the case of a stockpile life extension project referred to in subsection (a)(1), the cost for any warhead in the project will exceed an amount that is equal to 125 percent of the cost baseline established under subsection (a)(1)(B) for each warhead in that project. 
(c)Notification of determination with respect to termination or continuation of projectsNot later than 90 days after submitting a notification under subsection (b) with respect to a project, the Administrator or the Secretary, as applicable, shall— 
(1)notify the congressional defense committees with respect to whether the project will be terminated or continued; and 
(2)if the project will be continued, certify to the congressional defense committees that— 
(A)a revised cost and schedule baseline has been established for the project and, in the case of a stockpile life extension project referred to in subsection (a)(1), a revised estimate of the cost for each warhead in the project has been made; 
(B)the continuation of the project is necessary to the mission of the Department of Energy and there is no alternative to the project that would meet the requirements of that mission; and 
(C)a management structure is in place adequate to manage and control the cost and schedule of the project. 
(d)Applicability of requirements to revised cost and schedule baselinesA revised cost and schedule baseline established under subsection (c) shall— 
(1)be submitted to the congressional defense committees with the certification submitted under subsection (c)(2); and 
(2)be subject to the notification requirements of subsections (b) and (c) in the same manner and to the same extent as a cost and schedule baseline established under subsection (a). . 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4712 the following new item: 
 
 
Sec. 4713. Notification of cost overruns for certain Department of Energy projects.  . 
3115.Authority to purchase or lease aircraft necessary to support the mission of the National Nuclear Security AdministrationThe Administrator for Nuclear Security may obligate and expend amounts authorized to be appropriated by section 3101 or amounts otherwise made available to the National Nuclear Security Administration for any fiscal year before fiscal year 2012 and available for obligation to purchase or lease aircraft necessary to support the mission of the Administration. 
3116.Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet UnionNone of the funds authorized to be appropriated by section 3101 and made available by the funding table in section 4501 for defense nuclear nonproliferation activities may be obligated or expended to establish a center of excellence in a country that is not a state of the former Soviet Union until the date that is 15 days after the date on which the Administrator for Nuclear Security submits to the congressional defense committees a report that includes the following: 
(1)An identification of the country in which the center will be located. 
(2)A description of the purpose for which the center will be established. 
(3)The agreement under which the center will operate. 
(4)A funding plan for the center, including— 
(A)the amount of funds to be provided by the government of the country in which the center will be located; and 
(B)the percentage of the total cost of establishing and operating the center the funds described in subparagraph (A) will cover. 
3117.Extension of authority of Secretary of Energy for appointment of certain scientific, engineering, and technical personnelSection 4601(c)(1) of the Atomic Energy Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking September 30, 2011 and inserting September 30, 2016. 
3118.Extension of authority of Secretary of Energy to enter into transactions to carry out certain research projectsSection 646(g)(10) of the Department of Energy Organization Act (42 U.S.C. 7256(g)(10)) is amended by striking September 30, 2010 and inserting September 30, 2015. 
3119.Extension of deadline for cooperation with the Russian Federation with respect to development of nuclear materials protection, control, and accounting programSection 3156(b)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (50 U.S.C. 2343(b)(1)) is amended by striking January 1, 2013 and inserting January 1, 2017. 
3120.Repeal of sunset provision for modification of minor construction threshold for plant projectsSection 3118 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2709) is amended— 
(1)by striking subsection (b); 
(2)by redesignating subsection (c) as subsection (b); and 
(3)in subsection (b), as so redesignated, by striking during fiscal year 2010. 
3121.Extension of deadline for transfer of parcels of land to be conveyed to Los Alamos County, New Mexico, and held in trust for the Pueblo of San IldefonsoSection 632 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 (42 U.S.C. 2391 note) is amended— 
(1)in subsection (d)(2), by striking November 26, 2012 and inserting September 30, 2022; and 
(2)in subsection (g)(3)(B), by striking November 26, 2012 and inserting September 30, 2022. 
COther Matters 
3131. Department of Energy energy parks program 
(a)In generalThe Secretary of Energy may establish a program to permit the establishment of energy parks on former defense nuclear facilities. 
(b)ObjectivesThe objectives for establishing energy parks pursuant to subsection (a) are the following: 
(1)To provide locations to carry out a broad range of projects relating to the development and deployment of energy technologies and related advanced manufacturing technologies. 
(2)To provide locations for the implementation of pilot programs and demonstration projects for new and developing energy technologies and related advanced manufacturing technologies. 
(3)To set a national example for the development and deployment of energy technologies and related advanced manufacturing technologies in a manner that will promote energy security, energy sector employment, and energy independence. 
(4)To create a business environment that encourages collaboration and interaction between the public and private sectors. 
(c)ConsultationIn establishing an energy park pursuant to subsection (a), the Secretary shall consult with— 
(1)the local government with jurisdiction over the land on which the energy park will be located; 
(2)the local governments of adjacent areas; and 
(3)any community reuse organization recognized by the Secretary at the former defense nuclear facility on which the energy park will be located. 
(d)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the implementation of the program under subsection (a). The report shall include such recommendations for additional legislative actions as the Secretary considers appropriate to facilitate the development of energy parks on former defense nuclear facilities. 
(e)Defense nuclear facility definedIn this section, the term defense nuclear facility has the meaning given the term Department of Energy defense nuclear facility in section 318 of the Atomic Energy Act of 1954 (42 U.S.C. 2286g). 
3132.Reclassification of certain appropriations for the National Nuclear Security Administration 
(a)Fiscal year 2009 appropriationsThe matter under the heading weapons activities under the heading National Nuclear Security Administration under the heading Atomic Energy Defense Activities under the heading Department of Energy under title III of division C of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 621) is amended by striking the 09–D–007 LANSCE Refurbishment, PED, and inserting capital equipment acquisition, installation, and associated design funds for LANSCE,. 
(b)Fiscal year 2010 appropriationsThe amount appropriated under the heading weapons activities under the heading National Nuclear Security Administration under the heading Atomic Energy Defense Activities under the heading Department of Energy under title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85; 123 Stat. 2866) and made available for LANSCE Reinvestment, PED, Los Alamos National Laboratory, Los Alamos, New Mexico, shall be made available instead for capital equipment acquisition, installation, and associated design funds for LANSCE, Los Alamos National Laboratory, Los Alamos, New Mexico. 
XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2011, $33,640,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 
XXXIIIMaritime Administration 
3301.Maritime AdministrationSection 109 of title 49, United States Code, is amended to read as follows: 
 
109.Maritime Administration 
(a)OrganizationThe Maritime Administration is an administration in the Department of Transportation. 
(b)Maritime administratorThe head of the Maritime Administration is the Maritime Administrator, who is appointed by the President by and with the advice and consent of the Senate.—The Administrator shall report directly to the Secretary of Transportation and carry out the duties prescribed by the Secretary. 
(c)Deputy maritime administratorThe Maritime Administration shall have a Deputy Maritime Administrator, who is appointed in the competitive service by the Secretary, after consultation with the Administrator. The Deputy Administrator shall carry out the duties prescribed by the Administrator. The Deputy Administrator shall be Acting Administrator during the absence or disability of the Administrator and, unless the Secretary designates another individual, during a vacancy in the office of Administrator. 
(d)Duties and powers vested in secretaryAll duties and powers of the Maritime Administration are vested in the Secretary. 
(e)Regional officesThe Maritime Administration shall have regional offices for the Atlantic, Gulf, Great Lakes, and Pacific port ranges, and may have other regional offices as necessary. The Secretary shall appoint a qualified individual as Director of each regional office. The Secretary shall carry out appropriate activities and programs of the Maritime Administration through the regional offices. 
(f)Interagency and industry relationsThe Secretary shall establish and maintain liaison with other agencies, and with representative trade organizations throughout the United States, concerned with the transportation of commodities by water in the export and import foreign commerce of the United States, for the purpose of securing preference to vessels of the United States for the transportation of those commodities. 
(g)Detailing officers from armed forcesTo assist the Secretary in carrying out duties and powers relating to the Maritime Administration, not more than five officers of the armed forces may be detailed to the Secretary at any one time, in addition to details authorized by any other law. During the period of a detail, the Secretary shall pay the officer an amount that, when added to the officer's pay and allowances as an officer in the armed forces, makes the officer's total pay and allowances equal to the amount that would be paid to an individual performing work the Secretary considers to be of similar importance, difficulty, and responsibility as that performed by the officer during the detail. 
(h)Contracts, cooperative agreements, and audits 
(1)Contracts and cooperative agreementsIn the same manner that a private corporation may make a contract within the scope of its authority under its charter, the Secretary may make contracts and cooperative agreements for the United States Government and disburse amounts to— 
(A)carry out the Secretary's duties and powers under this section, subtitle V of title 46, and all other Maritime Administration programs; and 
(B)protect, preserve, and improve collateral held by the Secretary to secure indebtedness. 
(2)AuditsThe financial transactions of the Secretary under paragraph (1) shall be audited by the Comptroller General. The Comptroller General shall allow credit for an expenditure shown to be necessary because of the nature of the business activities authorized by this section or subtitle V of title 46. At least once a year, the Comptroller General shall report to Congress any departure by the Secretary from this section or subtitle V of title 46. 
(i)Grant administrative expensesExcept as otherwise provided by law, the administrative and related expenses for the administration of any grant programs by the Maritime Administrator may not exceed 3 percent. 
(j)Authorization of appropriations 
(1)In generalExcept as otherwise provided in this subsection, there are authorized to be appropriated such amounts as may be necessary to carry out the duties and powers of the Secretary relating to the Maritime Administration. 
(2)LimitationsOnly those amounts specifically authorized by law may be appropriated for the use of the Maritime Administration for— 
(A)acquisition, construction, or reconstruction of vessels; 
(B)construction-differential subsidies incident to the construction, reconstruction, or reconditioning of vessels; 
(C)costs of national defense features; 
(D)payments of obligations incurred for operating-differential subsidies; 
(E)expenses necessary for research and development activities, including reimbursement of the Vessel Operations Revolving Fund for losses resulting from expenses of experimental vessel operations; 
(F)the Vessel Operations Revolving Fund; 
(G)National Defense Reserve Fleet expenses; 
(H)expenses necessary to carry out part B of subtitle V of title 46; and 
(I)other operations and training expenses related to the development of waterborne transportation systems, the use of waterborne transportation systems, and general administration. 
(3)Training vesselsAmounts may not be appropriated for the purchase or construction of training vessels for State maritime academies unless the Secretary has approved a plan for sharing training vessels between State maritime academies. . 
DFunding Tables 
4001.Authorization of amounts in funding tables 
(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. 
(b)Merit-based decisionsDecisions by agency heads to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall be based on authorized, transparent, statutory criteria, or merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, and other applicable provisions of law. 
(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. 
(d)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supercede the requirements of this section. 
 
 
 
TITLE XLI—PROCUREMENT      
 
 
 
SEC. 4101. PROCUREMENT.     
 
  
PROCUREMENT (In Thousands of Dollars)  
LineItemFY 2011 RequestSenate ChangeSenate Authorized  
QtyCostQtyCostQtyCost   
 
AIRCRAFT PROCUREMENT, ARMY  
AIRCRAFT  
FIXED WING  
1 JOINT CARGO AIRCRAFT (JCA)00  
2 C–12 CARGO AIRPLANE00  
3 AERIAL COMMON SENSOR (ACS) (MIP)88,48388,483  
4 MQ–1 UAV26459,31026459,310  
5 RQ–11 (RAVEN)31220,15231220,152  
6 BCT UNMANNED AERIAL VEH (UAVS) INCR 144,20644,206  
ROTARY  
8 HELICOPTER, LIGHT UTILITY (LUH)50305,27250305,272  
9 AH–64 APACHE BLOCK III16390,5715,50016396,071  
9  LESS: ADVANCE PROCUREMENT (PY)–57,890–57,890  
 AH–64 fuselage manufacturing[5,500]  
10  ADVANCE PROCUREMENT (CY)161,150161,150  
11 UH–60 BLACKHAWK (MYP)721,352,786721,352,786  
11  LESS: ADVANCE PROCUREMENT (PY)–102,220–102,220  
12  ADVANCE PROCUREMENT (CY)100,532100,532  
13 CH–47 HELICOPTER401,151,969401,151,969  
13  LESS: ADVANCE PROCUREMENT (PY)–50,676–50,676  
14  ADVANCE PROCUREMENT (CY)57,75657,756  
15 HELICOPTER NEW TRAINING9,3839,383  
MODIFICATION OF AIRCRAFT  
16 C12 AIRCRAFT MODS00  
17 MQ–1 PAYLOAD—UAS100,413100,413  
18 MQ–1 WEAPONIZATION—UAS14,72914,729  
19 GUARDRAIL MODS (MIP)29,899–24,2005,699  
 Guardrail common sensor[–24,200]  
20 MULTI SENSOR ABN RECON (MIP)16,98116,981  
21 AH–64 MODS393,769393,769  
21  LESS: ADVANCE PROCUREMENT (PY)00  
22  ADVANCE PROCUREMENT (CY)00  
23 CH–47 CARGO HELICOPTER MODS (MYP)66,20766,207  
23  LESS: ADVANCE PROCUREMENT (PY)00  
24  ADVANCE PROCUREMENT (CY)00  
25 UTILITY/CARGO AIRPLANE MODS13,71613,716  
26 AIRCRAFT LONG RANGE MODS814814  
27 UTILITY HELICOPTER MODS63,08563,085  
28 KIOWA WARRIOR94,40094,400  
29 AIRBORNE AVIONICS219,425219,425  
30 GATM ROLLUP100,862100,862  
31 RQ–7 UAV MODS505,015505,015  
SPARES AND REPAIR PARTS  
34 SPARE PARTS (AIR)7,3287,328  
SUPPORT EQUIPMENT AND FACILITIES  
GROUND SUPPORT AVIONICS  
35 AIRCRAFT SURVIVABILITY EQUIPMENT24,47824,478  
36 ASE INFRARED CM174,222174,222  
OTHER SUPPORT  
37 AVIONICS SUPPORT EQUIPMENT4,8854,885  
38 COMMON GROUND EQUIPMENT76,12976,129  
39 AIRCREW INTEGRATED SYSTEMS52,4233,00055,423  
 Air warrior survival vest ensemble reset program[3,000]  
40 AIR TRAFFIC CONTROL82,84482,844  
41 INDUSTRIAL FACILITIES1,5671,567  
42 LAUNCHER, 2.75 ROCKET2,8922,892  
43 AIRBORNE COMMUNICATIONS00  
  
TOTAL, AIRCRAFT PROCUREMENT, ARMY5,976,867–15,7005,961,167  
  
MISSILE PROCUREMENT, ARMY  
OTHER MISSILES  
SURFACE-TO-AIR MISSILE SYSTEM  
1 PATRIOT SYSTEM SUMMARY78480,24778480,247  
2 SURFACE-LAUNCHED AMRAAM SYSTEM SUMMARY:116,732116,732  
2  LESS: ADVANCE PROCUREMENT (PY)00  
3  ADVANCE PROCUREMENT (CY)00  
AIR-TO-SURFACE MISSILE SYSTEM  
4 HELLFIRE SYS SUMMARY24031,88124031,881  
ANTI-TANK/ASSAULT MISSILE SYS  
5 JAVELIN (AAWS-M) SYSTEM SUMMARY715163,929715163,929  
6 TOW 2 SYSTEM SUMMARY30,32630,326  
6  LESS: ADVANCE PROCUREMENT (PY)00  
7  ADVANCE PROCUREMENT (CY)48,35548,355  
8 BCT NON LINE OF SIGHT LAUNCH SYSTEM—INCREME350,574–350,5740  
 Program termination[–350,574]  
9 GUIDED MLRS ROCKET (GMLRS)2,592291,0412,592291,041  
10 MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)2,05815,8862,05815,886  
11 HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS44211,51744211,517  
MODIFICATION OF MISSILES  
MODIFICATIONS  
12 PATRIOT MODS57,170133,600190,770  
 Patriot upgrades[133,600]  
13 ITAS/TOW MODS13,28113,281  
14 MLRS MODS8,2178,217  
15 HIMARS MODIFICATIONS39,37139,371  
16 HELLFIRE MODIFICATIONS1010  
SPARES AND REPAIR PARTS  
17 SPARES AND REPAIR PARTS19,56919,569  
SUPPORT EQUIPMENT & FACILITIES  
18 AIR DEFENSE TARGETS3,6133,613  
19 ITEMS LESS THAN $5.0M (MISSILES)1,2081,208  
20 PRODUCTION BASE SUPPORT4,5104,510  
  
TOTAL, MISSILE PROCUREMENT, ARMY1,887,437–216,9741,670,463  
  
PROCUREMENT OF W&TCV, ARMY  
TRACKED COMBAT VEHICLES  
1 BRADLEY PROGRAM00  
2 BRADLEY TRAINING DEVICES (MOD)00  
3 ABRAMS TANK TRAINING DEVICES00  
4 STRYKER VEHICLE83299,54583299,545  
5 FUTURE COMBAT SYSTEMS: (FCS)00  
5  LESS: ADVANCE PROCUREMENT (PY)00  
6  ADVANCE PROCUREMENT (CY)00  
7 FCS SPIN OUTS41,87141,871  
7  LESS: ADVANCE PROCUREMENT (PY)–41,871–41,871  
8  ADVANCE PROCUREMENT (CY)00  
MODIFICATION OF TRACKED COMBAT VEHICLES  
9 STRYKER (MOD)146,352146,352  
10 FIST VEHICLE (MOD)31,08331,083  
11 BRADLEY PROGRAM (MOD)215,133215,133  
12 HOWITZER, MED SP FT 155MM M109A6 (MOD)105,277–105,2770  
 Program delay[–105,277]  
13 IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)1769,6091769,609  
14 ARMORED BREACHER VEHICLE1777,9301777,930  
15 M88 FOV MODS9,1579,157  
16 JOINT ASSAULT BRIDGE944,133944,133  
17 M1 ABRAMS TANK (MOD)230,907230,907  
18 ABRAMS UPGRADE PROGRAM21183,00021183,000  
SUPPORT EQUIPMENT & FACILITIES  
19 PRODUCTION BASE SUPPORT (TCV-WTCV)3,1453,145  
WEAPONS AND OTHER COMBAT VEHICLES  
20 HOWITZER, LIGHT, TOWED, 105MM, M11925,57525,575  
21 M240 MEDIUM MACHINE GUN (7.62MM)1,65528,1791,65528,179  
22 MACHINE GUN, CAL .50 M2 ROLL5,90079,4965,90079,496  
23 LIGHTWEIGHT .50 CALIBER MACHINE GUN35018,94135018,941  
24 M249 SAW MACHINE GUN (5.56MM)00  
25 MK–19 GRENADE MACHINE GUN (40MM)2384,4652384,465  
26 MORTAR SYSTEMS13817,08213817,082  
27 M107, CAL. 50, SNIPER RIFLE235235  
28 XM320 GRENADE LAUNCHER MODULE (GLM)3,86916,2823,86916,282  
29 M110 SEMI-AUTOMATIC SNIPER SYSTEM (SASS)1555,1591555,159  
30 M4 CARBINE11,49420,18011,49420,180  
31 SHOTGUN, MODULAR ACCESSORY SYSTEM (MASS)3,6597,1533,6597,153  
32 COMMON REMOTELY OPERATED WEAPONS STATION (CRO00  
33  HANDGUN5,0003,3715,0003,371  
34 HOWITZER LT WT 155MM (T)00  
MOD OF WEAPONS AND OTHER COMBAT VEH  
35 MK–19 GRENADE MACHINE GUN MODS4,2864,286  
36 M4 CARBINE MODS14,04414,044  
37 M2 50 CAL MACHINE GUN MODS06,0006,000  
 M2A1 quick change barrel kits[6,000]  
38 M249 SAW MACHINE GUN MODS5,9225,922  
39 M240 MEDIUM MACHINE GUN MODS15,85215,852  
40 M119 MODIFICATIONS39,81039,810  
41 M16 RIFLE MODS3,8553,855  
42 M14 7.62 RIFLE MODS00  
43 MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)6,0836,083  
SUPPORT EQUIPMENT & FACILITIES  
44 ITEMS LESS THAN $5.0M (WOCV-WTCV)00  
45 PRODUCTION BASE SUPPORT (WOCV-WTCV)7,8697,869  
46 INDUSTRIAL PREPAREDNESS409409  
47 SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)4,0424,042  
48 CLOSED ACCOUNT ADJUSTMENTS00  
  
TOTAL, PROCUREMENT OF W&TCV, ARMY1,723,561–99,2771,624,284  
  
PROCUREMENT OF AMMUNITION, ARMY  
AMMUNITION  
SMALL/MEDIUM CAL AMMUNITION  
1 CTG, 5.56MM, ALL TYPES195,406195,406  
2 CTG, 7.62MM, ALL TYPES79,62279,622  
3 CTG, HANDGUN, ALL TYPES5,3775,377  
4 CTG, .50 CAL, ALL TYPES160,712160,712  
5 CTG, 20MM, ALL TYPES00  
6 CTG, 25MM, ALL TYPES15,88715,887  
7 CTG, 30MM, ALL TYPES95,22295,222  
8 CTG, 40MM, ALL TYPES167,632167,632  
MORTAR AMMUNITION  
9 60MM MORTAR, ALL TYPES14,34014,340  
10 81MM MORTAR, ALL TYPES24,03624,036  
11 120MM MORTAR, ALL TYPES96,335–28,60067,735  
 APMI unit cost savings[–28,600]  
TANK AMMUNITION  
12 CTG TANK 105MM: ALL TYPES7,7947,794  
13 CTG, TANK, 120MM, ALL TYPES114,798114,798  
ARTILLERY AMMUNITION  
14 CTG, ARTY, 75MM: ALL TYPES7,3297,329  
15 CTG, ARTY, 105MM: ALL TYPES76,65876,658  
16 CTG, ARTY, 155MM, ALL TYPES45,75245,752  
17 PROJ 155MM EXTENDED RANGE XM98262,11462,114  
18 MODULAR ARTILLERY CHARGE SYSTEM (MACS), ALL T29,30929,309  
ARTILLERY FUZES  
19 ARTILLERY FUZES, ALL TYPES25,04725,047  
MINES  
20 MINES, ALL TYPES817817  
21 MINE, CLEARING CHARGE, ALL TYPES8,0008,000  
NETWORKED MUNITIONS  
22 SPIDER NETWORK MUNITIONS, ALL TYPES53,00553,005  
23 SCORPION, INTELLIGENT MUNITIONS SYSTEM , ALL10,24610,246  
ROCKETS  
24 SHOULDER LAUNCHED MUNITIONS, ALL TYPES43,87343,873  
25 ROCKET, HYDRA 70, ALL TYPES120,628120,628  
OTHER AMMUNITION  
26 DEMOLITION MUNITIONS, ALL TYPES19,82419,824  
27 GRENADES, ALL TYPES41,80341,803  
28 SIGNALS, ALL TYPES39,47239,472  
29 SIMULATORS, ALL TYPES11,38911,389  
MISCELLANEOUS  
30 AMMO COMPONENTS, ALL TYPES17,49917,499  
31 NON-LETHAL AMMUNITION, ALL TYPES5,2665,266  
32 CAD/PAD ALL TYPES5,3225,322  
33 ITEMS LESS THAN $5 MILLION9,7689,768  
34 AMMUNITION PECULIAR EQUIPMENT12,72112,721  
35 FIRST DESTINATION TRANSPORTATION (AMMO)11,78611,786  
36 CLOSEOUT LIABILITIES100100  
PRODUCTION BASE SUPPORT  
37 PROVISION OF INDUSTRIAL FACILITIES144,368144,368  
38 LAYAWAY OF INDUSTRIAL FACILITIES9,5049,504  
39 MAINTENANCE OF INACTIVE FACILITIES9,0259,025  
40 CONVENTIONAL MUNITIONS DEMILITARIZATION, ALL178,367178,367  
41 ARMS INITIATIVE3,2613,261  
  
TOTAL, PROCUREMENT OF AMMUNITION, ARMY1,979,414–28,6001,950,814  
  
OTHER PROCUREMENT, ARMY  
TACTICAL AND SUPPORT VEHICLES  
TACTICAL VEHICLES  
1 TACTICAL TRAILERS/DOLLY SETS2,35925,5605,0002,35930,560  
 Efficiency and safety mods to Heavy Expanded Mobility Ammunition Trailer[5,000]  
2 SEMITRAILERS, FLATBED:39138,71339138,713  
3 SEMITRAILERS, TANKERS00  
4 HI MOB MULTI-PURP WHLD VEH (HMMWV)00  
5 FAMILY OF MEDIUM TACTICAL VEH (FMTV)2,960918,1952,960918,195  
6 FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIPMEN21,31721,317  
7 FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)549,741549,741  
8 PLS ESP100,108100,108  
9 ARMORED SECURITY VEHICLES (ASV)94114,47894114,478  
10 MINE PROTECTION VEHICLE FAMILY230,978230,978  
11 FAMILY OF MINE RESISTANT AMBUSH PROTEC (MRAP)00  
12 TRUCK, TRACTOR, LINE HAUL, M915/M9165537,5195537,519  
13 HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV P708173,565708173,565  
14 HMMWV RECAPITALIZATION PROGRAM00  
15 MODIFICATION OF IN SVC EQUIP349,256349,256  
16 ITEMS LESS THAN $5.0M (TAC VEH)00  
17 TOWING DEVICE-FIFTH WHEEL234234  
18 AMC CRITICAL ITEMS, OPA1746746  
NON-TACTICAL VEHICLES  
19 HEAVY ARMORED SEDAN41,87541,875  
20 PASSENGER CARRYING VEHICLES3,3233,323  
21 NONTACTICAL VEHICLES, OTHER19,58619,586  
COMMUNICATIONS AND ELECTRONICS EQUIPMENT  
COMM—JOINT COMMUNICATIONS  
22 VEHICLE MTD MINE DECTE00  
23 JOINT COMBAT IDENTIFICATION MARKING SYSTEM11,41111,411  
24 WIN-T—GROUND FORCES TACTICAL NETWORK421,798421,798  
25 JCSE EQUIPMENT (USREDCOM)4,6904,690  
COMM—SATELLITE COMMUNICATIONS  
26 DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS (S115,744115,744  
27 SHF TERM14,19814,198  
28 SAT TERM, EMUT (SPACE)662662  
29 NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)32,19351,20083,393  
 Procurement of additional systems[51,200]  
30 SMART-T (SPACE)10,28510,285  
31 SCAMP (SPACE)930930  
32 GLOBAL BRDCST SVC—GBS4,5864,586  
33 MOD OF IN-SVC EQUIP (TAC SAT)1,5061,506  
COMM—COMBAT SUPPORT COMM  
34 MOD-IN-SERVICE PROFILER938938  
COMM—C3 SYSTEM  
35 ARMY GLOBAL CMD & CONTROL SYS (AGCCS)20,38720,387  
COMM—COMBAT COMMUNICATIONS  
36 ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)700700  
37 JOINT TACTICAL RADIO SYSTEM209,568209,568  
38 RADIO TERMINAL SET, MIDS LVT(2)5,7965,796  
39 SINCGARS FAMILY14,50414,504  
40 AMC CRITICAL ITEMS—OPA23,8603,860  
41 MULTI-PURPOSE INFORMATIONS OPERATIONS SYSEMS9,5019,501  
42 COMMS-ELEC EQUIP FIELDING5,9655,965  
43 SPIDER APLA REMOTE CONTROL UNIT26,35826,358  
44 IMS REMOTE CONTROL UNIT6,6036,603  
45 SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS5,1255,125  
46 COMBAT SURVIVOR EVADER LOCATOR (CSEL)2,3972,397  
47 RADIO, IMPROVED HF (COTS) FAMILY9,9839,983  
48 MEDICAL COMM FOR CBT CASUALTY CARE (MC4)23,60623,606  
COMM—INTELLIGENCE COMM  
49 CI AUTOMATION ARCHITECTURE1,4651,465  
INFORMATION SECURITY  
50 TSEC—ARMY KEY MGT SYS (AKMS)25,95925,959  
51 INFORMATION SYSTEM SECURITY PROGRAM-ISSP63,34063,340  
COMM—LONG HAUL COMMUNICATIONS  
52 TERRESTRIAL TRANSMISSION137137  
53 BASE SUPPORT COMMUNICATIONS28,40628,406  
54 WW TECH CON IMP PROG (WWTCIP)11,56611,566  
COMM—BASE COMMUNICATIONS  
55 INFORMATION SYSTEMS201,08155,000256,081  
 Tactical local area network[55,000]  
56 DEFENSE MESSAGE SYSTEM (DMS)6,2646,264  
57 INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(178,242178,242  
58 PENTAGON INFORMATION MGT AND TELECOM10,42710,427  
ELECT EQUIP—NAT INTEL PROG (NIP)  
ELECT EQUIP—TACT INT REL ACT (TIARA)  
63 ALL SOURCE ANALYSIS SYS (ASAS)00  
64 JTT/CIBS-M3,3213,321  
65 PROPHET GROUND71,51771,517  
66 TACTICAL UNMANNED AERIAL SYS (TUAS)00  
67 SMALL UNMANNED AERIAL SYSTEM (SUAS)00  
68 DIGITAL TOPOGRAPHIC SPT SYS (DTSS)441441  
69 DRUG INTERDICTION PROGRAM (DIP) (TIARA)00  
70 DCGS-A (MIP)137,424137,424  
71 JOINT TACTICAL GROUND STATION (JTAGS)9,2799,279  
72 TROJAN (MIP)28,34528,345  
73 MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)7,6027,602  
74 CI HUMINT AUTO REPRTING AND COLL(CHARCS) (MIP7,4167,416  
75 ITEMS LESS THAN $5.0M (MIP)18,72118,721  
ELECT EQUIP—ELECTRONIC WARFARE (EW)  
76 LIGHTWEIGHT COUNTER MORTAR RADAR32,98047,10080,080  
 Procurement of additional systems[47,100]  
77 WARLOCK24,12724,127  
78 BCT UNATTENDED GROUND SENSOR29,718–29,7180  
 Program reduction[–29,718]  
79 COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,3941,394  
80 CI MODERNIZATION1,2631,263  
ELECT EQUIP—TACTICAL SURV. (TAC SURV)  
81 FAAD GBS91,46791,467  
82 SENTINEL MODS30,97630,976  
83 SENSE THROUGH THE WALL (STTW)24,93924,939  
84 NIGHT VISION DEVICES70,52870,528  
85 LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM255,641255,641  
86 NIGHT VISION, THERMAL WPN SIGHT248,899248,899  
87 SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF8,5208,520  
88 RADIATION MONITORING SYSTEMS00  
89 COUNTER-ROCKET, ARTILLERY & MORTAR (C-RAM)2,0882,088  
90 BASE EXPEDITIONARY TARGETING AND SURV SYS00  
91 ARTILLERY ACCURACY EQUIP6,0426,042  
92 MOD OF IN-SVC EQUIP (MMS)00  
93 ENHANCED PORTABLE INDUCTIVE ARTILLERY FUZE SE00  
94 PROFILER4,4084,408  
95 MOD OF IN-SVC EQUIP (FIREFINDER RADARS)2,8432,843  
96 FORCE XXI BATTLE CMD BRIGADE & BELOW (FBCB2)39,78639,786  
97 JOINT BATTLE COMMAND—PLATFORM (JBC-P)147147  
98 LIGHTWEIGHT LASER DESIGNATOR/RANGEFINDER (LLD65,97065,970  
99 COMPUTER BALLISTICS: LHMBC XM32815815  
100MORTAR FIRE CONTROL SYSTEM16,47516,475  
101COUNTERFIRE RADARS275,867275,867  
102ENHANCED SENSOR & MONITORING SYSTEM2,0622,062  
ELECT EQUIP—TACTICAL C2 SYSTEMS  
103TACTICAL OPERATIONS CENTERS53,76853,768  
104FIRE SUPPORT C2 FAMILY49,07716,20065,277  
 Forward entry devices[16,200]  
105BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM (BC25,86625,866  
106FAAD C242,51142,511  
107AIR & MSL DEFENSE PLANNING & CONTROL SYS (AMD57,03857,038  
108KNIGHT FAMILY120,723120,723  
109LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,7101,710  
110AUTOMATIC IDENTIFICATION TECHNOLOGY10,85810,858  
111TC AIMS II10,45710,457  
112JOINT NETWORK MANAGEMENT SYSTEM (JNMS)00  
113TACTICAL INTERNET MANAGER1,5941,594  
114NETWORK MANAGEMENT INITIALIZATION AND SERVICE18,49218,492  
115MANEUVER CONTROL SYSTEM (MCS)96,16296,162  
116SINGLE ARMY LOGISTICS ENTERPRISE (SALE)99,81999,819  
117RECONNAISSANCE AND SURVEYING INSTRUMENT SET15,46615,466  
118MOUNTED BATTLE COMMAND ON THE MOVE (MBCOTM)00  
ELECT EQUIP—AUTOMATION  
119GENERAL FUND ENTERPRISE BUSINESS SYSTEM97,85897,858  
120ARMY TRAINING MODERNIZATION36,15836,158  
121AUTOMATED DATA PROCESSING EQUIP203,864203,864  
122CSS COMMUNICATIONS39,81139,811  
123RESERVE COMPONENT AUTOMATION SYS (RCAS)39,36039,360  
ELECT EQUIP—AUDIO VISUAL SYS (A/V)  
124ITEMS LESS THAN $5.0M (A/V)663663  
125ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)6,4676,467  
ELECT EQUIP—MODS TACTICAL SYS/EQ  
126WEAPONIZATION OF UNMANNED AERIAL SYSTEM (UAS)00  
ELECT EQUIP—SUPPORT  
127ITEMS UNDER $5M (SSE)00  
128PRODUCTION BASE SUPPORT (C-E)542542  
129BCT NETWORK176,543176,543  
999CLASSIFIED PROGRAMS2,5602,560  
OTHER SUPPORT EQUIPMENT  
CHEMICAL DEFENSIVE EQUIPMENT  
130PROTECTIVE SYSTEMS2,4892,489  
131FAMILY OF NON-LETHAL EQUIPMENT (FNLE)9,3059,305  
132CBRN SOLDIER PROTECTION180,351180,351  
133SMOKE & OBSCURANT FAMILY: SOF (NON AAO ITEM)831831  
BRIDGING EQUIPMENT  
134TACTICAL BRIDGING62,81715,00077,817  
 Line of communication bridge[15,000]  
135TACTICAL BRIDGE, FLOAT-RIBBON105,837105,837  
ENGINEER (NON-CONSTRUCTION) EQUIPMENT  
136HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST43,87143,871  
137GRND STANDOFF MINE DETECTION SYSTEM (GSTAMIDS35,0027,00042,002  
 Fido explosives detection system[7,000]  
138EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)54,09354,093  
139< $5M, COUNTERMINE EQUIPMENT3,6553,655  
140AERIAL DETECTION00  
COMBAT SERVICE SUPPORT EQUIPMENT  
141HEATERS AND ECU'S20,61020,610  
142LAUNDRIES, SHOWERS AND LATRINES00  
143SOLDIER ENHANCEMENT5,4165,416  
144LIGHTWEIGHT MAINTENANCE ENCLOSURE (LME)00  
145LAND WARRIOR00  
146PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)7,8137,813  
147GROUND SOLDIER SYSTEM110,524–28,80081,724  
 Program reduction—early to need[–28,800]  
148MOUNTED SOLDIER SYSTEM38,87238,872  
149FORCE PROVIDER41,53941,539  
150FIELD FEEDING EQUIPMENT23,82623,826  
151CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM69,49669,496  
152MOBILE INTEGRATED REMAINS COLLECTION SYSTEM:26,53226,532  
153ITEMS LESS THAN $5M (ENG SPT)31,42031,420  
PETROLEUM EQUIPMENT  
154DISTRIBUTION SYSTEMS, PETROLEUM & WATER175,069175,069  
WATER EQUIPMENT  
155WATER PURIFICATION SYSTEMS3,5973,597  
MEDICAL EQUIPMENT  
156COMBAT SUPPORT MEDICAL30,36530,365  
MAINTENANCE EQUIPMENT  
157MOBILE MAINTENANCE EQUIPMENT SYSTEMS159,285159,285  
158ITEMS LESS THAN $5.0M (MAINT EQ)3,7023,702  
CONSTRUCTION EQUIPMENT  
159GRADER, ROAD MTZD, HVY, 6X4 (CCE)48,37948,379  
160SKID STEER LOADER (SSL) FAMILY OF SYSTEM17,49817,498  
161SCRAPERS, EARTHMOVING12,45212,452  
162DISTR, WATER, SP MIN 2500G SEC/NON-SEC00  
163MISSION MODULES—ENGINEERING62,11162,111  
164LOADERS7,2057,205  
165HYDRAULIC EXCAVATOR8,4588,458  
166TRACTOR, FULL TRACKED64,03264,032  
167PLANT, ASPHALT MIXING10,78310,783  
168HIGH MOBILITY ENGINEER EXCAVATOR (HMEE) FOS64,95964,959  
169CONST EQUIP ESP11,06311,063  
170ITEMS LESS THAN $5.0M (CONST EQUIP)20,56520,565  
RAIL FLOAT CONTAINERIZATION EQUIPMENT  
171JOINT HIGH SPEED VESSEL (JHSV)202,764202,764  
172HARBORMASTER COMMAND AND CONTROL CENTER (HCCC37,68337,683  
173ITEMS LESS THAN $5.0M (FLOAT/RAIL)8,0528,052  
GENERATORS  
174GENERATORS AND ASSOCIATED EQUIP113,573113,573  
MATERIAL HANDLING EQUIPMENT  
175ROUGH TERRAIN CONTAINER HANDLER (RTCH)29,46029,460  
176FAMILY OF FORKLIFTS12,93612,936  
177ALL TERRAIN LIFTING ARMY SYSTEM17,35217,352  
TRAINING EQUIPMENT  
178COMBAT TRAINING CENTERS SUPPORT23,40023,400  
179TRAINING DEVICES, NONSYSTEM297,20026,200323,400  
 Operator driving simulator[5,000]  
 Immersive group simulation virtual training system[6,000]  
 Combat skills marksmanship trainer[6,000]  
 Mine resistant ambush protected vehicle virtual trainer[6,000]  
 Combined arms collective training facility[3,200]  
180CLOSE COMBAT TACTICAL TRAINER64,91264,912  
181AVIATION COMBINED ARMS TACTICAL TRAINER (AVCA26,12026,120  
182GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING4,9644,964  
TEST MEASURE AND DIG EQUIPMENT (TMD)  
183CALIBRATION SETS EQUIPMENT38,77838,778  
184INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)104,472104,472  
185TEST EQUIPMENT MODERNIZATION (TEMOD)19,16619,166  
OTHER SUPPORT EQUIPMENT  
186RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT42,22942,229  
187PHYSICAL SECURITY SYSTEMS (OPA3)56,19556,195  
188BASE LEVEL COM'L EQUIPMENT1,8731,873  
189MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)103,046103,046  
190PRODUCTION BASE SUPPORT (OTH)2,2332,233  
191BUILDING, PRE-FAB, RELOCATABLE00  
192SPECIAL EQUIPMENT FOR USER TESTING44,48344,483  
193AMC CRITICAL ITEMS OPA313,10413,104  
194MA89753,8943,894  
195BCT UNMANNED GROUND VEHICLE20,04620,046  
196BCT TRAINING/LOGISTICS/MANAGEMENT61,58161,581  
SPARE AND REPAIR PARTS  
OPA2  
197INITIAL SPARES—C&E38,70738,707  
  
TOTAL, OTHER PROCUREMENT, ARMY9,765,808164,1829,929,990  
  
JOINT IMPR EXPLOSIVE DEV DEFEAT FUND  
NETWORK ATTACK  
1 ATTACK THE NETWORK00  
JIEDDO DEVICE DEFEAT  
2 DEFEAT THE DEVICE00  
FORCE TRAINING  
3 TRAIN THE FORCE00  
STAFF AND INFRASTRUCTURE  
4 OPERATIONS215,868–215,8680  
 Transfer to OCO account[–215,868]  
  
TOTAL, JOINT IMPR EXPLOSIVE DEV DEFEAT FUND215,868–215,8680  
  
AIRCRAFT PROCUREMENT, NAVY  
COMBAT AIRCRAFT  
1 EA–18G121,049,297–45,891121,003,406  
1  LESS: ADVANCE PROCUREMENT (PY)–20,496–20,496  
 Savings from multiyear procurement[–45,891]  
2  ADVANCE PROCUREMENT (CY)55,08155,081  
3 F/A–18E/F (FIGHTER) HORNET221,838,0586240,439282,078,497  
3  LESS: ADVANCE PROCUREMENT (PY)–53,164–53,164  
 Buy 6 additional aircaft[6][325,000]  
 Savings from multiyear procurement[–84,561]  
4  ADVANCE PROCUREMENT (CY)2,2952,295  
5 JOINT STRIKE FIGHTER CV72,146,61172,146,611  
5  LESS: ADVANCE PROCUREMENT (PY)–479,518–479,518  
6  ADVANCE PROCUREMENT (CY)219,895219,895  
7 JSF STOVL132,289,816132,289,816  
8  ADVANCE PROCUREMENT (CY)286,326286,326  
9 V–22 (MEDIUM LIFT)302,267,628302,267,628  
9  LESS: ADVANCE PROCUREMENT (PY)–146,592–146,592  
10  ADVANCE PROCUREMENT (CY)81,87581,875  
11 UH–1Y/AH–1Z28789,10328789,103  
11  LESS: ADVANCE PROCUREMENT (PY)–50,394–50,394  
12  ADVANCE PROCUREMENT (CY)69,36069,360  
13 MH–60S (MYP)18564,75518564,755  
13  LESS: ADVANCE PROCUREMENT (PY)–86,164–86,164  
14  ADVANCE PROCUREMENT (CY)70,080070,080  
 Economic order quantity funding for MYP[–3,700]  
 Advance procurement funding[3,700]  
15 MH–60R241,031,797241,031,797  
15  LESS: ADVANCE PROCUREMENT (PY)–133,864–133,864  
16  ADVANCE PROCUREMENT (CY)162,0060162,006  
 Economic order quantity funding for MYP[–32,300]  
 Advance procurement funding[32,300]  
17 P–8A POSEIDON71,970,33671,970,336  
17  LESS: ADVANCE PROCUREMENT (PY)–145,899–145,899  
18  ADVANCE PROCUREMENT (CY)166,153166,153  
19 E–2D ADV HAWKEYE4913,8164913,816  
19  LESS: ADVANCE PROCUREMENT (PY)–94,632–94,632  
20  ADVANCE PROCUREMENT (CY)118,619118,619  
AIRLIFT AIRCRAFT  
21 C–40A00  
TRAINER AIRCRAFT  
22 JPATS38266,06538266,065  
OTHER AIRCRAFT  
23 KC–130J33,83233,832  
23  LESS: ADVANCE PROCUREMENT (PY)–33,832–33,832  
24  ADVANCE PROCUREMENT (CY)00  
25 RQ–7 UAV00  
26 MQ–8 UAV347,484347,484  
27 STUASL0 UAV1823,9121823,912  
28 OTHER SUPPORT AIRCRAFT00  
MODIFICATION OF AIRCRAFT  
29 EA–6 SERIES14,89114,891  
30 AEA SYSTEMS33,77233,772  
31 AV–8 SERIES19,38619,386  
32 F–18 SERIES492,821492,821  
33 H–46 SERIES17,68517,685  
34 AH–1W SERIES11,01111,011  
35 H–53 SERIES25,87125,871  
36 SH–60 SERIES67,77967,779  
37 H–1 SERIES3,0603,060  
38 EP–3 SERIES90,32390,323  
39 P–3 SERIES221,982221,982  
40 E–2 SERIES47,04647,046  
41 TRAINER A/C SERIES23,99923,999  
42 C–2A16,02016,020  
43 C–130 SERIES17,83917,839  
44 FEWSG21,92821,928  
45 CARGO/TRANSPORT A/C SERIES16,09216,092  
46 E–6 SERIES149,164149,164  
47 EXECUTIVE HELICOPTERS SERIES43,44343,443  
48 SPECIAL PROJECT AIRCRAFT14,67914,679  
49 T–45 SERIES61,51561,515  
50 POWER PLANT CHANGES19,94819,948  
51 JPATS SERIES1,8311,831  
52 AVIATION LIFE SUPPORT MODS8,0848,084  
53 COMMON ECM EQUIPMENT21,9475,00026,947  
 AN/AAR–47 computer processor upgrade[5,000]  
54 COMMON AVIONICS CHANGES101,120101,120  
55 COMMON DEFENSIVE WEAPON SYSTEM00  
56 ID SYSTEMS20,39720,397  
57 RQ–7 SERIES18,12118,121  
58 V–22 (TILT/ROTOR ACFT) OSPREY21,98521,985  
AIRCRAFT SPARES AND REPAIR PARTS  
59 SPARES AND REPAIR PARTS1,244,673423,0001,667,673  
 Unfunded requirement for spares[423,000]  
AIRCRAFT SUPPORT EQUIP & FACILITIES  
60 COMMON GROUND EQUIPMENT322,063322,063  
61 AIRCRAFT INDUSTRIAL FACILITIES17,99817,998  
62 WAR CONSUMABLES25,24825,248  
63 OTHER PRODUCTION CHARGES7,5797,579  
64 SPECIAL SUPPORT EQUIPMENT45,91645,916  
65 FIRST DESTINATION TRANSPORTATION1,7521,752  
66 CANCELLED ACCOUNT ADJUSTMENTS00  
  
TOTAL, AIRCRAFT PROCUREMENT, NAVY18,508,613622,54819,131,161  
  
WEAPONS PROCUREMENT, NAVY  
BALLISTIC MISSILES  
MODIFICATION OF MISSILES  
1 TRIDENT II MODS241,106,911241,106,911  
SUPPORT EQUIPMENT & FACILITIES  
2 MISSILE INDUSTRIAL FACILITIES3,4463,446  
OTHER MISSILES  
STRATEGIC MISSILES  
3 TOMAHAWK196300,178196300,178  
TACTICAL MISSILES  
4 AMRAAM101155,553101155,553  
5 SIDEWINDER14652,29314652,293  
6 JSOW333131,141333131,141  
7 STANDARD MISSILE67295,92267295,922  
8 RAM9074,9769074,976  
9 HELLFIRE57543,49557543,495  
10 AERIAL TARGETS43,98843,988  
11 OTHER MISSILE SUPPORT3,9813,981  
MODIFICATION OF MISSILES  
12 ESSM3348,1523348,152  
13 HARM MODS53,54353,543  
14 STANDARD MISSILES MODS61,89661,896  
SUPPORT EQUIPMENT & FACILITIES  
15 WEAPONS INDUSTRIAL FACILITIES3,28130,00033,281  
 Accelerate facility restoration program[30,000]  
16 FLEET SATELLITE COMM FOLLOW-ON1534,4921534,492  
16  LESS: ADVANCE PROCUREMENT (PY)–28,758–28,758  
17  ADVANCE PROCUREMENT (CY)00  
ORDNANCE SUPPORT EQUIPMENT  
18 ORDNANCE SUPPORT EQUIPMENT52,15252,152  
TORPEDOES AND RELATED EQUIPMENT  
19 ASW TARGETS10,12310,123  
MOD OF TORPEDOES AND RELATED EQUIP  
20 MK–54 TORPEDO MODS42,14442,144  
21 MK–48 TORPEDO ADCAP MODS43,55943,559  
22 QUICKSTRIKE MINE6,0906,090  
SUPPORT EQUIPMENT  
23 TORPEDO SUPPORT EQUIPMENT43,76643,766  
24 ASW RANGE SUPPORT9,5579,557  
DESTINATION TRANSPORTATION  
25 FIRST DESTINATION TRANSPORTATION3,4943,494  
OTHER WEAPONS  
GUNS AND GUN MOUNTS  
26 SMALL ARMS AND WEAPONS14,31614,316  
MODIFICATION OF GUNS AND GUN MOUNTS  
27 CIWS MODS41,40841,408  
28 COAST GUARD WEAPONS20,65720,657  
29 GUN MOUNT MODS43,99111,00054,991  
 Mk 110 gun weapon system depot support[6,000]  
 Mk 38 Mod 2 gun weapon system depot support[5,000]  
30 LCS MODULE WEAPONS9,8089,808  
31 CRUISER MODERNIZATION WEAPONS52,42652,426  
32 AIRBORNE MINE NEUTRALIZATION SYSTEMS23,00723,007  
OTHER  
33 MARINE CORPS TACTIAL UNMANNED AERIAL SYSTEM00  
34 CANCELLED ACCOUNT ADJUSTMENTS00  
SPARES AND REPAIR PARTS  
35 SPARES AND REPAIR PARTS58,80658,806  
  
TOTAL, WEAPONS PROCUREMENT, NAVY3,359,79441,0003,400,794  
  
PROCUREMENT OF AMMO, NAVY & MC  
NAVY AMMUNITION  
1 GENERAL PURPOSE BOMBS80,02880,028  
2 JDAM00  
3 AIRBORNE ROCKETS, ALL TYPES38,72138,721  
4 MACHINE GUN AMMUNITION21,00321,003  
5 PRACTICE BOMBS33,66633,666  
6 CARTRIDGES & CART ACTUATED DEVICES53,66753,667  
7 AIR EXPENDABLE COUNTERMEASURES59,62659,626  
8 JATOS2,8692,869  
9 5 INCH/54 GUN AMMUNITION34,49234,492  
10 INTERMEDIATE CALIBER GUN AMMUNITION37,23437,234  
11 OTHER SHIP GUN AMMUNITION36,27536,275  
12 SMALL ARMS & LANDING PARTY AMMO46,19246,192  
13 PYROTECHNIC AND DEMOLITION11,31011,310  
14 AMMUNITION LESS THAN $5 MILLION4,1054,105  
MARINE CORPS AMMUNITION  
15 SMALL ARMS AMMUNITION64,83964,839  
16 LINEAR CHARGES, ALL TYPES15,32915,329  
17 40 MM, ALL TYPES62,83562,835  
18 60MM, ALL TYPES17,87717,877  
19 81MM, ALL TYPES41,05341,053  
20 120MM, ALL TYPES6,4586,458  
21 CTG 25MM, ALL TYPES2,9372,937  
22 GRENADES, ALL TYPES9,2989,298  
23 ROCKETS, ALL TYPES13,99513,995  
24 ARTILLERY, ALL TYPES70,42370,423  
25 DEMOLITION MUNITIONS, ALL TYPES19,46419,464  
26 FUZE, ALL TYPES18,03218,032  
27 NON LETHALS3,0093,009  
28 AMMO MODERNIZATION8,9858,985  
29 ITEMS LESS THAN $5 MILLION4,2694,269  
  
TOTAL, PROCUREMENT OF AMMO, NAVY & MC817,9910817,991  
  
SHIPBUILDING & CONVERSION, NAVY  
OTHER WARSHIPS  
1 CARRIER REPLACEMENT PROGRAM SUBSEQUENT FULL FUNDING (CY)1,731,2561,731,256  
1  COMPLETION OF PRIOR YEAR SHIPBUILDING (CY)00  
2  ADVANCE PROCUREMENT (CY)908,313908,313  
3 VIRGINIA CLASS SUBMARINE25,344,44625,344,446  
3  LESS: ADVANCE PROCUREMENT (PY)–1,902,994–1,902,994  
3  COMPLETION OF PRIOR YEAR SHIPBUILDING (CY)00  
4  ADVANCE PROCUREMENT (CY)1,691,2361,691,236  
5 CVN REFUELING OVERHAULS00  
5  LESS: ADVANCE PROCUREMENT (PY)00  
5  LESS: SUBSEQUENT FULL FUNDING (FY)00  
5  SUBSEQUENT FULL FUNDING (CY)1,255,7991,255,799  
6  ADVANCE PROCUREMENT (CY)408,037408,037  
7 SSBN ERO5,2215,221  
7  LESS: ADVANCE PROCUREMENT (PY)–5,221–5,221  
7  COMPLETION OF PRIOR YEAR SHIPBUILDING (CY)00  
8  ADVANCE PROCUREMENT (CY)00  
9 DDG 1000186,312186,312  
9  LESS: ADVANCE PROCUREMENT (PY)00  
9  LESS: SUBSEQUENT FULL FUNDING (FY)00  
9  SUBSEQUENT FULL FUNDING (CY)00  
10 DDG–5123,499,40023,499,400  
10  LESS: ADVANCE PROCUREMENT (PY)–577,210–577,210  
11  ADVANCE PROCUREMENT (CY)47,98447,984  
12 LITTORAL COMBAT SHIP21,230,98421,230,984  
13  ADVANCE PROCUREMENT (CY)278,351278,351  
AMPHIBIOUS SHIPS  
14 LPD–1700  
14  LESS: ADVANCE PROCUREMENT (PY)00  
14  LESS: SUBSEQUENT FULL FUNDING (FY)00  
14  SUBSEQUENT FULL FUNDING (CY)00  
14  COMPLETION OF PRIOR YEAR SHIPBUILDING (CY)00  
15  ADVANCE PROCUREMENT (CY)00  
16 LHA REPLACEMENT13,397,89213,397,892  
16  LESS: ADVANCE PROCUREMENT (PY)–347,243–347,243  
16  LESS: SUBSEQUENT FULL FUNDING (FY)–2,100,752–2,100,752  
16  COMPLETION OF PRIOR YEAR SHIPBUILDING (CY)00  
17  ADVANCE PROCUREMENT (CY)00  
18 INTRATHEATER CONNECTOR1180,7031180,703  
AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST  
19 OCEANOGRAPHIC SHIPS188,561188,561  
20 OUTFITTING306,640306,640  
21 SERVICE CRAFT13,77013,770  
22 LCAC SLEP483,035483,035  
23 CANCELLED ACCOUNT ADJUSTMENTS00  
  
TOTAL, SHIPBUILDING & CONVERSION, NAVY15,724,520015,724,520  
  
OTHER PROCUREMENT, NAVY  
SHIPS SUPPORT EQUIPMENT  
SHIP PROPULSION EQUIPMENT  
1 LM–2500 GAS TURBINE12,13712,137  
2 ALLISON 501K GAS TURBINE14,92314,923  
3 OTHER PROPULSION EQUIPMENT00  
NAVIGATION EQUIPMENT  
4 OTHER NAVIGATION EQUIPMENT23,16723,167  
PERISCOPES  
5 SUB PERISCOPES & IMAGING EQUIP85,61985,619  
OTHER SHIPBOARD EQUIPMENT  
6 DDG MOD296,691296,691  
7 FIREFIGHTING EQUIPMENT11,97411,974  
8 COMMAND AND CONTROL SWITCHBOARD3,9623,962  
9 POLLUTION CONTROL EQUIPMENT25,61425,614  
10 SUBMARINE SUPPORT EQUIPMENT7,7307,730  
11 VIRGINIA CLASS SUPPORT EQUIPMENT132,0394,800136,839  
 Tube test equipment[4,800]  
12 SUBMARINE BATTERIES44,05744,057  
13 STRATEGIC PLATFORM SUPPORT EQUIP22,81122,811  
14 DSSP EQUIPMENT3,8693,869  
15 CG MODERNIZATION356,958356,958  
16 LCAC9,1429,142  
17 MINESWEEPING EQUIPMENT00  
18 UNDERWATER EOD PROGRAMS15,90815,908  
19 ITEMS LESS THAN $5 MILLION126,8426,500133,342  
 Remote monitoring and troubleshooting [2,900]  
 Helicopter hangar door upgrades[3,600]  
20 CHEMICAL WARFARE DETECTORS7,4707,470  
21 SUBMARINE LIFE SUPPORT SYSTEM13,01613,016  
REACTOR PLANT EQUIPMENT  
22 REACTOR POWER UNITS438,503438,503  
23 REACTOR COMPONENTS266,469266,469  
OCEAN ENGINEERING  
24 DIVING AND SALVAGE EQUIPMENT10,22710,227  
SMALL BOATS  
25 STANDARD BOATS27,7254,40032,125  
 Range support vehicle[4,400]  
TRAINING EQUIPMENT  
26 OTHER SHIPS TRAINING EQUIPMENT16,09416,094  
PRODUCTION FACILITIES EQUIPMENT  
27 OPERATING FORCES IPE49,85649,856  
OTHER SHIP SUPPORT  
28 NUCLEAR ALTERATIONS116,829116,829  
29 LCS MODULES82,95182,951  
LOGISTIC SUPPORT  
30 LSD MIDLIFE106,612106,612  
COMMUNICATIONS & ELECTRONICS EQUIP  
SHIP RADARS  
31 RADAR SUPPORT12,03012,030  
SHIP SONARS  
32 SPQ–9B RADAR8,8878,887  
33 AN/SQQ–89 SURF ASW COMBAT SYSTEM87,21987,219  
34 SSN ACOUSTICS237,015237,015  
35 UNDERSEA WARFARE SUPPORT EQUIPMENT29,64129,641  
36 SONAR SWITCHES AND TRANSDUCERS14,05614,056  
ASW ELECTRONIC EQUIPMENT  
37 SUBMARINE ACOUSTIC WARFARE SYSTEM20,73920,739  
38 SSTD2,2062,206  
39 FIXED SURVEILLANCE SYSTEM57,48157,481  
40 SURTASS8,4688,468  
41 TACTICAL SUPPORT CENTER18,58618,586  
ELECTRONIC WARFARE EQUIPMENT  
42 AN/SLQ–3249,67749,677  
RECONNAISSANCE EQUIPMENT  
43 SHIPBOARD IW EXPLOIT105,624105,624  
44 AUTOMATED IDENTIFICATION SYSTEM (AIS)1,2991,299  
SUBMARINE SURVEILLANCE EQUIPMENT  
45 SUBMARINE SUPPORT EQUIPMENT PROG71,55871,558  
OTHER SHIP ELECTRONIC EQUIPMENT  
46 COOPERATIVE ENGAGEMENT CAPABILITY31,09131,091  
47 TRUSTED INFORMATION SYSTEM (TIS)338338  
48 NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)33,35833,358  
49 ATDLS2,2732,273  
50 NAVY COMMAND AND CONTROL SYSTEM (NCCS)8,9208,920  
51 MINESWEEPING SYSTEM REPLACEMENT81,44181,441  
52 SHALLOW WATER MCM9,2369,236  
53 NAVSTAR GPS RECEIVERS (SPACE)9,3199,319  
54 ARMED FORCES RADIO AND TV3,3283,328  
55 STRATEGIC PLATFORM SUPPORT EQUIP4,2484,248  
TRAINING EQUIPMENT  
56 OTHER TRAINING EQUIPMENT29,06129,061  
AVIATION ELECTRONIC EQUIPMENT  
57 MATCALS16,74716,747  
58 SHIPBOARD AIR TRAFFIC CONTROL7,6587,658  
59 AUTOMATIC CARRIER LANDING SYSTEM15,16915,169  
60 NATIONAL AIR SPACE SYSTEM17,53117,531  
61 AIR STATION SUPPORT EQUIPMENT6,8516,851  
62 MICROWAVE LANDING SYSTEM8,5518,551  
63 ID SYSTEMS29,57229,572  
64 TAC A/C MISSION PLANNING SYS(TAMPS)9,0989,098  
OTHER SHORE ELECTRONIC EQUIPMENT  
65 DEPLOYABLE JOINT COMMAND AND CONT8,5428,542  
66 TADIX-B6,9096,909  
67 GCCS-M EQUIPMENT TACTICAL/MOBILE9,8329,832  
68 DCGS-N16,63416,634  
69 CANES34,39834,398  
70 RADIAC6,1046,104  
71 CANES-INTELL10,43210,432  
72 GPETE5,8615,861  
73 INTEG COMBAT SYSTEM TEST FACILITY4,4454,445  
74 EMI CONTROL INSTRUMENTATION4,7374,737  
75 ITEMS LESS THAN $5 MILLION51,04851,048  
SHIPBOARD COMMUNICATIONS  
76 SHIPBOARD TACTICAL COMMUNICATIONS00  
77 PORTABLE RADIOS00  
78 SHIP COMMUNICATIONS AUTOMATION260,551260,551  
79 MARITIME DOMAIN AWARENESS (MDA)9,2509,250  
80 COMMUNICATIONS ITEMS UNDER $5M39,84639,846  
SUBMARINE COMMUNICATIONS  
81 SUBMARINE BROADCAST SUPPORT00  
82 SUBMARINE COMMUNICATION EQUIPMENT59,01359,013  
SATELLITE COMMUNICATIONS  
83 SATELLITE COMMUNICATIONS SYSTEMS28,66528,665  
84 NAVY MULTIBAND TERMINAL (NMT)161,021161,021  
SHORE COMMUNICATIONS  
85 JCS COMMUNICATIONS EQUIPMENT2,2562,256  
86 ELECTRICAL POWER SYSTEMS1,3091,309  
87 NAVAL SHORE COMMUNICATIONS3,4223,422  
CRYPTOGRAPHIC EQUIPMENT  
88 INFO SYSTEMS SECURITY PROGRAM (ISSP)120,529120,529  
CRYPTOLOGIC EQUIPMENT  
89 CRYPTOLOGIC COMMUNICATIONS EQUIP18,32218,322  
OTHER ELECTRONIC SUPPORT  
90 COAST GUARD EQUIPMENT20,18920,189  
DRUG INTERDICTION SUPPORT  
91 OTHER DRUG INTERDICTION SUPPORT00  
AVIATION SUPPORT EQUIPMENT  
SONOBUOYS  
92 SONOBUOYS—ALL TYPES87,84687,846  
AIRCRAFT SUPPORT EQUIPMENT  
93 WEAPONS RANGE SUPPORT EQUIPMENT51,74251,742  
94 EXPEDITIONARY AIRFIELDS8,4298,429  
95 AIRCRAFT REARMING EQUIPMENT11,13411,134  
96 AIRCRAFT LAUNCH & RECOVERY EQUIPMENT37,06337,063  
97 METEOROLOGICAL EQUIPMENT25,58125,581  
98 OTHER PHOTOGRAPHIC EQUIPMENT1,5731,573  
99 AVIATION LIFE SUPPORT40,69640,696  
100AIRBORNE MINE COUNTERMEASURES35,85535,855  
101LAMPS MK III SHIPBOARD EQUIPMENT20,66220,662  
102PORTABLE ELECTRONIC MAINTENANCE AIDS12,81212,812  
103OTHER AVIATION SUPPORT EQUIPMENT12,01812,018  
ORDNANCE SUPPORT EQUIPMENT  
SHIP GUN SYSTEM EQUIPMENT  
104NAVAL FIRES CONTROL SYSTEM1,0861,086  
105GUN FIRE CONTROL EQUIPMENT8,0768,076  
SHIP MISSILE SYSTEMS EQUIPMENT  
106NATO SEASPARROW11,12111,121  
107RAM GMLS11,80511,805  
108SHIP SELF DEFENSE SYSTEM54,29054,290  
109AEGIS SUPPORT EQUIPMENT162,307162,307  
110TOMAHAWK SUPPORT EQUIPMENT88,69888,698  
111VERTICAL LAUNCH SYSTEMS5,6985,698  
FBM SUPPORT EQUIPMENT  
112STRATEGIC MISSILE SYSTEMS EQUIP184,034184,034  
ASW SUPPORT EQUIPMENT  
113SSN COMBAT CONTROL SYSTEMS88,00488,004  
114SUBMARINE ASW SUPPORT EQUIPMENT5,2825,282  
115SURFACE ASW SUPPORT EQUIPMENT8,3238,323  
116ASW RANGE SUPPORT EQUIPMENT7,1217,121  
OTHER ORDNANCE SUPPORT EQUIPMENT  
117EXPLOSIVE ORDNANCE DISPOSAL EQUIP58,28858,288  
118ITEMS LESS THAN $5 MILLION3,5463,546  
OTHER EXPENDABLE ORDNANCE  
119ANTI-SHIP MISSILE DECOY SYSTEM36,58836,588  
120SURFACE TRAINING DEVICE MODS7,3377,337  
121SUBMARINE TRAINING DEVICE MODS34,51934,519  
CIVIL ENGINEERING SUPPORT EQUIP  
CIVIL ENGINEERING SUPPORT EQUIPMENT  
122PASSENGER CARRYING VEHICLES3,7193,719  
123GENERAL PURPOSE TRUCKS584584  
124CONSTRUCTION & MAINTENANCE EQUIP13,93513,935  
125FIRE FIGHTING EQUIPMENT12,85312,853  
126TACTICAL VEHICLES31,74131,741  
127AMPHIBIOUS EQUIPMENT3,1323,132  
128POLLUTION CONTROL EQUIPMENT5,1545,154  
129ITEMS UNDER $5 MILLION24,77024,770  
130PHYSICAL SECURITY VEHICLES1,1281,128  
SUPPLY SUPPORT EQUIPMENT  
131MATERIALS HANDLING EQUIPMENT15,50415,504  
132OTHER SUPPLY SUPPORT EQUIPMENT6,6556,655  
133FIRST DESTINATION TRANSPORTATION6,3156,315  
134SPECIAL PURPOSE SUPPLY SYSTEMS66,54966,549  
PERSONNEL & COMMAND SUPPORT EQUIP  
TRAINING DEVICES  
135TRAINING SUPPORT EQUIPMENT11,42911,429  
COMMAND SUPPORT EQUIPMENT  
137COMMAND SUPPORT EQUIPMENT47,3065,90053,206  
 Man overboard indicators[5,900]  
138EDUCATION SUPPORT EQUIPMENT2,0672,067  
139MEDICAL SUPPORT EQUIPMENT7,6797,679  
141NAVAL MIP SUPPORT EQUIPMENT1,4331,433  
143OPERATING FORCES SUPPORT EQUIPMENT12,75412,754  
144C4ISR EQUIPMENT5,3175,317  
145ENVIRONMENTAL SUPPORT EQUIPMENT20,03320,033  
146PHYSICAL SECURITY EQUIPMENT154,805154,805  
147ENTERPRISE INFORMATION TECHNOLOGY377,353377,353  
OTHER  
148CANCELLED ACCOUNT ADJUSTMENTS00  
999CLASSIFIED PROGRAMS19,76719,767  
SPARES AND REPAIR PARTS  
149SPARES AND REPAIR PARTS215,906215,906  
  
TOTAL, OTHER PROCUREMENT, NAVY6,450,20821,6006,471,808  
  
PROCUREMENT, MARINE CORPS  
WEAPONS AND COMBAT VEHICLES  
TRACKED COMBAT VEHICLES  
1 AAV7A1 PIP7,7497,749  
2 LAV PIP41,27741,277  
3 M1A1 FIREPOWER ENHANCEMENTS00  
ARTILLERY AND OTHER WEAPONS  
4 EXPEDITIONARY FIRE SUPPORT SYSTEM109,723109,723  
5 155MM LIGHTWEIGHT TOWED HOWITZER210,356210,356  
6 HIGH MOBILITY ARTILLERY ROCKET SYSTEM22,23022,230  
7 WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION26,09126,091  
WEAPONS  
8 MODULAR WEAPON SYSTEM00  
OTHER SUPPORT  
9 MODIFICATION KITS40,91640,916  
10 WEAPONS ENHANCEMENT PROGRAM13,11513,115  
GUIDED MISSILES AND EQUIPMENT  
GUIDED MISSILES  
11 GROUND BASED AIR DEFENSE5,1755,175  
12 JAVELIN00  
13 FOLLOW ON TO SMAW21,57021,570  
14 ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)20,31520,315  
OTHER SUPPORT  
15 MODIFICATION KITS3,7983,798  
COMMUNICATIONS & ELECTRONICS EQUIPMENT  
COMMAND AND CONTROL SYSTEMS  
16 UNIT OPERATIONS CENTER10,77610,776  
REPAIR AND TEST EQUIPMENT  
17 REPAIR AND TEST EQUIPMENT25,63625,636  
OTHER SUPPORT (TEL)  
18 COMBAT SUPPORT SYSTEM32,87732,877  
19 MODIFICATION KITS00  
COMMAND AND CONTROL SYSTEM (NON-TEL)  
20 ITEMS UNDER $5 MILLION (COMM & ELEC)3,4053,405  
21 AIR OPERATIONS C2 SYSTEMS67,56867,568  
RADAR + EQUIPMENT (NON-TEL)  
22 RADAR SYSTEMS860860  
INTELL/COMM EQUIPMENT (NON-TEL)  
23 FIRE SUPPORT SYSTEM3,9063,906  
24 INTELLIGENCE SUPPORT EQUIPMENT92,37792,377  
25 RQ–11 UAV1632,4901632,490  
26 DCGS-MC4,5824,582  
OTHER COMM/ELEC EQUIPMENT (NON-TEL)  
27 NIGHT VISION EQUIPMENT00  
OTHER SUPPORT (NON-TEL)  
28 COMMON COMPUTER RESOURCES258,947258,947  
29 COMMAND POST SYSTEMS33,02133,021  
30 RADIO SYSTEMS40,55140,551  
31 COMM SWITCHING & CONTROL SYSTEMS32,27932,279  
32 COMM & ELEC INFRASTRUCTURE SUPPORT15,27815,278  
SUPPORT VEHICLES  
ADMINISTRATIVE VEHICLES  
33 COMMERCIAL PASSENGER VEHICLES1,1571,157  
34 COMMERCIAL CARGO VEHICLES12,69612,696  
TACTICAL VEHICLES  
35 5/4T TRUCK HMMWV (MYP)174,849174,849  
36 MOTOR TRANSPORT MODIFICATIONS5,2535,253  
37 MEDIUM TACTICAL VEHICLE REPLACEMENT11,72111,721  
38 LOGISTICS VEHICLE SYSTEM REP550133,827550133,827  
39 FAMILY OF TACTICAL TRAILERS19,15619,156  
40 TRAILERS8,0758,075  
OTHER SUPPORT  
41 ITEMS LESS THAN $5 MILLION6,0166,016  
ENGINEER AND OTHER EQUIPMENT  
ENGINEER AND OTHER EQUIPMENT  
42 ENVIRONMENTAL CONTROL EQUIP ASSORT5,1105,110  
43 BULK LIQUID EQUIPMENT10,74310,743  
44 TACTICAL FUEL SYSTEMS29,33029,330  
45 POWER EQUIPMENT ASSORTED19,41919,419  
46 AMPHIBIOUS SUPPORT EQUIPMENT11,71811,718  
47 EOD SYSTEMS64,09364,093  
MATERIALS HANDLING EQUIPMENT  
48 PHYSICAL SECURITY EQUIPMENT16,41916,419  
49 GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)10,97610,976  
50 MATERIAL HANDLING EQUIP24,37624,376  
51 FIRST DESTINATION TRANSPORTATION2,7482,748  
GENERAL PROPERTY  
52 FIELD MEDICAL EQUIPMENT6,7226,722  
53 TRAINING DEVICES5,6685,668  
54 CONTAINER FAMILY897897  
55 FAMILY OF CONSTRUCTION EQUIPMENT18,26118,261  
56 FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)00  
57 BRIDGE BOATS12,56712,567  
58 RAPID DEPLOYABLE KITCHEN4,2834,283  
OTHER SUPPORT  
59 ITEMS LESS THAN $5 MILLION7,5727,572  
SPARES AND REPAIR PARTS  
60 SPARES AND REPAIR PARTS13,52413,524  
  
TOTAL, PROCUREMENT, MARINE CORPS1,344,04401,344,044  
  
AIRCRAFT PROCUREMENT, AIR FORCE  
COMBAT AIRCRAFT  
TACTICAL FORCES  
1 F–35224,007,842224,007,842  
1  LESS: ADVANCE PROCUREMENT (PY)–278,600–278,600  
2  ADVANCE PROCUREMENT (CY)257,000257,000  
3 F–22A158,039158,039  
3  LESS: ADVANCE PROCUREMENT (PY)00  
4  ADVANCE PROCUREMENT (CY)00  
AIRLIFT AIRCRAFT  
TACTICAL AIRLIFT  
5 C–17A (MYP)14,283114,400128,683  
 USAF-requested transfer from C–17 post production support (APAF 88)[114,400]  
OTHER AIRLIFT  
6 C–130J8566,1678566,167  
6  LESS: ADVANCE PROCUREMENT (PY)–102,900–102,900  
7  ADVANCE PROCUREMENT (CY)48,00048,000  
8 HC–130J4349,3004349,300  
9  ADVANCE PROCUREMENT (CY)10,00010,000  
10 MC–130J5467,4655467,465  
11  ADVANCE PROCUREMENT (CY)60,00060,000  
12 HC/MC–130 RECAP137,360137,360  
12  LESS: ADVANCE PROCUREMENT (PY)–137,360–137,360  
13  ADVANCE PROCUREMENT (CY)00  
14 JOINT CARGO AIRCRAFT8351,2008351,200  
TRAINER AIRCRAFT  
UPT TRAINERS  
15 LIGHT MOBILITY AIRCRAFT1565,6991565,699  
16 USAFA POWERED FLIGHT PROGRAM124,099124,099  
OPERATIONAL TRAINERS  
17 JPATS00  
OTHER AIRCRAFT  
HELICOPTERS  
18 COM VERT LIFT SPT PLATFORM (UH–1N Replace) ADVANCE PROCUREMENT (CY)6,4326,432  
19 V22 OSPREY5415,1505415,150  
19  LESS: ADVANCE PROCUREMENT (PY)–22,052–22,052  
20  ADVANCE PROCUREMENT (CY)13,62113,621  
MISSION SUPPORT AIRCRAFT  
21 C–29A FLIGHT INSPECTION ACFT00  
22 C–12 A00  
23 C–4000  
24 CIVIL AIR PATROL A/C2,4242,424  
25 HH–60M OPERATIONAL LOSS REPLACEMENT3104,4473104,447  
26 RQ–1100  
27 STUASL03,2533,253  
OTHER AIRCRAFT  
28 TARGET DRONES985,505985,505  
29 C–37A252,000252,000  
30 RQ–4 UAV4762,6784762,678  
30  LESS: ADVANCE PROCUREMENT (PY)–113,049–113,049  
31  ADVANCE PROCUREMENT (CY)90,20090,200  
32 MC 130 IN BA 049,9329,932  
33 MQ–100  
34 MQ–936863,595–18,30036845,295  
 Airborne signals intelligence payload[–18,300]  
MODIFICATION OF INSERVICE AIRCRAFT  
STRATEGIC AIRCRAFT  
35 B–2A63,37163,371  
35  LESS: ADVANCE PROCUREMENT (PY)00  
36  ADVANCE PROCUREMENT (CY)00  
37 B–1B200,090200,090  
38 B–5269,07469,074  
TACTICAL AIRCRAFT  
39 A–10165,361165,361  
40 F–15302,235302,235  
41 F–16167,188167,188  
42 F–22A492,199492,199  
43 F–35 MODIFICATIONS123,936123,936  
AIRLIFT AIRCRAFT  
44 C–5848,669848,669  
44  LESS: ADVANCE PROCUREMENT (PY)–108,300–108,300  
45  ADVANCE PROCUREMENT (CY)166,900166,900  
46 C–9C1010  
47 C–17A351,614351,614  
48 C–21339339  
49 C–32A12,11312,113  
50 C–37A12,16212,162  
TRAINER AIRCRAFT  
51 GLIDER MODS120120  
52 T–624,64424,644  
53 T–18383  
54 T–3828,28828,288  
55 T–4300  
OTHER AIRCRAFT  
56 KC–10A (ATCA)13,77713,777  
57 C–127,6457,645  
58 MC–12W10,82610,826  
59 C–20 MODS736736  
60 VC–25A MOD13,17513,175  
61 C–4010,69710,697  
62 C–130257,339257,339  
63 C–130 MODS INTEL3,9633,963  
64 C130J MODS80,20580,205  
65 C–13544,2286,00050,228  
 LAIRCM for KC–135 aircraft[11,000]  
 Delay in starting Block 45 upgrade program[–5,000]  
66 COMPASS CALL MODS176,558176,558  
67 DARP105,540105,540  
68 E–3195,163195,163  
69 E–437,52637,526  
70 E–8188,504102,500291,004  
 Maintain JSTARS re-engining at original plan level[102,500]  
71 H–12,4572,457  
72 H–6011,63011,630  
73 RQ–4 UAV MODS119,415119,415  
74 HC/MC–130 MODIFICATIONS1,9441,944  
75 OTHER AIRCRAFT159,423–116,40043,023  
 Transfer FAB-T funds to PE 33601F (RDAF 180)[–116,400]  
76 MQ–1 MODS208,213208,213  
77 MQ–9 MODS108,922108,922  
78 MQ–9 PAYLOAD—UAS115,383115,383  
79 CV–22 MODS13,96413,964  
AIRCRAFT SPARES AND REPAIR PARTS  
80 INITIAL SPARES/REPAIR PARTS622,020622,020  
AIRCRAFT SUPT EQUIPMENT & FACILITIES  
COMMON SUPPORT EQUIPMENT  
81 AIRCRAFT REPLACEMENT SUPPORT EQUIP91,70191,701  
POST PRODUCTION SUPPORT  
82 B–16,7916,791  
83 B–2A26,21726,217  
84 B–523,4433,443  
85 C–5195195  
86 C–500  
87 KC–10A (ATCA)5,7025,702  
88 C–17A153,347–114,40038,947  
 USAF-requested transfer to C–17 procurement (APAF 5)[–114,400]  
89 C–13028,29528,295  
90 EC–130J00  
91 F–1521,59921,599  
92 F–1617,83817,838  
93 T–69,4509,450  
94 OTHER AIRCRAFT53,95353,953  
95 T–100  
INDUSTRIAL PREPAREDNESS  
96 INDUSTRIAL RESPONSIVENESS24,61924,619  
WAR CONSUMABLES  
97 WAR CONSUMABLES92,93992,939  
OTHER PRODUCTION CHARGES  
98 OTHER PRODUCTION CHARGES1,079,7421,079,742  
99 OTHER PRODUCTION CHARGES—MQ–137,50037,500  
CLASSIFIED PROGRAMS  
OTHER PRODUCTION CHARGES—SOF  
103CANCELLED ACCT ADJUSTMENTS00  
DARP  
104DARP19,11719,117  
999CLASSIFIED PROGRAMS12,98112,981  
  
TOTAL, AIRCRAFT PROCUREMENT, AIR FORCE15,366,508–26,20015,340,308  
  
MISSILE PROCUREMENT, AIR FORCE  
BALLISTIC MISSILES  
MISSILE REPLACEMENT EQUIPMENT—BALLISTIC  
1 MISSILE REPLACEMENT EQ-BALLISTIC60,64760,647  
OTHER MISSILES  
TACTICAL  
2 JASSM171215,825171215,825  
3 SIDEWINDER (AIM–9X)17864,52317864,523  
4 AMRAAM246355,358246355,358  
5 PREDITOR HELLFIRE MISSILE46044,57046044,570  
6 SMALL DIAMETER BOMB2,985134,8842,985134,884  
INDUSTRIAL FACILITIES  
7 INDUSTR'L PREPAREDNS/POL PREVENTION833833  
MODIFICATION OF INSERVICE MISSILES  
CLASS IV  
8 ADVANCED CRUISE MISSILE4848  
9 MM III MODIFICATIONS123,378123,378  
10 AGM–65D MAVERICK260260  
11 AGM–88A HARM4,0794,079  
12 AIR LAUNCH CRUISE MISSILE (ALCM)10,79510,795  
SPARES AND REPAIR PARTS  
13 INITIAL SPARES/REPAIR PARTS43,19243,192  
OTHER SUPPORT  
SPACE PROGRAMS  
14 ADVANCED EHF38,07838,078  
14  LESS: ADVANCE PROCUREMENT (PY)00  
15  ADVANCE PROCUREMENT (CY)208,520208,520  
16 WIDEBAND GAPFILLER SATELLITES(SPACE)1579,8021579,802  
16  LESS: ADVANCE PROCUREMENT (PY)–62,201–62,201  
17  ADVANCE PROCUREMENT (CY)58,11058,110  
18  ADVANCE PROCUREMENT (CY)122,490122,490  
19 SPACEBORNE EQUIP (COMSEC)14,89414,894  
20 GLOBAL POSITIONING (SPACE)64,60964,609  
20  LESS: ADVANCE PROCUREMENT (PY)00  
21  ADVANCE PROCUREMENT (CY)00  
22 NUDET DETECTION SYSTEM00  
23 DEF METEOROLOGICAL SAT PROG(SPACE)88,71988,719  
24 EVOLVED EXPENDABLE LAUNCH VEH(SPACE)31,153,97624,00031,177,976  
 Crew augmentation [14,000]  
 GPS metric tracking[10,000]  
25 MEDIUM LAUNCH VEHICLE(SPACE)00  
26 SBIR HIGH (SPACE)1979,2491979,249  
26  LESS: ADVANCE PROCUREMENT (PY)–278,545–278,545  
27  ADVANCE PROCUREMENT (CY)270,000270,000  
28 NATL POLAR-ORBITING OP ENV SATELLITE26,308–16,30810,000  
 Early to need[–16,308]  
SPECIAL PROGRAMS  
29 DEFENSE SPACE RECONN PROGRAM00  
33 SPECIAL UPDATE PROGRAMS247,584247,584  
999CLASSIFIED PROGRAMS893,287893,287  
  
TOTAL, MISSILE PROCUREMENT, AIR FORCE5,463,2727,6925,470,964  
  
PROCUREMENT OF AMMUNITION, AIR FORCE  
ROCKETS  
1 ROCKETS19,10619,106  
CARTRIDGES  
2 CARTRIDGES141,049141,049  
BOMBS  
3 PRACTICE BOMBS34,09434,094  
4 GENERAL PURPOSE BOMBS183,845183,845  
5 JOINT DIRECT ATTACK MUNITION3,500104,6423,500104,642  
FLARE, IR MJU–7B  
6 CAD/PAD37,01637,016  
7 EXPLOSIVE ORDINANCE DISPOSAL (EOD)3,3833,383  
8 SPARES AND REPAIR PARTS1,0001,000  
9 MODIFICATIONS1,1121,112  
10 ITEMS LESS THAN $5,000,0005,0155,015  
FUZES  
11 FLARES72,75872,758  
12 FUZES57,33757,337  
WEAPONS  
SMALL ARMS  
13 SMALL ARMS7,0637,063  
  
TOTAL, PROCUREMENT OF AMMUNITION, AIR FORCE667,4200667,420  
  
OTHER PROCUREMENT, AIR FORCE  
VEHICULAR EQUIPMENT  
PASSENGER CARRYING VEHICLES  
1 PASSENGER CARRYING VEHICLES29,20729,207  
CARGO + UTILITY VEHICLES  
2 MEDIUM TACTICAL VEHICLE45,61845,618  
3 CAP VEHICLES902902  
4 ITEMS LESS THAN $5,000,000 (CARGO31,77331,773  
SPECIAL PURPOSE VEHICLES  
5 SECURITY AND TACTICAL VEHICLES52,86752,867  
6 ITEMS LESS THAN $5,000,000 (SPECIA18,35818,358  
FIRE FIGHTING EQUIPMENT  
7 FIRE FIGHTING/CRASH RESCUE VEHICLES26,92426,924  
MATERIALS HANDLING EQUIPMENT  
8 HALVERSEN LOADER00  
9 ITEMS LESS THAT $5,000,00014,50114,501  
BASE MAINTENANCE SUPPORT  
10 RUNWAY SNOW REMOV AND CLEANING EQU25,40425,404  
11 ITEMS LESS THAN $5,000,000(VEHICLES)54,57054,570  
CANCELLED ACCOUNT ADJUSTM  
12 CANCELLED ACCOUNT ADJUSTMENTS (BPA00  
ELECTRONICS AND TELECOMMUNICATIONS EQUIP  
COMM SECURITY EQUIPMENT(COMSEC)  
13 COMSEC EQUIPMENT216,381216,381  
14 MODIFICATIONS (COMSEC)1,5821,582  
INTELLIGENCE PROGRAMS  
15 INTELLIGENCE TRAINING EQUIPMENT2,6342,634  
16 INTELLIGENCE COMM EQUIPMENT30,68530,685  
ELECTRONICS PROGRAMS  
17 AIR TRAFFIC CONTROL & LANDING SYS6,5176,517  
18 NATIONAL AIRSPACE SYSTEM112,056112,056  
19 THEATER AIR CONTROL SYS IMPROVEMEN55,32655,326  
20 WEATHER OBSERVATION FORECAST21,01821,018  
21 STRATEGIC COMMAND AND CONTROL28,16428,164  
22 CHEYENNE MOUNTAIN COMPLEX18,41618,416  
23 TAC SIGNIT SPT377377  
24 DRUG INTERDICTION SPT00  
SPCL COMM-ELECTRONICS PROJECTS  
25 GENERAL INFORMATION TECHNOLOGY74,28574,285  
26 AF GLOBAL COMMAND & CONTROL SYS9,2109,210  
27 MOBILITY COMMAND AND CONTROL8,6888,688  
28 AIR FORCE PHYSICAL SECURITY SYSTEM99,28199,281  
29 COMBAT TRAINING RANGES29,6377,50037,137  
 Joint threat emitter[7,500]  
30 C3 COUNTERMEASURES11,11211,112  
31 GCSS-AF FOS53,34953,349  
32 THEATER BATTLE MGT C2 SYSTEM20,52520,525  
33 AIR & SPACE OPERATIONS CTR-WPN SYS58,28458,284  
AIR FORCE COMMUNICATIONS  
34 INFORMATION TRANSPORT SYSTEMS101,993101,993  
35 BASE INFO INFRASTRUCTURE193,830193,830  
36 AFNET151,643151,643  
37 VOICE SYSTEMS25,39925,399  
38 USCENTCOM36,02036,020  
DISA PROGRAMS  
39 SPACE BASED IR SENSOR PGM SPACE24,80424,804  
40 NAVSTAR GPS SPACE5,2795,279  
41 NUDET DETECTION SYS SPACE5,9265,926  
42 AF SATELLITE CONTROL NETWORK SPACE60,38360,383  
43 SPACELIFT RANGE SYSTEM SPACE91,00423,500114,504  
 Eastern Processing Facility[14,000]  
 Kodiak Launch Complex[9,500]  
44 MILSATCOM SPACE221,545221,545  
45 SPACE MODS SPACE18,38418,384  
46 COUNTERSPACE SYSTEM18,80118,801  
ORGANIZATION AND BASE  
47 TACTICAL C-E EQUIPMENT268,140268,140  
48 COMBAT SURVIVOR EVADER LOCATER34,92534,925  
49 RADIO EQUIPMENT14,54114,541  
50 CCTV/AUDIOVISUAL EQUIPMENT11,61311,613  
51 BASE COMM INFRASTRUCTURE108,308108,308  
MODIFICATIONS  
52 COMM ELECT MODS74,35674,356  
OTHER BASE MAINTENANCE AND SUPPORT EQUIP  
PERSONAL SAFETY & RESCUE EQUIP  
53 NIGHT VISION GOGGLES20,87320,873  
54 ITEMS LESS THAN $5,000,000 (SAFETY)14,29214,292  
DEPOT PLANT+MTRLS HANDLING EQ  
55 MECHANIZED MATERIAL HANDLING EQUIP12,85312,853  
BASE SUPPORT EQUIPMENT  
56 BASE PROCURED EQUIPMENT4,7884,788  
57 CONTINGENCY OPERATIONS28,39028,390  
58 PRODUCTIVITY CAPITAL INVESTMENT1,8791,879  
59 MOBILITY EQUIPMENT38,55838,558  
60 ITEMS LESS THAN $5,000,000 (BASE S)4,9894,989  
SPECIAL SUPPORT PROJECTS  
62 DARP RC13523,29623,296  
63 DCGS-AF271,015271,015  
65 SPECIAL UPDATE PROGRAM489,680489,680  
66 DEFENSE SPACE RECONNAISSANCE PROG.32,66832,668  
999CLASSIFIED PROGRAMS14,258,50814,258,508  
SPARES AND REPAIR PARTS  
70 SPARES AND REPAIR PARTS19,04619,046  
  
TOTAL, OTHER PROCUREMENT, AIR FORCE17,845,38031,00017,876,380  
  
PROCUREMENT, DEFENSE-WIDE  
MAJOR EQUIPMENT  
MAJOR EQUIPMENT, BTA  
1 MAJOR EQUIPMENT, BTA4,0004,000  
MAJOR EQUIPMENT, DCAA  
2 ITEMS LESS THAN $5 MILLION1,4771,477  
MAJOR EQUIPMENT, DCMA  
3 MAJOR EQUIPMENT2,0522,052  
MAJOR EQUIPMENT, DHRA  
4 PERSONNEL ADMINISTRATION32,26332,263  
MAJOR EQUIPMENT, DIA  
5 DIA SUPPORT TO CENTCOM INTELLIGENCE ACT00  
MAJOR EQUIPMENT, DISA  
17 INFORMATION SYSTEMS SECURITY14,62514,625  
18 GLOBAL COMMAND AND CONTROL SYSTEM5,2755,275  
19 GLOBAL COMBAT SUPPORT SYSTEM2,8032,803  
20 TELEPORT PROGRAM78,22778,227  
21 ITEMS LESS THAN $5 MILLION153,288153,288  
22 NET CENTRIC ENTERPRISE SERVICES (NCES)4,3914,391  
23 DEFENSE INFORMATION SYSTEM NETWORK86,20686,206  
24 PUBLIC KEY INFRASTRUCTURE1,7101,710  
25 DRUG INTERDICTION SUPPORT00  
26 JOINT COMMAND AND CONTROL PROGRAM00  
27 CYBER SECURITY INITIATIVE22,49322,493  
MAJOR EQUIPMENT, DLA  
28 MAJOR EQUIPMENT4,8464,846  
MAJOR EQUIPMENT, DMACT  
29 MAJOR EQUIPMENT410,478410,478  
MAJOR EQUIPMENT, DODEA  
30 AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,4511,451  
MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGE  
31 VEHICLES5050  
32 OTHER MAJOR EQUIPMENT12,00712,007  
MAJOR EQUIPMENT, DTSA  
33 MAJOR EQUIPMENT00  
MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY  
34 TERMINAL HIGH ALTITUDE AREA DEFENSE FIELDING67858,870–25,00067833,870  
 Production delay[–25,000]  
35 AEGIS FIELDING894,080894,080  
MAJOR EQUIPMENT, NATIONAL GEOSPATIAL INTEL AG  
MAJOR EQUIPMENT, NSA  
45 INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)2,5462,546  
MAJOR EQUIPMENT, OSD  
50 MAJOR EQUIPMENT, OSD124,050124,050  
51 MAJOR EQUIPMENT, INTELLIGENCE20,13820,138  
UNDISTRIBUTED  
52 MAJOR EQUIPMENT, INTELLIGENCE00  
MAJOR EQUIPMENT, TJS  
53 MAJOR EQUIPMENT, TJS11,52611,526  
MAJOR EQUIPMENT, WHS  
54 MAJOR EQUIPMENT, WHS27,17927,179  
999CLASSIFIED PROGRAMS678,531678,531  
SPECIAL OPERATIONS COMMAND  
AVIATION PROGRAMS  
55 ROTARY WING UPGRADES AND SUSTAINMENT79,84079,840  
56 MH–47 SERVICE LIFE EXTENSION PROGRAM107,934107,934  
57 MH–60 SOF MODERNIZATION PROGRAM179,375179,375  
58 NON-STANDARD AVIATION9179,9499179,949  
59 UNMANNED VEHICLES00  
60 SOF TANKER RECAPITALIZATION19,99619,996  
61 SOF U–28404404  
62 RQ–11 UAV2,0902,090  
63 CV–22 SOF MOD5124,0355124,035  
64 MQ–1 UAS1,9481,948  
65 MQ–9 UAV1,9651,965  
66 STUASL0 UAV12,14812,148  
67 C–130 MODIFICATIONS22,50022,500  
68 AIRCRAFT SUPPORT489489  
SHIPBUILDING  
69 ADVANCED SEAL DELIVERY SYSTEM (ASDS)00  
70 MK8 MOD1 SEAL DELIVERY VEHICLE823823  
AMMUNITION PROGRAMS  
71 SOF ORDNANCE REPLENISHMENT79,60879,608  
72 SOF ORDNANCE ACQUISITION24,21524,215  
OTHER PROCUREMENT PROGRAMS  
73 COMMUNICATIONS EQUIPMENT AND ELECTRONICS58,39028,00086,390  
 Special Operations Force deployable nodes[28,000]  
74 SOF INTELLIGENCE SYSTEMS75,89275,892  
75 SMALL ARMS AND WEAPONS30,0944,60034,694  
 Enhanced combat optical sight[3,000]  
 SOF combat assault rifle (SCAR)[1,600]  
76 DCGS-SOF5,2255,225  
77 MARITIME EQUIPMENT MODIFICATIONS206206  
78 SPEC APPLICATION FOR CONT00  
79 SOF COMBATANT CRAFT SYSTEMS11,70611,706  
80 SPARES AND REPAIR PARTS977977  
81 TACTICAL VEHICLES30,96555,00085,965  
 Ground mobility vehicle modification kits[55,000]  
82 MISSION TRAINING AND PREPARATION SYSTEMS28,35428,354  
83 COMBAT MISSION REQUIREMENTS20,00020,000  
84 MILCON COLLATERAL EQUIPMENT102,556102,556  
88 SOF AUTOMATION SYSTEMS52,35352,353  
89 SOF GLOBAL VIDEO SURVEILLANCE ACTIVITIES9,7149,714  
90 SOF OPERATIONAL ENHANCEMENTS INTELLIGENCE30,90030,900  
91 SOF SOLDIER PROTECTION AND SURVIVAL SYSTEMS221221  
92 SOF VISUAL AUGMENTATION, LASERS AND SENSOR18,62625,80044,426  
 Special operations binocular/monocular visual augmentation devices[20,900]  
 Clip-on thermal imager[4,900]  
93 SOF TACTICAL RADIO SYSTEMS35,23435,234  
94 SOF MARITIME EQUIPMENT804804  
95 DRUG INTERDICTION00  
96 MISCELLANEOUS EQUIPMENT7,7747,774  
97 SOF OPERATIONAL ENHANCEMENTS269,182269,182  
98 PSYOP EQUIPMENT25,26625,266  
999CLASSIFIED PROGRAMS4,1124,112  
CHEMICAL/BIOLOGICAL DEFENSE  
CBDP  
99 INSTALLATION FORCE PROTECTION90,63590,635  
100INDIVIDUAL PROTECTION74,68674,686  
101DECONTAMINATION21,57021,570  
102JOINT BIO DEFENSE PROGRAM (MEDICAL)19,38919,389  
103COLLECTIVE PROTECTION27,54227,542  
104CONTAMINATION AVOIDANCE136,114136,114  
  
TOTAL, PROCUREMENT, DEFENSE-WIDE4,280,36888,4004,368,768  
  
NATIONAL GUARD & RESERVE EQUIPMENT  
RESERVE EQUIPMENT  
ARMY RESERVE  
1 MISCELLANEOUS EQUIPMENT00  
NAVY RESERVE  
2 MISCELLANEOUS EQUIPMENT00  
MARINE CORPS RESERVE  
3 MISCELLANEOUS EQUIPMENT00  
AIR FORCE RESERVE  
4 MISCELLANEOUS EQUIPMENT00  
NATIONAL GUARD EQUIPMENT  
ARMY NATIONAL GUARD  
5 MISCELLANEOUS EQUIPMENT00  
AIR NATIONAL GUARD  
6 MISCELLANEOUS EQUIPMENT00  
  
TOTAL, NATIONAL GUARD & RESERVE EQUIPMENT000  
  
MINE RESISTANT AMBUSH PROT VEH FUND  
1 MINE RESISTANT AMBUSH PROT VEH FUND00  
MINE RESISTANT AMBUSH PROT VEH FUND  
2 MINE RESISTANT AMBUSH PROT VEH FUND00  
TOTAL, MINE RESISTANT AMBUSH PROT VEH FUND000  
  
TOTAL PROCUREMENT111,377,073373,803111,750,876     
 
 
 
SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS.     
 
  
PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)  
LineItemFY 2011 RequestSenate ChangeSenate Authorized  
QtyCostQtyCostQtyCost   
 
AIRCRAFT PROCUREMENT, ARMY  
AIRCRAFT  
FIXED WING  
2 C–12 CARGO AIRPLANE578,060578,060  
4 MQ–1 UAV047,000047,000  
5 RQ–11 (RAVEN)017,430017,430  
ROTARY  
11 UH–60 BLACKHAWK (MYP)240,500240,500  
13 CH–47 HELICOPTER270,600270,600  
MODIFICATION OF AIRCRAFT  
16 C12 AIRCRAFT MODS0122,3400122,340  
17 MQ–1 PAYLOAD—UAS03,60003,600  
19 GUARDRAIL MODS (MIP)030,200030,200  
20 MULTI SENSOR ABN RECON (MIP)086,200086,200  
21 AH–64 MODS0199,2000199,200  
23 CH–47 CARGO HELICOPTER MODS (MYP)082,900082,900  
27 UTILITY HELICOPTER MODS014,530014,530  
28 KIOWA WARRIOR0187,2880187,288  
29 AIRBORNE AVIONICS024,983024,983  
31 RQ–7 UAV MODS097,800097,800  
GROUND SUPPORT AVIONICS  
36 ASE INFRARED CM0197,9900197,990  
OTHER SUPPORT  
38 COMMON GROUND EQUIPMENT065,627065,627  
40 AIR TRAFFIC CONTROL07,55507,555  
  
TOTAL, AIRCRAFT PROCUREMENT, ARMY1,373,80301,373,803  
  
MISSILE PROCUREMENT, ARMY  
AIR-TO-SURFACE MISSILE SYSTEM  
4 HELLFIRE SYS SUMMARY0190,4590190,459  
ANTI-TANK/ASSAULT MISSILE SYS  
6 TOW 2 SYSTEM SUMMARY1,782112,7691,782112,769  
MODIFICATIONS  
13 ITAS/TOW MODS040,600040,600  
  
TOTAL, MISSILE PROCUREMENT, ARMY343,8280343,828  
  
PROCUREMENT OF W&TCV, ARMY  
MODIFICATION OF TRACKED COMBAT VEHICLES  
9 STRYKER (MOD)0445,0000445,000  
WEAPONS & OTHER COMBAT VEHICLES  
26 MORTAR SYSTEMS1368,6001368,600  
28 XM320 GRENADE LAUNCHER MODULE (GLM)5,42822,5005,42822,500  
32 COMMON REMOTELY OPERATED WEAPONS STATION (CRO425100,000425100,000  
34 HOWITZER LT WT 155MM (T)1462,0001462,000  
MOD OF WEAPONS AND OTHER COMBAT VEH  
36 M4 CARBINE MODS012,900012,900  
37 M2 50 CAL MACHINE GUN MODS015,000015,000  
40 M119 MODIFICATIONS021,500021,500  
SUPPORT EQUIPMENT & FACILITIES  
  
TOTAL, PROCUREMENT OF W&TCV, ARMY687,5000687,500  
  
PROCUREMENT OF AMMUNITION, ARMY  
SMALL/MEDIUM CAL AMMUNITION  
2 CTG, 7.62MM, ALL TYPES032,604032,604  
4 CTG, .50 CAL, ALL TYPES0128,8760128,876  
5 CTG, 20MM, ALL TYPES020,056020,056  
7 CTG, 30MM, ALL TYPES023,826023,826  
8 CTG, 40MM, ALL TYPES062,700062,700  
MORTAR AMMUNITION  
11 120MM MORTAR, ALL TYPES0120,160–50,100070,060  
 APMI unit cost savings[–50,100]  
ARTILLERY AMMUNITION  
15 CTG, ARTY, 105MM: ALL TYPES037,620037,620  
16 CTG, ARTY, 155MM, ALL TYPES037,620037,620  
18 MODULAR ARTILLERY CHARGE SYSTEM (MACS), ALL T015,048015,048  
ARTILLERY FUZES  
19 ARTILLERY FUZES, ALL TYPES012,540012,540  
ROCKETS  
24 SHOULDER LAUNCHED MUNITIONS, ALL TYPES017,556017,556  
25 ROCKET, HYDRA 70, ALL TYPES0139,2850139,285  
OTHER AMMUNITION  
27 GRENADES, ALL TYPES02,00002,000  
MISCELLANEOUS  
31 NON-LETHAL AMMUNITION, ALL TYPES015,000015,000  
PRODUCTION BASE SUPPORT  
40 CONVENTIONAL MUNITIONS DEMILITARIZATION, ALL037,700037,700  
  
TOTAL, PROCUREMENT OF AMMUNITION, ARMY702,591–50,100652,491  
  
OTHER PROCUREMENT, ARMY  
TACTICAL VEHICLES  
5 FAMILY OF MEDIUM TACTICAL VEH (FMTV)1,692516,3501,692516,350  
7 FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)0188,6770188,677  
9 ARMORED SECURITY VEHICLES (ASV)10652,78010652,780  
10 MINE PROTECTION VEHICLE FAMILY0136,7000136,700  
14 HMMWV RECAPITALIZATION PROGRAM0989,0670989,067  
15 MODIFICATION OF IN SVC EQUIP020,000020,000  
COMM—JOINT COMMUNICATIONS  
24 WIN-T—GROUND FORCES TACTICAL NETWORK08,16308,163  
COMM—SATELLITE COMMUNICATIONS  
27 SHF TERM062,415062,415  
29 NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)013,500013,500  
COMM—COMBAT COMMUNICATIONS  
40 AMC CRITICAL ITEMS—OPA203,94603,946  
47 RADIO, IMPROVED HF (COTS) FAMILY078,253078,253  
48 MEDICAL COMM FOR CBT CASUALTY CARE (MC4)015,000015,000  
COMM—LONG HAUL COMMUNICATIONS  
53 BASE SUPPORT COMMUNICATIONS070,000070,000  
COMM—BASE COMMUNICATIONS  
57 INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(0413,2000413,200  
ELECT EQUIP—TACT INT REL ACT (TIARA)  
65 PROPHET GROUND018,900018,900  
70 DCGS-A (MIP)0197,0920197,092  
74 CI HUMINT AUTO REPRTING AND COLL(CHARCS) (MIP052,277052,277  
75 ITEMS LESS THAN $5.0M (MIP)05,40005,400  
ELECT EQUIP—ELECTRONIC WARFARE (EW)  
76 LIGHTWEIGHT COUNTER MORTAR RADAR025,000025,000  
77 WARLOCK0225,6820225,682  
79 COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES0455,6390455,639  
ELECT EQUIP—TACTICAL SURV. (TAC SURV)  
81 FAAD GBS0167,4600167,460  
84 NIGHT VISION DEVICES05,01905,019  
89 COUNTER-ROCKET, ARTILLERY & MORTAR (C-RAM)0291,4000291,400  
90 BASE EXPEDITIONARY TARGETING AND SURV SYS0486,050–41,0000445,050  
 Program reduction—lack of justification[–41,000]  
95 MOD OF IN-SVC EQUIP (FIREFINDER RADARS)069,800069,800  
96 FORCE XXI BATTLE CMD BRIGADE & BELOW (FBCB2)0135,5000135,500  
98 LIGHTWEIGHT LASER DESIGNATOR/RANGEFINDER (LLD022,371022,371  
99 COMPUTER BALLISTICS: LHMBC XM3201,80001,800  
101COUNTERFIRE RADARS020,000020,000  
ELECT EQUIP—TACTICAL C2 SYSTEMS  
103TACTICAL OPERATIONS CENTERS043,800043,800  
104FIRE SUPPORT C2 FAMILY05660566  
105BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM (BC04200420  
108KNIGHT FAMILY049,744049,744  
110AUTOMATIC IDENTIFICATION TECHNOLOGY02,22202,222  
114NETWORK MANAGEMENT INITIALIZATION AND SERVICE05,00005,000  
115MANEUVER CONTROL SYSTEM (MCS)060,111060,111  
ELECT EQUIP—AUTOMATION  
121AUTOMATED DATA PROCESSING EQUIP010,500010,500  
ELECT EQUIP—SUPPORT  
999CLASSIFIED PROGRAMS07750775  
CHEMICAL DEFENSIVE EQUIPMENT  
130PROTECTIVE SYSTEMS05,69005,690  
BRIDGING EQUIPMENT  
135TACTICAL BRIDGE, FLOAT-RIBBON03,22003,220  
ENGINEER (NON-CONSTRUCTION) EQUIPMENT  
137GRND STANDOFF MINE DETECTION SYSTEM (GSTAMIDS0191,0000191,000  
COMBAT SERVICE SUPPORT EQUIPMENT  
141HEATERS AND ECU'S08,70808,708  
149FORCE PROVIDER0261,5990261,599  
150FIELD FEEDING EQUIPMENT029,903029,903  
PETROLEUM EQUIPMENT  
154DISTRIBUTION SYSTEMS, PETROLEUM & WATER055,105055,105  
WATER EQUIPMENT  
155WATER PURIFICATION SYSTEMS012,086012,086  
MEDICAL EQUIPMENT  
156COMBAT SUPPORT MEDICAL08,68008,680  
MAINTENANCE EQUIPMENT  
157MOBILE MAINTENANCE EQUIPMENT SYSTEMS041,398041,398  
CONSTRUCTION EQUIPMENT  
159GRADER, ROAD MTZD, HVY, 6X4 (CCE)03,39003,390  
161SCRAPERS, EARTHMOVING03,19503,195  
164LOADERS01,15701,157  
168HIGH MOBILITY ENGINEER EXCAVATOR (HMEE) FOS03,75003,750  
170ITEMS LESS THAN $5.0M (CONST EQUIP)04,14004,140  
GENERATORS  
174GENERATORS AND ASSOCIATED EQUIP037,480037,480  
MATERIAL HANDLING EQUIPMENT  
175ROUGH TERRAIN CONTAINER HANDLER (RTCH)04,56204,562  
177ALL TERRAIN LIFTING ARMY SYSTEM056,609056,609  
TRAINING EQUIPMENT  
179TRAINING DEVICES, NONSYSTEM028,624028,624  
180CLOSE COMBAT TACTICAL TRAINER08,20008,200  
TEST MEASURE AND DIG EQUIPMENT (TMD)  
184INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)06220622  
OTHER SUPPORT EQUIPMENT  
186RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT058,590058,590  
187PHYSICAL SECURITY SYSTEMS (OPA3)077,000077,000  
192SPECIAL EQUIPMENT FOR USER TESTING01,98701,987  
  
TOTAL, OTHER PROCUREMENT, ARMY5,827,274–41,0005,786,274  
  
JOINT IMPR EXPLOSIVE DEV DEFEAT FUND  
NETWORK ATTACK  
1 ATTACK THE NETWORK01,434,400–218,60501,215,795  
 Transfer to staff and infrastructure line[–218,605]  
JIEDDO DEVICE DEFEAT  
2 DEFEAT THE DEVICE01,529,390–95,87501,433,515  
 Transfer to staff and infrastructure line[–95,875]  
FORCE TRAINING  
3 TRAIN THE FORCE0286,210–35,1800251,030  
 Transfer to staff and infrastructure line[–35,180]  
STAFF AND INFRASTRUCTURE  
4 OPERATIONS565,5280565,528  
 Transfer from base budget[215,868]  
 Transfer from attack the network [218,605]  
 Transfer from defeat the device[95,875]  
 Transfer from train the force [35,180]  
  
TOTAL, JOINT IMPR EXPLOSIVE DEV DEFEAT FUND3,250,000215,8683,465,868  
  
AIRCRAFT PROCUREMENT, NAVY  
COMBAT AIRCRAFT  
11 UH–1Y/AH–1Z388,500388,500  
MODIFICATION OF AIRCRAFT  
29 EA–6 SERIES015,000015,000  
31 AV–8 SERIES072,100072,100  
32 F–18 SERIES043,250043,250  
34 AH–1W SERIES035,510035,510  
35 H–53 SERIES036,248036,248  
36 SH–60 SERIES06,43006,430  
39 P–3 SERIES06,00006,000  
48 SPECIAL PROJECT AIRCRAFT06,10006,100  
53 COMMON ECM EQUIPMENT038,700038,700  
54 COMMON AVIONICS CHANGES014,100014,100  
55 COMMON DEFENSIVE WEAPON SYSTEM010,500010,500  
57 RQ–7 SERIES08,00008,000  
58 V–22 (TILT/ROTOR ACFT) OSPREY036,420036,420  
AIRCRAFT SPARES AND REPAIR PARTS  
59 SPARES AND REPAIR PARTS03,50003,500  
  
TOTAL, AIRCRAFT PROCUREMENT, NAVY420,3580420,358  
  
WEAPONS PROCUREMENT, NAVY  
TACTICAL MISSILES  
5 SIDEWINDER92,92392,923  
9 HELLFIRE79485,50479485,504  
GUNS AND GUN MOUNTS  
26 SMALL ARMS AND WEAPONS04,99804,998  
  
TOTAL, WEAPONS PROCUREMENT, NAVY93,425093,425  
  
PROCUREMENT OF AMMO, NAVY & MC  
NAVY AMMUNITION  
1 GENERAL PURPOSE BOMBS06,06006,060  
3 AIRBORNE ROCKETS, ALL TYPES076,043076,043  
4 MACHINE GUN AMMUNITION069,660069,660  
7 AIR EXPENDABLE COUNTERMEASURES033,632033,632  
11 OTHER SHIP GUN AMMUNITION04550455  
12 SMALL ARMS & LANDING PARTY AMMO07,75707,757  
13 PYROTECHNIC AND DEMOLITION01,20901,209  
MARINE CORPS AMMUNITION  
15 SMALL ARMS AMMUNITION019,498019,498  
16 LINEAR CHARGES, ALL TYPES04,67704,677  
17 40 MM, ALL TYPES011,307011,307  
18 60MM, ALL TYPES017,150017,150  
19 81MM, ALL TYPES027,738027,738  
20 120MM, ALL TYPES096,895096,895  
21 CTG 25MM, ALL TYPES09900990  
22 GRENADES, ALL TYPES06,13706,137  
23 ROCKETS, ALL TYPES013,543013,543  
24 ARTILLERY, ALL TYPES0137,1180137,118  
25 DEMOLITION MUNITIONS, ALL TYPES09,29609,296  
26 FUZE, ALL TYPES025,888025,888  
27 NON LETHALS031031  
  
TOTAL, PROCUREMENT OF AMMO, NAVY & MC565,0840565,084  
  
OTHER PROCUREMENT, NAVY  
SMALL BOATS  
25 STANDARD BOATS030,706030,706  
AVIATION ELECTRONIC EQUIPMENT  
57 MATCALS027,080027,080  
OTHER SHORE ELECTRONIC EQUIPMENT  
74 EMI CONTROL INSTRUMENTATION01,80001,800  
AIRCRAFT SUPPORT EQUIPMENT  
99 AVIATION LIFE SUPPORT026,024026,024  
OTHER ORDNANCE SUPPORT EQUIPMENT  
117EXPLOSIVE ORDNANCE DISPOSAL EQUIP0132,3860132,386  
CIVIL ENGINEERING SUPPORT EQUIPMENT  
122PASSENGER CARRYING VEHICLES01,23401,234  
123GENERAL PURPOSE TRUCKS04200420  
124CONSTRUCTION & MAINTENANCE EQUIP055,474055,474  
126TACTICAL VEHICLES091,802091,802  
129ITEMS UNDER $5 MILLION026,016026,016  
SUPPLY SUPPORT EQUIPMENT  
131MATERIALS HANDLING EQUIPMENT033,659033,659  
COMMAND SUPPORT EQUIPMENT  
137COMMAND SUPPORT EQUIPMENT02,77502,775  
146PHYSICAL SECURITY EQUIPMENT046,417046,417  
SPARES AND REPAIR PARTS  
149SPARES AND REPAIR PARTS04,94204,942  
  
TOTAL, OTHER PROCUREMENT, NAVY480,7350480,735  
  
PROCUREMENT, MARINE CORPS  
2 LAV PIP0152,3330152,333  
ARTILLERY AND OTHER WEAPONS  
5 155MM LIGHTWEIGHT TOWED HOWITZER20103,60020103,600  
6 HIGH MOBILITY ARTILLERY ROCKET SYSTEM0145,5330145,533  
7 WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION07,32907,329  
OTHER SUPPORT  
9 MODIFICATION KITS012,000012,000  
10 WEAPONS ENHANCEMENT PROGRAM018,571018,571  
COMMAND AND CONTROL SYSTEMS  
16 UNIT OPERATIONS CENTER0112,4240112,424  
REPAIR AND TEST EQUIPMENT  
17 REPAIR AND TEST EQUIPMENT015,962015,962  
OTHER SUPPORT (TEL)  
19 MODIFICATION KITS018,545018,545  
COMMAND AND CONTROL SYSTEM (NON-TEL)  
20 ITEMS UNDER $5 MILLION (COMM & ELEC)011,549011,549  
21 AIR OPERATIONS C2 SYSTEMS041,031041,031  
RADAR + EQUIPMENT (NON-TEL)  
22 RADAR SYSTEMS05,49305,493  
INTELL/COMM EQUIPMENT (NON-TEL)  
23 FIRE SUPPORT SYSTEM04,71004,710  
24 INTELLIGENCE SUPPORT EQUIPMENT082,897082,897  
26 DCGS-MC021,789021,789  
OTHER SUPPORT (NON-TEL)  
28 COMMON COMPUTER RESOURCES029,412029,412  
29 COMMAND POST SYSTEMS036,256036,256  
30 RADIO SYSTEMS0155,5450155,545  
31 COMM SWITCHING & CONTROL SYSTEMS063,280063,280  
TACTICAL VEHICLES  
35 5/4T TRUCK HMMWV (MYP)7712,9947712,994  
37 MEDIUM TACTICAL VEHICLE REPLACEMENT080,559080,559  
38 LOGISTICS VEHICLE SYSTEM REP230109,100230109,100  
39 FAMILY OF TACTICAL TRAILERS022,130022,130  
ENGINEER AND OTHER EQUIPMENT  
42 ENVIRONMENTAL CONTROL EQUIP ASSORT017,799017,799  
43 BULK LIQUID EQUIPMENT01,62801,628  
44 TACTICAL FUEL SYSTEMS083,698083,698  
45 POWER EQUIPMENT ASSORTED041,536041,536  
47 EOD SYSTEMS0213,9850213,985  
MATERIALS HANDLING EQUIPMENT  
48 PHYSICAL SECURITY EQUIPMENT05,20005,200  
50 MATERIAL HANDLING EQUIP058,264058,264  
GENERAL PROPERTY  
53 TRAINING DEVICES055,864055,864  
54 CONTAINER FAMILY08,82608,826  
56 FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)7328,4017328,401  
  
TOTAL, PROCUREMENT, MARINE CORPS1,778,24301,778,243  
  
AIRCRAFT PROCUREMENT, AIR FORCE  
TACTICAL FORCES  
1 F–351204,900–1–204,90000  
 Delay production ramp up [–1][–204,900]  
MISSION SUPPORT AIRCRAFT  
25 HH–60M OPERATIONAL LOSS REPLACEMENT3114,0003114,000  
26 RQ–1109,38009,380  
OTHER AIRCRAFT  
34 MQ–912216,00012216,000  
MODIFICATION OF INSERVICE AIRCRAFT0  
STRATEGIC AIRCRAFT  
37 B–1B08,50008,500  
TACTICAL AIRCRAFT  
39 A–10016,500016,500  
AIRLIFT AIRCRAFT  
44 C–5073,400073,400  
47 C–17A0224,4500224,450  
OTHER AIRCRAFT  
56 KC–10A (ATCA)03,54003,540  
62 C–1300166,7200166,720  
63 C–130 MODS INTEL010,900010,900  
66 COMPASS CALL MODS010,000010,000  
72 H–60081,000081,000  
75 OTHER AIRCRAFT061,600061,600  
78 MQ–9 PAYLOAD—UAS045,000045,000  
79 CV–22 MODS08300830  
AIRCRAFT SPARES + REPAIR PARTS  
80 INITIAL SPARES/REPAIR PARTS010,900010,900  
OTHER PRODUCTION CHARGES  
98 OTHER PRODUCTION CHARGES057,500057,500  
DARP  
104DARP047,300047,300  
  
TOTAL, AIRCRAFT PROCUREMENT, AIR FORCE1,362,420–204,9001,157,520  
  
MISSILE PROCUREMENT, AIR FORCE  
TACTICAL  
5 PREDITOR HELLFIRE MISSILE43141,62143141,621  
MODIFICATION OF INSERVICE MISSILES  
CLASS IV  
10 AGM–65D MAVERICK015,000015,000  
  
TOTAL, MISSILE PROCUREMENT, AIR FORCE56,621056,621  
  
PROCUREMENT OF AMMUNITION, AIR FORCE  
CARTRIDGES  
2 CARTRIDGES030,801030,801  
BOMBS  
4 GENERAL PURPOSE BOMBS053,192053,192  
5 JOINT DIRECT ATTACK MUNITION5,831147,9915,831147,991  
FUZES  
11 FLARES020,486020,486  
12 FUZES024,982024,982  
SMALL ARMS  
13 SMALL ARMS015,507015,507  
  
TOTAL, PROCUREMENT OF AMMUNITION, AIR FORCE292,9590292,959  
  
OTHER PROCUREMENT, AIR FORCE  
CARGO + UTILITY VEHICLES  
2 MEDIUM TACTICAL VEHICLE07,35007,350  
SPECIAL PURPOSE VEHICLES  
5 SECURITY AND TACTICAL VEHICLES015,540015,540  
BASE MAINTENANCE SUPPORT  
11 ITEMS LESS THAN $5,000,000(VEHICLES)06900690  
INTELLIGENCE PROGRAMS  
16 INTELLIGENCE COMM EQUIPMENT01,40001,400  
ELECTRONICS PROGRAMS  
19 THEATER AIR CONTROL SYS IMPROVEMEN04,35404,354  
20 WEATHER OBSERVATION FORECAST09,82509,825  
SPCL COMM-ELECTRONICS PROJECTS  
28 AIR FORCE PHYSICAL SECURITY SYSTEM06,10006,100  
AIR FORCE COMMUNICATIONS  
38 USCENTCOM028,784028,784  
DISA PROGRAMS  
44 MILSATCOM SPACE04,30004,300  
46 COUNTERSPACE SYSTEM08,20008,200  
ORGANIZATION AND BASE  
47 TACTICAL C-E EQUIPMENT02,55202,552  
MODIFICATIONS  
52 COMM ELECT MODS04700470  
PERSONAL SAFETY & RESCUE EQUIP  
53 NIGHT VISION GOGGLES08,83308,833  
BASE SUPPORT EQUIPMENT  
56 BASE PROCURED EQUIPMENT09,07009,070  
57 CONTINGENCY OPERATIONS0131,5590131,559  
59 MOBILITY EQUIPMENT016,588016,588  
SPECIAL SUPPORT PROJECTS  
66 DEFENSE SPACE RECONNAISSANCE PROG.09,70009,700  
999CLASSIFIED PROGRAMS2,822,16602,822,166  
  
TOTAL, OTHER PROCUREMENT, AIR FORCE3,087,48103,087,481  
  
PROCUREMENT, DEFENSE-WIDE  
MAJOR EQUIPMENT, DIA  
5 DIA SUPPORT TO CENTCOM INTELLIGENCE ACT027,702027,702  
MAJOR EQUIPMENT, DISA  
18 GLOBAL COMMAND AND CONTROL SYSTEM01,00001,000  
20 TELEPORT PROGRAM06,19106,191  
23 DEFENSE INFORMATION SYSTEM NETWORK05200520  
MAJOR EQUIPMENT, OSD  
50 MAJOR EQUIPMENT, OSD05,70005,700  
UNDISTRIBUTED  
52 MAJOR EQUIPMENT, INTELLIGENCE015,000015,000  
MAJOR EQUIPMENT, WHS  
999CLASSIFIED PROGRAMS323,4860323,486  
AVIATION PROGRAMS  
55 ROTARY WING UPGRADES AND SUSTAINMENT145,600145,600  
56 MH–47 SERVICE LIFE EXTENSION PROGRAM04,22204,222  
64 MQ–1 UAS108,202108,202  
65 MQ–9 UAV104,368104,368  
AMMUNITION PROGRAMS  
71 SOF ORDNANCE REPLENISHMENT 15,159,63075,87815,159,63075,878  
72 SOF ORDNANCE ACQUISITION8,570,54449,7768,570,54449,776  
OTHER PROCUREMENT PROGRAMS  
73 COMMUNICATIONS EQUIPMENT AND ELECTRONICS329,417329,417  
74 SOF INTELLIGENCE SYSTEMS107149,406107149,406  
81 TACTICAL VEHICLES26336,26226336,262  
83 COMBAT MISSION REQUIREMENTS130,000130,000  
88 SOF AUTOMATION SYSTEMS211,291211,291  
90 SOF OPERATIONAL ENHANCEMENTS INTELLIGENCE125,000125,000  
92 SOF VISUAL AUGMENTATION, LASERS AND SENSOR553,200553,200  
93 SOF TACTICAL RADIO SYSTEMS2173,9852173,985  
96 MISCELLANEOUS EQUIPMENT115,530115,530  
97 SOF OPERATIONAL ENHANCEMENTS19879,86919879,869  
999CLASSIFIED PROGRAMS2,94102,941  
  
TOTAL, PROCUREMENT, DEFENSE-WIDE874,5460874,546  
  
MINE RESISTANT AMBUSH PROT VEH FUND  
2 MINE RESISTANT AMBUSH PROT VEH FUND03,415,00003,415,000  
TOTAL, MINE RESISTANT AMBUSH PROT VEH FUND3,415,00003,415,000  
  
TOTAL PROCUREMENT24,611,868–80,13224,531,736     
 
 
 
TITLE XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION      
 
 
 
SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION.     
 
  
RESEARCH, DEVELOPMENT, TEST, AND EVALUATION (In Thousands of Dollars)  
Program ElementLineItemFY 2011 RequestSenate ChangeSenate Authorized   
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY  
  
BASIC RESEARCH, ARMY  
0601101A1 IN-HOUSE LABORATORY INDEPENDENT RESEARCH21,78021,780  
0601102A2 DEFENSE RESEARCH SCIENCES195,8456,000201,845  
 Advanced energy storage research[4,000]  
 Ultracold matter system for navigation[2,000]  
0601103A3 UNIVERSITY RESEARCH INITIATIVES91,1612,00093,161  
 Accelerate lightweight vehicle protection materials[2,000]  
0601104A4 UNIVERSITY AND INDUSTRY RESEARCH CENTERS98,0872,000100,087  
 Materials processing research[2,000]  
  
TOTAL, BASIC RESEARCH, ARMY406,87310,000416,873  
  
APPLIED RESEARCH, ARMY  
0602105A5 MATERIALS TECHNOLOGY29,88215,50045,382  
 Advanced renewable jet fuels[1,500]  
 Applied composite materials research[3,000]  
 High-strength fibers for ballistic armor applications[2,000]  
 Lighter-weight body armor research[1,500]  
 Magnesium armor manufacturing for ground vehicles[2,000]  
 Nanosensor manufacturing research[4,000]  
 Weapon systems repair technologies[1,500]  
0602120A6 SENSORS AND ELECTRONIC SURVIVABILITY48,92948,929  
0602122A7 TRACTOR HIP14,62414,624  
0602211A8 AVIATION TECHNOLOGY43,4762,00045,476  
 Integrated unmanned aerial systems sustainment and supply chain[2,000]  
0602270A9 ELECTRONIC WARFARE TECHNOLOGY17,33017,330  
0602303A10 MISSILE TECHNOLOGY49,52549,525  
0602307A11 ADVANCED WEAPONS TECHNOLOGY18,19018,190  
0602308A12 ADVANCED CONCEPTS AND SIMULATION20,5822,00022,582  
 Cognitive modeling and simulation research[2,000]  
0602601A13 COMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY64,74022,50087,240  
 Advanced materials research for alternative energy and transportation[1,500]  
 Hybrid electric vehicle reliability research[3,000]  
 Hybrid truck development[4,000]  
 Tribology research[2,000]  
 Unmanned ground vehicle initiative[12,000]  
0602618A14 BALLISTICS TECHNOLOGY60,3423,00063,342  
 Reactive armor research[3,000]  
0602622A15 CHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY5,3241,5006,824  
 Standoff detection of radionuclides[1,500]  
0602623A16 JOINT SERVICE SMALL ARMS PROGRAM7,8937,893  
0602624A17 WEAPONS AND MUNITIONS TECHNOLOGY42,6452,00044,645  
 Acoustic gun detection systems[2,000]  
0602705A18 ELECTRONICS AND ELECTRONIC DEVICES60,8598,00068,859  
 Nanoscale technologies for batteries[2,000]  
 Portable solar power generator[2,500]  
 Silicon carbide devices for power systems[2,000]  
 Supply chain demonstration using radio frequency identification[1,500]  
0602709A19 NIGHT VISION TECHNOLOGY40,22840,228  
0602712A20 COUNTERMINE SYSTEMS19,1183,00022,118  
 Multispectral imaging technology optimization for explosives detection[3,000]  
0602716A21 HUMAN FACTORS ENGINEERING TECHNOLOGY21,04221,042  
0602720A22 ENVIRONMENTAL QUALITY TECHNOLOGY18,36418,364  
0602782A23 COMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY25,57325,573  
0602783A24 COMPUTER AND SOFTWARE TECHNOLOGY6,7686,768  
0602784A25 MILITARY ENGINEERING TECHNOLOGY79,1892,00081,189  
 Atmospheric research[2,000]  
0602785A26 MANPOWER/PERSONNEL/TRAINING TECHNOLOGY22,19822,198  
0602786A27 WARFIGHTER TECHNOLOGY27,7463,50031,246  
 Combat rations enhancement research[1,000]  
 Thermal resistant fiber research[2,500]  
0602787A28 MEDICAL TECHNOLOGY96,7977,000103,797  
 Blast protection for ground soldiers[2,000]  
 Moderate hypothermia treatment for traumatic brain and spinal cord injury[4,000]  
 Traumatic brain injury modeling research[1,000]  
  
TOTAL, APPLIED RESEARCH, ARMY841,36472,000913,364  
  
ADVANCED TECHNOLOGY DEVELOPMENT, ARMY  
0603001A29 WARFIGHTER ADVANCED TECHNOLOGY37,3641,50038,864  
 Moldable fabric armor[1,500]  
0603002A30 MEDICAL ADVANCED TECHNOLOGY71,51036,500108,010  
 Advanced medical training platform[2,000]  
 Biosensor controller systems development[2,000]  
 Body temperature conditioner systems[2,500]  
 Eye trauma and vision enhancement research[2,000]  
 Gulf War illness research[12,000]  
 Handheld telemedicine device development[3,000]  
 Improved advanced prosthetics manufacturing[4,000]  
 Integrated medical technology program[5,500]  
 Lower limb prosthetics research[2,000]  
 Telemedicine research[1,500]  
0603003A31 AVIATION ADVANCED TECHNOLOGY57,4548,50065,954  
 Enhanced gun fire detection[2,000]  
 Improved aviation technology insertion capability[2,500]  
 Next generation unmanned aerial vehicle engine[2,000]  
 Rotorcraft galvanic corrosion reduction[2,000]  
0603004A32 WEAPONS AND MUNITIONS ADVANCED TECHNOLOGY64,43864,438  
0603005A33 COMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY89,49978,200167,699  
 Advanced auxiliary power unit development[2,000]  
 Advanced lithium ion battery systems[3,000]  
 Advanced thermal management systems[6,000]  
 Alternatives to improve weapon systems sustainment[4,000]  
 Applied power management controls[2,000]  
 Autonomous and connected vehicle development[2,000]  
 Composite shelter[2,000]  
 Force projection technology development[8,000]  
 Forward water purification[2,000]  
 Ground system power and mobility enhancement[12,000]  
 Hydraulic hybrid vehicles for the tactical wheeled fleet[2,700]  
 Improved ground system survivability[10,000]  
 Mobile water generation[2,500]  
 Multifunctional self-sensing vehicle armor[2,000]  
 Plug-in hybrid electric vehicle program[4,000]  
 Threat cue research[2,000]  
 Vehicle electronics and architecture development[12,000]  
0603006A34 COMMAND, CONTROL, COMMUNICATIONS ADVANCED TECHNOLOGY8,1028,102  
0603007A35 MANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY7,9217,921  
0603008A36 ELECTRONIC WARFARE ADVANCED TECHNOLOGY50,35950,359  
0603009A37 TRACTOR HIKE8,0158,015  
0603015A38 NEXT GENERATION TRAINING & SIMULATION SYSTEMS15,3341,00016,334  
 Combat medic training systems[1,000]  
0603020A39 TRACTOR ROSE12,30912,309  
0603103A40 EXPLOSIVES DEMILITARIZATION TECHNOLOGY00  
0603105A41 MILITARY HIV RESEARCH6,6886,688  
0603125A42 COMBATING TERRORISM, TECHNOLOGY DEVELOPMENT10,55010,550  
0603270A43 ELECTRONIC WARFARE TECHNOLOGY18,3503,00021,350  
 Laser systems for light aircraft missile defense[3,000]  
0603313A44 MISSILE AND ROCKET ADVANCED TECHNOLOGY84,5539,50094,053  
 Missile artillery advanced technology development[9,500]  
0603322A45 TRACTOR CAGE9,9869,986  
0603606A46 LANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY26,95326,953  
0603607A47 JOINT SERVICE SMALL ARMS PROGRAM9,1519,151  
0603710A48 NIGHT VISION ADVANCED TECHNOLOGY39,9122,00041,912  
 Enhanced situation awareness[2,000]  
0603728A49 ENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS15,87815,878  
0603734A50 MILITARY ENGINEERING ADVANCED TECHNOLOGY27,39313,00040,393  
 Enzymatic biofuel production research[2,000]  
 Improved projectile and hardened structure testing[2,000]  
 Permafrost tunnel[1,000]  
 Photovoltaic technology development[8,000]  
0603772A51 ADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY24,87324,873  
  
TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, ARMY696,592153,200849,792  
  
ADVANCED COMPONENT DEVELOPMENT, ARMY  
0603024A52 UNIQUE ITEM IDENTIFICATION (UID)00  
0603305A53 ARMY MISSILE DEFENSE SYSTEMS INTEGRATION(NON SPACE)11,45510,50021,955  
 Adaptive robotic technology[3,000]  
 Advanced environmental controls[3,000]  
 Alternative power technology[2,000]  
 Discriminatory imaging research[2,500]  
0603308A54 ARMY MISSILE DEFENSE SYSTEMS INTEGRATION (SPACE)27,55127,551  
0603327A55 AIR AND MISSILE DEFENSE SYSTEMS ENGINEERING00  
0603619A56 LANDMINE WARFARE AND BARRIER—ADV DEV15,59615,596  
0603627A57 SMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV2,4252,425  
0603639A58 TANK AND MEDIUM CALIBER AMMUNITION42,18342,183  
0603653A59 ADVANCED TANK ARMAMENT SYSTEM (ATAS)136,302136,302  
0603747A60 SOLDIER SUPPORT AND SURVIVABILITY18,55618,556  
0603766A61 TACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV17,96217,962  
0603774A62 NIGHT VISION SYSTEMS ADVANCED DEVELOPMENT00  
0603779A63 ENVIRONMENTAL QUALITY TECHNOLOGY4,6954,695  
0603782A64 WARFIGHTER INFORMATION NETWORK-TACTICAL190,903190,903  
0603790A65 NATO RESEARCH AND DEVELOPMENT5,0605,060  
0603801A66 AVIATION—ADV DEV8,3558,355  
0603804A67 LOGISTICS AND ENGINEER EQUIPMENT—ADV DEV80,49080,490  
0603805A68 COMBAT SERVICE SUPPORT CONTROL SYSTEM EVALUATION AND ANALYSIS14,29014,290  
0603807A69 MEDICAL SYSTEMS—ADV DEV28,13228,132  
0603827A70 SOLDIER SYSTEMS—ADVANCED DEVELOPMENT48,32348,323  
0603850A71 INTEGRATED BROADCAST SERVICE970970  
0305205A72 ENDURANCE UAVS93,00093,000  
  
TOTAL, ADVANCED COMPONENT DEVELOPMENT, ARMY746,24810,500756,748  
  
SYSTEM DEVELOPMENT & DEMONSTRATION, ARMY  
0604201A73 AIRCRAFT AVIONICS89,21089,210  
0604220A74 ARMED, DEPLOYABLE HELOS72,55072,550  
0604270A75 ELECTRONIC WARFARE DEVELOPMENT172,2695,000177,269  
 Hostile fire detection for helicopters[5,000]  
0604280A76 JOINT TACTICAL RADIO784784  
0604321A77 ALL SOURCE ANALYSIS SYSTEM22,57422,574  
0604328A78 TRACTOR CAGE23,19423,194  
0604601A79 INFANTRY SUPPORT WEAPONS80,33780,337  
0604604A80 MEDIUM TACTICAL VEHICLES3,7103,710  
0604609A81 SMOKE, OBSCURANT AND TARGET DEFEATING SYS-SDD5,3355,335  
0604611A82 JAVELIN9,9999,999  
0604622A83 FAMILY OF HEAVY TACTICAL VEHICLES3,5193,519  
0604633A84 AIR TRAFFIC CONTROL9,8929,892  
0604642A85 LIGHT TACTICAL WHEELED VEHICLES1,9901,990  
0604646A86 NON-LINE OF SIGHT LAUNCH SYSTEM81,247–81,2470  
 Program termination[–81,247]  
0604647A87 NON-LINE OF SIGHT CANNON00  
0604660A88 FCS MANNED GRD VEHICLES & COMMON GRD VEHICLE00  
0604661A89 FCS SYSTEMS OF SYSTEMS ENGR & PROGRAM MGMT568,711568,711  
0604662A90 FCS RECONNAISSANCE (UAV) PLATFORMS50,30450,304  
0604663A91 FCS UNMANNED GROUND VEHICLES249,948249,948  
0604664A92 FCS UNATTENDED GROUND SENSORS7,5157,515  
0604665A93 FCS SUSTAINMENT & TRAINING R&D610,389610,389  
0604666A94 SPIN OUT TECHNOLOGY/CAPABILITY INSERTION00  
0604710A95 NIGHT VISION SYSTEMS—SDD52,54952,549  
0604713A96 COMBAT FEEDING, CLOTHING, AND EQUIPMENT2,1182,118  
0604715A97 NON-SYSTEM TRAINING DEVICES—SDD27,75627,756  
0604741A98 AIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—SDD34,20934,209  
0604742A99 CONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT30,29130,291  
0604746A100 AUTOMATIC TEST EQUIPMENT DEVELOPMENT14,04114,041  
0604760A101 DISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—SDD15,54715,547  
0604778A102 POSITIONING SYSTEMS DEVELOPMENT (SPACE)00  
0604780A103 COMBINED ARMS TACTICAL TRAINER (CATT) CORE27,67027,670  
0604783A104 JOINT NETWORK MANAGEMENT SYSTEM00  
0604802A105 WEAPONS AND MUNITIONS—SDD24,3458,00032,345  
 XM1125 155mm smoke round development[8,000]  
0604804A106 LOGISTICS AND ENGINEER EQUIPMENT—SDD41,03941,039  
0604805A107 COMMAND, CONTROL, COMMUNICATIONS SYSTEMS—SDD90,73690,736  
0604807A108 MEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—SDD34,47434,474  
0604808A109 LANDMINE WARFARE/BARRIER—SDD95,57795,577  
0604814A110 ARTILLERY MUNITIONS26,37126,371  
0604817A111 COMBAT IDENTIFICATION29,88429,884  
0604818A112 ARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE60,97060,970  
0604822A113 GENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)13,57613,576  
0604823A114 FIREFINDER24,73624,736  
0604827A115 SOLDIER SYSTEMS—WARRIOR DEM/VAL20,88620,886  
0604854A116 ARTILLERY SYSTEMS53,62430,00083,624  
 Paladin integrated management program[30,000]  
0604869A117 PATRIOT/MEADS COMBINED AGGREGATE PROGRAM (CAP)467,139467,139  
0604870A118 NUCLEAR ARMS CONTROL MONITORING SENSOR NETWORK7,2767,276  
0605013A119 INFORMATION TECHNOLOGY DEVELOPMENT23,95723,957  
0605018A120 ARMY INTEGRATED MILITARY HUMAN RESOURCES SYSTEM (A-IMHRS)100,500100,500  
0605450A121 JOINT AIR-TO-GROUND MISSILE (JAGM)130,340130,340  
0605455A122 SLAMRAAM23,70023,700  
0605456A123 PAC–3/MSE MISSILE62,50062,500  
0605457A124 ARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)251,124251,124  
0605625A125 MANNED GROUND VEHICLE934,366934,366  
0605626A126 AERIAL COMMON SENSOR211,500211,500  
0303032A127 TROJAN—RH123,69710,00013,697  
 Trojan swarm[10,000]  
0304270A128 ELECTRONIC WARFARE DEVELOPMENT21,57121,571  
  
TOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, ARMY5,021,546–28,2474,993,299  
  
RDT&E MANAGEMENT SUPPORT, ARMY  
0604256A129 THREAT SIMULATOR DEVELOPMENT26,15826,158  
0604258A130 TARGET SYSTEMS DEVELOPMENT8,6148,614  
0604759A131 MAJOR T&E INVESTMENT42,10242,102  
0605103A132 RAND ARROYO CENTER20,49220,492  
0605301A133 ARMY KWAJALEIN ATOLL163,788163,788  
0605326A134 CONCEPTS EXPERIMENTATION PROGRAM17,70417,704  
0605502A135 SMALL BUSINESS INNOVATIVE RESEARCH00  
0605601A136 ARMY TEST RANGES AND FACILITIES393,937393,937  
0605602A137 ARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS59,04010,20069,240  
 Common regional operational systems[1,200]  
 Dugway field test improvements[4,000]  
 Enhanced Army energy testing[5,000]  
0605604A138 SURVIVABILITY/LETHALITY ANALYSIS41,81241,812  
0605605A139 DOD HIGH ENERGY LASER TEST FACILITY4,7105,0009,710  
 Program increase[5,000]  
0605606A140 AIRCRAFT CERTIFICATION5,0555,055  
0605702A141 METEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES7,1857,185  
0605706A142 MATERIEL SYSTEMS ANALYSIS18,07818,078  
0605709A143 EXPLOITATION OF FOREIGN ITEMS5,4605,460  
0605712A144 SUPPORT OF OPERATIONAL TESTING68,19168,191  
0605716A145 ARMY EVALUATION CENTER61,45061,450  
0605718A146 ARMY MODELING & SIM X-CMD COLLABORATION & INTEG3,9263,926  
0605801A147 PROGRAMWIDE ACTIVITIES73,68573,685  
0605803A148 TECHNICAL INFORMATION ACTIVITIES48,30948,309  
0605805A149 MUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY53,3382,60055,938  
 Unserviceable ammunition demilitarization[2,600]  
0605857A150 ENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT3,1953,195  
0605898A151 MANAGEMENT HQ—R&D16,15416,154  
0909999A152 FINANCING FOR CANCELLED ACCOUNT ADJUSTMENTS00  
  
TOTAL, RDT&E MANAGEMENT SUPPORT, ARMY1,142,38317,8001,160,183  
  
OPERATIONAL SYSTEM DEVELOPMENT, ARMY  
0603778A153 MLRS PRODUCT IMPROVEMENT PROGRAM51,61951,619  
0102419A154 AEROSTAT JOINT PROJECT OFFICE372,493372,493  
0203347A155 INTELLIGENCE SUPPORT TO CYBER (ISC) MIP2,3602,360  
0203726A156 ADV FIELD ARTILLERY TACTICAL DATA SYSTEM24,62224,622  
0203735A157 COMBAT VEHICLE IMPROVEMENT PROGRAMS204,481204,481  
0203740A158 MANEUVER CONTROL SYSTEM25,54025,540  
0203744A159 AIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS134,999134,999  
0203752A160 AIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM710710  
0203758A161 DIGITIZATION6,3296,329  
0203759A162 FORCE XXI BATTLE COMMAND, BRIGADE AND BELOW (FBCB2)3,9353,935  
0203801A163 MISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM24,28024,280  
0203802A164 OTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS00  
0203808A165 TRACTOR CARD14,87014,870  
0208010A166 JOINT TACTICAL COMMUNICATIONS PROGRAM (TRI-TAC)00  
0208053A167 JOINT TACTICAL GROUND SYSTEM12,40312,403  
0208058A168 JOINT HIGH SPEED VESSEL (JHSV)3,1533,153  
0303028A170 SECURITY AND INTELLIGENCE ACTIVITIES00  
0303140A171 INFORMATION SYSTEMS SECURITY PROGRAM54,78454,784  
0303141A172 GLOBAL COMBAT SUPPORT SYSTEM125,569125,569  
0303142A173 SATCOM GROUND ENVIRONMENT (SPACE)33,69433,694  
0303150A174 WWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM13,02413,024  
0303158A175 JOINT COMMAND AND CONTROL PROGRAM (JC2)00  
0305204A177 TACTICAL UNMANNED AERIAL VEHICLES54,30054,300  
0305208A178 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS103,002103,002  
0305219A179 MQ–1 SKY WARRIOR A UAV123,156123,156  
0305232A180 RQ–11 UAV1,5991,599  
0305233A181 RQ–7 UAV7,8057,805  
0307207A182 AERIAL COMMON SENSOR (ACS)00  
0307665A183 BIOMETRICS ENABLED INTELLIGENCE14,11414,114  
0702239A184 AVIONICS COMPONENT IMPROVEMENT PROGRAM00  
0708045A185 END ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES61,0984,90065,998  
 Advanced ultrasonic inspection of helicopter rotor blades[2,000]  
 Titanium alloy armor development[2,900]  
99999999999CLASSIFIED PROGRAMS4,4474,447  
  
TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, ARMY1,478,3864,9001,483,286  
  
TOTAL, RDT&E, ARMY10,333,392240,15310,573,545  
  
  
ACCOUNTRESEARCH, DEVELOPMENT, TEST & EVAL, NAVY  
  
BASIC RESEARCH, NAVY  
0601103N1 UNIVERSITY RESEARCH INITIATIVES108,6791,000109,679  
 Blast and impact resistant structures[1,000]  
0601152N2 IN-HOUSE LABORATORY INDEPENDENT RESEARCH17,97917,979  
0601153N3 DEFENSE RESEARCH SCIENCES429,7672,000431,767  
 Nanomaterials for solar cells[2,000]  
  
TOTAL, BASIC RESEARCH, NAVY556,4253,000559,425  
  
APPLIED RESEARCH, NAVY  
0602114N4 POWER PROJECTION APPLIED RESEARCH98,1503,000101,150  
 Energetics research[3,000]  
0602123N5 FORCE PROTECTION APPLIED RESEARCH107,4488,900116,348  
 Electro-kinetic wind energy research[1,900]  
 Energy systems integration research[2,500]  
 Port security technologies[2,500]  
 Special operations forces combatant research[2,000]  
0602131M6 MARINE CORPS LANDING FORCE TECHNOLOGY43,77643,776  
0602234N7 MATERIALS, ELECTRONICS AND COMPUTER TECHNOLOGY02,0002,000  
 Expanded infrared focal plane array technology and availability[2,000]  
0602235N8 COMMON PICTURE APPLIED RESEARCH70,16870,168  
0602236N9 WARFIGHTER SUSTAINMENT APPLIED RESEARCH113,7244,500118,224  
 Anti-reverse engineering technologies[1,000]  
 Asset lifecycle program[2,000]  
 Composite material optimization for watercraft[1,500]  
0602271N10 ELECTROMAGNETIC SYSTEMS APPLIED RESEARCH83,90283,902  
0602435N11 OCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH49,4914,00053,491  
 Advanced unmanned underwater vehicle research[3,000]  
 Laser underwater imaging and communications research[1,000]  
0602651M12 JOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,0026,002  
0602747N13 UNDERSEA WARFARE APPLIED RESEARCH69,1861,50070,686  
 Acoustic search glider[1,500]  
0602782N14 MINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH36,83336,833  
  
TOTAL, APPLIED RESEARCH, NAVY678,68023,900702,580  
  
ADVANCED TECHNOLOGY DEVELOPMENT, NAVY  
0603114N15 POWER PROJECTION ADVANCED TECHNOLOGY117,9082,000119,908  
 Mobile target tracking technologies[2,000]  
0603123N16 FORCE PROTECTION ADVANCED TECHNOLOGY61,87714,00075,877  
 Formable textiles[3,000]  
 Mobile repair capability[3,000]  
 Rare earth alternatives for permanent magnet motors[3,000]  
 Single generator operations[5,000]  
0603235N17 COMMON PICTURE ADVANCED TECHNOLOGY96,720–40,91155,809  
 High-Integrity Global Positioning System[–40,911]  
0603236N18 WARFIGHTER SUSTAINMENT ADVANCED TECHNOLOGY98,2614,000102,261  
 Hybrid heavy lift logistics vehicle [1,500]  
 Lighter-than-air platform[2,500]  
0603271N19 ELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY82,14382,143  
0603640M20 USMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)115,089115,089  
0603651M21 JOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT11,13111,131  
0603729N22 WARFIGHTER PROTECTION ADVANCED TECHNOLOGY18,07618,076  
0603747N23 UNDERSEA WARFARE ADVANCED TECHNOLOGY49,27649,276  
0603758N24 NAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS53,17753,177  
0603782N25 MINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY21,94121,941  
  
TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, NAVY725,599–20,911704,688  
  
ADVANCED COMPONENT DEVELOPMENT, NAVY  
0603207N26 AIR/OCEAN TACTICAL APPLICATIONS123,331123,331  
0603216N27 AVIATION SURVIVABILITY9,4809,480  
0603237N28 DEPLOYABLE JOINT COMMAND AND CONTROL4,2754,275  
0603254N29 ASW SYSTEMS DEVELOPMENT8,2498,249  
0603261N30 TACTICAL AIRBORNE RECONNAISSANCE6,4526,452  
0603382N31 ADVANCED COMBAT SYSTEMS TECHNOLOGY1,6581,658  
0603502N32 SURFACE AND SHALLOW WATER MINE COUNTERMEASURES81,34781,347  
0603506N33 SURFACE SHIP TORPEDO DEFENSE57,79657,796  
0603512N34 CARRIER SYSTEMS DEVELOPMENT93,83093,830  
0603513N35 SHIPBOARD SYSTEM COMPONENT DEVELOPMENT5151  
0603525N36 PILOT FISH81,78481,784  
0603527N37 RETRACT LARCH142,858142,858  
0603536N38 RETRACT JUNIPER134,497134,497  
0603542N39 RADIOLOGICAL CONTROL1,3581,358  
0603553N40 SURFACE ASW21,67321,673  
0603561N41 ADVANCED SUBMARINE SYSTEM DEVELOPMENT608,56626,000634,566  
 Advanced actuators[3,000]  
 Shock mitigation devices[3,000]  
 Submarine payloads development[20,000]  
0603562N42 SUBMARINE TACTICAL WARFARE SYSTEMS5,5905,590  
0603563N43 SHIP CONCEPT ADVANCED DESIGN17,88317,883  
0603564N44 SHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES1,79610,00011,796  
 Ship hydrodynamic facilities improvement[10,000]  
0603570N45 ADVANCED NUCLEAR POWER SYSTEMS366,509366,509  
0603573N46 ADVANCED SURFACE MACHINERY SYSTEMS5,4595,459  
0603576N47 CHALK EAGLE447,804447,804  
0603581N48 LITTORAL COMBAT SHIP (LCS)226,288226,288  
0603582N49 COMBAT SYSTEM INTEGRATION24,3443,00027,344  
 Common network interface system[3,000]  
0603609N50 CONVENTIONAL MUNITIONS5,3885,388  
0603611M51 MARINE CORPS ASSAULT VEHICLES242,765242,765  
0603635M52 MARINE CORPS GROUND COMBAT/SUPPORT SYSTEM40,5054,50045,005  
 Decision and energy reduction tool[4,500]  
0603654N53 JOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT25,87325,873  
0603658N54 COOPERATIVE ENGAGEMENT52,28252,282  
0603713N55 OCEAN ENGINEERING TECHNOLOGY DEVELOPMENT13,56013,560  
0603721N56 ENVIRONMENTAL PROTECTION20,20720,207  
0603724N57 NAVY ENERGY PROGRAM30,4035,50035,903  
 Fuel cell and hydrogen generation technologies[2,500]  
 High-density energy storage development[3,000]  
0603725N58 FACILITIES IMPROVEMENT3,7463,746  
0603734N59 CHALK CORAL71,92071,920  
0603739N60 NAVY LOGISTIC PRODUCTIVITY4,1396,50010,639  
 Fiber optic interconnect technology[5,000]  
 Flame retardant textile fabric[1,500]  
0603746N61 RETRACT MAPLE219,463219,463  
0603748N62 LINK PLUMERIA58,03058,030  
0603751N63 RETRACT ELM183,187183,187  
0603755N64 SHIP SELF DEFENSE4,3854,385  
0603764N65 LINK EVERGREEN41,43341,433  
0603787N66 SPECIAL PROCESSES36,45736,457  
0603790N67 NATO RESEARCH AND DEVELOPMENT9,1969,196  
0603795N68 LAND ATTACK TECHNOLOGY905905  
0603851M69 NONLETHAL WEAPONS43,27243,272  
0603860N70 JOINT PRECISION APPROACH AND LANDING SYSTEMS159,151159,151  
0603879N71 SINGLE INTEGRATED AIR PICTURE (SIAP) SYSTEM ENGINEER (SE)00  
0603889N72 COUNTERDRUG RDT&E PROJECTS00  
0603925N73 DIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS00  
0604272N74 TACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)51,69351,693  
0604653N75 JOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)56,54256,542  
0604659N76 PRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM25,12125,121  
0604707N77 SPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT34,79334,793  
0303354N78 ASW SYSTEMS DEVELOPMENT—MIP2,1612,161  
0303562N79 SUBMARINE TACTICAL WARFARE SYSTEMS—MIP4,2534,253  
0304270N80 ELECTRONIC WARFARE DEVELOPMENT—MIP663663  
  
TOTAL, ADVANCED COMPONENT DEVELOPMENT, NAVY3,914,37155,5003,969,871  
  
SYSTEM DEVELOPMENT & DEMONSTRATION, NAVY  
0604212N81 OTHER HELO DEVELOPMENT44,32944,329  
0604214N82 AV–8B AIRCRAFT—ENG DEV22,86722,867  
0604215N83 STANDARDS DEVELOPMENT45,66745,667  
0604216N84 MULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT55,79255,792  
0604218N85 AIR/OCEAN EQUIPMENT ENGINEERING5,7355,735  
0604221N86 P–3 MODERNIZATION PROGRAM3,5743,574  
0604230N87 WARFARE SUPPORT SYSTEM3,7333,733  
0604231N88 TACTICAL COMMAND SYSTEM89,95589,955  
0604234N89 ADVANCED HAWKEYE171,132171,132  
0604245N90 H–1 UPGRADES60,49860,498  
0604261N91 ACOUSTIC SEARCH SENSORS64,83464,834  
0604262N92 V–22A46,07046,070  
0604264N93 AIR CREW SYSTEMS DEVELOPMENT8,6898,689  
0604269N94 EA–1822,04222,042  
0604270N95 ELECTRONIC WARFARE DEVELOPMENT80,81980,819  
0604273N96 VH–71A EXECUTIVE HELO DEVELOPMENT159,785159,785  
0604274N97 NEXT GENERATION JAMMER (NGJ)120,602120,602  
0604280N98 JOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)687,723687,723  
0604300N99 SC–21 TOTAL SHIP SYSTEM ENGINEERING00  
0604307N100 SURFACE COMBATANT COMBAT SYSTEM ENGINEERING193,933193,933  
0604311N101 LPD–17 CLASS SYSTEMS INTEGRATION1,3731,373  
0604329N102 SMALL DIAMETER BOMB (SDB)44,09144,091  
0604366N103 STANDARD MISSILE IMPROVEMENTS96,18696,186  
0604373N104 AIRBORNE MCM45,88545,885  
0604378N105 NAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING21,51721,517  
0604501N106 ADVANCED ABOVE WATER SENSORS274,371–22,500251,871  
 Air and missile defense radar execution[–22,500]  
0604503N107 SSN–688 AND TRIDENT MODERNIZATION118,8973,800122,697  
 TB–33 thinline towed array[3,800]  
0604504N108 AIR CONTROL5,6655,665  
0604512N109 SHIPBOARD AVIATION SYSTEMS70,11770,117  
0604518N110 COMBAT INFORMATION CENTER CONVERSION5,0445,044  
0604558N111 NEW DESIGN SSN155,48910,300165,789  
 Advanced manufacturing for bow domes[1,300]  
 Common command and control system module[9,000]  
0604562N112 SUBMARINE TACTICAL WARFARE SYSTEM50,53725,10075,637  
 Artificial intelligence-based combat system software module[7,000]  
 SSGN weapon launcher technology insertion [5,000]  
 SSN airborne ISR capability [4,600]  
 Submarine environment for evaluation and development [5,500]  
 Weapon acquisition and firing system [3,000]  
0604567N113 SHIP CONTRACT DESIGN/LIVE FIRE T&E153,6864,000157,686  
 Automated fiber optic manufacturing[4,000]  
0604574N114 NAVY TACTICAL COMPUTER RESOURCES4,4434,443  
0604601N115 MINE DEVELOPMENT5,4555,455  
0604610N116 LIGHTWEIGHT TORPEDO DEVELOPMENT25,28225,282  
0604654N117 JOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT10,48910,489  
0604703N118 PERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS10,75910,759  
0604727N119 JOINT STANDOFF WEAPON SYSTEMS12,56712,567  
0604755N120 SHIP SELF DEFENSE (DETECT & CONTROL)45,9305,70051,630  
 Autonomous unmanned surface vessel (AUSV)[5,700]  
0604756N121 SHIP SELF DEFENSE (ENGAGE: HARD KILL)5,86012,00017,860  
 Next-generation Phalanx[12,000]  
0604757N122 SHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)84,5257,00091,525  
 NULKA upgrades[7,000]  
0604761N123 INTELLIGENCE ENGINEERING6,8206,820  
0604771N124 MEDICAL DEVELOPMENT12,3375,00017,337  
 Composite tissue transplantation for combat wound repair[2,000]  
 Vision restoration[3,000]  
0604777N125 NAVIGATION/ID SYSTEM66,63666,636  
0604800M126 JOINT STRIKE FIGHTER (JSF)—EMD667,916667,916  
0604800N127 JOINT STRIKE FIGHTER (JSF)707,791707,791  
0605013M128 INFORMATION TECHNOLOGY DEVELOPMENT22,78322,783  
0605013N129 INFORMATION TECHNOLOGY DEVELOPMENT28,2805,00033,280  
 Information systems research[5,000]  
0605018N130 NAVY INTEGRATED MILITARY HUMAN RESOURCES SYSTEM (N-IMHRS)27,44427,444  
0605212N131 CH–53K RDTE577,435577,435  
0605430N132 C/KC–130 AVIONICS MODERNIZATION PROGRAM (AMP)00  
0605450N133 JOINT AIR-TO-GROUND MISSILE (JAGM)100,846100,846  
0605500N134 MULTI-MISSION MARITIME AIRCRAFT (MMA)929,240929,240  
0204201N135 CG(X)00  
0204202N136 DDG–1000549,241549,241  
0304231N137 TACTICAL COMMAND SYSTEM—MIP1,3181,318  
0304503N138 SSN–688 AND TRIDENT MODERNIZATION—MIP1,4151,415  
0304785N139 TACTICAL CRYPTOLOGIC SYSTEMS17,01917,019  
  
TOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, NAVY6,852,46855,4006,907,868  
  
RDT&E MANAGEMENT SUPPORT, NAVY  
0604256N140 THREAT SIMULATOR DEVELOPMENT18,75518,755  
0604258N141 TARGET SYSTEMS DEVELOPMENT66,06666,066  
0604759N142 MAJOR T&E INVESTMENT37,52237,522  
0605152N143 STUDIES AND ANALYSIS SUPPORT—NAVY8,1498,149  
0605154N144 CENTER FOR NAVAL ANALYSES49,16549,165  
0605502N145 SMALL BUSINESS INNOVATIVE RESEARCH00  
0605804N146 TECHNICAL INFORMATION SERVICES662662  
0605853N147 MANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT58,32958,329  
0605856N148 STRATEGIC TECHNICAL SUPPORT3,4513,451  
0605861N149 RDT&E SCIENCE AND TECHNOLOGY MANAGEMENT72,09472,094  
0605863N150 RDT&E SHIP AND AIRCRAFT SUPPORT95,33295,332  
0605864N151 TEST AND EVALUATION SUPPORT376,418376,418  
0605865N152 OPERATIONAL TEST AND EVALUATION CAPABILITY15,74615,746  
0605866N153 NAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT4,0134,013  
0605867N154 SEW SURVEILLANCE/RECONNAISSANCE SUPPORT19,70019,700  
0605873M155 MARINE CORPS PROGRAM WIDE SUPPORT17,72117,721  
0305885N156 TACTICAL CRYPTOLOGIC ACTIVITIES1,8591,859  
0804758N157 SERVICE SUPPORT TO JFCOM, JNTC4,2604,260  
0909999N158 FINANCING FOR CANCELLED ACCOUNT ADJUSTMENTS00  
  
TOTAL, RDT&E MANAGEMENT SUPPORT, NAVY849,2420849,242  
  
OPERATIONAL SYSTEM DEVELOPMENT, NAVY  
0604227N160 HARPOON MODIFICATIONS00  
0604402N161 UNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE DEVELOPMENT266,368266,368  
0101221N162 STRATEGIC SUB & WEAPONS SYSTEM SUPPORT81,184–8,50072,684  
 Strike study[–10,000]  
 Virtual maintenance engineering platform[1,500]  
0101224N163 SSBN SECURITY TECHNOLOGY PROGRAM34,99734,997  
0101226N164 SUBMARINE ACOUSTIC WARFARE DEVELOPMENT6,8156,815  
0101402N165 NAVY STRATEGIC COMMUNICATIONS10,33110,331  
0203761N166 RAPID TECHNOLOGY TRANSITION (RTT)35,12035,120  
0204136N167 F/A–18 SQUADRONS148,438148,438  
0204152N168 E–2 SQUADRONS19,01119,011  
0204163N169 FLEET TELECOMMUNICATIONS (TACTICAL)26,89426,894  
0204229N170 TOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)10,5877,60018,187  
 Cost reduction initiatives[7,600]  
0204311N171 INTEGRATED SURVEILLANCE SYSTEM23,46423,464  
0204413N172 AMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)4,3574,357  
0204571N173 CONSOLIDATED TRAINING SYSTEMS DEVELOPMENT50,75050,750  
0204574N174 CRYPTOLOGIC DIRECT SUPPORT1,5191,519  
0204575N175 ELECTRONIC WARFARE (EW) READINESS SUPPORT39,39839,398  
0205601N176 HARM IMPROVEMENT14,20714,207  
0205604N177 TACTICAL DATA LINKS28,85428,854  
0205620N178 SURFACE ASW COMBAT SYSTEM INTEGRATION32,87732,877  
0205632N179 MK–48 ADCAP26,23426,234  
0205633N180 AVIATION IMPROVEMENTS133,6117,000140,611  
 Aircraft metal alloys[2,800]  
 Improved aircraft windscreen laminates [1,700]  
 Structural life tracking program for helicopters[2,500]  
0205658N181 NAVY SCIENCE ASSISTANCE PROGRAM3,5353,535  
0205675N182 OPERATIONAL NUCLEAR POWER SYSTEMS74,22974,229  
0206313M183 MARINE CORPS COMMUNICATIONS SYSTEMS245,2981,800247,098  
 System for triaging key evidence[1,800]  
0206623M184 MARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS100,4246,500106,924  
 Marine Corps personnel carrier data man system[2,000]  
 Unique identification tracking software[4,500]  
0206624M185 MARINE CORPS COMBAT SERVICES SUPPORT19,46619,466  
0206625M186 USMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)20,31620,316  
0207161N187 TACTICAL AIM MISSILES912912  
0207163N188 ADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)2,6332,633  
0208058N189 JOINT HIGH SPEED VESSEL (JHSV)3,5863,586  
0303109N194 SATELLITE COMMUNICATIONS (SPACE)422,268422,268  
0303138N195 CONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)63,56363,563  
0303140N196 INFORMATION SYSTEMS SECURITY PROGRAM25,93425,934  
0303158M197 JOINT COMMAND AND CONTROL PROGRAM (JC2)00  
0303158N198 JOINT COMMAND AND CONTROL PROGRAM (JC2)00  
0303238N199 CONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)—MIP8,3758,375  
0305149N201 COBRA JUDY36,52736,527  
0305160N202 NAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)63,87863,878  
0305192N203 MILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES4,4354,435  
0305204N204 TACTICAL UNMANNED AERIAL VEHICLES35,21235,212  
0305205N205 ENDURANCE UNMANNED AERIAL VEHICLES00  
0305206N206 AIRBORNE RECONNAISSANCE SYSTEMS00  
0305207N207 MANNED RECONNAISSANCE SYSTEMS19,26319,263  
0305208M208 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS8,3778,377  
0305208N209 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS16,66516,665  
0305220N210 RQ–4 UAV529,250529,250  
0305231N211 MQ–8 UAV10,66510,665  
0305232M212 RQ–11 UAV512512  
0305233N213 RQ–7 UAV934934  
0305234M214 SMALL (LEVEL 0) TACTICAL UAS (STUASL0)26,20926,209  
0305234N215 SMALL (LEVEL 0) TACTICAL UAS (STUASL0)18,09818,098  
0307207N216 AERIAL COMMON SENSOR (ACS)00  
0307217N217 EP–3E REPLACEMENT (EPX)00  
0308601N218 MODELING AND SIMULATION SUPPORT8,1588,158  
0702207N219 DEPOT MAINTENANCE (NON-IF)18,64918,649  
0702239N220 AVIONICS COMPONENT IMPROVEMENT PROGRAM3,2503,250  
0708011N221 INDUSTRIAL PREPAREDNESS46,1735,00051,173  
 Integrated manufacturing enterprise[5,000]  
0708730N222 MARITIME TECHNOLOGY (MARITECH)00  
99999999999CLASSIFIED PROGRAMS1,284,9011,284,901  
  
TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, NAVY4,116,71119,4004,136,111  
  
ACCOUNTTOTAL, RDT&E, NAVY17,693,496136,28917,829,785  
  
  
ACCOUNTRESEARCH, DEVELOPMENT, TEST & EVAL, AF  
  
BASIC RESEARCH, AIR FORCE  
0601102F1 DEFENSE RESEARCH SCIENCES350,9782,000352,978  
 Cyber training capability in modeling and simulation[2,000]  
0601103F2 UNIVERSITY RESEARCH INITIATIVES136,297136,297  
0601108F3 HIGH ENERGY LASER RESEARCH INITIATIVES13,19813,198  
  
TOTAL, BASIC RESEARCH, AIR FORCE500,4732,000502,473  
  
APPLIED RESEARCH, AIR FORCE  
0602102F4 MATERIALS137,2739,000146,273  
 Advanced aerospace heat exchangers[3,000]  
 Energy efficiency, recovery, and generation systems[1,000]  
 Health monitoring sensors for aerospace components[2,000]  
 Improved nanomaterials and nanomanufacturing methods[2,000]  
 Light alloy aerospace and automotive parts development[1,000]  
0602201F5 AEROSPACE VEHICLE TECHNOLOGIES144,6992,500147,199  
 Unmanned aerial system collaboration technologies[2,500]  
0602202F6 HUMAN EFFECTIVENESS APPLIED RESEARCH87,45287,452  
0602203F7 AEROSPACE PROPULSION207,049207,049  
0602204F8 AEROSPACE SENSORS157,4971,500158,997  
 Accelerated development of gallium nitride materials[1,500]  
0602601F9 SPACE TECHNOLOGY111,8577,500119,357  
 Reconfigurable electronics research[500]  
 Seismic research program[5,000]  
 Space plasma research[2,000]  
0602602F10 CONVENTIONAL MUNITIONS61,33061,330  
0602605F11 DIRECTED ENERGY TECHNOLOGY103,596103,596  
0602702F12 COMMAND CONTROL AND COMMUNICATIONS00  
0602788F13 DOMINANT INFORMATION SCIENCES AND METHODS117,283117,283  
0602890F14 HIGH ENERGY LASER RESEARCH53,3842,00055,384  
 Directed energy research and development coordination[2,000]  
  
TOTAL, APPLIED RESEARCH, AIR FORCE1,181,42022,5001,203,920  
  
ADVANCED TECHNOLOGY DEVELOPMENT, AIR FORCE  
0603112F15 ADVANCED MATERIALS FOR WEAPON SYSTEMS33,41417,00050,414  
 Composite repair in theater[2,000]  
 Metals affordability initiative[10,000]  
 Sewage-derived biofuels program[3,000]  
 Sonic infrared imaging technology development[2,000]  
0603199F16 SUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)2,9352,935  
0603203F17 ADVANCED AEROSPACE SENSORS44,67744,677  
0603211F18 AEROSPACE TECHNOLOGY DEV/DEMO53,58853,588  
0603216F19 AEROSPACE PROPULSION AND POWER TECHNOLOGY136,13512,500148,635  
 Algal biofuel production research[2,000]  
 Long range supersonic engine for high speed strike[4,000]  
 Power module materials research[4,000]  
 Scalable unmanned aerial vehicle engines[2,500]  
0603231F20 CREW SYSTEMS AND PERSONNEL PROTECTION TECHNOLOGY00  
0603270F21 ELECTRONIC COMBAT TECHNOLOGY16,99216,992  
0603401F22 ADVANCED SPACECRAFT TECHNOLOGY83,7052,00085,705  
 Secure supply of carbon nanotubes[2,000]  
0603444F23 MAUI SPACE SURVEILLANCE SYSTEM (MSSS)5,8995,899  
0603456F24 HUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT24,81424,814  
0603601F25 CONVENTIONAL WEAPONS TECHNOLOGY15,75515,755  
0603605F26 ADVANCED WEAPONS TECHNOLOGY17,46117,461  
0603680F27 MANUFACTURING TECHNOLOGY PROGRAM39,7012,00041,701  
 Improved production of frequency selective surface structures[2,000]  
0603788F28 BATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION32,38232,382  
0603789F29 C3I ADVANCED DEVELOPMENT00  
0603924F30 HIGH ENERGY LASER ADVANCED TECHNOLOGY PROGRAM1,8471,847  
  
TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, AIR FORCE509,30533,500542,805  
  
ADVANCED COMPONENT DEVELOPMENT, AIR FORCE  
0603260F31 INTELLIGENCE ADVANCED DEVELOPMENT5,0192,0007,019  
 Collaboration gateway[2,000]  
0603287F32 PHYSICAL SECURITY EQUIPMENT3,5763,576  
0603423F33 GLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT0381,867381,867  
 OCX transfer from line 212[381,867]  
0603430F34 ADVANCED EHF MILSATCOM (SPACE)351,817351,817  
0603432F35 POLAR MILSATCOM (SPACE)164,232164,232  
0603438F36 SPACE CONTROL TECHNOLOGY45,0126,00051,012  
 Space situational awareness[6,000]  
0603742F37 COMBAT IDENTIFICATION TECHNOLOGY26,17226,172  
0603790F38 NATO RESEARCH AND DEVELOPMENT4,3724,372  
0603791F39 INTERNATIONAL SPACE COOPERATIVE R&D635635  
0603830F40 SPACE PROTECTION PROGRAM (SPP)8,3495,00013,349  
 Program add[5,000]  
0603845F41 TRANSFORMATIONAL SATCOM (TSAT)00  
0603850F42 INTEGRATED BROADCAST SERVICE20,58020,580  
0603851F43 INTERCONTINENTAL BALLISTIC MISSILE66,74566,745  
0603854F44 WIDEBAND GLOBAL SATCOM RDT&E (SPACE)36,12336,123  
0603859F45 POLLUTION PREVENTION2,5342,534  
0603860F46 JOINT PRECISION APPROACH AND LANDING SYSTEMS13,95213,952  
0604015F47 NEXT GENERATION BOMBER198,957198,957  
0604283F48 BATTLE MGMT COM & CTRL SENSOR DEVELOPMENT00  
0604327F49 HARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM22,38922,389  
0604330F50 JOINT DUAL ROLE AIR DOMINANCE MISSILE9,7999,799  
0604337F51 REQUIREMENTS ANALYSIS AND MATURATION34,33934,339  
0604436F52 NEXT-GENERATION MILSATCOM TECHNOLOGY DEVELOPMENT050,00050,000  
 Next-generation MILSATCOM[50,000]  
0604635F53 GROUND ATTACK WEAPONS FUZE DEVELOPMENT32,51332,513  
0604796F54 ALTERNATIVE FUELS24,06424,064  
0604830F55 AUTOMATED AIR-TO-AIR REFUELING8585  
0604857F56 OPERATIONALLY RESPONSIVE SPACE93,97835,000128,978  
 Crosscutting capabilities[20,000]  
 Radially segmented launch vehicle[15,000]  
0604858F57 TECH TRANSITION PROGRAM12,26012,260  
0305178F58 NATIONAL POLAR-ORBITING OPERATIONAL ENVIRONMENTAL SATELLITE SYSTEM (NPOESS)325,505–225,000100,505  
 Program reduction[–225,000]  
  
TOTAL, ADVANCED COMPONENT DEVELOPMENT, AIR FORCE1,503,007254,8671,757,874  
  
SYSTEM DEVELOPMENT & DEMONSTRATION, AIR FORCE  
0603840F59 GLOBAL BROADCAST SERVICE (GBS)18,17118,171  
0604222F60 NUCLEAR WEAPONS SUPPORT60,5458,00068,545  
 Nuclear enterprise surety tracking[8,000]  
0604226F61 B–1B00  
0604233F62 SPECIALIZED UNDERGRADUATE FLIGHT TRAINING8,0668,066  
0604240F63 B–2 ADVANCED TECHNOLOGY BOMBER00  
0604270F64 ELECTRONIC WARFARE DEVELOPMENT89,96689,966  
0604280F65 JOINT TACTICAL RADIO631631  
0604281F66 TACTICAL DATA NETWORKS ENTERPRISE102,941102,941  
0604287F67 PHYSICAL SECURITY EQUIPMENT5050  
0604329F68 SMALL DIAMETER BOMB (SDB)153,505153,505  
0604421F69 COUNTERSPACE SYSTEMS40,27640,276  
0604425F70 SPACE SITUATION AWARENESS SYSTEMS426,525–30,000396,525  
 SBSS follow-on early to need[–30,000]  
0604429F71 AIRBORNE ELECTRONIC ATTACK25,93725,937  
0604441F72 SPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD530,04715,000545,047  
 HEO ground and data exploitation[15,000]  
0604443F73 THIRD GENERATION INFRARED SURVEILLANCE (3GIRS)025,00025,000  
 OPIR technology development[25,000]  
0604602F74 ARMAMENT/ORDNANCE DEVELOPMENT6,6936,693  
0604604F75 SUBMUNITIONS1,6221,622  
0604617F76 AGILE COMBAT SUPPORT37,98737,987  
0604706F77 LIFE SUPPORT SYSTEMS10,65010,650  
0604735F78 COMBAT TRAINING RANGES36,90536,905  
0604740F79 INTEGRATED COMMAND & CONTROL APPLICATIONS (IC2A)1010  
0604750F80 INTELLIGENCE EQUIPMENT1,3641,364  
0604800F81 JOINT STRIKE FIGHTER (JSF)883,773883,773  
0604851F82 INTERCONTINENTAL BALLISTIC MISSILE71,84371,843  
0604853F83 EVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)30,24530,245  
0605011F84 RDT&E FOR AGING AIRCRAFT00  
0605221F85 NEXT GENERATION AERIAL REFUELING AIRCRAFT863,875863,875  
0605229F86 CSAR HH–60 RECAPITALIZATION12,58412,584  
0605277F87 CSAR-X RDT&E00  
0605278F88 HC/MC–130 RECAP RDT&E15,53615,536  
0605452F89 JOINT SIAP EXECUTIVE PROGRAM OFFICE00  
0207434F90 LINK–16 SUPPORT AND SUSTAINMENT00  
0207451F91 SINGLE INTEGRATED AIR PICTURE (SIAP)1,8321,832  
0207701F92 FULL COMBAT MISSION TRAINING57,39357,393  
0305176F93 COMBAT SURVIVOR EVADER LOCATOR00  
0401138F94 JOINT CARGO AIRCRAFT (JCA)26,40726,407  
0401318F95 CV–2218,27018,270  
0401845F96 AIRBORNE SENIOR LEADER C3 (SLC3S)15,82615,826  
  
TOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, AIR FORCE3,549,47518,0003,567,475  
  
RDT&E MANAGEMENT SUPPORT, AIR FORCE  
0604256F97 THREAT SIMULATOR DEVELOPMENT21,24521,245  
0604759F98 MAJOR T&E INVESTMENT61,5874,50066,087  
 Holloman high-speed test track[4,500]  
0605101F99 RAND PROJECT AIR FORCE26,75226,752  
0605502F100 SMALL BUSINESS INNOVATION RESEARCH00  
0605712F101 INITIAL OPERATIONAL TEST & EVALUATION20,66520,665  
0605807F102 TEST AND EVALUATION SUPPORT759,868759,868  
0605860F103 ROCKET SYSTEMS LAUNCH PROGRAM (SPACE)23,55123,551  
0605864F104 SPACE TEST PROGRAM (STP)47,62315,00062,623  
 Small launch class mission[15,000]  
0605976F105 FACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT46,32746,327  
0605978F106 FACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT27,57927,579  
0606323F107 MULTI-SERVICE SYSTEMS ENGINEERING INITIATIVE18,90118,901  
0702806F108 ACQUISITION AND MANAGEMENT SUPPORT24,96824,968  
0804731F109 GENERAL SKILL TRAINING1,5441,544  
0909999F110 FINANCING FOR CANCELLED ACCOUNT ADJUSTMENTS00  
1001004F111 INTERNATIONAL ACTIVITIES3,7643,764  
  
TOTAL, RDT&E MANAGEMENT SUPPORT, AIR FORCE1,084,37419,5001,103,874  
  
OPERATIONAL SYSTEM DEVELOPMENT, AIR FORCE  
0603423F112 GLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT00  
0604263F113 COMMON VERTICAL LIFT SUPPORT PLATFORM00  
0605018F114 AIR FORCE INTEGRATED MILITARY HUMAN RESOURCES SYSTEM (AF-IMHRS)43,30043,300  
0605024F115 ANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY42,25542,255  
0101113F117 B–52 SQUADRONS146,096146,096  
0101122F118 AIR-LAUNCHED CRUISE MISSILE (ALCM)3,6313,631  
0101126F119 B–1B SQUADRONS33,23433,234  
0101127F120 B–2 SQUADRONS260,466260,466  
0101313F121 STRAT WAR PLANNING SYSTEM—USSTRATCOM28,44128,441  
0101314F122 NIGHT FIST—USSTRATCOM5,3595,359  
0102325F124 ATMOSPHERIC EARLY WARNING SYSTEM00  
0102326F125 REGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM23,73223,732  
0102823F126 STRATEGIC AEROSPACE INTELLIGENCE SYSTEM ACTIVITIES1515  
0203761F127 WARFIGHTER RAPID ACQUISITION PROCESS (WRAP) RAPID TRANSITION FUND10,58010,580  
0205219F128 MQ–9 UAV125,427125,427  
0207040F129 MULTI-PLATFORM ELECTRONIC WARFARE EQUIPMENT15,57415,574  
0207131F130 A–10 SQUADRONS5,6615,661  
0207133F131 F–16 SQUADRONS129,103129,103  
0207134F132 F–15E SQUADRONS222,677222,677  
0207136F133 MANNED DESTRUCTIVE SUPPRESSION12,93712,937  
0207138F134 F–22A SQUADRONS576,330576,330  
0207142F135 F–35 SQUADRONS217,561217,561  
0207161F136 TACTICAL AIM MISSILES6,0406,040  
0207163F137 ADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)62,92262,922  
0207170F138 JOINT HELMET MOUNTED CUEING SYSTEM (JHMCS)2,4072,407  
0207224F139 COMBAT RESCUE AND RECOVERY944944  
0207227F140 COMBAT RESCUE—PARARESCUE2,9212,921  
0207247F141 AF TENCAP11,64811,648  
0207249F142 PRECISION ATTACK SYSTEMS PROCUREMENT3,0173,017  
0207253F143 COMPASS CALL20,65220,652  
0207268F144 AIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM147,396147,396  
0207277F145 ISR INNOVATIONS00  
0207325F146 JOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)20,00020,000  
0207410F147 AIR & SPACE OPERATIONS CENTER (AOC)93,10293,102  
0207412F148 CONTROL AND REPORTING CENTER (CRC)58,31358,313  
0207417F149 AIRBORNE WARNING AND CONTROL SYSTEM (AWACS)239,755239,755  
0207418F150 TACTICAL AIRBORNE CONTROL SYSTEMS00  
0207423F151 ADVANCED COMMUNICATIONS SYSTEMS67,53267,532  
0207431F153 COMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES3,3103,310  
0207438F154 THEATER BATTLE MANAGEMENT (TBM) C4I15,17015,170  
0207445F155 FIGHTER TACTICAL DATA LINK85,49285,492  
0207446F156 BOMBER TACTICAL DATA LINK00  
0207448F157 C2ISR TACTICAL DATA LINK1,5841,584  
0207449F158 COMMAND AND CONTROL (C2) CONSTELLATION24,22924,229  
0207581F159 JOINT SURVEILLANCE/TARGET ATTACK RADAR SYSTEM (JSTARS)168,917168,917  
0207590F160 SEEK EAGLE19,26319,263  
0207601F161 USAF MODELING AND SIMULATION21,63821,638  
0207605F162 WARGAMING AND SIMULATION CENTERS6,0206,020  
0207697F163 DISTRIBUTED TRAINING AND EXERCISES2,8632,863  
0208006F164 MISSION PLANNING SYSTEMS79,11279,112  
0208021F165 INFORMATION WARFARE SUPPORT2,2941,5003,794  
 Cyber operations security institute[1,500]  
0208059F166 CYBER COMMAND ACTIVITIES1,1171,117  
0301400F173 SPACE SUPERIORITY INTELLIGENCE10,00610,006  
0302015F174 E–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)12,53212,532  
0303131F175 MINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)78,78478,784  
0303140F176 INFORMATION SYSTEMS SECURITY PROGRAM140,0178,800148,817  
 Application software assurance center of excellence[7,000]  
 Malware research technology demonstration[1,800]  
0303141F177 GLOBAL COMBAT SUPPORT SYSTEM3,3933,393  
0303150F178 GLOBAL COMMAND AND CONTROL SYSTEM3,0553,055  
0303158F179 JOINT COMMAND AND CONTROL PROGRAM (JC2)2,1572,157  
0303601F180 MILSATCOM TERMINALS186,582116,400302,982  
 FAB-T transfer from APAF 75[116,400]  
0304260F182 AIRBORNE SIGINT ENTERPRISE149,268149,268  
0305099F185 GLOBAL AIR TRAFFIC MANAGEMENT (GATM)5,7085,708  
0305103F186 CYBER SECURITY INITIATIVE2,0302,030  
0305105F187 DOD CYBER CRIME CENTER279279  
0305110F188 SATELLITE CONTROL NETWORK (SPACE)21,66721,667  
0305111F189 WEATHER SERVICE32,37332,373  
0305114F190 AIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)33,26833,268  
0305116F191 AERIAL TARGETS63,57363,573  
0305128F194 SECURITY AND INVESTIGATIVE ACTIVITIES469469  
0305146F196 DEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES4040  
0305164F198 NAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)165,936165,936  
0305165F199 NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)34,47134,471  
0305173F201 SPACE AND MISSILE TEST AND EVALUATION CENTER4,5724,572  
0305174F202 SPACE WARFARE CENTER2,9292,929  
0305182F203 SPACELIFT RANGE SYSTEM (SPACE)9,9339,933  
0305193F204 INTELLIGENCE SUPPORT TO INFORMATION OPERATIONS (IO)1,2541,254  
0305205F205 ENDURANCE UNMANNED AERIAL VEHICLES00  
0305206F206 AIRBORNE RECONNAISSANCE SYSTEMS168,963–58,700110,263  
 Environmental awareness for unmanned systems[5,000]  
 WAAS program of record[–63,700]  
0305207F207 MANNED RECONNAISSANCE SYSTEMS15,33715,337  
0305208F208 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS93,39893,398  
0305219F209 MQ–1 PREDATOR A UAV28,91328,913  
0305220F210 RQ–4 UAV251,318251,318  
0305221F211 NETWORK-CENTRIC COLLABORATIVE TARGETING7,2677,267  
0305265F212 GPS III SPACE SEGMENT828,171–371,867456,304  
 OCX transfer to line 33[–381,867]  
 Small satellite augmentation[10,000]  
0305614F213 JSPOC MISSION SYSTEM132,7066,000138,706  
 Karnac[6,000]  
0305887F214 INTELLIGENCE SUPPORT TO INFORMATION WARFARE5,5125,512  
0305913F215 NUDET DETECTION SYSTEM (SPACE)72,19930,000102,199  
 SABRS integration on GEO–4[30,000]  
0305924F216 NATIONAL SECURITY SPACE OFFICE10,63010,630  
0305940F217 SPACE SITUATION AWARENESS OPERATIONS43,83843,838  
0307141F218 INFORMATION OPERATIONS TECHNOLOGY INTEGRATION & TOOL DEVELOPMENT21,91221,912  
0308699F219 SHARED EARLY WARNING (SEW)2,9522,952  
0401115F220 C–130 AIRLIFT SQUADRON113,107113,107  
0401119F221 C–5 AIRLIFT SQUADRONS (IF)58,99058,990  
0401130F222 C–17 AIRCRAFT (IF)177,212177,212  
0401132F223 C–130J PROGRAM26,77026,770  
0401134F224 LARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)17,22717,227  
0401218F225 KC–135S20,45320,453  
0401219F226 KC–10S56,66956,669  
0401314F227 OPERATIONAL SUPPORT AIRLIFT4,9884,988  
0401315F228 C-STOL AIRCRAFT1,2831,283  
0401839F229 AIR MOBILITY TACTICAL DATA LINK00  
0408011F230 SPECIAL TACTICS / COMBAT CONTROL7,3457,345  
0702207F231 DEPOT MAINTENANCE (NON-IF)1,5141,514  
0702976F232 FACILITIES RESTORATION & MODERNIZATION—LOGISTICS00  
0708012F233 LOGISTICS SUPPORT ACTIVITIES00  
0708610F234 LOGISTICS INFORMATION TECHNOLOGY (LOGIT)227,614227,614  
0708611F235 SUPPORT SYSTEMS DEVELOPMENT6,1416,141  
0804743F236 OTHER FLIGHT TRAINING667667  
0804757F237 JOINT NATIONAL TRAINING CENTER99  
0804772F238 TRAINING DEVELOPMENTS00  
0808716F239 OTHER PERSONNEL ACTIVITIES116116  
0901202F240 JOINT PERSONNEL RECOVERY AGENCY6,1076,107  
0901212F241 SERVICE-WIDE SUPPORT (NOT OTHERWISE ACCOUNTED FOR)00  
0901218F242 CIVILIAN COMPENSATION PROGRAM7,8117,811  
0901220F243 PERSONNEL ADMINISTRATION11,17911,179  
0901538F244 FINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT49,81649,816  
99999999999CLASSIFIED PROGRAMS12,406,78112,406,781  
  
TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, AIR FORCE18,919,248–267,86718,651,381  
  
TOTAL, RDT&E, AIR FORCE27,247,30282,50027,329,802  
  
  
ACCOUNTRESEARCH, DEVELOPMENT, TEST & EVAL, DW  
  
BASIC RESEARCH, DEFENSE-WIDE  
0601000BR1 DTRA BASIC RESEARCH INITIATIVE47,41247,412  
0601101E2 DEFENSE RESEARCH SCIENCES328,1954,000332,195  
 Information security research[4,000]  
0601111D8Z3 GOVERNMENT/INDUSTRY COSPONSORSHIP OF UNIVERSITY RESEARCH02,0002,000  
 Superconducting systems cooling[2,000]  
0601114D8Z4 DEFENSE EXPERIMENTAL PROGRAM TO STIMULATE COMPETITIVE RESEARCH00  
0601120D8Z5 NATIONAL DEFENSE EDUCATION PROGRAM109,911109,911  
0601384BP6 CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM49,50815,00064,508  
 DOD requested transfer from Line 116[15,000]  
  
TOTAL, BASIC RESEARCH, DEFENSE-WIDE535,0266,000556,026  
  
APPLIED RESEARCH, DEFENSE-WIDE  
0602000D8Z7 JOINT MUNITIONS TECHNOLOGY22,44822,448  
0602228D8Z8 HISTORICALLY BLACK COLLEGES AND UNIVERSITIES (HBCU) SCIENCE15,06715,067  
0602234D8Z9 LINCOLN LABORATORY RESEARCH PROGRAM32,83032,830  
0602303E10 INFORMATION & COMMUNICATIONS TECHNOLOGY281,262281,262  
0602304E11 COGNITIVE COMPUTING SYSTEMS90,143–9,00081,143  
 Program termination[–9,000]  
0602305E12 MACHINE INTELLIGENCE44,68244,682  
0602383E13 BIOLOGICAL WARFARE DEFENSE32,69232,692  
0602384BP14 CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM169,2879,500178,787  
 Advanced chem-bio protective materials[1,500]  
 Chemical and biological infrared detector[3,000]  
 DOD requested transfer from Line 116[5,000]  
0602663D8Z15 JOINT DATA MANAGEMENT ADVANCED DEVELOPMENT3,2613,261  
0602668D8Z16 CYBER SECURITY RESEARCH10,000–5,0005,000  
 Lack of coordination[–5,000]  
0602670D8Z17 HUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) APPLIED RESEARCH9,4999,499  
0602702E18 TACTICAL TECHNOLOGY224,378224,378  
0602715E19 MATERIALS AND BIOLOGICAL TECHNOLOGY312,586312,586  
0602716E20 ELECTRONICS TECHNOLOGY286,936286,936  
0602718BR21 WEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES212,7423,000215,742  
 Weapons of mass destruction analysis reachback tool[3,000]  
1160401BB22 SPECIAL OPERATIONS TECHNOLOGY DEVELOPMENT26,5453,00029,545  
 Non-lethal weapons technology[3,000]  
1160407BB23 SOF MEDICAL TECHNOLOGY DEVELOPMENT00  
  
TOTAL, APPLIED RESEARCH, DEFENSE-WIDE1,774,3581,5001,775,858  
  
ADVANCED TECHNOLOGY DEVELOPMENT, DEFENSE-WIDE  
0603000D8Z24 JOINT MUNITIONS ADVANCED TECHNOLOGY20,55620,556  
0603121D8Z25 SO/LIC ADVANCED DEVELOPMENT44,42344,423  
0603122D8Z26 COMBATING TERRORISM TECHNOLOGY SUPPORT85,29910,50095,799  
 Foreign language correlation and translation[1,000]  
 Impact and blast loading laboratory testing program[2,500]  
 Reconnaissance and data exploitation system[7,000]  
0603160BR27 COUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT295,163295,163  
0603175C28 BALLISTIC MISSILE DEFENSE TECHNOLOGY132,220132,220  
0603200D8Z29 JOINT ADVANCED CONCEPTS6,8086,808  
0603225D8Z30 JOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT22,70022,700  
0603264S31 AGILE TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY750750  
0603286E32 ADVANCED AEROSPACE SYSTEMS303,078303,078  
0603287E33 SPACE PROGRAMS AND TECHNOLOGY98,13098,130  
0603384BP34 CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT177,11333,000210,113  
 DOD requested transfer from Line 116[30,000]  
 Plant-based vaccine development[3,000]  
0603618D8Z35 JOINT ELECTRONIC ADVANCED TECHNOLOGY8,3868,386  
0603648D8Z36 JOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS206,917206,917  
0603662D8Z37 NETWORKED COMMUNICATIONS CAPABILITIES30,03530,035  
0603663D8Z38 JOINT DATA MANAGEMENT RESEARCH6,2896,289  
0603665D8Z39 BIOMETRICS SCIENCE AND TECHNOLOGY11,41611,416  
0603668D8Z40 CYBER SECURITY ADVANCED RESEARCH10,000–5,0005,000  
 Lack of coordination[–5,000]  
0603670D8Z41 HUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) ADVANCED DEVELOPMENT11,51011,510  
0603680D8Z42 DEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM18,91618,916  
0603711D8Z43 JOINT ROBOTICS PROGRAM/AUTONOMOUS SYSTEMS9,9439,943  
0603712S44 GENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS20,54216,50037,042  
 Biofuels program[4,000]  
 Biomass conversion research[1,500]  
 Green product evaluation and implementation[2,000]  
 RFID technology exploitation[1,000]  
 Vehicle fuel cell and hydrogen logistics program[8,000]  
0603713S45 DEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY29,10929,109  
0603716D8Z46 STRATEGIC ENVIRONMENTAL RESEARCH PROGRAM68,02168,021  
0603720S47 MICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT26,87826,878  
0603727D8Z48 JOINT WARFIGHTING PROGRAM10,96610,966  
0603739E49 ADVANCED ELECTRONICS TECHNOLOGIES197,098197,098  
0603745D8Z50 SYNTHETIC APERTURE RADAR (SAR) COHERENT CHANGE DETECTION (CDD)00  
0603750D8Z51 ADVANCED CONCEPT TECHNOLOGY DEMONSTRATIONS00  
0603755D8Z52 HIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM200,986200,986  
0603760E53 COMMAND, CONTROL AND COMMUNICATIONS SYSTEMS219,809219,809  
0603765E54 CLASSIFIED DARPA PROGRAMS167,008167,008  
0603766E55 NETWORK-CENTRIC WARFARE TECHNOLOGY234,985234,985  
0603767E56 SENSOR TECHNOLOGY205,032205,032  
0603768E57 GUIDANCE TECHNOLOGY00  
0603769SE58 DISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT13,98613,986  
0603781D8Z59 SOFTWARE ENGINEERING INSTITUTE30,91030,910  
0603805S60 DUAL USE TECHNOLOGY00  
0603826D8Z61 QUICK REACTION SPECIAL PROJECTS78,24478,244  
0603828D8Z62 JOINT EXPERIMENTATION111,946111,946  
0603832D8Z63 DOD MODELING AND SIMULATION MANAGEMENT OFFICE38,14038,140  
0603901C64 DIRECTED ENERGY RESEARCH98,68898,688  
0603941D8Z65 TEST & EVALUATION SCIENCE & TECHNOLOGY97,64297,642  
0603942D8Z66 TECHNOLOGY TRANSFER23,31023,310  
1160402BB67 SPECIAL OPERATIONS ADVANCED TECHNOLOGY DEVELOPMENT30,80630,806  
1160422BB68 AVIATION ENGINEERING ANALYSIS4,2344,234  
1160472BB69 SOF INFORMATION AND BROADCAST SYSTEMS ADVANCED TECHNOLOGY4,9424,942  
  
TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, DEFENSE-WIDE3,412,93455,0003,467,934  
  
ADVANCED COMPONENT DEVELOPMENT, DEFENSE-WIDE  
0603161D8Z70 NUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P32,13232,132  
0603527D8Z71 RETRACT LARCH21,59221,592  
0603709D8Z72 JOINT ROBOTICS PROGRAM9,8789,878  
0603714D8Z73 ADVANCED SENSOR APPLICATIONS PROGRAM18,06018,060  
0603851D8Z74 ENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM30,41930,419  
0603881C75 BALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT436,482436,482  
0603882C76 BALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,346,1811,346,181  
0603883C77 BALLISTIC MISSILE DEFENSE BOOST DEFENSE SEGMENT00  
0603884BP78 CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM277,062277,062  
0603884C79 BALLISTIC MISSILE DEFENSE SENSORS454,859454,859  
0603886C80 BALLISTIC MISSILE DEFENSE SYSTEM INTERCEPTOR00  
0603888C81 BALLISTIC MISSILE DEFENSE TEST & TARGETS1,113,4251,113,425  
0603890C82 BMD ENABLING PROGRAMS402,769402,769  
 Printed circuit board industrial assessment (non-add)[2,000][2,000]  
0603891C83 SPECIAL PROGRAMS—MDA270,189270,189  
0603892C84 AEGIS BMD1,467,2781,467,278  
0603893C85 SPACE TRACKING & SURVEILLANCE SYSTEM112,678112,678  
0603894C86 MULTIPLE KILL VEHICLE00  
0603895C87 BALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS10,94210,942  
0603896C88 BALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI342,625342,625  
0603897C89 BALLISTIC MISSILE DEFENSE HERCULES00  
0603898C90 BALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT68,72668,726  
0603904C91 MISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)86,19886,198  
0603906C92 REGARDING TRENCH7,5297,529  
0603907C93 SEA BASED X-BAND RADAR (SBX)153,056153,056  
0603908C94 BMD EUROPEAN INTERCEPTOR SITE00  
0603909C95 BMD EUROPEAN MIDCOURSE RADAR00  
0603911C96 BMD EUROPEAN CAPABILITY00  
0603912C97 BMD EUROPEAN COMMUNICATIONS SUPPORT00  
0603913C98 ISRAELI COOPERATIVE PROGRAMS121,735230,000351,735  
 Israeli Iron Dome program[205,000]  
 Short-range ballistic missile defense[25,000]  
0603920D8Z99 HUMANITARIAN DEMINING14,73514,735  
0603923D8Z100 COALITION WARFARE13,78613,786  
0604016D8Z101 DEPARTMENT OF DEFENSE CORROSION PROGRAM4,8023,0007,802  
 Corrosion control research[3,000]  
0604400D8Z102 DEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT49,29249,292  
0604648D8Z103 JOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS00  
0604670D8Z104 HUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) RESEARCH AND ENGINEERING7,4597,459  
0604787D8Z105 JOINT SYSTEMS INTEGRATION COMMAND (JSIC)19,41319,413  
0604828D8Z106 JOINT FIRES INTEGRATION AND INTEROPERABILITY TEAM16,63716,637  
0604880C107 LAND-BASED SM–3 (LBSM3)281,378281,378  
0604881C108 AEGIS SM–3 BLOCK IIA CO-DEVELOPMENT318,800318,800  
0604883C109 PRECISION TRACKING SPACE SYSTEM RDT&E66,96966,969  
0604884C110 AIRBORNE INFRARED (ABIR)111,671111,671  
0605017D8Z111 REDUCTION OF TOTAL OWNERSHIP COST20,31020,310  
0303191D8Z112 JOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM4,0274,027  
  
TOTAL, ADVANCED COMPONENT DEVELOPMENT, DEFENSE-WIDE7,713,094233,0007,946,094  
  
SYSTEM DEVELOPMENT & DEMONSTRATION, DEFENSE-WIDE  
0604051D8Z113 DEFENSE ACQUISITION CHALLENGE PROGRAM (DACP)24,34424,344  
0604161D8Z114 NUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD7,9737,973  
0604165D8Z115 PROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT239,861239,861  
0604384BP116 CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM407,162–63,000344,162  
 DOD requested transfer to Line 6[–15,000]  
 DOD requested transfer to Line 14[–5,000]  
 DOD requested transfer to Line 34[–30,000]  
 Excess to need[–15,000]  
 Joint Service Aircrew Mask upgrade[2,000]  
0604709D8Z117 JOINT ROBOTICS PROGRAM4,1554,155  
0604764K118 ADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)49,36449,364  
0604771D8Z119 JOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)20,95420,954  
0605000BR120 WEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES7,3077,307  
0605013BL121 INFORMATION TECHNOLOGY DEVELOPMENT11,93711,937  
0605018BTA122 DEFENSE INTEGRATED MILITARY HUMAN RESOURCES SYSTEM (DIMHRS)11,80011,800  
0605020BTA123 BUSINESS TRANSFORMATION AGENCY R&D ACTIVITIES184,131184,131  
0605021SE124 HOMELAND PERSONNEL SECURITY INITIATIVE391391  
0605027D8Z125 OUSD(C) IT DEVELOPMENT INITIATIVES5,0005,000  
0605140D8Z126 TRUSTED FOUNDRY35,51235,512  
0605648D8Z127 DEFENSE ACQUISITION EXECUTIVE (DAE) PILOT PROGRAM00  
0303141K128 GLOBAL COMBAT SUPPORT SYSTEM17,84217,842  
0303158K129 JOINT COMMAND AND CONTROL PROGRAM (JC2)00  
0807708D8Z130 WOUNDED ILL AND INJURED SENIOR OVERSIGHT COMMITTEE (WII-SOC) STAFF OFFICE1,5901,590  
  
TOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, DEFENSE-WIDE1,029,323–63,000966,323  
  
RDT&E MANAGEMENT SUPPORT, DEFENSE-WIDE  
0603757D8Z131 TRAINING TRANSFORMATION (T2)00  
0604774D8Z132 DEFENSE READINESS REPORTING SYSTEM (DRRS)5,1135,113  
0604875D8Z133 JOINT SYSTEMS ARCHITECTURE DEVELOPMENT8,0528,052  
0604940D8Z134 CENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)162,286162,286  
0604942D8Z135 ASSESSMENTS AND EVALUATIONS2,5002,500  
0604943D8Z136 THERMAL VICAR8,8518,851  
0605100D8Z137 JOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)10,28710,287  
0605104D8Z138 TECHNICAL STUDIES, SUPPORT AND ANALYSIS49,28249,282  
0605110D8Z139 USD(A&T)--CRITICAL TECHNOLOGY SUPPORT4,7434,743  
0605117D8Z140 FOREIGN MATERIAL ACQUISITION AND EXPLOITATION95,52095,520  
0605126J141 JOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)94,57794,577  
0605128D8Z142 CLASSIFIED PROGRAM USD(P)00  
0605130D8Z143 FOREIGN COMPARATIVE TESTING32,75532,755  
0605142D8Z144 SYSTEMS ENGINEERING29,82429,824  
0605161D8Z145 NUCLEAR MATTERS-PHYSICAL SECURITY6,2646,264  
0605170D8Z146 SUPPORT TO NETWORKS AND INFORMATION INTEGRATION15,09115,091  
0605200D8Z147 GENERAL SUPPORT TO USD (INTELLIGENCE)6,2276,227  
0605384BP148 CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM120,995120,995  
0605502BP149 SMALL BUSINESS INNOVATIVE RESEARCH—CHEMICAL BIOLOGICAL DEF00  
0605502BR150 SMALL BUSINESS INNOVATION RESEARCH00  
0605502C151 SMALL BUSINESS INNOVATIVE RESEARCH—MDA00  
0605502D8Z152 SMALL BUSINESS INNOVATIVE RESEARCH00  
0605502E153 SMALL BUSINESS INNOVATIVE RESEARCH00  
0605502S154 SMALL BUSINESS INNOVATIVE RESEARCH00  
0605790D8Z155 SMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER (S2,1891,5003,689  
 Anti-tamper software systems[1,500]  
0605798D8Z156 DEFENSE TECHNOLOGY ANALYSIS13,85813,858  
0605799D8Z157 FORCE TRANSFORMATION DIRECTORATE19,70119,701  
0605801KA158 DEFENSE TECHNICAL INFORMATION CENTER (DTIC)61,054–10,00051,054  
 Unjustified growth[–10,000]  
0605803SE159 R&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION64,73764,737  
0605804D8Z160 DEVELOPMENT TEST AND EVALUATION18,68818,688  
0605897E161 DARPA AGENCY RELOCATION11,00011,000  
0605898E162 MANAGEMENT HQ—R&D56,25756,257  
0606100D8Z163 BUDGET AND PROGRAM ASSESSMENTS6,0996,099  
0606301D8Z164 AVIATION SAFETY TECHNOLOGIES10,90010,900  
0204571J165 JOINT STAFF ANALYTICAL SUPPORT23,08123,081  
0303166D8Z168 SUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES31,50031,500  
0303169D8Z169 INFORMATION TECHNOLOGY RAPID ACQUISITION5,1355,135  
0305103E170 CYBER SECURITY INITIATIVE10,00010,000  
0305193D8Z171 INTELLIGENCE SUPPORT TO INFORMATION OPERATIONS (IO)21,27221,272  
0305400D8Z173 WARFIGHTING AND INTELLIGENCE-RELATED SUPPORT845845  
0804767D8Z174 COCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)92,25392,253  
0901585C175 PENTAGON RESERVATION20,48220,482  
0901598C176 MANAGEMENT HQ—MDA29,75429,754  
0901598D8W177 IT SOFTWARE DEV INITIATIVES278278  
99999999999CLASSIFIED PROGRAMS61,57761,577  
  
TOTAL, RDT&E MANAGEMENT SUPPORT, DEFENSE-WIDE1,213,027–8,5001,204,527  
  
OPERATIONAL SYSTEM DEVELOPMENT, DEFENSE-WIDE  
0604130V178 DEFENSE INFORMATION SYSTEM FOR SECURITY (DISS)5,5225,522  
0605127T179 REGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA2,1392,139  
0605147T180 OVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)290290  
0607384BP181 CHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)6,6346,634  
0607713S182 DEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY00  
0607828D8Z183 JOINT INTEGRATION AND INTEROPERABILITY44,13944,139  
0204571J184 JOINT STAFF ANALYTICAL SUPPORT00  
0208043J185 CLASSIFIED PROGRAMS2,2882,288  
0208045K186 C4I INTEROPERABILITY74,02374,023  
0301144K188 JOINT/ALLIED COALITION INFORMATION SHARING9,3799,379  
0302016K195 NATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT467467  
0302019K196 DEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION16,62930,00046,629  
 Cybersecurity pilot projects[30,000]  
0303126K197 LONG-HAUL COMMUNICATIONS—DCS9,1309,130  
0303131K198 MINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)9,5299,529  
0303135G199 PUBLIC KEY INFRASTRUCTURE (PKI)8,8818,881  
0303136G200 KEY MANAGEMENT INFRASTRUCTURE (KMI)45,94145,941  
0303140D8Z201 INFORMATION SYSTEMS SECURITY PROGRAM14,07714,077  
0303140G202 INFORMATION SYSTEMS SECURITY PROGRAM388,8275,000393,827  
 NSA ISSP classified cybersecurity pilot[5,000]  
0303148K204 DISA MISSION SUPPORT OPERATIONS00  
0303149J205 C4I FOR THE WARRIOR2,2612,261  
0303150K206 GLOBAL COMMAND AND CONTROL SYSTEM26,24726,247  
0303153K207 DEFENSE SPECTRUM ORGANIZATION20,99120,991  
0303170K208 NET-CENTRIC ENTERPRISE SERVICES (NCES)3,3663,366  
0303260D8Z209 JOINT MILITARY DECEPTION INITIATIVE1,1611,161  
0303610K210 TELEPORT PROGRAM6,8806,880  
0304210BB211 SPECIAL APPLICATIONS FOR CONTINGENCIES16,2725,70021,972  
 Technology development for tactical unmanned aerial systems[4,000]  
 Wide-area aerial tactical situation awareness[1,700]  
0305103D8Z214 CYBER SECURITY INITIATIVE501501  
0305103K216 CYBER SECURITY INITIATIVE2,2512,251  
0305125D8Z217 CRITICAL INFRASTRUCTURE PROTECTION (CIP)10,48610,486  
0305186D8Z221 POLICY R&D PROGRAMS9,1369,136  
0305199D8Z223 NET CENTRICITY29,83129,831  
0305208BB227 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS1,2901,290  
0305208K230 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,5133,513  
0305219BB232 MQ–1 PREDATOR A UAV9898  
0305387D8Z234 HOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,9882,988  
0305600D8Z235 INTERNATIONAL INTELLIGENCE TECHNOLOGY ASSESSMENT, ADVANCEMENT AND INTEGRATION1,4161,416  
0708011S245 INDUSTRIAL PREPAREDNESS21,79832,00053,798  
 Industrial Base Innovation Fund[30,000]  
 Northwest manufacturing initiative[2,000]  
0708012S246 LOGISTICS SUPPORT ACTIVITIES2,8132,813  
0902298J247 MANAGEMENT HEADQUARTERS (JCS)2,8072,807  
0909999D8Z248 FINANCING FOR CANCELLED ACCOUNT ADJUSTMENTS00  
1001018D8Z249 NATO AGS93,88593,885  
1105219BB250 MQ–9 UAV9898  
1160279BB251 SMALL BUSINESS INNOVATIVE RESEARCH/SMALL BUS TECH TRANSFER PILOT PROG00  
1160403BB252 SPECIAL OPERATIONS AVIATION SYSTEMS ADVANCED DEVELOPMENT68,69168,691  
1160404BB253 SPECIAL OPERATIONS TACTICAL SYSTEMS DEVELOPMENT1,5821,582  
1160405BB254 SPECIAL OPERATIONS INTELLIGENCE SYSTEMS DEVELOPMENT23,87923,879  
1160408BB255 SOF OPERATIONAL ENHANCEMENTS62,59262,592  
1160421BB256 SPECIAL OPERATIONS CV–22 DEVELOPMENT14,40614,406  
1160423BB257 JOINT MULTI-MISSION SUBMERSIBLE14,92414,924  
1160426BB258 OPERATIONS ADVANCED SEAL DELIVERY SYSTEM (ASDS) DEVELOPMENT00  
1160427BB259 MISSION TRAINING AND PREPARATION SYSTEMS (MTPS)2,9152,915  
1160428BB260 UNMANNED VEHICLES (UV)00  
1160429BB261 MC130J SOF TANKER RECAPITALIZATION7,6247,624  
1160474BB262 SOF COMMUNICATIONS EQUIPMENT AND ELECTRONICS SYSTEMS1,9221,922  
1160476BB263 SOF TACTICAL RADIO SYSTEMS2,3472,347  
1160477BB264 SOF WEAPONS SYSTEMS479479  
1160478BB265 SOF SOLDIER PROTECTION AND SURVIVAL SYSTEMS593593  
1160479BB266 SOF VISUAL AUGMENTATION, LASERS AND SENSOR SYSTEMS00  
1160480BB267 SOF TACTICAL VEHICLES1,9941,994  
1160482BB268 SOF ROTARY WING AVIATION14,47314,473  
1160483BB269 SOF UNDERWATER SYSTEMS13,9861,60015,586  
 Lithium ion battery safety research[1,600]  
1160484BB270 SOF SURFACE CRAFT2,9332,933  
1160488BB271 SOF PSYOP4,1934,193  
1160489BB272 SOF GLOBAL VIDEO SURVEILLANCE ACTIVITIES5,1355,135  
1160490BB273 SOF OPERATIONAL ENHANCEMENTS INTELLIGENCE9,1679,167  
99999999999CLASSIFIED PROGRAMS3,832,01939,0003,871,019  
 Center for geospatial science[1,000]  
 Center for intelligence and security studies[3,000]  
 Classified initiative[35,000]  
  
TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, DEFENSE-WIDE4,983,838113,3005,097,138  
  
 DARPA execution adjustment0–143,400–143,400  
  
TOTAL, RDT&E DEFENSE-WIDE20,661,600208,90020,870,500  
  
ACCOUNTOPERATIONAL TEST & EVAL, DEFENSE  
0605118OTE1 OPERATIONAL TEST AND EVALUATION59,43059,430  
0605131OTE2 LIVE FIRE TEST AND EVALUATION12,89912,899  
0605814OTE3 OPERATIONAL TEST ACTIVITIES AND ANALYSES122,581122,581  
  
TOTAL, OPERATIONAL TEST & EVAL, DEFENSE194,9100194,910  
  
TOTAL, RDT&E76,130,700667,84276,798,542     
 
 
 
SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS.     
 
  
RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS (In Thousands of Dollars)  
Program ElementLineItemFY 2011 RequestSenate ChangeSenate Authorized   
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY  
  
ADVANCED COMPONENT DEVELOPMENT, ARMY  
0603747A60 SOLDIER SUPPORT AND SURVIVABILITY57,90057,900  
  
TOTAL, ADVANCED COMPONENT DEVELOPMENT, ARMY57,900057,900  
  
SYSTEM DEVELOPMENT & DEMONSTRATION, ARMY  
0604270A75 ELECTRONIC WARFARE DEVELOPMENT5,4005,400  
0604321A77 ALL SOURCE ANALYSIS SYSTEM8,1008,100  
  
TOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, ARMY13,500013,500  
  
OPERATIONAL SYSTEM DEVELOPMENT, ARMY  
0303140A171 INFORMATION SYSTEMS SECURITY PROGRAM63,30663,306  
0305208A178 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS16,20016,200  
  
TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, ARMY79,506079,506  
  
TOTAL, RDT&E, ARMY150,9060150,906  
  
  
ACCOUNTRESEARCH, DEVELOPMENT, TEST & EVAL, NAVY  
  
ADVANCED TECHNOLOGY DEVELOPMENT, NAVY  
0603271N19 ELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY14,10014,100  
  
TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, NAVY14,100014,100  
  
ADVANCED COMPONENT DEVELOPMENT, NAVY  
0603654N53 JOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT1,0001,000  
  
TOTAL, ADVANCED COMPONENT DEVELOPMENT, NAVY1,00001,000  
  
SYSTEM DEVELOPMENT & DEMONSTRATION, NAVY  
0604771N124 MEDICAL DEVELOPMENT300300  
  
TOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, NAVY3000300  
  
RDT&E MANAGEMENT SUPPORT, NAVY  
0605866N153 NAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT5,2005,200  
  
TOTAL, RDT&E MANAGEMENT SUPPORT, NAVY5,20005,200  
  
OPERATIONAL SYSTEM DEVELOPMENT, NAVY  
0305233N213 RQ–7 UAV6,9006,900  
99999999999CLASSIFIED PROGRAMS32,90132,901  
  
TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, NAVY39,801039,801  
  
ACCOUNTTOTAL, RDT&E, NAVY60,401060,401  
  
  
ACCOUNTRESEARCH, DEVELOPMENT, TEST & EVAL, AF  
  
ADVANCED COMPONENT DEVELOPMENT, AIR FORCE  
0603438F36 SPACE CONTROL TECHNOLOGY16,00016,000  
  
TOTAL, ADVANCED COMPONENT DEVELOPMENT, AIR FORCE16,000016,000  
  
SYSTEM DEVELOPMENT & DEMONSTRATION, AIR FORCE  
0604281F66 TACTICAL DATA NETWORKS ENTERPRISE30,00030,000  
  
TOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, AIR FORCE30,000030,000  
  
OPERATIONAL SYSTEM DEVELOPMENT, AIR FORCE  
0208006F164 MISSION PLANNING SYSTEMS4,4434,443  
0305221F211 NETWORK-CENTRIC COLLABORATIVE TARGETING6,1006,100  
0408011F230 SPECIAL TACTICS / COMBAT CONTROL10,32510,325  
99999999999CLASSIFIED PROGRAMS199,373199,373  
  
TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, AIR FORCE220,2410220,241  
  
TOTAL, RDT&E, AIR FORCE266,2410266,241  
  
  
ACCOUNTRESEARCH, DEVELOPMENT, TEST & EVAL, DW  
  
OPERATIONAL SYSTEM DEVELOPMENT, DEFENSE-WIDE  
0303126K197 LONG-HAUL COMMUNICATIONS—DCS23,12523,125  
0303140G202 INFORMATION SYSTEMS SECURITY PROGRAM750750  
1160405BB254 SPECIAL OPERATIONS INTELLIGENCE SYSTEMS DEVELOPMENT9,4409,440  
99999999999CLASSIFIED PROGRAMS123,92525,500149,425  
 Valiant angel[3,000]  
 WAAS exploitation[22,500]  
  
TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, DEFENSE-WIDE157,24025,500182,740  
  
TOTAL, RDT&E DEFENSE-WIDE157,24025,500182,740  
  
TOTAL, RDT&E634,78825,500660,288     
 
 
 
TITLE XLIII—OPERATION AND MAINTENANCE     
 
 
 
SEC. 4301. OPERATION AND MAINTENANCE.     
 
  
OPERATION AND MAINTENANCE(In Thousands of Dollars)  
LineItemFY 2011 RequestSenate ChangeSenate Authorized   
 
BUDGET ACTIVITY 01: OPERATING FORCES  
  
LAND FORCES  
010MANEUVER UNITS1,087,3211,087,321  
020MODULAR SUPPORT BRIGADES114,448114,448  
030ECHELONS ABOVE BRIGADE773,540773,540  
040THEATER LEVEL ASSETS794,806794,806  
050LAND FORCES OPERATIONS SUPPORT1,399,3321,399,332  
060AVIATION ASSETS897,666897,666  
  
LAND FORCES READINESS  
070FORCE READINESS OPERATIONS SUPPORT2,520,9952,520,995  
080LAND FORCES SYSTEMS READINESS596,117596,117  
090LAND FORCES DEPOT MAINTENANCE890,122890,122  
  
LAND FORCES READINESS SUPPORT  
100BASE OPERATIONS SUPPORT7,563,5667,563,566  
110FACILITIES SUSTAINMENT, RESTORATION, & MODERNIZATION2,500,8922,500,892  
120MANAGEMENT AND OPERATIONAL HQ390,004390,004  
130COMBATANT COMMANDERS CORE OPERATIONS167,758167,758  
140ADDITIONAL ACTIVITIES00  
150COMMANDERS EMERGENCY RESPONSE PROGRAM00  
160RESET00  
170COMBATANT COMMANDERS ANCILLARY MISSIONS464,851464,851  
  
TOTAL, BA 01: OPERATING FORCES20,161,418020,161,418  
  
BUDGET ACTIVITY 02: MOBILIZATION  
  
MOBILITY OPERATIONS  
180STRATEGIC MOBILITY333,266333,266  
190ARMY PREPOSITIONING STOCKS102,240102,240  
200INDUSTRIAL PREPAREDNESS5,7365,736  
  
TOTAL, BA 02: MOBILIZATION441,2420441,242  
  
BUDGET ACTIVITY 03: TRAINING AND RECRUITING  
  
ACCESSION TRAINING  
210OFFICER ACQUISITION129,902129,902  
220RECRUIT TRAINING74,70574,705  
230ONE STATION UNIT TRAINING63,22363,223  
240SENIOR RESERVE OFFICERS TRAINING CORPS479,343479,343  
  
BASIC SKILLS AND ADVANCED TRAINING  
250SPECIALIZED SKILL TRAINING1,082,5171,082,517  
260FLIGHT TRAINING1,046,1241,046,124  
270PROFESSIONAL DEVELOPMENT EDUCATION163,607163,607  
280TRAINING SUPPORT695,200695,200  
  
RECRUITING AND OTHER TRAINING AND EDUCATION  
290RECRUITING AND ADVERTISING544,014544,014  
300EXAMINING153,091153,091  
310OFF-DUTY AND VOLUNTARY EDUCATION241,170241,170  
320CIVILIAN EDUCATION AND TRAINING220,771220,771  
330JUNIOR ROTC175,347175,347  
  
TOTAL, BA 03: TRAINING AND RECRUITING5,069,01405,069,014  
  
BUDGET ACTIVITY 04: ADMIN & SRVWIDE ACTIVITIES  
  
SECURITY PROGRAMS  
340SECURITY PROGRAMS1,030,3551,030,355  
  
LOGISTICS OPERATIONS  
350SERVICEWIDE TRANSPORTATION587,952587,952  
360CENTRAL SUPPLY ACTIVITIES669,853669,853  
370LOGISTIC SUPPORT ACTIVITIES503,876503,876  
380AMMUNITION MANAGEMENT435,020435,020  
  
SERVICEWIDE SUPPORT  
390ADMINISTRATION912,355912,355  
400SERVICEWIDE COMMUNICATIONS1,528,3711,528,371  
410MANPOWER MANAGEMENT368,480368,480  
420OTHER PERSONNEL SUPPORT261,829261,829  
430OTHER SERVICE SUPPORT1,145,9021,145,902  
440ARMY CLAIMS ACTIVITIES205,967205,967  
450REAL ESTATE MANAGEMENT168,664168,664  
  
SUPPORT OF OTHER NATIONS  
460SUPPORT OF NATO OPERATIONS462,488462,488  
470MISC. SUPPORT OF OTHER NATIONS19,17919,179  
  
TOTAL, BA 04: ADMIN & SRVWIDE ACTIVITIES8,300,29108,300,291  
  
TOTAL, O&M, ARMY33,971,965033,971,965  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
LAND FORCES  
010MANEUVER UNITS1,2821,282  
020MODULAR SUPPORT BRIGADES12,41312,413  
030ECHELONS ABOVE BRIGADE460,814460,814  
040THEATER LEVEL ASSETS168,020168,020  
050LAND FORCES OPERATIONS SUPPORT555,944555,944  
060AVIATION ASSETS70,37870,378  
  
LAND FORCES READINESS  
070FORCE READINESS OPERATIONS SUPPORT391,326391,326  
080LAND FORCES SYSTEMS READINESS108,093108,093  
090LAND FORCES DEPOT MAINTENANCE136,854136,854  
  
LAND FORCES READINESS SUPPORT  
100BASE OPERATIONS SUPPORT577,146577,146  
110FACILITIES SUSTAINMENT, RESTORATION, & MODERNIZATION234,486234,486  
120ADDITIONAL ACTIVITIES00  
  
TOTAL, BA 01: OPERATING FORCES2,716,75602,716,756  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
LOGISTICS OPERATIONS  
130SERVICEWIDE TRANSPORTATION12,71712,717  
  
SERVICEWIDE SUPPORT  
140ADMINISTRATION74,68574,685  
150SERVICEWIDE COMMUNICATIONS3,7973,797  
160MANPOWER MANAGEMENT9,2459,245  
170RECRUITING AND ADVERTISING61,87761,877  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES162,3210162,321  
  
TOTAL, O&M, ARMY RES2,879,07702,879,077  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
LAND FORCES  
010MANEUVER UNITS807,193807,193  
020MODULAR SUPPORT BRIGADES166,474166,474  
030ECHELONS ABOVE BRIGADE607,567607,567  
040THEATER LEVEL ASSETS249,930249,930  
050LAND FORCES OPERATIONS SUPPORT35,65735,657  
060AVIATION ASSETS838,895838,895  
  
LAND FORCES READINESS  
070FORCE READINESS OPERATIONS SUPPORT570,119570,119  
080LAND FORCES SYSTEMS READINESS121,980121,980  
090LAND FORCES DEPOT MAINTENANCE380,789380,789  
  
LAND FORCES READINESS SUPPORT  
100BASE OPERATIONS SUPPORT933,514933,514  
110FACILITIES SUSTAINMENT, RESTORATION, & MODERNIZATION621,843621,843  
120MANAGEMENT AND OPERATIONAL HQ540,738540,738  
130ADDITIONAL ACTIVITIES00  
  
TOTAL BA 01: OPERATING FORCES5,874,69905,874,699  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
LOGISTICS OPERATIONS  
140SERVICEWIDE TRANSPORTATION17,77117,771  
  
SERVICEWIDE SUPPORT  
150ADMINISTRATION183,781183,781  
160SERVICEWIDE COMMUNICATIONS48,18848,188  
170MANPOWER MANAGEMENT8,0208,020  
180RECRUITING AND ADVERTISING440,245440,245  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES698,0050698,005  
  
TOTAL, O&M, ANG6,572,70406,572,704  
  
BUDGET ACTIVITY 01: MINISTRY OF DEFENSE  
  
DEFENSE FORCES  
010INFRASTRUCTURE00  
020EQUIPMENT AND TRANSPORTATION00  
030TRAINING AND OPERATIONS00  
040SUSTAINMENT00  
  
TOTAL, BA 01: MINISTRY OF DEFENSE000  
  
BUDGET ACTIVITY 02: MINISTRY OF INTERIOR  
  
INTERIOR FORCES  
060INFRASTRUCTURE00  
070EQUIPMENT AND TRANSPORTATION00  
080TRAINING AND OPERATIONS00  
090SUSTAINMENT00  
  
TOTAL, BA 02: MINISTRY OF INTERIOR000  
  
BUDGET ACTIVITY 03: ASSOCIATED ACTIVITIES  
  
RELATED ACTIVITIES  
110SUSTAINMENT00  
120TRAINING AND OPERATIONS00  
INFRASTRUCTURE00  
COIN ACTIVITIES00  
  
TOTAL, BA 03: ASSOCIATED ACTIVITIES000  
  
TOTAL, AFGHANISTAN SECURITY FORCES FUND000  
  
BUDGET ACTIVITY 01: MINISTRY OF DEFENSE  
  
DEFENSE FORCES  
EQUIPMENT AND TRANSPORTATION00  
TRAINING00  
SUSTAINMENT00  
  
TOTAL, BA 01: MINISTRY OF DEFENSE000  
  
BUDGET ACTIVITY 02: MINISTRY OF INTERIOR  
  
INTERIOR FORCES  
EQUIPMENT AND TRANSPORTATION00  
SUSTAINMENT00  
  
TOTAL, BA 02: MINISTRY OF INTERIOR000  
  
BUDGET ACTIVITY 03: ASSOCIATED ACTIVITIES  
  
RELATED ACTIVITIES  
QUICK RESPONSE FORCE00  
  
TOTAL, BA 03: ASSOCIATED ACTIVITIES000  
  
TOTAL, IRAQ SECURITY FORCES FUND000  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
010MISSION AND OTHER FLIGHT OPERATIONS4,429,8324,429,832  
020FLEET AIR TRAINING81,34581,345  
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES38,93238,932  
040AIR OPERATIONS AND SAFETY SUPPORT100,485100,485  
050AIR SYSTEMS SUPPORT355,520355,520  
060AIRCRAFT DEPOT MAINTENANCE1,221,41074,0001,295,410  
 Aircraft depot maintenance[74,000]  
070AIRCRAFT DEPOT OPERATIONS SUPPORT27,44827,448  
  
SHIP OPERATIONS  
080MISSION AND OTHER SHIP OPERATIONS3,696,9133,696,913  
090SHIP OPERATIONS SUPPORT & TRAINING728,983728,983  
100SHIP DEPOT MAINTENANCE4,761,67035,0004,796,670  
 Ship depot maintenance[35,000]  
110SHIP DEPOT OPERATIONS SUPPORT1,344,8441,344,844  
  
COMBAT OPERATIONS/SUPPORT  
120COMBAT COMMUNICATIONS615,069615,069  
130ELECTRONIC WARFARE89,34089,340  
140SPACE SYSTEMS AND SURVEILLANCE177,397177,397  
150WARFARE TACTICS416,068416,068  
160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY316,525316,525  
170COMBAT SUPPORT FORCES1,083,6181,083,618  
180EQUIPMENT MAINTENANCE165,985165,985  
190DEPOT OPERATIONS SUPPORT2,8362,836  
200COMBATANT COMMANDERS CORE OPERATIONS208,250208,250  
210COMBATANT COMMANDERS DIRECT MISSION SUPPORT274,071274,071  
  
WEAPONS SUPPORT  
220CRUISE MISSILE130,219130,219  
230FLEET BALLISTIC MISSILE1,138,4181,138,418  
240IN-SERVICE WEAPONS SYSTEMS SUPPORT89,18489,184  
250WEAPONS MAINTENANCE459,561459,561  
260OTHER WEAPON SYSTEMS SUPPORT366,751366,751  
  
BASE SUPPORT  
270ENTERPRISE INFORMATION820,507820,507  
280SUSTAINMENT, RESTORATION AND MODERNIZATION1,900,3861,900,386  
290BASE OPERATING SUPPORT4,502,8574,502,857  
  
TOTAL, BA 01: OPERATING FORCES29,544,424109,00029,653,424  
  
BUDGET ACTIVITY 02: MOBILIZATION  
  
READY RESERVE AND PREPOSITIONING FORCE  
300SHIP PREPOSITIONING AND SURGE424,047424,047  
  
ACTIVATIONS/INACTIVATIONS  
310AIRCRAFT ACTIVATIONS/INACTIVATIONS7,5937,593  
320SHIP ACTIVATIONS/INACTIVATIONS177,482177,482  
  
MOBILIZATION PREPARATION  
330EXPEDITIONARY HEALTH SERVICES SYSTEMS70,99070,990  
340INDUSTRIAL READINESS2,7072,707  
350COAST GUARD SUPPORT23,84523,845  
  
TOTAL, BA 02: MOBILIZATION706,6640706,664  
  
BUDGET ACTIVITY 03: TRAINING AND RECRUITING  
  
ACCESSION TRAINING  
360OFFICER ACQUISITION141,057141,057  
370RECRUIT TRAINING10,85310,853  
380RESERVE OFFICERS TRAINING CORPS143,504143,504  
  
BASIC SKILLS AND ADVANCED TRAINING  
390SPECIALIZED SKILL TRAINING533,004533,004  
400FLIGHT TRAINING1,538,1711,538,171  
410PROFESSIONAL DEVELOPMENT EDUCATION162,844162,844  
420TRAINING SUPPORT171,153171,153  
  
RECRUITING AND OTHER TRAINING AND EDUCATION  
430RECRUITING AND ADVERTISING261,287261,287  
440OFF-DUTY AND VOLUNTARY EDUCATION145,560145,560  
450CIVILIAN EDUCATION AND TRAINING109,865109,865  
460JUNIOR ROTC50,36950,369  
  
TOTAL, BA 03: TRAINING AND RECRUITING3,267,66703,267,667  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
SERVICEWIDE SUPPORT  
470ADMINISTRATION829,010829,010  
480EXTERNAL RELATIONS7,6327,632  
490CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT118,838118,838  
500MILITARY MANPOWER AND PERSONNEL MANAGEMENT194,775194,775  
510OTHER PERSONNEL SUPPORT282,580282,580  
520SERVICEWIDE COMMUNICATIONS503,067503,067  
  
LOGISTICS OPERATIONS AND TECHNICAL SUPPORT  
540SERVICEWIDE TRANSPORTATION230,294230,294  
560PLANNING, ENGINEERING AND DESIGN259,990259,990  
570ACQUISITION AND PROGRAM MANAGEMENT868,069868,069  
580HULL, MECHANICAL AND ELECTRICAL SUPPORT55,21755,217  
590COMBAT/WEAPONS SYSTEMS19,05319,053  
600SPACE AND ELECTRONIC WARFARE SYSTEMS77,70277,702  
  
INVESTIGATIONS AND SECURITY PROGRAMS  
610NAVAL INVESTIGATIVE SERVICE549,484549,484  
  
SUPPORT OF OTHER NATIONS  
670INTERNATIONAL HEADQUARTERS AND AGENCIES5,5675,567  
999CLASSIFIED PROGRAMS614,275614,275  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES4,615,55304,615,553  
  
TOTAL, O&M, NAVY38,134,308109,00038,243,308  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
EXPEDITIONARY FORCES  
010OPERATIONAL FORCES745,678745,678  
020FIELD LOGISTICS658,616658,616  
030DEPOT MAINTENANCE78,89178,891  
  
USMC PREPOSITIONING  
040MARITIME PREPOSITIONING72,34472,344  
  
BASE SUPPORT  
070SUSTAINMENT, RESTORATION, & MODERNIZATION594,904594,904  
080BASE OPERATING SUPPORT2,206,1372,206,137  
  
TOTAL, BA 01: OPERATING FORCES4,356,57004,356,570  
  
BUDGET ACTIVITY 03: TRAINING AND RECRUITING  
  
ACCESSION TRAINING  
090RECRUIT TRAINING16,09616,096  
100OFFICER ACQUISITION420420  
  
BASIC SKILLS AND ADVANCED TRAINING  
110SPECIALIZED SKILL TRAINING91,19791,197  
130PROFESSIONAL DEVELOPMENT EDUCATION32,37932,379  
140TRAINING SUPPORT319,742319,742  
  
RECRUITING AND OTHER TRAINING AND EDUCATION  
150RECRUITING AND ADVERTISING233,663233,663  
160OFF-DUTY AND VOLUNTARY EDUCATION61,98061,980  
170JUNIOR ROTC19,49719,497  
  
TOTAL, BA 03: TRAINING AND RECRUITING774,9740774,974  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
SERVICEWIDE SUPPORT  
210SERVICEWIDE TRANSPORTATION29,56929,569  
220ADMINISTRATION341,657341,657  
230ACQUISITION & PROGRAM MANAGEMENT87,57087,570  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES458,7960458,796  
  
TOTAL, O&M, MARINE CORPS5,590,34005,590,340  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
010MISSION AND OTHER FLIGHT OPERATIONS599,649599,649  
020INTERMEDIATE MAINTENANCE13,20913,209  
030AIR OPERATIONS AND SAFETY SUPPORT2,6682,668  
040AIRCRAFT DEPOT MAINTENANCE140,377140,377  
050AIRCRAFT DEPOT OPERATIONS SUPPORT309309  
  
SHIP OPERATIONS  
060MISSION AND OTHER SHIP OPERATIONS65,75765,757  
070SHIP OPERATIONS SUPPORT & TRAINING587587  
080SHIP DEPOT MAINTENANCE91,05491,054  
  
COMBAT OPERATIONS/SUPPORT  
090COMBAT COMMUNICATIONS15,88215,882  
100COMBAT SUPPORT FORCES140,186140,186  
  
WEAPONS SUPPORT  
110WEAPONS MAINTENANCE5,4925,492  
  
BASE SUPPORT  
120ENTERPRISE INFORMATION56,04656,046  
130SUSTAINMENT, RESTORATION AND MODERNIZATION81,40781,407  
140BASE OPERATING SUPPORT131,988131,988  
  
TOTAL, BA 01: OPERATING FORCES1,344,61101,344,611  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
SERVICEWIDE SUPPORT  
150ADMINISTRATION3,2763,276  
160MILITARY MANPOWER AND PERSONNEL MANAGEMENT13,69813,698  
170SERVICEWIDE COMMUNICATIONS2,6282,628  
  
LOGISTICS OPERATIONS AND TECHNICAL SUPPORT  
190ACQUISITION AND PROGRAM MANAGEMENT3,5513,551  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES23,153023,153  
  
TOTAL, O&M, NAVY RES1,367,76401,367,764  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
EXPEDITIONARY FORCES  
010OPERATING FORCES104,566104,566  
020DEPOT MAINTENANCE16,39216,392  
  
BASE SUPPORT  
040SUSTAINMENT, RESTORATION AND MODERNIZATION38,76238,762  
050BASE OPERATING SUPPORT99,92499,924  
  
TOTAL, BA 01: OPERATING FORCES259,6440259,644  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
SERVICEWIDE SUPPORT  
070SERVICEWIDE TRANSPORTATION835835  
080ADMINISTRATION15,87115,871  
090RECRUITING AND ADVERTISING8,8848,884  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES25,590025,590  
  
TOTAL, O&M, MC RESERVE285,2340285,234  
  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
010PRIMARY COMBAT FORCES4,261,1154,261,115  
020COMBAT ENHANCEMENT FORCES2,995,2782,995,278  
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,573,6021,573,602  
040DEPOT MAINTENANCE2,189,481133,3122,322,793  
 Amended budget submission for C–130s[–16,688]  
 Weapon system sustainment[150,000]  
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,556,2341,556,234  
060BASE SUPPORT3,088,0033,088,003  
  
COMBAT RELATED OPERATIONS  
070GLOBAL C3I AND EARLY WARNING1,511,2431,511,243  
080OTHER COMBAT OPS SPT PROGRAMS1,035,2911,035,291  
100TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES595,028595,028  
  
SPACE OPERATIONS  
110LAUNCH FACILITIES342,355342,355  
120SPACE CONTROL SYSTEMS811,022811,022  
  
COCOM  
130COMBATANT COMMANDERS DIRECT MISSION SUPPORT797,754797,754  
140COMBATANT COMMANDERS CORE OPERATIONS233,021233,021  
  
TOTAL, BA 01: OPERATING FORCES20,989,427133,31221,122,739  
  
BUDGET ACTIVITY 02: MOBILIZATION  
  
MOBILITY OPERATIONS  
150AIRLIFT OPERATIONS2,975,6632,975,663  
160MOBILIZATION PREPAREDNESS158,647158,647  
170DEPOT MAINTENANCE140,286140,286  
180FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION348,231348,231  
190BASE SUPPORT683,286683,286  
  
TOTAL, BA 02: MOBILIZATION4,306,11304,306,113  
  
BUDGET ACTIVITY 03: TRAINING AND RECRUITING  
  
ACCESSION TRAINING  
200OFFICER ACQUISITION114,403114,403  
210RECRUIT TRAINING28,19528,195  
220RESERVE OFFICERS TRAINING CORPS (ROTC)90,45390,453  
230FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION411,570411,570  
240BASE SUPPORT902,323902,323  
  
BASIC SKILLS AND ADVANCED TRAINING  
250SPECIALIZED SKILL TRAINING510,065510,065  
260FLIGHT TRAINING1,012,8161,012,816  
270PROFESSIONAL DEVELOPMENT EDUCATION221,553221,553  
280TRAINING SUPPORT126,784126,784  
290DEPOT MAINTENANCE619619  
  
RECRUITING AND OTHER TRAINING AND EDUCATION  
300RECRUITING AND ADVERTISING150,222150,222  
310EXAMINING409409  
320OFF-DUTY AND VOLUNTARY EDUCATION172,643172,643  
330CIVILIAN EDUCATION AND TRAINING208,872208,872  
340JUNIOR ROTC77,69277,692  
  
TOTAL, BA 03: TRAINING AND RECRUITING4,028,61904,028,619  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
LOGISTICS OPERATIONS  
350LOGISTICS OPERATIONS1,110,4711,110,471  
360TECHNICAL SUPPORT ACTIVITIES949,018949,018  
370DEPOT MAINTENANCE7,3657,365  
380FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION368,349368,349  
390BASE SUPPORT1,363,2301,363,230  
  
SERVICEWIDE ACTIVITIES  
400ADMINISTRATION657,268657,268  
410SERVICEWIDE COMMUNICATIONS693,379693,379  
420OTHER SERVICEWIDE ACTIVITIES1,152,8771,152,877  
430CIVIL AIR PATROL22,84822,848  
  
SECURITY PROGRAMS  
440SECURITY PROGRAMS1,159,3421,159,342  
  
SUPPORT TO OTHER NATIONS  
450INTERNATIONAL SUPPORT36,20636,206  
999CLASSIFIED PROGRAMS00  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES7,520,35307,520,353  
  
TOTAL, O&M, AIR FORCE36,844,512133,31236,977,824  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
010PRIMARY COMBAT FORCES2,275,4071,0432,276,450  
 Amended budget submission for C–130 transfer[3,060]  
 Amended budget submission for C–130s[–2,017]  
020MISSION SUPPORT OPERATIONS111,742111,742  
030DEPOT MAINTENANCE415,687101,749517,436  
 Amended budget submission for C–130s[2,749]  
 Weapon system sustainment[99,000]  
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION88,82288,822  
050BASE SUPPORT277,985277,985  
  
TOTAL BA 01: OPERATING FORCES3,169,643102,7923,272,435  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
SERVICEWIDE ACTIVITIES  
060ADMINISTRATION80,52680,526  
070RECRUITING AND ADVERTISING24,35324,353  
080MILITARY MANPOWER AND PERS MGMT (ARPC)19,71619,716  
090OTHER PERS SUPPORT (DISABILITY COMP)6,0716,071  
100AUDIOVISUAL726726  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES131,3920131,392  
  
TOTAL, O&M, AF RESERVE3,301,035102,7923,403,827  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
010AIRCRAFT OPERATIONS3,519,4526,0733,525,525  
 Amended budget submission for C–130s[6,073]  
020MISSION SUPPORT OPERATIONS762,937762,937  
030DEPOT MAINTENANCE598,77995,023693,802  
 Amended budget submission for C–130s[6,823]  
 Weapon system sustainment[88,200]  
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION315,210315,210  
050BASE SUPPORT668,176668,176  
  
TOTAL, BA 01: OPERATING FORCES5,864,554101,0965,965,650  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
SERVICEWIDE ACTIVITIES  
060ADMINISTRATION41,93041,930  
070RECRUITING AND ADVERTISING34,65934,659  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES76,589076,589  
  
TOTAL, O&M, ANG5,941,143101,0966,042,239  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
DEFENSEWIDE ACTIVITIES  
010JOINT CHIEFS OF STAFF420,940420,940  
020SPECIAL OPERATIONS COMMAND3,944,3303,944,330  
  
TOTAL, BA 01: OPERATING FORCES4,365,27004,365,270  
  
BUDGET ACTIVITY 03: TRAINING AND RECRUITING  
  
DEFENSEWIDE ACTIVITIES  
030DEFENSE ACQUISITION UNIVERSITY145,896145,896  
040NATIONAL DEFENSE UNIVERSITY97,63397,633  
  
TOTAL, BA 03: TRAINING AND RECRUITING243,5290243,529  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
DEFENSEWIDE ACTIVITIES  
050CIVIL MILITARY PROGRAMS156,043156,043  
070DEFENSE BUSINESS TRANSFORMATION AGENCY143,441143,441  
080DEFENSE CONTRACT AUDIT AGENCY486,143486,143  
090DEFENSE CONTRACT MANAGEMENT AGENCY1,112,8491,112,849  
100DEFENSE FINANCE AND ACCOUNTING SERVICE1,5931,593  
110DEFENSE HUMAN RESOURCES ACTIVITY824,153824,153  
120DEFENSE INFORMATION SYSTEMS AGENCY1,384,4501,384,450  
140DEFENSE LEGAL SERVICES AGENCY42,40442,404  
150DEFENSE LOGISTICS AGENCY448,043448,043  
160DEFENSE MEDIA ACTIVITY255,878255,878  
170DEFENSE POW/MIA OFFICE24,15524,155  
180DEFENSE SECURITY COOPERATION AGENCY683,853–155,000528,853  
 Program decrease for section 1206[–150,000]  
 Program elimination for stability operations fellowship[–5,000]  
190DEFENSE SECURITY SERVICE518,743518,743  
200DEFENSE TECHNOLOGY SECURITY ADMINISTRATION37,62437,624  
210DEFENSE THREAT REDUCTION AGENCY463,522463,522  
220DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,514,5372,514,537  
240OFFICE OF ECONOMIC ADJUSTMENT50,81150,811  
250OFFICE OF THE SECRETARY OF DEFENSE2,245,30025,0002,270,300  
 Readiness and environmental protection initiative[25,000]  
 Rule of law program (non-add)[750][750]  
260WASHINGTON HEADQUARTERS SERVICE604,130604,130  
999CLASSIFIED PROGRAMS13,977,42513,977,425  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES25,975,097–130,00025,845,097  
  
 BRAC impact aid[5,000]5,000  
 Impact Aid[30,000]30,000  
 Severe disabilities[10,000]10,000  
 Unobligated balances[–16,000]–16,000  
  
TOTAL, O&M, DEFENSE-WIDE30,583,896–101,00030,482,896  
  
  
BUDGET ACTIVITY 04: ADMINISTRATION & ASSOCIATED ACTIVITIES  
  
DEFENSEWIDE ACTIVITIES  
010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,06814,068  
  
TOTAL, BA 04: ADMINISTRATION & ASSOCIATED ACTIVITIES14,068014,068  
  
TOTAL, US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,068014,068  
  
  
BUDGET ACTIVITY 01: HUMANITARIAN ASSISTANCE  
  
DEFENSEWIDE ACTIVITIES  
010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID108,032108,032  
  
TOTAL, BA 01: HUMANITARIAN ASSISTANCE108,0320108,032  
  
TOTAL, OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID108,0320108,032  
  
BUDGET ACTIVITY 01: FORMER SOVIET UNION (FSU) THREAT REDUCTION  
  
DEFENSEWIDE ACTIVITIES  
010FORMER SOVIET UNION (FSU) THREAT REDUCTION522,512522,512  
  
TOTAL, BA 01: FORMER SOVIET UNION (FSU) THREAT REDUCTION522,5120522,512  
  
TOTAL, FORMER SOVIET UNION (FSU) THREAT REDUCTION522,5120522,512  
  
BUDGET ACTIVITY 01: ACQ WORKFORCE DEV FD  
  
ACQ WORKFORCE DEV FD  
010ACQ WORKFORCE DEV FD217,561217,561  
  
TOTAL, BA 01: ACQ WORKFORCE DEV FD217,5610217,561  
  
TOTAL, ACQ WORKFORCE DEV FD217,5610217,561  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
TRANSFER ACCOUNTS  
020ENVIRONMENTAL RESTORATION, ARMY444,581444,581  
030ENVIRONMENTAL RESTORATION, NAVY304,867304,867  
040ENVIRONMENTAL RESTORATION, AIR FORCE502,653502,653  
050ENVIRONMENTAL RESTORATION, DEFENSE10,74410,744  
060ENVIRONMENTAL RESTORATION FORMERLY USED SITES276,546276,546  
070OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND5,0005,000  
  
TOTAL, TRANSFER ACCOUNTS1,544,39101,544,391  
  
TOTAL OPERATION AND MAINTENANCE167,878,542345,200168,223,742     
 
 
 
SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS.     
 
  
OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)  
LineItemFY 2011 RequestSenate ChangeSenate Authorized   
 
BUDGET ACTIVITY 01: OPERATING FORCES  
  
LAND FORCES READINESS SUPPORT  
140ADDITIONAL ACTIVITIES47,638,20847,638,208  
150COMMANDERS EMERGENCY RESPONSE PROGRAM1,300,000–400,000900,000  
 Program decrease[–400,000]  
160RESET7,840,2117,840,211  
170COMBATANT COMMANDERS ANCILLARY MISSIONS00  
  
TOTAL, BA 01: OPERATING FORCES56,778,419–400,00056,378,419  
  
BUDGET ACTIVITY 04: ADMIN & SRVWIDE ACTIVITIES  
  
SECURITY PROGRAMS  
340SECURITY PROGRAMS2,358,8652,358,865  
  
LOGISTICS OPERATIONS  
350SERVICEWIDE TRANSPORTATION3,465,3343,465,334  
  
TOTAL, BA 04: ADMIN & SRVWIDE ACTIVITIES5,824,19905,824,199  
  
TOTAL, O&M, ARMY62,602,618–400,00062,202,618  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
LAND FORCES READINESS SUPPORT  
120ADDITIONAL ACTIVITIES286,950286,950  
  
TOTAL, BA 01: OPERATING FORCES286,9500286,950  
  
  
TOTAL, O&M, ARMY RES286,9500286,950  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
LAND FORCES READINESS SUPPORT  
130ADDITIONAL ACTIVITIES544,349544,349  
  
TOTAL BA 01: OPERATING FORCES544,3490544,349  
  
TOTAL, O&M, ANG544,3490544,349  
  
BUDGET ACTIVITY 01: MINISTRY OF DEFENSE  
  
DEFENSE FORCES  
010INFRASTRUCTURE1,790,9331,790,933  
020EQUIPMENT AND TRANSPORTATION1,846,6231,846,623  
030TRAINING AND OPERATIONS836,842836,842  
040SUSTAINMENT2,992,6162,992,616  
  
TOTAL, BA 01: MINISTRY OF DEFENSE7,467,01407,467,014  
  
BUDGET ACTIVITY 02: MINISTRY OF INTERIOR  
  
INTERIOR FORCES  
060INFRASTRUCTURE1,078,4131,078,413  
070EQUIPMENT AND TRANSPORTATION917,966917,966  
080TRAINING AND OPERATIONS990,213990,213  
090SUSTAINMENT1,098,8451,098,845  
  
TOTAL, BA 02: MINISTRY OF INTERIOR4,085,43704,085,437  
  
BUDGET ACTIVITY 03: ASSOCIATED ACTIVITIES  
  
RELATED ACTIVITIES  
110SUSTAINMENT6,0376,037  
120TRAINING AND OPERATIONS1,5301,530  
INFRASTRUCTURE58,26558,265  
COIN ACTIVITIES1,0001,000  
  
TOTAL, BA 03: ASSOCIATED ACTIVITIES66,832066,832  
  
TOTAL, AFGHANISTAN SECURITY FORCES FUND11,619,283011,619,283  
  
BUDGET ACTIVITY 01: MINISTRY OF DEFENSE  
  
DEFENSE FORCES  
EQUIPMENT AND TRANSPORTATION1,067,7061,067,706  
TRAINING248,075248,075  
SUSTAINMENT341,125341,125  
  
TOTAL, BA 01: MINISTRY OF DEFENSE1,656,90601,656,906  
  
BUDGET ACTIVITY 02: MINISTRY OF INTERIOR  
  
INTERIOR FORCES  
EQUIPMENT AND TRANSPORTATION220,469220,469  
SUSTAINMENT47,62547,625  
  
TOTAL, BA 02: MINISTRY OF INTERIOR268,0940268,094  
  
BUDGET ACTIVITY 03: ASSOCIATED ACTIVITIES  
  
RELATED ACTIVITIES  
QUICK RESPONSE FORCE75,00075,000  
  
TOTAL, BA 03: ASSOCIATED ACTIVITIES75,000075,000  
  
 Policy reduction[–1,000,000]–1,000,000  
  
TOTAL, IRAQ SECURITY FORCES FUND2,000,000–1,000,0001,000,000  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
010MISSION AND OTHER FLIGHT OPERATIONS1,839,9181,839,918  
020FLEET AIR TRAINING3,4533,453  
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES1,4001,400  
040AIR OPERATIONS AND SAFETY SUPPORT26,83726,837  
050AIR SYSTEMS SUPPORT44,56744,567  
060AIRCRAFT DEPOT MAINTENANCE233,114233,114  
  
SHIP OPERATIONS  
080MISSION AND OTHER SHIP OPERATIONS1,151,4651,151,465  
090SHIP OPERATIONS SUPPORT & TRAINING27,47227,472  
100SHIP DEPOT MAINTENANCE1,266,5561,266,556  
  
COMBAT OPERATIONS/SUPPORT  
120COMBAT COMMUNICATIONS38,46838,468  
150WARFARE TACTICS82,80182,801  
160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY24,85524,855  
170COMBAT SUPPORT FORCES2,737,7272,737,727  
180EQUIPMENT MAINTENANCE3,6773,677  
200COMBATANT COMMANDERS CORE OPERATIONS7,0007,000  
210COMBATANT COMMANDERS DIRECT MISSION SUPPORT7,4557,455  
  
WEAPONS SUPPORT  
240IN-SERVICE WEAPONS SYSTEMS SUPPORT99,11899,118  
250WEAPONS MAINTENANCE82,51982,519  
260OTHER WEAPON SYSTEMS SUPPORT16,93816,938  
  
BASE SUPPORT  
270ENTERPRISE INFORMATION10,35010,350  
280SUSTAINMENT, RESTORATION AND MODERNIZATION28,25028,250  
290BASE OPERATING SUPPORT381,749381,749  
  
TOTAL, BA 01: OPERATING FORCES8,115,68908,115,689  
  
BUDGET ACTIVITY 02: MOBILIZATION  
  
READY RESERVE AND PREPOSITIONING FORCE  
300SHIP PREPOSITIONING AND SURGE27,30027,300  
  
MOBILIZATION PREPARATION  
330EXPEDITIONARY HEALTH SERVICES SYSTEMS4,4004,400  
340INDUSTRIAL READINESS00  
350COAST GUARD SUPPORT254,461254,461  
  
TOTAL, BA 02: MOBILIZATION286,1610286,161  
  
BUDGET ACTIVITY 03: TRAINING AND RECRUITING  
  
BASIC SKILLS AND ADVANCED TRAINING  
390SPECIALIZED SKILL TRAINING81,45481,454  
420TRAINING SUPPORT5,4005,400  
  
TOTAL, BA 03: TRAINING AND RECRUITING86,854086,854  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
SERVICEWIDE SUPPORT  
470ADMINISTRATION4,2654,265  
480EXTERNAL RELATIONS467467  
490CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT450450  
500MILITARY MANPOWER AND PERSONNEL MANAGEMENT11,21411,214  
510OTHER PERSONNEL SUPPORT2,7062,706  
520SERVICEWIDE COMMUNICATIONS28,67128,671  
  
LOGISTICS OPERATIONS AND TECHNICAL SUPPORT  
540SERVICEWIDE TRANSPORTATION300,868300,868  
570ACQUISITION AND PROGRAM MANAGEMENT6,0916,091  
600SPACE AND ELECTRONIC WARFARE SYSTEMS2,1532,153  
  
INVESTIGATIONS AND SECURITY PROGRAMS  
610NAVAL INVESTIGATIVE SERVICE78,46478,464  
  
SUPPORT OF OTHER NATIONS  
999CLASSIFIED PROGRAMS22,58122,581  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES457,9300457,930  
  
TOTAL, O&M, NAVY8,946,63408,946,634  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
EXPEDITIONARY FORCES  
010OPERATIONAL FORCES2,448,5722,448,572  
020FIELD LOGISTICS514,748514,748  
030DEPOT MAINTENANCE523,250523,250  
  
USMC PREPOSITIONING  
040MARITIME PREPOSITIONING7,8087,808  
  
BASE SUPPORT  
080BASE OPERATING SUPPORT55,30155,301  
  
TOTAL, BA 01: OPERATING FORCES3,549,67903,549,679  
  
BUDGET ACTIVITY 03: TRAINING AND RECRUITING  
  
BASIC SKILLS AND ADVANCED TRAINING  
140TRAINING SUPPORT223,071223,071  
  
TOTAL, BA 03: TRAINING AND RECRUITING223,0710223,071  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
SERVICEWIDE SUPPORT  
210SERVICEWIDE TRANSPORTATION360,000360,000  
220ADMINISTRATION3,7723,772  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES363,7720363,772  
  
TOTAL, O&M, MARINE CORPS4,136,52204,136,522  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
010MISSION AND OTHER FLIGHT OPERATIONS49,08949,089  
020INTERMEDIATE MAINTENANCE400400  
040AIRCRAFT DEPOT MAINTENANCE17,76017,760  
  
SHIP OPERATIONS  
060MISSION AND OTHER SHIP OPERATIONS9,3959,395  
080SHIP DEPOT MAINTENANCE497497  
  
COMBAT OPERATIONS/SUPPORT  
090COMBAT COMMUNICATIONS3,1853,185  
100COMBAT SUPPORT FORCES12,16912,169  
  
TOTAL, BA 01: OPERATING FORCES92,495092,495  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
SERVICEWIDE SUPPORT  
160MILITARY MANPOWER AND PERSONNEL MANAGEMENT1,0641,064  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES1,06401,064  
  
TOTAL, O&M, NAVY RES93,559093,559  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
EXPEDITIONARY FORCES  
010OPERATING FORCES23,57123,571  
  
BASE SUPPORT  
050BASE OPERATING SUPPORT6,1146,114  
  
TOTAL, BA 01: OPERATING FORCES29,685029,685  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
TOTAL, O&M, MC RESERVE29,685029,685  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
010PRIMARY COMBAT FORCES1,896,6471,896,647  
020COMBAT ENHANCEMENT FORCES1,954,7591,954,759  
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)113,948113,948  
040DEPOT MAINTENANCE297,623297,623  
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION704,463704,463  
060BASE SUPPORT1,780,0521,780,052  
  
COMBAT RELATED OPERATIONS  
070GLOBAL C3I AND EARLY WARNING128,632128,632  
080OTHER COMBAT OPS SPT PROGRAMS397,894397,894  
  
SPACE OPERATIONS  
110LAUNCH FACILITIES28,97528,975  
120SPACE CONTROL SYSTEMS34,09134,091  
  
COCOM  
130COMBATANT COMMANDERS DIRECT MISSION SUPPORT127,861127,861  
  
TOTAL, BA 01: OPERATING FORCES7,464,94507,464,945  
  
BUDGET ACTIVITY 02: MOBILIZATION  
  
MOBILITY OPERATIONS  
150AIRLIFT OPERATIONS4,403,8004,403,800  
160MOBILIZATION PREPAREDNESS240,394240,394  
170DEPOT MAINTENANCE217,023217,023  
180FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION20,36020,360  
190BASE SUPPORT57,36257,362  
  
TOTAL, BA 02: MOBILIZATION4,938,93904,938,939  
  
BUDGET ACTIVITY 03: TRAINING AND RECRUITING  
  
ACCESSION TRAINING  
230FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,9481,948  
240BASE SUPPORT6,0886,088  
  
BASIC SKILLS AND ADVANCED TRAINING  
250SPECIALIZED SKILL TRAINING45,89345,893  
260FLIGHT TRAINING20,27720,277  
270PROFESSIONAL DEVELOPMENT EDUCATION1,5001,500  
280TRAINING SUPPORT1,8201,820  
  
TOTAL, BA 03: TRAINING AND RECRUITING77,526077,526  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
LOGISTICS OPERATIONS  
350LOGISTICS OPERATIONS292,030292,030  
380FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION10,50010,500  
390BASE SUPPORT31,98531,985  
  
SERVICEWIDE ACTIVITIES  
400ADMINISTRATION5,4385,438  
410SERVICEWIDE COMMUNICATIONS247,149247,149  
420OTHER SERVICEWIDE ACTIVITIES113,082113,082  
  
SECURITY PROGRAMS  
440SECURITY PROGRAMS305,689305,689  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES1,005,87301,005,873  
  
TOTAL, O&M, AIR FORCE13,487,283013,487,283  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
030DEPOT MAINTENANCE116,924116,924  
050BASE SUPPORT12,68312,683  
  
TOTAL BA 01: OPERATING FORCES129,6070129,607  
  
  
TOTAL, O&M, AF RESERVE129,6070129,607  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
AIR OPERATIONS  
010AIRCRAFT OPERATIONS152,896152,896  
020MISSION SUPPORT OPERATIONS57,80057,800  
030DEPOT MAINTENANCE140,127140,127  
  
TOTAL, BA 01: OPERATING FORCES350,8230350,823  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
TOTAL, O&M, ANG350,8230350,823  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
DEFENSEWIDE ACTIVITIES  
010JOINT CHIEFS OF STAFF20,50020,500  
020SPECIAL OPERATIONS COMMAND3,012,0263,012,026  
  
TOTAL, BA 01: OPERATING FORCES3,032,52603,032,526  
  
BUDGET ACTIVITY 04: ADMIN & SRVWD ACTIVITIES  
  
DEFENSEWIDE ACTIVITIES  
080DEFENSE CONTRACT AUDIT AGENCY27,00027,000  
090DEFENSE CONTRACT MANAGEMENT AGENCY74,86274,862  
120DEFENSE INFORMATION SYSTEMS AGENCY136,316136,316  
140DEFENSE LEGAL SERVICES AGENCY120,469120,469  
160DEFENSE MEDIA ACTIVITY14,79914,799  
180DEFENSE SECURITY COOPERATION AGENCY2,000,0002,000,000  
210DEFENSE THREAT REDUCTION AGENCY1,2181,218  
220DEPARTMENT OF DEFENSE EDUCATION ACTIVITY485,769485,769  
250OFFICE OF THE SECRETARY OF DEFENSE188,099188,099  
999CLASSIFIED PROGRAMS3,345,3003,345,300  
  
TOTAL, BA 04: ADMIN & SRVWD ACTIVITIES6,393,83206,393,832  
  
TOTAL, O&M, DEFENSE-WIDE9,426,35809,426,358  
  
  
BUDGET ACTIVITY 01: OPERATING FORCES  
  
TRANSFER ACCOUNTS  
070OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND1,551,781–245,0001,306,781  
 Reduction in Amount Available for Detainee Operations[–245,000]  
  
TOTAL, TRANSFER ACCOUNTS1,551,781–245,0001,306,781  
  
TOTAL OPERATION AND MAINTENANCE115,205,452–1,645,000113,560,452     
 
 
 
TITLE XLIV—OTHER AUTHORIZATIONS     
 
 
 
SEC. 4401. OTHER AUTHORIZATIONS.     
 
  
OTHER AUTHORIZATIONS (In Thousands of Dollars)  
DoD TableLineItemFY 2011 RequestSenate ChangeSenate Authorized   
 
REVOLVING AND MANAGEMENT FUNDS  
  
WORKING CAPITAL FUND, ARMY  
RF–1010PREPOSITIONED WAR RESERVE STOCKS54,63654,636  
TOTAL, WORKING CAPITAL FUND, ARMY54,636054,636  
  
WORKING CAPITAL FUND, AIR FORCE  
RF–1010TRANSPORTATION FALLEN HEROES00  
RF–1020PREPOSITIONED WAR RESERVE STOCKS66,86166,861  
TOTAL, WORKING CAPITAL FUND, AIR FORCE66,861066,861  
  
WORKING CAPITAL FUND, DEFENSE-WIDE  
RF–1040DEFENSE LOGISTICS AGENCY (DLA)39,46839,468  
RF–1070SUPPLY CHAIN MANAGEMENT—DEF00  
RF–1080ENERGY MANAGEMENT—DEF00  
TOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE39,468039,468  
  
TOTAL, DEFENSE WORKING CAPITAL FUNDS160,9650160,965  
  
WORKING CAPITAL FUND, DECA  
RF–1010WORKING CAPITAL FUND, DECA1,273,5711,273,571  
TOTAL, WORKING CAPITAL FUND, DECA1,273,57101,273,571  
  
NATIONAL DEFENSE SEALIFT FUND  
RF–1020MPF MLP380,000380,000  
RF–1030POST DELIVERY AND OUTFITTING31,20231,202  
RF–1040NATIONAL DEF SEALIFT VESSEL1,4631,463  
RF–1050LG MED SPD RO/RO MAINTENANCE106,898106,898  
RF–1060DOD MOBILIZATION ALTERATIONS25,90225,902  
RF–1070TAH MAINTENANCE24,38424,384  
RF–1080STRATEGIC SEALIFT SUPPORT4,8754,875  
RF–1090RESEARCH AND DEVELOPMENT28,01228,012  
RF–1100READY RESERVE FORCE332,130332,130  
TOTAL, NATIONAL DEFENSE SEALIFT FUND934,8660934,866  
  
DEFENSE COALITION SUPPORT, DEFENSE  
RF–1010COALITION SUPPORT10,000–10,0000  
TOTAL, DEFENSE COALITION SUPPORT, DEFENSE10,000–10,0000  
  
TOTAL, REVOLVING AND MANAGEMENT FUNDS2,379,402–10,0002,369,402  
  
MILITARY PROGRAMS  
  
OFFICE OF THE INSPECTOR GENERAL  
O–1010OFFICE OF THE INSPECTOR GENERAL--O&M282,35429,300311,654  
 Second year growth plan[29,300]  
O–1010OFFICE OF THE INSPECTOR GENERAL--RDT&E04,5004,500  
 Second year growth plan[4,500]  
O–1030OFFICE OF THE INSPECTOR GENERAL--PROCUREMENT1,0001,000  
TOTAL, OFFICE OF THE INSPECTOR GENERAL283,35433,800317,154  
  
DEFENSE HEALTH PROGRAM  
DEFENSE HEALTH PROGRAM, O&M  
O–1010IN-HOUSE CARE7,781,8777,781,877  
O–1020PRIVATE SECTOR CARE16,034,74516,034,745  
O–1030CONSOLIDATED HEALTH SUPPORT2,122,4832,122,483  
O–1040INFORMATION MANAGEMENT1,452,3301,452,330  
O–1050MANAGEMENT ACTIVITIES293,698293,698  
O–1060EDUCATION AND TRAINING632,534632,534  
O–1070BASE OPERATIONS/COMMUNICATIONS1,597,6101,597,610  
  
 TRICARE eligibility for dependents up to age 26[10,000]10,000  
 One-year extension of prohibition on TRICARE inpatient fees[12,000]12,000  
  
SUBTOTAL, DEFENSE HEALTH PROGRAM, O&M29,915,27722,00029,937,277  
  
DEFENSE HEALTH PROGRAM, RDT&E  
O–1080DEFENSE HEALTH PROGRAM—RDT&E499,913499,913  
SUBTOTAL, DEFENSE HEALTH PROGRAM, RDT&E499,9130499,913  
  
DEFENSE HEALTH PROGRAM, PROCUREMENT  
O–1090DEFENSE HEALTH PROGRAM—PROCUREMENT519,921519,921  
SUBTOTAL, DEFENSE HEALTH PROGRAM, PROCUREMENT519,9210519,921  
  
TOTAL, DEFENSE HEALTH PROGRAM30,935,11122,00030,957,111  
  
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE  
O–1010DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE1,131,35122,5001,153,851  
 National Guard counter-drug programs[35,000]  
 EUCOM Counternarcotics Headquarters Support (PC 2346)[–1,000]  
 EUCOM Tactical Analysis Team Support (PC 2360)[–1,500]  
 SOF Counternarcotics Support to EUCOM (PC 6505)[–1,000]  
 EUCOM Counternarcotics Operations Support (PC 9205)[–6,000]  
 EUCOM Counternarcotics Reserve Support (PC 9215)[–1,000]  
 International crime and narcotics analytic tools (PC 1293)[–2,000]  
TOTAL, DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE1,131,35122,5001,153,851  
  
CHEM AGENTS & MUNITIONS DESTRUCT  
CHEM DEMILITARIZATION—O&M  
P–11 CHEM DEMILITARIZATION—O&M1,067,3641,067,364  
TOTAL, CHEM DEMILITARIZATION—O&M1,067,36401,067,364  
  
CHEM DEMILITARIZATION—RDT&E  
P–12 CHEM DEMILITARIZATION—RDT&E392,811392,811  
TOTAL, CHEM DEMILITARIZATION—RDT&E392,8110392,811  
  
CHEM DEMILITARIZATION—PROC  
P–13 CHEM DEMILITARIZATION—PROC7,1327,132  
TOTAL, CHEM DEMILITARIZATION—PROC7,13207,132  
  
TOTAL--CHEM AGENTS & MUNITIONS DESTRUCTION1,467,30701,467,307  
  
TOTAL, MILITARY PROGRAMS33,817,12378,30033,895,423  
  
TOTAL, OTHER AUTHORIZATIONS36,196,52568,30036,264,825     
 
 
 
SEC. 4402. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS.     
 
  
OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)  
DoD TableLineItemFY 2011 RequestSenate ChangeSenate Authorized   
 
REVOLVING AND MANAGEMENT FUNDS  
  
WORKING CAPITAL FUND, AIR FORCE  
RF–1010TRANSPORTATION FALLEN HEROES17,00017,000  
TOTAL, WORKING CAPITAL FUND, AIR FORCE17,000017,000  
  
WORKING CAPITAL FUND, DEFENSE-WIDE  
RF–1070SUPPLY CHAIN MANAGEMENT—DEF84,48484,484  
RF–1080ENERGY MANAGEMENT—DEF383,900383,900  
TOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE468,3840468,384  
  
TOTAL, DEFENSE WORKING CAPITAL FUNDS485,3840485,384  
  
TOTAL, REVOLVING AND MANAGEMENT FUNDS485,3840485,384  
  
MILITARY PROGRAMS  
  
OFFICE OF THE INSPECTOR GENERAL  
OIG, O&M  
O–1010OFFICE OF THE INSPECTOR GENERAL--O&M10,52910,529  
TOTAL, OIG, O&M10,529010,529  
  
TOTAL, OFFICE OF THE INSPECTOR GENERAL10,529010,529  
  
DEFENSE HEALTH PROGRAM  
DEFENSE HEALTH PROGRAM, O&M  
O–1010IN-HOUSE CARE709,004709,004  
O–1020PRIVATE SECTOR CARE538,376538,376  
O–1030CONSOLIDATED HEALTH SUPPORT128,412128,412  
O–1040INFORMATION MANAGEMENT2,2862,286  
O–1050MANAGEMENT ACTIVITIES518518  
O–1060EDUCATION AND TRAINING18,06118,061  
O–1070BASE OPERATIONS/COMMUNICATIONS1,4351,435  
SUBTOTAL, DEFENSE HEALTH PROGRAM, O&M1,398,09201,398,092  
  
TOTAL, DEFENSE HEALTH PROGRAM1,398,09201,398,092  
  
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE  
O–1010DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE457,110457,110  
TOTAL, DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE457,1100457,110  
  
TOTAL, MILITARY PROGRAMS1,865,73101,865,731  
  
TOTAL, OTHER AUTHORIZATIONS2,351,11502,351,115     
 
 
 
TITLE XLV—MILITARY CONSTRUCTION      
 
 
 
SEC. 4501. MILITARY CONSTRUCTION.     
 
  
MILITARY CONSTRUCTION(In Thousands of Dollars)  
AccountState orCountryInstallationProject TitleFY 2011 RequestSenate ChangeSenate Authorized   
 
AF ResFLPATRICK AFBWEAPONS MAINTENANCE FACILITY3,4203,420  
AF ResZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN1,6531,653  
AF ResZUVARIOUS WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION2,7592,759  
TOTAL, Air Force Reserve7,83207,832  
  
  
Air NGALMONTGOMERY REGIONAL AIRPORT (ANG) BASEFUEL CELL AND CORROSION CONTROL HANGAR7,4727,472  
Air NGALMONTGOMERY REGIONAL AIRPORT (ANG) BASEReplace Squad Ops Facility7,5007,500  
Air NGAKEIELSON AIR FORCE BASEAdd/Alter Communications Facility6,5006,500  
Air NGAZDAVIS MONTHAN AFBTFI-PREDATOR FOC-ACTIVE DUTY ASSOCIATE4,6504,650  
Air NGARLITTLE ROCK AFBFuel Cell and Corrosion Control Hangar10,40010,400  
Air NGDENEW CASTLE COUNTY AIRPORTJOINT FORCES OPERATIONS CENTER1,5001,500  
Air NGDENEW CASTLE COUNTY AIRPORTC–130 Aircraft Maintenance Shops, Ph 28,7008,700  
Air NGFLJACKSONVILLE IAPSECURITY FORCES TRAINING FACILITY6,7006,700  
Air NGGASAVANNAH/HILTON HEAD IAPRELOCATE AIR SUPT OPERS SQDN (ASOS) FACILITY7,4507,450  
Air NGHIHICKAM AFBTFI-F–22 BEDDOWN INTRASTRUCTURE SUPPORT5,9505,950  
Air NGHIHICKAM AFBTFI-F–22 UPGRADE MUNITIONS COMPLEX17,25017,250  
Air NGHIHICKAM AFBTFI-F–22 HANGAR, SQUADRON OPERATIONS AND AMU48,25048,250  
Air NGILCAPITAL MAPTFI-CNAF BEDDOWN-UPGRADE FACILITIES16,70016,700  
Air NGINHULMAN REGIONAL AIRPORTTFI-ASOS BEDDOWN-UPGRADE FACILITIES4,1004,100  
Air NGIADES MOINESCorrosion Control Hangar4,7004,700  
Air NGMABARNES MUNICIPAL AIRPORTAdditions and Renovations to Building 156,0006,000  
Air NGMDMARTIN STATE AIRPORTREPLACE OPS AND MEDICAL TRAINING FACILITY11,40011,400  
Air NGMIALPENA COMBAT READINESS TRAINING CENTERReplace Troop Quarters, Ph II9,6009,600  
Air NGNJ177TH FIGHTER WING, ATLANTIC CITYFuel Cell and Corrosion Control Hanger8,5008,500  
Air NGNYFORT DRUMTFI REAPER INFRASTRUCTURE SUPPORT2,5002,500  
Air NGNYSTEWART IAPBASE DEFENSE GROUP BEDDOWN14,25014,250  
Air NGNCSTANLY COUNTY AIRPORTUPGRADE ASOS FACILITIES2,0002,000  
Air NGOHTOLEDO EXPRESS AIRPORTReplace Security Forces Complex7,3007,300  
Air NGORKINGSLEY FIELD ANG BASEReplace Fire Station7,0007,000  
Air NGPASTATE COLLEGE ANGSADD TO AND ALTER AOS FACILITY4,1004,100  
Air NGRIQUONSET STATE AIRPORTC–130 Parking Apron1,8001,800  
Air NGSCMCENTIRETraining/Operations Center9,1009,100  
Air NGSDJOE FOSS FIELDAircraft Maintenance Shops12,80012,800  
Air NGTNMCGHEE TYSON ANG BASEHobbs Road Acquisition6,5006,500  
Air NGTNNASHVILLE IAPTFI-RENOVATE INTEL SQUADRON FACILITIES5,5005,500  
Air NGVTBURLINGTON INTERNATIONAL AIRPORTUpgrade Taxiways and Replace Arm/Disarm Pads11,00011,000  
Air NGWVYEAGER AFBForce Protection/Antiterrorism13,00013,000  
Air NGWVYEAGER AFBCommunications Training Facility6,2506,250  
Air NGWIGENERAL MITCHELL INTERNATIONAL AIRPORTReplace Fire Station8,3008,300  
Air NGZUUNSPECIFIED WORLDWIDEMINOR CONSTRUCTION8,0008,000  
Air NGZUUNSPECIFIED WORLDWIDEPLANNING & DESIGN9,21414,15023,364  
TOTAL, Air National Guard176,986159,100336,086  
  
  
AFAFBAGRAM AIR BASECONSOLIDATED RIGGING FACILITY9,900–9,9000  
AFAFBAGRAM AIR BASEFIGHTER HANGAR16,480–16,4800  
AFAFBAGRAM AIR BASEMEDEVAC RAMP EXPANSION/FIRE STATION16,580–16,5800  
AFALMAXWELL AFBADAL AIR UNIVERSITY LIBRARY13,40013,400  
AFAKELMENDORF AFBADD/ALTER AIR SUPPORT OPERATIONS SQUADRON TRAINING FACILITY4,7494,749  
AFAKELMENDORF AFBF–22 ADD/ALTER WEAPONS RELEASE SYSTEMS SHOP & AME10,52510,525  
AFAKELMENDORF AFBCONSTRUCT RAILHEAD OPERATIONS FACILITY15,00015,000  
AFAKELMENDORF AFBDOD Joint Regional Fire Training Facility6,6006,600  
AFAKEIELSON AFBREPAIR CENTRAL HEAT PLANT & PWR PLANT BOILERS28,00028,000  
AFAZDAVIS-MONTHAN AFBHC–130 AGE MAINTENANCE FACILITY4,6004,600  
AFAZDAVIS-MONTHAN AFBHC–130J PARTS STORE8,2008,200  
AFAZDAVIS-MONTHAN AFBHC–130J AERIAL CARGO FACILITY10,70010,700  
AFAZFORT HUACHUCATFI-PREDATOR LRE BEDDOWN11,00011,000  
AFAZDAVIS-MONTHAN AFBAMARG HANGAR25,00025,000  
AFBISW ASIANORTH APRON EXPANSION45,00045,000  
AFCAEDWARDS AFBFlightline Fire Station15,50015,500  
AFCOBUCKLEY AFBSECURITY FORCES OPERATIONS FACILITY12,16012,160  
AFCOPETERSON AFBRAIDRS SPACE CONTROL FACILITY24,80024,800  
AFCOU.S. AIR FORCE ACADEMY CENTER FOR CHARACTER & LEADERSHIP DEVELOPMENT27,60027,600  
AFCOBUCKLEY AFBLand Acquisition10,00010,000  
AFDEDOVER AFBC–5M/C–17 MAINTENANCE TRAINING FACILITY, PH 23,2003,200  
AFDCBOLLING AFBJOINT AIR DEFENSE OPERATIONS CENTER13,20013,200  
AFFLHURLBURT FIELDADD TO VISITING QUARTERS (24 RM)4,5004,500  
AFFLHURLBURT FIELD SPECIAL OPERATIONS SCHOOL FACILITY6,1706,170  
AFFLEGLIN AFBF–35 FUEL CELL MAINTENANCE HANGAR11,40011,400  
AFFLHURLBURT FIELDBASE LOGISTICS FACILITY24,00024,000  
AFFLPATRICK AFBAIR FORCE TECHNICAL APPLICATION CENTER, INC 1158,009–58,000100,009  
AFFLPATRICK AFBRelocate Main Gate8,0008,000  
AFGYRAMSTEIN ABDEICING FLUID STORAGE & DISPENSING FACILITY2,7542,754  
AFGYRAMSTEIN ABCONSTRUCT C–130J FLIGHT SIMULATOR FACILITY8,8008,800  
AFGYRAMSTEIN ABUAS SATCOM RELAY PADS & FACILITY10,80010,800  
AFGYVILSECKAIR SUPPORT OPERATIONS SQUADRON (ASOS)12,90012,900  
AFGYKAPAUNDORMITORY (128 RM)19,60019,600  
AFGUANDERSEN AFBPRTC—RED HORSE HEADQUARTERS/ENGINEERING FACILITY8,0008,000  
AFGUANDERSEN AFBGUAM STRIKE OPS GROUP & TANKER TASK FORCE RENOVATION9,1009,100  
AFGUANDERSEN AFBPRTC—COMBAT COMMUNICATIONS OPERATIONS FACILITY9,2009,200  
AFGUANDERSEN AFBPRTC- COMMANDO WARRIOR OPEN BAY STUDENT BARRACKS11,80011,800  
AFGUANDERSEN AFBGUAM STRIKE SOUTH RAMP UTILITIES, PHASE 112,20012,200  
AFITAVIANO ABAIR SUPPORT OPERATIONS SQUADRON (ASOS) FACILITY10,20010,200  
AFITAVIANO ABDORMITORY (144 RM)19,00019,000  
AFKRKUNSAN ABCONSTRUCT DMT FLIGHT SIMULATOR FACILITY7,5007,500  
AFLABARKSDALE AFBWEAPONS LOAD CREW TRAINING FACILITY18,14018,140  
AFMTMALMSTROM AFBPhysical Fitness Center, Phase II8,0008,000  
AFNEOFFUTT AFBKenney/Bellevue Gates11,00011,000  
AFNVCREECH AFBUAS AIRFIELD FIRE/CRASH RESCUE STATION11,71011,710  
AFNVNELLIS AFBF–35 ADD/ALTER FLIGHT TEST INSTRUMENTATION FACILITY1,9001,900  
AFNVNELLIS AFBF–35 ADD/ALTER 422 TEST EVALUATION SQUADRON FACILITY7,8707,870  
AFNVNELLIS AFBF–35 FLIGHT SIMULATOR FACILITY13,11013,110  
AFNVNELLIS AFBF–35 MAINTENANCE HANGAR/AMU28,76028,760  
AFNVNELLIS AFBCommunication Network Control Center11,40011,400  
AFNJMCGUIRE AFBBASE OPS/COMMAND POST FACILITY (TFI)8,0008,000  
AFNJMCGUIRE AFBDORMITORY (120 RM)18,44018,440  
AFNMCANNON AFBDORMITORY (96 RM)14,00014,000  
AFNMCANNON AFBUAS SQUADRON OPS FACILITY20,00020,000  
AFNMHOLLOMAN AFBUAS ADD/ALTER MAINTENANCE HANGAR15,47015,470  
AFNMHOLLOMAN AFBUAS MAINTENANCE HANGAR22,50022,500  
AFNMKIRTLAND AFBAERIAL DELIVERY FACILITY ADDITION3,8003,800  
AFNMKIRTLAND AFBARMAMENT SHOP6,4606,460  
AFNMKIRTLAND AFBH/MC–130 FUEL SYSTEM MAINTENANCE FACILITY14,14214,142  
AFNMKIRTLAND AFBFamily Support Center4,4004,400  
AFNMCANNON AFBMilitary Working Dog Facility4,0504,050  
AFNYFORT DRUM20TH AIR SUPPORT OPERATIONS SQUADRON COMPLEX20,44020,440  
AFNDMINOT AFBCONTROL TOWER/BASE OPERATIONS FACILITY18,77018,770  
AFNDGRAND FORKS AFBCentral Deployment Center16,50016,500  
AFOKTINKER AFBUPGRADE BUILDING 3001 INFRASTRUCTURE, PH III14,00014,000  
AFOKTINKER AFBAir Traffic Control Tower 9,3009,300  
AFQAAL UDEIDBLATCHFORD-PRESTON COMPLEX PH III62,30062,300  
AFSCCHARLESTON AFBCIVIL ENGINEER COMPLEX (TFI)—PHASE 115,00015,000  
AFSDELLSWORTH AFBMaintenance Training Facility12,40012,400  
AFTXDYESS AFBC–130J ADD/ALTER FLIGHT SIMULATOR FACILITY4,0804,080  
AFTXELLINGTON FIELDTFI-UPGRADE UAV MAINTENANCE HANGAR7,0007,000  
AFTXLACKLAND AFBONE-COMPANY FIRE STATION5,5005,500  
AFTXLACKLAND AFBRECRUIT/FAMILY INPROCESSING & INFO CENTER21,80021,800  
AFTXLACKLAND AFBBMT SATELLITE CLASSROOM/DINING FAC NO 232,00032,000  
AFTXLACKLAND AFBRECRUIT DORMITORY, PHASE 367,98067,980  
AFTXRANDOLPH AFBFire Crash Rescue Station13,00013,000  
AFUKRAF MILDENHALLEXTEND TAXIWAY ALPHA15,00015,000  
AFUTHILL AFBConsolidated Transportation Facilities, Phase I7,3007,300  
AFUTHILL AFBF–22 T–10 ENGINE TEST CELL2,8002,800  
AFVALANGLEY AFBF–22 ADD/ALTER HANGAR BAY LO/CR FACILITY—TF8,8008,800  
AFWAFAIRCHILD AFBPrecision Measurement Equipment Laboratory (PMEL) Facility4,8504,850  
AFWAMCCHORD AFBChapel Center10,40010,400  
AFWYCAMP GUERNSEYNUCLEAR/SPACE SECURITY TACTICS TRAINING CENTER4,6504,650  
AFZUVARIOUS WORLDWIDEF–35 SQUADRON OPERATIONS FACILITY10,26010,260  
AFZUUNSPECIFIED WORLDWIDEF–35 FLIGHT SIMULATOR FACILITY12,19012,190  
AFZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION—FY1118,00018,000  
AFZUUNSPECIFIED WORLDWIDEF–35 ACADEMIC TRAINING CENTER54,15054,150  
AFZUUNSPECIFIED WORLDWIDEPLANNING & DESIGN66,33620,00086,336  
TOTAL, Air Force1,311,38571,7401,383,125  
  
  
Chem DemilKYBLUE GRASS ARMY DEPOTAMMUNITION DEMILITARIZATION, PH XI59,40259,402  
Chem DemilCOPUEBLO DEPOTAMMUNITION DEMILITARIZATION FACILITY, PH XII65,56965,569  
TOTAL, Chemical Demilitarization124,9710124,971  
  
  
A ResCAFORT HUNTER LIGGETTGRENADE LAUNCHER RANGE1,4001,400  
A ResCAFORT HUNTER LIGGETTHAND GRENADE FAMILIARIZATION RANGE (LIVE)1,4001,400  
A ResCAFORT HUNTER LIGGETTLIGHT DEMOLITION RANGE2,7002,700  
A ResCAFORT HUNTER LIGGETTTACTICAL VEHICLE WASH RACK9,5009,500  
A ResCAFORT HUNTER LIGGETTECS WAREHOUSE15,00015,000  
A ResCAFORT HUNTER LIGGETTECS TACTICAL EQUIPMENT MAINT FACILITY22,00022,000  
A ResCAFAIRFIELDARMY RESERVE CENTER26,00026,000  
A ResFLORLANDOARMY RESERVE CENTER/LAND10,20010,200  
A ResFLWEST PALM BEACHARMY RESERVE CENTER/LAND10,40010,400  
A ResFLMIAMIARMY RESERVE CENTER/LAND13,80013,800  
A ResGAMACONARMY RESERVE CENTER/LAND11,40011,400  
A ResILQUINCYARMY RESERVE CENTER/LAND12,20012,200  
A ResILROCKFORD USARCArmy Reserve Center13,00013,000  
A ResINMICHIGAN CITYARMY RESERVE CENTER/LAND15,50015,500  
A ResIADES MOINESARMY RESERVE CENTER8,1758,175  
A ResMADEVENS RESERVE FORCES TRAINING AREAAUTOMATED RECORD FIRE RANGE4,7004,700  
A ResMOKANSAS CITYARMY RESERVE CENTER11,80011,800  
A ResNMLAS CRUCESARMY RESERVE CENTER/LAND11,40011,400  
A ResNYBINGHAMTONARMY RESERVE CENTER/LAND13,40013,400  
A ResTXRIO GRANDEARMY RESERVE CENTER/LAND6,1006,100  
A ResTXSAN MARCOSARMY RESERVE CENTER/LAND8,5008,500  
A ResTXDALLASARMY RESERVE CENTER/LAND12,60012,600  
A ResTXFORT HOODArmy Reserve Center15,50015,500  
A ResVAVIRGINIA BEACHARMY RESERVE CENTER11,00011,000  
A ResVAROANOKEARMY RESERVE CENTER/LAND14,80014,800  
A ResVAFORT A.P. HILLARMY RESERVE CENTER15,50015,500  
A ResWIFORT MCCOYAT/MOB BILLETING COMPLEX PHASE I9,8009,800  
A ResWIFORT MCCOYNCO ACADEMY PHASE II10,00010,000  
A ResZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION3,0003,000  
A ResZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN25,9005,00030,900  
TOTAL, Army Reserve318,17533,500351,675  
  
  
Army NGAZFLORENCEREADINESS CENTER16,50016,500  
Army NGALFORT MCCLELANLive Fire Shoot House5,6355,635  
Army NGARFORT CHAFFEELIVE FIRE SHOOT HOUSE2,5002,500  
Army NGARFORT CHAFFEECOMBINED ARMS COLLECTIVE TRAINING FACILITY19,00019,000  
Army NGARCAMP ROBINSONCOMBINED SUPPORT MAINTENANCE SHOP30,00030,000  
Army NGARFORT CHAFFEEConvoy Live Fire/Entry Control Point Range3,5003,500  
Army NGCACAMP ROBERTSCOMBINED ARMS COLLECTIVE TRAINING FACILITY19,00019,000  
Army NGCOWINDSORREADINESS CENTER7,5007,500  
Army NGCOCOLORADO SPRINGSREADINESS CENTER20,00020,000  
Army NGCOGYPSUMHAATS/AASF39,00039,000  
Army NGCOFORT CARSONREGIONAL TRAINING INSTITUTE40,00040,000  
Army NGCTWINDSOR LOCKSREADINESS CENTER (AVIATION)41,00041,000  
Army NGDENEW CASTLEARMED FORCES RESERVE CENTER (JFHQ)27,00027,000  
Army NGGADOBBINS ARBREADINESS CENTER ADD/ALT10,40010,400  
Army NGGACUMMINGREADINESS CENTER17,00017,000  
Army NGGUBARRIGADACOMBINED SUPPORT MAINT SHOP, PH 119,00019,000  
Army NGHIKALAELOACOMBINED SUPPORT MAINTENANCE SHOP38,00038,000  
Army NGIDMOUNTAIN HOMETACTICAL UNMANNED AIRCRAFT SYSTEM FACILITY6,3006,300  
Army NGIDGOWEN FIELDBARRACKS (ORTC)PH117,50017,500  
Army NGILSPRINGFIELDCOMBINED SUPPORT MAINTENANCE SHOP ADD/ALT15,00015,000  
Army NGIACAMP DODGECombined Arms Collective Training Facility5,7005,700  
Army NGKSWICHITAFIELD MAINTENANCE SHOP24,00024,000  
Army NGKSWICHITAREADINESS CENTER43,00043,000  
Army NGKATOPEKA ARMY AVIATION SUPPORT FACILITYTaxiway, Parking Ramps and Hanger Alterations9,0369,036  
Army NGKYBURLINGTONREADINESS CENTER19,50019,500  
Army NGLAFORT POLKTACTICAL UNMANNED AIRCRAFT SYSTEM FACILITY5,5005,500  
Army NGLAMINDENREADINESS CENTER28,00028,000  
Army NGMDST INIGOESTACTICAL UNMANNED AIRCRAFT SYSTEM FACILITY5,5005,500  
Army NGMAHANSCOM AFBARMED FORCES RESERVE CENTER (JFHQ), PH 223,00023,000  
Army NGMICAMP GRAYLING RANGECOMBINED ARMS COLLECTIVE TRAINING FACILITY19,00019,000  
Army NGMICAMP GRAYLING RANGEBarracks Replacement, Phase II17,10217,102  
Army NGMICAMP GRAYLING RANGELight Demolition Range1,5951,595  
Army NGMNCAMP RIPLEYINFANTRY SQUAD BATTLE COURSE4,3004,300  
Army NGMNCAMP RIPLEYTACTICAL UNMANNED AIRCRAFT SYSTEM FACILITY4,4504,450  
Army NGMNARDEN HILLSFIELD MAINTENANCE SHOP29,00029,000  
Army NGMOFORT LEONARD WOODRegional Training Institute13,80013,800  
Army NGNELINCOLNREADINESS CENTER ADD/ALT3,3003,300  
Army NGNEMEADREADINESS CENTER11,40011,400  
Army NGNVNEVADA NATIONAL GUARDLas Vegas Field Maintenance Shop22,99822,998  
Army NGNHPEMBROKEBARRACKS FACILITY (REGIONAL TRAINING INSTITUTE)15,00015,000  
Army NGNHPEMBROKECLASSROOM FACILITY (REGIONAL TRAINING INSTITUTE)21,00021,000  
Army NGNMFARMINGTONREADINESS CENTER ADD/ALT8,5008,500  
Army NGNCHIGH POINTREADINESS CENTER ADD/ALT1,5511,551  
Army NGNDCAMP GRAFTONREADINESS CENTER ADD/ALT11,20011,200  
Army NGPRCAMP SANTIAGOLIVE FIRE SHOOT HOUSE3,1003,100  
Army NGPRCAMP SANTIAGOMULTIPURPOSE MACHINE GUN RANGE9,2009,200  
Army NGRIEAST GREENWICHUNITED STATES PROPERTY & FISCAL OFFICE27,00027,000  
Army NGSDWATERTOWNREADINESS CENTER25,00025,000  
Army NGTXCAMP MAXEYCOMBAT PISTOL/MILITARY PISTOL QUALIFICATION COURSE2,5002,500  
Army NGTXCAMP SWIFTURBAN ASSAULT COURSE2,6002,600  
Army NGVIST. CROIXREADINESS CENTER (JFHQ)25,00025,000  
Army NGWATACOMACOMBINED SUPPORT MAINTENANCE SHOP25,00025,000  
Army NGWVMOOREFIELDREADINESS CENTER14,20014,200  
Army NGWVMORGANTOWNREADINESS CENTER21,00021,000  
Army NGWIMADISONAIRCRAFT PARKING5,7005,700  
Army NGWYLARAMIEFIELD MAINTENANCE SHOP14,40014,400  
Army NGZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION11,40011,400  
Army NGZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN25,66310,00035,663  
TOTAL, Army National Guard873,66489,366963,030  
  
  
ArmyAFBAGRAM AIR BASEJOINT DEFENSE OPERATIONS CENTER2,800–2,8000  
ArmyAFBAGRAM AIR BASEENTRY CONTROL POINT7,500–7,5000  
ArmyAFBAGRAM AIR BASEEASTSIDE ELECTRICAL DISTRIBUTION10,400–10,4000  
ArmyAFBAGRAM AIR BASECONSOLIDATED COMMUNITY SUPPORT AREA14,800–14,8000  
ArmyAFBAGRAM AIR BASEBARRACKS18,000–18,0000  
ArmyAFBAGRAM AIR BASEARMY AVIATION HQ FACILITIES19,000–19,0000  
ArmyAFBAGRAM AIR BASEEASTSIDE UTILITIES INFRASTRUCTURE29,000–29,0000  
ArmyALFORT RUCKERTRAINING AIDS CENTER4,6504,650  
ArmyALFORT RUCKERAVIATION COMPONENT MAINTENANCE SHOP29,00029,000  
ArmyALFORT RUCKERAVIATION MAINTENANCE FACILITY36,00036,000  
ArmyAKFORT WAINWRIGHTURBAN ASSAULT COURSE3,3503,350  
ArmyAKFORT RICHARDSONMULTIPURPOSE MACHINE GUN RANGE12,20012,200  
ArmyAKFORT GREELYFIRE STATION26,00026,000  
ArmyAKFORT WAINWRIGHTAVIATION TASK FORCE COMPLEX, PH 2B (COF)27,00027,000  
ArmyAKFORT WAINWRIGHTAVIATION TASK FORCE COMPLEX, PH 1 INC 230,000–30,0000  
ArmyAKFORT RICHARDSONSIMULATIONS CENTER34,00034,000  
ArmyAKFORT RICHARDSONBRIGADE COMPLEX, PH 167,03867,038  
ArmyAKFORT WAINWRIGHTAVIATION TASK FORCE COMPLEX, PH 2A INC 1142,650–50,00092,650  
ArmyCAPRESIDIO MONTEREYSATELLITE COMMUNICATIONS FACILITY38,00038,000  
ArmyCAPRESIDIO MONTEREYGENERAL INSTRUCTION BUILDING39,00039,000  
ArmyCAPRESIDIO MONTEREYADVANCED INDIVIDUAL TRAINING BARRACKS63,00063,000  
ArmyCOFORT CARSONAUTOMATED SNIPER FIELD FIRE RANGE3,6503,650  
ArmyCOFORT CARSONBATTALION HEADQUARTERS6,7006,700  
ArmyCOFORT CARSONSIMULATIONS CENTER40,00040,000  
ArmyCOFORT CARSONBRIGADE COMPLEX56,00056,000  
ArmyFLEGLIN AFBCHAPEL6,9006,900  
ArmyFLUS ARMY GARRISON MIAMICOMMISSARY19,000–19,0000  
ArmyFLMIAMI-DADE COUNTYCOMMAND AND CONTROL FACILITY41,00041,000  
ArmyGAFORT BENNINGLAND ACQUISITION12,20012,200  
ArmyGAFORT BENNINGTRAINING BATTALION COMPLEX, PH 214,60014,600  
ArmyGAFORT BENNINGTRAINING BATTALION COMPLEX, PH 214,60014,600  
ArmyGAFORT BENNINGMUSEUM OPERATIONS SUPPORT BUILDING32,000–32,0000  
ArmyGAFORT BENNINGTRAINEE BARRACKS, PH 251,00051,000  
ArmyGAFORT BENNINGVEHICLE MAINTENANCE SHOP53,00053,000  
ArmyGAFORT GORDONTRAINING AIDS CENTER4,1504,150  
ArmyGAFORT STEWARTMODIFIED RECORD FIRE RANGE3,7503,750  
ArmyGAFORT STEWARTAUTOMATED INFANTRY PLATOON BATTLE COURSE6,2006,200  
ArmyGAFORT STEWARTTRAINING AIDS CENTER7,0007,000  
ArmyGAFORT STEWARTGENERAL INSTRUCTION BUILDING8,2008,200  
ArmyGAFORT STEWARTAUTOMATED MULTIPURPOSE MACHINE GUN RANGE9,1009,100  
ArmyGAFORT STEWARTBATTALION COMPLEX18,00018,000  
ArmyGAFORT STEWARTSIMULATIONS CENTER26,00026,000  
ArmyGAFORT STEWARTAVIATION UNIT OPERATIONS COMPLEX47,00047,000  
ArmyGAFORT GORDONQualification Training Range8,1008,100  
ArmyGYWIESBADEN ABCONSTRUCT NEW ACP5,1005,100  
ArmyGYSEMBACH ABCONFINEMENT FACILITY9,1009,100  
ArmyGYANSBACHPHYSICAL FITNESS CENTER13,80013,800  
ArmyGYGRAFENWOEHRBARRACKS17,50017,500  
ArmyGYANSBACHVEHICLE MAINTENANCE SHOP18,00018,000  
ArmyGYGRAFENWOEHRBARRACKS19,00019,000  
ArmyGYGRAFENWOEHRBARRACKS19,00019,000  
ArmyGYGRAFENWOEHRBARRACKS20,00020,000  
ArmyGYWIESBADEN ABINFORMATION PROCESSING CENTER30,40030,400  
ArmyGYRHINE ORDNANCE BARRACKSBARRACKS COMPLEX35,00035,000  
ArmyGYWIESBADEN ABCOMMAND AND BATTLE CENTER, INC 259,50059,500  
ArmyGYWIESBADEN ABSENSITIVE COMPARTMENTED INFORMATION FAC, INC 191,000–45,50045,500  
ArmyHIFORT SHAFTERFLOOD MITIGATION23,00023,000  
ArmyHISCHOFIELD BARRACKSTRAINING AIDS CENTER24,00024,000  
ArmyHITRIPLER AMCBARRACKS28,00028,000  
ArmyHIFORT SHAFTERCOMMAND AND CONTROL FACILITY, PH 158,00058,000  
ArmyHISCHOFIELD BARRACKSBARRACKS90,00090,000  
ArmyHISCHOFIELD BARRACKSBARRACKS98,00098,000  
ArmyHOSOTO CANO ABBARRACKS20,400–20,4000  
ArmyITVICENZABDE COMPLEX—OPERATIONS SPT FAC, INC 425,00025,000  
ArmyITVICENZABDE COMPLEX—BARRACKS/COMMUNITY, INC 426,00026,000  
ArmyKSFORT LEAVENWORTHVEHICLE MAINTENANCE SHOP7,1007,100  
ArmyKSFORT RILEYAUTOMATED INFANTRY SQUAD BATTLE COURSE4,1004,100  
ArmyKSFORT RILEYKNOWN DISTANCE RANGE7,2007,200  
ArmyKSFORT RILEYAUTOMATED QUALIFICATION/TRAINING RANGE14,80014,800  
ArmyKSFORT RILEYBATTALION COMPLEX, PH 131,00031,000  
ArmyKYFORT CAMPBELLAUTOMATED SNIPER FIELD FIRE RANGE1,5001,500  
ArmyKYFORT CAMPBELLURBAN ASSAULT COURSE3,3003,300  
ArmyKYFORT CAMPBELLRAPPELLING TRAINING AREA5,6005,600  
ArmyKYFORT CAMPBELLVEHICLE MAINTENANCE SHOP15,50015,500  
ArmyKYFORT CAMPBELLCOMPANY OPERATIONS FACILITIES25,00025,000  
ArmyKYFORT CAMPBELLUNIT OPERATIONS FACILITIES26,00026,000  
ArmyKYFORT CAMPBELLBRIGADE COMPLEX67,00067,000  
ArmyKYFORT KNOXACCESS CORRIDOR IMPROVEMENTS6,0006,000  
ArmyKYFORT KNOXMOUT COLLECTIVE TRAINING FACILITY12,80012,800  
ArmyKYFORT CAMPBELLInfantry Squad Battle Course3,0003,000  
ArmyKYFORT CAMPBELLShoot House3,3003,300  
ArmyKYFORT KNOXRail Head Upgrade18,00018,000  
ArmyKRCAMP WALKERELECTRICAL SYS UPGRADE & NATURAL GAS SYS19,50019,500  
ArmyLAFORT POLK, LOUISIANAHEAVY SNIPER RANGE4,2504,250  
ArmyLAFORT POLK, LOUISIANALAND ACQUISITION6,0006,000  
ArmyLAFORT POLK, LOUISIANALAND ACQUISITION24,00024,000  
ArmyLAFORT POLK, LOUISIANABARRACKS29,00029,000  
ArmyLAFORT POLK, LOUISIANAEmergency Services Center9,2009,200  
ArmyMDFORT MEADEINDOOR FIRING RANGE7,6007,600  
ArmyMDABERDEEN PROVING GROUNDAUTO TECH EVALUATE FACILITY, PH 214,60014,600  
ArmyMDFORT MEADEWIDEBAND SATCOM OPERATIONS CENTER25,00025,000  
ArmyMOFORT LEONARD WOODGENERAL INSTRUCTION BUILDING7,0007,000  
ArmyMOFORT LEONARD WOODBRIGADE HEADQUARTERS12,20012,200  
ArmyMOFORT LEONARD WOODINFORMATION SYSTEMS FACILITY15,50015,500  
ArmyMOFORT LEONARD WOODTRAINING BARRACKS19,00019,000  
ArmyMOFORT LEONARD WOODBARRACKS29,00029,000  
ArmyMOFORT LEONARD WOODTRANSIENT ADVANCED TRAINEE BARRACKS, PH 229,00029,000  
ArmyNMWHITE SANDSBARRACKS29,00029,000  
ArmyNYU.S. MILITARY ACADEMYURBAN ASSAULT COURSE1,7001,700  
ArmyNYFORT DRUMINFANTRY SQUAD BATTLE COURSE8,2008,200  
ArmyNYFORT DRUMAIRCRAFT FUEL STORAGE COMPLEX14,60014,600  
ArmyNYFORT DRUMAIRCRAFT MAINTENANCE HANGAR16,50016,500  
ArmyNYFORT DRUMTRAINING AIDS CENTER18,50018,500  
ArmyNYFORT DRUMBRIGADE COMPLEX, PH 155,00055,000  
ArmyNYFORT DRUMTRANSIENT TRAINING BARRACKS55,00055,000  
ArmyNYFORT DRUMBATTALION COMPLEX61,00061,000  
ArmyNYU.S. MILITARY ACADEMYSCIENCE FACILITY, PH 2130,624130,624  
ArmyNYFORT DRUMRailhead Loading Area7,6007,600  
ArmyNCFORT BRAGGVEHICLE MAINTENANCE SHOP7,5007,500  
ArmyNCFORT BRAGGDINING FACILITY11,20011,200  
ArmyNCFORT BRAGGCOMPANY OPERATIONS FACILITIES12,60012,600  
ArmyNCFORT BRAGGSTAGING AREA COMPLEX14,60014,600  
ArmyNCFORT BRAGGMURCHISON ROAD RIGHT OF WAY ACQUISITION17,00017,000  
ArmyNCFORT BRAGGSTUDENT BARRACKS18,00018,000  
ArmyNCFORT BRAGGBRIGADE COMPLEX25,00025,000  
ArmyNCFORT BRAGGVEHICLE MAINTENANCE SHOP28,00028,000  
ArmyNCFORT BRAGGBATTALION COMPLEX33,00033,000  
ArmyNCFORT BRAGGBRIGADE COMPLEX41,00041,000  
ArmyNCFORT BRAGGBRIGADE COMPLEX50,00050,000  
ArmyNCFORT BRAGGCOMMAND AND CONTROL FACILITY53,00053,000  
ArmyOKMCALESTERIGLOO STORAGE, DEPOT LEVEL3,0003,000  
ArmyOKFORT SILLMUSEUM OPERATIONS SUPPORT BUILDING12,800–12,8000  
ArmyOKFORT SILLGENERAL PURPOSE STORAGE BUILDING13,80013,800  
ArmySCFORT JACKSONTRAINING AIDS CENTER17,00017,000  
ArmySCFORT JACKSONTRAINEE BARRACKS28,00028,000  
ArmySCFORT JACKSONTRAINEE BARRACKS COMPLEX, PH 146,00046,000  
ArmyTXFORT BLISSLIGHT DEMOLITION RANGE2,1002,100  
ArmyTXFORT BLISSURBAN ASSAULT COURSE2,8002,800  
ArmyTXFORT BLISSSQUAD DEFENSE RANGE3,0003,000  
ArmyTXFORT BLISSLIVE FIRE EXERCISE SHOOTHOUSE3,1503,150  
ArmyTXFORT BLISSHEAVY SNIPER RANGE3,5003,500  
ArmyTXFORT BLISSAUTOMATED MULTIPURPOSE MACHINE GUN RANGE6,7006,700  
ArmyTXFORT BLISSVEHICLE BRIDGE OVERPASS8,7008,700  
ArmyTXFORT BLISSINDOOR SWIMMING POOL15,50015,500  
ArmyTXFORT BLISSSCOUT/RECCE GUNNERY COMPLEX15,50015,500  
ArmyTXFORT BLISSTHAAD BATTERY COMPLEX17,50017,500  
ArmyTXFORT BLISSCOMPANY OPERATIONS FACILITIES18,50018,500  
ArmyTXFORT BLISSDIGITAL MULTIPURPOSE TRAINING RANGE22,00022,000  
ArmyTXFORT BLISSTRANSIENT TRAINING COMPLEX31,00031,000  
ArmyTXFORT HOODLIVE FIRE EXERCISE SHOOTHOUSE2,1002,100  
ArmyTXFORT HOODURBAN ASSAULT COURSE2,4502,450  
ArmyTXFORT HOODCONVOY LIVE FIRE3,2003,200  
ArmyTXFORT HOODCOMPANY OPERATIONS FACILITIES4,3004,300  
ArmyTXFORT HOODBRIGADE COMPLEX38,00038,000  
ArmyTXFORT HOODBATTALION COMPLEX40,00040,000  
ArmyTXFORT HOODUNMANNED AERIAL SYSTEM (UAS) HANGAR55,00055,000  
ArmyTXFORT SAM HOUSTONTRAINING AIDS CENTER6,2006,200  
ArmyTXFORT SAM HOUSTONSIMULATIONS CENTER16,00016,000  
ArmyVAFORT A.P. HILLKNOWN DISTANCE RANGE3,8003,800  
ArmyVAFORT A.P. HILLLIGHT DEMOLITION RANGE4,1004,100  
ArmyVAFORT A.P. HILLINDOOR FIRING RANGE6,2006,200  
ArmyVAFORT A.P. HILL1200 METER RANGE14,50014,500  
ArmyVAFORT A.P. HILLMOUT COLLECTIVE TRAINING FACILITY65,00065,000  
ArmyVAFORT EUSTISWARRIOR IN TRANSITION COMPLEX18,00018,000  
ArmyVAFORT LEECOMPANY OPERATIONS FACILITY4,9004,900  
ArmyVAFORT LEETRAINING AIDS CENTER5,8005,800  
ArmyVAFORT LEEAUTOMATED QUALIFICATION TRAINING RANGE7,7007,700  
ArmyVAFORT LEEMUSEUM OPERATIONS SUPPORT BUILDING30,000–30,0000  
ArmyWAYAKIMASNIPER FIELD FIRE RANGE3,7503,750  
ArmyWAFORT LEWISRAPPELLING TRAINING AREA5,3005,300  
ArmyWAFORT LEWISREGIONAL LOGISTIC SPT COMPLEX WAREHOUSE16,50016,500  
ArmyWAFORT LEWISBARRACKS COMPLEX40,00040,000  
ArmyWAFORT LEWISBARRACKS47,00047,000  
ArmyWAFORT LEWISREGIONAL LOGISTIC SUPPORT COMPLEX63,00063,000  
ArmyZUUNSPECIFIED WORLDWIDEMINOR CONSTRUCTION FY1123,00023,000  
ArmyZUUNSPECIFIED WORLDWIDEHOST NATION SUPPORT FY1128,00028,000  
ArmyZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN FY11221,63610,000231,636  
TOTAL, Army4,078,798–282,0003,796,798  
  
  
NavyALMOBILET–6 SOLO CAPABLE OUTLYING LANDING FIELD29,08229,082  
NavyAZYUMAVAN PAD COMPLEX RELOCATION15,59015,590  
NavyAZYUMAINTERMEDIATE MAINTENANCE ACTIVITY FACILITY21,48021,480  
NavyAZYUMASIMULATOR FACILITY36,06036,060  
NavyAZYUMAAIRCRAFT MAINTENANCE HANGAR40,60040,600  
NavyAZYUMAUTILITIES INFRASTRUCTURE UPGRADES44,32044,320  
NavyAZYUMAAIRCRAFT MAINTENANCE HANGAR63,28063,280  
NavyAZYUMACOMMUNICATIONS INFRASTRUCTURE UPGRADE63,73063,730  
NavyBISW ASIAOPERATIONS AND SUPPORT FACILITIES60,00260,002  
NavyBISW ASIAWATERFRONT DEVELOPMENT, PH 363,87163,871  
NavyBISW ASIANAVCENT AMMUNITION MAGAZINES89,28089,280  
NavyCACAMP PENDLETONSMALL ARMS MAGAZINE—EDSON RANGE3,7603,760  
NavyCACAMP PENDLETONMARINE CORPS ENERGY INITIATIVE9,9509,950  
NavyCACAMP PENDLETONNORTH REGION TERT TREAT PLANT (INCREMENTED)30,00030,000  
NavyCACAMP PENDLETONBEQ—LAS FLORES37,02037,020  
NavyCACAMP PENDLETONBEQ—13 AREA42,86442,864  
NavyCACAMP PENDLETONMALS–39 MAINTENANCE HANGAR EXPANSION48,23048,230  
NavyCACAMP PENDLETONTRUCK COMPANY OPERATIONS COMPLEX53,49053,490  
NavyCACAMP PENDLETONCNATT/FRS—AVIATION TRAINING AND BEQ66,11066,110  
NavyCACAMP PENDLETONCONVEYANCE/WATER TREATMENT100,700100,700  
NavyCACORONADOROTARY HANGAR67,16067,160  
NavyCAMIRAMARHANGAR 433,62033,620  
NavyCAMIRAMARPARKING APRON/TAXIWAY EXPANSION66,50066,500  
NavyCAMIRAMARAIRCRAFT MAINTENANCE HANGAR90,49090,490  
NavyCASAN DIEGOMARINE CORPS ENERGY INITIATIVE9,9509,950  
NavyCASAN DIEGOBEQ, HOMEPORT ASHORE75,34275,342  
NavyCASAN DIEGOBERTHING PIER 12 REPL & DREDGING, PH 1108,414108,414  
NavyCATWENTYNINE PALMSBEQ AND PARKING STRUCTURE53,15853,158  
NavyCNNSB NEW LONDONSubmarine Group 2 Headquarters12,93012,930  
NavyDJCAMP LEMONIERPAVE EXTERNAL ROADS3,8243,824  
NavyDJCAMP LEMONIERGENERAL WAREHOUSE7,3247,324  
NavyDJCAMP LEMONIERCAMP LEMONIER HQ FACILITY12,40712,407  
NavyDJCAMP LEMONIERHORN OF AFRICA JOINT OPERATIONS CENTER28,07628,076  
NavyFLNAVSUP PANAMA CITYLand Acquisition5,9605,960  
NavyFLTAMPAJCSE VEHICLE PAINT FACILITY2,3002,300  
NavyFLBLOUNT ISLANDCONTAINER STORAGE LOT4,9104,910  
NavyFLBLOUNT ISLANDCONTAINER STAGING AND LOADING LOT5,9905,990  
NavyFLBLOUNT ISLANDWASHRACK EXPANSION9,6909,690  
NavyFLBLOUNT ISLANDCONSOLIDATED WAREHOUSE FACILITY17,26017,260  
NavyFLBLOUNT ISLANDHARDSTAND EXTENSION17,93017,930  
NavyFLBLOUNT ISLANDPAINT AND BLAST FACILITY18,84018,840  
NavyGAKINGS BAYWATERFRONT EMERGENCY POWER15,66015,660  
NavyGAKINGS BAYSECURITY ENCLAVE & VEHICLE BARRIERS45,00445,004  
NavyHICAMP SMITHPHYSICAL FITNESS CENTER29,96029,960  
NavyHIKANEOHE BAYWATERFRONT OPERATIONS FACILITY19,13019,130  
NavyHIKANEOHE BAYBACHELOR ENLISTED QUARTERS90,53090,530  
NavyHIPEARL HARBORCTR FOR DISASTER MGT/HUMANITARIAN ASSISTANCE9,1409,140  
NavyHIPEARL HARBORJOINT POW/MIA ACCOUNTING COMMAND99,32899,328  
NavyHIPEARL HARBORWelding School Shop Consolidation8,5008,500  
NavyHIPACIFIC MISSILE RANGE FACILITYReplace North Loop Electrical Distribution System9,1009,100  
NavyHIPEARL HARBORPre-Fab Bridge Nohili Ditch3,5603,560  
NavyHIPEARL HARBORFire Station, West Loch9,0849,084  
NavyJAATSUGIMH–60R/S TRAINER FACILITY6,9086,908  
NavyMLGUAMAPRA HARBOR WHARVES IMP. (PH 1, INC)40,00040,000  
NavyMLGUAMDEFENSE ACCESS ROAD IMPROVEMENTS66,73066,730  
NavyMLGUAMAAFB NORTH RAMP UTILITIES (PH 1, INC 2)79,350–79,3500  
NavyMLGUAMAAFB NORTH RAMP PARKING (PH 1, INC 2)93,588–93,5880  
NavyMLGUAMFINEGAYAN SITE PREP AND UTILITIES147,210–147,2100  
NavyMDINDIAN HEADAGILE CHEMICAL FACILITY, PH 234,23834,238  
NavyMDPATUXENT RIVERBROAD AREA MARITIME SURVEILLANCE T & E FACILITY42,21142,211  
NavyMDNSWC, INDIAN HEADAdvanced Energetics Research Lab Complex Phase 212,81012,810  
NavyMEPORTSMOUTHConsolidation of Structural Shops17,24017,240  
NavyMSNCBC GULFPORTBranch Health Clinic11,87011,870  
NavyNCCAMP LEJEUNEMESS HALL ADDITION—COURTHOUSE BAY2,5532,553  
NavyNCCAMP LEJEUNEEOD ADDITION—2ND MARINE LOGISTICS GROUP7,4207,420  
NavyNCCAMP LEJEUNEMARINE CORPS ENERGY INITIATIVE9,9509,950  
NavyNCCAMP LEJEUNEARMORY—II MEF-WALLACE CREEK12,28012,280  
NavyNCCAMP LEJEUNEMOTOR TRANSPORTATION/COMM. MAINT. FACILITY18,47018,470  
NavyNCCAMP LEJEUNEMESS HALL—FRENCH CREEK25,96025,960  
NavyNCCAMP LEJEUNEMAINTENANCE/OPS COMPLEX—2ND ANGLICO36,10036,100  
NavyNCCAMP LEJEUNEBEQ—COURTHOUSE BAY40,78040,780  
NavyNCCAMP LEJEUNEBEQ—COURTHOUSE BAY42,33042,330  
NavyNCCAMP LEJEUNEBEQ—FRENCH CREEK43,64043,640  
NavyNCCAMP LEJEUNEBEQ—WALLACE CREEK NORTH46,29046,290  
NavyNCCAMP LEJEUNEBEQ—CAMP JOHNSON46,55046,550  
NavyNCCAMP LEJEUNEBEQ—WALLACE CREEK51,66051,660  
NavyNCCAMP LEJEUNEBEQ—RIFLE RANGE55,35055,350  
NavyNCCAMP LEJEUNEUTILITY EXPANSION—FRENCH CREEK56,05056,050  
NavyNCCAMP LEJEUNEUTILITY EXPANSION—HADNOT POINT56,47056,470  
NavyNCCAMP LEJEUNEHANGAR73,01073,010  
NavyNCCAMP LEJEUNEMAINTENANCE HANGAR (HMLA)74,26074,260  
NavyNCCAMP LEJEUNE2ND INTEL BN MAINTENANCE/OPS COMPLEX90,27090,270  
NavyNCCHERRY POINT MCASMARINERS BAY LAND ACQUISITION—BOGUE3,7903,790  
NavyNCCHERRY POINT MCASSTATION INFRASTRUCTURE UPGRADES5,8005,800  
NavyNCCHERRY POINT MCASMISSILE MAGAZINE13,42013,420  
NavyNCCHERRY POINT MCASBEQ42,50042,500  
NavyPANAVAL SUPPORT ACTIVITY MECHANICSBURGNorth Gate Security Improvements5,9305,930  
NavyPANAVSUPPACT MECHANICSBURGQuiet Propulsion Load House7,6307,630  
NavyRINEWPORTELECTROMAGNETIC SENSOR FACILITY27,00727,007  
NavyRINEWPORTSubmarine Payloads Integration Laboratory12,17012,170  
NavyRINEWPORTGate Improvements4,9504,950  
NavySCBEAUFORTPHYSICAL FITNESS CENTER15,43015,430  
NavySCBEAUFORTAICUZ LAND ACQUISITION21,19021,190  
NavySCBEAUFORTTRAINING AND SIMULATOR FACILITY46,24046,240  
NavySCBEAUFORTAIRCRAFT HANGAR—VMFAT–50246,55046,550  
NavySPROTAAIR TRAFFIC CONTROL TOWER23,19023,190  
NavyVANORFOLKPIERS 9 AND 10 UPGRADES FOR DDG 10002,4002,400  
NavyVANORFOLKPIER 1 UPGRADES TO BERTH USNS COMFORT10,03510,035  
NavyVAQUANTICOACADEMIC FACILITY ADDITION—SNCOA12,08012,080  
NavyVAQUANTICOBACHELOR ENLISTED QUARTERS—WTBN37,81037,810  
NavyVAQUANTICORESEARCH CENTER ADDITION—MCU37,92037,920  
NavyVAQUANTICOSTUDENT OFFICER QUARTERS—TBS55,82255,822  
NavyVAPORTSMOUTHSHIP REPAIR PIER REPLACEMENT (INC)100,000100,000  
NavyVADAHLGREN NSWCBuilding 1200-Missile Support Facility Replacement Phase 19,7309,730  
NavyWABANGORLIMITED AREA EMERGENCY POWER15,81015,810  
NavyWABANGORCSDS–5 LABORATORY EXPANSION, PH 116,17016,170  
NavyWABREMERTONLIMITED AREA PRODUCT/STRG CMPLX (INC)19,11619,116  
NavyWABANGORWATERFRONT RESTRICTED AREA EMERGENCY POWER24,91324,913  
NavyZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION20,87720,877  
NavyZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN120,05020,000140,050  
TOTAL, Navy and Marine Corps3,879,104–168,6843,710,420  
  
  
Naval ResCATWENTYNINE PALMS, CALIFORNIATANK VEHICLE MAINTENANCE FACILITY5,9915,991  
Naval ResLANEW ORLEANSJOINT AIR TRAFFIC CONTROL FACILITY16,28116,281  
Naval ResVAWILLIAMSBURGNAVY ORDNANCE CARGO LOGISTICS TRAINING COMPLEX21,34621,346  
Naval ResWAYAKIMAMARINE CORPS RESERVE CENTER13,84413,844  
Naval ResZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN1,8571,857  
Naval ResZUUNSPECIFIED WORLDWIDEMCNR UNSPECIFIED MINOR CONSTRUCTION2,2382,238  
TOTAL, Navy Reserve61,557061,557  
  
  
DWDCBOLLING AIR FORCE BASEREPLACE PARKING STRUCTURE, PHASE 13,0003,000  
DWILSCOTT AIR FORCE BASEFIELD COMMAND FACILITY UPGRADE1,3881,388  
DWPADEF DISTRIBUTION DEPOT NEW CUMBERLANDREPLACE HEADQUARTERS FACILITY96,00096,000  
DWCAPOINT MUGUAIRCRAFT DIRECT FUELING STATION3,1003,100  
DWJAMISAWA ABHYDRANT FUEL SYSTEM31,000–31,0000  
DWUKRAF MILDENHALLRPL HYDRANT FUEL DISTRIBUTION SYSTEM15,90015,900  
DWCAPOINT LOMA ANNEXREPLACE STORAGE FACILITY INCR 320,00020,000  
DWHIHICKAM AFBALTER FUEL STORAGE TANKS8,5008,500  
DWIDMOUNTAIN HOME AFBREPLACE POL FUEL STORAGE TANKS27,50027,500  
DWMDANDREWS AFBREPLACE FUEL STORAGE & DISTRIBUTION FACILITY14,00014,000  
DWGAHUNTER ANGSFUEL UNLOAD FACILITY2,4002,400  
DWJAKADENA ABINSTALL FUEL FILTERS-SEPARATORS3,0003,000  
DWVACRANEY ISLANDREPLACE FUEL PIER58,00058,000  
DWOHCOLUMBUSREPLACE PUBLIC SAFETY FACILITY7,4007,400  
DWBEBRUSSELSREPLACE SHAPE MS/HS67,31167,311  
DWGAFORT BENNINGDEXTER ELEMENTARY SCHOOL CONSTRUCT GYM2,8002,800  
DWGYPANZER KASERNEREPLACE BOEBLINGEN HS48,96848,968  
DWNYU.S. MILITARY ACADEMYWEST POINT MS ADD/ALT27,96027,960  
DWNCCAMP LEJEUNETARAWA TERRACE I ES REPLACE SCHOOL16,64616,646  
DWNCFORT BRAGGMURRAY ES REPLACE SCHOOL22,00022,000  
DWNCFORT BRAGGMCNAIR ES—REPLACE SCHOOL23,08623,086  
DWPRFORT BUCHANANANTILLES ES/IS—REPLACE SCHOOL58,70858,708  
DWUKROYAL AIR FORCE ALCONBURYALCONBURY ES REPLACEMENT30,30830,308  
DWVAQUANTICONEW CONSOLIDATED ELEMETARY SCHOOL47,35547,355  
DWUKMENWITH HILL STATIONMHS PSC CONSTRUCTION—GENERATORS 10 & 112,0002,000  
DWMDFORT MEADENORTH CAMPUS UTILITY PLANT, INC 1219,360–54,107165,253  
DWQAAL UDEID, QATARQATAR WAREHOUSE1,9611,961  
DWUTCAMP WILLIAMSCNCI DATA CENTER, INC 2398,358398,358  
DWGAAUGUSTANSA/CSS GEORGIA TRAINING FACILITY12,85512,855  
DWAZYUMASOF MILITARY FREE FALL SIMULATOR8,9778,977  
DWCOFORT CARSONSOF TACTICAL UNMANNED AERIAL VEHICLE HANGAR3,7173,717  
DWFLEGLIN AFBSOF GROUND SUPPORT BATTALION DETACHMENT6,0306,030  
DWGAFORT BENNINGSOF MWD KENNEL COMPLEX3,6243,624  
DWGAHUNTER ARMY AIRFIELDSOF TEMF EXPANSION3,3183,318  
DWGAFORT BENNINGSOF COMPANY SUPPORT FACILITY20,44120,441  
DWHIPEARL HARBORNSWG3 COMMAND AND OPERATIONS FACILITY28,80428,804  
DWKYFORT CAMPBELLSOF BATTALION OPS COMPLEX38,09538,095  
DWKYFORT CAMPBELLLandgraf Hangar Addition, 160th SOAR3,6003,600  
DWNMCANNON AFBSOF HANGAR/AMU (MC–130J)24,62224,622  
DWNMCANNON AFBSOF AIRCRAFT PARKING APRON (MC–130J)12,63612,636  
DWNMCANNON AFBSOF C–130 PARKING APRON, PH 126,00626,006  
DWNMCANNON AFBSOF OPERATIONS AND TRAINING COMPLEX39,67439,674  
DWNMCANNON AFBSOF ADD/ALT SIMULATOR FACILITY FOR MC–13013,28713,287  
DWNCFORT BRAGGSOF OPERATIONAL COMMUNICATIONS FACILITY11,00011,000  
DWNCFORT BRAGGSOF ADMIN/COMPANY OPERATIONS10,34710,347  
DWNCFORT BRAGGSOF OPERATIONS ADDITIONS15,79515,795  
DWNCFORT BRAGGSOF JOINT INTELLIGENCE BRIGADE FACILITY32,00032,000  
DWNCFORT BRAGGSOF C4 FACILITY—JSOC41,00041,000  
DWNCFORT BRAGGSOF OPERATIONS SUPPORT FACILITY13,46513,465  
DWNCFORT BRAGGSOF Baffle Containment for Range 19C7,2007,200  
DWNCFORT BRAGGSOF Medical Support Addition3,8893,889  
DWMSSTENNIS SPACE CENTERSOF Western Maneuver Area, Ph 29,0009,000  
DWMSSTENNIS SPACE CENTERSOF Western Maneuver Area, Ph 38,0008,000  
DWMDBETHESDA NAVAL HOSPITALNNMC PARKING EXPANSION17,10017,100  
DWMDFORT DETRICKINFORMATION SERVICES FACILITY EXPANSION4,3004,300  
DWVAFORT BELVOIRDENTAL CLINIC REPLACEMENT6,3006,300  
DWMAHANSCOM AFBMENTAL HEALTH CLINIC ADDITION2,9002,900  
DWWAFORT LEWISPREVENTIVE MEDICINE FACILITY8,4008,400  
DWKRCAMP CARROLLHEALTH/DENTAL CLINIC REPLACEMENT19,500–19,5000  
DWNMWHITE SANDSHEALTH AND DENTAL CLINICS22,90022,900  
DWGYVILSECKHEALTH CLINIC ADD/ALT34,80034,800  
DWGAFORT STEWARTHEALTH CLINIC ADDTION/ALTERATION35,10035,100  
DWGYKATTERBACHHEALTH/DENTAL CLINIC REPLACEMENT37,10037,100  
DWMDFORT DETRICKCONSOLIDATED LOGISTICS FACILITY23,10023,100  
DWGUAGANA NAVAL AIR STATIONHOSPITAL REPLACEMENT, INC 270,00070,000  
DWTXFORT BLISSHOSPITAL REPLACEMENT INC 2147,100147,100  
DWTXLACKLAND AFBAMBULATORY CARE CENTER, PH 2 INC 1162,500–42,500120,000  
DWMDBETHESDA NAVAL HOSPITALTRANSIENT WOUNDED WARRIOR LODGING62,90062,900  
DWMDFORT DETRICKNIBC SECURITY FENCING AND EQUIPMENT2,7002,700  
DWMDFORT DETRICKSUPPLEMENTAL WATER STORAGE3,7003,700  
DWMDFORT DETRICKWATER TREATMENT PLANT REPAIR & SUPPLEMENT11,90011,900  
DWMDFORT DETRICKUSAMRIID STAGE I, INC 517,40017,400  
DWMDABERDEEN PROVING GROUNDUSAMRICD REPLACEMENT, INC 3105,000105,000  
DWZUUNSPECIFIED WORLDWIDECONTINGENCY CONSTRUCTION10,00010,00020,000  
DWZUUNSPECIFIED WORLDWIDEENERGY CONSERVATION IMPROVEMENT PROGRAM120,000170,000290,000  
DWBEBRUSSELSNATO HEADQUARTERS FACILITY31,86331,863  
DWVAPENTAGONPOWER PLANT MODERNIZATION, PH 351,92851,928  
DWVAPENTAGONSECURE ACCESS LANE-REMOTE VEHICLE SCREENING4,9234,923  
DWVAPENTAGONPENTAGON METRO & CORRIDOR 8 SCREENING FACILITY6,4736,473  
DWZUVARIOUS WORLDWIDEPLANNING AND DESIGN79,76379,763  
DWZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN1,9881,988  
DWZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN28,23928,239  
DWZUVARIOUS WORLDWIDEPLANNING AND DESIGN30,83630,836  
DWZUVARIOUS WORLDWIDEPLANNING AND DESIGN230,300230,300  
DWZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN54,22120,00074,221  
DWZUUNSPECIFIED WORLDWIDEPLANNING AND DESIGN6,2706,270  
DWZUVARIOUS WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION5,2585,258  
DWZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION13,84113,841  
DWZUVARIOUS WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION7,6637,663  
DWZUUNSPECIFIED WORLDWIDEEXERCISE RELATED CONSTRUCTION8,2108,210  
DWZUUNSPECIFIED WORLDWIDEMINOR CONSTRUCTION4,8844,884  
DWZUUNSPECIFIED WORLDWIDEUNSPECIFIED MINOR CONSTRUCTION3,0003,000  
TOTAL, Defense-Wide3,118,06284,5823,202,644  
  
  
FHIFZUUNSPECIFIED WORLDWIDEFAMILY HOUSING IMPROVEMENT FUND1,0961,096  
TOTAL, Family Housing Improvement Fund1,09601,096  
  
  
NATO SIPZUNATO SECURITY INVESTMENT PROGRAMNATO SECURITY INVESTMENT PROGRAM258,884258,884  
TOTAL, NATO Security Investment Fund258,8840258,884  
  
  
HAPZUUNSPECIFIED WORLDWIDEHOMEOWERS ASSISTANCE PROGRAM16,51516,515  
TOTAL, Homeowners Assistance Program16,515016,515  
  
  
FHOps, AFZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT89,24589,245  
FHOps, AFZUUNSPECIFIED WORLDWIDEFURNISHINGS ACCOUNT35,39935,399  
FHOps, AFZUUNSPECIFIED WORLDWIDEMANAGEMENT ACCOUNT1,5611,561  
FHOps, AFZUUNSPECIFIED WORLDWIDEMANAGEMENT ACCOUNT54,63354,633  
FHOps, AFZUUNSPECIFIED WORLDWIDEMISCELLANEOUS ACCOUNT1,7101,710  
FHOps, AFZUUNSPECIFIED WORLDWIDESERVICES ACCOUNT19,97419,974  
FHOps, AFZUUNSPECIFIED WORLDWIDELEASING95,14395,143  
FHOps, AFZUUNSPECIFIED WORLDWIDELEASING ACCOUNT528528  
FHOps, AFZUUNSPECIFIED WORLDWIDEMAINTENANCE (RPMA & RPMC)159,725159,725  
FHOps, AFZUUNSPECIFIED WORLDWIDEMAINTENANCE ACCOUNT1,9711,971  
FHOps, AFZUUNSPECIFIED WORLDWIDEHOUSING PRIVATIZATION53,90353,903  
TOTAL, Family Housing, O&M, Air Force513,7920513,792  
  
  
FHCon, AFZUUNSPECIFIED WORLDWIDECLASSIFIED PROJECT5050  
FHCon, AFZUUNSPECIFIED WORLDWIDECONSTRUCTION IMPROVMENTS73,75073,750  
FHCon, AFZUUNSPECIFIED WORLDWIDEPLANNING & DESIGN4,2254,225  
TOTAL, Family Housing, Construction, Air Force78,025078,025  
  
  
FHCon, ArmyAKFORT WAINWRIGHTFAMILY HOUSING REPLACEMENT CONSTRUCTION (110 UNITS)21,00021,000  
FHCon, ArmyGYBAUMHOLDERFAMILY HOUSING REPLACEMENT CONSTRUCTION (64 UNITS)34,32934,329  
FHCon, ArmyZUUNSPECIFIED WORLDWIDECONSTRUCTION IMPROVEMENTS (235 UNITS)35,00035,000  
FHCon, ArmyZUUNSPECIFIED WORLDWIDEFAMILY HOUSING P&D2,0402,040  
TOTAL, Family Housing, Construction, Army92,369092,369  
  
  
FHOps, ArmyZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT69,65569,655  
FHOps, ArmyZUUNSPECIFIED WORLDWIDEMISCELLANEOUS ACCOUNT1,2011,201  
FHOps, ArmyZUUNSPECIFIED WORLDWIDEOPERATIONS96,14296,142  
FHOps, ArmyZUUNSPECIFIED WORLDWIDELEASING203,184203,184  
FHOps, ArmyZUUNSPECIFIED WORLDWIDEMAINTENANCE OF REAL PROPERTY120,899120,899  
FHOps, ArmyZUUNSPECIFIED WORLDWIDEPRIVATIZATION SUPPORT COSTS27,05927,059  
TOTAL, Family Housing, O&M, Army518,1400518,140  
  
  
FHOps, DWZUUNSPECIFIED WORLDWIDEFURNISHINGS ACCOUNT4,5014,501  
FHOps, DWZUUNSPECIFIED WORLDWIDELEASING34,12434,124  
FHOps, DWZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT297297  
FHOps, DWZUUNSPECIFIED WORLDWIDEFURNISHINGS ACCOUNT1818  
FHOps, DWZUUNSPECIFIED WORLDWIDEMANAGEMENT ACCOUNT365365  
FHOps, DWZUUNSPECIFIED WORLDWIDESERVICES ACCOUNT2929  
FHOps, DWZUUNSPECIFIED WORLDWIDEMAINTENANCE OF REAL PROPERTY707707  
FHOps, DWZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT1010  
FHOps, DWZUUNSPECIFIED WORLDWIDEOPERATIONS5050  
FHOps, DWZUUNSPECIFIED WORLDWIDELEASING10,29310,293  
FHOps, DWZUUNSPECIFIED WORLDWIDEMAINTENANCE OF REAL PROPERTY7070  
TOTAL, Family Housing, O&M, Defense-Wide50,464050,464  
  
  
FHCon, NavyGBGUANTANAMO BAYREPL GTMO HOUSING37,16937,169  
FHCon, NavyZUUNSPECIFIED WORLDWIDEIMPROVEMENTS146,020146,020  
FHCon, NavyZUUNSPECIFIED WORLDWIDEDESIGN3,2553,255  
TOTAL, Family Housing, Construction, Navy186,4440186,444  
  
FHOps, NavyZUUNSPECIFIED WORLDWIDEUTILITIES ACCOUNT59,91959,919  
FHOps, NavyZUUNSPECIFIED WORLDWIDEFURNISHINGS ACCOUNT14,47814,478  
FHOps, NavyZUUNSPECIFIED WORLDWIDEMANAGEMENT ACCOUNT63,55163,551  
FHOps, NavyZUUNSPECIFIED WORLDWIDEMISCELLANEOUS ACCOUNT464464  
FHOps, NavyZUUNSPECIFIED WORLDWIDESERVICES ACCOUNT16,79016,790  
FHOps, NavyZUUNSPECIFIED WORLDWIDELEASING97,48497,484  
FHOps, NavyZUUNSPECIFIED WORLDWIDEMAINTENANCE OF REAL PROPERTY87,13487,134  
FHOps, NavyZUUNSPECIFIED WORLDWIDEPRIVATIZATION SUPPORT COSTS26,52626,526  
TOTAL, Family Housing, O&M, Navy366,3460366,346  
  
  
GRAND TOTAL16,032,609–12,39616,020,213     
 
 
 
SEC. 4502. BASE REALIGNMENT AND CLOSURE ROUND PROJECT LISTING.     
 
  
BASE REALIGNMENT AND CLOSURE ROUND PROJECT LISTING (In Thousands of Dollars)  
AccountLocationProject TitleFY 2011 RequestSenate Authorized   
 
Air ForceWORLDWIDE UNSPECIFIEDCOMM ADD 3: GALENA FOL, AK14,09614,096  
Air ForceWORLDWIDE UNSPECIFIEDDON–84: JRB WILLOW GROVE & CAMBRIA REG AP1,0271,027  
Air ForceWORLDWIDE UNSPECIFIEDE&T–14: JNT CTR EXCEL RELIGIOUS TRNG & ED1010  
Air ForceWORLDWIDE UNSPECIFIEDE&T–52: JSF INITIAL FLIGHT TRAINING SITE707707  
Air ForceWORLDWIDE UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS2,4552,455  
Air ForceWORLDWIDE UNSPECIFIEDH&SA–132: MISC AF/NG HQS LEASED LOCATIONS3,4413,441  
Air ForceWORLDWIDE UNSPECIFIEDH&SA–145: ACT/RES PERS & RECRUIT CTRS-USA2,8592,859  
Air ForceWORLDWIDE UNSPECIFIEDH&SA–31: CIV PERS OFCS—FT RICHARDSON2,9832,983  
Air ForceWORLDWIDE UNSPECIFIEDH&SA–99: DEFENSE/MILDEP ADJUDICATION ACT994994  
Air ForceWORLDWIDE UNSPECIFIEDMED–16: SAN ANTONIO REGIONAL MED CTR, TX2,6682,668  
Air ForceWORLDWIDE UNSPECIFIEDMED–54: INPATIENT SVS TO CLINIC-GRT LAKES9090  
Air ForceWORLDWIDE UNSPECIFIEDMED–57: BROOKS CITY BASE, TX32,21832,218  
Air ForceWORLDWIDE UNSPECIFIEDPROGRAM MANAGEMENT VARIOUS LOCATIONS10,08310,083  
Air ForceWORLDWIDE UNSPECIFIEDTECH–9: DEFENSE RESEARCH SERVICE LED LABS28,45828,458  
Air ForceWORLDWIDE UNSPECIFIEDUSA–40: 7TH SFG TO EGLIN AFB1010  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–111: CAPITAL AGS, SPRINGFIELD, IL1,4471,447  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–112: RICHMOND AGS SANDSTON, VA1,1921,192  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–113: HILL AFB, UT101101  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–114: CANNON AFB, NM1,2671,267  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–117: GRAND FORKS AFB, ND3,2823,282  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–11: ONIZUKA AFS, CA6,9866,986  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–120: ROBINS AFB, GA317317  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–121: NIAGARA FALLS ARS, NY1010  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–122: POPE AFB, NC22  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–128: BOISE AIR TERMINAL AGS, ID150150  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–129: MARTIN STATE APT AGS, MD190190  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–33: BRADLEY IAP, AGS, CT711711  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–36: FORT SMITH MAP AGS, AR140140  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–44: OTIS ANGB, MA472472  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–47: SPRINGFIELD-BECKLEY MPT AGS, OH1,6361,636  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–49: W. K. KELLOGG AGS5858  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–50: ELLINGTON FIELD AGS, TX407407  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–54: MOUNTAIN HOME AFB, ID1616  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–55: NAS NEW ORLEANS ARS, LA9090  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–60: NASHVILLE IAP AGS, TN1,4021,402  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–63: ANDREWS AFB, MD1,6731,673  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–66: MANSFIELD LAHM MAP AGS, OH107107  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–77: KEY FIELD AGS, MS724724  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–79: PORTLAND IAP AGS, OR178178  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–81: BEALE AFB, CA957957  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–84: FAIRCHILD AFB, WA122122  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–89: KULIS AGS, AK844844  
Air ForceWORLDWIDE UNSPECIFIEDUSAF–99: LACKLAND AFB, TX4040  
Air ForceWORLDWIDE UNSPECIFIEDUSAF083: MARCH ARB, CA635635  
ArmyWORLDWIDE UNSPECIFIEDDON–165: MCLB BARSTOW, CA5959  
ArmyWORLDWIDE UNSPECIFIEDE&T–29: PRIME POWER SCHOOL1,2501,250  
ArmyWORLDWIDE UNSPECIFIEDE&T–61: NET FIRES CENTER2,9952,995  
ArmyWORLDWIDE UNSPECIFIEDE&T–64: COMBAT SERVICE SUPPORT CENTER53,33553,335  
ArmyWORLDWIDE UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS1,9101,910  
ArmyWORLDWIDE UNSPECIFIEDH&SA–132: MISC AF/NG HQS LEASED LOCATIONS805805  
ArmyWORLDWIDE UNSPECIFIEDH&SA–135: CORRECTIONS-FT LEAVENWORTH, KS328328  
ArmyWORLDWIDE UNSPECIFIEDH&SA–145: ACT/RES PERS & RECRUIT CTRS-USA21,37821,378  
ArmyWORLDWIDE UNSPECIFIEDH&SA–14: TRANSPORTATION COMMAND COMPONENTS392392  
ArmyWORLDWIDE UNSPECIFIEDH&SA–53: MISC DOD/DEF AGS/FOA LEASED LOCS448448  
ArmyWORLDWIDE UNSPECIFIEDH&SA–65: ARMY TEST & EVALUATION CMND HQS28,82828,828  
ArmyWORLDWIDE UNSPECIFIEDH&SA–69: MISC ARMY LEASED LOCATIONS77,38477,384  
ArmyWORLDWIDE UNSPECIFIEDH&SA–71: NEW DEFENSE MEDIA AGENCY1,5541,554  
ArmyWORLDWIDE UNSPECIFIEDH&SA–92: ARMY HQS & OTHER FOAS49,81549,815  
ArmyWORLDWIDE UNSPECIFIEDH&SA–99: DEFENSE/MILDEP ADJUDICATION ACT7,3437,343  
ArmyWORLDWIDE UNSPECIFIEDIND–106: KANSAS ARMY AMMUNITION PLANT, KS21,92721,927  
ArmyWORLDWIDE UNSPECIFIEDIND–110: MISSISSIPPI ARMY AMMO PLANT, MS1,2841,284  
ArmyWORLDWIDE UNSPECIFIEDIND–112: RIVER BANK ARMY AMMO PLANT, CA5,6405,640  
ArmyWORLDWIDE UNSPECIFIEDIND–117: DESERET CHEMICAL DEPOT, UT4,5784,578  
ArmyWORLDWIDE UNSPECIFIEDIND–119: NEWPORT CHEMICAL DEPOT, IN5,8365,836  
ArmyWORLDWIDE UNSPECIFIEDIND–120: UMATILLA CHEMICAL DEPOT, OR11,22911,229  
ArmyWORLDWIDE UNSPECIFIEDIND–122: LONE STAR ARMY AMMO PLANT, TX21,75521,755  
ArmyWORLDWIDE UNSPECIFIEDIND–83B: NWS SEAL BEACH, CA1414  
ArmyWORLDWIDE UNSPECIFIEDMED–28: JNT CTRS EXCEL CHEM/BIO & MED R&DA15,40515,405  
ArmyWORLDWIDE UNSPECIFIEDMED–2: WALTER REED NMMC, BETHESDA, MD88,81588,815  
ArmyWORLDWIDE UNSPECIFIEDPROGRAM MANAGEMENT VARIOUS LOCATIONS30,44930,449  
ArmyWORLDWIDE UNSPECIFIEDS&S–35: DLR PROCUREMENT MGMT CONSOLIDATION66,12566,125  
ArmyWORLDWIDE UNSPECIFIEDTECH–18B: INTEGRATED W&A GUNS & AMMO SITE3,3123,312  
ArmyWORLDWIDE UNSPECIFIEDTECH–5: EST ROTARY WING RDAT&E CTR—ARMY10,18210,182  
ArmyWORLDWIDE UNSPECIFIEDTECH–9: DEFENSE RESEARCH SERVICE LED LABS2,8852,885  
ArmyWORLDWIDE UNSPECIFIEDUSA–113: FORT MONROE, VA37,69837,698  
ArmyWORLDWIDE UNSPECIFIEDUSA–114: RC TRANSFORMATION IN HI2,3902,390  
ArmyWORLDWIDE UNSPECIFIEDUSA–121: FORT GILLEM, GA28,41828,418  
ArmyWORLDWIDE UNSPECIFIEDUSA–131: USAR COMMAND AND CONTROL -SE295295  
ArmyWORLDWIDE UNSPECIFIEDUSA–143: RC TRANSFORMATION IN GA754754  
ArmyWORLDWIDE UNSPECIFIEDUSA–158: RC TRANSFORMATION IN RI1,1441,144  
ArmyWORLDWIDE UNSPECIFIEDUSA–164: RC TRANSFORMATION IN DE1,4101,410  
ArmyWORLDWIDE UNSPECIFIEDUSA–166: USAR COMMAND AND CONTROL—NW1,7841,784  
ArmyWORLDWIDE UNSPECIFIEDUSA–167: USAR COMMAND AND CONTROL—NE407407  
ArmyWORLDWIDE UNSPECIFIEDUSA–171: RC TRANSFORMATION IN NC190190  
ArmyWORLDWIDE UNSPECIFIEDUSA–178: RC TRANSFORMATION IN LA4343  
ArmyWORLDWIDE UNSPECIFIEDUSA–184: RC TRANSFORMATION IN OR3,1553,155  
ArmyWORLDWIDE UNSPECIFIEDUSA–200: RC TRANSFORMATION IN WI1616  
ArmyWORLDWIDE UNSPECIFIEDUSA–210: RC TRANSFORMATION IN ND3535  
ArmyWORLDWIDE UNSPECIFIEDUSA–219: RC TRANSFORMATION IN NH558558  
ArmyWORLDWIDE UNSPECIFIEDUSA–222: FORT MCPHERSON, GA98,97998,979  
ArmyWORLDWIDE UNSPECIFIEDUSA–223: FORT MONMOUTH, NJ126,356126,356  
ArmyWORLDWIDE UNSPECIFIEDUSA–224: FORT HOOD, TX3,3613,361  
ArmyWORLDWIDE UNSPECIFIEDUSA–225: RC TRANSFORMATION IN TX3,4513,451  
ArmyWORLDWIDE UNSPECIFIEDUSA–228: RC TRANSFORMATION IN AR4,1914,191  
ArmyWORLDWIDE UNSPECIFIEDUSA–229: RC TRANSFORMATION IN OK11  
ArmyWORLDWIDE UNSPECIFIEDUSA–231: RC TRANSFORMATION IN WV2,0242,024  
ArmyWORLDWIDE UNSPECIFIEDUSA–232: RC TRANSFORMATION IN WA4040  
ArmyWORLDWIDE UNSPECIFIEDUSA–233: RC TRANSFORMATION IN AL3,8233,823  
ArmyWORLDWIDE UNSPECIFIEDUSA–234: RC TRANSFORMATION IN PR11,56611,566  
ArmyWORLDWIDE UNSPECIFIEDUSA–235: RC TRANSFORMATION IN MI132132  
ArmyWORLDWIDE UNSPECIFIEDUSA–236: RC TRANSFORMATION IN CT4,0924,092  
ArmyWORLDWIDE UNSPECIFIEDUSA–238: RC TRANSFORMATION IN TN1,0411,041  
ArmyWORLDWIDE UNSPECIFIEDUSA–239: RC TRANSFORMATION IN VT1,5771,577  
ArmyWORLDWIDE UNSPECIFIEDUSA–241: RC TRANSFORMATION IN NE834834  
ArmyWORLDWIDE UNSPECIFIEDUSA–243: MANEUVER TRAINING101,927101,927  
ArmyWORLDWIDE UNSPECIFIEDUSA–244: RC TRANSFORMATION IN IA1,4791,479  
ArmyWORLDWIDE UNSPECIFIEDUSA–245: RC TRANSFORMATION IN IL5959  
ArmyWORLDWIDE UNSPECIFIEDUSA–246: RC TRANSFORMATION IN IN135135  
ArmyWORLDWIDE UNSPECIFIEDUSA–247: RC TRANSFORMATION IN AZ2,5522,552  
ArmyWORLDWIDE UNSPECIFIEDUSA–250: RC TRANSFORMATION IN MT944944  
ArmyWORLDWIDE UNSPECIFIEDUSA–251: RC TRANSFORMATION IN MT1,9221,922  
ArmyWORLDWIDE UNSPECIFIEDUSA–253: RC TRANSFORMATION IN PA6,6636,663  
ArmyWORLDWIDE UNSPECIFIEDUSA–36: RED RIVER ARMY DEPOT6,4756,475  
ArmyWORLDWIDE UNSPECIFIEDUSA–40: ARMY MODULAR TRANSFORMATION1,6601,660  
ArmyWORLDWIDE UNSPECIFIEDUSA–63: U.S. ARMY GARRISON (SELFRIDGE)1,1821,182  
ArmyWORLDWIDE UNSPECIFIEDUSA–76: RC TRANSFORMATION IN NJ1,6371,637  
ArmyWORLDWIDE UNSPECIFIEDUSA–221: OPERATIONAL ARMY (LGBDS)8,7608,760  
NavyWORLDWIDE UNSPECIFIEDDON–100: PLANNING, DESIGN AND MANAGEMENT24,29424,294  
NavyWORLDWIDE UNSPECIFIEDDON–101: VARIOUS LOCATIONS4,3604,360  
NavyWORLDWIDE UNSPECIFIEDDON–113: NMCRC AKRON, OH1,1751,175  
NavyWORLDWIDE UNSPECIFIEDDON–115: NMCRC MADISON, WI1,0221,022  
NavyWORLDWIDE UNSPECIFIEDDON–126: NSCS, ATHENS, GA1,8741,874  
NavyWORLDWIDE UNSPECIFIEDDON–129: NMCRC TULSA940940  
NavyWORLDWIDE UNSPECIFIEDDON–138: NAS BRUNSWICK, ME29,06729,067  
NavyWORLDWIDE UNSPECIFIEDDON–157: MCSA KANSAS CITY, MO1,6881,688  
NavyWORLDWIDE UNSPECIFIEDDON–158: NSA NEW ORLEANS, LA20,48420,484  
NavyWORLDWIDE UNSPECIFIEDDON–165: MCLB BARSTOW, CA9,3539,353  
NavyWORLDWIDE UNSPECIFIEDDON–172: NWS SEAL BEACH, CONCORD, CA7,4407,440  
NavyWORLDWIDE UNSPECIFIEDDON–17: NMCRC READING, PA243243  
NavyWORLDWIDE UNSPECIFIEDDON–25: NMCRC MOUNDSVILLE, WV9898  
NavyWORLDWIDE UNSPECIFIEDDON–2: NS PASCAGOULA, MS2,3272,327  
NavyWORLDWIDE UNSPECIFIEDDON–32: NAS INGLESIDE, NAS CORPUS CHRISTI2,3182,318  
NavyWORLDWIDE UNSPECIFIEDDON–56: INSP-INSTRUCTOR STAFF ROME194194  
NavyWORLDWIDE UNSPECIFIEDDON–68: NAS ATLANTA, GA354354  
NavyWORLDWIDE UNSPECIFIEDDON–84: JRB WILLOW GROVE & CAMBRIA REG AP21,61221,612  
NavyWORLDWIDE UNSPECIFIEDE&T–16: JNT CTR OF EXCEL FOR CULINARY TRNG9292  
NavyWORLDWIDE UNSPECIFIEDE&T–52: JSF INITIAL FLIGHT TRAINING SITE1717  
NavyWORLDWIDE UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS12,71412,714  
NavyWORLDWIDE UNSPECIFIEDH&SA–10: JOINT BASING-CHARLESTON AFB884884  
NavyWORLDWIDE UNSPECIFIEDH&SA–10: JOINT BASING-NAV DIST WASHINGTON131131  
NavyWORLDWIDE UNSPECIFIEDH&SA–10: JOINT BASING-NAVY MID-ATL REGION350350  
NavyWORLDWIDE UNSPECIFIEDH&SA–135: CORRECTIONS-NAVY LOCATIONS4,3954,395  
NavyWORLDWIDE UNSPECIFIEDH&SA–18: DEF FINANCE AND ACCOUNTING SVS21,07921,079  
NavyWORLDWIDE UNSPECIFIEDH&SA–31: HUMAN RES SVS CTRS-NE/SW/PACIFIC8,6498,649  
NavyWORLDWIDE UNSPECIFIEDH&SA–78: MISC DON LEASED LOCATIONS40,11540,115  
NavyWORLDWIDE UNSPECIFIEDIND–103: FLEET READINESS CENTERS11  
NavyWORLDWIDE UNSPECIFIEDIND–24: SIMA NORFOLK, VA695695  
NavyWORLDWIDE UNSPECIFIEDIND–83B: NWS SEAL BEACH, CA3,7953,795  
NavyWORLDWIDE UNSPECIFIEDIND–95: NAVAL SHIPYARD DETACHMENTS7272  
NavyWORLDWIDE UNSPECIFIEDMED–16: SAN ANTONIO REGIONAL MED CTR, TX8,6448,644  
NavyWORLDWIDE UNSPECIFIEDMED–28: JNT CTRS EXCEL CHEM/BIO & MED R&DA548548  
NavyWORLDWIDE UNSPECIFIEDMED–2: WALTER REED NMMC, BETHESDA, MD715715  
NavyWORLDWIDE UNSPECIFIEDMED–57: BROOKS CITY BASE, TX66  
NavyWORLDWIDE UNSPECIFIEDS&S–35: DLR PROCUREMENT MGMT CONSOLIDATION626626  
NavyWORLDWIDE UNSPECIFIEDS&S–51: SUPPLY, STORAGE & DIST MGMT RECONF18,76818,768  
NavyWORLDWIDE UNSPECIFIEDTECH–13: GROUND VEHICLE D&A IN A JNT CTR701701  
NavyWORLDWIDE UNSPECIFIEDTECH–18B: INTEGRATED W&A GUNS & AMMO SITE5,1705,170  
NavyWORLDWIDE UNSPECIFIEDTECH–18D: NAV INTEGRATED W&A R,D&A,T&E CTR43,51743,517  
NavyWORLDWIDE UNSPECIFIEDTECH–42: MARITIME C4ISR R,D&A,T&E41,61941,619  
DWWORLDWIDE UNSPECIFIEDH&SA–53: MISC DOD/DEF AGS/FOA LEASED LOCS1,8371,837  
DWWORLDWIDE UNSPECIFIEDH&SA–109: COMMISSARY AGENCY CONSOLIDATION174174  
DWWORLDWIDE UNSPECIFIEDH&SA–18: DEF FINANCE AND ACCOUNTING SVS9,3709,370  
DWWORLDWIDE UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS21,31121,311  
DWWORLDWIDE UNSPECIFIEDH&SA–99: DEFENSE/MILDEP ADJUDICATION ACT3737  
DWWORLDWIDE UNSPECIFIEDINT–10: DEFENSE INTELLIGENCE AGENCY4,9854,985  
DWWORLDWIDE UNSPECIFIEDH&SA–45: CONS DISA/EST JNT C4ISR D&A49,91449,914  
DWWORLDWIDE UNSPECIFIEDS&S–35: DLR PROCUREMENT MGMT CONSOLIDATION3,3753,375  
DWWORLDWIDE UNSPECIFIEDS&S–51: SUPPLY, STORAGE & DIST MGMT RECONF22,21622,216  
DWWORLDWIDE UNSPECIFIEDH&SA–71: NEW DEFENSE MEDIA AGENCY33,46433,464  
DWWORLDWIDE UNSPECIFIEDH&SA–31: CIV PERS OFCS-DECA HRD/WHS/DODEA111111  
DWWORLDWIDE UNSPECIFIEDH&SA–108: MILDEP INVEST AGENCIES & CIS/DSS6,8196,819  
DWWORLDWIDE UNSPECIFIEDH&SA–99: DEFENSE/MILDEP ADJUDICATION ACT5,6615,661  
DWWORLDWIDE UNSPECIFIEDMED–28: JNT CTRS EXCEL CHEM/BIO & MED R&DA2,0972,097  
DWWORLDWIDE UNSPECIFIEDH&SA–47: MISSILE AND SPACE DEF AGENCIES8,6798,679  
DWWORLDWIDE UNSPECIFIEDINT–4: NGA ACTIVITIES134,297134,297  
DWWORLDWIDE UNSPECIFIEDCOMM ADD 5: JOINT MEDICAL COMMAND HQS11,96511,965  
DWWORLDWIDE UNSPECIFIEDMED–16: SAN ANTONIO REGIONAL MED CTR, TX206,177206,177  
DWWORLDWIDE UNSPECIFIEDMED–2: WALTER REED NMMC, BETHESDA, MD191,894191,894  
DWWORLDWIDE UNSPECIFIEDH&SA–53: MISC DOD/DEF AGS/FOA LEASED LOCS158,081158,081  
TOTAL, BRAC 20052,354,2852,354,285  
  
ArmyWORLDWIDE UNSPECIFIEDBASE REALIGNMENT & CLOSURE73,60073,600  
Air ForceWORLDWIDE UNSPECIFIEDBASE REALIGNMENT & CLOSURE124,874124,874  
NavyWORLDWIDE UNSPECIFIEDBASE REALIGNMENT & CLOSURE162,000162,000  
TOTAL, BRAC 1990360,474360,474  
  
GRAND TOTAL2,714,7592,714,759     
 
 
 
SEC. 4503. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS.     
 
  
MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS (In Thousands of Dollars)  
ServiceCountryLocationProjectFY 2011RequestSenate ChangeAuthorization of Appropriation   
 
ARMYAFAIRBORNEROTARY WING PARKING1,200–1,2000  
ARMYAFBAGRAM AIR BASECOMMAND & CONTROL FACILITY13,60013,600  
ARMYAFBAGRAM AIR BASEDFIP DETAINEE HOUSING23,000–23,0000  
ARMYAFBAGRAM AIR BASEDINING FACILITY2,6501,7004,350  
ARMYAFBAGRAM AIR BASEMP HQ2,8002,7805,580  
ARMYAFBAGRAM AIR BASEREPLACE TEMPORARY GUARD TOWERS5,5001,5007,000  
ARMYAFBAGRAM AIR BASEROLE III HOSPITAL35,0007,00042,000  
ARMYAFBAGRAM AIR BASETANKER TRUCK OFF-LOAD FACILITY5,700–5,7000  
ARMYAFBAGRAM AIR BASETASK FORCE FREEDOM COMPOUND18,00018,000  
ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 423,00023,000  
ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 529,00029,000  
ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 629,00029,000  
ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 729,00029,000  
ARMYAFBAGRAM AIR BASETROOP HOUSING, PH 829,00029,000  
ARMYAFBAGRAM AIR BASEVET CLINIC & KENNEL2,6002,600  
ARMYAFBAGRAM AIR BASEJOINT DEFENSE OPERATIONS CENTER2,8002,800  
ARMYAFBAGRAM AIR BASEENTRY CONTROL POINT7,5007,500  
ARMYAFBAGRAM AIR BASEEASTSIDE ELECTRICAL DISTRIBUTION10,40010,400  
ARMYAFBAGRAM AIR BASECONSOLIDATED COMMUNITY SUPPORT AREA14,80014,800  
ARMYAFBAGRAM AIR BASEBARRACKS18,00018,000  
ARMYAFBAGRAM AIR BASEARMY AVIATION HQ FACILITIES19,00019,000  
ARMYAFBAGRAM AIR BASEEASTSIDE UTILITIES INFRASTRUCTURE29,00029,000  
ARMYAFDWYERCOMMAND & CONTROL FACILITY5,2005,200  
ARMYAFDWYERDINING FACILITY6,0007006,700  
ARMYAFDWYERROTARY WING APRON44,00044,000  
ARMYAFDWYERWASTEWATER TREATMENT FACILITY16,00016,000  
ARMYAFFRONTENACWASTE MANAGEMENT COMPLEX4,2004,200  
ARMYAFFRONTENACWASTEWATER TREATMENT FACILITY4,2004,200  
ARMYAFJALALABADROTARY WING PARKING1,100–1,1000  
ARMYAFKABULC-IED TASK FORCE COMPOUND24,00024,000  
ARMYAFKANDAHARNORTH AREA UTILITIES, PH 221,000–21,0000  
ARMYAFKANDAHARSOF JOINT OPERATIONS CENTER6,000–6,0000  
ARMYAFKANDAHARTROOP HOUSING, PH 420,00020,000  
ARMYAFKANDAHARTROOP HOUSING, PH 520,00020,000  
ARMYAFKANDAHARTROOP HOUSING, PH 620,00020,000  
ARMYAFKANDAHARTROOP HOUSING, PH 720,00020,000  
ARMYAFMAYWANDWASTEWATER TREATMENT FACILITY7,0007,000  
ARMYAFSHANKAMMUNITION SUPPLY POINT25,00025,000  
ARMYAFSHANKEXPAND ECP 1 AND ECP 216,00010,00026,000  
ARMYAFSHANKGUARD TOWERS2,4002,400  
ARMYAFSHANKROADS AND UTILITIES, PH 18,00027,00035,000  
ARMYAFSHARANABULK MATERIALS TRANSFER STATION12,40012,400  
ARMYAFSHINDANDMEDICAL FACILITY7,700–7,7000  
ARMYAFTARIN KOWTMEDICAL FACILITY5,500–5,5000  
ARMYAFTARIN KOWTROTARY WING PARKING AND TAXIWAY, PH 224,00024,000  
ARMYAFTARIN KOWTWASTEWATER TREATMENT FACILITY4,2004,200  
ARMYAFTOMBSTONE/BASTIONCONTINGENCY HOUSING41,00041,000  
ARMYAFTOMBSTONE/BASTIONDINING FACILITY12,8007,20020,000  
ARMYAFTOMBSTONE/BASTIONROTARY WING PARKING35,00035,000  
ARMYAFTOMBSTONE/BASTIONWASTEWATER TREATMENT FACILITY13,00013,000  
ARMYAFVARIOUS ROUTE GYPSUM, PH 140,00040,000  
ARMYAFWOLVERINEENTRY CONTROL POINT5,1005,100  
ARMYAFWOLVERINEPERIMETER FENCE5,1005,100  
ARMYAFWOLVERINEROTARY WING APRON24,00024,000  
ARMYAFWOLVERINEWASTEWATER TREATMENT FACILITY13,00013,000  
ARMYZUUNSPECIFIED WORLDWIDE MINOR CONSTRUCTION78,33078,330  
ARMYZUUNSPECIFIED WORLDWIDE PLANNING & DESIGN89,71610,00099,716  
TOTAL, Army929,99698,1801,028,176  
  
AFAFBAGRAM AIR BASECONSOLIDATED RIGGING FACILITY9,9009,900  
AFAFBAGRAM AIR BASEFIGHTER HANGER16,48016,480  
AFAFBAGRAM AIR BASEMEDEVAC RAMP EXPANSION/FIRE STATION16,58016,580  
AFAFKANDAHAREXPAND CARGO HANDLING AREA7,1007,100  
AFAFKANDAHAREXPEDITIONARY AIRLIFT SHELTER7,4007,400  
AFAFSHARANARUNWAY35,000–35,0000  
AFAFSHINDANDPASSENGER & CARGO TERMINAL15,80015,800  
AFAFTOMBSTONE/BASTIONEXPAND FUELS OPERATIONS AND STORAGE2,5002,500  
AFAFTOMBSTONE/BASTIONPARALLEL TAXIWAY86,000–86,0000  
AFAFTOMBSTONE/BASTIONREFUELER APRON55,000–55,0000  
AFAFWARRIORRUNWAY8,700–8,7000  
AFZUUNSPECIFIED WORLDWIDE UNSPECIFIED MINOR CONSTRUCTION—FY11 OCO49,58450,00099,584  
AFZUUNSPECIFIED WORLDWIDE PLANNING & DESIGN13,4225,00018,422  
TOTAL, Air Force280,506–86,740193,766  
  
  
NSAXCCLASSIFIED CLASSIFIED PROJECT41,90041,900  
NSAXCCLASSIFIED PLANNING AND DESIGN4,6004,600  
TOTAL, Defense-Wide46,500046,500  
  
GRAND TOTAL1,257,00211,4401,268,442     
 
 
 
TITLE XLVI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS      
 
 
 
SEC. 4601. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS.     
 
  
DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)  
ProgramFY 2011 RequestSenate ChangeSenate Authorized   
 
Electricity Delivery & Energy Reliability  
Electricity Delivery & Energy Reliability  
Infrastructure security & energy restoration6,188–6,1880  
  
Weapons Activities  
Directed stockpile work  
Life extension programs  
W76 Life extension program249,463–15,000234,463  
Total, Life extension programs249,463–15,000234,463  
  
Stockpile systems  
B61 Stockpile systems317,136317,136  
W76 Stockpile systems64,52164,521  
W78 Stockpile systems85,89885,898  
W80 Stockpile systems34,19334,193  
B83 Stockpile systems39,34939,349  
W87 Stockpile systems62,60362,603  
W88 Stockpile systems45,66645,666  
Total, Stockpile systems649,3660649,366  
  
Weapons dismantlement and disposition  
Operations and maintenance58,02558,025  
Total, Weapons dismantlement and disposition58,025058,025  
  
Stockpile services  
Production support309,761309,761  
Research and development support38,58238,582  
R&D certification and safety209,053209,053  
Management, technology, and production193,81110,000203,811  
Plutonium infrastructure sustainment190,318–20,000170,318  
Total, Stockpile services941,525–10,000931,525  
Total, Directed stockpile work1,898,379–25,0001,873,379  
  
Campaigns:  
Science campaign  
Advanced certification76,97276,972  
Primary assessment technologies85,72385,723  
Dynamic materials properties96,98496,984  
Advanced radiography23,59423,594  
Secondary assessment technologies81,94981,949  
Total, Science campaign365,2220365,222  
  
Engineering campaign  
Enhanced surety42,42942,429  
Weapon systems engineering assessment technology13,53013,530  
Nuclear survivability19,78619,786  
Enhanced surveillance66,17566,175  
Total, Engineering campaign141,9200141,920  
  
Inertial confinement fusion ignition and high yield campaign  
Ignition109,506109,506  
NIF diagnostics, cryogenics and experimental support102,6493,000105,649  
Pulsed power inertial confinement fusion5,0005,000  
Joint program in high energy density laboratory plasmas4,0004,000  
Facility operations and target production260,393260,393  
Total, Inertial confinement fusion and high yield campaign481,5483,000484,548  
  
Advanced simulation and computing campaign615,748615,748  
  
Readiness Campaign  
Stockpile readiness18,94118,941  
High explosives and weapon operations3,0003,000  
Nonnuclear readiness21,86421,864  
Tritium readiness50,187–5,00045,187  
Advanced design and production technologies18,10018,100  
Total, Readiness campaign112,092–5,000107,092  
Total, Campaigns1,716,530–2,0001,714,530  
  
Readiness in technical base and facilities (RTBF)  
Operations of facilities  
Operations of facilities1,257,99101,257,991  
Kansas City Plant-KCRIMS–30,000–30,000  
Pantex10,00010,000  
Y–1210,00010,000  
Los Alamos National Lab PF–410,00010,000  
Total, Operations of facilities1,257,99101,257,991  
Program readiness69,30969,309  
Material recycle and recovery70,42970,429  
Containers27,99227,992  
Storage24,23324,233  
Subtotal, Readiness in technical base and facilities (RTBF)1,449,95401,449,954  
Construction:  
11–D–801, TA–55 Reinvestment project II, Los Alamos National Laboratory, Los Alamos, NM20,00020,000  
09–D–107, LANSCE Refurbishment, Los Alamos National Laboratory, Los Alamos, NM20,00020,000  
08–D–802, High explosive Pressing Facility, Pantex Plant, Amarillo, TX30,00010,00040,000  
07–D–140, Project engineering and design (PED), various locations5,0005,000  
06–D–140, Project engineering and design (PED), various locations4,0004,000  
06–D–141, Project engineering & design (PED), Uranium Processing Facility, Y–12 National Security Complex, Oakridge, TN115,016115,016  
04–D–125, Chemistry and Metallurgy Research Facility replacement project, Los Alamos National Laboratory, Los Alamos, NM225,000225,000  
Total, Construction399,01630,000429,016  
Total, Readiness in technical base and facilities1,848,97030,0001,878,970  
  
Secure transportation asset  
Operation and equipment149,018149,018  
Program direction99,02799,027  
Total, Secure transportation asset248,0450248,045  
  
Nuclear counterterrorism incident response233,134233,134  
  
Facilities and infrastructure recapitalization program  
Operations and maintenance:  
Operations and maintenance94,00025,000119,000  
Total, Operations and maintenance94,00025,000119,000  
Total, Facilities and infrastructure recapitalization program94,00025,000119,000  
  
Site stewardship  
Operations of facilities  
Operations and maintenance90,47890,478  
Total, Operations of facilities90,478090,478  
Construction  
11–D–601, Sanitary effluent reclamation facility, Los Alamos National Laboratory, Los Alamos, NM15,00015,000  
Total, Construction15,000015,000  
Total, Site stewardship105,4780105,478  
  
Safeguards and security  
Defense nuclear security  
Operations and maintenance:  
Operations and maintenance667,954667,954  
Total, Operations and maintenance667,9540667,954  
Construction:  
08–D–701, Nuclear materials safety and security upgrade project, phase II, Los Alamos National Laboratory, Los Alamos, NM52,00052,000  
Total, Construction52,000052,000  
Total, Defense nuclear security719,9540719,954  
Cyber security124,345124,345  
Total, Safeguards and security844,2990844,299  
Science, technology and engineering capability20,00020,000  
Subtotal, Weapons activities7,008,83528,0007,036,835  
  
Adjustments  
Use of prior year balances0–21,812–21,812  
Total, Adjustments0–21,812–21,812  
Total, Weapons Activities7,008,8356,1887,015,023  
  
Defense Nuclear Nonproliferation  
Nonproliferation and verification R&D  
Operations and maintenance:  
Operations and maintenance351,5688,000359,568  
Total, Operations and maintenance351,5688,000359,568  
Total, Nonproliferation & verification R&D351,5688,000359,568  
  
Nonproliferation and international security155,930–4,000151,930  
 GIPP[–4,000]  
  
International nuclear materials protection and cooperation590,11820,000610,118  
 Megaports[20,000]  
  
Fissile materials disposition  
U.S. surplus fissile materials disposition  
Operations and maintenance:  
U.S. plutonium disposition278,94020,000298,940  
U.S. uranium disposition25,98525,985  
Total, Operations and maintenance304,92520,000324,925  
Construction:  
99–D–143, Mixed oxide fuel fabrication facility, Savannah River Site, SC475,788475,788  
99–D–141–01, Pit disassembly and conversion facility, Savannah River Site, SC80,000–40,00040,000  
99–D–141–02, Waste solidification building, Savannah River Site, SC57,00057,000  
Total, Construction612,788–40,000572,788  
Total, U.S. surplus fissile materials disposition917,713–20,000897,713  
Russian surplus materials disposition113,000113,000  
Total, Fissile materials disposition1,030,713–20,0001,010,713  
  
Global threat reduction initiative558,838–4,000554,838  
Gap material[–4,000]  
Subtotal, Defense Nuclear Nonproliferation2,687,16702,687,167  
Use of prior year balances00  
Total, Defense Nuclear Nonproliferation2,687,16702,687,167  
  
  
Naval Reactors  
Naval reactors development  
Operations and maintenance  
Operations and maintenance997,886997,886  
Total, Operations and maintenance997,8860997,886  
Construction:  
10-D–903, Security upgrades, KAPL400400  
10-D–904, NRF infrastructure upgrades, Idaho500500  
09–D–902, NRF Office Building #2 ECC Upgrade, Idaho4,0004,000  
08–D–190 Expended Core Facility M–290 recovering discharge station, Naval Reactor Facility, ID25,00025,000  
07–D–190 Materials research technology complex (MRTC)2,7002,700  
Total, Construction32,600032,600  
Total, Naval reactors development1,030,48601,030,486  
Program direction40,00040,000  
Total, Naval Reactors1,070,48601,070,486  
  
Office Of The Administrator  
Office of the administrator448,267448,267  
Subtotal, Office of the Administrator448,2670448,267  
  
Adjustments:  
Use of prior year balances00  
Subtotal, Office of the Administrator448,2670448,267  
Total, Office Of The Administrator448,2670448,267  
  
Defense Environmental Cleanup  
Closure sites:  
Closure sites administration6,3756,375  
Total, Closure sites6,37506,375  
  
Central plateau remediation  
Nuclear material stabilization and disposition PFP64,96964,969  
SNF stabilization and disposition94,01694,016  
Solid waste stabilization and disposition 2035135,026135,026  
Soil and water remediation—groundwater vadose zone 2035129,629129,629  
Total, Central plateau remediation423,6400423,640  
  
River corridor and other cleanup operations  
Nuclear facility D&D—remainder of Hanford 2035139,641139,641  
Nuclear facility D&D river corridor closure project386,028386,028  
Richland community and regulatory support19,62019,620  
Total, River corridor & other cleanup operations545,2890545,289  
Total, Hanford site968,9290968,929  
  
Idaho National Laboratory:  
SNF stabilization and disposition—201243,33743,337  
Solid waste stabilization and disposition172,631172,631  
Radioactive liquid tank waste stabilization and disposition111,773111,773  
Construction:  
06–D–401 Sodium bearing waste treatment project, Idaho6,5006,500  
Total, Construction6,50006,500  
Soil and water remediation—201268,95968,959  
Idaho community and regulatory support3,9003,900  
Total, Idaho National Laboratory407,1000407,100  
  
NNSA sites  
Lawrence Livermore National Laboratory635635  
NNSA Service Center/SPRU15,54715,547  
Nevada66,00066,000  
California site support238238  
Los Alamos National Laboratory196,953196,953  
Total, NNSA sites and Nevada off-sites279,3730279,373  
  
Oak Ridge Reservation:  
Building 301950,00150,001  
Nuclear facility D & D ORNL58,10158,101  
Nuclear facility D & D Y–1263,77563,775  
Nuclear facility D & D, E. Tennessee technology park8787  
OR reservation community and regulatory support6,4096,409  
Solid waste stabilization and disposition—201223,92523,925  
Total, Oak Ridge Reservation202,2980202,298  
  
Office of River Protection:  
Waste treatment and immobilization plant  
Construction:  
01–D–416, Waste treatment and immobilization plant, Hanford, WA  
01–D–16 A-D, facilities370,178370,178  
01–D–16E, Pretreatment facility370,000370,000  
Total, Construction740,1780740,178  
Total, Waste treatment and immobilization plant740,1780740,178  
  
Tank farm activities  
Rad liquid tank waste stabilization and disposition418,000418,000  
Total, Tank farm activities418,0000418,000  
Total, Office of River protection1,158,17801,158,178  
  
Cleanup and waste disposition  
Savannah River Community and regulatory support18,33018,330  
Total, Cleanup and waste disposition18,330018,330  
  
Site risk management operations  
Radioactive liquid tank waste  
NM stabilization and disposition370,042370,042  
SNF stabilization and disposition23,19423,194  
Total, Radioactive liquid tank waste393,2360393,236  
  
Radioactive liquid tank waste stabilization  
Radioactive liquid tank waste stabilization and disposition549,282549,282  
Construction:  
05–D–405 Salt waste processing facility, Savannah River256,951256,951  
Total, Construction256,9510256,951  
Total, Radioactive liquid tank waste806,2330806,233  
Total, Site risk management operations1,199,46901,199,469  
  
Total, Savannah River site1,217,79901,217,799  
  
Waste Isolation Pilot Plant  
Waste isolation pilot plant134,999134,999  
Central characterization project25,79725,797  
Transportation30,67830,678  
Community and regulatory support28,77128,771  
Total, Waste Isolation Pilot Plant220,2450220,245  
  
Program direction323,825323,825  
Program support25,14325,143  
  
Safeguards and Security:  
Oak Ridge Reservation17,30017,300  
Paducah8,4968,496  
Portsmouth15,97915,979  
Richland/Hanford Site69,23469,234  
Savannah River Site132,064132,064  
Waste Isolation Pilot Project4,7554,755  
West Valley1,9261,926  
Total, Safeguards and Security249,7540249,754  
  
Technology development32,32032,320  
Uranium enrichment D&D fund contribution496,700496,700  
Subtotal, Defense environmental cleanup5,588,03905,588,039  
Total, Defense Environmental Cleanup5,588,03905,588,039  
  
  
Other Defense Activities  
Health, safety and security  
Health, safety and security356,471356,471  
Program direction107,740107,740  
Total, Health, safety and security464,2110464,211  
  
Office of Legacy Management  
Legacy management176,122176,122  
Program direction12,50412,504  
Total, Office of Legacy Management188,6260188,626  
  
Defense-related activities  
Infrastructure  
Idaho sitewide safeguards and security88,20088,200  
Total, Infrastructure88,200088,200  
Total, Defense-related activities88,200088,200  
  
Defense related administrative support118,836118,836  
Acquisitions workforce improvement11,89211,892  
Office of hearings and appeals6,4446,444  
  
Total, Other Defense Activities878,2090878,209  
  
Total, Atomic Energy Defense Activities17,681,0036,18817,687,191  
  
Total, Department of Energy17,687,191017,687,191     
 
 
June 4, 2010 
Read twice and placed on the calendar  
